 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 146 
 
AN ACT 
To designate certain land as components of the National Wilderness Preservation System, to authorize certain programs and activities in the Department of the Interior and the Department of Agriculture, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Omnibus Public Land Management Act of 2009. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
 
TITLE I—Additions to the National Wilderness Preservation System 
Subtitle A—Wild Monongahela Wilderness 
Sec. 1001. Designation of wilderness, Monongahela National Forest, West Virginia. 
Sec. 1002. Boundary adjustment, Laurel Fork South Wilderness, Monongahela National Forest. 
Sec. 1003. Monongahela National Forest boundary confirmation. 
Sec. 1004. Enhanced Trail Opportunities. 
Subtitle B—Virginia Ridge and Valley Wilderness 
Sec. 1101. Definitions. 
Sec. 1102. Designation of additional National Forest System land in Jefferson National Forest as wilderness or a wilderness study area. 
Sec. 1103. Designation of Kimberling Creek Potential Wilderness Area, Jefferson National Forest, Virginia. 
Sec. 1104. Seng Mountain and Bear Creek Scenic Areas, Jefferson National Forest, Virginia. 
Sec. 1105. Trail plan and development. 
Sec. 1106. Maps and boundary descriptions. 
Sec. 1107. Effective date. 
Subtitle C—Mt. Hood Wilderness, Oregon 
Sec. 1201. Definitions. 
Sec. 1202. Designation of wilderness areas. 
Sec. 1203. Designation of streams for wild and scenic river protection in the Mount Hood area. 
Sec. 1204. Mount Hood National Recreation Area. 
Sec. 1205. Protections for Crystal Springs, Upper Big Bottom, and Cultus Creek. 
Sec. 1206. Land exchanges. 
Sec. 1207. Tribal provisions; planning and studies. 
Subtitle D—Copper Salmon Wilderness, Oregon 
Sec. 1301. Designation of the Copper Salmon Wilderness. 
Sec. 1302. Wild and Scenic River Designations, Elk River, Oregon. 
Sec. 1303. Protection of tribal rights. 
Subtitle E—Cascade-Siskiyou National Monument, Oregon 
Sec. 1401. Definitions. 
Sec. 1402. Voluntary grazing lease donation program. 
Sec. 1403. Box R Ranch land exchange. 
Sec. 1404. Deerfield land exchange. 
Sec. 1405. Soda Mountain Wilderness. 
Sec. 1406. Effect. 
Subtitle F—Owyhee Public Land Management 
Sec. 1501. Definitions. 
Sec. 1502. Owyhee Science Review and Conservation Center. 
Sec. 1503. Wilderness areas. 
Sec. 1504. Designation of wild and scenic rivers. 
Sec. 1505. Land identified for disposal. 
Sec. 1506. Tribal cultural resources. 
Sec. 1507. Recreational travel management plans. 
Sec. 1508. Authorization of appropriations. 
Subtitle G—Sabinoso Wilderness, New Mexico 
Sec. 1601. Definitions. 
Sec. 1602. Designation of the Sabinoso Wilderness. 
Subtitle H—Pictured Rocks National Lakeshore Wilderness 
Sec. 1651. Definitions. 
Sec. 1652. Designation of Beaver Basin Wilderness. 
Sec. 1653. Administration. 
Sec. 1654. Effect. 
Subtitle I—Oregon Badlands Wilderness 
Sec. 1701. Definitions. 
Sec. 1702. Oregon Badlands Wilderness. 
Sec. 1703. Release. 
Sec. 1704. Land exchanges. 
Sec. 1705. Protection of tribal treaty rights. 
Subtitle J—Spring Basin Wilderness, Oregon 
Sec. 1751. Definitions. 
Sec. 1752. Spring Basin Wilderness. 
Sec. 1753. Release. 
Sec. 1754. Land exchanges. 
Sec. 1755. Protection of tribal treaty rights. 
Subtitle K—Eastern Sierra and Northern San Gabriel Wilderness, California 
Sec. 1801. Definitions. 
Sec. 1802. Designation of wilderness areas. 
Sec. 1803. Administration of wilderness areas. 
Sec. 1804. Release of wilderness study areas. 
Sec. 1805. Designation of wild and scenic rivers. 
Sec. 1806. Bridgeport Winter Recreation Area. 
Sec. 1807. Management of area within Humboldt-Toiyabe National Forest. 
Sec. 1808. Ancient Bristlecone Pine Forest. 
Subtitle L—Riverside County Wilderness, California 
Sec. 1851. Wilderness designation. 
Sec. 1852. Wild and scenic river designations, Riverside County, California. 
Sec. 1853. Additions and technical corrections to Santa Rosa and San Jacinto Mountains National Monument. 
Subtitle M—Sequoia and Kings Canyon National Parks Wilderness, California 
Sec. 1901. Definitions. 
Sec. 1902. Designation of wilderness areas. 
Sec. 1903. Administration of wilderness areas. 
Sec. 1904. Authorization of appropriations. 
Subtitle N—Rocky Mountain National Park Wilderness, Colorado 
Sec. 1951. Definitions. 
Sec. 1952. Rocky Mountain National Park Wilderness, Colorado. 
Sec. 1953. Grand River Ditch and Colorado-Big Thompson projects. 
Sec. 1954. East Shore Trail Area. 
Sec. 1955. National forest area boundary adjustments. 
Sec. 1956. Authority to lease Leiffer tract. 
Subtitle O—Washington County, Utah 
Sec. 1971. Definitions. 
Sec. 1972. Wilderness areas. 
Sec. 1973. Zion National Park wilderness. 
Sec. 1974. Red Cliffs National Conservation Area. 
Sec. 1975. Beaver Dam Wash National Conservation Area. 
Sec. 1976. Zion National Park wild and scenic river designation. 
Sec. 1977. Washington County comprehensive travel and transportation management plan. 
Sec. 1978. Land disposal and acquisition. 
Sec. 1979. Management of priority biological areas. 
Sec. 1980. Public purpose conveyances. 
Sec. 1981. Conveyance of Dixie National Forest land. 
Sec. 1982. Transfer of land into trust for Shivwits Band of Paiute Indians. 
Sec. 1983. Authorization of appropriations. 
TITLE II—Bureau of Land Management Authorizations 
Subtitle A—National Landscape Conservation System 
Sec. 2001. Definitions. 
Sec. 2002. Establishment of the National Landscape Conservation System. 
Sec. 2003. Authorization of appropriations. 
Subtitle B—Prehistoric Trackways National Monument 
Sec. 2101. Findings. 
Sec. 2102. Definitions. 
Sec. 2103. Establishment. 
Sec. 2104. Administration. 
Sec. 2105. Authorization of appropriations. 
Subtitle C—Fort Stanton-Snowy River Cave National Conservation Area 
Sec. 2201. Definitions. 
Sec. 2202. Establishment of the Fort Stanton-Snowy River Cave National Conservation Area. 
Sec. 2203. Management of the Conservation Area. 
Sec. 2204. Authorization of appropriations. 
Subtitle D—Snake River Birds of Prey National Conservation Area 
Sec. 2301. Snake River Birds of Prey National Conservation Area. 
Subtitle E—Dominguez-Escalante National Conservation Area 
Sec. 2401. Definitions. 
Sec. 2402. Dominguez-Escalante National Conservation Area. 
Sec. 2403. Dominguez Canyon Wilderness Area. 
Sec. 2404. Maps and legal descriptions. 
Sec. 2405. Management of Conservation Area and Wilderness. 
Sec. 2406. Management plan. 
Sec. 2407. Advisory council. 
Sec. 2408. Authorization of appropriations. 
Subtitle F—Rio Puerco Watershed Management Program 
Sec. 2501. Rio Puerco Watershed Management Program. 
Subtitle G—Land conveyances and exchanges 
Sec. 2601. Carson City, Nevada, land conveyances. 
Sec. 2602. Southern Nevada limited transition area conveyance. 
Sec. 2603. Nevada Cancer Institute land conveyance. 
Sec. 2604. Turnabout Ranch land conveyance, Utah. 
Sec. 2605. Boy Scouts land exchange, Utah. 
Sec. 2606. Douglas County, Washington, land conveyance. 
Sec. 2607. Twin Falls, Idaho, land conveyance. 
Sec. 2608. Sunrise Mountain Instant Study Area release, Nevada. 
Sec. 2609. Park City, Utah, land conveyance. 
Sec. 2610. Release of reversionary interest in certain lands in Reno, Nevada. 
Sec. 2611. Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria. 
TITLE III—Forest Service authorizations 
Subtitle A—Watershed restoration and enhancement 
Sec. 3001. Watershed restoration and enhancement agreements. 
Subtitle B—Wildland firefighter safety 
Sec. 3101. Wildland firefighter safety. 
Subtitle C—Wyoming range 
Sec. 3201. Definitions. 
Sec. 3202. Withdrawal of certain land in the Wyoming range. 
Sec. 3203. Acceptance of the donation of valid existing mining or leasing rights in the Wyoming range. 
Subtitle D—Land conveyances and exchanges 
Sec. 3301. Land conveyance to City of Coffman Cove, Alaska. 
Sec. 3302. Beaverhead-Deerlodge National Forest land conveyance, Montana. 
Sec. 3303. Santa Fe National Forest; Pecos National Historical Park Land Exchange. 
Sec. 3304. Santa Fe National Forest Land Conveyance, New Mexico. 
Sec. 3305. Kittitas County, Washington, land conveyance. 
Sec. 3306. Mammoth Community Water District use restrictions. 
Sec. 3307. Land exchange, Wasatch-Cache National Forest, Utah. 
Sec. 3308. Boundary adjustment, Frank Church River of No Return Wilderness. 
Sec. 3309. Sandia pueblo land exchange technical amendment. 
Subtitle E—Colorado Northern Front Range Study 
Sec. 3401. Purpose. 
Sec. 3402. Definitions. 
Sec. 3403. Colorado Northern Front Range Mountain Backdrop Study. 
TITLE IV—Forest Landscape Restoration 
Sec. 4001. Purpose. 
Sec. 4002. Definitions. 
Sec. 4003. Collaborative Forest Landscape Restoration Program. 
Sec. 4004. Authorization of appropriations. 
TITLE V—Rivers and trails 
Subtitle A—Additions to the National Wild and Scenic Rivers System 
Sec. 5001. Fossil Creek, Arizona. 
Sec. 5002. Snake River Headwaters, Wyoming. 
Sec. 5003. Taunton River, Massachusetts. 
Subtitle B—Wild and Scenic Rivers Studies 
Sec. 5101. Missisquoi and Trout Rivers Study. 
Subtitle C—Additions to the National Trails System 
Sec. 5201. Arizona National Scenic Trail. 
Sec. 5202. New England National Scenic Trail. 
Sec. 5203. Ice Age Floods National Geologic Trail. 
Sec. 5204. Washington-Rochambeau Revolutionary Route National Historic Trail. 
Sec. 5205. Pacific Northwest National Scenic Trail. 
Sec. 5206. Trail of Tears National Historic Trail. 
Subtitle D—National Trail System amendments 
Sec. 5301. National Trails System willing seller authority. 
Sec. 5302. Revision of feasibility and suitability studies of existing national historic trails. 
Sec. 5303. Chisholm Trail and Great Western Trails Studies. 
Subtitle E—Effect of title 
Sec. 5401. Effect. 
TITLE VI—Department of the Interior authorizations 
Subtitle A—Cooperative watershed management program 
Sec. 6001. Definitions. 
Sec. 6002. Program. 
Sec. 6003. Effect of subtitle. 
Subtitle B—Competitive status for Federal employees in Alaska 
Sec. 6101. Competitive status for certain Federal employees in the State of Alaska. 
Subtitle C—Wolf livestock loss demonstration project 
Sec. 6201. Definitions. 
Sec. 6202. Wolf compensation and prevention program. 
Sec. 6203. Authorization of appropriations. 
Subtitle D—Paleontological resources preservation 
Sec. 6301. Definitions. 
Sec. 6302. Management. 
Sec. 6303. Public awareness and education program. 
Sec. 6304. Collection of paleontological resources. 
Sec. 6305. Curation of resources. 
Sec. 6306. Prohibited acts; criminal penalties. 
Sec. 6307. Civil penalties. 
Sec. 6308. Rewards and forfeiture. 
Sec. 6309. Confidentiality. 
Sec. 6310. Regulations. 
Sec. 6311. Savings provisions. 
Sec. 6312. Authorization of appropriations. 
Subtitle E—Izembek National Wildlife Refuge land exchange 
Sec. 6401. Definitions. 
Sec. 6402. Land exchange. 
Sec. 6403. King Cove Road. 
Sec. 6404. Administration of conveyed lands. 
Sec. 6405. Failure to begin road construction. 
Sec. 6406. Expiration of legislative authority. 
TITLE VII—National Park Service authorizations 
Subtitle A—Additions to the National Park System 
Sec. 7001. Paterson Great Falls National Historical Park, New Jersey. 
Sec. 7002. William Jefferson Clinton Birthplace Home National Historic Site. 
Sec. 7003. River Raisin National Battlefield Park. 
Subtitle B—Amendments to existing units of the National Park System 
Sec. 7101. Funding for Keweenaw National Historical Park. 
Sec. 7102. Location of visitor and administrative facilities for Weir Farm National Historic Site. 
Sec. 7103. Little River Canyon National Preserve boundary expansion. 
Sec. 7104. Hopewell Culture National Historical Park boundary expansion. 
Sec. 7105. Jean Lafitte National Historical Park and Preserve boundary adjustment. 
Sec. 7106. Minute Man National Historical Park. 
Sec. 7107. Everglades National Park. 
Sec. 7108. Kalaupapa National Historical Park. 
Sec. 7109. Boston Harbor Islands National Recreation Area. 
Sec. 7110. Thomas Edison National Historical Park, New Jersey. 
Sec. 7111. Women's Rights National Historical Park. 
Sec. 7112. Martin Van Buren National Historic Site. 
Sec. 7113. Palo Alto Battlefield National Historical Park. 
Sec. 7114. Abraham Lincoln Birthplace National Historical Park. 
Sec. 7115. New River Gorge National River. 
Sec. 7116. Technical corrections. 
Sec. 7117. Dayton Aviation Heritage National Historical Park, Ohio. 
Sec. 7118. Fort Davis National Historic Site. 
Subtitle C—Special Resource Studies 
Sec. 7201. Walnut Canyon study. 
Sec. 7202. Tule Lake Segregation Center, California. 
Sec. 7203. Estate Grange, St. Croix. 
Sec. 7204. Harriet Beecher Stowe House, Maine. 
Sec. 7205. Shepherdstown battlefield, West Virginia. 
Sec. 7206. Green McAdoo School, Tennessee. 
Sec. 7207. Harry S Truman Birthplace, Missouri. 
Sec. 7208. Battle of Matewan special resource study. 
Sec. 7209. Butterfield Overland Trail. 
Sec. 7210. Cold War sites theme study. 
Sec. 7211. Battle of Camden, South Carolina. 
Sec. 7212. Fort San Gerónimo, Puerto Rico. 
Subtitle D—Program authorizations 
Sec. 7301. American Battlefield Protection Program. 
Sec. 7302. Preserve America Program. 
Sec. 7303. Save America's Treasures Program. 
Sec. 7304. Route 66 Corridor Preservation Program. 
Sec. 7305. National Cave and Karst Research Institute. 
Subtitle E—Advisory Commissions 
Sec. 7401. Na Hoa Pili O Kaloko-Honokohau Advisory Commission. 
Sec. 7402. Cape Cod National Seashore Advisory Commission. 
Sec. 7403. Concessions Management Advisory Board. 
Sec. 7404. St. Augustine 450th Commemoration Commission. 
TITLE VIII—National Heritage Areas 
Subtitle A—Designation of National Heritage Areas 
Sec. 8001. Sangre de Cristo National Heritage Area, Colorado. 
Sec. 8002. Cache La Poudre River National Heritage Area, Colorado. 
Sec. 8003. South Park National Heritage Area, Colorado. 
Sec. 8004. Northern Plains National Heritage Area, North Dakota. 
Sec. 8005. Baltimore National Heritage Area, Maryland. 
Sec. 8006. Freedom’s Way National Heritage Area, Massachusetts and New Hampshire. 
Sec. 8007. Mississippi Hills National Heritage Area. 
Sec. 8008. Mississippi Delta National Heritage Area. 
Sec. 8009. Muscle Shoals National Heritage Area, Alabama. 
Sec. 8010. Kenai Mountains-Turnagain Arm National Heritage Area, Alaska. 
Subtitle B—Studies 
Sec. 8101. Chattahoochee Trace, Alabama and Georgia. 
Sec. 8102. Northern Neck, Virginia. 
Subtitle C—Amendments relating to National Heritage Corridors 
Sec. 8201. Quinebaug and Shetucket Rivers Valley National Heritage Corridor. 
Sec. 8202. Delaware And Lehigh National Heritage Corridor. 
Sec. 8203. Erie Canalway National Heritage Corridor. 
Sec. 8204. John H. Chafee Blackstone River Valley National Heritage Corridor. 
Subtitle D—Effect of title 
Sec. 8301. Effect on access for recreational activities. 
TITLE IX—Bureau of Reclamation Authorizations  
Subtitle A—Feasibility studies 
Sec. 9001. Snake, Boise, and Payette River systems, Idaho. 
Sec. 9002. Sierra Vista Subwatershed, Arizona. 
Sec. 9003. San Diego Intertie, California. 
Subtitle B—Project authorizations 
Sec. 9101. Tumalo Irrigation District Water Conservation Project, Oregon. 
Sec. 9102. Madera Water Supply Enhancement Project, California. 
Sec. 9103. Eastern New Mexico Rural Water System project, New Mexico. 
Sec. 9104. Rancho California Water District project, California. 
Sec. 9105. Jackson Gulch Rehabilitation Project, Colorado. 
Sec. 9106. Rio Grande Pueblos, New Mexico. 
Sec. 9107. Upper Colorado River endangered fish programs. 
Sec. 9108. Santa Margarita River, California. 
Sec. 9109. Elsinore Valley Municipal Water District. 
Sec. 9110. North Bay Water Reuse Authority. 
Sec. 9111. Prado Basin Natural Treatment System Project, California. 
Sec. 9112. Bunker Hill Groundwater Basin, California. 
Sec. 9113. GREAT Project, California. 
Sec. 9114. Yucaipa Valley Water District, California. 
Sec. 9115. Arkansas Valley Conduit, Colorado. 
Subtitle C—Title transfers and clarifications 
Sec. 9201. Transfer of McGee Creek pipeline and facilities. 
Sec. 9202. Albuquerque Biological Park, New Mexico, title clarification. 
Sec. 9203. Goleta Water District Water Distribution System, California. 
Subtitle D—San Gabriel Basin Restoration Fund 
Sec. 9301. Restoration Fund. 
Subtitle E—Lower Colorado River Multi-Species Conservation Program 
Sec. 9401. Definitions. 
Sec. 9402. Implementation and water accounting. 
Sec. 9403. Enforceability of program documents. 
Sec. 9404. Authorization of appropriations. 
Subtitle F—Secure Water 
Sec. 9501. Findings. 
Sec. 9502. Definitions. 
Sec. 9503. Reclamation climate change and water program. 
Sec. 9504. Water management improvement. 
Sec. 9505. Hydroelectric power assessment. 
Sec. 9506. Climate change and water intragovernmental panel. 
Sec. 9507. Water data enhancement by United States Geological Survey. 
Sec. 9508. National water availability and use assessment program. 
Sec. 9509. Research agreement authority. 
Sec. 9510. Effect. 
Subtitle G—Aging Infrastructure 
Sec. 9601 Definitions. 
Sec. 9602. Guidelines and inspection of project facilities and technical assistance to transferred works operating entities. 
Sec. 9603. Extraordinary operation and maintenance work performed by the Secretary. 
Sec. 9604. Relationship to Twenty-First Century Water Works Act. 
Sec. 9605. Authorization of appropriations. 
TITLE X—Water settlements 
Subtitle A—San Joaquin River Restoration Settlement 
PART I—San Joaquin River Restoration Settlement Act 
Sec. 10001. Short title. 
Sec. 10002. Purpose. 
Sec. 10003. Definitions. 
Sec. 10004. Implementation of settlement. 
Sec. 10005. Acquisition and disposal of property; title to facilities. 
Sec. 10006. Compliance with applicable law. 
Sec. 10007. Compliance with Central Valley Project Improvement Act. 
Sec. 10008. No private right of action. 
Sec. 10009. Appropriations; Settlement Fund. 
Sec. 10010. Repayment contracts and acceleration of repayment of construction costs. 
Sec. 10011. California Central Valley Spring Run Chinook salmon. 
PART II—Study To develop water plan; report 
Sec. 10101. Study to develop water plan; report. 
PART III—Friant division improvements 
Sec. 10201. Federal facility improvements. 
Sec. 10202. Financial assistance for local projects. 
Sec. 10203. Authorization of appropriations. 
Subtitle B—Northwestern New Mexico rural water projects 
Sec. 10301. Short title. 
Sec. 10302. Definitions. 
Sec. 10303. Compliance with environmental laws. 
Sec. 10304. No reallocation of costs. 
Sec. 10305. Interest rate. 
PART I—Amendments to the Colorado River Storage Project Act and Public Law 87–483 
Sec. 10401. Amendments to the Colorado River Storage Project Act. 
Sec. 10402. Amendments to Public Law 87–483. 
Sec. 10403. Effect on Federal water law. 
PART II—Reclamation Water Settlements Fund  
Sec. 10501. Reclamation Water Settlements Fund. 
PART III—Navajo-Gallup Water Supply Project 
Sec. 10601. Purposes. 
Sec. 10602. Authorization of Navajo-Gallup Water Supply Project. 
Sec. 10603. Delivery and use of Navajo-Gallup Water Supply Project water. 
Sec. 10604. Project contracts. 
Sec. 10605. Navajo Nation Municipal Pipeline. 
Sec. 10606. Authorization of conjunctive use wells. 
Sec. 10607. San Juan River Navajo Irrigation Projects. 
Sec. 10608. Other irrigation projects. 
Sec. 10609. Authorization of appropriations. 
PART IV—Navajo Nation water rights 
Sec. 10701. Agreement. 
Sec. 10702. Trust Fund. 
Sec. 10703. Waivers and releases. 
Sec. 10704. Water rights held in trust. 
Subtitle C—Shoshone-Paiute Tribes of the Duck Valley Reservation water rights settlement 
Sec. 10801. Findings. 
Sec. 10802. Purposes. 
Sec. 10803. Definitions. 
Sec. 10804. Approval, ratification, and confirmation of agreement; authorization. 
Sec. 10805. Tribal water rights. 
Sec. 10806. Duck Valley Indian Irrigation Project. 
Sec. 10807. Development and Maintenance Funds. 
Sec. 10808. Tribal waiver and release of claims. 
Sec. 10809. Miscellaneous. 
TITLE XI—United States Geological Survey authorizations 
Sec. 11001. Reauthorization of the National Geologic Mapping Act of 1992. 
Sec. 11002. New Mexico water resources study. 
TITLE XII—Oceans 
Subtitle A—Ocean exploration 
PART I—Exploration 
Sec. 12001. Purpose. 
Sec. 12002. Program established. 
Sec. 12003. Powers and duties of the Administrator. 
Sec. 12004. Ocean exploration and undersea research technology and infrastructure task force. 
Sec. 12005. Ocean Exploration Advisory Board. 
Sec. 12006. Authorization of appropriations. 
PART II—NOAA Undersea Research Program Act of 2009 
Sec. 12101. Short title. 
Sec. 12102. Program established. 
Sec. 12103. Powers of program director. 
Sec. 12104. Administrative structure. 
Sec. 12105. Research, exploration, education, and technology programs. 
Sec. 12106. Competitiveness. 
Sec. 12107. Authorization of appropriations. 
Subtitle B—Ocean and Coastal Mapping Integration Act 
Sec. 12201. Short title. 
Sec. 12202. Establishment of program. 
Sec. 12203. Interagency committee on ocean and coastal mapping. 
Sec. 12204. Biannual reports. 
Sec. 12205. Plan. 
Sec. 12206. Effect on other laws. 
Sec. 12207. Authorization of appropriations. 
Sec. 12208. Definitions. 
Subtitle C—Integrated Coastal and Ocean Observation System Act of 2009 
Sec. 12301. Short title. 
Sec. 12302. Purposes. 
Sec. 12303. Definitions. 
Sec. 12304. Integrated coastal and ocean observing system. 
Sec. 12305. Interagency financing and agreements. 
Sec. 12306. Application with other laws. 
Sec. 12307. Report to Congress. 
Sec. 12308. Public-private use policy. 
Sec. 12309. Independent cost estimate. 
Sec. 12310. Intent of Congress. 
Sec. 12311. Authorization of appropriations. 
Subtitle D—Federal Ocean Acidification Research and Monitoring Act of 2009 
Sec. 12401. Short title. 
Sec. 12402. Purposes. 
Sec. 12403. Definitions. 
Sec. 12404. Interagency subcommittee. 
Sec. 12405. Strategic research plan. 
Sec. 12406. NOAA ocean acidification activities. 
Sec. 12407. NSF ocean acidification activities. 
Sec. 12408. NASA ocean acidification activities. 
Sec. 12409. Authorization of appropriations. 
Subtitle E—Coastal and Estuarine Land Conservation Program 
Sec. 12501. Short title. 
Sec. 12502. Authorization of Coastal and Estuarine Land Conservation Program. 
TITLE XIII—Miscellaneous 
Sec. 13001. Management and distribution of North Dakota trust funds. 
Sec. 13002. Amendments to the Fisheries Restoration and Irrigation Mitigation Act of 2000. 
Sec. 13003. Amendments to the Alaska Natural Gas Pipeline Act. 
Sec. 13004. Additional Assistant Secretary for Department of Energy. 
Sec. 13005. Lovelace Respiratory Research Institute. 
Sec. 13006. Authorization of appropriations for National Tropical Botanical Garden. 
TITLE XIV—Christopher and Dana Reeve Paralysis Act 
Sec. 14001. Short title. 
Subtitle A—Paralysis research 
Sec. 14101. Activities of the National Institutes of Health with respect to research on paralysis. 
Subtitle B—Paralysis rehabilitation research and care 
Sec. 14201. Activities of the National Institutes of Health with respect to research with implications for enhancing daily function for persons with paralysis. 
Subtitle C—Improving quality of life for persons with paralysis and other physical disabilities 
Sec. 14301. Programs to improve quality of life for persons with paralysis and other physical disabilities. 
TITLE XV—Smithsonian Institution Facilities Authorization 
Sec. 15101. Laboratory and support space, Edgewater, Maryland. 
Sec. 15102. Laboratory space, Gamboa, Panama. 
Sec. 15103. Construction of greenhouse facility. 
IAdditions to the National Wilderness Preservation System 
AWild Monongahela Wilderness 
1001.Designation of wilderness, Monongahela National Forest, West Virginia 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the Monongahela National Forest in the State of West Virginia are designated as wilderness and as either a new component of the National Wilderness Preservation System or as an addition to an existing component of the National Wilderness Preservation System: 
(1)Certain Federal land comprising approximately 5,144 acres, as generally depicted on the map entitled Big Draft Proposed Wilderness and dated March 11, 2008, which shall be known as the Big Draft Wilderness. 
(2)Certain Federal land comprising approximately 11,951 acres, as generally depicted on the map entitled Cranberry Expansion Proposed Wilderness and dated March 11, 2008, which shall be added to and administered as part of the Cranberry Wilderness designated by section 1(1) of Public Law 97–466 (96 Stat. 2538). 
(3)Certain Federal land comprising approximately 7,156 acres, as generally depicted on the map entitled Dolly Sods Expansion Proposed Wilderness and dated March 11, 2008, which shall be added to and administered as part of the Dolly Sods Wilderness designated by section 3(a)(13) of Public Law 93–622 (88 Stat. 2098). 
(4)Certain Federal land comprising approximately 698 acres, as generally depicted on the map entitled Otter Creek Expansion Proposed Wilderness and dated March 11, 2008, which shall be added to and administered as part of the Otter Creek Wilderness designated by section 3(a)(14) of Public Law 93–622 (88 Stat. 2098). 
(5)Certain Federal land comprising approximately 6,792 acres, as generally depicted on the map entitled Roaring Plains Proposed Wilderness and dated March 11, 2008, which shall be known as the “Roaring Plains West Wilderness”. 
(6)Certain Federal land comprising approximately 6,030 acres, as generally depicted on the map entitled Spice Run Proposed Wilderness and dated March 11, 2008, which shall be known as the Spice Run Wilderness. 
(b)Maps and legal description 
(1)Filing and availabilityAs soon as practicable after the date of the enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service, shall file with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a map and legal description of each wilderness area designated or expanded by subsection (a). The maps and legal descriptions shall be on file and available for public inspection in the office of the Chief of the Forest Service and the office of the Supervisor of the Monongahela National Forest. 
(2)Force and effectThe maps and legal descriptions referred to in this subsection shall have the same force and effect as if included in this subtitle, except that the Secretary may correct errors in the maps and descriptions. 
(c)AdministrationSubject to valid existing rights, the Federal lands designated as wilderness by subsection (a) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). The Secretary may continue to authorize the competitive running event permitted from 2003 through 2007 in the vicinity of the boundaries of the Dolly Sods Wilderness addition designated by paragraph (3) of subsection (a) and the Roaring Plains West Wilderness Area designated by paragraph (5) of such subsection, in a manner compatible with the preservation of such areas as wilderness. 
(d)Effective date of wilderness actWith respect to the Federal lands designated as wilderness by subsection (a), any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act. 
(e)Fish and wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or responsibility of the State of West Virginia with respect to wildlife and fish. 
1002.Boundary adjustment, Laurel Fork South Wilderness, Monongahela National Forest 
(a)Boundary adjustmentThe boundary of the Laurel Fork South Wilderness designated by section 1(3) of Public Law 97–466 (96 Stat. 2538) is modified to exclude two parcels of land, as generally depicted on the map entitled Monongahela National Forest Laurel Fork South Wilderness Boundary Modification and dated March 11, 2008, and more particularly described according to the site-specific maps and legal descriptions on file in the office of the Forest Supervisor, Monongahela National Forest. The general map shall be on file and available for public inspection in the Office of the Chief of the Forest Service. 
(b)ManagementFederally owned land delineated on the maps referred to in subsection (a) as the Laurel Fork South Wilderness, as modified by such subsection, shall continue to be administered by the Secretary of Agriculture in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
1003.Monongahela National Forest boundary confirmation 
(a)In generalThe boundary of the Monongahela National Forest is confirmed to include the tracts of land as generally depicted on the map entitled Monongahela National Forest Boundary Confirmation and dated March 13, 2008, and all Federal lands under the jurisdiction of the Secretary of Agriculture, acting through the Chief of the Forest Service, encompassed within such boundary shall be managed under the laws and regulations pertaining to the National Forest System. 
(b)Land and water conservation fundFor the purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Monongahela National Forest, as confirmed by subsection (a), shall be considered to be the boundaries of the Monongahela National Forest as of January 1, 1965. 
1004.Enhanced Trail Opportunities 
(a)Plan 
(1)In generalThe Secretary of Agriculture, in consultation with interested parties, shall develop a plan to provide for enhanced nonmotorized recreation trail opportunities on lands not designated as wilderness within the Monongahela National Forest. 
(2)Nonmotorized recreation trail definedFor the purposes of this subsection, the term “nonmotorized recreation trail” means a trail designed for hiking, bicycling, and equestrian use. 
(b)ReportNot later than two years after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report on the implementation of the plan required under subsection (a), including the identification of priority trails for development. 
(c)Consideration of Conversion of Forest Roads to Recreational UsesIn considering possible closure and decommissioning of a Forest Service road within the Monongahela National Forest after the date of the enactment of this Act, the Secretary of Agriculture, in accordance with applicable law, may consider converting the road to nonmotorized uses to enhance recreational opportunities within the Monongahela National Forest. 
BVirginia Ridge and Valley Wilderness 
1101.DefinitionsIn this subtitle: 
(1)Scenic areasThe term scenic areas means the Seng Mountain National Scenic Area and the Bear Creek National Scenic Area. 
(2)SecretaryThe term Secretary means the Secretary of Agriculture. 
1102.Designation of additional National Forest System land in Jefferson National Forest as wilderness or a wilderness study area 
(a)Designation of wildernessSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584, 114 Stat. 2057), is amended— 
(1)in the matter preceding paragraph (1), by striking System— and inserting System:; 
(2)by striking certain each place it appears and inserting Certain; 
(3)in each of paragraphs (1) through (6), by striking the semicolon at the end and inserting a period; 
(4)in paragraph (7), by striking ; and and inserting a period; and 
(5)by adding at the end the following: 
 
(9)Certain land in the Jefferson National Forest comprising approximately 3,743 acres, as generally depicted on the map entitled Brush Mountain and Brush Mountain East and dated May 5, 2008, which shall be known as the Brush Mountain East Wilderness. 
(10)Certain land in the Jefferson National Forest comprising approximately 4,794 acres, as generally depicted on the map entitled Brush Mountain and Brush Mountain East and dated May 5, 2008, which shall be known as the Brush Mountain Wilderness. 
(11)Certain land in the Jefferson National Forest comprising approximately 4,223 acres, as generally depicted on the map entitled Seng Mountain and Raccoon Branch and dated April 28, 2008, which shall be known as the Raccoon Branch Wilderness. 
(12)Certain land in the Jefferson National Forest comprising approximately 3,270 acres, as generally depicted on the map entitled Stone Mountain and dated April 28, 2008, which shall be known as the Stone Mountain Wilderness. 
(13)Certain land in the Jefferson National Forest comprising approximately 8,470 acres, as generally depicted on the map entitled Garden Mountain and Hunting Camp Creek and dated April 28, 2008, which shall be known as the Hunting Camp Creek Wilderness. 
(14)Certain land in the Jefferson National Forest comprising approximately 3,291 acres, as generally depicted on the map entitled Garden Mountain and Hunting Camp Creek and dated April 28, 2008, which shall be known as the Garden Mountain Wilderness. 
(15)Certain land in the Jefferson National Forest comprising approximately 5,476 acres, as generally depicted on the map entitled Mountain Lake Additions and dated April 28, 2008, which is incorporated in the Mountain Lake Wilderness designated by section 2(6) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586). 
(16)Certain land in the Jefferson National Forest comprising approximately 308 acres, as generally depicted on the map entitled Lewis Fork Addition and Little Wilson Creek Additions and dated April 28, 2008, which is incorporated in the Lewis Fork Wilderness designated by section 2(3) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586). 
(17)Certain land in the Jefferson National Forest comprising approximately 1,845 acres, as generally depicted on the map entitled Lewis Fork Addition and Little Wilson Creek Additions and dated April 28, 2008, which is incorporated in the Little Wilson Creek Wilderness designated by section 2(5) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586). 
(18)Certain land in the Jefferson National Forest comprising approximately 2,219 acres, as generally depicted on the map entitled Shawvers Run Additions and dated April 28, 2008, which is incorporated in the Shawvers Run Wilderness designated by paragraph (4). 
(19)Certain land in the Jefferson National Forest comprising approximately 1,203 acres, as generally depicted on the map entitled Peters Mountain Addition and dated April 28, 2008, which is incorporated in the Peters Mountain Wilderness designated by section 2(7) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586). 
(20)Certain land in the Jefferson National Forest comprising approximately 263 acres, as generally depicted on the map entitled Kimberling Creek Additions and Potential Wilderness Area and dated April 28, 2008, which is incorporated in the Kimberling Creek Wilderness designated by section 2(2) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586).. 
(b)Designation of wilderness study areaThe Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586) is amended— 
(1)in the first section, by inserting as after cited; and 
(2)in section 6(a)— 
(A)by striking certain each place it appears and inserting Certain; 
(B)in each of paragraphs (1) and (2), by striking the semicolon at the end and inserting a period; 
(C)in paragraph (3), by striking ; and and inserting a period; and 
(D)by adding at the end the following: 
 
(5)Certain land in the Jefferson National Forest comprising approximately 3,226 acres, as generally depicted on the map entitled Lynn Camp Creek Wilderness Study Area and dated April 28, 2008, which shall be known as the Lynn Camp Creek Wilderness Study Area.. 
1103.Designation of Kimberling Creek Potential Wilderness Area, Jefferson National Forest, Virginia 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Jefferson National Forest comprising approximately 349 acres, as generally depicted on the map entitled Kimberling Creek Additions and Potential Wilderness Area and dated April 28, 2008, is designated as a potential wilderness area for incorporation in the Kimberling Creek Wilderness designated by section 2(2) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586). 
(b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(c)Ecological Restoration 
(1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of illegal, unused, or decommissioned roads, and any other activity necessary to restore the natural ecosystems in the potential wilderness area), the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Kimberling Creek Wilderness. 
(2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources. 
(d)Wilderness DesignationThe potential wilderness area shall be designated as wilderness and incorporated in the Kimberling Creek Wilderness on the earlier of— 
(1)the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; or 
(2)the date that is 5 years after the date of enactment of this Act. 
1104.Seng Mountain and Bear Creek Scenic Areas, Jefferson National Forest, Virginia 
(a)EstablishmentThere are designated as National Scenic Areas— 
(1)certain National Forest System land in the Jefferson National Forest, comprising approximately 5,192 acres, as generally depicted on the map entitled Seng Mountain and Raccoon Branch and dated April 28, 2008, which shall be known as the Seng Mountain National Scenic Area; and 
(2)certain National Forest System land in the Jefferson National Forest, comprising approximately 5,128 acres, as generally depicted on the map entitled Bear Creek and dated April 28, 2008, which shall be known as the Bear Creek National Scenic Area. 
(b)PurposesThe purposes of the scenic areas are— 
(1)to ensure the protection and preservation of scenic quality, water quality, natural characteristics, and water resources of the scenic areas; 
(2)consistent with paragraph (1), to protect wildlife and fish habitat in the scenic areas; 
(3)to protect areas in the scenic areas that may develop characteristics of old-growth forests; and 
(4)consistent with paragraphs (1), (2), and (3), to provide a variety of recreation opportunities in the scenic areas. 
(c)Administration 
(1)In generalThe Secretary shall administer the scenic areas in accordance with— 
(A)this subtitle; and 
(B)the laws (including regulations) generally applicable to the National Forest System. 
(2)Authorized usesThe Secretary shall only allow uses of the scenic areas that the Secretary determines will further the purposes of the scenic areas, as described in subsection (b). 
(d)Management plan 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop as an amendment to the land and resource management plan for the Jefferson National Forest a management plan for the scenic areas. 
(2)EffectNothing in this subsection requires the Secretary to revise the land and resource management plan for the Jefferson National Forest under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). 
(e)Roads 
(1)In generalExcept as provided in paragraph (2), after the date of enactment of this Act, no roads shall be established or constructed within the scenic areas. 
(2)LimitationNothing in this subsection denies any owner of private land (or an interest in private land) that is located in a scenic area the right to access the private land. 
(f)Timber harvest 
(1)In generalExcept as provided in paragraphs (2) and (3), no harvesting of timber shall be allowed within the scenic areas. 
(2)ExceptionsThe Secretary may authorize harvesting of timber in the scenic areas if the Secretary determines that the harvesting is necessary to— 
(A)control fire; 
(B)provide for public safety or trail access; or 
(C)control insect and disease outbreaks. 
(3)Firewood for personal useFirewood may be harvested for personal use along perimeter roads in the scenic areas, subject to any conditions that the Secretary may impose. 
(g)Insect and disease outbreaksThe Secretary may control insect and disease outbreaks— 
(1)to maintain scenic quality; 
(2)to prevent tree mortality; 
(3)to reduce hazards to visitors; or 
(4)to protect private land. 
(h)Vegetation managementThe Secretary may engage in vegetation manipulation practices in the scenic areas to maintain the visual quality and wildlife clearings in existence on the date of enactment of this Act. 
(i)Motorized vehicles 
(1)In generalExcept as provided in paragraph (2), motorized vehicles shall not be allowed within the scenic areas. 
(2)ExceptionsThe Secretary may authorize the use of motorized vehicles— 
(A)to carry out administrative activities that further the purposes of the scenic areas, as described in subsection (b); 
(B)to assist wildlife management projects in existence on the date of enactment of this Act; and 
(C)during deer and bear hunting seasons— 
(i)on Forest Development Roads 49410 and 84b; and 
(ii)on the portion of Forest Development Road 6261 designated on the map described in subsection (a)(2) as open seasonally. 
(j)Wildfire suppressionWildfire suppression within the scenic areas shall be conducted— 
(1)in a manner consistent with the purposes of the scenic areas, as described in subsection (b); and 
(2)using such means as the Secretary determines to be appropriate. 
(k)WaterThe Secretary shall administer the scenic areas in a manner that maintains and enhances water quality. 
(l)WithdrawalSubject to valid existing rights, all Federal land in the scenic areas is withdrawn from— 
(1)location, entry, and patent under the mining laws; and 
(2)operation of the mineral leasing and geothermal leasing laws. 
1105.Trail plan and development 
(a)Trail planThe Secretary, in consultation with interested parties, shall establish a trail plan to develop— 
(1)in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), hiking and equestrian trails in the wilderness areas designated by paragraphs (9) through (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132 note) (as added by section 1102(a)(5)); and 
(2)nonmotorized recreation trails in the scenic areas. 
(b)Implementation reportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes the implementation of the trail plan, including the identification of priority trails for development. 
(c)Sustainable trail requiredThe Secretary shall develop a sustainable trail, using a contour curvilinear alignment, to provide for nonmotorized travel along the southern boundary of the Raccoon Branch Wilderness established by section 1(11) of Public Law 100–326 (16 U.S.C. 1132 note) (as added by section 1102(a)(5)) connecting to Forest Development Road 49352 in Smyth County, Virginia. 
1106.Maps and boundary descriptions 
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file with the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives maps and boundary descriptions of— 
(1)the scenic areas; 
(2)the wilderness areas designated by paragraphs (9) through (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132 note) (as added by section 1102(a)(5)); 
(3)the wilderness study area designated by section 6(a)(5) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586) (as added by section 1102(b)(2)(D)); and 
(4)the potential wilderness area designated by section 1103(a). 
(b)Force and effectThe maps and boundary descriptions filed under subsection (a) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any minor errors in the maps and boundary descriptions. 
(c)Availability of map and boundary descriptionThe maps and boundary descriptions filed under subsection (a) shall be on file and available for public inspection in the Office of the Chief of the Forest Service. 
(d)ConflictIn the case of a conflict between a map filed under subsection (a) and the acreage of the applicable areas specified in this subtitle, the map shall control. 
1107.Effective dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering— 
(1)the wilderness areas designated by paragraphs (9) through (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132 note) (as added by section 1102(a)(5)); and 
(2)the potential wilderness area designated by section 1103(a). 
CMt. Hood Wilderness, Oregon 
1201.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture. 
(2)StateThe term State means the State of Oregon. 
1202.Designation of wilderness areas 
(a)Designation of Lewis and Clark Mount Hood wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State of Oregon are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)Badger creek wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 4,140 acres, as generally depicted on the maps entitled Badger Creek Wilderness—Badger Creek Additions and Badger Creek Wilderness—Bonney Butte, dated July 16, 2007, which is incorporated in, and considered to be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273). 
(2)Bull of the woods wilderness additionCertain Federal land managed by the Forest Service, comprising approximately 10,180 acres, as generally depicted on the map entitled Bull of the Woods Wilderness—Bull of the Woods Additions, dated July 16, 2007, which is incorporated in, and considered to be a part of, the Bull of the Woods Wilderness, as designated by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273). 
(3)Clackamas wildernessCertain Federal land managed by the Forest Service, comprising approximately 9,470 acres, as generally depicted on the maps entitled Clackamas Wilderness—Big Bottom, Clackamas Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose Lake, Clackamas Wilderness—Sisi Butte, and Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007, which shall be known as the Clackamas Wilderness. 
(4)Mark O. Hatfield wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 25,960 acres, as generally depicted on the maps entitled Mark O. Hatfield Wilderness—Gorge Face and Mark O. Hatfield Wilderness—Larch Mountain, dated July 16, 2007, which is incorporated in, and considered to be a part of, the Mark O. Hatfield Wilderness, as designated by section 3(1) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273). 
(5)Mount Hood wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 18,450 acres, as generally depicted on the maps entitled Mount Hood Wilderness—Barlow Butte, Mount Hood Wilderness—Elk Cove/Mazama, Richard L. Kohnstamm Memorial Area, Mount Hood Wilderness—Sand Canyon, Mount Hood Wilderness—Sandy Additions, Mount Hood Wilderness—Twin Lakes, and Mount Hood Wilderness—White River, dated July 16, 2007, and the map entitled Mount Hood Wilderness—Cloud Cap, dated July 20, 2007, which is incorporated in, and considered to be a part of, the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43). 
(6)Roaring river wildernessCertain Federal land managed by the Forest Service, comprising approximately 36,550 acres, as generally depicted on the map entitled Roaring River Wilderness—Roaring River Wilderness, dated July 16, 2007, which shall be known as the Roaring River Wilderness. 
(7)Salmon-huckleberry wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 16,620 acres, as generally depicted on the maps entitled Salmon-Huckleberry Wilderness—Alder Creek Addition, Salmon-Huckleberry Wilderness—Eagle Creek Addition, Salmon-Huckleberry Wilderness—Hunchback Mountain, Salmon-Huckleberry Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror Lake, and Salmon-Huckleberry Wilderness—Salmon River Meadows, dated July 16, 2007, which is incorporated in, and considered to be a part of, the Salmon-Huckleberry Wilderness, as designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273). 
(8)Lower white river wildernessCertain Federal land managed by the Forest Service and Bureau of Land Management, comprising approximately 2,870 acres, as generally depicted on the map entitled Lower White River Wilderness—Lower White River, dated July 16, 2007, which shall be known as the Lower White River Wilderness. 
(b)Richard L. Kohnstamm Memorial AreaCertain Federal land managed by the Forest Service, as generally depicted on the map entitled Richard L. Kohnstamm Memorial Area, dated July 16, 2007, is designated as the Richard L. Kohnstamm Memorial Area. 
(c)Potential wilderness area; additions to wilderness areas 
(1)Roaring river potential wilderness area 
(A)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 900 acres identified as Potential Wilderness on the map entitled Roaring River Wilderness, dated July 16, 2007, is designated as a potential wilderness area. 
(B)ManagementThe potential wilderness area designated by subparagraph (A) shall be managed in accordance with section 4 of the Wilderness Act (16 U.S.C. 1133). 
(C)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that the conditions in the potential wilderness area designated by subparagraph (A) are compatible with the Wilderness Act (16 U.S.C. 1131 et seq.), the potential wilderness shall be— 
(i)designated as wilderness and as a component of the National Wilderness Preservation System; and 
(ii)incorporated into the Roaring River Wilderness designated by subsection (a)(6). 
(2)Addition to the Mount Hood WildernessOn completion of the land exchange under section 1206(a)(2), certain Federal land managed by the Forest Service, comprising approximately 1,710 acres, as generally depicted on the map entitled Mount Hood Wilderness—Tilly Jane, dated July 20, 2007, shall be incorporated in, and considered to be a part of, the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43) and subsection (a)(5). 
(3)Addition to the Salmon-Huckleberry WildernessOn acquisition by the United States, the approximately 160 acres of land identified as Land to be acquired by USFS on the map entitled Hunchback Mountain Land Exchange, Clackamas County, dated June 2006, shall be incorporated in, and considered to be a part of, the Salmon-Huckleberry Wilderness, as designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273) and enlarged by subsection (a)(7). 
(d)Maps and legal descriptions 
(1)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area and potential wilderness area designated by this section, with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of LawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the maps and legal descriptions. 
(3)Public AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management. 
(4)Description of landThe boundaries of the areas designated as wilderness by subsection (a) that are immediately adjacent to a utility right-of-way or a Federal Energy Regulatory Commission project boundary shall be 100 feet from the boundary of the right-of-way or the project boundary. 
(e)Administration 
(1)In GeneralSubject to valid existing rights, each area designated as wilderness by this section shall be administered by the Secretary that has jurisdiction over the land within the wilderness, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land within the wilderness. 
(2)Incorporation of Acquired Land and InterestsAny land within the boundary of a wilderness area designated by this section that is acquired by the United States shall— 
(A)become part of the wilderness area in which the land is located; and 
(B)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(f)Buffer zones 
(1)In GeneralAs provided in the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for designation of wilderness areas in the State under this section to lead to the creation of protective perimeters or buffer zones around each wilderness area. 
(2)Activities or Uses up to BoundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area. 
(g)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife. 
(h)Fire, insects, and diseasesAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by this section, the Secretary that has jurisdiction over the land within the wilderness (referred to in this subsection as the Secretary) may take such measures as are necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be desirable and appropriate. 
(i)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as wilderness by this section is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
1203.Designation of streams for wild and scenic river protection in the Mount Hood area 
(a)Wild and Scenic River designations, Mount Hood National Forest 
(1)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(171)South Fork Clackamas River, OregonThe 4.2-mile segment of the South Fork Clackamas River from its confluence with the East Fork of the South Fork Clackamas to its confluence with the Clackamas River, to be administered by the Secretary of Agriculture as a wild river. 
(172)Eagle Creek, OregonThe 8.3-mile segment of Eagle Creek from its headwaters to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture as a wild river. 
(173)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork Hood River from the confluence of Clear and Coe Branches to the north section line of section 11, township 1 south, range 9 east, to be administered by the Secretary of Agriculture as a scenic river. 
(174)South Fork Roaring River, OregonThe 4.6-mile segment of the South Fork Roaring River from its headwaters to its confluence with Roaring River, to be administered by the Secretary of Agriculture as a wild river. 
(175)Zig Zag River, OregonThe 4.3-mile segment of the Zig Zag River from its headwaters to the Mount Hood Wilderness boundary, to be administered by the Secretary of Agriculture as a wild river. 
(176)Fifteenmile Creek, Oregon 
(A)In generalThe 11.1-mile segment of Fifteenmile Creek from its source at Senecal Spring to the southern edge of the northwest quarter of the northwest quarter of section 20, township 2 south, range 12 east, to be administered by the Secretary of Agriculture in the following classes: 
(i)The 2.6-mile segment from its source at Senecal Spring to the Badger Creek Wilderness boundary, as a wild river. 
(ii)The 0.4-mile segment from the Badger Creek Wilderness boundary to the point 0.4 miles downstream, as a scenic river. 
(iii)The 7.9-mile segment from the point 0.4 miles downstream of the Badger Creek Wilderness boundary to the western edge of section 20, township 2 south, range 12 east as a wild river. 
(iv)The 0.2-mile segment from the western edge of section 20, township 2 south, range 12 east, to the southern edge of the northwest quarter of the northwest quarter of section 20, township 2 south, range 12 east as a scenic river. 
(B)InclusionsNotwithstanding section 3(b), the lateral boundaries of both the wild river area and the scenic river area along Fifteenmile Creek shall include an average of not more than 640 acres per mile measured from the ordinary high water mark on both sides of the river. 
(177)East Fork Hood River, OregonThe 13.5-mile segment of the East Fork Hood River from Oregon State Highway 35 to the Mount Hood National Forest boundary, to be administered by the Secretary of Agriculture as a recreational river. 
(178)Collawash River, OregonThe 17.8-mile segment of the Collawash River from the headwaters of the East Fork Collawash to the confluence of the mainstream of the Collawash River with the Clackamas River, to be administered by the Secretary of Agriculture in the following classes: 
(A)The 11.0-mile segment from the headwaters of the East Fork Collawash River to Buckeye Creek, as a scenic river. 
(B)The 6.8-mile segment from Buckeye Creek to the Clackamas River, as a recreational river. 
(179)Fish Creek, OregonThe 13.5-mile segment of Fish Creek from its headwaters to the confluence with the Clackamas River, to be administered by the Secretary of Agriculture as a recreational river.. 
(2)EffectThe amendments made by paragraph (1) do not affect valid existing water rights. 
(b)Protection for Hood River, OregonSection 13(a)(4) of the Columbia River Gorge National Scenic Area Act (16 U.S.C. 544k(a)(4)) is amended by striking for a period not to exceed twenty years from the date of enactment of this Act,. 
1204.Mount Hood National Recreation Area 
(a)DesignationTo provide for the protection, preservation, and enhancement of recreational, ecological, scenic, cultural, watershed, and fish and wildlife values, there is established the Mount Hood National Recreation Area within the Mount Hood National Forest. 
(b)BoundaryThe Mount Hood National Recreation Area shall consist of certain Federal land managed by the Forest Service and Bureau of Land Management, comprising approximately 34,550 acres, as generally depicted on the maps entitled National Recreation Areas—Mount Hood NRA, “National Recreation Areas—Fifteenmile Creek NRA”, and National Recreation Areas—Shellrock Mountain, dated February 2007. 
(c)Map and legal description 
(1)Submission of legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Mount Hood National Recreation Area with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the map and the legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(d)Administration 
(1)In generalThe Secretary shall— 
(A)administer the Mount Hood National Recreation Area— 
(i)in accordance with the laws (including regulations) and rules applicable to the National Forest System; and 
(ii)consistent with the purposes described in subsection (a); and 
(B)only allow uses of the Mount Hood National Recreation Area that are consistent with the purposes described in subsection (a). 
(2)Applicable lawAny portion of a wilderness area designated by section 1202 that is located within the Mount Hood National Recreation Area shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(e)TimberThe cutting, sale, or removal of timber within the Mount Hood National Recreation Area may be permitted— 
(1)to the extent necessary to improve the health of the forest in a manner that— 
(A)maximizes the retention of large trees— 
(i)as appropriate to the forest type; and 
(ii)to the extent that the trees promote stands that are fire-resilient and healthy; 
(B)improves the habitats of threatened, endangered, or sensitive species; or 
(C)maintains or restores the composition and structure of the ecosystem by reducing the risk of uncharacteristic wildfire; 
(2)to accomplish an approved management activity in furtherance of the purposes established by this section, if the cutting, sale, or removal of timber is incidental to the management activity; or 
(3)for de minimus personal or administrative use within the Mount Hood National Recreation Area, where such use will not impair the purposes established by this section. 
(f)Road constructionNo new or temporary roads shall be constructed or reconstructed within the Mount Hood National Recreation Area except as necessary— 
(1)to protect the health and safety of individuals in cases of an imminent threat of flood, fire, or any other catastrophic event that, without intervention, would cause the loss of life or property; 
(2)to conduct environmental cleanup required by the United States; 
(3)to allow for the exercise of reserved or outstanding rights provided for by a statute or treaty; 
(4)to prevent irreparable resource damage by an existing road; or 
(5)to rectify a hazardous road condition. 
(g)WithdrawalSubject to valid existing rights, all Federal land within the Mount Hood National Recreation Area is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws relating to mineral and geothermal leasing. 
(h)Transfer of administrative jurisdiction 
(1)In generalAdministrative jurisdiction over the Federal land described in paragraph (2) is transferred from the Bureau of Land Management to the Forest Service. 
(2)Description of landThe land referred to in paragraph (1) is the approximately 130 acres of land administered by the Bureau of Land Management that is within or adjacent to the Mount Hood National Recreation Area and that is identified as BLM Lands on the map entitled National Recreation Areas—Shellrock Mountain, dated February 2007. 
1205.Protections for Crystal Springs, Upper Big Bottom, and Cultus Creek 
(a)Crystal Springs Watershed Special Resources Management Unit 
(1)Establishment 
(A)In generalOn completion of the land exchange under section 1206(a)(2), there shall be established a special resources management unit in the State consisting of certain Federal land managed by the Forest Service, as generally depicted on the map entitled Crystal Springs Watershed Special Resources Management Unit, dated June 2006 (referred to in this subsection as the map), to be known as the Crystal Springs Watershed Special Resources Management Unit (referred to in this subsection as the Management Unit). 
(B)Exclusion of Certain LandThe Management Unit does not include any National Forest System land otherwise covered by subparagraph (A) that is designated as wilderness by section 1202. 
(C)Withdrawal 
(i)In generalSubject to valid rights in existence on the date of enactment of this Act, the Federal land designated as the Management Unit is withdrawn from all forms of— 
(I)entry, appropriation, or disposal under the public land laws; 
(II)location, entry, and patent under the mining laws; and 
(III)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(ii)ExceptionClause (i)(I) does not apply to the parcel of land generally depicted as HES 151 on the map. 
(2)PurposesThe purposes of the Management Unit are— 
(A)to ensure the protection of the quality and quantity of the Crystal Springs watershed as a clean drinking water source for the residents of Hood River County, Oregon; and 
(B)to allow visitors to enjoy the special scenic, natural, cultural, and wildlife values of the Crystal Springs watershed. 
(3)Map and Legal Description 
(A)Submission of legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Management Unit with— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the map and legal description. 
(C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(4)Administration 
(A)In generalThe Secretary shall— 
(i)administer the Management Unit— 
(I)in accordance with the laws (including regulations) and rules applicable to units of the National Forest System; and 
(II)consistent with the purposes described in paragraph (2); and 
(ii)only allow uses of the Management Unit that are consistent with the purposes described in paragraph (2). 
(B)Fuel reduction in proximity to improvements and primary public roadsTo protect the water quality, water quantity, and scenic, cultural, natural, and wildlife values of the Management Unit, the Secretary may conduct fuel reduction and forest health management treatments to maintain and restore fire-resilient forest structures containing late successional forest structure characterized by large trees and multistoried canopies, as ecologically appropriate, on National Forest System land in the Management Unit— 
(i)in any area located not more than 400 feet from structures located on— 
(I)National Forest System land; or 
(II)private land adjacent to National Forest System land; 
(ii)in any area located not more than 400 feet from the Cooper Spur Road, the Cloud Cap Road, or the Cooper Spur Ski Area Loop Road; and 
(iii)on any other National Forest System land in the Management Unit, with priority given to activities that restore previously harvested stands, including the removal of logging slash, smaller diameter material, and ladder fuels. 
(5)Prohibited activitiesSubject to valid existing rights, the following activities shall be prohibited on National Forest System land in the Management Unit: 
(A)New road construction or renovation of existing non-System roads, except as necessary to protect public health and safety. 
(B)Projects undertaken for the purpose of harvesting commercial timber (other than activities relating to the harvest of merchantable products that are byproducts of activities conducted to further the purposes described in paragraph (2)). 
(C)Commercial livestock grazing. 
(D)The placement of new fuel storage tanks. 
(E)Except to the extent necessary to further the purposes described in paragraph (2), the application of any toxic chemicals (other than fire retardants), including pesticides, rodenticides, or herbicides. 
(6)Forest Road Closures 
(A)In generalExcept as provided in subparagraph (B), the Secretary may provide for the closure or gating to the general public of any Forest Service road within the Management Unit. 
(B)ExceptionNothing in this subsection requires the Secretary to close the road commonly known as Cloud Cap Road, which shall be administered in accordance with otherwise applicable law. 
(7)Private Land 
(A)EffectNothing in this subsection affects the use of, or access to, any private property within the area identified on the map as the Crystal Springs Zone of Contribution by— 
(i)the owners of the private property; and 
(ii)guests to the private property. 
(B)CooperationThe Secretary is encouraged to work with private landowners who have agreed to cooperate with the Secretary to further the purposes of this subsection. 
(8)Acquisition of land 
(A)In generalThe Secretary may acquire from willing landowners any land located within the area identified on the map as the Crystal Springs Zone of Contribution. 
(B)Inclusion in management unitOn the date of acquisition, any land acquired under subparagraph (A) shall be incorporated in, and be managed as part of, the Management Unit. 
(b)Protections for Upper Big Bottom and Cultus Creek 
(1)In generalThe Secretary shall manage the Federal land administered by the Forest Service described in paragraph (2) in a manner that preserves the natural and primitive character of the land for recreational, scenic, and scientific use. 
(2)Description of landThe Federal land referred to in paragraph (1) is— 
(A)the approximately 1,580 acres, as generally depicted on the map entitled Upper Big Bottom, dated July 16, 2007; and 
(B)the approximately 280 acres identified as Cultus Creek on the map entitled Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007. 
(3)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the Federal land described in paragraph (2) with— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(B)Force of lawThe maps and legal descriptions filed under subparagraph (A) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the maps and legal descriptions. 
(C)Public availabilityEach map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(4)Use of land 
(A)In generalSubject to valid existing rights, with respect to the Federal land described in paragraph (2), the Secretary shall only allow uses that are consistent with the purposes identified in paragraph (1). 
(B)Prohibited usesThe following shall be prohibited on the Federal land described in paragraph (2): 
(i)Permanent roads. 
(ii)Commercial enterprises. 
(iii)Except as necessary to meet the minimum requirements for the administration of the Federal land and to protect public health and safety— 
(I)the use of motor vehicles; or 
(II)the establishment of temporary roads. 
(5)WithdrawalSubject to valid existing rights, the Federal land described in paragraph (2) is withdrawn from— 
(A)all forms of entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral and geothermal leasing. 
1206.Land exchanges 
(a)Cooper Spur-Government Camp land exchange 
(1)DefinitionsIn this subsection: 
(A)CountyThe term County means Hood River County, Oregon. 
(B)Exchange mapThe term exchange map means the map entitled Cooper Spur/Government Camp Land Exchange, dated June 2006. 
(C)Federal landThe term Federal land means the approximately 120 acres of National Forest System land in the Mount Hood National Forest in Government Camp, Clackamas County, Oregon, identified as USFS Land to be Conveyed on the exchange map. 
(D)Mt. Hood MeadowsThe term Mt. Hood Meadows means the Mt. Hood Meadows Oregon, Limited Partnership. 
(E)Non-federal landThe term non-Federal land means— 
(i)the parcel of approximately 770 acres of private land at Cooper Spur identified as Land to be acquired by USFS on the exchange map; and 
(ii)any buildings, furniture, fixtures, and equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an appraisal described in paragraph (2)(D). 
(2)Cooper Spur-Government Camp land exchange 
(A)Conveyance of landSubject to the provisions of this subsection, if Mt. Hood Meadows offers to convey to the United States all right, title, and interest of Mt. Hood Meadows in and to the non-Federal land, the Secretary shall convey to Mt. Hood Meadows all right, title, and interest of the United States in and to the Federal land (other than any easements reserved under subparagraph (G)), subject to valid existing rights. 
(B)Compliance with existing lawExcept as otherwise provided in this subsection, the Secretary shall carry out the land exchange under this subsection in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(C)Conditions on acceptance 
(i)TitleAs a condition of the land exchange under this subsection, title to the non-Federal land to be acquired by the Secretary under this subsection shall be acceptable to the Secretary. 
(ii)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require. 
(D)Appraisals 
(i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and Mt. Hood Meadows shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land. 
(ii)RequirementsAn appraisal under clause (i) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(E)Surveys 
(i)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary. 
(ii)CostsThe responsibility for the costs of any surveys conducted under clause (i), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and Mt. Hood Meadows. 
(F)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this subsection shall be completed not later than 16 months after the date of enactment of this Act. 
(G)Reservation of easementsAs a condition of the conveyance of the Federal land, the Secretary shall reserve— 
(i)a conservation easement to the Federal land to protect existing wetland, as identified by the Oregon Department of State Lands, that allows equivalent wetland mitigation measures to compensate for minor wetland encroachments necessary for the orderly development of the Federal land; and 
(ii)a trail easement to the Federal land that allows— 
(I)nonmotorized use by the public of existing trails; 
(II)roads, utilities, and infrastructure facilities to cross the trails; and 
(III)improvement or relocation of the trails to accommodate development of the Federal land. 
(b)Port of Cascade Locks land exchange 
(1)DefinitionsIn this subsection: 
(A)Exchange mapThe term exchange map means the map entitled Port of Cascade Locks/Pacific Crest National Scenic Trail Land Exchange, dated June 2006. 
(B)Federal landThe term Federal land means the parcel of land consisting of approximately 10 acres of National Forest System land in the Columbia River Gorge National Scenic Area identified as USFS Land to be conveyed on the exchange map. 
(C)Non-Federal landThe term non-Federal land means the parcels of land consisting of approximately 40 acres identified as Land to be acquired by USFS on the exchange map. 
(D)PortThe term Port means the Port of Cascade Locks, Cascade Locks, Oregon. 
(2)Land exchange, Port of Cascade Locks-Pacific Crest National Scenic Trail 
(A)Conveyance of landSubject to the provisions of this subsection, if the Port offers to convey to the United States all right, title, and interest of the Port in and to the non-Federal land, the Secretary shall, subject to valid existing rights, convey to the Port all right, title, and interest of the United States in and to the Federal land. 
(B)Compliance with existing lawExcept as otherwise provided in this subsection, the Secretary shall carry out the land exchange under this subsection in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(3)Conditions on acceptance 
(A)TitleAs a condition of the land exchange under this subsection, title to the non-Federal land to be acquired by the Secretary under this subsection shall be acceptable to the Secretary. 
(B)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require. 
(4)Appraisals 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land. 
(B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)the Uniform Standards of Professional Appraisal Practice. 
(5)Surveys 
(A)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary. 
(B)CostsThe responsibility for the costs of any surveys conducted under subparagraph (A), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and the Port. 
(6)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this subsection shall be completed not later than 16 months after the date of enactment of this Act. 
(c)Hunchback Mountain land exchange and boundary adjustment 
(1)DefinitionsIn this subsection: 
(A)CountyThe term County means Clackamas County, Oregon. 
(B)Exchange mapThe term exchange map means the map entitled Hunchback Mountain Land Exchange, Clackamas County, dated June 2006. 
(C)Federal landThe term Federal land means the parcel of land consisting of approximately 160 acres of National Forest System land in the Mount Hood National Forest identified as USFS Land to be Conveyed on the exchange map. 
(D)Non-Federal landThe term non-Federal land means the parcel of land consisting of approximately 160 acres identified as Land to be acquired by USFS on the exchange map. 
(2)Hunchback Mountain land exchange 
(A)Conveyance of LandSubject to the provisions of this paragraph, if the County offers to convey to the United States all right, title, and interest of the County in and to the non-Federal land, the Secretary shall, subject to valid existing rights, convey to the County all right, title, and interest of the United States in and to the Federal land. 
(B)Compliance with existing lawExcept as otherwise provided in this paragraph, the Secretary shall carry out the land exchange under this paragraph in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(C)Conditions on acceptance 
(i)TitleAs a condition of the land exchange under this paragraph, title to the non-Federal land to be acquired by the Secretary under this paragraph shall be acceptable to the Secretary. 
(ii)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to such terms and conditions as the Secretary may require. 
(D)Appraisals 
(i)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land. 
(ii)RequirementsAn appraisal under clause (i) shall be conducted in accordance with nationally recognized appraisal standards, including— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(E)Surveys 
(i)In generalThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by surveys approved by the Secretary. 
(ii)CostsThe responsibility for the costs of any surveys conducted under clause (i), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and the County. 
(F)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this paragraph shall be completed not later than 16 months after the date of enactment of this Act. 
(3)Boundary adjustment 
(A)In generalThe boundary of the Mount Hood National Forest shall be adjusted to incorporate— 
(i)any land conveyed to the United States under paragraph (2); and 
(ii)the land transferred to the Forest Service by section 1204(h)(1). 
(B)Additions to the National Forest SystemThe Secretary shall administer the land described in subparagraph (A)— 
(i)in accordance with— 
(I)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and 
(II)any laws (including regulations) applicable to the National Forest System; and 
(ii)subject to sections 1202(c)(3) and 1204(d), as applicable. 
(C)Land and Water Conservation FundFor the purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Mount Hood National Forest modified by this paragraph shall be considered to be the boundaries of the Mount Hood National Forest in existence as of January 1, 1965. 
(d)Conditions on development of Federal land 
(1)Requirements applicable to the conveyance of Federal land 
(A)In generalAs a condition of each of the conveyances of Federal land under this section, the Secretary shall include in the deed of conveyance a requirement that applicable construction activities and alterations shall be conducted in accordance with— 
(i)nationally recognized building and property maintenance codes; and 
(ii)nationally recognized codes for development in the wildland-urban interface and wildfire hazard mitigation. 
(B)Applicable lawTo the maximum extent practicable, the codes required under subparagraph (A) shall be consistent with the nationally recognized codes adopted or referenced by the State or political subdivisions of the State. 
(C)EnforcementThe requirements under subparagraph (A) may be enforced by the same entities otherwise enforcing codes, ordinances, and standards. 
(2)Compliance with codes on Federal landThe Secretary shall ensure that applicable construction activities and alterations undertaken or permitted by the Secretary on National Forest System land in the Mount Hood National Forest are conducted in accordance with— 
(A)nationally recognized building and property maintenance codes; and 
(B)nationally recognized codes for development in the wildland-urban interface development and wildfire hazard mitigation. 
(3)Effect on enforcement by States and political subdivisionsNothing in this subsection alters or limits the power of the State or a political subdivision of the State to implement or enforce any law (including regulations), rule, or standard relating to development or fire prevention and control. 
1207.Tribal provisions; planning and studies 
(a)Transportation plan 
(1)In GeneralThe Secretary shall seek to participate in the development of an integrated, multimodal transportation plan developed by the Oregon Department of Transportation for the Mount Hood region to achieve comprehensive solutions to transportation challenges in the Mount Hood region— 
(A)to promote appropriate economic development; 
(B)to preserve the landscape of the Mount Hood region; and 
(C)to enhance public safety. 
(2)Issues To Be addressedIn participating in the development of the transportation plan under paragraph (1), the Secretary shall seek to address— 
(A)transportation alternatives between and among recreation areas and gateway communities that are located within the Mount Hood region; 
(B)establishing park-and-ride facilities that shall be located at gateway communities; 
(C)establishing intermodal transportation centers to link public transportation, parking, and recreation destinations; 
(D)creating a new interchange on Oregon State Highway 26 located adjacent to or within Government Camp; 
(E)designating, maintaining, and improving alternative routes using Forest Service or State roads for— 
(i)providing emergency routes; or 
(ii)improving access to, and travel within, the Mount Hood region; 
(F)the feasibility of establishing— 
(i)a gondola connection that— 
(I)connects Timberline Lodge to Government Camp; and 
(II)is located in close proximity to the site of the historic gondola corridor; and 
(ii)an intermodal transportation center to be located in close proximity to Government Camp; 
(G)burying power lines located in, or adjacent to, the Mount Hood National Forest along Interstate 84 near the City of Cascade Locks, Oregon; and 
(H)creating mechanisms for funding the implementation of the transportation plan under paragraph (1), including— 
(i)funds provided by the Federal Government; 
(ii)public-private partnerships; 
(iii)incremental tax financing; and 
(iv)other financing tools that link transportation infrastructure improvements with development. 
(b)Mount Hood National Forest stewardship strategy 
(1)In generalThe Secretary shall prepare a report on, and implementation schedule for, the vegetation management strategy (including recommendations for biomass utilization) for the Mount Hood National Forest being developed by the Forest Service. 
(2)Submission to Congress 
(A)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(B)Implementation scheduleNot later than 1 year after the date on which the vegetation management strategy referred to in paragraph (1) is completed, the Secretary shall submit the implementation schedule to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(c)Local and tribal relationships 
(1)Management plan 
(A)In generalThe Secretary, in consultation with Indian tribes with treaty-reserved gathering rights on land encompassed by the Mount Hood National Forest and in a manner consistent with the memorandum of understanding entered into between the Department of Agriculture, the Bureau of Land Management, the Bureau of Indian Affairs, and the Confederated Tribes and Bands of the Warm Springs Reservation of Oregon, dated April 25, 2003, as modified, shall develop and implement a management plan that meets the cultural foods obligations of the United States under applicable treaties, including the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963). 
(B)EffectThis paragraph shall be considered to be consistent with, and is intended to help implement, the gathering rights reserved by the treaty described in subparagraph (A). 
(2)Savings provisions regarding relations with Indian tribes 
(A)Treaty RightsNothing in this subtitle alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including the off-reservation reserved rights secured by the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963). 
(B)Tribal LandNothing in this subtitle affects land held in trust by the Secretary of the Interior for Indian tribes or individual members of Indian tribes or other land acquired by the Army Corps of Engineers and administered by the Secretary of the Interior for the benefit of Indian tribes and individual members of Indian tribes. 
(d)Recreational uses 
(1)Mount Hood National Forest Recreational Working GroupThe Secretary may establish a working group for the purpose of providing advice and recommendations to the Forest Service on planning and implementing recreation enhancements in the Mount Hood National Forest. 
(2)Consideration of conversion of forest roads to recreational usesIn considering a Forest Service road in the Mount Hood National Forest for possible closure and decommissioning after the date of enactment of this Act, the Secretary, in accordance with applicable law, shall consider, as an alternative to decommissioning the road, converting the road to recreational uses to enhance recreational opportunities in the Mount Hood National Forest. 
(3)Improved trail access for persons with disabilitiesThe Secretary, in consultation with the public, may design and construct a trail at a location selected by the Secretary in Mount Hood National Forest suitable for use by persons with disabilities. 
DCopper Salmon Wilderness, Oregon 
1301.Designation of the Copper Salmon Wilderness 
(a)DesignationSection 3 of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328) is amended— 
(1)in the matter preceding paragraph (1), by striking eight hundred fifty-nine thousand six hundred acres and inserting 873,300 acres; 
(2)in paragraph (29), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(30)certain land in the Siskiyou National Forest, comprising approximately 13,700 acres, as generally depicted on the map entitled Proposed Copper Salmon Wilderness Area and dated December 7, 2007, to be known as the Copper Salmon Wilderness.. 
(b)Maps and Legal Description 
(1)In GeneralAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture (referred to in this subtitle as the Secretary) shall file a map and a legal description of the Copper Salmon Wilderness with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of LawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the map and legal description. 
(3)BoundaryIf the boundary of the Copper Salmon Wilderness shares a border with a road, the Secretary may only establish an offset that is not more than 150 feet from the centerline of the road. 
(4)Public AvailabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
1302.Wild and Scenic River Designations, Elk River, OregonSection 3(a)(76) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(76)) is amended— 
(1)in the matter preceding subparagraph (A), by striking 19-mile segment and inserting 29-mile segment; 
(2)in subparagraph (A), by striking ; and and inserting a period; and 
(3)by striking subparagraph (B) and inserting the following: 
 
(B) 
(i)The approximately 0.6-mile segment of the North Fork Elk from its source in sec. 21, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river. 
(ii)The approximately 5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the South Fork Elk, as a wild river. 
(C) 
(i)The approximately 0.9-mile segment of the South Fork Elk from its source in the southeast quarter of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road 3353, as a scenic river. 
(ii)The approximately 4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its confluence with the North Fork Elk, as a wild river.. 
1303.Protection of tribal rights 
(a)In generalNothing in this subtitle shall be construed as diminishing any right of any Indian tribe. 
(b)Memorandum of understandingThe Secretary shall seek to enter into a memorandum of understanding with the Coquille Indian Tribe regarding access to the Copper Salmon Wilderness to conduct historical and cultural activities. 
ECascade-Siskiyou National Monument, Oregon 
1401.DefinitionsIn this subtitle: 
(1)Box R Ranch land exchange mapThe term Box R Ranch land exchange map means the map entitled Proposed Rowlett Land Exchange and dated June 13, 2006. 
(2)Bureau of Land Management landThe term Bureau of Land Management land means the approximately 40 acres of land administered by the Bureau of Land Management identified as Rowlett Selected, as generally depicted on the Box R Ranch land exchange map. 
(3)Deerfield land exchange mapThe term Deerfield land exchange map means the map entitled Proposed Deerfield-BLM Property Line Adjustment and dated May 1, 2008. 
(4)Deerfield parcelThe term Deerfield parcel means the approximately 1.5 acres of land identified as From Deerfield to BLM, as generally depicted on the Deerfield land exchange map. 
(5)Federal parcelThe term Federal parcel means the approximately 1.3 acres of land administered by the Bureau of Land Management identified as From BLM to Deerfield, as generally depicted on the Deerfield land exchange map. 
(6)Grazing allotmentThe term grazing allotment means any of the Box R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove Creek, Cove Creek Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek, Keene Creek, North Cove Creek, and Soda Mountain grazing allotments in the State. 
(7)Grazing leaseThe term grazing lease means any document authorizing the use of a grazing allotment for the purpose of grazing livestock for commercial purposes. 
(8)LandownerThe term Landowner means the owner of the Box R Ranch in the State. 
(9)LesseeThe term lessee means a livestock operator that holds a valid existing grazing lease for a grazing allotment. 
(10)LivestockThe term livestock does not include beasts of burden used for recreational purposes. 
(11)MonumentThe term Monument means the Cascade-Siskiyou National Monument in the State. 
(12)Rowlett parcelThe term Rowlett parcel means the parcel of approximately 40 acres of private land identified as Rowlett Offered, as generally depicted on the Box R Ranch land exchange map. 
(13)SecretaryThe term Secretary means the Secretary of the Interior. 
(14)StateThe term State means the State of Oregon. 
(15)WildernessThe term Wilderness means the Soda Mountain Wilderness designated by section 1405(a). 
(16)Wilderness mapThe term wilderness map means the map entitled Soda Mountain Wilderness and dated May 5, 2008. 
1402.Voluntary grazing lease donation program 
(a)Existing grazing leases 
(1)Donation of lease 
(A)Acceptance by SecretaryThe Secretary shall accept any grazing lease that is donated by a lessee. 
(B)TerminationThe Secretary shall terminate any grazing lease acquired under subparagraph (A). 
(C)No new grazing leaseExcept as provided in paragraph (3), with respect to each grazing lease donated under subparagraph (A), the Secretary shall— 
(i)not issue any new grazing lease within the grazing allotment covered by the grazing lease; and 
(ii)ensure a permanent end to livestock grazing on the grazing allotment covered by the grazing lease. 
(2)Donation of portion of grazing lease 
(A)In generalA lessee with a grazing lease for a grazing allotment partially within the Monument may elect to donate only that portion of the grazing lease that is within the Monument. 
(B)Acceptance by SecretaryThe Secretary shall accept the portion of a grazing lease that is donated under subparagraph (A). 
(C)Modification of leaseExcept as provided in paragraph (3), if a lessee donates a portion of a grazing lease under subparagraph (A), the Secretary shall— 
(i)reduce the authorized grazing level and area to reflect the donation; and 
(ii)modify the grazing lease to reflect the reduced level and area of use. 
(D)Authorized levelTo ensure that there is a permanent reduction in the level and area of livestock grazing on the land covered by a portion of a grazing lease donated under subparagraph (A), the Secretary shall not allow grazing to exceed the authorized level and area established under subparagraph (C). 
(3)Common Allotments 
(A)In GeneralIf a grazing allotment covered by a grazing lease or portion of a grazing lease that is donated under paragraph (1) or (2) also is covered by another grazing lease that is not donated, the Secretary shall reduce the grazing level on the grazing allotment to reflect the donation. 
(B)Authorized LevelTo ensure that there is a permanent reduction in the level of livestock grazing on the land covered by the grazing lease or portion of a grazing lease donated under paragraph (1) or (2), the Secretary shall not allow grazing to exceed the level established under subparagraph (A). 
(b)LimitationsThe Secretary— 
(1)with respect to the Agate, Emigrant Creek, and Siskiyou allotments in and near the Monument— 
(A)shall not issue any grazing lease; and 
(B)shall ensure a permanent end to livestock grazing on each allotment; and 
(2)shall not establish any new allotments for livestock grazing that include any Monument land (whether leased or not leased for grazing on the date of enactment of this Act). 
(c)Effect of donationA lessee who donates a grazing lease or a portion of a grazing lease under this section shall be considered to have waived any claim to any range improvement on the associated grazing allotment or portion of the associated grazing allotment, as applicable. 
1403.Box R Ranch land exchange 
(a)In generalFor the purpose of protecting and consolidating Federal land within the Monument, the Secretary— 
(1)may offer to convey to the Landowner the Bureau of Land Management land in exchange for the Rowlett parcel; and 
(2)if the Landowner accepts the offer— 
(A)the Secretary shall convey to the Landowner all right, title, and interest of the United States in and to the Bureau of Land Management land; and 
(B)the Landowner shall convey to the Secretary all right, title, and interest of the Landowner in and to the Rowlett parcel. 
(b)Surveys 
(1)In generalThe exact acreage and legal description of the Bureau of Land Management land and the Rowlett parcel shall be determined by surveys approved by the Secretary. 
(2)CostsThe responsibility for the costs of any surveys conducted under paragraph (1), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and the Landowner. 
(c)ConditionsThe conveyance of the Bureau of Land Management land and the Rowlett parcel under this section shall be subject to— 
(1)valid existing rights; 
(2)title to the Rowlett parcel being acceptable to the Secretary and in conformance with the title approval standards applicable to Federal land acquisitions; 
(3)such terms and conditions as the Secretary may require; and 
(4)except as otherwise provided in this section, any laws (including regulations) applicable to the conveyance and acquisition of land by the Bureau of Land Management. 
(d)Appraisals 
(1)In generalThe Bureau of Land Management land and the Rowlett parcel shall be appraised by an independent appraiser selected by the Secretary. 
(2)RequirementsAn appraisal conducted under paragraph (1) shall be conducted in accordance with— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(B)the Uniform Standards of Professional Appraisal Practice. 
(3)ApprovalThe appraisals conducted under this subsection shall be submitted to the Secretary for approval. 
(e)Grazing allotmentAs a condition of the land exchange authorized under this section, the lessee of the grazing lease for the Box R grazing allotment shall donate the Box R grazing lease in accordance with section 1402(a)(1). 
1404.Deerfield land exchange 
(a)In generalFor the purpose of protecting and consolidating Federal land within the Monument, the Secretary— 
(1)may offer to convey to Deerfield Learning Associates the Federal parcel in exchange for the Deerfield parcel; and 
(2)if Deerfield Learning Associates accepts the offer— 
(A)the Secretary shall convey to Deerfield Learning Associates all right, title, and interest of the United States in and to the Federal parcel; and 
(B)Deerfield Learning Associates shall convey to the Secretary all right, title, and interest of Deerfield Learning Associates in and to the Deerfield parcel. 
(b)Surveys 
(1)In generalThe exact acreage and legal description of the Federal parcel and the Deerfield parcel shall be determined by surveys approved by the Secretary. 
(2)CostsThe responsibility for the costs of any surveys conducted under paragraph (1), and any other administrative costs of carrying out the land exchange, shall be determined by the Secretary and Deerfield Learning Associates. 
(c)Conditions 
(1)In generalThe conveyance of the Federal parcel and the Deerfield parcel under this section shall be subject to— 
(A)valid existing rights; 
(B)title to the Deerfield parcel being acceptable to the Secretary and in conformance with the title approval standards applicable to Federal land acquisitions; 
(C)such terms and conditions as the Secretary may require; and 
(D)except as otherwise provided in this section, any laws (including regulations) applicable to the conveyance and acquisition of land by the Bureau of Land Management. 
(d)Appraisals 
(1)In generalThe Federal parcel and the Deerfield parcel shall be appraised by an independent appraiser selected by the Secretary. 
(2)RequirementsAn appraisal conducted under paragraph (1) shall be conducted in accordance with— 
(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(B)the Uniform Standards of Professional Appraisal Practice. 
(3)ApprovalThe appraisals conducted under this subsection shall be submitted to the Secretary for approval. 
1405.Soda Mountain Wilderness 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), approximately 24,100 acres of Monument land, as generally depicted on the wilderness map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Soda Mountain Wilderness. 
(b)Map and legal description 
(1)Submission of map and legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Wilderness with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force and effect 
(A)In generalThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical error in the map or legal description. 
(B)NotificationThe Secretary shall submit to Congress notice of any changes made in the map or legal description under subparagraph (A), including notice of the reason for the change. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(c)Administration of Wilderness 
(1)In generalSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(2)Fire, insect, and disease management activitiesExcept as provided by Presidential Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247), within the wilderness areas designated by this subtitle, the Secretary may take such measures in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) as are necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be desirable and appropriate. 
(3)LivestockExcept as provided in section 1402 and by Presidential Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247), the grazing of livestock in the Wilderness, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered necessary by the Secretary in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(4)Fish and wildlife managementIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction of the State with respect to fish and wildlife on public land in the State. 
(5)Incorporation of acquired land and interestsAny land or interest in land within the boundary of the Wilderness that is acquired by the United States shall— 
(A)become part of the Wilderness; and 
(B)be managed in accordance with this subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
1406.EffectNothing in this subtitle— 
(1)affects the authority of a Federal agency to modify or terminate grazing permits or leases, except as provided in section 1402; 
(2)authorizes the use of eminent domain; 
(3)creates a property right in any grazing permit or lease on Federal land; 
(4)establishes a precedent for future grazing permit or lease donation programs; or 
(5)affects the allocation, ownership, interest, or control, in existence on the date of enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian tribe, a State, or a private individual, partnership, or corporation. 
FOwyhee Public Land Management 
1501.DefinitionsIn this subtitle: 
(1)AccountThe term account means the Owyhee Land Acquisition Account established by section 1505(b)(1). 
(2)CountyThe term County means Owyhee County, Idaho. 
(3)Owyhee FrontThe term Owyhee Front means the area of the County from Jump Creek on the west to Mud Flat Road on the east and draining north from the crest of the Silver City Range to the Snake River. 
(4)PlanThe term plan means a travel management plan for motorized and mechanized off-highway vehicle recreation prepared under section 1507. 
(5)Public landThe term public land has the meaning given the term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)). 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of Idaho. 
(8)TribesThe term Tribes means the Shoshone Paiute Tribes of the Duck Valley Reservation. 
1502.Owyhee Science Review and Conservation Center 
(a)EstablishmentThe Secretary, in coordination with the Tribes, State, and County, and in consultation with the University of Idaho, Federal grazing permittees, and public, shall establish the Owyhee Science Review and Conservation Center in the County to conduct research projects to address natural resources management issues affecting public and private rangeland in the County. 
(b)PurposeThe purpose of the center established under subsection (a) shall be to facilitate the collection and analysis of information to provide Federal and State agencies, the Tribes, the County, private landowners, and the public with information on improved rangeland management. 
1503.Wilderness areas 
(a)Wilderness areas designation 
(1)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(A)Big jacks creek wildernessCertain land comprising approximately 52,826 acres, as generally depicted on the map entitled Little Jacks Creek and Big Jacks Creek Wilderness and dated May 5, 2008, which shall be known as the Big Jacks Creek Wilderness. 
(B)Bruneau-jarbidge rivers wildernessCertain land comprising approximately 89,996 acres, as generally depicted on the map entitled Bruneau-Jarbidge Rivers Wilderness and dated December 15, 2008, which shall be known as the Bruneau-Jarbidge Rivers Wilderness. 
(C)Little jacks creek wildernessCertain land comprising approximately 50,929 acres, as generally depicted on the map entitled Little Jacks Creek and Big Jacks Creek Wilderness and dated May 5, 2008, which shall be known as the Little Jacks Creek Wilderness. 
(D)North fork owyhee wildernessCertain land comprising approximately 43,413 acres, as generally depicted on the map entitled North Fork Owyhee and Pole Creek Wilderness and dated May 5, 2008, which shall be known as the North Fork Owyhee Wilderness. 
(E)Owyhee river wildernessCertain land comprising approximately 267,328 acres, as generally depicted on the map entitled Owyhee River Wilderness and dated May 5, 2008, which shall be known as the Owyhee River Wilderness. 
(F)Pole creek wildernessCertain land comprising approximately 12,533 acres, as generally depicted on the map entitled North Fork Owyhee and Pole Creek Wilderness and dated May 5, 2008, which shall be known as the Pole Creek Wilderness. 
(2)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description for each area designated as wilderness by this subtitle. 
(B)EffectEach map and legal description submitted under subparagraph (A) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct minor errors in the map or legal description. 
(C)AvailabilityEach map and legal description submitted under subparagraph (A) shall be available in the appropriate offices of the Bureau of Land Management. 
(3)Release of wilderness study areas 
(A)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public land in the County administered by the Bureau of Land Management has been adequately studied for wilderness designation. 
(B)ReleaseAny public land referred to in subparagraph (A) that is not designated as wilderness by this subtitle— 
(i)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(ii)shall be managed in accordance with the applicable land use plan adopted under section 202 of that Act (43 U.S.C. 1712). 
(b)Administration 
(1)In generalSubject to valid existing rights, each area designated as wilderness by this subtitle shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(2)WithdrawalSubject to valid existing rights, the Federal land designated as wilderness by this subtitle is withdrawn from all forms of— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. 
(3)Livestock 
(A)In generalIn the wilderness areas designated by this subtitle, the grazing of livestock in areas in which grazing is established as of the date of enactment of this Act shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers necessary, consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and the guidelines described in Appendix A of House Report 101–405. 
(B)InventoryNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct an inventory of existing facilities and improvements associated with grazing activities in the wilderness areas and wild and scenic rivers designated by this subtitle. 
(C)FencingThe Secretary may construct and maintain fencing around wilderness areas designated by this subtitle as the Secretary determines to be appropriate to enhance wilderness values. 
(D)Donation of grazing permits or leases 
(i)Acceptance by SecretaryThe Secretary shall accept the donation of any valid existing permits or leases authorizing grazing on public land, all or a portion of which is within the wilderness areas designated by this subtitle. 
(ii)TerminationWith respect to each permit or lease donated under clause (i), the Secretary shall— 
(I)terminate the grazing permit or lease; and 
(II)except as provided in clause (iii), ensure a permanent end to grazing on the land covered by the permit or lease. 
(iii)Common allotments 
(I)In generalIf the land covered by a permit or lease donated under clause (i) is also covered by another valid existing permit or lease that is not donated under clause (i), the Secretary shall reduce the authorized grazing level on the land covered by the permit or lease to reflect the donation of the permit or lease under clause (i). 
(II)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by a permit or lease donated under clause (i), the Secretary shall not allow grazing use to exceed the authorized level established under subclause (I). 
(iv)Partial donation 
(I)In generalIf a person holding a valid grazing permit or lease donates less than the full amount of grazing use authorized under the permit or lease, the Secretary shall— 
(aa)reduce the authorized grazing level to reflect the donation; and 
(bb)modify the permit or lease to reflect the revised level of use. 
(II)Authorized levelTo ensure that there is a permanent reduction in the authorized level of grazing on the land covered by a permit or lease donated under subclause (I), the Secretary shall not allow grazing use to exceed the authorized level established under that subclause. 
(4)Acquisition of land and interests in land 
(A)In generalConsistent with applicable law, the Secretary may acquire land or interests in land within the boundaries of the wilderness areas designated by this subtitle by purchase, donation, or exchange. 
(B)Incorporation of acquired landAny land or interest in land in, or adjoining the boundary of, a wilderness area designated by this subtitle that is acquired by the United States shall be added to, and administered as part of, the wilderness area in which the acquired land or interest in land is located. 
(5)Trail plan 
(A)In generalThe Secretary, after providing opportunities for public comment, shall establish a trail plan that addresses hiking and equestrian trails on the land designated as wilderness by this subtitle, in a manner consistent with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(B)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes the implementation of the trail plan. 
(6)Outfitting and guide activitiesConsistent with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) are authorized in wilderness areas designated by this subtitle to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the areas. 
(7)Access to private propertyIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of private property within the boundary of a wilderness area designated by this subtitle adequate access to the property. 
(8)Fish and wildlife 
(A)In generalNothing in this subtitle affects the jurisdiction of the State with respect to fish and wildlife on public land in the State. 
(B)Management activities 
(i)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas designated by this subtitle, if the management activities are— 
(I)consistent with relevant wilderness management plans; and 
(II)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405. 
(ii)InclusionsManagement activities under clause (i) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks. 
(C)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as those established in Appendix B of House Report 101–405, the State may use aircraft (including helicopters) in the wilderness areas designated by this subtitle to survey, capture, transplant, monitor, and provide water for wildlife populations, including bighorn sheep, and feral stock, feral horses, and feral burros. 
(9)Wildfire, insect, and disease managementConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measures that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines appropriate, the coordination of those activities with a State or local agency. 
(10)Adjacent management 
(A)In generalThe designation of a wilderness area by this subtitle shall not create any protective perimeter or buffer zone around the wilderness area. 
(B)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within a wilderness area designated by this subtitle shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area. 
(11)Military overflightsNothing in this subtitle restricts or precludes— 
(A)low-level overflights of military aircraft over the areas designated as wilderness by this subtitle, including military overflights that can be seen or heard within the wilderness areas; 
(B)flight testing and evaluation; or 
(C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas. 
(12)Water rights 
(A)In generalThe designation of areas as wilderness by subsection (a) shall not create an express or implied reservation by the United States of any water or water rights for wilderness purposes with respect to such areas. 
(B)ExclusionsThis paragraph does not apply to any components of the National Wild and Scenic Rivers System designated by section 1504. 
1504.Designation of wild and scenic rivers 
(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1203(a)(1)) is amended by adding at the end the following: 
 
(180)Battle creek, IdahoThe 23.4 miles of Battle Creek from the confluence of the Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(181)Big jacks creek, IdahoThe 35.0 miles of Big Jacks Creek from the downstream border of the Big Jacks Creek Wilderness in sec. 8, T. 8 S., R. 4 E., to the point at which it enters the NW 1/4 of sec. 26, T. 10 S., R. 2 E., Boise Meridian, to be administered by the Secretary of the Interior as a wild river. 
(182)Bruneau river, Idaho 
(A)In generalExcept as provided in subparagraph (B), the 39.3-mile segment of the Bruneau River from the downstream boundary of the Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of the Bruneau River, to be administered by the Secretary of the Interior as a wild river. 
(B)ExceptionNotwithstanding subparagraph (A), the 0.6-mile segment of the Bruneau River at the Indian Hot Springs public road access shall be administered by the Secretary of the Interior as a recreational river. 
(183)West fork bruneau river, IdahoThe approximately 0.35 miles of the West Fork of the Bruneau River from the confluence with the Jarbidge River to the downstream boundary of the Bruneau Canyon Grazing Allotment in the SE/NE of sec. 5, T. 13 S., R. 7 E., Boise Meridian, to be administered by the Secretary of the Interior as a wild river. 
(184)Cottonwood creek, IdahoThe 2.6 miles of Cottonwood Creek from the confluence with Big Jacks Creek to the upstream boundary of the Big Jacks Creek Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(185)Deep creek, IdahoThe 13.1-mile segment of Deep Creek from the confluence with the Owyhee River to the upstream boundary of the Owyhee River Wilderness in sec. 30, T. 12 S., R. 2 W., Boise Meridian, to be administered by the Secretary of the Interior as a wild river. 
(186)Dickshooter creek, IdahoThe 9.25 miles of Dickshooter Creek from the confluence with Deep Creek to a point on the stream 1/4 mile due west of the east boundary of sec. 16, T. 12 S., R. 2 W., Boise Meridian, to be administered by the Secretary of the Interior as a wild river. 
(187)Duncan creek, IdahoThe 0.9-mile segment of Duncan Creek from the confluence with Big Jacks Creek upstream to the east boundary of sec. 18, T. 10 S., R. 4 E., Boise Meridian, to be administered by the Secretary of the Interior as a wild river. 
(188)Jarbidge river, IdahoThe 28.8 miles of the Jarbidge River from the confluence with the West Fork Bruneau River to the upstream boundary of the Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(189)Little jacks creek, IdahoThe 12.4 miles of Little Jacks Creek from the downstream boundary of the Little Jacks Creek Wilderness, upstream to the mouth of OX Prong Creek, to be administered by the Secretary of the Interior as a wild river. 
(190)North fork owyhee river, IdahoThe following segments of the North Fork of the Owyhee River, to be administered by the Secretary of the Interior: 
(A)The 5.7-mile segment from the Idaho-Oregon State border to the upstream boundary of the private land at the Juniper Mt. Road crossing, as a recreational river. 
(B)The 15.1-mile segment from the upstream boundary of the North Fork Owyhee River recreational segment designated in paragraph (A) to the upstream boundary of the North Fork Owyhee River Wilderness, as a wild river. 
(191)Owyhee river, Idaho 
(A)In generalSubject to subparagraph (B), the 67.3 miles of the Owyhee River from the Idaho-Oregon State border to the upstream boundary of the Owyhee River Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(B)AccessThe Secretary of the Interior shall allow for continued access across the Owyhee River at Crutchers Crossing, subject to such terms and conditions as the Secretary of the Interior determines to be necessary. 
(192)Red canyon, IdahoThe 4.6 miles of Red Canyon from the confluence of the Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(193)Sheep creek, IdahoThe 25.6 miles of Sheep Creek from the confluence with the Bruneau River to the upstream boundary of the Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the Interior as a wild river. 
(194)South fork owyhee river, Idaho 
(A)In generalExcept as provided in subparagraph (B), the 31.4-mile segment of the South Fork of the Owyhee River upstream from the confluence with the Owyhee River to the upstream boundary of the Owyhee River Wilderness at the Idaho–Nevada State border, to be administered by the Secretary of the Interior as a wild river. 
(B)ExceptionNotwithstanding subparagraph (A), the 1.2-mile segment of the South Fork of the Owyhee River from the point at which the river enters the southernmost boundary to the point at which the river exits the northernmost boundary of private land in sec. 25 and 26, T. 14 S., R. 5 W., Boise Meridian, shall be administered by the Secretary of the Interior as a recreational river. 
(195)Wickahoney creek, IdahoThe 1.5 miles of Wickahoney Creek from the confluence of Big Jacks Creek to the upstream boundary of the Big Jacks Creek Wilderness, to be administered by the Secretary of the Interior as a wild river.. 
(b)BoundariesNotwithstanding section 3(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(b)), the boundary of a river segment designated as a component of the National Wild and Scenic Rivers System under this subtitle shall extend not more than the shorter of— 
(1)an average distance of 1/4 mile from the high water mark on both sides of the river segment; or 
(2)the distance to the nearest confined canyon rim. 
(c)Land acquisitionThe Secretary shall not acquire any private land within the exterior boundary of a wild and scenic river corridor without the consent of the owner. 
1505.Land identified for disposal 
(a)In generalConsistent with applicable law, the Secretary may sell public land located within the Boise District of the Bureau of Land Management that, as of July 25, 2000, has been identified for disposal in appropriate resource management plans. 
(b)Use of proceeds 
(1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a proportion of the proceeds of a land sale to be distributed to any trust fund of the State), proceeds from the sale of public land under subsection (a) shall be deposited in a separate account in the Treasury of the United States to be known as the Owyhee Land Acquisition Account. 
(2)Availability 
(A)In generalAmounts in the account shall be available to the Secretary, without further appropriation, to purchase land or interests in land in, or adjacent to, the wilderness areas designated by this subtitle, including land identified as Proposed for Acquisition on the maps described in section 1503(a)(1). 
(B)Applicable lawAny purchase of land or interest in land under subparagraph (A) shall be in accordance with applicable law. 
(3)ApplicabilityThis subsection applies to public land within the Boise District of the Bureau of Land Management sold on or after January 1, 2008. 
(4)Additional amountsIf necessary, the Secretary may use additional amounts appropriated to the Department of the Interior, subject to applicable reprogramming guidelines. 
(c)Termination of authority 
(1)In generalThe authority provided under this section terminates on the earlier of— 
(A)the date that is 10 years after the date of enactment of this Act; or 
(B)the date on which a total of $8,000,000 from the account is expended. 
(2)Availability of amountsAny amounts remaining in the account on the termination of authority under this section shall be— 
(A)credited as sales of public land in the State; 
(B)transferred to the Federal Land Disposal Account established under section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and 
(C)used in accordance with that subtitle. 
1506.Tribal cultural resources 
(a)CoordinationThe Secretary shall coordinate with the Tribes in the implementation of the Shoshone Paiute Cultural Resource Protection Plan. 
(b)AgreementsThe Secretary shall seek to enter into agreements with the Tribes to implement the Shoshone Paiute Cultural Resource Protection Plan to protect cultural sites and resources important to the continuation of the traditions and beliefs of the Tribes. 
1507.Recreational travel management plans 
(a)In generalIn accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall, in coordination with the Tribes, State, and County, prepare 1 or more travel management plans for motorized and mechanized off-highway vehicle recreation for the land managed by the Bureau of Land Management in the County. 
(b)InventoryBefore preparing the plan under subsection (a), the Secretary shall conduct resource and route inventories of the area covered by the plan. 
(c)Limitation to designated routes 
(1)In generalExcept as provided in paragraph (2), the plan shall limit recreational motorized and mechanized off-highway vehicle use to a system of designated roads and trails established by the plan. 
(2)ExceptionParagraph (1) shall not apply to snowmobiles. 
(d)Temporary limitation 
(1)In generalExcept as provided in paragraph (2), until the date on which the Secretary completes the plan, all recreational motorized and mechanized off-highway vehicle use shall be limited to roads and trails lawfully in existence on the day before the date of enactment of this Act. 
(2)ExceptionParagraph (1) shall not apply to— 
(A)snowmobiles; or 
(B)areas specifically identified as open, closed, or limited in the Owyhee Resource Management Plan. 
(e)Schedule 
(1)Owyhee frontIt is the intent of Congress that, not later than 1 year after the date of enactment of this Act, the Secretary shall complete a transportation plan for the Owyhee Front. 
(2)Other bureau of land management land in the CountyIt is the intent of Congress that, not later than 3 years after the date of enactment of this Act, the Secretary shall complete a transportation plan for Bureau of Land Management land in the County outside the Owyhee Front. 
1508.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
GSabinoso Wilderness, New Mexico 
1601.DefinitionsIn this subtitle: 
(1)MapThe term map means the map entitled Sabinoso Wilderness and dated September 8, 2008. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of New Mexico. 
1602.Designation of the Sabinoso Wilderness 
(a)In GeneralIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 16,030 acres of land under the jurisdiction of the Taos Field Office Bureau of Land Management, New Mexico, as generally depicted on the map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Sabinoso Wilderness. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Sabinoso Wilderness with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical and typographical errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(c)Administration of wilderness 
(1)In generalSubject to valid existing rights, the Sabinoso Wilderness shall be administered by the Secretary in accordance with this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(2)Incorporation of acquired land and interestsAny land or interest in land within the boundary of the Sabinoso Wilderness that is acquired by the United States shall— 
(A)become part of the Sabinoso Wilderness; and 
(B)be managed in accordance with this subtitle and any other laws applicable to the Sabinoso Wilderness. 
(3)GrazingThe grazing of livestock in the Sabinoso Wilderness, if established before the date of enactment of this Act, shall be administered in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(4)Fish and wildlifeIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction of the State with respect to fish and wildlife in the State. 
(5)Access 
(A)In generalIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall continue to allow private landowners adequate access to inholdings in the Sabinoso Wilderness. 
(B)Certain landFor access purposes, private land within T. 16 N., R. 23 E., secs. 17 and 20 and the N1/2 of sec. 21, N.M.M., shall be managed as an inholding in the Sabinoso Wilderness. 
(d)WithdrawalSubject to valid existing rights, the land generally depicted on the map as Lands Withdrawn From Mineral Entry and Lands Released From Wilderness Study Area & Withdrawn From Mineral Entry is withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws, except disposal by exchange in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral materials and geothermal leasing laws. 
(e)Release of Wilderness Study AreasCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the public lands within the Sabinoso Wilderness Study Area not designated as wilderness by this subtitle— 
(1)have been adequately studied for wilderness designation and are no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(2)shall be managed in accordance with applicable law (including subsection (d)) and the land use management plan for the surrounding area. 
HPictured Rocks National Lakeshore Wilderness 
1651.DefinitionsIn this subtitle: 
(1)Line of demarcationThe term line of demarcation means the point on the bank or shore at which the surface waters of Lake Superior meet the land or sand beach, regardless of the level of Lake Superior. 
(2)MapThe term map means the map entitled Pictured Rocks National Lakeshore Beaver Basin Wilderness Boundary, numbered 625/80,051, and dated April 16, 2007. 
(3)National LakeshoreThe term National Lakeshore means the Pictured Rocks National Lakeshore. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)WildernessThe term Wilderness means the Beaver Basin Wilderness designated by section 1652(a). 
1652.Designation of Beaver Basin Wilderness 
(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the land described in subsection (b) is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Beaver Basin Wilderness. 
(b)Description of landThe land referred to in subsection (a) is the land and inland water comprising approximately 11,740 acres within the National Lakeshore, as generally depicted on the map. 
(c)Boundary 
(1)Line of demarcationThe line of demarcation shall be the boundary for any portion of the Wilderness that is bordered by Lake Superior. 
(2)Surface waterThe surface water of Lake Superior, regardless of the fluctuating lake level, shall be considered to be outside the boundary of the Wilderness. 
(d)Map and legal description 
(1)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(2)Legal descriptionAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a legal description of the boundary of the Wilderness. 
(3)Force and effectThe map and the legal description submitted under paragraph (2) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical errors in the map and legal description. 
1653.Administration 
(a)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(2)with respect to land administered by the Secretary, any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(b)Use of electric motorsThe use of boats powered by electric motors on Little Beaver and Big Beaver Lakes may continue, subject to any applicable laws (including regulations). 
1654.EffectNothing in this subtitle— 
(1)modifies, alters, or affects any treaty rights; 
(2)alters the management of the water of Lake Superior within the boundary of the Pictured Rocks National Lakeshore in existence on the date of enactment of this Act; or 
(3)prohibits— 
(A)the use of motors on the surface water of Lake Superior adjacent to the Wilderness; or 
(B)the beaching of motorboats at the line of demarcation. 
IOregon Badlands Wilderness 
1701.DefinitionsIn this subtitle: 
(1)DistrictThe term District means the Central Oregon Irrigation District. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of Oregon. 
(4)Wilderness mapThe term wilderness map means the map entitled Badlands Wilderness and dated September 3, 2008. 
1702.Oregon Badlands Wilderness 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 29,301 acres of Bureau of Land Management land in the State, as generally depicted on the wilderness map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Oregon Badlands Wilderness. 
(b)Administration of wilderness 
(1)In generalSubject to valid existing rights, the Oregon Badlands Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(2)Incorporation of acquired land and interestsAny land or interest in land within the boundary of the Oregon Badlands Wilderness that is acquired by the United States shall— 
(A)become part of the Oregon Badlands Wilderness; and 
(B)be managed in accordance with this subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(3)GrazingThe grazing of livestock in the Oregon Badlands Wilderness, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered necessary by the Secretary in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(4)Access to private propertyIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of private property within the boundary of the Oregon Badlands Wilderness adequate access to the property. 
(c)Potential wilderness 
(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), a corridor of certain Federal land managed by the Bureau of Land Management with a width of 25 feet, as generally depicted on the wilderness map as Potential Wilderness, is designated as potential wilderness. 
(2)Interim managementThe potential wilderness designated by paragraph (1) shall be managed in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may allow nonconforming uses that are authorized and in existence on the date of enactment of this Act to continue in the potential wilderness. 
(3)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that any nonconforming uses in the potential wilderness designated by paragraph (1) that are permitted under paragraph (2) have terminated, the potential wilderness shall be— 
(A)designated as wilderness and as a component of the National Wilderness Preservation System; and 
(B)incorporated into the Oregon Badlands Wilderness. 
(d)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Oregon Badlands Wilderness with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct typographical errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
1703.Release 
(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Badlands wilderness study area that are not designated as the Oregon Badlands Wilderness or as potential wilderness have been adequately studied for wilderness or potential wilderness designation. 
(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by this subtitle— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(2)shall be managed in accordance with the applicable land use plan adopted under section 202 of that Act (43 U.S.C. 1712). 
1704.Land exchanges 
(a)Clarno land exchange 
(1)Conveyance of landSubject to subsections (c) through (e), if the landowner offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the Landowner all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 239 acres of non-Federal land identified on the wilderness map as Clarno to Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 209 acres of Federal land identified on the wilderness map as Federal Government to Clarno. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(b)District exchange 
(1)Conveyance of landSubject to subsections (c) through (e), if the District offers to convey to the United States all right, title, and interest of the District in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the District all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 527 acres of non-Federal land identified on the wilderness map as COID to Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 697 acres of Federal land identified on the wilderness map as Federal Government to COID. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(c)Applicable LawExcept as otherwise provided in this section, the Secretary shall carry out the land exchanges under this section in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(d)Valuation, appraisals, and equalization 
(1)In generalThe value of the Federal land and the non-Federal land to be conveyed in a land exchange under this section— 
(A)shall be equal, as determined by appraisals conducted in accordance with paragraph (2); or 
(B)if not equal, shall be equalized in accordance with paragraph (3). 
(2)Appraisals 
(A)In generalThe Federal land and the non-Federal land to be exchanged under this section shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the owner of the non-Federal land to be exchanged. 
(B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)the Uniform Standards of Professional Appraisal Practice. 
(3)Equalization 
(A)In generalIf the value of the Federal land and the non-Federal land to be conveyed in a land exchange under this section is not equal, the value may be equalized by— 
(i)making a cash equalization payment to the Secretary or to the owner of the non-Federal land, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or 
(ii)reducing the acreage of the Federal land or the non-Federal land to be exchanged, as appropriate. 
(B)Cash equalization paymentsAny cash equalization payments received by the Secretary under subparagraph (A)(i) shall be— 
(i)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and 
(ii)used in accordance with that Act. 
(e)Conditions of exchange 
(1)In generalThe land exchanges under this section shall be subject to such terms and conditions as the Secretary may require. 
(2)CostsAs a condition of a conveyance of Federal land and non-Federal land under this section, the Federal Government and the owner of the non-Federal land shall equally share all costs relating to the land exchange, including the costs of appraisals, surveys, and any necessary environmental clearances. 
(3)Valid existing rightsThe exchange of Federal land and non-Federal land under this section shall be subject to any easements, rights-of-way, and other valid rights in existence on the date of enactment of this Act. 
(f)Completion of land exchangeIt is the intent of Congress that the land exchanges under this section shall be completed not later than 2 years after the date of enactment of this Act. 
1705.Protection of tribal treaty rightsNothing in this subtitle alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including the off-reservation reserved rights secured by the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963). 
JSpring Basin Wilderness, Oregon 
1751.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)StateThe term State means the State of Oregon. 
(3)TribesThe term Tribes means the Confederated Tribes of the Warm Springs Reservation of Oregon. 
(4)Wilderness mapThe term wilderness map means the map entitled Spring Basin Wilderness with Land Exchange Proposals and dated September 3, 2008. 
1752.Spring Basin Wilderness 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 6,382 acres of Bureau of Land Management land in the State, as generally depicted on the wilderness map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Spring Basin Wilderness. 
(b)Administration of wilderness 
(1)In generalSubject to valid existing rights, the Spring Basin Wilderness shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
(2)Incorporation of acquired land and interestsAny land or interest in land within the boundary of the Spring Basin Wilderness that is acquired by the United States shall— 
(A)become part of the Spring Basin Wilderness; and 
(B)be managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(3)GrazingThe grazing of livestock in the Spring Basin Wilderness, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered necessary by the Secretary, in accordance with— 
(A)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(B)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(c)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Spring Basin Wilderness with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this section, except that the Secretary may correct any typographical errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
1753.Release 
(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Spring Basin wilderness study area that are not designated by section 1752(a) as the Spring Basin Wilderness in the following areas have been adequately studied for wilderness designation: 
(1)T. 8 S., R. 19 E., sec. 10, NE ¼, W ½. 
(2)T. 8 S., R.19 E., sec. 25, SE ¼, SE ¼. 
(3)T. 8 S., R. 20 E., sec. 19, SE ¼, S ½ of the S ½. 
(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by this subtitle— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(2)shall be managed in accordance with the applicable land use plan adopted under section 202 of that Act (43 U.S.C. 1712). 
1754.Land exchanges 
(a)Confederated Tribes of the Warm Springs Reservation land exchange 
(1)Conveyance of landSubject to subsections (e) through (g), if the Tribes offer to convey to the United States all right, title, and interest of the Tribes in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the Tribes all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 4,480 acres of non-Federal land identified on the wilderness map as Lands proposed for transfer from the CTWSIR to the Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 4,578 acres of Federal land identified on the wilderness map as Lands proposed for transfer from the Federal Government to CTWSIR. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(4)WithdrawalSubject to valid existing rights, the land acquired by the Secretary under this subsection is withdrawn from all forms of— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under any law relating to mineral and geothermal leasing or mineral materials. 
(b)McGreer land exchange 
(1)Conveyance of landSubject to subsections (e) through (g), if the landowner offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 18 acres of non-Federal land identified on the wilderness map as Lands proposed for transfer from McGreer to the Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 327 acres of Federal land identified on the wilderness map as Lands proposed for transfer from the Federal Government to McGreer. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(c)Keys land exchange 
(1)Conveyance of landSubject to subsections (e) through (g), if the landowner offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 180 acres of non-Federal land identified on the wilderness map as Lands proposed for transfer from Keys to the Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 187 acres of Federal land identified on the wilderness map as Lands proposed for transfer from the Federal Government to Keys. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(d)Bowerman land exchange 
(1)Conveyance of landSubject to subsections (e) through (g), if the landowner offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land described in paragraph (2)(A), the Secretary shall— 
(A)accept the offer; and 
(B)on receipt of acceptable title to the non-Federal land, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 32 acres of non-Federal land identified on the wilderness map as Lands proposed for transfer from Bowerman to the Federal Government. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is the approximately 24 acres of Federal land identified on the wilderness map as Lands proposed for transfer from the Federal Government to Bowerman. 
(3)SurveysThe exact acreage and legal description of the Federal land and non-Federal land described in paragraph (2) shall be determined by surveys approved by the Secretary. 
(e)Applicable lawExcept as otherwise provided in this section, the Secretary shall carry out the land exchanges under this section in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(f)Valuation, Appraisals, and Equalization 
(1)In generalThe value of the Federal land and the non-Federal land to be conveyed in a land exchange under this section— 
(A)shall be equal, as determined by appraisals conducted in accordance with paragraph (2); or 
(B)if not equal, shall be equalized in accordance with paragraph (3). 
(2)Appraisals 
(A)In generalThe Federal land and the non-Federal land to be exchanged under this section shall be appraised by an independent, qualified appraiser that is agreed to by the Secretary and the owner of the non-Federal land to be exchanged. 
(B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)the Uniform Standards of Professional Appraisal Practice. 
(3)Equalization 
(A)In generalIf the value of the Federal land and the non-Federal land to be conveyed in a land exchange under this section is not equal, the value may be equalized by— 
(i)making a cash equalization payment to the Secretary or to the owner of the non-Federal land, as appropriate, in accordance with section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or 
(ii)reducing the acreage of the Federal land or the non-Federal land to be exchanged, as appropriate. 
(B)Cash equalization paymentsAny cash equalization payments received by the Secretary under subparagraph (A)(i) shall be— 
(i)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and 
(ii)used in accordance with that Act. 
(g)Conditions of Exchange 
(1)In generalThe land exchanges under this section shall be subject to such terms and conditions as the Secretary may require. 
(2)CostsAs a condition of a conveyance of Federal land and non-Federal land under this section, the Federal Government and the owner of the non-Federal land shall equally share all costs relating to the land exchange, including the costs of appraisals, surveys, and any necessary environmental clearances. 
(3)Valid existing rightsThe exchange of Federal land and non-Federal land under this section shall be subject to any easements, rights-of-way, and other valid rights in existence on the date of enactment of this Act. 
(h)Completion of land exchangeIt is the intent of Congress that the land exchanges under this section shall be completed not later than 2 years after the date of enactment of this Act. 
1755.Protection of tribal treaty rightsNothing in this subtitle alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including the off-reservation reserved rights secured by the Treaty with the Tribes and Bands of Middle Oregon of June 25, 1855 (12 Stat. 963). 
KEastern Sierra and Northern San Gabriel Wilderness, California 
1801.DefinitionsIn this subtitle: 
(1)ForestThe term Forest means the Ancient Bristlecone Pine Forest designated by section 1808(a). 
(2)Recreation areaThe term Recreation Area means the Bridgeport Winter Recreation Area designated by section 1806(a). 
(3)SecretaryThe term Secretary means— 
(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
(4)StateThe term State means the State of California. 
(5)TrailThe term Trail means the Pacific Crest National Scenic Trail. 
1802.Designation of wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness and as components of the National Wilderness Preservation System: 
(1)Hoover Wilderness additions 
(A)In generalCertain land in the Humboldt-Toiyabe and Inyo National Forests, comprising approximately 79,820 acres and identified as Hoover East Wilderness Addition,Hoover West Wilderness Addition, and Bighorn Proposed Wilderness Addition, as generally depicted on the maps described in subparagraph (B), is incorporated in, and shall be considered to be a part of, the Hoover Wilderness. 
(B)Description of mapsThe maps referred to in subparagraph (A) are— 
(i)the map entitled Humboldt-Toiyabe National Forest Proposed Management and dated September 17, 2008; and 
(ii)the map entitled Bighorn Proposed Wilderness Additions and dated September 23, 2008. 
(C)EffectThe designation of the wilderness under subparagraph (A) shall not affect the ongoing activities of the adjacent United States Marine Corps Mountain Warfare Training Center on land outside the designated wilderness, in accordance with the agreement between the Center and the Humboldt-Toiyabe National Forest. 
(2)Owens River Headwaters WildernessCertain land in the Inyo National Forest, comprising approximately 14,721 acres, as generally depicted on the map entitled Owens River Headwaters Proposed Wilderness and dated September 16, 2008, which shall be known as the Owens River Headwaters Wilderness. 
(3)John Muir Wilderness additions 
(A)In generalCertain land in the Inyo National Forest and certain land administered by the Bureau of Land Management in Inyo County, California, comprising approximately 70,411 acres, as generally depicted on the maps described in subparagraph (B), is incorporated in, and shall be considered to be a part of, the John Muir Wilderness. 
(B)Description of mapsThe maps referred to in subparagraph (A) are— 
(i)the map entitled John Muir Proposed Wilderness Addition (1 of 5) and dated September 23, 2008; 
(ii)the map entitled John Muir Proposed Wilderness Addition (2 of 5) and dated September 23, 2008; 
(iii)the map entitled John Muir Proposed Wilderness Addition (3 of 5) and dated October 31, 2008; 
(iv)the map entitled John Muir Proposed Wilderness Addition (4 of 5) and dated September 16, 2008; and 
(v)the map entitled John Muir Proposed Wilderness Addition (5 of 5) and dated September 16, 2008. 
(C)Boundary revisionThe boundary of the John Muir Wilderness is revised as depicted on the map entitled John Muir Wilderness—Revised and dated September 16, 2008. 
(4)Ansel adams wilderness additionCertain land in the Inyo National Forest, comprising approximately 528 acres, as generally depicted on the map entitled Ansel Adams Proposed Wilderness Addition and dated September 16, 2008, is incorporated in, and shall be considered to be a part of, the Ansel Adams Wilderness. 
(5)White Mountains wilderness 
(A)In generalCertain land in the Inyo National Forest and certain land administered by the Bureau of Land Management in Mono County, California, comprising approximately 229,993 acres, as generally depicted on the maps described in subparagraph (B), which shall be known as the White Mountains Wilderness. 
(B)Description of mapsThe maps referred to in subparagraph (A) are— 
(i)the map entitled White Mountains Proposed Wilderness-Map 1 of 2 (North) and dated September 16, 2008; and 
(ii)the map entitled White Mountains Proposed Wilderness-Map 2 of 2 (South) and dated September 16, 2008. 
(6)Granite Mountain WildernessCertain land in the Inyo National Forest and certain land administered by the Bureau of Land Management in Mono County, California, comprising approximately 34,342 acres, as generally depicted on the map entitled Granite Mountain Wilderness and dated September 19, 2008, which shall be known as the Granite Mountain Wilderness. 
(7)Magic Mountain wildernessCertain land in the Angeles National Forest, comprising approximately 12,282 acres, as generally depicted on the map entitled Magic Mountain Proposed Wilderness and dated December 16, 2008, which shall be known as the Magic Mountain Wilderness. 
(8)Pleasant View Ridge wildernessCertain land in the Angeles National Forest, comprising approximately 26,757 acres, as generally depicted on the map entitled Pleasant View Ridge Proposed Wilderness and dated December 16, 2008, which shall be known as the Pleasant View Ridge Wilderness. 
1803.Administration of wilderness areas 
(a)ManagementSubject to valid existing rights, the Secretary shall administer the wilderness areas and wilderness additions designated by this subtitle in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area and wilderness addition designated by this subtitle with— 
(A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any errors in the map and legal description. 
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Secretary. 
(c)Incorporation of acquired land and interestsAny land (or interest in land) within the boundary of a wilderness area or wilderness addition designated by this subtitle that is acquired by the Federal Government shall— 
(1)become part of the wilderness area in which the land is located; and 
(2)be managed in accordance with this subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, any Federal land designated as a wilderness area or wilderness addition by this subtitle is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under laws relating to mineral and geothermal leasing or mineral materials. 
(e)Fire management and related activities 
(1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by this subtitle as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress. 
(2)Funding prioritiesNothing in this subtitle limits funding for fire and fuels management in the wilderness areas and wilderness additions designated by this subtitle. 
(3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the land designated as a wilderness area or wilderness addition by this subtitle. 
(4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas and wilderness additions designated by this subtitle, the Secretary shall— 
(A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and 
(B)enter into agreements with appropriate State or local firefighting agencies. 
(f)Access to private propertyThe Secretary shall provide any owner of private property within the boundary of a wilderness area or wilderness addition designated by this subtitle adequate access to the property to ensure the reasonable use and enjoyment of the property by the owner. 
(g)Military activitiesNothing in this subtitle precludes— 
(1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by this subtitle; 
(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by this subtitle; or 
(3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by this subtitle. 
(h)LivestockGrazing of livestock and the maintenance of existing facilities relating to grazing in wilderness areas or wilderness additions designated by this subtitle, if established before the date of enactment of this Act, shall be permitted to continue in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(i)Fish and wildlife management 
(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management activities to maintain or restore fish and wildlife populations and fish and wildlife habitats in wilderness areas or wilderness additions designated by this subtitle if the activities are— 
(A)consistent with applicable wilderness management plans; and 
(B)carried out in accordance with applicable guidelines and policies. 
(2)State jurisdictionNothing in this subtitle affects the jurisdiction of the State with respect to fish and wildlife on public land located in the State. 
(j)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as wilderness or as a wilderness addition by this subtitle— 
(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and 
(2)subject to any terms and conditions determined to be necessary by the Secretary. 
(k)Outfitter and Guide UseOutfitter and guide activities conducted under permits issued by the Forest Service on the additions to the John Muir, Ansel Adams, and Hoover wilderness areas designated by this subtitle shall be in addition to any existing limits established for the John Muir, Ansel Adams, and Hoover wilderness areas. 
(l)Transfer to the Forest Service 
(1)White Mountains WildernessAdministrative jurisdiction over the approximately 946 acres of land identified as Transfer of Administrative Jurisdiction from BLM to FS on the maps described in section 1802(5)(B) is transferred from the Bureau of Land Management to the Forest Service to be managed as part of the White Mountains Wilderness. 
(2)John Muir WildernessAdministrative jurisdiction over the approximately 143 acres of land identified as Transfer of Administrative Jurisdiction from BLM to FS on the maps described in section 1802(3)(B) is transferred from the Bureau of Land Management to the Forest Service to be managed as part of the John Muir Wilderness. 
(m)Transfer to the bureau of land managementAdministrative jurisdiction over the approximately 3,010 acres of land identified as Land from FS to BLM on the maps described in section 1802(6) is transferred from the Forest Service to the Bureau of Land Management to be managed as part of the Granite Mountain Wilderness. 
1804.Release of wilderness study areas 
(a)FindingCongress finds that, for purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area described in subsection (b) that is not designated as a wilderness area or wilderness addition by this subtitle or any other Act enacted before the date of enactment of this Act has been adequately studied for wilderness. 
(b)Description of study areasThe study areas referred to in subsection (a) are— 
(1)the Masonic Mountain Wilderness Study Area; 
(2)the Mormon Meadow Wilderness Study Area; 
(3)the Walford Springs Wilderness Study Area; and 
(4)the Granite Mountain Wilderness Study Area. 
(c)ReleaseAny portion of a wilderness study area described in subsection (b) that is not designated as a wilderness area or wilderness addition by this subtitle or any other Act enacted before the date of enactment of this Act shall not be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)). 
1805.Designation of wild and scenic rivers 
(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1504(a)) is amended by adding at the end the following: 
 
(196)Amargosa River, CaliforniaThe following segments of the Amargosa River in the State of California, to be administered by the Secretary of the Interior: 
(A)The approximately 4.1-mile segment of the Amargosa River from the northern boundary of sec. 7, T. 21 N., R. 7 E., to 100 feet upstream of the Tecopa Hot Springs road crossing, as a scenic river. 
(B)The approximately 8-mile segment of the Amargosa River from 100 feet downstream of the Tecopa Hot Springs Road crossing to 100 feet upstream of the Old Spanish Trail Highway crossing near Tecopa, as a scenic river. 
(C)The approximately 7.9-mile segment of the Amargosa River from the northern boundary of sec. 16, T. 20 N., R. 7 E., to .25 miles upstream of the confluence with Sperry Wash in sec. 10, T. 19 N., R. 7 E., as a wild river. 
(D)The approximately 4.9-mile segment of the Amargosa River from .25 miles upstream of the confluence with Sperry Wash in sec. 10, T. 19 N., R. 7 E. to 100 feet upstream of the Dumont Dunes access road crossing in sec. 32, T. 19 N., R. 7 E., as a recreational river. 
(E)The approximately 1.4-mile segment of the Amargosa River from 100 feet downstream of the Dumont Dunes access road crossing in sec. 32, T. 19 N., R. 7 E., as a recreational river. 
(197)Owens River Headwaters, CaliforniaThe following segments of the Owens River in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 2.3-mile segment of Deadman Creek from the 2-forked source east of San Joaquin Peak to the confluence with the unnamed tributary flowing north into Deadman Creek from sec. 12, T. 3 S., R. 26 E., as a wild river. 
(B)The 2.3-mile segment of Deadman Creek from the unnamed tributary confluence in sec. 12, T. 3 S., R. 26 E., to the Road 3S22 crossing, as a scenic river. 
(C)The 4.1-mile segment of Deadman Creek from the Road 3S22 crossing to .25 miles downstream of the Highway 395 crossing, as a recreational river. 
(D)The 3-mile segment of Deadman Creek from .25 miles downstream of the Highway 395 crossing to 100 feet upstream of Big Springs, as a scenic river. 
(E)The 1-mile segment of the Upper Owens River from 100 feet upstream of Big Springs to the private property boundary in sec. 19, T. 2 S., R. 28 E., as a recreational river. 
(F)The 4-mile segment of Glass Creek from its 2-forked source to 100 feet upstream of the Glass Creek Meadow Trailhead parking area in sec. 29, T. 2 S., R.27 E., as a wild river. 
(G)The 1.3-mile segment of Glass Creek from 100 feet upstream of the trailhead parking area in sec. 29 to the end of Glass Creek Road in sec. 21, T. 2 S., R. 27 E., as a scenic river. 
(H)The 1.1-mile segment of Glass Creek from the end of Glass Creek Road in sec. 21, T. 2 S., R. 27 E., to the confluence with Deadman Creek, as a recreational river. 
(198)Cottonwood creek, CaliforniaThe following segments of Cottonwood Creek in the State of California: 
(A)The 17.4-mile segment from its headwaters at the spring in sec. 27, T 4 S., R. 34 E., to the Inyo National Forest boundary at the east section line of sec 3, T. 6 S., R. 36 E., as a wild river to be administered by the Secretary of Agriculture. 
(B)The 4.1-mile segment from the Inyo National Forest boundary to the northern boundary of sec. 5, T.4 S., R. 34 E., as a recreational river, to be administered by the Secretary of the Interior. 
(199)Piru Creek, CaliforniaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river. 
(B)The 4.25-mile segment from the boundary of the Sespe Wilderness to the boundary between Los Angeles and Ventura Counties, as a wild river.. 
(b)EffectThe designation of Piru Creek under subsection (a) shall not affect valid rights in existence on the date of enactment of this Act. 
1806.Bridgeport Winter Recreation Area 
(a)DesignationThe approximately 7,254 acres of land in the Humboldt-Toiyabe National Forest identified as the Bridgeport Winter Recreation Area, as generally depicted on the map entitled Humboldt-Toiyabe National Forest Proposed Management and dated September 17, 2008, is designated as the Bridgeport Winter Recreation Area. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Recreation Area with— 
(A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(c)Management 
(1)Interim managementUntil completion of the management plan required under subsection (d), and except as provided in paragraph (2), the Recreation Area shall be managed in accordance with the Toiyabe National Forest Land and Resource Management Plan of 1986 (as in effect on the day of enactment of this Act). 
(2)Use of snowmobilesThe winter use of snowmobiles shall be allowed in the Recreation Area— 
(A)during periods of adequate snow coverage during the winter season; and 
(B)subject to any terms and conditions determined to be necessary by the Secretary. 
(d)Management planTo ensure the sound management and enforcement of the Recreation Area, the Secretary shall, not later than 1 year after the date of enactment of this Act, undergo a public process to develop a winter use management plan that provides for— 
(1)adequate signage; 
(2)a public education program on allowable usage areas; 
(3)measures to ensure adequate sanitation; 
(4)a monitoring and enforcement strategy; and 
(5)measures to ensure the protection of the Trail. 
(e)EnforcementThe Secretary shall prioritize enforcement activities in the Recreation Area— 
(1)to prohibit degradation of natural resources in the Recreation Area; 
(2)to prevent interference with nonmotorized recreation on the Trail; and 
(3)to reduce user conflicts in the Recreation Area. 
(f)Pacific crest national scenic trailThe Secretary shall establish an appropriate snowmobile crossing point along the Trail in the area identified as Pacific Crest Trail Proposed Crossing Area on the map entitled Humboldt-Toiyable National Forest Proposed Management and dated September 17, 2008— 
(1)in accordance with— 
(A)the National Trails System Act (16 U.S.C. 1241 et seq.); and 
(B)any applicable environmental and public safety laws; and 
(2)subject to the terms and conditions the Secretary determines to be necessary to ensure that the crossing would not— 
(A)interfere with the nature and purposes of the Trail; or 
(B)harm the surrounding landscape. 
1807.Management of area within Humboldt-Toiyabe National ForestCertain land in the Humboldt-Toiyabe National Forest, comprising approximately 3,690 acres identified as Pickel Hill Management Area, as generally depicted on the map entitled Humboldt-Toiyabe National Forest Proposed Management and dated September 17, 2008, shall be managed in a manner consistent with the non-Wilderness forest areas immediately surrounding the Pickel Hill Management Area, including the allowance of snowmobile use. 
1808.Ancient Bristlecone Pine Forest 
(a)DesignationTo conserve and protect the Ancient Bristlecone Pines by maintaining near-natural conditions and to ensure the survival of the Pines for the purposes of public enjoyment and scientific study, the approximately 31,700 acres of public land in the State, as generally depicted on the map entitled Ancient Bristlecone Pine Forest—Proposed and dated July 16, 2008, is designated as the Ancient Bristlecone Pine Forest. 
(b)Map and legal description 
(1)In generalAs soon as practicable, but not later than 3 years after the date of enactment of this Act, the Secretary shall file a map and legal description of the Forest with— 
(A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any errors in the map and legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(c)Management 
(1)In generalThe Secretary shall administer the Forest— 
(A)in a manner that— 
(i)protect the resources and values of the area in accordance with the purposes for which the Forest is established, as described in subsection (a); and 
(ii)promotes the objectives of the applicable management plan (as in effect on the date of enactment of this Act), including objectives relating to— 
(I)the protection of bristlecone pines for public enjoyment and scientific study; 
(II)the recognition of the botanical, scenic, and historical values of the area; and 
(III)the maintenance of near-natural conditions by ensuring that all activities are subordinate to the needs of protecting and preserving bristlecone pines and wood remnants; and 
(B)in accordance with the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.), this section, and any other applicable laws. 
(2)Uses 
(A)In generalThe Secretary shall allow only such uses of the Forest as the Secretary determines would further the purposes for which the Forest is established, as described in subsection (a). 
(B)Scientific researchScientific research shall be allowed in the Forest in accordance with the Inyo National Forest Land and Resource Management Plan (as in effect on the date of enactment of this Act). 
(3)WithdrawalSubject to valid existing rights, all Federal land within the Forest is withdrawn from— 
(A)all forms of entry, appropriation or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 
LRiverside County Wilderness, California 
1851.Wilderness designation 
(a)Definition of SecretaryIn this section, the term Secretary means— 
(1)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(2)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
(b)Designation of wilderness, Cleveland and San Bernardino National Forests, Joshua Tree National Park, and Bureau of Land Management land in Riverside County, California 
(1)Designations 
(A)Agua tibia wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Cleveland National Forest and certain land administered by the Bureau of Land Management in Riverside County, California, together comprising approximately 2,053 acres, as generally depicted on the map titled Proposed Addition to Agua Tibia Wilderness, and dated May 9, 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of, the Agua Tibia Wilderness designated by section 2(a) of Public Law 93–632 (88 Stat. 2154; 16 U.S.C. 1132 note). 
(B)Cahuilla mountain wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino National Forest, California, comprising approximately 5,585 acres, as generally depicted on the map titled Cahuilla Mountain Proposed Wilderness, and dated May 1, 2008, is designated as wilderness and, therefore, as a component of the National Wilderness Preservation System, which shall be known as the Cahuilla Mountain Wilderness. 
(C)South fork san jacinto wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino National Forest, California, comprising approximately 20,217 acres, as generally depicted on the map titled South Fork San Jacinto Proposed Wilderness, and dated May 1, 2008, is designated as wilderness and, therefore, as a component of the National Wilderness Preservation System, which shall be known as the South Fork San Jacinto Wilderness. 
(D)Santa rosa wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the San Bernardino National Forest, California, and certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 2,149 acres, as generally depicted on the map titled Santa Rosa-San Jacinto National Monument Expansion and Santa Rosa Wilderness Addition, and dated March 12, 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of, the Santa Rosa Wilderness designated by section 101(a)(28) of Public Law 98–425 (98 Stat. 1623; 16 U.S.C. 1132 note) and expanded by paragraph (59) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note). 
(E)Beauty mountain wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 15,621 acres, as generally depicted on the map titled Beauty Mountain Proposed Wilderness, and dated April 3, 2007, is designated as wilderness and, therefore, as a component of the National Wilderness Preservation System, which shall be known as the Beauty Mountain Wilderness. 
(F)Joshua tree national park wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in Joshua Tree National Park, comprising approximately 36,700 acres, as generally depicted on the map numbered 156/80,055, and titled Joshua Tree National Park Proposed Wilderness Additions, and dated March 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of, the Joshua Tree Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note). 
(G)Orocopia mountains wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 4,635 acres, as generally depicted on the map titled Orocopia Mountains Proposed Wilderness Addition, and dated May 8, 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of, the Orocopia Mountains Wilderness as designated by paragraph (44) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note), except that the wilderness boundaries established by this subsection in Township 7 South, Range 13 East, exclude— 
(i)a corridor 250 feet north of the centerline of the Bradshaw Trail; 
(ii)a corridor 250 feet from both sides of the centerline of the vehicle route in the unnamed wash that flows between the Eagle Mountain Railroad on the south and the existing Orocopia Mountains Wilderness boundary; and 
(iii)a corridor 250 feet from both sides of the centerline of the vehicle route in the unnamed wash that flows between the Chocolate Mountain Aerial Gunnery Range on the south and the existing Orocopia Mountains Wilderness boundary. 
(H)Palen/McCoy wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 22,645 acres, as generally depicted on the map titled Palen-McCoy Proposed Wilderness Additions, and dated May 8, 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of, the Palen/McCoy Wilderness as designated by paragraph (47) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note). 
(I)Pinto Mountains wildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 24,404 acres, as generally depicted on the map titled Pinto Mountains Proposed Wilderness, and dated February 21, 2008, is designated as wilderness and, therefore, as a component of the National Wilderness Preservation System, which shall be known as the Pinto Mountains Wilderness. 
(J)Chuckwalla mountains wilderness additionsIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land Management in Riverside County, California, comprising approximately 12,815 acres, as generally depicted on the map titled Chuckwalla Mountains Proposed Wilderness Addition, and dated May 8, 2008, is designated as wilderness and is incorporated in, and shall be deemed to be a part of the Chuckwalla Mountains Wilderness as designated by paragraph (12) of section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note). 
(2)Maps and descriptions 
(A)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and legal description of each wilderness area and wilderness addition designated by this section with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(B)Force of lawA map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the map and legal description. 
(C)Public availabilityEach map and legal description filed under subparagraph (A) shall be filed and made available for public inspection in the appropriate office of the Secretary. 
(3)Utility facilitiesNothing in this section prohibits the construction, operation, or maintenance, using standard industry practices, of existing utility facilities located outside of the wilderness areas and wilderness additions designated by this section. 
(c)Joshua Tree National Park potential wilderness 
(1)Designation of potential wildernessCertain land in the Joshua Tree National Park, comprising approximately 43,300 acres, as generally depicted on the map numbered 156/80,055, and titled “Joshua Tree National Park Proposed Wilderness Additions”, and dated March 2008, is designated potential wilderness and shall be managed by the Secretary of the Interior insofar as practicable as wilderness until such time as the land is designated as wilderness pursuant to paragraph (2). 
(2)Designation as wildernessThe land designated potential wilderness by paragraph (1) shall be designated as wilderness and incorporated in, and be deemed to be a part of, the Joshua Tree Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16 U.S.C. 1132 note), effective upon publication by the Secretary of the Interior in the Federal Register of a notice that— 
(A)all uses of the land within the potential wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased; and 
(B)sufficient inholdings within the boundaries of the potential wilderness have been acquired to establish a manageable wilderness unit. 
(3)Map and description 
(A)In generalAs soon as practicable after the date on which the notice required by paragraph (2) is published in the Federal Register, the Secretary shall file a map and legal description of the land designated as wilderness and potential wilderness by this section with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct errors in the map and legal description. 
(C)Public availabilityEach map and legal description filed under subparagraph (A) shall be filed and made available for public inspection in the appropriate office of the Secretary. 
(d)Administration of wilderness 
(1)ManagementSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by this section shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in that Act to the effective date of that Act shall be deemed to be a reference to— 
(i)the date of the enactment of this Act; or 
(ii)in the case of the wilderness addition designated by subsection (c), the date on which the notice required by such subsection is published in the Federal Register; and 
(B)any reference in that Act to the Secretary of Agriculture shall be deemed to be a reference to the Secretary that has jurisdiction over the land. 
(2)Incorporation of acquired land and interestsAny land within the boundaries of a wilderness area or wilderness addition designated by this section that is acquired by the United States shall— 
(A)become part of the wilderness area in which the land is located; and 
(B)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law. 
(3)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the land designated as wilderness by this section is withdrawn from all forms of— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(4)Fire management and related activities 
(A)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by this section as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress. 
(B)Funding prioritiesNothing in this section limits funding for fire and fuels management in the wilderness areas and wilderness additions designated by this section. 
(C)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the land designated as a wilderness area or wilderness addition by this section. 
(D)AdministrationConsistent with subparagraph (A) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas and wilderness additions designated by this section, the Secretary shall— 
(i)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and 
(ii)enter into agreements with appropriate State or local firefighting agencies. 
(5)GrazingGrazing of livestock in a wilderness area or wilderness addition designated by this section shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and the guidelines set forth in House Report 96–617 to accompany H.R. 5487 of the 96th Congress. 
(6)Native american uses and interests 
(A)Access and useTo the extent practicable, the Secretary shall ensure access to the Cahuilla Mountain Wilderness by members of an Indian tribe for traditional cultural purposes. In implementing this paragraph, the Secretary, upon the request of an Indian tribe, may temporarily close to the general public use of one or more specific portions of the wilderness area in order to protect the privacy of traditional cultural activities in such areas by members of the Indian tribe. Any such closure shall be made to affect the smallest practicable area for the minimum period necessary for such purposes. Such access shall be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to as the American Indian Religious Freedom Act, and the Wilderness Act (16 U.S.C. 1131 et seq.). 
(B)Indian tribe definedIn this paragraph, the term Indian tribe means any Indian tribe, band, nation, or other organized group or community of Indians which is recognized as eligible by the Secretary of the Interior for the special programs and services provided by the United States to Indians because of their status as Indians. 
(7)Military ActivitiesNothing in this section precludes— 
(A)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by this section; 
(B)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by this section; or 
(C)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by this section. 
1852.Wild and scenic river designations, Riverside County, CaliforniaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1805) is amended by adding at the end the following new paragraphs: 
 
(200)North Fork San Jacinto River, CaliforniaThe following segments of the North Fork San Jacinto River in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 2.12-mile segment from the source of the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park to the State Park boundary, as a wild river. 
(B)The 1.66-mile segment from the Mt. San Jacinto State Park boundary to the Lawler Park boundary in section 26, township 4 south, range 2 east, San Bernardino meridian, as a scenic river. 
(C)The 0.68-mile segment from the Lawler Park boundary to its confluence with Fuller Mill Creek, as a recreational river. 
(D)The 2.15-mile segment from its confluence with Fuller Mill Creek to .25 miles upstream of the 5S09 road crossing, as a wild river. 
(E)The 0.6-mile segment from .25 miles upstream of the 5S09 road crossing to its confluence with Stone Creek, as a scenic river. 
(F)The 2.91-mile segment from the Stone Creek confluence to the northern boundary of section 17, township 5 south, range 2 east, San Bernardino meridian, as a wild river. 
(201)Fuller Mill Creek, CaliforniaThe following segments of Fuller Mill Creek in the State of California, to be administered by the Secretary of Agriculture: 
(A)The 1.2-mile segment from the source of Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property boundary in section 13, township 4 south, range 2 east, San Bernardino meridian, as a scenic river. 
(B)The 0.9-mile segment in the Pine Wood property, as a recreational river. 
(C)The 1.4-mile segment from the Pinewood property boundary in section 23, township 4 south, range 2 east, San Bernardino meridian, to its confluence with the North Fork San Jacinto River, as a scenic river. 
(202)Palm Canyon Creek, CaliforniaThe 8.1-mile segment of Palm Canyon Creek in the State of California from the southern boundary of section 6, township 7 south, range 5 east, San Bernardino meridian, to the San Bernardino National Forest boundary in section 1, township 6 south, range 4 east, San Bernardino meridian, to be administered by the Secretary of Agriculture as a wild river, and the Secretary shall enter into a cooperative management agreement with the Agua Caliente Band of Cahuilla Indians to protect and enhance river values. 
(203)Bautista Creek, CaliforniaThe 9.8-mile segment of Bautista Creek in the State of California from the San Bernardino National Forest boundary in section 36, township 6 south, range 2 east, San Bernardino meridian, to the San Bernardino National Forest boundary in section 2, township 6 south, range 1 east, San Bernardino meridian, to be administered by the Secretary of Agriculture as a recreational river.. 
1853.Additions and technical corrections to Santa Rosa and San Jacinto Mountains National Monument 
(a)Boundary adjustment, Santa Rosa and San Jacinto Mountains National MonumentSection 2 of the Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by adding at the end the following new subsection: 
 
(e)Expansion of BoundariesIn addition to the land described in subsection (c), the boundaries of the National Monument shall include the following lands identified as additions to the National Monument on the map titled Santa Rosa-San Jacinto National Monument Expansion and Santa Rosa Wilderness Addition, and dated March 12, 2008: 
(1)The Santa Rosa Peak Area Monument Expansion. 
(2)The Snow Creek Area Monument Expansion. 
(3)The Tahquitz Peak Area Monument Expansion. 
(4)The Southeast Area Monument Expansion, which is designated as wilderness in section 512(d), and is thus incorporated into, and shall be deemed part of, the Santa Rosa Wilderness.. 
(b)Technical amendments to the Santa Rosa and San Jacinto Mountains National Monument Act of 2000Section 7(d) of the Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by striking “eight” and inserting “a majority of the appointed”. 
MSequoia and Kings Canyon National Parks Wilderness, California 
1901.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)StateThe term State means the State of California. 
1902.Designation of wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)John Krebs Wilderness 
(A)DesignationCertain land in Sequoia and Kings Canyon National Parks, comprising approximately 39,740 acres of land, and 130 acres of potential wilderness additions as generally depicted on the map numbered 102/60014b, titled John Krebs Wilderness, and dated September 16, 2008. 
(B)EffectNothing in this paragraph affects— 
(i)the cabins in, and adjacent to, Mineral King Valley; or 
(ii)the private inholdings known as Silver City and Kaweah Han. 
(C)Potential Wilderness additionsThe designation of the potential wilderness additions under subparagraph (A) shall not prohibit the operation, maintenance, and repair of the small check dams and water impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake, and Eagle Lake. The Secretary is authorized to allow the use of helicopters for the operation, maintenance, and repair of the small check dams and water impoundments on Lower Franklin Lake, Crystal Lake, Upper Monarch Lake, and Eagle Lake. The potential wilderness additions shall be designated as wilderness and incorporated into the John Krebs Wilderness established by this section upon termination of the non-conforming uses. 
(2)Sequoia-Kings Canyon Wilderness AdditionCertain land in Sequoia and Kings Canyon National Parks, California, comprising approximately 45,186 acres as generally depicted on the map titled “Sequoia-Kings Canyon Wilderness Addition”, numbered 102/60015a, and dated March 10, 2008, is incorporated in, and shall be considered to be a part of, the Sequoia-Kings Canyon Wilderness. 
(3)Recommended wildernessLand in Sequoia and Kings Canyon National Parks that was managed as of the date of enactment of this Act as recommended or proposed wilderness but not designated by this section as wilderness shall continue to be managed as recommended or proposed wilderness, as appropriate. 
1903.Administration of wilderness areas 
(a)In generalSubject to valid existing rights, each area designated as wilderness by this subtitle shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in the Wilderness Act to the effective date of the Wilderness Act shall be considered to be a reference to the date of enactment of this Act. 
(b)Map and legal description 
(1)Submission of map and legal descriptionAs soon as practicable, but not later than 3 years, after the date of enactment of this Act, the Secretary shall file a map and legal description of each area designated as wilderness by this subtitle with— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(2)Force and effectThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical error in the map or legal description. 
(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Office of the Secretary. 
(c)Hydrologic, meteorologic, and climatological devices, facilities, and associated equipmentThe Secretary shall continue to manage maintenance and access to hydrologic, meteorologic, and climatological devices, facilities and associated equipment consistent with House Report 98–40. 
(d)Authorized activities outside wildernessNothing in this subtitle precludes authorized activities conducted outside of an area designated as wilderness by this subtitle by cabin owners (or designees) in the Mineral King Valley area or property owners or lessees (or designees) in the Silver City inholding, as identified on the map described in section 1902(1)(A). 
(e)Horseback ridingNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as wilderness by this subtitle— 
(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and 
(2)subject to any terms and conditions determined to be necessary by the Secretary. 
1904.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
NRocky Mountain National Park Wilderness, Colorado 
1951.DefinitionsIn this subtitle: 
(1)MapThe term map means the map entitled Rocky Mountain National Park Wilderness Act of 2007 and dated September 2006. 
(2)ParkThe term Park means Rocky Mountain National Park located in the State of Colorado. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)TrailThe term Trail means the East Shore Trail established under section 1954(a). 
(5)WildernessThe term Wilderness means the wilderness designated by section 1952(a). 
1952.Rocky Mountain National Park Wilderness, Colorado 
(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), there is designated as wilderness and as a component of the National Wilderness Preservation System approximately 249,339 acres of land in the Park, as generally depicted on the map. 
(b)Map and boundary description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall— 
(A)prepare a map and boundary description of the Wilderness; and 
(B)submit the map and boundary description prepared under subparagraph (A) to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives. 
(2)Availability; force of lawThe map and boundary description submitted under paragraph (1)(B) shall— 
(A)be on file and available for public inspection in appropriate offices of the National Park Service; and 
(B)have the same force and effect as if included in this subtitle. 
(c)Inclusion of potential wilderness 
(1)In generalOn publication in the Federal Register of a notice by the Secretary that all uses inconsistent with the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased on the land identified on the map as a Potential Wilderness Area, the land shall be— 
(A)included in the Wilderness; and 
(B)administered in accordance with subsection (e). 
(2)Boundary descriptionOn inclusion in the Wilderness of the land referred to in paragraph (1), the Secretary shall modify the map and boundary description submitted under subsection (b) to reflect the inclusion of the land. 
(d)Exclusion of certain landThe following areas are specifically excluded from the Wilderness: 
(1)The Grand River Ditch (including the main canal of the Grand River Ditch and a branch of the main canal known as the Specimen Ditch), the right-of-way for the Grand River Ditch, land 200 feet on each side of the center line of the Grand River Ditch, and any associated appurtenances, structures, buildings, camps, and work sites in existence as of June 1, 1998. 
(2)Land owned by the St. Vrain & Left Hand Water Conservancy District, including Copeland Reservoir and the Inlet Ditch to the Reservoir from North St. Vrain Creek, comprising approximately 35.38 acres. 
(3)Land owned by the Wincenstsen-Harms Trust, comprising approximately 2.75 acres. 
(4)Land within the area depicted on the map as the East Shore Trail Area. 
(e)AdministrationSubject to valid existing rights, any land designated as wilderness under this section or added to the Wilderness after the date of enactment of this Act under subsection (c) shall be administered by the Secretary in accordance with this subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(1)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act, or the date on which the additional land is added to the Wilderness, respectively; and 
(2)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be a reference to the Secretary. 
(f)Water rights 
(1)FindingsCongress finds that— 
(A)the United States has existing rights to water within the Park; 
(B)the existing water rights are sufficient for the purposes of the Wilderness; and 
(C)based on the findings described in subparagraphs (A) and (B), there is no need for the United States to reserve or appropriate any additional water rights to fulfill the purposes of the Wilderness. 
(2)EffectNothing in this subtitle— 
(A)constitutes an express or implied reservation by the United States of water or water rights for any purpose; or 
(B)modifies or otherwise affects any existing water rights held by the United States for the Park. 
(g)Fire, insect, and disease controlThe Secretary may take such measures in the Wilderness as are necessary to control fire, insects, and diseases, as are provided for in accordance with— 
(1)the laws applicable to the Park; and 
(2)the Wilderness Act (16 U.S.C. 1131 et seq.). 
1953.Grand River Ditch and Colorado-Big Thompson projects 
(a)Conditional waiver of strict liabilityDuring any period in which the Water Supply and Storage Company (or any successor in interest to the company with respect to the Grand River Ditch) operates and maintains the portion of the Grand River Ditch in the Park in compliance with an operations and maintenance agreement between the Water Supply and Storage Company and the National Park Service, the provisions of paragraph (6) of the stipulation approved June 28, 1907— 
(1)shall be suspended; and 
(2)shall not be enforceable against the Company (or any successor in interest). 
(b)AgreementThe agreement referred to in subsection (a) shall— 
(1)ensure that— 
(A)Park resources are managed in accordance with the laws generally applicable to the Park, including— 
(i)the Act of January 26, 1915 (16 U.S.C. 191 et seq.); and 
(ii)the National Park Service Organic Act (16 U.S.C. 1 et seq.); 
(B)Park land outside the right-of-way corridor remains unimpaired consistent with the National Park Service management policies in effect as of the date of enactment of this Act; and 
(C)any use of Park land outside the right-of-way corridor (as of the date of enactment of this Act) shall be permitted only on a temporary basis, subject to such terms and conditions as the Secretary determines to be necessary; and 
(2)include stipulations with respect to— 
(A)flow monitoring and early warning measures; 
(B)annual and periodic inspections; 
(C)an annual maintenance plan; 
(D)measures to identify on an annual basis capital improvement needs; and 
(E)the development of plans to address the needs identified under subparagraph (D). 
(c)LimitationNothing in this section limits or otherwise affects— 
(1)the liability of any individual or entity for damages to, loss of, or injury to any resource within the Park resulting from any cause or event that occurred before the date of enactment of this Act; or 
(2)Public Law 101–337 (16 U.S.C. 19jj et seq.), including the defenses available under that Act for damage caused— 
(A)solely by— 
(i)an act of God; 
(ii)an act of war; or 
(iii)an act or omission of a third party (other than an employee or agent); or 
(B)by an activity authorized by Federal or State law. 
(d)Colorado-big thompson project and windy gap project 
(1)In generalNothing in this subtitle, including the designation of the Wilderness, prohibits or affects current and future operation and maintenance activities in, under, or affecting the Wilderness that were allowed as of the date of enactment of this Act under the Act of January 26, 1915 (16 U.S.C. 191), relating to the Alva B. Adams Tunnel or other Colorado–Big Thompson Project facilities located within the Park. 
(2)Alva B. Adams TunnelNothing in this subtitle, including the designation of the Wilderness, prohibits or restricts the conveyance of water through the Alva B. Adams Tunnel for any purpose. 
(e)Right-of-wayNotwithstanding the Act of March 3, 1891 (43 U.S.C. 946) and the Act of May 11, 1898 (43 U.S.C. 951), the right of way for the Grand River Ditch shall not be terminated, forfeited, or otherwise affected as a result of the water transported by the Grand River Ditch being used primarily for domestic purposes or any purpose of a public nature, unless the Secretary determines that the change in the main purpose or use adversely affects the Park. 
(f)New reclamation projectsNothing in the first section of the Act of January 26, 1915 (16 U.S.C. 191), shall be construed to allow development in the Wilderness of any reclamation project not in existence as of the date of enactment of this Act. 
(g)Clarification of management authorityNothing in this section reduces or limits the authority of the Secretary to manage land and resources within the Park under applicable law. 
1954.East Shore Trail Area 
(a)In GeneralNot later than 1 year after the date of enactment of this Act, the Secretary shall establish within the East Shore Trail Area in the Park an alignment line for a trail, to be known as the East Shore Trail, to maximize the opportunity for sustained use of the Trail without causing— 
(1)harm to affected resources; or 
(2)conflicts among users. 
(b)Boundaries 
(1)In generalAfter establishing the alignment line for the Trail under subsection (a), the Secretary shall— 
(A)identify the boundaries of the Trail, which shall not extend more than 25 feet east of the alignment line or be located within the Wilderness; and 
(B)modify the map of the Wilderness prepared under section 1952(b)(1)(A) so that the western boundary of the Wilderness is 50 feet east of the alignment line. 
(2)AdjustmentsTo the extent necessary to protect Park resources, the Secretary may adjust the boundaries of the Trail, if the adjustment does not place any portion of the Trail within the boundary of the Wilderness. 
(c)Inclusion in WildernessOn completion of the construction of the Trail, as authorized by the Secretary— 
(1)any portion of the East Shore Trail Area that is not traversed by the Trail, that is not west of the Trail, and that is not within 50 feet of the centerline of the Trail shall be— 
(A)included in the Wilderness; and 
(B)managed as part of the Wilderness in accordance with section 1952; and 
(2)the Secretary shall modify the map and boundary description of the Wilderness prepared under section 1952(b)(1)(A) to reflect the inclusion of the East Shore Trail Area land in the Wilderness. 
(d)EffectNothing in this section— 
(1)requires the construction of the Trail along the alignment line established under subsection (a); or 
(2)limits the extent to which any otherwise applicable law or policy applies to any decision with respect to the construction of the Trail. 
(e)Relation to land outside wilderness 
(1)In generalExcept as provided in this subsection, nothing in this subtitle affects the management or use of any land not included within the boundaries of the Wilderness or the potential wilderness land. 
(2)Motorized vehicles and machineryNo use of motorized vehicles or other motorized machinery that was not permitted on March 1, 2006, shall be allowed in the East Shore Trail Area except as the Secretary determines to be necessary for use in— 
(A)constructing the Trail, if the construction is authorized by the Secretary; or 
(B)maintaining the Trail. 
(3)Management of land before inclusionUntil the Secretary authorizes the construction of the Trail and the use of the Trail for non-motorized bicycles, the East Shore Trail Area shall be managed— 
(A)to protect any wilderness characteristics of the East Shore Trail Area; and 
(B)to maintain the suitability of the East Shore Trail Area for inclusion in the Wilderness. 
1955.National forest area boundary adjustments 
(a)Indian peaks wilderness boundary adjustmentSection 3(a) of the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon Islands Wilderness Area Act (16 U.S.C. 1132 note; Public Law 95–450) is amended— 
(1)by striking seventy thousand acres and inserting 74,195 acres; and 
(2)by striking , dated July 1978 and inserting and dated May 2007. 
(b)Arapaho national recreation area boundary adjustmentSection 4(a) of the Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon Islands Wilderness Area Act (16 U.S.C. 460jj(a)) is amended— 
(1)by striking thirty-six thousand two hundred thirty-five acres and inserting 35,235 acres; and 
(2)by striking , dated July 1978 and inserting and dated May 2007. 
1956.Authority to lease Leiffer tract 
(a)In generalSection 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k)) shall apply to the parcel of land described in subsection (b). 
(b)Description of the LandThe parcel of land referred to in subsection (a) is the parcel of land known as the Leiffer tract that is— 
(1)located near the eastern boundary of the Park in Larimer County, Colorado; and 
(2)administered by the National Park Service. 
OWashington County, Utah 
1971.DefinitionsIn this subtitle: 
(1)Beaver dam wash national conservation area mapThe term Beaver Dam Wash National Conservation Area Map means the map entitled Beaver Dam Wash National Conservation Area and dated December 18, 2008. 
(2)Canaan Mountain Wilderness MapThe term Canaan Mountain Wilderness Map means the map entitled Canaan Mountain Wilderness and dated June 21, 2008. 
(3)CountyThe term County means Washington County, Utah. 
(4)Northeastern Washington County Wilderness MapThe term Northeastern Washington County Wilderness Map means the map entitled Northeastern Washington County Wilderness and dated November 12, 2008. 
(5)Northwestern Washington County Wilderness MapThe term Northwestern Washington County Wilderness Map means the map entitled Northwestern Washington County Wilderness and dated June 21, 2008. 
(6)Red Cliffs National Conservation Area MapThe term Red Cliffs National Conservation Area Map means the map entitled Red Cliffs National Conservation Area and dated November 12, 2008. 
(7)SecretaryThe term Secretary means— 
(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
(8)StateThe term State means the State of Utah. 
(9)Washington County Growth and Conservation Act MapThe term Washington County Growth and Conservation Act Map means the map entitled “Washington County Growth and Conservation Act Map” and dated November 13, 2008. 
1972.Wilderness areas 
(a)Additions to National Wilderness Preservation System 
(1)AdditionsSubject to valid existing rights, the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System: 
(A)Beartrap CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 40 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Beartrap Canyon Wilderness. 
(B)BlackridgeCertain Federal land managed by the Bureau of Land Management, comprising approximately 13,015 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Blackridge Wilderness. 
(C)Canaan mountainCertain Federal land in the County managed by the Bureau of Land Management, comprising approximately 44,531 acres, as generally depicted on the Canaan Mountain Wilderness Map, which shall be known as the Canaan Mountain Wilderness. 
(D)Cottonwood CanyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 11,712 acres, as generally depicted on the Red Cliffs National Conservation Area Map, which shall be known as the Cottonwood Canyon Wilderness. 
(E)Cottonwood forestCertain Federal land managed by the Forest Service, comprising approximately 2,643 acres, as generally depicted on the Red Cliffs National Conservation Area Map, which shall be known as the Cottonwood Forest Wilderness. 
(F)Cougar canyonCertain Federal land managed by the Bureau of Land Management, comprising approximately 10,409 acres, as generally depicted on the Northwestern Washington County Wilderness Map, which shall be known as the Cougar Canyon Wilderness. 
(G)Deep CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 3,284 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Deep Creek Wilderness. 
(H)Deep Creek NorthCertain Federal land managed by the Bureau of Land Management, comprising approximately 4,262 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Deep Creek North Wilderness. 
(I)Doc’s PassCertain Federal land managed by the Bureau of Land Management, comprising approximately 17,294 acres, as generally depicted on the Northwestern Washington County Wilderness Map, which shall be known as the Doc’s Pass Wilderness. 
(J)Goose CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 98 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Goose Creek Wilderness. 
(K)Laverkin CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 445 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the LaVerkin Creek Wilderness. 
(L)Red ButteCertain Federal land managed by the Bureau of Land Management, comprising approximately 1,537 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Red Butte Wilderness. 
(M)Red MountainCertain Federal land managed by the Bureau of Land Management, comprising approximately 18,729 acres, as generally depicted on the Red Cliffs National Conservation Area Map, which shall be known as the Red Mountain Wilderness. 
(N)Slaughter CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 3,901 acres, as generally depicted on the Northwestern Washington County Wilderness Map, which shall be known as the Slaughter Creek Wilderness. 
(O)Taylor CreekCertain Federal land managed by the Bureau of Land Management, comprising approximately 32 acres, as generally depicted on the Northeastern Washington County Wilderness Map, which shall be known as the Taylor Creek Wilderness. 
(2)Maps and legal descriptions 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of each wilderness area designated by paragraph (1). 
(B)Force and effectEach map and legal description submitted under subparagraph (A) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical errors in the map or legal description. 
(C)AvailabilityEach map and legal description submitted under subparagraph (A) shall be available in the appropriate offices of— 
(i)the Bureau of Land Management; and 
(ii)the Forest Service. 
(b)Administration of wilderness areas 
(1)ManagementSubject to valid existing rights, each area designated as wilderness by subsection (a)(1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that— 
(A)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(B)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the land. 
(2)LivestockThe grazing of livestock in each area designated as wilderness by subsection (a)(1), where established before the date of enactment of this Act, shall be permitted to continue— 
(A)subject to such reasonable regulations, policies, and practices that the Secretary considers necessary; and 
(B)in accordance with— 
(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(ii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H.Rep. 101–405) and H.R. 5487 of the 96th Congress (H. Rept. 96–617). 
(3)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in each area designated as wilderness by subsection (a)(1) as the Secretary determines to be necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of those activities with a State or local agency). 
(4)Buffer zones 
(A)In generalNothing in this section creates a protective perimeter or buffer zone around any area designated as wilderness by subsection (a)(1). 
(B)Activities outside wildernessThe fact that an activity or use on land outside any area designated as wilderness by subsection (a)(1) can be seen or heard within the wilderness shall not preclude the activity or use outside the boundary of the wilderness. 
(5)Military overflightsNothing in this section restricts or precludes— 
(A)low-level overflights of military aircraft over any area designated as wilderness by subsection (a)(1), including military overflights that can be seen or heard within any wilderness area; 
(B)flight testing and evaluation; or 
(C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes over any wilderness area. 
(6)Acquisition and incorporation of land and interests in land 
(A)Acquisition authorityIn accordance with applicable laws (including regulations), the Secretary may acquire any land or interest in land within the boundaries of the wilderness areas designated by subsection (a)(1) by purchase from willing sellers, donation, or exchange. 
(B)IncorporationAny land or interest in land acquired by the Secretary under subparagraph (A) shall be incorporated into, and administered as a part of, the wilderness area in which the land or interest in land is located. 
(7)Native American cultural and religious usesNothing in this section diminishes— 
(A)the rights of any Indian tribe; or 
(B)any tribal rights regarding access to Federal land for tribal activities, including spiritual, cultural, and traditional food-gathering activities. 
(8)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas designated by subsection (a)(1) if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities. 
(9)Water rights 
(A)Statutory constructionNothing in this section— 
(i)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the land designated as wilderness by subsection (a)(1); 
(ii)shall affect any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States; 
(iii)shall be construed as establishing a precedent with regard to any future wilderness designations; 
(iv)shall affect the interpretation of, or any designation made pursuant to, any other Act; or 
(v)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State and other States. 
(B)State water lawThe Secretary shall follow the procedural and substantive requirements of the law of the State in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas designated by subsection (a)(1). 
(10)Fish and wildlife 
(A)Jurisdiction of StateNothing in this section affects the jurisdiction of the State with respect to fish and wildlife on public land located in the State. 
(B)Authority of SecretaryIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management activities to maintain or restore fish and wildlife populations (including activities to maintain and restore fish and wildlife habitats to support the populations) in any wilderness area designated by subsection (a)(1) if the activities are— 
(i)consistent with applicable wilderness management plans; and 
(ii)carried out in accordance with— 
(I)the Wilderness Act (16 U.S.C. 1131 et seq.); and 
(II)applicable guidelines and policies, including applicable policies described in Appendix B of House Report 101–405. 
(11)Wildlife water development projectsSubject to paragraph (12), the Secretary may authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas designated by subsection (a)(1) if— 
(A)the structures and facilities will, as determined by the Secretary, enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations; and 
(B)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized. 
(12)Cooperative agreementNot later than 1 year after the date of enactment of this Act, the Secretary shall enter into a cooperative agreement with the State that specifies the terms and conditions under which wildlife management activities in the wilderness areas designated by subsection (a)(1) may be carried out. 
(c)Release of wilderness study areas 
(1)FindingCongress finds that, for the purposes of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land in the County administered by the Bureau of Land Management has been adequately studied for wilderness designation. 
(2)ReleaseAny public land described in paragraph (1) that is not designated as wilderness by subsection (a)(1)— 
(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(B)shall be managed in accordance with applicable law and the land management plans adopted under section 202 of that Act (43 U.S.C. 1712). 
(d)Transfer of administrative jurisdiction to national park serviceAdministrative jurisdiction over the land identified as the Watchman Wilderness on the Northeastern Washington County Wilderness Map is hereby transferred to the National Park Service, to be included in, and administered as part of Zion National Park. 
1973.Zion National Park wilderness 
(a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means certain Federal land— 
(A)that is— 
(i)located in the County and Iron County, Utah; and 
(ii)managed by the National Park Service; 
(B)consisting of approximately 124,406 acres; and 
(C)as generally depicted on the Zion National Park Wilderness Map and the area added to the park under section 1972(d). 
(2)Wilderness AreaThe term Wilderness Area means the Zion Wilderness designated by subsection (b)(1). 
(3)Zion National Park Wilderness MapThe term Zion National Park Wilderness Map means the map entitled Zion National Park Wilderness and dated April 2008. 
(b)Zion National Park Wilderness 
(1)DesignationSubject to valid existing rights, the Federal land is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Zion Wilderness. 
(2)Incorporation of acquired landAny land located in the Zion National Park that is acquired by the Secretary through a voluntary sale, exchange, or donation may, on the recommendation of the Secretary, become part of the Wilderness Area, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.). 
(3)Map and legal description 
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of the Wilderness Area. 
(B)Force and effectThe map and legal description submitted under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical or typographical errors in the map or legal description. 
(C)AvailabilityThe map and legal description submitted under subparagraph (A) shall be available in the appropriate offices of the National Park Service. 
1974.Red Cliffs National Conservation Area 
(a)PurposesThe purposes of this section are— 
(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the National Conservation Area; and 
(2)to protect each species that is— 
(A)located in the National Conservation Area; and 
(B)listed as a threatened or endangered species on the list of threatened species or the list of endangered species published under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1)). 
(b)DefinitionsIn this section: 
(1)Habitat conservation planThe term habitat conservation plan means the conservation plan entitled Washington County Habitat Conservation Plan and dated February 23, 1996. 
(2)Management planThe term management plan means the management plan for the National Conservation Area developed by the Secretary under subsection (d)(1). 
(3)National Conservation AreaThe term National Conservation Area means the Red Cliffs National Conservation Area that— 
(A)consists of approximately 44,725 acres of public land in the County, as generally depicted on the Red Cliffs National Conservation Area Map; and 
(B)is established by subsection (c). 
(4)Public use planThe term public use plan means the use plan entitled Red Cliffs Desert Reserve Public Use Plan and dated June 12, 2000, as amended. 
(5)Resource management planThe term resource management plan means the management plan entitled St. George Field Office Resource Management Plan and dated March 15, 1999, as amended. 
(c)EstablishmentSubject to valid existing rights, there is established in the State the Red Cliffs National Conservation Area. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary shall develop a comprehensive plan for the long-term management of the National Conservation Area. 
(2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with— 
(A)appropriate State, tribal, and local governmental entities; and 
(B)members of the public. 
(3)Incorporation of plansIn developing the management plan required under paragraph (1), to the extent consistent with this section, the Secretary may incorporate any provision of— 
(A)the habitat conservation plan; 
(B)the resource management plan; and 
(C)the public use plan. 
(e)Management 
(1)In generalThe Secretary shall manage the National Conservation Area— 
(A)in a manner that conserves, protects, and enhances the resources of the National Conservation Area; and 
(B)in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(ii)this section; and 
(iii)any other applicable law (including regulations). 
(2)UsesThe Secretary shall only allow uses of the National Conservation Area that the Secretary determines would further a purpose described in subsection (a). 
(3)Motorized vehiclesExcept in cases in which motorized vehicles are needed for administrative purposes, or to respond to an emergency, the use of motorized vehicles in the National Conservation Area shall be permitted only on roads designated by the management plan for the use of motorized vehicles. 
(4)GrazingThe grazing of livestock in the National Conservation Area, where established before the date of enactment of this Act, shall be permitted to continue— 
(A)subject to— 
(i)such reasonable regulations, policies, and practices as the Secretary considers necessary; and 
(ii)applicable law; and 
(B)in a manner consistent with the purposes described in subsection (a). 
(5)Wildland fire operationsNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Conservation Area, consistent with the purposes of this section. 
(f)Incorporation of acquired land and interestsAny land or interest in land that is located in the National Conservation Area that is acquired by the United States shall— 
(1)become part of the National Conservation Area; and 
(2)be managed in accordance with— 
(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(B)this section; and 
(C)any other applicable law (including regulations). 
(g)Withdrawal 
(1)In generalSubject to valid existing rights, all Federal land located in the National Conservation Area are withdrawn from— 
(A)all forms of entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patenting under the mining laws; and 
(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(2)Additional landIf the Secretary acquires additional land that is located in the National Conservation Area after the date of enactment of this Act, the land is withdrawn from operation of the laws referred to in paragraph (1) on the date of acquisition of the land. 
(h)EffectNothing in this section prohibits the authorization of the development of utilities within the National Conservation Area if the development is carried out in accordance with— 
(1)each utility development protocol described in the habitat conservation plan; and 
(2)any other applicable law (including regulations). 
1975.Beaver Dam Wash National Conservation Area 
(a)PurposeThe purpose of this section is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the Beaver Dam Wash National Conservation Area. 
(b)DefinitionsIn this section: 
(1)Management planThe term management plan means the management plan for the National Conservation Area developed by the Secretary under subsection (d)(1). 
(2)National Conservation AreaThe term National Conservation Area means the Beaver Dam Wash National Conservation Area that— 
(A)consists of approximately 68,083 acres of public land in the County, as generally depicted on the Beaver Dam Wash National Conservation Area Map; and 
(B)is established by subsection (c). 
(c)EstablishmentSubject to valid existing rights, there is established in the State the Beaver Dam Wash National Conservation Area. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary shall develop a comprehensive plan for the long-term management of the National Conservation Area. 
(2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with— 
(A)appropriate State, tribal, and local governmental entities; and 
(B)members of the public. 
(3)Motorized vehiclesIn developing the management plan required under paragraph (1), the Secretary shall incorporate the restrictions on motorized vehicles described in subsection (e)(3). 
(e)Management 
(1)In generalThe Secretary shall manage the National Conservation Area— 
(A)in a manner that conserves, protects, and enhances the resources of the National Conservation Area; and 
(B)in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(ii)this section; and 
(iii)any other applicable law (including regulations). 
(2)UsesThe Secretary shall only allow uses of the National Conservation Area that the Secretary determines would further the purpose described in subsection (a). 
(3)Motorized vehicles 
(A)In generalExcept in cases in which motorized vehicles are needed for administrative purposes, or to respond to an emergency, the use of motorized vehicles in the National Conservation Area shall be permitted only on roads designated by the management plan for the use of motorized vehicles. 
(B)Additional requirement relating to certain areas located in the National Conservation AreaIn addition to the requirement described in subparagraph (A), with respect to the areas designated on the Beaver Dam Wash National Conservation Area Map as Designated Road Areas, motorized vehicles shall be permitted only on the roads identified on such map. 
(4)GrazingThe grazing of livestock in the National Conservation Area, where established before the date of enactment of this Act, shall be permitted to continue— 
(A)subject to— 
(i)such reasonable regulations, policies, and practices as the Secretary considers necessary; and 
(ii)applicable law (including regulations); and 
(B)in a manner consistent with the purpose described in subsection (a). 
(5)Wildland fire operationsNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the National Conservation Area, consistent with the purposes of this section. 
(f)Incorporation of acquired land and interestsAny land or interest in land that is located in the National Conservation Area that is acquired by the United States shall— 
(1)become part of the National Conservation Area; and 
(2)be managed in accordance with— 
(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(B)this section; and 
(C)any other applicable law (including regulations). 
(g)Withdrawal 
(1)In generalSubject to valid existing rights, all Federal land located in the National Conservation Area is withdrawn from— 
(A)all forms of entry, appropriation, and disposal under the public land laws; 
(B)location, entry, and patenting under the mining laws; and 
(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(2)Additional landIf the Secretary acquires additional land that is located in the National Conservation Area after the date of enactment of this Act, the land is withdrawn from operation of the laws referred to in paragraph (1) on the date of acquisition of the land. 
1976.Zion National Park wild and scenic river designation 
(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1852) is amended by adding at the end the following: 
 
(204)Zion national park, UtahThe approximately 165.5 miles of segments of the Virgin River and tributaries of the Virgin River across Federal land within and adjacent to Zion National Park, as generally depicted on the map entitled Wild and Scenic River Segments Zion National Park and Bureau of Land Management and dated April 2008, to be administered by the Secretary of the Interior in the following classifications: 
(A)Taylor CreekThe 4.5-mile segment from the junction of the north, middle, and south forks of Taylor Creek, west to the park boundary and adjacent land rim-to-rim, as a scenic river. 
(B)North Fork of Taylor CreekThe segment from the head of North Fork to the junction with Taylor Creek and adjacent land rim-to-rim, as a wild river. 
(C)Middle Fork of Taylor CreekThe segment from the head of Middle Fork on Bureau of Land Management land to the junction with Taylor Creek and adjacent land rim-to-rim, as a wild river. 
(D)South Fork of Taylor CreekThe segment from the head of South Fork to the junction with Taylor Creek and adjacent land rim-to-rim, as a wild river. 
(E)Timber Creek and tributariesThe 3.1-mile segment from the head of Timber Creek and tributaries of Timber Creek to the junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild river. 
(F)LaVerkin CreekThe 16.1-mile segment beginning in T. 38 S., R. 11 W., sec. 21, on Bureau of Land Management land, southwest through Zion National Park, and ending at the south end of T. 40 S., R. 12 W., sec. 7, and adjacent land 1/2-mile wide, as a wild river. 
(G)Willis CreekThe 1.9-mile segment beginning on Bureau of Land Management land in the SWSW sec. 27, T. 38 S., R. 11 W., to the junction with LaVerkin Creek in Zion National Park and adjacent land rim-to-rim, as a wild river. 
(H)Beartrap CanyonThe 2.3-mile segment beginning on Bureau of Management land in the SWNW sec. 3, T. 39 S., R. 11 W., to the junction with LaVerkin Creek and the segment from the headwaters north of Long Point to the junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild river. 
(I)Hop Valley CreekThe 3.3-mile segment beginning at the southern boundary of T. 39 S., R. 11 W., sec. 20, to the junction with LaVerkin Creek and adjacent land 1/2-mile wide, as a wild river. 
(J)Current CreekThe 1.4-mile segment from the head of Current Creek to the junction with LaVerkin Creek and adjacent land rim-to-rim, as a wild river. 
(K)Cane CreekThe 0.6-mile segment from the head of Smith Creek to the junction with LaVerkin Creek and adjacent land 1/2-mile wide, as a wild river. 
(L)Smith CreekThe 1.3-mile segment from the head of Smith Creek to the junction with LaVerkin Creek and adjacent land 1/2-mile wide, as a wild river. 
(M)North Creek left and right forksThe segment of the Left Fork from the junction with Wildcat Canyon to the junction with Right Fork, from the head of Right Fork to the junction with Left Fork, and from the junction of the Left and Right Forks southwest to Zion National Park boundary and adjacent land rim-to-rim, as a wild river. 
(N)Wildcat Canyon (Blue Creek)The segment of Blue Creek from the Zion National Park boundary to the junction with the Right Fork of North Creek and adjacent land rim-to-rim, as a wild river. 
(O)Little CreekThe segment beginning at the head of Little Creek to the junction with the Left Fork of North Creek and adjacent land 1/2-mile wide, as a wild river. 
(P)Russell GulchThe segment from the head of Russell Gulch to the junction with the Left Fork of North Creek and adjacent land rim-to-rim, as a wild river. 
(Q)Grapevine WashThe 2.6-mile segment from the Lower Kolob Plateau to the junction with the Left Fork of North Creek and adjacent land rim-to-rim, as a scenic river. 
(R)Pine Spring WashThe 4.6-mile segment to the junction with the left fork of North Creek and adjacent land 1/2-mile, as a scenic river. 
(S)Wolf Springs WashThe 1.4-mile segment from the head of Wolf Springs Wash to the junction with Pine Spring Wash and adjacent land 1/2-mile wide, as a scenic river. 
(T)Kolob CreekThe 5.9-mile segment of Kolob Creek beginning in T. 39 S., R. 10 W., sec. 30, through Bureau of Land Management land and Zion National Park land to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(U)Oak CreekThe 1-mile stretch of Oak Creek beginning in T. 39 S., R. 10 W., sec. 19, to the junction with Kolob Creek and adjacent land rim-to-rim, as a wild river. 
(V)Goose CreekThe 4.6-mile segment of Goose Creek from the head of Goose Creek to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(W)Deep CreekThe 5.3-mile segment of Deep Creek beginning on Bureau of Land Management land at the northern boundary of T. 39 S., R. 10 W., sec. 23, south to the junction of the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(X)North Fork of the Virgin RiverThe 10.8-mile segment of the North Fork of the Virgin River beginning on Bureau of Land Management land at the eastern border of T. 39 S., R. 10 W., sec. 35, to Temple of Sinawava and adjacent land rim-to-rim, as a wild river. 
(Y)North Fork of the Virgin RiverThe 8-mile segment of the North Fork of the Virgin River from Temple of Sinawava south to the Zion National Park boundary and adjacent land 1/2-mile wide, as a recreational river. 
(Z)Imlay CanyonThe segment from the head of Imlay Creek to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(AA)Orderville CanyonThe segment from the eastern boundary of Zion National Park to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(BB)Mystery CanyonThe segment from the head of Mystery Canyon to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(CC)Echo CanyonThe segment from the eastern boundary of Zion National Park to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(DD)Behunin CanyonThe segment from the head of Behunin Canyon to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(EE)Heaps CanyonThe segment from the head of Heaps Canyon to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a wild river. 
(FF)Birch CreekThe segment from the head of Birch Creek to the junction with the North Fork of the Virgin River and adjacent land 1/2-mile wide, as a wild river. 
(GG)Oak CreekThe segment of Oak Creek from the head of Oak Creek to where the forks join and adjacent land 1/2-mile wide, as a wild river. 
(HH)Oak CreekThe 1-mile segment of Oak Creek from the point at which the 2 forks of Oak Creek join to the junction with the North Fork of the Virgin River and adjacent land 1/2-mile wide, as a recreational river. 
(II)Clear CreekThe 6.4-mile segment of Clear Creek from the eastern boundary of Zion National Park to the junction with Pine Creek and adjacent land rim-to-rim, as a recreational river. 
(JJ)Pine Creek The 2-mile segment of Pine Creek from the head of Pine Creek to the junction with Clear Creek and adjacent land rim-to-rim, as a wild river. 
(KK)Pine CreekThe 3-mile segment of Pine Creek from the junction with Clear Creek to the junction with the North Fork of the Virgin River and adjacent land rim-to-rim, as a recreational river. 
(LL)East Fork of the virgin RiverThe 8-mile segment of the East Fork of the Virgin River from the eastern boundary of Zion National Park through Parunuweap Canyon to the western boundary of Zion National Park and adjacent land 1/2-mile wide, as a wild river. 
(MM)Shunes CreekThe 3-mile segment of Shunes Creek from the dry waterfall on land administered by the Bureau of Land Management through Zion National Park to the western boundary of Zion National Park and adjacent land 1/2-mile wide as a wild river.. 
(b)Incorporation of acquired non-Federal landIf the United States acquires any non-Federal land within or adjacent to Zion National Park that includes a river segment that is contiguous to a river segment of the Virgin River designated as a wild, scenic, or recreational river by paragraph (204) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the acquired river segment shall be incorporated in, and be administered as part of, the applicable wild, scenic, or recreational river. 
(c)Savings clauseThe amendment made by subsection (a) does not affect the agreement among the United States, the State, the Washington County Water Conservancy District, and the Kane County Water Conservancy District entitled Zion National Park Water Rights Settlement Agreement and dated December 4, 1996. 
1977.Washington County comprehensive travel and transportation management plan 
(a)DefinitionsIn this section: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Secretary concernedThe term Secretary concerned means— 
(A)with respect to land managed by the Bureau of Land Management, the Secretary; and 
(B)with respect to land managed by the Forest Service, the Secretary of Agriculture. 
(3)TrailThe term trail means the High Desert Off-Highway Vehicle Trail designated under subsection (c)(1)(A). 
(4)Travel management planThe term travel management plan means the comprehensive travel and transportation management plan developed under subsection (b)(1). 
(b)Comprehensive travel and transportation management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and other applicable laws (including regulations), the Secretary, in consultation with appropriate Federal agencies and State, tribal, and local governmental entities, and after an opportunity for public comment, shall develop a comprehensive travel management plan for the land managed by the Bureau of Land Management in the County— 
(A)to provide to the public a clearly marked network of roads and trails with signs and maps to promote— 
(i)public safety and awareness; and 
(ii)enhanced recreation and general access opportunities; 
(B)to help reduce in the County growing conflicts arising from interactions between— 
(i)motorized recreation; and 
(ii)the important resource values of public land; 
(C)to promote citizen-based opportunities for— 
(i)the monitoring and stewardship of the trail; and 
(ii)trail system management; and 
(D)to support law enforcement officials in promoting— 
(i)compliance with off-highway vehicle laws (including regulations); and 
(ii)effective deterrents of abuses of public land. 
(2)Scope; contentsIn developing the travel management plan, the Secretary shall— 
(A)in consultation with appropriate Federal agencies, State, tribal, and local governmental entities (including the County and St. George City, Utah), and the public, identify 1 or more alternatives for a northern transportation route in the County; 
(B)ensure that the travel management plan contains a map that depicts the trail; and 
(C)designate a system of areas, roads, and trails for mechanical and motorized use. 
(c)Designation of trail 
(1)Designation 
(A)In generalAs a component of the travel management plan, and in accordance with subparagraph (B), the Secretary, in coordination with the Secretary of Agriculture, and after an opportunity for public comment, shall designate a trail (which may include a system of trails)— 
(i)for use by off-highway vehicles; and 
(ii)to be known as the High Desert Off-Highway Vehicle Trail. 
(B)RequirementsIn designating the trail, the Secretary shall only include trails that are— 
(i)as of the date of enactment of this Act, authorized for use by off-highway vehicles; and 
(ii)located on land that is managed by the Bureau of Land Management in the County. 
(C)National Forest LandThe Secretary of Agriculture, in coordination with the Secretary and in accordance with applicable law, may designate a portion of the trail on National Forest System land within the County. 
(D)MapA map that depicts the trail shall be on file and available for public inspection in the appropriate offices of— 
(i)the Bureau of Land Management; and 
(ii)the Forest Service. 
(2)Management 
(A)In generalThe Secretary concerned shall manage the trail— 
(i)in accordance with applicable laws (including regulations); 
(ii)to ensure the safety of citizens who use the trail; and 
(iii)in a manner by which to minimize any damage to sensitive habitat or cultural resources. 
(B)Monitoring; evaluationTo minimize the impacts of the use of the trail on environmental and cultural resources, the Secretary concerned shall— 
(i)annually assess the effects of the use of off-highway vehicles on— 
(I)the trail; and 
(II)land located in proximity to the trail; and 
(ii)in consultation with the Utah Department of Natural Resources, annually assess the effects of the use of the trail on wildlife and wildlife habitat. 
(C)ClosureThe Secretary concerned, in consultation with the State and the County, and subject to subparagraph (D), may temporarily close or permanently reroute a portion of the trail if the Secretary concerned determines that— 
(i)the trail is having an adverse impact on— 
(I)wildlife habitats; 
(II)natural resources; 
(III)cultural resources; or 
(IV)traditional uses; 
(ii)the trail threatens public safety; or 
(iii)closure of the trail is necessary— 
(I)to repair damage to the trail; or 
(II)to repair resource damage. 
(D)ReroutingAny portion of the trail that is temporarily closed by the Secretary concerned under subparagraph (C) may be permanently rerouted along any road or trail— 
(i)that is— 
(I)in existence as of the date of the closure of the portion of the trail; 
(II)located on public land; and 
(III)open to motorized use; and 
(ii)if the Secretary concerned determines that rerouting the portion of the trail would not significantly increase or decrease the length of the trail. 
(E)Notice of available routesThe Secretary, in coordination with the Secretary of Agriculture, shall ensure that visitors to the trail have access to adequate notice relating to the availability of trail routes through— 
(i)the placement of appropriate signage along the trail; and 
(ii)the distribution of maps, safety education materials, and other information that the Secretary concerned determines to be appropriate. 
(3)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land). 
1978.Land disposal and acquisition 
(a)In generalConsistent with applicable law, the Secretary of the Interior may sell public land located within Washington County, Utah, that, as of July 25, 2000, has been identified for disposal in appropriate resource management plans. 
(b)Use of proceeds 
(1)In generalNotwithstanding any other provision of law (other than a law that specifically provides for a portion of the proceeds of a land sale to be distributed to any trust fund of the State), proceeds from the sale of public land under subsection (a) shall be deposited in a separate account in the Treasury to be known as the Washington County, Utah Land Acquisition Account. 
(2)Availability 
(A)In generalAmounts in the account shall be available to the Secretary, without further appropriation, to purchase from willing sellers lands or interests in land within the wilderness areas and National Conservation Areas established by this subtitle. 
(B)ApplicabilityAny purchase of land or interest in land under subparagraph (A) shall be in accordance with applicable law. 
1979.Management of priority biological areas 
(a)In generalIn accordance with applicable Federal laws (including regulations), the Secretary of the Interior shall— 
(1)identify areas located in the County where biological conservation is a priority; and 
(2)undertake activities to conserve and restore plant and animal species and natural communities within such areas. 
(b)Grants; cooperative agreementsIn carrying out subsection (a), the Secretary of the Interior may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the restoration or conservation of the areas. 
1980.Public purpose conveyances 
(a)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), upon the request of the appropriate local governmental entity, as described below, the Secretary shall convey the following parcels of public land without consideration, subject to the provisions of this section: 
(1)Temple quarryThe approximately 122-acre parcel known as Temple Quarry as generally depicted on the Washington County Growth and Conservation Act Map as Parcel B, to the City of St. George, Utah, for open space and public recreation purposes. 
(2)Hurricane city sports parkThe approximately 41-acre parcel as generally depicted on the Washington County Growth and Conservation Act Map as Parcel C, to the City of Hurricane, Utah, for public recreation purposes and public administrative offices. 
(3)Washington county school districtThe approximately 70-acre parcel as generally depicted on the Washington County Growth and Conservation Act Map as Parcel D, to the Washington County Public School District for use for public school and related educational and administrative purposes. 
(4)Washington county jailThe approximately 80-acre parcel as generally depicted on the Washington County Growth and Conservation Act Map as Parcel E, to Washington County, Utah, for expansion of the Purgatory Correctional Facility. 
(5)Hurricane equestrian parkThe approximately 40-acre parcel as generally depicted on the Washington County Growth and Conservation Act Map as Parcel F, to the City of Hurricane, Utah, for use as a public equestrian park. 
(b)Map and legal descriptionsAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize legal descriptions of the parcels to be conveyed under this section. The Secretary may correct any minor errors in the map referenced in subsection (a) or in the applicable legal descriptions. The map and legal descriptions shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(c)Reversion 
(1)In generalIf any parcel conveyed under this section ceases to be used for the public purpose for which the parcel was conveyed, as described in subsection (a), the land shall, at the discretion of the Secretary based on his determination of the best interests of the United States, revert to the United States. 
(2)Responsibility of local governmental entityIf the Secretary determines pursuant to paragraph (1) that the land should revert to the United States, and if the Secretary determines that the land is contaminated with hazardous waste, the local governmental entity to which the land was conveyed shall be responsible for remediation of the contamination. 
1981.Conveyance of Dixie National Forest land 
(a)DefinitionsIn this section: 
(1)Covered Federal landThe term covered Federal land means the approximately 66.07 acres of land in the Dixie National Forest in the State, as depicted on the map. 
(2)LandownerThe term landowner means Kirk R. Harrison, who owns land in Pinto Valley, Utah. 
(3)MapThe term map means the map entitled Conveyance of Dixie National Forest Land and dated December 18, 2008. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)Conveyance 
(1)In generalThe Secretary may convey to the landowner all right, title, and interest of the United States in and to any of the covered Federal land (including any improvements or appurtenances to the covered Federal land) by sale or exchange. 
(2)Legal descriptionThe exact acreage and legal description of the covered Federal land to be conveyed under paragraph (1) shall be determined by surveys satisfactory to the Secretary. 
(3)Consideration 
(A)In generalAs consideration for any conveyance by sale under paragraph (1), the landowner shall pay to the Secretary an amount equal to the fair market value of any Federal land conveyed, as determined under subparagraph (B). 
(B)AppraisalThe fair market value of any Federal land that is conveyed under paragraph (1) shall be determined by an appraisal acceptable to the Secretary that is performed in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; 
(ii)the Uniform Standards of Professional Appraisal Practice; and 
(iii)any other applicable law (including regulations). 
(4)Disposition and use of proceeds 
(A)Disposition of proceedsThe Secretary shall deposit the proceeds of any sale of land under paragraph (1) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(B)Use of proceedsAmounts deposited under subparagraph (A) shall be available to the Secretary, without further appropriation and until expended, for the acquisition of real property or interests in real property for inclusion in the Dixie National Forest in the State. 
(5)Additional terms and conditionsThe Secretary may require any additional terms and conditions for any conveyance under paragraph (1) that the Secretary determines to be appropriate to protect the interests of the United States. 
1982.Transfer of land into trust for Shivwits Band of Paiute Indians 
(a)DefinitionsIn this section: 
(1)Parcel AThe term Parcel A means the parcel that consists of approximately 640 acres of land that is— 
(A)managed by the Bureau of Land Management; 
(B)located in Washington County, Utah; and 
(C)depicted on the map entitled Washington County Growth and Conservation Act Map. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)TribeThe term Tribe means the Shivwits Band of Paiute Indians of the State of Utah. 
(b)Parcel To Be held in trust 
(1)In generalAt the request of the Tribe, the Secretary shall take into trust for the benefit of the Tribe all right, title, and interest of the United States in and to Parcel A. 
(2)Survey; legal description 
(A)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary, acting through the Director of the Bureau of Land Management, shall complete a survey of Parcel A to establish the boundary of Parcel A. 
(B)Legal description of Parcel A 
(i)In generalUpon the completion of the survey under subparagraph (A), the Secretary shall publish in the Federal Register a legal description of— 
(I)the boundary line of Parcel A; and 
(II)Parcel A. 
(ii)Technical correctionsBefore the date of publication of the legal descriptions under clause (i), the Secretary may make minor corrections to correct technical and clerical errors in the legal descriptions. 
(iii)EffectEffective beginning on the date of publication of the legal descriptions under clause (i), the legal descriptions shall be considered to be the official legal descriptions of Parcel A. 
(3)EffectNothing in this section— 
(A)affects any valid right in existence on the date of enactment of this Act; 
(B)enlarges, impairs, or otherwise affects any right or claim of the Tribe to any land or interest in land other than to Parcel A that is— 
(i)based on an aboriginal or Indian title; and 
(ii)in existence as of the date of enactment of this Act; or 
(C)constitutes an express or implied reservation of water or a water right with respect to Parcel A. 
(4)Land to be made a part of the reservationLand taken into trust pursuant to this section shall be considered to be part of the reservation of the Tribe. 
1983.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
IIBureau of Land Management Authorizations 
ANational Landscape Conservation System 
2001.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)SystemThe term system means the National Landscape Conservation System established by section 2002(a). 
2002.Establishment of the National Landscape Conservation System 
(a)EstablishmentIn order to conserve, protect, and restore nationally significant landscapes that have outstanding cultural, ecological, and scientific values for the benefit of current and future generations, there is established in the Bureau of Land Management the National Landscape Conservation System. 
(b)ComponentsThe system shall include each of the following areas administered by the Bureau of Land Management: 
(1)Each area that is designated as— 
(A)a national monument; 
(B)a national conservation area; 
(C)a wilderness study area; 
(D)a national scenic trail or national historic trail designated as a component of the National Trails System; 
(E)a component of the National Wild and Scenic Rivers System; or 
(F)a component of the National Wilderness Preservation System. 
(2)Any area designated by Congress to be administered for conservation purposes, including— 
(A)the Steens Mountain Cooperative Management and Protection Area; 
(B)the Headwaters Forest Reserve; 
(C)the Yaquina Head Outstanding Natural Area; 
(D)public land within the California Desert Conservation Area administered by the Bureau of Land Management for conservation purposes; and 
(E)any additional area designated by Congress for inclusion in the system. 
(c)ManagementThe Secretary shall manage the system— 
(1)in accordance with any applicable law (including regulations) relating to any component of the system included under subsection (b); and 
(2)in a manner that protects the values for which the components of the system were designated. 
(d)Effect 
(1)In generalNothing in this subtitle enhances, diminishes, or modifies any law or proclamation (including regulations relating to the law or proclamation) under which the components of the system described in subsection (b) were established or are managed, including— 
(A)the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.); 
(B)the Wilderness Act (16 U.S.C. 1131 et seq.); 
(C)the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); 
(D)the National Trails System Act (16 U.S.C. 1241 et seq.); and 
(E)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). 
(2)Fish and wildlifeNothing in this subtitle shall be construed as affecting the authority, jurisdiction, or responsibility of the several States to manage, control, or regulate fish and resident wildlife under State law or regulations, including the regulation of hunting, fishing, trapping and recreational shooting on public land managed by the Bureau of Land Management. Nothing in this subtitle shall be construed as limiting access for hunting, fishing, trapping, or recreational shooting. 
2003.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
BPrehistoric Trackways National Monument 
2101.FindingsCongress finds that— 
(1)in 1987, a major deposit of Paleozoic Era fossilized footprint megatrackways was discovered in the Robledo Mountains in southern New Mexico; 
(2)the trackways contain footprints of numerous amphibians, reptiles, and insects (including previously unknown species), plants, and petrified wood dating back approximately 280,000,000 years, which collectively provide new opportunities to understand animal behaviors and environments from a time predating the dinosaurs; 
(3)title III of Public Law 101–578 (104 Stat. 2860)— 
(A)provided interim protection for the site at which the trackways were discovered; and 
(B)directed the Secretary of the Interior to— 
(i)prepare a study assessing the significance of the site; and 
(ii)based on the study, provide recommendations for protection of the paleontological resources at the site; 
(4)the Bureau of Land Management completed the Paleozoic Trackways Scientific Study Report in 1994, which characterized the site as containing the most scientifically significant Early Permian tracksites in the world; 
(5)despite the conclusion of the study and the recommendations for protection, the site remains unprotected and many irreplaceable trackways specimens have been lost to vandalism or theft; and 
(6)designation of the trackways site as a National Monument would protect the unique fossil resources for present and future generations while allowing for public education and continued scientific research opportunities. 
2102.DefinitionsIn this subtitle: 
(1)MonumentThe term Monument means the Prehistoric Trackways National Monument established by section 2103(a). 
(2)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
2103.Establishment 
(a)In generalIn order to conserve, protect, and enhance the unique and nationally important paleontological, scientific, educational, scenic, and recreational resources and values of the public land described in subsection (b), there is established the Prehistoric Trackways National Monument in the State of New Mexico. 
(b)Description of landThe Monument shall consist of approximately 5,280 acres of public land in Doña Ana County, New Mexico, as generally depicted on the map entitled Prehistoric Trackways National Monument and dated December 17, 2008. 
(c)Map; legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare and submit to Congress an official map and legal description of the Monument. 
(2)CorrectionsThe map and legal description submitted under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical errors in the legal description and the map. 
(3)Conflict between map and legal descriptionIn the case of a conflict between the map and the legal description, the map shall control. 
(4)Availability of map and legal descriptionCopies of the map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(d)Minor boundary adjustmentsIf additional paleontological resources are discovered on public land adjacent to the Monument after the date of enactment of this Act, the Secretary may make minor boundary adjustments to the Monument to include the resources in the Monument. 
2104.Administration 
(a)Management 
(1)In generalThe Secretary shall manage the Monument— 
(A)in a manner that conserves, protects, and enhances the resources and values of the Monument, including the resources and values described in section 2103(a); and 
(B)in accordance with— 
(i)this subtitle; 
(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(iii)other applicable laws. 
(2)National landscape conservation systemThe Monument shall be managed as a component of the National Landscape Conservation System. 
(b)Management Plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Monument. 
(2)ComponentsThe management plan under paragraph (1)— 
(A)shall— 
(i)describe the appropriate uses and management of the Monument, consistent with the provisions of this subtitle; and 
(ii)allow for continued scientific research at the Monument during the development of the management plan; and 
(B)may— 
(i)incorporate any appropriate decisions contained in any current management or activity plan for the land described in section 2103(b); and 
(ii)use information developed in studies of any land within or adjacent to the Monument that were conducted before the date of enactment of this Act. 
(c)Authorized usesThe Secretary shall only allow uses of the Monument that the Secretary determines would further the purposes for which the Monument has been established. 
(d)Interpretation, education, and scientific research 
(1)In generalThe Secretary shall provide for public interpretation of, and education and scientific research on, the paleontological resources of the Monument, with priority given to exhibiting and curating the resources in Doña Ana County, New Mexico. 
(2)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public entities to carry out paragraph (1). 
(e)Special management areas 
(1)In generalThe establishment of the Monument shall not change the management status of any area within the boundary of the Monument that is— 
(A)designated as a wilderness study area and managed in accordance with section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or 
(B)managed as an area of critical environment concern. 
(2)Conflict of lawsIf there is a conflict between the laws applicable to the areas described in paragraph (1) and this subtitle, the more restrictive provision shall control. 
(f)Motorized vehicles 
(1)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the Monument shall be allowed only on roads and trails designated for use by motorized vehicles under the management plan prepared under subsection (b). 
(2)Permitted EventsThe Secretary may issue permits for special recreation events involving motorized vehicles within the boundaries of the Monument— 
(A)to the extent the events do not harm paleontological resources; and 
(B)subject to any terms and conditions that the Secretary determines to be necessary. 
(g)WithdrawalsSubject to valid existing rights, any Federal land within the Monument and any land or interest in land that is acquired by the United States for inclusion in the Monument after the date of enactment of this Act are withdrawn from— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing laws, geothermal leasing laws, and minerals materials laws. 
(h)GrazingThe Secretary may allow grazing to continue in any area of the Monument in which grazing is allowed before the date of enactment of this Act, subject to applicable laws (including regulations). 
(i)Water RightsNothing in this subtitle constitutes an express or implied reservation by the United States of any water or water rights with respect to the Monument. 
2105.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
CFort Stanton-Snowy River Cave National Conservation Area 
2201.DefinitionsIn this subtitle: 
(1)Conservation areaThe term Conservation Area means the Fort Stanton-Snowy River Cave National Conservation Area established by section 2202(a). 
(2)Management planThe term management plan means the management plan developed for the Conservation Area under section 2203(c). 
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
2202.Establishment of the Fort Stanton-Snowy River Cave National Conservation Area 
(a)Establishment; PurposesThere is established the Fort Stanton-Snowy River Cave National Conservation Area in Lincoln County, New Mexico, to protect, conserve, and enhance the unique and nationally important historic, cultural, scientific, archaeological, natural, and educational subterranean cave resources of the Fort Stanton-Snowy River cave system. 
(b)Area IncludedThe Conservation Area shall include the area within the boundaries depicted on the map entitled Fort Stanton-Snowy River Cave National Conservation Area and dated December 15, 2008. 
(c)Map and Legal Description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall submit to Congress a map and legal description of the Conservation Area. 
(2)EffectThe map and legal description of the Conservation Area shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any minor errors in the map and legal description. 
(3)Public availabilityThe map and legal description of the Conservation Area shall be available for public inspection in the appropriate offices of the Bureau of Land Management. 
2203.Management of the Conservation Area 
(a)Management 
(1)In generalThe Secretary shall manage the Conservation Area— 
(A)in a manner that conserves, protects, and enhances the resources and values of the Conservation Area, including the resources and values described in section 2202(a); and 
(B)in accordance with— 
(i)this subtitle; 
(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(iii)any other applicable laws. 
(2)UsesThe Secretary shall only allow uses of the Conservation Area that are consistent with the protection of the cave resources. 
(3)RequirementsIn administering the Conservation Area, the Secretary shall provide for— 
(A)the conservation and protection of the natural and unique features and environs for scientific, educational, and other appropriate public uses of the Conservation Area; 
(B)public access, as appropriate, while providing for the protection of the cave resources and for public safety; 
(C)the continuation of other existing uses or other new uses of the Conservation Area that do not impair the purposes for which the Conservation Area is established; 
(D)management of the surface area of the Conservation Area in accordance with the Fort Stanton Area of Critical Environmental Concern Final Activity Plan dated March, 2001, or any amendments to the plan, consistent with this subtitle; and 
(E)scientific investigation and research opportunities within the Conservation Area, including through partnerships with colleges, universities, schools, scientific institutions, researchers, and scientists to conduct research and provide educational and interpretive services within the Conservation Area. 
(b)WithdrawalsSubject to valid existing rights, all Federal surface and subsurface land within the Conservation Area and all land and interests in the land that are acquired by the United States after the date of enactment of this Act for inclusion in the Conservation Area, are withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the general land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation under the mineral leasing and geothermal leasing laws. 
(c)Management Plan 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop a comprehensive plan for the long-term management of the Conservation Area. 
(2)PurposesThe management plan shall— 
(A)describe the appropriate uses and management of the Conservation Area; 
(B)incorporate, as appropriate, decisions contained in any other management or activity plan for the land within or adjacent to the Conservation Area; 
(C)take into consideration any information developed in studies of the land and resources within or adjacent to the Conservation Area; and 
(D)provide for a cooperative agreement with Lincoln County, New Mexico, to address the historical involvement of the local community in the interpretation and protection of the resources of the Conservation Area. 
(d)Research and Interpretive Facilities 
(1)In generalThe Secretary may establish facilities for— 
(A)the conduct of scientific research; and 
(B)the interpretation of the historical, cultural, scientific, archaeological, natural, and educational resources of the Conservation Area. 
(2)Cooperative agreementsThe Secretary may, in a manner consistent with this subtitle, enter into cooperative agreements with the State of New Mexico and other institutions and organizations to carry out the purposes of this subtitle. 
(e)Water RightsNothing in this subtitle constitutes an express or implied reservation of any water right. 
2204.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
DSnake River Birds of Prey National Conservation Area 
2301.Snake River Birds of Prey National Conservation Area 
(a)RenamingPublic Law 103–64 is amended— 
(1)in section 2(2) (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson before Snake River Birds of Prey National Conservation Area; and 
(2)in section 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson before Snake River Birds of Prey National Conservation Area. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Snake River Birds of Prey National Conservation Area shall be deemed to be a reference to the Morley Nelson Snake River Birds of Prey National Conservation Area. 
(c)Technical CorrectionsPublic Law 103–64 is further amended— 
(1)in section 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to as the conservation area); and 
(2)in section 4 (16 U.S.C. 460iii–3)— 
(A)in subsection (a)(2), by striking Conservation Area and inserting conservation area; and 
(B)in subsection (d), by striking Visitors Center and inserting visitors center. 
EDominguez-Escalante National Conservation Area 
2401.DefinitionsIn this subtitle: 
(1)Conservation areaThe term Conservation Area means the Dominguez-Escalante National Conservation Area established by section 2402(a)(1). 
(2)CouncilThe term Council means the Dominguez-Escalante National Conservation Area Advisory Council established under section 2407. 
(3)Management planThe term management plan means the management plan developed under section 2406. 
(4)MapThe term Map means the map entitled Dominguez-Escalante National Conservation Area and dated September 15, 2008. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Colorado. 
(7)WildernessThe term Wilderness means the Dominguez Canyon Wilderness Area designated by section 2403(a). 
2402.Dominguez-Escalante National Conservation Area 
(a)Establishment 
(1)In generalThere is established the Dominguez-Escalante National Conservation Area in the State. 
(2)Area includedThe Conservation Area shall consist of approximately 209,610 acres of public land, as generally depicted on the Map. 
(b)PurposesThe purposes of the Conservation Area are to conserve and protect for the benefit and enjoyment of present and future generations— 
(1)the unique and important resources and values of the land, including the geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the public land; and 
(2)the water resources of area streams, based on seasonally available flows, that are necessary to support aquatic, riparian, and terrestrial species and communities. 
(c)Management 
(1)In generalThe Secretary shall manage the Conservation Area— 
(A)as a component of the National Landscape Conservation System; 
(B)in a manner that conserves, protects, and enhances the resources and values of the Conservation Area described in subsection (b); and 
(C)in accordance with— 
(i)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(ii)this subtitle; and 
(iii)any other applicable laws. 
(2)Uses 
(A)In generalThe Secretary shall allow only such uses of the Conservation Area as the Secretary determines would further the purposes for which the Conservation Area is established. 
(B)Use of motorized vehicles 
(i)In generalExcept as provided in clauses (ii) and (iii), use of motorized vehicles in the Conservation Area shall be allowed— 
(I)before the effective date of the management plan, only on roads and trails designated for use of motor vehicles in the management plan that applies on the date of the enactment of this Act to the public land in the Conservation Area; and 
(II)after the effective date of the management plan, only on roads and trails designated in the management plan for the use of motor vehicles. 
(ii)Administrative and emergency response useClause (i) shall not limit the use of motor vehicles in the Conservation Area for administrative purposes or to respond to an emergency. 
(iii)LimitationThis subparagraph shall not apply to the Wilderness. 
2403.Dominguez Canyon Wilderness Area 
(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 66,280 acres of public land in Mesa, Montrose, and Delta Counties, Colorado, as generally depicted on the Map, is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Dominguez Canyon Wilderness Area. 
(b)Administration of WildernessThe Wilderness shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this subtitle, except that— 
(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and 
(2)any reference in the Wilderness Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior. 
2404.Maps and legal descriptions 
(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the Conservation Area and the Wilderness with— 
(1)the Committee on Energy and Natural Resources of the Senate; and 
(2)the Committee on Natural Resources of the House of Representatives. 
(b)Force and effectThe Map and legal descriptions filed under subsection (a) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct clerical and typographical errors in the Map and legal descriptions. 
(c)Public availabilityThe Map and legal descriptions filed under subsection (a) shall be available for public inspection in the appropriate offices of the Bureau of Land Management. 
2405.Management of Conservation Area and Wilderness 
(a)WithdrawalSubject to valid existing rights, all Federal land within the Conservation Area and the Wilderness and all land and interests in land acquired by the United States within the Conservation Area or the Wilderness is withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(b)Grazing 
(1)Grazing in conservation areaExcept as provided in paragraph (2), the Secretary shall issue and administer any grazing leases or permits in the Conservation Area in accordance with the laws (including regulations) applicable to the issuance and administration of such leases and permits on other land under the jurisdiction of the Bureau of Land Management. 
(2)Grazing in wildernessThe grazing of livestock in the Wilderness, if established as of the date of enactment of this Act, shall be permitted to continue— 
(A)subject to any reasonable regulations, policies, and practices that the Secretary determines to be necessary; and 
(B)in accordance with— 
(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(ii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(c)No buffer zones 
(1)In generalNothing in this subtitle creates a protective perimeter or buffer zone around the Conservation Area. 
(2)Activities outside conservation areaThe fact that an activity or use on land outside the Conservation Area can be seen or heard within the Conservation Area shall not preclude the activity or use outside the boundary of the Conservation Area. 
(d)Acquisition of land 
(1)In generalThe Secretary may acquire non-Federal land within the boundaries of the Conservation Area or the Wilderness only through exchange, donation, or purchase from a willing seller. 
(2)ManagementLand acquired under paragraph (1) shall— 
(A)become part of the Conservation Area and, if applicable, the Wilderness; and 
(B)be managed in accordance with this subtitle and any other applicable laws. 
(e)Fire, insects, and diseasesSubject to such terms and conditions as the Secretary determines to be desirable and appropriate, the Secretary may undertake such measures as are necessary to control fire, insects, and diseases— 
(1)in the Wilderness, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and 
(2)except as provided in paragraph (1), in the Conservation Area in accordance with this subtitle and any other applicable laws. 
(f)AccessThe Secretary shall continue to provide private landowners adequate access to inholdings in the Conservation Area. 
(g)Invasive species and noxious weedsIn accordance with any applicable laws and subject to such terms and conditions as the Secretary determines to be desirable and appropriate, the Secretary may prescribe measures to control nonnative invasive plants and noxious weeds within the Conservation Area. 
(h)Water rights 
(1)EffectNothing in this subtitle— 
(A)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water; 
(B)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States; 
(C)affects any interstate water compact in existence on the date of enactment of this Act; 
(D)authorizes or imposes any new reserved Federal water rights; or 
(E)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act. 
(2)Wilderness water rights 
(A)In generalThe Secretary shall ensure that any water rights within the Wilderness required to fulfill the purposes of the Wilderness are secured in accordance with subparagraphs (B) through (G). 
(B)State law 
(i)Procedural requirementsAny water rights within the Wilderness for which the Secretary pursues adjudication shall be adjudicated, changed, and administered in accordance with the procedural requirements and priority system of State law. 
(ii)Establishment of water rights 
(I)In generalExcept as provided in subclause (II), the purposes and other substantive characteristics of the water rights pursued under this paragraph shall be established in accordance with State law. 
(II)ExceptionNotwithstanding subclause (I) and in accordance with this subtitle, the Secretary may appropriate and seek adjudication of water rights to maintain surface water levels and stream flows on and across the Wilderness to fulfill the purposes of the Wilderness. 
(C)DeadlineThe Secretary shall promptly, but not earlier than January 2009, appropriate the water rights required to fulfill the purposes of the Wilderness. 
(D)Required determinationThe Secretary shall not pursue adjudication for any instream flow water rights unless the Secretary makes a determination pursuant to subparagraph (E)(ii) or (F). 
(E)Cooperative enforcement 
(i)In generalThe Secretary shall not pursue adjudication of any Federal instream flow water rights established under this paragraph if— 
(I)the Secretary determines, upon adjudication of the water rights by the Colorado Water Conservation Board, that the Board holds water rights sufficient in priority, amount, and timing to fulfill the purposes of the Wilderness; and 
(II)the Secretary has entered into a perpetual agreement with the Colorado Water Conservation Board to ensure the full exercise, protection, and enforcement of the State water rights within the Wilderness to reliably fulfill the purposes of the Wilderness. 
(ii)AdjudicationIf the Secretary determines that the provisions of clause (i) have not been met, the Secretary shall adjudicate and exercise any Federal water rights required to fulfill the purposes of the Wilderness in accordance with this paragraph. 
(F)Insufficient water rightsIf the Colorado Water Conservation Board modifies the instream flow water rights obtained under subparagraph (E) to such a degree that the Secretary determines that water rights held by the State are insufficient to fulfill the purposes of the Wilderness, the Secretary shall adjudicate and exercise Federal water rights required to fulfill the purposes of the Wilderness in accordance with subparagraph (B). 
(G)Failure to complyThe Secretary shall promptly act to exercise and enforce the water rights described in subparagraph (E) if the Secretary determines that— 
(i)the State is not exercising its water rights consistent with subparagraph (E)(i)(I); or 
(ii)the agreement described in subparagraph (E)(i)(II) is not fulfilled or complied with sufficiently to fulfill the purposes of the Wilderness. 
(3)Water resource facility 
(A)In generalNotwithstanding any other provision of law and subject to subparagraph (B), beginning on the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new irrigation and pumping facility, reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other ancillary facility, or other water, diversion, storage, or carriage structure in the Wilderness. 
(B)ExceptionNotwithstanding subparagraph (A), the Secretary may allow construction of new livestock watering facilities within the Wilderness in accordance with— 
(i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(ii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(4)Conservation area water rightsWith respect to water within the Conservation Area, nothing in this subtitle— 
(A)authorizes any Federal agency to appropriate or otherwise acquire any water right on the mainstem of the Gunnison River; or 
(B)prevents the State from appropriating or acquiring, or requires the State to appropriate or acquire, an instream flow water right on the mainstem of the Gunnison River. 
(5)Wilderness boundaries along gunnison river 
(A)In generalIn areas in which the Gunnison River is used as a reference for defining the boundary of the Wilderness, the boundary shall— 
(i)be located at the edge of the river; and 
(ii)change according to the river level. 
(B)Exclusion from wildernessRegardless of the level of the Gunnison River, no portion of the Gunnison River is included in the Wilderness. 
(i)EffectNothing in this subtitle— 
(1)diminishes the jurisdiction of the State with respect to fish and wildlife in the State; or 
(2)imposes any Federal water quality standard upstream of the Conservation Area or within the mainstem of the Gunnison River that is more restrictive than would be applicable had the Conservation Area not been established. 
(j)Valid existing rightsThe designation of the Conservation Area and Wilderness is subject to valid rights in existence on the date of enactment of this Act. 
2406.Management plan 
(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a comprehensive management plan for the long-term protection and management of the Conservation Area. 
(b)PurposesThe management plan shall— 
(1)describe the appropriate uses and management of the Conservation Area; 
(2)be developed with extensive public input; 
(3)take into consideration any information developed in studies of the land within the Conservation Area; and 
(4)include a comprehensive travel management plan. 
2407.Advisory council 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory council, to be known as the Dominguez-Escalante National Conservation Area Advisory Council. 
(b)DutiesThe Council shall advise the Secretary with respect to the preparation and implementation of the management plan. 
(c)Applicable lawThe Council shall be subject to— 
(1)the Federal Advisory Committee Act (5 U.S.C. App.); and 
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.). 
(d)MembersThe Council shall include 10 members to be appointed by the Secretary, of whom, to the extent practicable— 
(1)1 member shall be appointed after considering the recommendations of the Mesa County Commission; 
(2)1 member shall be appointed after considering the recommendations of the Montrose County Commission; 
(3)1 member shall be appointed after considering the recommendations of the Delta County Commission; 
(4)1 member shall be appointed after considering the recommendations of the permittees holding grazing allotments within the Conservation Area or the Wilderness; and 
(5)5 members shall reside in, or within reasonable proximity to, Mesa County, Delta County, or Montrose County, Colorado, with backgrounds that reflect— 
(A)the purposes for which the Conservation Area or Wilderness was established; and 
(B)the interests of the stakeholders that are affected by the planning and management of the Conservation Area and Wilderness. 
(e)RepresentationThe Secretary shall ensure that the membership of the Council is fairly balanced in terms of the points of view represented and the functions to be performed by the Council. 
(f)DurationThe Council shall terminate on the date that is 1 year from the date on which the management plan is adopted by the Secretary. 
2408.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
FRio Puerco Watershed Management Program 
2501.Rio Puerco Watershed Management Program 
(a)Rio Puerco Management CommitteeSection 401(b) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4147) is amended— 
(1)in paragraph (2)— 
(A)by redesignating subparagraphs (I) through (N) as subparagraphs (J) through (O), respectively; and 
(B)by inserting after subparagraph (H) the following: 
 
(I)the Environmental Protection Agency;; and 
(2)in paragraph (4), by striking enactment of this Act and inserting enactment of the Omnibus Public Land Management Act of 2009. 
(b)Authorization of appropriationsSection 401(e) of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148) is amended by striking enactment of this Act and inserting enactment of the Omnibus Public Land Management Act of 2009. 
GLand conveyances and exchanges 
2601.Carson City, Nevada, land conveyances 
(a)DefinitionsIn this section: 
(1)CityThe term City means Carson City Consolidated Municipality, Nevada. 
(2)MapThe term Map means the map entitled Carson City, Nevada Area, dated November 7, 2008, and on file and available for public inspection in the appropriate offices of— 
(A)the Bureau of Land Management; 
(B)the Forest Service; and 
(C)the City. 
(3)SecretaryThe term Secretary means— 
(A)with respect to land in the National Forest System, the Secretary of Agriculture, acting through the Chief of the Forest Service; and 
(B)with respect to other Federal land, the Secretary of the Interior. 
(4)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of the Interior, acting jointly. 
(5)TribeThe term Tribe means the Washoe Tribe of Nevada and California, which is a federally recognized Indian tribe. 
(b)Conveyances of Federal land and City land 
(1)In generalNotwithstanding section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), if the City offers to convey to the United States title to the non-Federal land described in paragraph (2)(A) that is acceptable to the Secretary of Agriculture— 
(A)the Secretary shall accept the offer; and 
(B)not later than 180 days after the date on which the Secretary receives acceptable title to the non-Federal land described in paragraph (2)(A), the Secretaries shall convey to the City, subject to valid existing rights and for no consideration, except as provided in paragraph (3)(A), all right, title, and interest of the United States in and to the Federal land (other than any easement reserved under paragraph (3)(B)) or interest in land described in paragraph (2)(B). 
(2)Description of land 
(A)Non-Federal landThe non-Federal land referred to in paragraph (1) is the approximately 2,264 acres of land administered by the City and identified on the Map as To U.S. Forest Service. 
(B)Federal landThe Federal land referred to in paragraph (1)(B) is— 
(i)the approximately 935 acres of Forest Service land identified on the Map as To Carson City for Natural Areas; 
(ii)the approximately 3,604 acres of Bureau of Land Management land identified on the Map as Silver Saddle Ranch and Carson River Area; 
(iii)the approximately 1,848 acres of Bureau of Land Management land identified on the Map as To Carson City for Parks and Public Purposes; and 
(iv)the approximately 75 acres of City land in which the Bureau of Land Management has a reversionary interest that is identified on the Map as Reversionary Interest of the United States Released. 
(3)Conditions 
(A)ConsiderationBefore the conveyance of the 62–acre Bernhard parcel to the City, the City shall deposit in the special account established by subsection (e)(2)(A) an amount equal to 25 percent of the difference between— 
(i)the amount for which the Bernhard parcel was purchased by the City on July 18, 2001; and 
(ii)the amount for which the Bernhard parcel was purchased by the Secretary on March 24, 2006. 
(B)Conservation easementAs a condition of the conveyance of the land described in paragraph (2)(B)(ii), the Secretary, in consultation with Carson City and affected local interests, shall reserve a perpetual conservation easement to the land to protect, preserve, and enhance the conservation values of the land, consistent with paragraph (4)(B). 
(C)CostsAny costs relating to the conveyance under paragraph (1), including any costs for surveys and other administrative costs, shall be paid by the recipient of the land being conveyed. 
(4)Use of land 
(A)Natural areas 
(i)In generalExcept as provided in clause (ii), the land described in paragraph (2)(B)(i) shall be managed by the City to maintain undeveloped open space and to preserve the natural characteristics of the land in perpetuity. 
(ii)ExceptionNotwithstanding clause (i), the City may— 
(I)conduct projects on the land to reduce fuels; 
(II)construct and maintain trails, trailhead facilities, and any infrastructure on the land that is required for municipal water and flood management activities; and 
(III)maintain or reconstruct any improvements on the land that are in existence on the date of enactment of this Act. 
(B)Silver Saddle Ranch and Carson River Area 
(i)In generalExcept as provided in clause (ii), the land described in paragraph (2)(B)(ii) shall— 
(I)be managed by the City to protect and enhance the Carson River, the floodplain and surrounding upland, and important wildlife habitat; and 
(II)be used for undeveloped open space, passive recreation, customary agricultural practices, and wildlife protection. 
(ii)ExceptionNotwithstanding clause (i), the City may— 
(I)construct and maintain trails and trailhead facilities on the land; 
(II)conduct projects on the land to reduce fuels; 
(III)maintain or reconstruct any improvements on the land that are in existence on the date of enactment of this Act; and 
(IV)allow the use of motorized vehicles on designated roads, trails, and areas in the south end of Prison Hill. 
(C)Parks and public purposesThe land described in paragraph (2)(B)(iii) shall be managed by the City for— 
(i)undeveloped open space; and 
(ii)recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.). 
(D)Reversionary interest 
(i)ReleaseThe reversionary interest described in paragraph (2)(B)(iv) shall terminate on the date of enactment of this Act. 
(ii)Conveyance by city 
(I)In generalIf the City sells, leases, or otherwise conveys any portion of the land described in paragraph (2)(B)(iv), the sale, lease, or conveyance of land shall be— 
(aa)through a competitive bidding process; and 
(bb)except as provided in subclause (II), for not less than fair market value. 
(II)Conveyance to government or nonprofitA sale, lease, or conveyance of land described in paragraph (2)(B)(iv) to the Federal Government, a State government, a unit of local government, or a nonprofit organization shall be for consideration in an amount equal to the price established by the Secretary of the Interior under section 2741 of title 43, Code of Federal Regulation (or successor regulations). 
(III)Disposition of proceedsThe gross proceeds from the sale, lease, or conveyance of land under subclause (I) shall be distributed in accordance with subsection (e)(1). 
(5)ReversionIf land conveyed under paragraph (1) is used in a manner that is inconsistent with the uses described in subparagraph (A), (B), (C), or (D) of paragraph (4), the land shall, at the discretion of the Secretary, revert to the United States. 
(6)Miscellaneous provisions 
(A)In generalOn conveyance of the non-Federal land under paragraph (1) to the Secretary of Agriculture, the non-Federal land shall— 
(i)become part of the Humboldt-Toiyabe National Forest; and 
(ii)be administered in accordance with the laws (including the regulations) and rules generally applicable to the National Forest System. 
(B)Management planThe Secretary of Agriculture, in consultation with the City and other interested parties, may develop and implement a management plan for National Forest System land that ensures the protection and stabilization of the National Forest System land to minimize the impacts of flooding on the City. 
(7)Conveyance to Bureau of Land Management 
(A)In generalIf the City offers to convey to the United States title to the non-Federal land described in subparagraph (B) that is acceptable to the Secretary of the Interior, the land shall, at the discretion of the Secretary, be conveyed to the United States. 
(B)Description of landThe non-Federal land referred to in subparagraph (A) is the approximately 46 acres of land administered by the City and identified on the Map as To Bureau of Land Management. 
(C)CostsAny costs relating to the conveyance under subparagraph (A), including any costs for surveys and other administrative costs, shall be paid by the Secretary of the Interior. 
(c)Transfer of administrative jurisdiction from the Forest Service to the Bureau of Land Management 
(1)In generalAdministrative jurisdiction over the approximately 50 acres of Forest Service land identified on the Map as Parcel #1 is transferred, from the Secretary of Agriculture to the Secretary of the Interior. 
(2)CostsAny costs relating to the transfer under paragraph (1), including any costs for surveys and other administrative costs, shall be paid by the Secretary of the Interior. 
(3)Use of land 
(A)Right-of-wayNot later than 120 days after the date of enactment of this Act, the Secretary of the Interior shall grant to the City a right-of-way for the maintenance of flood management facilities located on the land. 
(B)DisposalThe land referred to in paragraph (1) shall be disposed of in accordance with subsection (d). 
(C)Disposition of proceedsThe gross proceeds from the disposal of land under subparagraph (B) shall be distributed in accordance with subsection (e)(1). 
(d)Disposal of Carson City land 
(1)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior shall, in accordance with that Act, this subsection, and other applicable law, and subject to valid existing rights, conduct sales of the Federal land described in paragraph (2) to qualified bidders. 
(2)Description of landThe Federal land referred to in paragraph (1) is— 
(A)the approximately 108 acres of Bureau of Land Management land identified as Lands for Disposal on the Map; and 
(B)the approximately 50 acres of land identified as Parcel #1 on the Map. 
(3)Compliance with local planning and zoning lawsBefore a sale of Federal land under paragraph (1), the City shall submit to the Secretary a certification that qualified bidders have agreed to comply with— 
(A)City zoning ordinances; and 
(B)any master plan for the area approved by the City. 
(4)Method of sale; considerationThe sale of Federal land under paragraph (1) shall be— 
(A)consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713); 
(B)unless otherwise determined by the Secretary, through a competitive bidding process; and 
(C)for not less than fair market value. 
(5)Withdrawal 
(A)In generalSubject to valid existing rights and except as provided in subparagraph (B), the Federal land described in paragraph (2) is withdrawn from— 
(i)all forms of entry and appropriation under the public land laws; 
(ii)location, entry, and patent under the mining laws; and 
(iii)operation of the mineral leasing and geothermal leasing laws. 
(B)ExceptionSubparagraph (A)(i) shall not apply to sales made consistent with this subsection. 
(6)Deadline for sale 
(A)In generalExcept as provided in subparagraph (B), not later than 1 year after the date of enactment of this Act, if there is a qualified bidder for the land described in subparagraphs (A) and (B) of paragraph (2), the Secretary of the Interior shall offer the land for sale to the qualified bidder. 
(B)Postponement; exclusion from sale 
(i)Request by carson city for postponement or exclusionAt the request of the City, the Secretary shall postpone or exclude from the sale under subparagraph (A) all or a portion of the land described in subparagraphs (A) and (B) of paragraph (2). 
(ii)Indefinite postponementUnless specifically requested by the City, a postponement under clause (i) shall not be indefinite. 
(e)Disposition of proceeds 
(1)In generalOf the proceeds from the sale of land under subsections (b)(4)(D)(ii) and (d)(1)— 
(A)5 percent shall be paid directly to the State for use in the general education program of the State; and 
(B)the remainder shall be deposited in a special account in the Treasury of the United States, to be known as the Carson City Special Account, and shall be available without further appropriation to the Secretary until expended to— 
(i)reimburse costs incurred by the Bureau of Land Management for preparing for the sale of the Federal land described in subsection (d)(2), including the costs of— 
(I)surveys and appraisals; and 
(II)compliance with— 
(aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(bb)sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713); 
(ii)reimburse costs incurred by the Bureau of Land Management and Forest Service for preparing for, and carrying out, the transfers of land to be held in trust by the United States under subsection (h)(1); and 
(iii)acquire environmentally sensitive land or an interest in environmentally sensitive land in the City. 
(2)Silver saddle endowment account 
(A)EstablishmentThere is established in the Treasury of the United States a special account, to be known as the Silver Saddle Endowment Account, consisting of such amounts as are deposited under subsection (b)(3)(A). 
(B)Availability of amountsAmounts deposited in the account established by paragraph (1) shall be available to the Secretary, without further appropriation, for the oversight and enforcement of the conservation easement established under subsection (b)(3)(B). 
(f)Urban interface 
(1)In generalExcept as otherwise provided in this section and subject to valid existing rights, the Federal land described in paragraph (2) is permanently withdrawn from— 
(A)all forms of entry and appropriation under the public land laws and mining laws; 
(B)location and patent under the mining laws; and 
(C)operation of the mineral laws, geothermal leasing laws, and mineral material laws. 
(2)Description of landThe land referred to in paragraph (1) consists of approximately 19,747 acres, which is identified on the Map as Urban Interface Withdrawal. 
(3)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of the land described in paragraph (2) that is acquired by the United States after the date of enactment of this Act shall be withdrawn in accordance with this subsection. 
(4)Off-highway vehicle managementUntil the date on which the Secretary, in consultation with the State, the City, and any other interested persons, completes a transportation plan for Federal land in the City, the use of motorized and mechanical vehicles on Federal land within the City shall be limited to roads and trails in existence on the date of enactment of this Act unless the use of the vehicles is needed— 
(A)for administrative purposes; or 
(B)to respond to an emergency. 
(g)Availability of fundsSection 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045) is amended— 
(1)in paragraph (3)(A)(iv), by striking Clark, Lincoln, and White Pine Counties and Washoe County (subject to paragraph 4)) and inserting Clark, Lincoln, and White Pine Counties and Washoe County (subject to paragraph 4)) and Carson City (subject to paragraph (5)); 
(2)in paragraph (3)(A)(v), by striking Clark, Lincoln, and White Pine Counties and inserting Clark, Lincoln, and White Pine Counties and Carson City (subject to paragraph (5)); 
(3)in paragraph (4), by striking 2011 and inserting 2015; and 
(4)by adding at the end the following: 
 
(5)Limitation for carson cityCarson City shall be eligible to nominate for expenditure amounts to acquire land or an interest in land for parks or natural areas and for conservation initiatives— 
(A)adjacent to the Carson River; or 
(B)within the floodplain of the Carson River.. 
(h)Transfer of land To be held in trust for Washoe Tribe 
(1)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in paragraph (2)— 
(A)shall be held in trust by the United States for the benefit and use of the Tribe; and 
(B)shall be part of the reservation of the Tribe. 
(2)Description of landThe land referred to in paragraph (1) consists of approximately 293 acres, which is identified on the Map as To Washoe Tribe. 
(3)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under paragraph (1). 
(4)Use of land 
(A)GamingLand taken into trust under paragraph (1) shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)). 
(B)Trust land for ceremonial use and conservationWith respect to the use of the land taken into trust under paragraph (1) that is above the 5,200′ elevation contour, the Tribe— 
(i)shall limit the use of the land to— 
(I)traditional and customary uses; and 
(II)stewardship conservation for the benefit of the Tribe; and 
(ii)shall not permit any— 
(I)permanent residential or recreational development on the land; or 
(II)commercial use of the land, including commercial development or gaming. 
(C)Trust land for commercial and residential useWith respect to the use of the land taken into trust under paragraph (1), the Tribe shall limit the use of the land below the 5,200′ elevation to— 
(i)traditional and customary uses; 
(ii)stewardship conservation for the benefit of the Tribe; and 
(iii) 
(I)residential or recreational development; or 
(II)commercial use. 
(D)Thinning; landscape restorationWith respect to the land taken into trust under paragraph (1), the Secretary of Agriculture, in consultation and coordination with the Tribe, may carry out any thinning and other landscape restoration activities on the land that is beneficial to the Tribe and the Forest Service. 
(i)Correction of Skunk Harbor conveyance 
(1)PurposeThe purpose of this subsection is to amend Public Law 108–67 (117 Stat. 880) to make a technical correction relating to the land conveyance authorized under that Act. 
(2)Technical correctionSection 2 of Public Law 108–67 (117 Stat. 880) is amended— 
(A)by striking Subject to and inserting the following: 
 
(a)In generalSubject to; 
(B)in subsection (a) (as designated by paragraph (1)), by striking the parcel and all that follows through the period at the end and inserting the following: and to approximately 23 acres of land identified as Parcel A on the map entitled Skunk Harbor Conveyance Correction and dated September 12, 2008, the western boundary of which is the low water line of Lake Tahoe at elevation 6,223.0′ (Lake Tahoe Datum).; and 
(C)by adding at the end the following: 
 
(b)Survey and legal description 
(1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary of Agriculture shall complete a survey and legal description of the boundary lines to establish the boundaries of the trust land. 
(2)Technical correctionsThe Secretary may correct any technical errors in the survey or legal description completed under paragraph (1). 
(c)Public access and useNothing in this Act prohibits any approved general public access (through existing easements or by boat) to, or use of, land remaining within the Lake Tahoe Basin Management Unit after the conveyance of the land to the Secretary of the Interior, in trust for the Tribe, under subsection (a), including access to, and use of, the beach and shoreline areas adjacent to the portion of land conveyed under that subsection.. 
(3)Date of trust statusThe trust land described in section 2(a) of Public Law 108–67 (117 Stat. 880) shall be considered to be taken into trust as of August 1, 2003. 
(4)TransferThe Secretary of the Interior, acting on behalf of and for the benefit of the Tribe, shall transfer to the Secretary of Agriculture administrative jurisdiction over the land identified as Parcel B on the map entitled Skunk Harbor Conveyance Correction and dated September 12, 2008. 
(j)Agreement with Forest ServiceThe Secretary of Agriculture, in consultation with the Tribe, shall develop and implement a cooperative agreement that ensures regular access by members of the Tribe and other people in the community of the Tribe across National Forest System land from the City to Lake Tahoe for cultural and religious purposes. 
(k)Artifact collection 
(1)NoticeAt least 180 days before conducting any ground disturbing activities on the land identified as Parcel #2 on the Map, the City shall notify the Tribe of the proposed activities to provide the Tribe with adequate time to inventory and collect any artifacts in the affected area. 
(2)Authorized activitiesOn receipt of notice under paragraph (1), the Tribe may collect and possess any artifacts relating to the Tribe in the land identified as Parcel #2 on the Map. 
(l)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
2602.Southern Nevada limited transition area conveyance 
(a)DefinitionsIn this section: 
(1)CityThe term City means the City of Henderson, Nevada. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)StateThe term State means the State of Nevada. 
(4)Transition AreaThe term Transition Area means the approximately 502 acres of Federal land located in Henderson, Nevada, and identified as Limited Transition Area on the map entitled Southern Nevada Limited Transition Area Act and dated March 20, 2006. 
(b)Southern Nevada limited Transition Area 
(1)ConveyanceNotwithstanding the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary shall, without consideration and subject to all valid existing rights, convey to the City all right, title, and interest of the United States in and to the Transition Area. 
(2)Use of land for nonresidential development 
(A)In generalAfter the conveyance to the City under paragraph (1), the City may sell, lease, or otherwise convey any portion or portions of the Transition Area for purposes of nonresidential development. 
(B)Method of sale 
(i)In generalThe sale, lease, or conveyance of land under subparagraph (A) shall be through a competitive bidding process. 
(ii)Fair market valueAny land sold, leased, or otherwise conveyed under subparagraph (A) shall be for not less than fair market value. 
(C)Compliance with charterExcept as provided in subparagraphs (B) and (D), the City may sell, lease, or otherwise convey parcels within the Transition Area only in accordance with the procedures for conveyances established in the City Charter. 
(D)Disposition of proceedsThe gross proceeds from the sale of land under subparagraph (A) shall be distributed in accordance with section 4(e) of the Southern Nevada Public Land Management Act of 1998 (112 Stat. 2345). 
(3)Use of land for recreation or other public purposesThe City may elect to retain parcels in the Transition Area for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by providing to the Secretary written notice of the election. 
(4)Noise compatibility requirementsThe City shall— 
(A)plan and manage the Transition Area in accordance with section 47504 of title 49, United States Code (relating to airport noise compatibility planning), and regulations promulgated in accordance with that section; and 
(B)agree that if any land in the Transition Area is sold, leased, or otherwise conveyed by the City, the sale, lease, or conveyance shall contain a limitation to require uses compatible with that airport noise compatibility planning. 
(5)Reversion 
(A)In generalIf any parcel of land in the Transition Area is not conveyed for nonresidential development under this section or reserved for recreation or other public purposes under paragraph (3) by the date that is 20 years after the date of enactment of this Act, the parcel of land shall, at the discretion of the Secretary, revert to the United States. 
(B)Inconsistent useIf the City uses any parcel of land within the Transition Area in a manner that is inconsistent with the uses specified in this subsection— 
(i)at the discretion of the Secretary, the parcel shall revert to the United States; or 
(ii)if the Secretary does not make an election under clause (i), the City shall sell the parcel of land in accordance with this subsection. 
2603.Nevada Cancer Institute land conveyance 
(a)DefinitionsIn this section: 
(1)Alta-Hualapai SiteThe term Alta-Hualapai Site means the approximately 80 acres of land that is— 
(A)patented to the City under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and 
(B)identified on the map as the Alta-Hualapai Site. 
(2)CityThe term City means the city of Las Vegas, Nevada. 
(3)InstituteThe term Institute means the Nevada Cancer Institute, a nonprofit organization described under section 501(c)(3) of the Internal Revenue Code of 1986, the principal place of business of which is at 10441 West Twain Avenue, Las Vegas, Nevada. 
(4)MapThe term map means the map titled Nevada Cancer Institute Expansion Act and dated July 17, 2006. 
(5)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. 
(6)Water districtThe term Water District means the Las Vegas Valley Water District. 
(b)Land Conveyance 
(1)Survey and Legal descriptionThe City shall prepare a survey and legal description of the Alta-Hualapai Site. The survey shall conform to the Bureau of Land Management cadastral survey standards and be subject to approval by the Secretary. 
(2)AcceptanceThe Secretary may accept the relinquishment by the City of all or part of the Alta-Hualapai Site. 
(3)Conveyance for use as nonprofit cancer instituteAfter relinquishment of all or part of the Alta-Hualapai Site to the Secretary, and not later than 180 days after request of the Institute, the Secretary shall convey to the Institute, subject to valid existing rights, the portion of the Alta-Hualapai Site that is necessary for the development of a nonprofit cancer institute. 
(4)Additional conveyancesNot later than 180 days after a request from the City, the Secretary shall convey to the City, subject to valid existing rights, any remaining portion of the Alta-Hualapai Site necessary for ancillary medical or nonprofit use compatible with the mission of the Institute. 
(5)Applicable lawAny conveyance by the City of any portion of the land received under this section shall be for no less than fair market value and the proceeds shall be distributed in accordance with section 4(e)(1) of Public Law 105–263 (112 Stat. 2345). 
(6)Transaction CostsAll land conveyed by the Secretary under this section shall be at no cost, except that the Secretary may require the recipient to bear any costs associated with transfer of title or any necessary land surveys. 
(7)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on all transactions conducted under Public Law 105–263 (112 Stat. 2345). 
(c)Rights-of-wayConsistent with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701), the Secretary may grant rights-of-way to the Water District on a portion of the Alta-Hualapai Site for a flood control project and a water pumping facility. 
(d)ReversionAny property conveyed pursuant to this section which ceases to be used for the purposes specified in this section shall, at the discretion of the Secretary, revert to the United States, along with any improvements thereon or thereto. 
2604.Turnabout Ranch land conveyance, Utah 
(a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means the approximately 25 acres of Bureau of Land Management land identified on the map as Lands to be conveyed to Turnabout Ranch. 
(2)MapThe term map means the map entitled Turnabout Ranch Conveyance dated May 12, 2006, and on file in the office of the Director of the Bureau of Land Management. 
(3)MonumentThe term Monument means the Grand Staircase-Escalante National Monument located in southern Utah. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)Turnabout RanchThe term Turnabout Ranch means the Turnabout Ranch in Escalante, Utah, owned by Aspen Education Group. 
(b)Conveyance of Federal land to Turnabout Ranch 
(1)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), if not later than 30 days after completion of the appraisal required under paragraph (2), Turnabout Ranch of Escalante, Utah, submits to the Secretary an offer to acquire the Federal land for the appraised value, the Secretary shall, not later than 30 days after the date of the offer, convey to Turnabout Ranch all right, title, and interest to the Federal land, subject to valid existing rights. 
(2)AppraisalNot later than 90 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the Federal land. The appraisal shall be completed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. All costs associated with the appraisal shall be born by Turnabout Ranch. 
(3)Payment of considerationNot later than 30 days after the date on which the Federal land is conveyed under paragraph (1), as a condition of the conveyance, Turnabout Ranch shall pay to the Secretary an amount equal to the appraised value of the Federal land, as determined under paragraph (2). 
(4)Costs of conveyanceAs a condition of the conveyance, any costs of the conveyance under this section shall be paid by Turnabout Ranch. 
(5)Disposition of proceedsThe Secretary shall deposit the proceeds from the conveyance of the Federal land under paragraph (1) in the Federal Land Deposit Account established by section 206 of the Federal Land Transaction Facilitation Act(43 U.S.C. 2305), to be expended in accordance with that Act. 
(c)Modification of monument boundaryWhen the conveyance authorized by subsection (b) is completed, the boundaries of the Grand Staircase-Escalante National Monument in the State of Utah are hereby modified to exclude the Federal land conveyed to Turnabout Ranch. 
2605.Boy Scouts land exchange, Utah 
(a)DefinitionsIn this section: 
(1)Boy ScoutsThe term Boy Scouts means the Utah National Parks Council of the Boy Scouts of America. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Boy Scouts of America land exchange 
(1)Authority To convey 
(A)In generalSubject to paragraph (3) and notwithstanding the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), the Boy Scouts may convey to Brian Head Resort, subject to valid existing rights and, except as provided in subparagraph (B), any rights reserved by the United States, all right, title, and interest granted to the Boy Scouts by the original patent to the parcel described in paragraph (2)(A) in exchange for the conveyance by Brian Head Resort to the Boy Scouts of all right, title, and interest in and to the parcels described in paragraph (2)(B). 
(B)Reversionary InterestOn conveyance of the parcel of land described in paragraph (2)(A), the Secretary shall have discretion with respect to whether or not the reversionary interests of the United States are to be exercised. 
(2)Description of landThe parcels of land referred to in paragraph (1) are— 
(A)the 120-acre parcel that is part of a tract of public land acquired by the Boy Scouts under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) for the purpose of operating a camp, which is more particularly described as the W 1/2 SE 1/4 and SE 1/4 SE 1/4 sec. 26, T. 35 S., R. 9 W., Salt Lake Base and Meridian; and 
(B)the 2 parcels of private land owned by Brian Head Resort that total 120 acres, which are more particularly described as— 
(i)NE 1/4 NW 1/4 and NE 1/4 NE 1/4 sec. 25, T. 35 S., R. 9 W., Salt Lake Base and Meridian; and 
(ii)SE 1/4 SE 1/4 sec. 24, T. 35. S., R. 9 W., Salt Lake Base Meridian. 
(3)ConditionsOn conveyance to the Boy Scouts under paragraph (1)(A), the parcels of land described in paragraph (2)(B) shall be subject to the terms and conditions imposed on the entire tract of land acquired by the Boy Scouts for a camp under the Bureau of Land Management patent numbered 43–75–0010. 
(4)Modification of PatentOn completion of the exchange under paragraph (1)(A), the Secretary shall amend the original Bureau of Land Management patent providing for the conveyance to the Boy Scouts under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) numbered 43–75–0010 to take into account the exchange under paragraph (1)(A). 
2606.Douglas County, Washington, land conveyance 
(a)DefinitionsIn this section: 
(1)Public landThe term public land means the approximately 622 acres of Federal land managed by the Bureau of Land Management and identified for conveyance on the map prepared by the Bureau of Land Management entitled Douglas County Public Utility District Proposal and dated March 2, 2006. 
(2)PUDThe term PUD means the Public Utility District No. 1 of Douglas County, Washington. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Wells hydroelectric projectThe term Wells Hydroelectric Project means Federal Energy Regulatory Commission Project No. 2149. 
(b)Conveyance of public land, Wells Hydroelectric Project, Public Utility District No. 1 of Douglas County, Washington 
(1)Conveyance requiredNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), and notwithstanding section 24 of the Federal Power Act (16 U.S.C. 818) and Federal Power Order for Project 2149, and subject to valid existing rights, if not later than 45 days after the date of completion of the appraisal required under paragraph (2), the Public Utility District No. 1 of Douglas County, Washington, submits to the Secretary an offer to acquire the public land for the appraised value, the Secretary shall convey, not later than 30 days after the date of the offer, to the PUD all right, title, and interest of the United States in and to the public land. 
(2)AppraisalNot later than 60 days after the date of enactment of this Act, the Secretary shall complete an appraisal of the public land. The appraisal shall be conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(3)PaymentNot later than 30 days after the date on which the public land is conveyed under this subsection, the PUD shall pay to the Secretary an amount equal to the appraised value of the public land as determined under paragraph (2). 
(4)Map and legal descriptionsAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize legal descriptions of the public land to be conveyed under this subsection. The Secretary may correct any minor errors in the map referred to in subsection (a)(1) or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management. 
(5)Costs of conveyanceAs a condition of conveyance, any costs related to the conveyance under this subsection shall be paid by the PUD. 
(6)Disposition of proceedsThe Secretary shall deposit the proceeds from the sale in the Federal Land Disposal Account established by section 206 of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305) to be expended to improve access to public lands administered by the Bureau of Land Management in the State of Washington. 
(c)Segregation of lands 
(1)WithdrawalExcept as provided in subsection (b)(1), effective immediately upon enactment of this Act, and subject to valid existing rights, the public land is withdrawn from— 
(A)all forms of entry, appropriation, or disposal under the public land laws, and all amendments thereto; 
(B)location, entry, and patenting under the mining laws, and all amendments thereto; and 
(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws, and all amendments thereto. 
(2)DurationThis subsection expires two years after the date of enactment of this Act or on the date of the completion of the conveyance under subsection (b), whichever is earlier. 
(d)Retained authorityThe Secretary shall retain the authority to place conditions on the license to insure adequate protection and utilization of the public land granted to the Secretary in section 4(e) of the Federal Power Act (16 U.S.C. 797(e)) until the Federal Energy Regulatory Commission has issued a new license for the Wells Hydroelectric Project, to replace the original license expiring May 31, 2012, consistent with section 15 of the Federal Power Act (16 U.S.C. 808). 
2607.Twin Falls, Idaho, land conveyance 
(a)ConveyanceAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey to the city of Twin Falls, Idaho, subject to valid existing rights, without consideration, all right, title, and interest of the United States in and to the 4 parcels of land described in subsection (b). 
(b)Land descriptionThe 4 parcels of land to be conveyed under subsection (a) are the approximately 165 acres of land in Twin Falls County, Idaho, that are identified as Land to be conveyed to Twin Falls on the map titled Twin Falls Land Conveyance and dated July 28, 2008. 
(c)Map on fileA map depicting the land described in subsection (b) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(d)Use of conveyed lands 
(1)PurposeThe land conveyed under this section shall be used to support the public purposes of the Auger Falls Project, including a limited agricultural exemption to allow for water quality and wildlife habitat improvements. 
(2)RestrictionThe land conveyed under this section shall not be used for residential or commercial purposes, except for the limited agricultural exemption described in paragraph (1). 
(3)Additional Terms and ConditionsThe Secretary of the Interior may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
(e)ReversionIf the land conveyed under this section is no longer used in accordance with subsection (d)— 
(1)the land shall, at the discretion of the Secretary based on his determination of the best interests of the United States, revert to the United States; and 
(2)if the Secretary chooses to have the land revert to the United States and if the Secretary determines that the land is environmentally contaminated, the city of Twin Falls, Idaho, or any other person responsible for the contamination shall remediate the contamination. 
(f)Administrative CostsThe Secretary shall require that the city of Twin Falls, Idaho, pay all survey costs and other administrative costs necessary for the preparation and completion of any patents of and transfer of title to property under this section. 
2608.Sunrise Mountain Instant Study Area release, Nevada 
(a)FindingCongress finds that the land described in subsection (c) has been adequately studied for wilderness designation under section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782). 
(b)ReleaseThe land described in subsection (c)— 
(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(2)shall be managed in accordance with— 
(A)land management plans adopted under section 202 of that Act (43 U.S.C. 1712); and 
(B)cooperative conservation agreements in existence on the date of the enactment of this Act. 
(c)Description of LandThe land referred to in subsections (a) and (b) is the approximately 70 acres of land in the Sunrise Mountain Instant Study Area of Clark County, Nevada, that is designated on the map entitled Sunrise Mountain ISA Release Areas and dated September 6, 2008. 
2609.Park City, Utah, land conveyance 
(a)Conveyance of land by the Bureau of Land Management to Park City, Utah 
(1)Land transferNotwithstanding the planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary of the Interior shall convey, not later than 180 days after the date of the enactment of this Act, to Park City, Utah, all right, title, and interest of the United States in and to two parcels of real property located in Park City, Utah, that are currently under the management jurisdiction of the Bureau of Land Management and designated as parcel 8 (commonly known as the White Acre parcel) and parcel 16 (commonly known as the Gambel Oak parcel). The conveyance shall be subject to all valid existing rights. 
(2)Deed restrictionThe conveyance of the lands under paragraph (1) shall be made by a deed or deeds containing a restriction requiring that the lands be maintained as open space and used solely for public recreation purposes or other purposes consistent with their maintenance as open space. This restriction shall not be interpreted to prohibit the construction or maintenance of recreational facilities, utilities, or other structures that are consistent with the maintenance of the lands as open space or its use for public recreation purposes. 
(3)ConsiderationIn consideration for the transfer of the land under paragraph (1), Park City shall pay to the Secretary of the Interior an amount consistent with conveyances to governmental entities for recreational purposes under the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act; 43 U.S.C. 869 et seq.). 
(b)Sale of Bureau of Land Management land in Park City, Utah, at auction 
(1)Sale of landNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall offer for sale any right, title, or interest of the United States in and to two parcels of real property located in Park City, Utah, that are currently under the management jurisdiction of the Bureau of Land Management and are designated as parcels 17 and 18 in the Park City, Utah, area. The sale of the land shall be carried out in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701) and other applicable law, other than the planning provisions of sections 202 and 203 of such Act (43 U.S.C. 1712, 1713), and shall be subject to all valid existing rights. 
(2)Method of saleThe sale of the land under paragraph (1) shall be consistent with subsections (d) and (f) of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) through a competitive bidding process and for not less than fair market value. 
(c)Disposition of land sales proceedsAll proceeds derived from the sale of land described in this section shall be deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)). 
2610.Release of reversionary interest in certain lands in Reno, Nevada 
(a)Railroad lands definedFor the purposes of this section, the term railroad lands means those lands within the City of Reno, Nevada, located within portions of sections 10, 11, and 12 of T.19 N., R. 19 E., and portions of section 7 of T.19 N., R. 20 E., Mount Diablo Meridian, Nevada, that were originally granted to the Union Pacific Railroad under the provisions of the Act of July 1, 1862, commonly known as the Union Pacific Railroad Act. 
(b)Release of reversionary interestAny reversionary interests of the United States (including interests under the Act of July 1, 1862, commonly known as the Union Pacific Railroad Act) in and to the railroad lands as defined in subsection (a) of this section are hereby released. 
2611.Tuolumne Band of Me-Wuk Indians of the Tuolumne Rancheria 
(a)In general 
(1)Federal landsSubject to valid existing rights, all right, title, and interest (including improvements and appurtenances) of the United States in and to the Federal lands described in subsection (b), the Federal lands shall be declared to be held in trust by the United States for the benefit of the Tribe for nongaming purposes, and shall be subject to the same terms and conditions as those lands described in the California Indian Land Transfer Act (Public Law 106–568; 114 Stat. 2921). 
(2)Trust landsLands described in subsection (c) of this section that are taken or to be taken in trust by the United States for the benefit of the Tribe shall be subject to subsection (c) of section 903 of the California Indian Land Transfer Act (Public Law 106–568; 114 Stat. 2921). 
(b)Federal lands describedThe Federal lands described in this subsection, comprising approximately 66 acres, are as follows: 
(1)Township 1 North, Range 16 East, Section 6, Lots 10 and 12, MDM, containing 50.24 acres more or less. 
(2)Township 1 North, Range 16 East, Section 5, Lot 16, MDM, containing 15.35 acres more or less. 
(3)Township 2 North, Range 16 East, Section 32, Indian Cemetery Reservation within Lot 22, MDM, containing 0.4 acres more or less. 
(c)Trust lands describedThe trust lands described in this subsection, comprising approximately 357 acres, are commonly referred to as follows: 
(1)Thomas property, pending trust acquisition, 104.50 acres. 
(2)Coenenburg property, pending trust acquisition, 192.70 acres, subject to existing easements of record, including but not limited to a non-exclusive easement for ingress and egress for the benefit of adjoining property as conveyed by Easement Deed recorded July 13, 1984, in Volume 755, Pages 189 to 192, and as further defined by Stipulation and Judgment entered by Tuolumne County Superior Court on September 2, 1983, and recorded June 4, 1984, in Volume 751, Pages 61 to 67. 
(3)Assessor Parcel No. 620505300, 1.5 acres, trust land. 
(4)Assessor Parcel No. 620505400, 19.23 acres, trust land. 
(5)Assessor Parcel No. 620505600, 3.46 acres, trust land. 
(6)Assessor Parcel No. 620505700, 7.44 acres, trust land. 
(7)Assessor Parcel No. 620401700, 0.8 acres, trust land. 
(8)A portion of Assessor Parcel No. 620500200, 2.5 acres, trust land. 
(9)Assessor Parcel No. 620506200, 24.87 acres, trust land. 
(d)SurveyAs soon as practicable after the date of the enactment of this Act, the Office of Cadastral Survey of the Bureau of Land Management shall complete fieldwork required for a survey of the lands described in subsections (b) and (c) for the purpose of incorporating those lands within the boundaries of the Tuolumne Rancheria. Not later than 90 days after that fieldwork is completed, that office shall complete the survey. 
(e)Legal descriptions 
(1)PublicationOn approval by the Community Council of the Tribe of the survey completed under subsection (d), the Secretary of the Interior shall publish in the Federal Register— 
(A)a legal description of the new boundary lines of the Tuolumne Rancheria; and 
(B)a legal description of the land surveyed under subsection (d). 
(2)EffectBeginning on the date on which the legal descriptions are published under paragraph (1), such legal descriptions shall be the official legal descriptions of those boundary lines of the Tuolumne Rancheria and the lands surveyed. 
IIIForest Service authorizations 
AWatershed restoration and enhancement 
3001.Watershed restoration and enhancement agreementsSection 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011 note; Public Law 105–277), is amended— 
(1)in subsection (a), by striking each of fiscal years 2006 through 2011 and inserting fiscal year 2006 and each fiscal year thereafter; 
(2)by redesignating subsection (d) as subsection (e); and 
(3)by inserting after subsection (c) the following: 
 
(d)Applicable LawChapter 63 of title 31, United States Code, shall not apply to— 
(1)a watershed restoration and enhancement agreement entered into under this section; or 
(2)an agreement entered into under the first section of Public Law 94–148 (16 U.S.C. 565a–1).. 
BWildland firefighter safety 
3101.Wildland firefighter safety 
(a)DefinitionsIn this section: 
(1)SecretariesThe term Secretaries means— 
(A)the Secretary of the Interior, acting through the Directors of the Bureau of Land Management, the United States Fish and Wildlife Service, the National Park Service, and the Bureau of Indian Affairs; and 
(B)the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(2)Wildland firefighterThe term wildland firefighter means any person who participates in wildland firefighting activities— 
(A)under the direction of either of the Secretaries; or 
(B)under a contract or compact with a federally recognized Indian tribe. 
(b)Annual report to Congress 
(1)In generalThe Secretaries shall jointly submit to Congress an annual report on the wildland firefighter safety practices of the Secretaries, including training programs and activities for wildland fire suppression, prescribed burning, and wildland fire use, during the preceding calendar year. 
(2)TimelineEach report under paragraph (1) shall— 
(A)be submitted by not later than March of the year following the calendar year covered by the report; and 
(B)include— 
(i)a description of, and any changes to, wildland firefighter safety practices, including training programs and activities for wildland fire suppression, prescribed burning, and wildland fire use; 
(ii)statistics and trend analyses; 
(iii)an estimate of the amount of Federal funds expended by the Secretaries on wildland firefighter safety practices, including training programs and activities for wildland fire suppression, prescribed burning, and wildland fire use; 
(iv)progress made in implementing recommendations from the Inspector General, the Government Accountability Office, the Occupational Safety and Health Administration, or an agency report relating to a wildland firefighting fatality issued during the preceding 10 years; and 
(v)a description of— 
(I)the provisions relating to wildland firefighter safety practices in any Federal contract or other agreement governing the provision of wildland firefighters by a non-Federal entity; 
(II)a summary of any actions taken by the Secretaries to ensure that the provisions relating to safety practices, including training, are complied with by the non-Federal entity; and 
(III)the results of those actions. 
CWyoming range 
3201.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Wyoming Range Withdrawal AreaThe term Wyoming Range Withdrawal Area means all National Forest System land and federally owned minerals located within the boundaries of the Bridger-Teton National Forest identified on the map entitled Wyoming Range Withdrawal Area and dated October 17, 2007, on file with the Office of the Chief of the Forest Service and the Office of the Supervisor of the Bridger-Teton National Forest. 
3202.Withdrawal of certain land in the Wyoming range 
(a)WithdrawalExcept as provided in subsection (f), subject to valid existing rights as of the date of enactment of this Act and the provisions of this subtitle, land in the Wyoming Range Withdrawal Area is withdrawn from— 
(1)all forms of appropriation or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under laws relating to mineral and geothermal leasing. 
(b)Existing rightsIf any right referred to in subsection (a) is relinquished or otherwise acquired by the United States (including through donation under section 3203) after the date of enactment of this Act, the land subject to that right shall be withdrawn in accordance with this section. 
(c)BuffersNothing in this section requires— 
(1)the creation of a protective perimeter or buffer area outside the boundaries of the Wyoming Range Withdrawal Area; or 
(2)any prohibition on activities outside of the boundaries of the Wyoming Range Withdrawal Area that can be seen or heard from within the boundaries of the Wyoming Range Withdrawal Area. 
(d)Land and Resource Management Plan 
(1)In generalSubject to paragraph (2), the Bridger-Teton National Land and Resource Management Plan (including any revisions to the Plan) shall apply to any land within the Wyoming Range Withdrawal Area. 
(2)ConflictsIf there is a conflict between this subtitle and the Bridger-Teton National Land and Resource Management Plan, this subtitle shall apply. 
(e)Prior lease salesNothing in this section prohibits the Secretary from taking any action necessary to issue, deny, remove the suspension of, or cancel a lease, or any sold lease parcel that has not been issued, pursuant to any lease sale conducted prior to the date of enactment of this Act, including the completion of any requirements under the  National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(f)ExceptionNotwithstanding the withdrawal in subsection (a), the Secretary may lease oil and gas resources in the Wyoming Range Withdrawal Area that are within 1 mile of the boundary of the Wyoming Range Withdrawal Area in accordance with the Mineral Leasing Act (30 U.S.C. 181 et seq.) and subject to the following conditions: 
(1)The lease may only be accessed by directional drilling from a lease held by production on the date of enactment of this Act on National Forest System land that is adjacent to, and outside of, the Wyoming Range Withdrawal Area. 
(2)The lease shall prohibit, without exception or waiver, surface occupancy and surface disturbance for any activities, including activities related to exploration, development, or production. 
(3)The directional drilling may extend no further than 1 mile inside the boundary of the Wyoming Range Withdrawal Area. 
3203.Acceptance of the donation of valid existing mining or leasing rights in the Wyoming range 
(a)Notification of leaseholdersNot later than 120 days after the date of enactment of this Act, the Secretary shall provide notice to holders of valid existing mining or leasing rights within the Wyoming Range Withdrawal Area of the potential opportunity for repurchase of those rights and retirement under this section. 
(b)Request for lease retirement 
(1)In generalA holder of a valid existing mining or leasing right within the Wyoming Range Withdrawal Area may submit a written notice to the Secretary of the interest of the holder in the retirement and repurchase of that right. 
(2)List of interested holdersThe Secretary shall prepare a list of interested holders and make the list available to any non-Federal entity or person interested in acquiring that right for retirement by the Secretary. 
(c)ProhibitionThe Secretary may not use any Federal funds to purchase any right referred to in subsection (a). 
(d)Donation authorityThe Secretary shall— 
(1)accept the donation of any valid existing mining or leasing right in the Wyoming Range Withdrawal Area from the holder of that right or from any non-Federal entity or person that acquires that right; and 
(2)on acceptance, cancel that right. 
(e)Relationship to other authorityNothing in this subtitle affects any authority the Secretary may otherwise have to modify, suspend, or terminate a lease without compensation, or to recognize the transfer of a valid existing mining or leasing right, if otherwise authorized by law. 
DLand conveyances and exchanges 
3301.Land conveyance to City of Coffman Cove, Alaska 
(a)DefinitionsIn this section: 
(1)CityThe term City means the city of Coffman Cove, Alaska. 
(2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)Conveyance 
(1)In GeneralSubject to valid existing rights, the Secretary shall convey to the City, without consideration and by quitclaim deed all right, title, and interest of the United States, except as provided in paragraphs (3) and (4), in and to the parcel of National Forest System land described in paragraph (2). 
(2)Description of Land 
(A)In generalThe parcel of National Forest System land referred to in paragraph (1) is the approximately 12 acres of land identified in U.S. Survey 10099, as depicted on the plat entitled Subdivision of U.S. Survey No. 10099 and recorded as Plat 2003–1 on January 21, 2003, Petersburg Recording District, Alaska. 
(B)Excluded landThe parcel of National Forest System land conveyed under paragraph (1) does not include the portion of U.S. Survey 10099 that is north of the right-of-way for Forest Development Road 3030–295 and southeast of Tract CC–8. 
(3)Right-of-WayThe United States may reserve a right-of-way to provide access to the National Forest System land excluded from the conveyance to the City under paragraph (2)(B). 
(4)ReversionIf any portion of the land conveyed under paragraph (1) (other than a portion of land sold under paragraph (5)) ceases to be used for public purposes, the land shall, at the option of the Secretary, revert to the United States. 
(5)Conditions on Subsequent ConveyancesIf the City sells any portion of the land conveyed to the City under paragraph (1)— 
(A)the amount of consideration for the sale shall reflect fair market value, as determined by an appraisal; and 
(B)the City shall pay to the Secretary an amount equal to the gross proceeds of the sale, which shall be available, without further appropriation, for the Tongass National Forest. 
3302.Beaverhead-Deerlodge National Forest land conveyance, Montana 
(a)DefinitionsIn this section: 
(1)CountyThe term County means Jefferson County, Montana. 
(2)MapThe term map means the map that is— 
(A)entitled Elkhorn Cemetery; 
(B)dated May 9, 2005; and 
(C)on file in the office of the Beaverhead-Deerlodge National Forest Supervisor. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)Conveyance to Jefferson County, Montana 
(1)ConveyanceNot later than 180 days after the date of enactment of this Act and subject to valid existing rights, the Secretary (acting through the Regional Forester, Northern Region, Missoula, Montana) shall convey by quitclaim deed to the County for no consideration, all right, title, and interest of the United States, except as provided in paragraph (5), in and to the parcel of land described in paragraph (2). 
(2)Description of LandThe parcel of land referred to in paragraph (1) is the parcel of approximately 9.67 acres of National Forest System land (including any improvements to the land) in the County that is known as the Elkhorn Cemetery, as generally depicted on the map. 
(3)Use of LandAs a condition of the conveyance under paragraph (1), the County shall— 
(A)use the land described in paragraph (2) as a County cemetery; and 
(B)agree to manage the cemetery with due consideration and protection for the historic and cultural values of the cemetery, under such terms and conditions as are agreed to by the Secretary and the County. 
(4)EasementIn conveying the land to the County under paragraph (1), the Secretary, in accordance with applicable law, shall grant to the County an easement across certain National Forest System land, as generally depicted on the map, to provide access to the land conveyed under that paragraph. 
(5)ReversionIn the quitclaim deed to the County, the Secretary shall provide that the land conveyed to the County under paragraph (1) shall revert to the Secretary, at the election of the Secretary, if the land is— 
(A)used for a purpose other than the purposes described in paragraph (3)(A); or 
(B)managed by the County in a manner that is inconsistent with paragraph (3)(B). 
3303.Santa Fe National Forest; Pecos National Historical Park Land Exchange 
(a)DefinitionsIn this section: 
(1)Federal landThe term Federal land means the approximately 160 acres of Federal land within the Santa Fe National Forest in the State, as depicted on the map. 
(2)LandownerThe term landowner means the 1 or more owners of the non-Federal land. 
(3)MapThe term map means the map entitled Proposed Land Exchange for Pecos National Historical Park, numbered 430/80,054, dated November 19, 1999, and revised September 18, 2000. 
(4)Non-federal landThe term non-Federal land means the approximately 154 acres of non-Federal land in the Park, as depicted on the map. 
(5)ParkThe term Park means the Pecos National Historical Park in the State. 
(6)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 
(7)StateThe term State means the State of New Mexico. 
(b)Land exchange 
(1)In GeneralIf the Secretary of the Interior accepts the non-Federal land, title to which is acceptable to the Secretary of the Interior, the Secretary of Agriculture shall, subject to the conditions of this section and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), convey to the landowner the Federal land. 
(2)Easement 
(A)In generalAs a condition of the conveyance of the non-Federal land, the landowner may reserve an easement (including an easement for service access) for water pipelines to 2 well sites located in the Park, as generally depicted on the map. 
(B)RouteThe Secretary of the Interior and the landowner shall determine the appropriate route of the easement through the non-Federal land. 
(C)Terms and conditionsThe easement shall include such terms and conditions relating to the use of, and access to, the well sites and pipeline, as the Secretary of the Interior and the landowner determine to be appropriate. 
(D)Applicable lawThe easement shall be established, operated, and maintained in compliance with applicable Federal, State, and local laws. 
(3)Valuation, Appraisals, and Equalization 
(A)In generalThe value of the Federal land and non-Federal land— 
(i)shall be equal, as determined by appraisals conducted in accordance with subparagraph (B); or 
(ii)if the value is not equal, shall be equalized in accordance with subparagraph (C). 
(B)Appraisals 
(i)In generalThe Federal land and non-Federal land shall be appraised by an independent appraiser selected by the Secretaries. 
(ii)RequirementsAn appraisal conducted under clause (i) shall be conducted in accordance with— 
(I)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(II)the Uniform Standards of Professional Appraisal Practice. 
(iii)ApprovalThe appraisals conducted under this subparagraph shall be submitted to the Secretaries for approval. 
(C)Equalization of values 
(i)In generalIf the values of the non-Federal land and the Federal land are not equal, the values may be equalized in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(ii)Cash equalization paymentsAny amounts received by the Secretary of Agriculture as a cash equalization payment under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)) shall— 
(I)be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and 
(II)be available for expenditure, without further appropriation, for the acquisition of land and interests in land in the State. 
(4)CostsBefore the completion of the exchange under this subsection, the Secretaries and the landowner shall enter into an agreement that allocates the costs of the exchange among the Secretaries and the landowner. 
(5)Applicable LawExcept as otherwise provided in this section, the exchange of land and interests in land under this section shall be in accordance with— 
(A)section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); and 
(B)other applicable Federal, State, and local laws. 
(6)Additional Terms and ConditionsThe Secretaries may require, in addition to any requirements under this section, such terms and conditions relating to the exchange of Federal land and non-Federal land and the granting of easements under this section as the Secretaries determine to be appropriate to protect the interests of the United States. 
(7)Completion of the Exchange 
(A)In generalThe exchange of Federal land and non-Federal land shall be completed not later than 180 days after the later of— 
(i)the date on which the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been met; 
(ii)the date on which the Secretary of the Interior approves the appraisals under paragraph (3)(B)(iii); or 
(iii)the date on which the Secretaries and the landowner agree on the costs of the exchange and any other terms and conditions of the exchange under this subsection. 
(B)NoticeThe Secretaries shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives notice of the completion of the exchange of Federal land and non-Federal land under this subsection. 
(c)Administration 
(1)In GeneralThe Secretary of the Interior shall administer the non-Federal land acquired under this section in accordance with the laws generally applicable to units of the National Park System, including the Act of August 25, 1916 (commonly known as the National Park Service Organic Act) (16 U.S.C. 1 et seq.). 
(2)Maps 
(A)In generalThe map shall be on file and available for public inspection in the appropriate offices of the Secretaries. 
(B)Transmittal of revised map to congressNot later than 180 days after completion of the exchange, the Secretaries shall transmit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a revised map that depicts— 
(i)the Federal land and non-Federal land exchanged under this section; and 
(ii)the easement described in subsection (b)(2). 
3304.Santa Fe National Forest Land Conveyance, New Mexico 
(a)DefinitionsIn this section: 
(1)ClaimThe term Claim means a claim of the Claimants to any right, title, or interest in any land located in lot 10, sec. 22, T. 18 N., R. 12 E., New Mexico Principal Meridian, San Miguel County, New Mexico, except as provided in subsection (b)(1). 
(2)ClaimantsThe term Claimants means Ramona Lawson and Boyd Lawson. 
(3)Federal landThe term Federal land means a parcel of National Forest System land in the Santa Fe National Forest, New Mexico, that is— 
(A)comprised of approximately 6.20 acres of land; and 
(B)described and delineated in the survey. 
(4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Forest Service Regional Forester, Southwestern Region. 
(5)SurveyThe term survey means the survey plat entitled Boundary Survey and Conservation Easement Plat, prepared by Chris A. Chavez, Land Surveyor, Forest Service, NMPLS#12793, and recorded on February 27, 2007, at book 55, page 93, of the land records of San Miguel County, New Mexico. 
(b)Santa Fe National Forest land conveyance 
(1)In generalThe Secretary shall, except as provided in subparagraph (A) and subject to valid existing rights, convey and quitclaim to the Claimants all right, title, and interest of the United States in and to the Federal land in exchange for— 
(A)the grant by the Claimants to the United States of a scenic easement to the Federal land that— 
(i)protects the purposes for which the Federal land was designated under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); and 
(ii)is determined to be acceptable by the Secretary; and 
(B)a release of the United States by the Claimants of— 
(i)the Claim; and 
(ii)any additional related claims of the Claimants against the United States. 
(2)SurveyThe Secretary, with the approval of the Claimants, may make minor corrections to the survey and legal description of the Federal land to correct clerical, typographical, and surveying errors. 
(3)Satisfaction of claimThe conveyance of Federal land under paragraph (1) shall constitute a full satisfaction of the Claim. 
3305.Kittitas County, Washington, land conveyance 
(a)Conveyance requiredThe Secretary of Agriculture shall convey, without consideration, to the King and Kittitas Counties Fire District #51 of King and Kittitas Counties, Washington (in this section referred to as the District), all right, title, and interest of the United States in and to a parcel of National Forest System land in Kittitas County, Washington, consisting of approximately 1.5 acres within the SW¼ of the SE¼ of section 4, township 22 north, range 11 east, Willamette meridian, for the purpose of permitting the District to use the parcel as a site for a new Snoqualmie Pass fire and rescue station. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)SurveyIf necessary, the exact acreage and legal description of the lands to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of a survey shall be borne by the District. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
3306.Mammoth Community Water District use restrictionsNotwithstanding Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a), the approximately 36.25 acres patented to the Mammoth County Water District (now known as the Mammoth Community Water District) by Patent No. 04–87–0038, on June 26, 1987, and recorded in volume 482, at page 516, of the official records of the Recorder’s Office, Mono County, California, may be used for any public purpose. 
3307.Land exchange, Wasatch-Cache National Forest, Utah 
(a)DefinitionsIn this section: 
(1)CityThe term City means the City of Bountiful, Utah. 
(2)Federal landThe term Federal land means the land under the jurisdiction of the Secretary identified on the map as Shooting Range Special Use Permit Area. 
(3)MapThe term map means the map entitled Bountiful City Land Consolidation Act and dated October 15, 2007. 
(4)Non-federal landThe term non-Federal land means the 3 parcels of City land comprising a total of approximately 1,680 acres, as generally depicted on the map. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)ExchangeSubject to subsections (d) through (h), if the City conveys to the Secretary all right, title, and interest of the City in and to the non-Federal land, the Secretary shall convey to the City all right, title, and interest of the United States in and to the Federal land. 
(c)Availability of MapThe map shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(d)Valuation and equalization 
(1)ValuationThe value of the Federal land and the non-Federal land to be conveyed under subsection (b)— 
(A)shall be equal, as determined by appraisals carried out in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); or 
(B)if not equal, shall be equalized in accordance with paragraph (2). 
(2)EqualizationIf the value of the Federal land and the non-Federal land to be conveyed in a land exchange under this section is not equal, the value may be equalized by— 
(A)making a cash equalization payment to the Secretary or to the City, as appropriate; or 
(B)reducing the acreage of the Federal land or the non-Federal land to be exchanged, as appropriate. 
(e)Applicable LawSection 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to the land exchange authorized under subsection (b), except that the Secretary may accept a cash equalization payment in excess of 25 percent of the value of the Federal land. 
(f)Conditions 
(1)Liability 
(A)In generalAs a condition of the exchange under subsection (b), the Secretary shall— 
(i)require that the City— 
(I)assume all liability for the shooting range located on the Federal land, including the past, present, and future condition of the Federal land; and 
(II)hold the United States harmless for any liability for the condition of the Federal land; and 
(ii)comply with the hazardous substances disclosure requirements of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)). 
(B)LimitationClauses (ii) and (iii) of section 120(h)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9620(h)(3)(A)) shall not apply to the conveyance of Federal land under subsection (b). 
(2)Additional terms and conditionsThe land exchange under subsection (b) shall be subject to— 
(A)valid existing rights; and 
(B)such additional terms and conditions as the Secretary may require. 
(g)Management of acquired landThe non-Federal land acquired by the Secretary under subsection (b) shall be— 
(1)added to, and administered as part of, the Wasatch-Cache National Forest; and 
(2)managed by the Secretary in accordance with— 
(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and 
(B)any laws (including regulations) applicable to the National Forest System. 
(h)Easements; Rights-of-way 
(1)Bonneville Shoreline Trail easementIn carrying out the land exchange under subsection (b), the Secretary shall ensure that an easement not less than 60 feet in width is reserved for the Bonneville Shoreline Trail. 
(2)Other rights-of-wayThe Secretary and the City may reserve any other rights-of-way for utilities, roads, and trails that— 
(A)are mutually agreed to by the Secretary and the City; and 
(B)the Secretary and the City consider to be in the public interest. 
(i)Disposal of remaining Federal land 
(1)In generalThe Secretary may, by sale or exchange, dispose of all, or a portion of, the parcel of National Forest System land comprising approximately 220 acres, as generally depicted on the map that remains after the conveyance of the Federal land authorized under subsection (b), if the Secretary determines, in accordance with paragraph (2), that the land or portion of the land is in excess of the needs of the National Forest System. 
(2)RequirementsA determination under paragraph (1) shall be made— 
(A)pursuant to an amendment of the land and resource management plan for the Wasatch-Cache National Forest; and 
(B)after carrying out a public process consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(3)ConsiderationAs consideration for any conveyance of Federal land under paragraph (1), the Secretary shall require payment of an amount equal to not less than the fair market value of the conveyed National Forest System land. 
(4)Relation to other lawsAny conveyance of Federal land under paragraph (1) by exchange shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(5)Disposition of proceedsAny amounts received by the Secretary as consideration under subsection (d) or paragraph (3) shall be— 
(A)deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a); and 
(B)available to the Secretary, without further appropriation and until expended, for the acquisition of land or interests in land to be included in the Wasatch-Cache National Forest. 
(6)Additional terms and conditionsAny conveyance of Federal land under paragraph (1) shall be subject to— 
(A)valid existing rights; and 
(B)such additional terms and conditions as the Secretary may require. 
3308.Boundary adjustment, Frank Church River of No Return Wilderness 
(a)PurposesThe purposes of this section are— 
(1)to adjust the boundaries of the wilderness area; and 
(2)to authorize the Secretary to sell the land designated for removal from the wilderness area due to encroachment. 
(b)DefinitionsIn this section: 
(1)Land designated for exclusionThe term land designated for exclusion means the parcel of land that is— 
(A)comprised of approximately 10.2 acres of land; 
(B)generally depicted on the survey plat entitled Proposed Boundary Change FCRONRW Sections 15 (unsurveyed) Township 14 North, Range 13 East, B.M., Custer County, Idaho and dated November 14, 2001; and 
(C)more particularly described in the survey plat and legal description on file in— 
(i)the office of the Chief of the Forest Service, Washington, DC; and 
(ii)the office of the Intermountain Regional Forester, Ogden, Utah. 
(2)Land designated for inclusionThe term land designated for inclusion means the parcel of National Forest System land that is— 
(A)comprised of approximately 10.2 acres of land; 
(B)located in unsurveyed section 22, T. 14 N., R. 13 E., Boise Meridian, Custer County, Idaho; 
(C)generally depicted on the map entitled Challis National Forest, T.14 N., R. 13 E., B.M., Custer County, Idaho, Proposed Boundary Change FCRONRW and dated September 19, 2007; and 
(D)more particularly described on the map and legal description on file in— 
(i)the office of the Chief of the Forest Service, Washington, DC; and 
(ii)the Intermountain Regional Forester, Ogden, Utah. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
(4)Wilderness areaThe term wilderness area means the Frank Church River of No Return Wilderness designated by section 3 of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1132 note; 94 Stat. 948). 
(c)Boundary adjustment 
(1)Adjustment to wilderness area 
(A)InclusionThe wilderness area shall include the land designated for inclusion. 
(B)ExclusionThe wilderness area shall not include the land designated for exclusion. 
(2)Corrections to legal descriptionsThe Secretary may make corrections to the legal descriptions. 
(d)Conveyance of land designated for exclusion 
(1)In generalSubject to paragraph (2), to resolve the encroachment on the land designated for exclusion, the Secretary may sell for consideration in an amount equal to fair market value— 
(A)the land designated for exclusion; and 
(B)as the Secretary determines to be necessary, not more than 10 acres of land adjacent to the land designated for exclusion. 
(2)ConditionsThe sale of land under paragraph (1) shall be subject to the conditions that— 
(A)the land to be conveyed be appraised in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions; 
(B)the person buying the land shall pay— 
(i)the costs associated with appraising and, if the land needs to be resurveyed, resurveying the land; and 
(ii)any analyses and closing costs associated with the conveyance; 
(C)for management purposes, the Secretary may reconfigure the description of the land for sale; and 
(D)the owner of the adjacent private land shall have the first opportunity to buy the land. 
(3)Disposition of proceeds 
(A)In generalThe Secretary shall deposit the cash proceeds from a sale of land under paragraph (1) in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a). 
(B)Availability and useAmounts deposited under subparagraph (A)— 
(i)shall remain available until expended for the acquisition of land for National Forest purposes in the State of Idaho; and 
(ii)shall not be subject to transfer or reprogramming for— 
(I)wildland fire management; or 
(II)any other emergency purposes. 
3309.Sandia pueblo land exchange technical amendmentSection 413(b) of the T’uf Shur Bien Preservation Trust Area Act (16 U.S.C. 539m–11) is amended— 
(1)in paragraph (1), by inserting 3, after sections; and 
(2)in the first sentence of paragraph (4), by inserting , as a condition of the conveyance, before remain. 
EColorado Northern Front Range Study 
3401.PurposeThe purpose of this subtitle is to identify options that may be available to assist in maintaining the open space characteristics of land that is part of the mountain backdrop of communities in the northern section of the Front Range area of Colorado. 
3402.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(2)StateThe term State means the State of Colorado. 
(3)Study area 
(A)In generalThe term study area means the land in southern Boulder, northern Jefferson, and northern Gilpin Counties, Colorado, that is located west of Colorado State Highway 93, south and east of Colorado State Highway 119, and north of Colorado State Highway 46, as generally depicted on the map entitled Colorado Northern Front Range Mountain Backdrop Protection Study Act: Study Area and dated August 27, 2008. 
(B)ExclusionsThe term study area does not include land within the city limits of the cities of Arvada, Boulder, or Golden, Colorado. 
(4)Undeveloped landThe term undeveloped land means land— 
(A)that is located within the study area; 
(B)that is free or primarily free of structures; and 
(C)the development of which is likely to affect adversely the scenic, wildlife, or recreational value of the study area. 
3403.Colorado Northern Front Range Mountain Backdrop Study 
(a)Study; reportNot later than 1 year after the date of enactment of this Act and except as provided in subsection (c), the Secretary shall— 
(1)conduct a study of the land within the study area; and 
(2)complete a report that— 
(A)identifies the present ownership of the land within the study area; 
(B)identifies any undeveloped land that may be at risk of development; and 
(C)describes any actions that could be taken by the United States, the State, a political subdivision of the State, or any other parties to preserve the open and undeveloped character of the land within the study area. 
(b)RequirementsThe Secretary shall conduct the study and develop the report under subsection (a) with the support and participation of 1 or more of the following State and local entities: 
(1)The Colorado Department of Natural Resources. 
(2)Colorado State Forest Service. 
(3)Colorado State Conservation Board. 
(4)Great Outdoors Colorado. 
(5)Boulder, Jefferson, and Gilpin Counties, Colorado. 
(c)LimitationIf the State and local entities specified in subsection (b) do not support and participate in the conduct of the study and the development of the report under this section, the Secretary may— 
(1)decrease the area covered by the study area, as appropriate; or 
(2) 
(A)opt not to conduct the study or develop the report; and 
(B)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives notice of the decision not to conduct the study or develop the report. 
(d)EffectNothing in this subtitle authorizes the Secretary to take any action that would affect the use of any land not owned by the United States. 
IVForest Landscape Restoration 
4001.PurposeThe purpose of this title is to encourage the collaborative, science-based ecosystem restoration of priority forest landscapes through a process that— 
(1)encourages ecological, economic, and social sustainability; 
(2)leverages local resources with national and private resources; 
(3)facilitates the reduction of wildfire management costs, including through reestablishing natural fire regimes and reducing the risk of uncharacteristic wildfire; and 
(4)demonstrates the degree to which— 
(A)various ecological restoration techniques— 
(i)achieve ecological and watershed health objectives; and 
(ii)affect wildfire activity and management costs; and 
(B)the use of forest restoration byproducts can offset treatment costs while benefitting local rural economies and improving forest health. 
4002.DefinitionsIn this title: 
(1)FundThe term Fund means the Collaborative Forest Landscape Restoration Fund established by section 4003(f). 
(2)ProgramThe term program means the Collaborative Forest Landscape Restoration Program established under section 4003(a). 
(3)ProposalThe term proposal means a collaborative forest landscape restoration proposal described in section 4003(b). 
(4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(5)StrategyThe term strategy means a landscape restoration strategy described in section 4003(b)(1). 
4003.Collaborative Forest Landscape Restoration Program 
(a)In generalThe Secretary, in consultation with the Secretary of the Interior, shall establish a Collaborative Forest Landscape Restoration Program to select and fund ecological restoration treatments for priority forest landscapes in accordance with— 
(1)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(2)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(3)any other applicable law. 
(b)Eligibility criteriaTo be eligible for nomination under subsection (c), a collaborative forest landscape restoration proposal shall— 
(1)be based on a landscape restoration strategy that— 
(A)is complete or substantially complete; 
(B)identifies and prioritizes ecological restoration treatments for a 10-year period within a landscape that is— 
(i)at least 50,000 acres; 
(ii)comprised primarily of forested National Forest System land, but may also include land under the jurisdiction of the Bureau of Land Management, land under the jurisdiction of the Bureau of Indian Affairs, or other Federal, State, tribal, or private land; 
(iii)in need of active ecosystem restoration; and 
(iv)accessible by existing or proposed wood-processing infrastructure at an appropriate scale to use woody biomass and small-diameter wood removed in ecological restoration treatments; 
(C)incorporates the best available science and scientific application tools in ecological restoration strategies; 
(D)fully maintains, or contributes toward the restoration of, the structure and composition of old growth stands according to the pre-fire suppression old growth conditions characteristic of the forest type, taking into account the contribution of the stand to landscape fire adaptation and watershed health and retaining the large trees contributing to old growth structure; 
(E)would carry out any forest restoration treatments that reduce hazardous fuels by— 
(i)focusing on small diameter trees, thinning, strategic fuel breaks, and fire use to modify fire behavior, as measured by the projected reduction of uncharacteristically severe wildfire effects for the forest type (such as adverse soil impacts, tree mortality or other impacts); and 
(ii)maximizing the retention of large trees, as appropriate for the forest type, to the extent that the trees promote fire-resilient stands; and 
(F) 
(i)does not include the establishment of permanent roads; and 
(ii)would commit funding to decommission all temporary roads constructed to carry out the strategy; 
(2)be developed and implemented through a collaborative process that— 
(A)includes multiple interested persons representing diverse interests; and 
(B) 
(i)is transparent and nonexclusive; or 
(ii)meets the requirements for a resource advisory committee under subsections (c) through (f) of section 205 of Public Law 106–393 (16 U.S.C. 500 note); 
(3)describe plans to— 
(A)reduce the risk of uncharacteristic wildfire, including through the use of fire for ecological restoration and maintenance and reestablishing natural fire regimes, where appropriate; 
(B)improve fish and wildlife habitat, including for endangered, threatened, and sensitive species; 
(C)maintain or improve water quality and watershed function; 
(D)prevent, remediate, or control invasions of exotic species; 
(E)maintain, decommission, and rehabilitate roads and trails; 
(F)use woody biomass and small-diameter trees produced from projects implementing the strategy; 
(G)report annually on performance, including through performance measures from the plan entitled the 10 Year Comprehensive Strategy Implementation Plan and dated December 2006; and 
(H)take into account any applicable community wildfire protection plan; 
(4)analyze any anticipated cost savings, including those resulting from— 
(A)reduced wildfire management costs; and 
(B)a decrease in the unit costs of implementing ecological restoration treatments over time; 
(5)estimate— 
(A)the annual Federal funding necessary to implement the proposal; and 
(B)the amount of new non-Federal investment for carrying out the proposal that would be leveraged; 
(6)describe the collaborative process through which the proposal was developed, including a description of— 
(A)participation by or consultation with State, local, and Tribal governments; and 
(B)any established record of successful collaborative planning and implementation of ecological restoration projects on National Forest System land and other land included in the proposal by the collaborators; and 
(7)benefit local economies by providing local employment or training opportunities through contracts, grants, or agreements for restoration planning, design, implementation, or monitoring with— 
(A)local private, nonprofit, or cooperative entities; 
(B)Youth Conservation Corps crews or related partnerships, with State, local, and non-profit youth groups; 
(C)existing or proposed small or micro-businesses, clusters, or incubators; or 
(D)other entities that will hire or train local people to complete such contracts, grants, or agreements; and 
(8)be subject to any other requirements that the Secretary, in consultation with the Secretary of the Interior, determines to be necessary for the efficient and effective administration of the program. 
(c)Nomination Process 
(1)SubmissionA proposal shall be submitted to— 
(A)the appropriate Regional Forester; and 
(B)if actions under the jurisdiction of the Secretary of the Interior are proposed, the appropriate— 
(i)State Director of the Bureau of Land Management; 
(ii)Regional Director of the Bureau of Indian Affairs; or 
(iii)other official of the Department of the Interior. 
(2)Nomination 
(A)In generalA Regional Forester may nominate for selection by the Secretary any proposals that meet the eligibility criteria established by subsection (b). 
(B)ConcurrenceAny proposal nominated by the Regional Forester that proposes actions under the jurisdiction of the Secretary of the Interior shall include the concurrence of the appropriate— 
(i)State Director of the Bureau of Land Management; 
(ii)Regional Director of the Bureau of Indian Affairs; or 
(iii)other official of the Department of the Interior. 
(3)DocumentationWith respect to each proposal that is nominated under paragraph (2)— 
(A)the appropriate Regional Forester shall— 
(i)include a plan to use Federal funds allocated to the region to fund those costs of planning and carrying out ecological restoration treatments on National Forest System land, consistent with the strategy, that would not be covered by amounts transferred to the Secretary from the Fund; and 
(ii)provide evidence that amounts proposed to be transferred to the Secretary from the Fund during the first 2 fiscal years following selection would be used to carry out ecological restoration treatments consistent with the strategy during the same fiscal year in which the funds are transferred to the Secretary; 
(B)if actions under the jurisdiction of the Secretary of the Interior are proposed, the nomination shall include a plan to fund such actions, consistent with the strategy, by the appropriate— 
(i)State Director of the Bureau of Land Management; 
(ii)Regional Director of the Bureau of Indian Affairs; or 
(iii)other official of the Department of the Interior; and 
(C)if actions on land not under the jurisdiction of the Secretary or the Secretary of the Interior are proposed, the appropriate Regional Forester shall provide evidence that the landowner intends to participate in, and provide appropriate funding to carry out, the actions. 
(d)Selection process 
(1)In generalAfter consulting with the advisory panel established under subsection (e), the Secretary, in consultation with the Secretary of the Interior, shall, subject to paragraph (2), select the best proposals that— 
(A)have been nominated under subsection (c)(2); and 
(B)meet the eligibility criteria established by subsection (b). 
(2)CriteriaIn selecting proposals under paragraph (1), the Secretary shall give special consideration to— 
(A)the strength of the proposal and strategy; 
(B)the strength of the ecological case of the proposal and the proposed ecological restoration strategies; 
(C)the strength of the collaborative process and the likelihood of successful collaboration throughout implementation; 
(D)whether the proposal is likely to achieve reductions in long-term wildfire management costs; 
(E)whether the proposal would reduce the relative costs of carrying out ecological restoration treatments as a result of the use of woody biomass and small-diameter trees; and 
(F)whether an appropriate level of non-Federal investment would be leveraged in carrying out the proposal. 
(3)LimitationThe Secretary may select not more than— 
(A)10 proposals to be funded during any fiscal year; 
(B)2 proposals in any 1 region of the National Forest System to be funded during any fiscal year; and 
(C)the number of proposals that the Secretary determines are likely to receive adequate funding. 
(e)Advisory panel 
(1)In generalThe Secretary shall establish and maintain an advisory panel comprised of not more than 15 members to evaluate, and provide recommendations on, each proposal that has been nominated under subsection (c)(2). 
(2)RepresentationThe Secretary shall ensure that the membership of the advisory panel is fairly balanced in terms of the points of view represented and the functions to be performed by the advisory panel. 
(3)InclusionThe advisory panel shall include experts in ecological restoration, fire ecology, fire management, rural economic development, strategies for ecological adaptation to climate change, fish and wildlife ecology, and woody biomass and small-diameter tree utilization. 
(f)Collaborative Forest Landscape Restoration Fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Collaborative Forest Landscape Restoration Fund, to be used to pay up to 50 percent of the cost of carrying out and monitoring ecological restoration treatments on National Forest System land for each proposal selected to be carried out under subsection (d). 
(2)InclusionThe cost of carrying out ecological restoration treatments as provided in paragraph (1) may, as the Secretary determines to be appropriate, include cancellation and termination costs required to be obligated for contracts to carry out ecological restoration treatments on National Forest System land for each proposal selected to be carried out under subsection (d). 
(3)ContentsThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (6). 
(4)Expenditures From Fund 
(A)In generalOn request by the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary such amounts as the Secretary determines are appropriate, in accordance with paragraph (1). 
(B)LimitationThe Secretary shall not expend money from the Fund on any 1 proposal— 
(i)during a period of more than 10 fiscal years; or 
(ii)in excess of $4,000,000 in any 1 fiscal year. 
(5)Accounting and Reporting SystemThe Secretary shall establish an accounting and reporting system for the Fund. 
(6)Authorization of AppropriationsThere is authorized to be appropriated to the Fund $40,000,000 for each of fiscal years 2009 through 2019, to remain available until expended. 
(g)Program Implementation and Monitoring 
(1)Work PlanNot later than 180 days after the date on which a proposal is selected to be carried out, the Secretary shall create, in collaboration with the interested persons, an implementation work plan and budget to implement the proposal that includes— 
(A)a description of the manner in which the proposal would be implemented to achieve ecological and community economic benefit, including capacity building to accomplish restoration; 
(B)a business plan that addresses— 
(i)the anticipated unit treatment cost reductions over 10 years; 
(ii)the anticipated costs for infrastructure needed for the proposal; 
(iii)the projected sustainability of the supply of woody biomass and small-diameter trees removed in ecological restoration treatments; and 
(iv)the projected local economic benefits of the proposal; 
(C)documentation of the non-Federal investment in the priority landscape, including the sources and uses of the investments; and 
(D)a plan to decommission any temporary roads established to carry out the proposal. 
(2)Project implementationAmounts transferred to the Secretary from the Fund shall be used to carry out ecological restoration treatments that are— 
(A)consistent with the proposal and strategy; and 
(B)identified through the collaborative process described in subsection (b)(2). 
(3)Annual ReportThe Secretary, in collaboration with the Secretary of the Interior and interested persons, shall prepare an annual report on the accomplishments of each selected proposal that includes— 
(A)a description of all acres (or other appropriate unit) treated and restored through projects implementing the strategy; 
(B)an evaluation of progress, including performance measures and how prior year evaluations have contributed to improved project performance; 
(C)a description of community benefits achieved, including any local economic benefits; 
(D)the results of the multiparty monitoring, evaluation, and accountability process under paragraph (4); and 
(E)a summary of the costs of— 
(i)treatments; and 
(ii)relevant fire management activities. 
(4)Multiparty MonitoringThe Secretary shall, in collaboration with the Secretary of the Interior and interested persons, use a multiparty monitoring, evaluation, and accountability process to assess the positive or negative ecological, social, and economic effects of projects implementing a selected proposal for not less than 15 years after project implementation commences. 
(h)ReportNot later than 5 years after the first fiscal year in which funding is made available to carry out ecological restoration projects under the program, and every 5 years thereafter, the Secretary, in consultation with the Secretary of the Interior, shall submit a report on the program, including an assessment of whether, and to what extent, the program is fulfilling the purposes of this title, to— 
(1)the Committee on Energy and Natural Resources of the Senate; 
(2)the Committee on Appropriations of the Senate; 
(3)the Committee on Natural Resources of the House of Representatives; and 
(4)the Committee on Appropriations of the House of Representatives. 
4004.Authorization of appropriationsThere are authorized to be appropriated to the Secretary and the Secretary of the Interior such sums as are necessary to carry out this title. 
VRivers and trails 
AAdditions to the National Wild and Scenic Rivers System 
5001.Fossil Creek, ArizonaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 1852) is amended by adding at the end the following: 
 
(205)Fossil Creek, ArizonaApproximately 16.8 miles of Fossil Creek from the confluence of Sand Rock and Calf Pen Canyons to the confluence with the Verde River, to be administered by the Secretary of Agriculture in the following classes: 
(A)The approximately 2.7-mile segment from the confluence of Sand Rock and Calf Pen Canyons to the point where the segment exits the Fossil Spring Wilderness, as a wild river. 
(B)The approximately 7.5-mile segment from where the segment exits the Fossil Creek Wilderness to the boundary of the Mazatzal Wilderness, as a recreational river. 
(C)The 6.6-mile segment from the boundary of the Mazatzal Wilderness downstream to the confluence with the Verde River, as a wild river.. 
5002.Snake River Headwaters, Wyoming 
(a)Short titleThis section may be cited as the Craig Thomas Snake Headwaters Legacy Act of 2008. 
(b)Findings; purposes 
(1)FindingsCongress finds that— 
(A)the headwaters of the Snake River System in northwest Wyoming feature some of the cleanest sources of freshwater, healthiest native trout fisheries, and most intact rivers and streams in the lower 48 States; 
(B)the rivers and streams of the headwaters of the Snake River System— 
(i)provide unparalleled fishing, hunting, boating, and other recreational activities for— 
(I)local residents; and 
(II)millions of visitors from around the world; and 
(ii)are national treasures; 
(C)each year, recreational activities on the rivers and streams of the headwaters of the Snake River System generate millions of dollars for the economies of— 
(i)Teton County, Wyoming; and 
(ii)Lincoln County, Wyoming; 
(D)to ensure that future generations of citizens of the United States enjoy the benefits of the rivers and streams of the headwaters of the Snake River System, Congress should apply the protections provided by the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) to those rivers and streams; and 
(E)the designation of the rivers and streams of the headwaters of the Snake River System under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) will signify to the citizens of the United States the importance of maintaining the outstanding and remarkable qualities of the Snake River System while— 
(i)preserving public access to those rivers and streams; 
(ii)respecting private property rights (including existing water rights); and 
(iii)continuing to allow historic uses of the rivers and streams. 
(2)PurposesThe purposes of this section are— 
(A)to protect for current and future generations of citizens of the United States the outstandingly remarkable scenic, natural, wildlife, fishery, recreational, scientific, historic, and ecological values of the rivers and streams of the headwaters of the Snake River System, while continuing to deliver water and operate and maintain valuable irrigation water infrastructure; and 
(B)to designate approximately 387.7 miles of the rivers and streams of the headwaters of the Snake River System as additions to the National Wild and Scenic Rivers System. 
(c)DefinitionsIn this section: 
(1)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to each river segment described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) that is not located in— 
(i)Grand Teton National Park; 
(ii)Yellowstone National Park; 
(iii)the John D. Rockefeller, Jr. Memorial Parkway; or 
(iv)the National Elk Refuge; and 
(B)the Secretary of the Interior, with respect to each river segment described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) that is located in— 
(i)Grand Teton National Park; 
(ii)Yellowstone National Park; 
(iii)the John D. Rockefeller, Jr. Memorial Parkway; or 
(iv)the National Elk Refuge. 
(2)StateThe term State means the State of Wyoming. 
(d)Wild and scenic river designations, Snake River Headwaters, WyomingSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 5001) is amended by adding at the end the following: 
 
(206)Snake River Headwaters, WyomingThe following segments of the Snake River System, in the State of Wyoming: 
(A)Bailey creekThe 7-mile segment of Bailey Creek, from the divide with the Little Greys River north to its confluence with the Snake River, as a wild river. 
(B)Blackrock creekThe 22-mile segment from its source to the Bridger-Teton National Forest boundary, as a scenic river. 
(C)Buffalo Fork of the Snake RiverThe portions of the Buffalo Fork of the Snake River, consisting of— 
(i)the 55-mile segment consisting of the North Fork, the Soda Fork, and the South Fork, upstream from Turpin Meadows, as a wild river; 
(ii)the 14-mile segment from Turpin Meadows to the upstream boundary of Grand Teton National Park, as a scenic river; and 
(iii)the 7.7-mile segment from the upstream boundary of Grand Teton National Park to its confluence with the Snake River, as a scenic river. 
(D)Crystal CreekThe portions of Crystal Creek, consisting of— 
(i)the 14-mile segment from its source to the Gros Ventre Wilderness boundary, as a wild river; and 
(ii)the 5-mile segment from the Gros Ventre Wilderness boundary to its confluence with the Gros Ventre River, as a scenic river. 
(E)Granite CreekThe portions of Granite Creek, consisting of— 
(i)the 12-mile segment from its source to the end of Granite Creek Road, as a wild river; and 
(ii)the 9.5-mile segment from Granite Hot Springs to the point 1 mile upstream from its confluence with the Hoback River, as a scenic river. 
(F)Gros Ventre RiverThe portions of the Gros Ventre River, consisting of— 
(i)the 16.5-mile segment from its source to Darwin Ranch, as a wild river; 
(ii)the 39-mile segment from Darwin Ranch to the upstream boundary of Grand Teton National Park, excluding the section along Lower Slide Lake, as a scenic river; and 
(iii)the 3.3-mile segment flowing across the southern boundary of Grand Teton National Park to the Highlands Drive Loop Bridge, as a scenic river. 
(G)Hoback riverThe 10-mile segment from the point 10 miles upstream from its confluence with the Snake River to its confluence with the Snake River, as a recreational river. 
(H)Lewis RiverThe portions of the Lewis River, consisting of— 
(i)the 5-mile segment from Shoshone Lake to Lewis Lake, as a wild river; and 
(ii)the 12-mile segment from the outlet of Lewis Lake to its confluence with the Snake River, as a scenic river. 
(I)Pacific CreekThe portions of Pacific Creek, consisting of— 
(i)the 22.5-mile segment from its source to the Teton Wilderness boundary, as a wild river; and 
(ii)the 11-mile segment from the Wilderness boundary to its confluence with the Snake River, as a scenic river. 
(J)Shoal creekThe 8-mile segment from its source to the point 8 miles downstream from its source, as a wild river. 
(K)Snake RiverThe portions of the Snake River, consisting of— 
(i)the 47-mile segment from its source to Jackson Lake, as a wild river; 
(ii)the 24.8-mile segment from 1 mile downstream of Jackson Lake Dam to 1 mile downstream of the Teton Park Road bridge at Moose, Wyoming, as a scenic river; and 
(iii)the 19-mile segment from the mouth of the Hoback River to the point 1 mile upstream from the Highway 89 bridge at Alpine Junction, as a recreational river, the boundary of the western edge of the corridor for the portion of the segment extending from the point 3.3 miles downstream of the mouth of the Hoback River to the point 4 miles downstream of the mouth of the Hoback River being the ordinary high water mark. 
(L)Willow creekThe 16.2-mile segment from the point 16.2 miles upstream from its confluence with the Hoback River to its confluence with the Hoback River, as a wild river. 
(M)Wolf CreekThe 7-mile segment from its source to its confluence with the Snake River, as a wild river.. 
(e)Management 
(1)In generalEach river segment described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) shall be managed by the Secretary concerned. 
(2)Management plan 
(A)In generalIn accordance with subparagraph (A), not later than 3 years after the date of enactment of this Act, the Secretary concerned shall develop a management plan for each river segment described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) that is located in an area under the jurisdiction of the Secretary concerned. 
(B)Required componentEach management plan developed by the Secretary concerned under subparagraph (A) shall contain, with respect to the river segment that is the subject of the plan, a section that contains an analysis and description of the availability and compatibility of future development with the wild and scenic character of the river segment (with particular emphasis on each river segment that contains 1 or more parcels of private land). 
(3)Quantification of Water Rights Reserved by River Segments 
(A)The Secretary concerned shall apply for the quantification of the water rights reserved by each river segment designated by this section in accordance with the procedural requirements of the laws of the State of Wyoming. 
(B)For the purpose of the quantification of water rights under this subsection, with respect to each Wild and Scenic River segment designated by this section— 
(i)the purposes for which the segments are designated, as set forth in this section, are declared to be beneficial uses; and 
(ii)the priority date of such right shall be the date of enactment of this Act. 
(4)Stream gaugesConsistent with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Secretary may carry out activities at United States Geological Survey stream gauges that are located on the Snake River (including tributaries of the Snake River), including flow measurements and operation, maintenance, and replacement. 
(5)Consent of property ownerNo property or interest in property located within the boundaries of any river segment described in paragraph (205) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (d)) may be acquired by the Secretary without the consent of the owner of the property or interest in property. 
(6)Effect of designations 
(A)In generalNothing in this section affects valid existing rights, including— 
(i)all interstate water compacts in existence on the date of enactment of this Act (including full development of any apportionment made in accordance with the compacts); 
(ii)water rights in the States of Idaho and Wyoming; and 
(iii)water rights held by the United States. 
(B)Jackson Lake; Jackson Lake DamNothing in this section shall affect the management and operation of Jackson Lake or Jackson Lake Dam, including the storage, management, and release of water. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
5003.Taunton River, Massachusetts 
(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 5002(d)) is amended by adding at the end the following: 
 
(207)Taunton River, MassachusettsThe main stem of the Taunton River from its headwaters at the confluence of the Town and Matfield Rivers in the Town of Bridgewater downstream 40 miles to the confluence with the Quequechan River at the Route 195 Bridge in the City of Fall River, to be administered by the Secretary of the Interior in cooperation with the Taunton River Stewardship Council as follows: 
(A)The 18-mile segment from the confluence of the Town and Matfield Rivers to Route 24 in the Town of Raynham, as a scenic river. 
(B)The 5-mile segment from Route 24 to 0.5 miles below Weir Bridge in the City of Taunton, as a recreational river. 
(C)The 8-mile segment from 0.5 miles below Weir Bridge to Muddy Cove in the Town of Dighton, as a scenic river. 
(D)The 9-mile segment from Muddy Cove to the confluence with the Quequechan River at the Route 195 Bridge in the City of Fall River, as a recreational river.. 
(b)Management of Taunton River, Massachusetts 
(1)Taunton River Stewardship Plan 
(A)In generalEach river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)) shall be managed in accordance with the Taunton River Stewardship Plan, dated July 2005 (including any amendment to the Taunton River Stewardship Plan that the Secretary of the Interior (referred to in this subsection as the Secretary) determines to be consistent with this section). 
(B)EffectThe Taunton River Stewardship Plan described in subparagraph (A) shall be considered to satisfy each requirement relating to the comprehensive management plan required under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)). 
(2)Cooperative agreementsTo provide for the long-term protection, preservation, and enhancement of each river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)), pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e) and 1282(b)(1)), the Secretary may enter into cooperative agreements (which may include provisions for financial and other assistance) with— 
(A)the Commonwealth of Massachusetts (including political subdivisions of the Commonwealth of Massachusetts); 
(B)the Taunton River Stewardship Council; and 
(C)any appropriate nonprofit organization, as determined by the Secretary. 
(3)Relation to National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), each river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)) shall not be— 
(A)administered as a unit of the National Park System; or 
(B)subject to the laws (including regulations) that govern the administration of the National Park System. 
(4)Land management 
(A)Zoning ordinancesThe zoning ordinances adopted by the Towns of Bridgewater, Halifax, Middleborough, Raynham, Berkley, Dighton, Freetown, and Somerset, and the Cities of Taunton and Fall River, Massachusetts (including any provision of the zoning ordinances relating to the conservation of floodplains, wetlands, and watercourses associated with any river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a))), shall be considered to satisfy each standard and requirement described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)). 
(B)VillagesFor the purpose of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), each town described in subparagraph (A) shall be considered to be a village. 
(C)Acquisition of land 
(i)Limitation of authority of SecretaryWith respect to each river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)), the Secretary may only acquire parcels of land— 
(I)by donation; or 
(II)with the consent of the owner of the parcel of land. 
(ii)Prohibition relating to acquisition of land by condemnationIn accordance with section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with respect to each river segment designated by section 3(a)(206) of the Wild and Scenic Rivers Act (as added by subsection (a)), the Secretary may not acquire any parcel of land by condemnation. 
BWild and Scenic Rivers Studies 
5101.Missisquoi and Trout Rivers Study 
(a)Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following: 
 
(140)Missisquoi and Trout Rivers, VermontThe approximately 25-mile segment of the upper Missisquoi from its headwaters in Lowell to the Canadian border in North Troy, the approximately 25-mile segment from the Canadian border in East Richford to Enosburg Falls, and the approximately 20-mile segment of the Trout River from its headwaters to its confluence with the Missisquoi River.. 
(b)Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following: 
 
(19)Missisquoi and Trout Rivers, VermontNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall— 
(A)complete the study of the Missisquoi and Trout Rivers, Vermont, described in subsection (a)(140); and 
(B)submit a report describing the results of that study to the appropriate committees of Congress.. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
CAdditions to the National Trails System 
5201.Arizona National Scenic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following: 
 
(27)Arizona national scenic trail 
(A)In generalThe Arizona National Scenic Trail, extending approximately 807 miles across the State of Arizona from the U.S.–Mexico international border to the Arizona–Utah border, as generally depicted on the map entitled Arizona National Scenic Trail and dated December 5, 2007, to be administered by the Secretary of Agriculture, in consultation with the Secretary of the Interior and appropriate State, tribal, and local governmental agencies. 
(B)Availability of mapThe map shall be on file and available for public inspection in appropriate offices of the Forest Service.. 
5202.New England National Scenic Trail 
(a)Authorization and administrationSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) (as amended by section 5201) is amended by adding at the end the following: 
 
(28)New England national scenic trailThe New England National Scenic Trail, a continuous trail extending approximately 220 miles from the border of New Hampshire in the town of Royalston, Massachusetts to Long Island Sound in the town of Guilford, Connecticut, as generally depicted on the map titled ‘New England National Scenic Trail Proposed Route’, numbered T06/80,000, and dated October 2007. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service. The Secretary of the Interior, in consultation with appropriate Federal, State, tribal, regional, and local agencies, and other organizations, shall administer the trail after considering the recommendations of the report titled the ‘Metacomet Monadnock Mattabesset Trail System National Scenic Trail Feasibility Study and Environmental Assessment’, prepared by the National Park Service, and dated Spring 2006. The United States shall not acquire for the trail any land or interest in land without the consent of the owner.. 
(b)ManagementThe Secretary of the Interior (referred to in this section as the Secretary) shall consider the actions outlined in the Trail Management Blueprint described in the report titled the Metacomet Monadnock Mattabesett Trail System National Scenic Trail Feasibility Study and Environmental Assessment, prepared by the National Park Service, and dated Spring 2006, as the framework for management and administration of the New England National Scenic Trail. Additional or more detailed plans for administration, management, protection, access, maintenance, or development of the trail may be developed consistent with the Trail Management Blueprint, and as approved by the Secretary. 
(c)Cooperative agreementsThe Secretary is authorized to enter into cooperative agreements with the Commonwealth of Massachusetts (and its political subdivisions), the State of Connecticut (and its political subdivisions), and other regional, local, and private organizations deemed necessary and desirable to accomplish cooperative trail administrative, management, and protection objectives consistent with the Trail Management Blueprint. An agreement under this subsection may include provisions for limited financial assistance to encourage participation in the planning, acquisition, protection, operation, development, or maintenance of the trail. 
(d)Additional trail segmentsPursuant to section 6 of the National Trails System Act (16 U.S.C. 1245), the Secretary is encouraged to work with the State of New Hampshire and appropriate local and private organizations to include that portion of the Metacomet-Monadnock Trail in New Hampshire (which lies between Royalston, Massachusetts and Jaffrey, New Hampshire) as a component of the New England National Scenic Trail. Inclusion of this segment, as well as other potential side or connecting trails, is contingent upon written application to the Secretary by appropriate State and local jurisdictions and a finding by the Secretary that trail management and administration is consistent with the Trail Management Blueprint. 
5203.Ice Age Floods National Geologic Trail 
(a)Findings; purpose 
(1)FindingsCongress finds that— 
(A)at the end of the last Ice Age, some 12,000 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the northwest region of the United States, leaving a lasting mark of dramatic and distinguishing features on the landscape of parts of the States of Montana, Idaho, Washington and Oregon; 
(B)geological features that have exceptional value and quality to illustrate and interpret this extraordinary natural phenomenon are present on Federal, State, tribal, county, municipal, and private land in the region; and 
(C)in 2001, a joint study team headed by the National Park Service that included about 70 members from public and private entities completed a study endorsing the establishment of an Ice Age Floods National Geologic Trail— 
(i)to recognize the national significance of this phenomenon; and 
(ii)to coordinate public and private sector entities in the presentation of the story of the Ice Age floods. 
(2)PurposeThe purpose of this section is to designate the Ice Age Floods National Geologic Trail in the States of Montana, Idaho, Washington, and Oregon, enabling the public to view, experience, and learn about the features and story of the Ice Age floods through the collaborative efforts of public and private entities. 
(b)DefinitionsIn this section: 
(1)Ice age floods; floodsThe term Ice Age floods or floods means the cataclysmic floods that occurred in what is now the northwestern United States during the last Ice Age from massive, rapid and recurring drainage of Glacial Lake Missoula. 
(2)PlanThe term plan means the cooperative management and interpretation plan authorized under subsection (f)(5). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)TrailThe term Trail means the Ice Age Floods National Geologic Trail designated by subsection (c). 
(c)DesignationIn order to provide for public appreciation, understanding, and enjoyment of the nationally significant natural and cultural features of the Ice Age floods and to promote collaborative efforts for interpretation and education among public and private entities located along the pathways of the floods, there is designated the Ice Age Floods National Geologic Trail. 
(d)Location 
(1)MapThe route of the Trail shall be as generally depicted on the map entitled Ice Age Floods National Geologic Trail, numbered P43/80,000 and dated June 2004. 
(2)RouteThe route shall generally follow public roads and highways. 
(3)RevisionThe Secretary may revise the map by publication in the Federal Register of a notice of availability of a new map as part of the plan. 
(e)Map AvailabilityThe map referred to in subsection (d)(1) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(f)Administration 
(1)In GeneralThe Secretary, acting through the Director of the National Park Service, shall administer the Trail in accordance with this section. 
(2)LimitationExcept as provided in paragraph (6)(B), the Trail shall not be considered to be a unit of the National Park System. 
(3)Trail Management OfficeTo improve management of the Trail and coordinate Trail activities with other public agencies and private entities, the Secretary may establish and operate a trail management office at a central location within the vicinity of the Trail. 
(4)Interpretive FacilitiesThe Secretary may plan, design, and construct interpretive facilities for sites associated with the Trail if the facilities are constructed in partnership with State, local, tribal, or non-profit entities and are consistent with the plan. 
(5)Management Plan 
(A)In generalNot later than 3 years after funds are made available to carry out this section, the Secretary shall prepare a cooperative management and interpretation plan for the Trail. 
(B)ConsultationThe Secretary shall prepare the plan in consultation with— 
(i)State, local, and tribal governments; 
(ii)the Ice Age Floods Institute; 
(iii)private property owners; and 
(iv)other interested parties. 
(C)ContentsThe plan shall— 
(i)confirm and, if appropriate, expand on the inventory of features of the floods contained in the National Park Service study entitled Ice Age Floods, Study of Alternatives and Environmental Assessment (February 2001) by— 
(I)locating features more accurately; 
(II)improving the description of features; and 
(III)reevaluating the features in terms of their interpretive potential; 
(ii)review and, if appropriate, modify the map of the Trail referred to in subsection (d)(1); 
(iii)describe strategies for the coordinated development of the Trail, including an interpretive plan for facilities, waysides, roadside pullouts, exhibits, media, and programs that present the story of the floods to the public effectively; and 
(iv)identify potential partnering opportunities in the development of interpretive facilities and educational programs to educate the public about the story of the floods. 
(6)Cooperative Management 
(A)In generalIn order to facilitate the development of coordinated interpretation, education, resource stewardship, visitor facility development and operation, and scientific research associated with the Trail and to promote more efficient administration of the sites associated with the Trail, the Secretary may enter into cooperative management agreements with appropriate officials in the States of Montana, Idaho, Washington, and Oregon in accordance with the authority provided for units of the National Park System under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)). 
(B)AuthorityFor purposes of this paragraph only, the Trail shall be considered a unit of the National Park System. 
(7)Cooperative AgreementsThe Secretary may enter into cooperative agreements with public or private entities to carry out this section. 
(8)Effect on Private Property RightsNothing in this section— 
(A)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or 
(B)modifies any provision of Federal, State, or local law with respect to public access to or use of private land. 
(9)LiabilityDesignation of the Trail by subsection (c) does not create any liability for, or affect any liability under any law of, any private property owner with respect to any person injured on the private property. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, of which not more than $12,000,000 may be used for development of the Trail. 
5204.Washington-Rochambeau Revolutionary Route National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) (as amended by section 5202(a)) is amended by adding at the end the following: 
 
(29)Washington-Rochambeau revolutionary route national historic trail 
(A)In generalThe Washington-Rochambeau Revolutionary Route National Historic Trail, a corridor of approximately 600 miles following the route taken by the armies of General George Washington and Count Rochambeau between Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as generally depicted on the map entitled WASHINGTON-ROCHAMBEAU REVOLUTIONARY ROUTE NATIONAL HISTORIC TRAIL, numbered T01/80,001, and dated June 2007. 
(B)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(C)AdministrationThe trail shall be administered by the Secretary of the Interior, in consultation with— 
(i)other Federal, State, tribal, regional, and local agencies; and 
(ii)the private sector. 
(D)Land acquisitionThe United States shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally-managed area without the consent of the owner of the land or interest in land.. 
5205.Pacific Northwest National Scenic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) (as amended by section 5204) is amended by adding at the end the following: 
 
(30)Pacific Northwest National Scenic Trail 
(A)In generalThe Pacific Northwest National Scenic Trail, a trail of approximately 1,200 miles, extending from the Continental Divide in Glacier National Park, Montana, to the Pacific Ocean Coast in Olympic National Park, Washington, following the route depicted on the map entitled Pacific Northwest National Scenic Trail: Proposed Trail, numbered T12/80,000, and dated February 2008 (referred to in this paragraph as the map). 
(B)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Forest Service. 
(C)AdministrationThe Pacific Northwest National Scenic Trail shall be administered by the Secretary of Agriculture. 
(D)Land acquisitionThe United States shall not acquire for the Pacific Northwest National Scenic Trail any land or interest in land outside the exterior boundary of any federally-managed area without the consent of the owner of the land or interest in land.. 
5206.Trail of Tears National Historic TrailSection 5(a)(16) of the National Trails System Act (16 U.S.C. 1244(a)(16)) is amended as follows: 
(1)By amending subparagraph (C) to read as follows: 
 
(C)In addition to the areas otherwise designated under this paragraph, the following routes and land components by which the Cherokee Nation was removed to Oklahoma are components of the Trail of Tears National Historic Trail, as generally described in the environmentally preferred alternative of the November 2007 Feasibility Study Amendment and Environmental Assessment for Trail of Tears National Historic Trail: 
(i)The Benge and Bell routes. 
(ii)The land components of the designated water routes in Alabama, Arkansas, Oklahoma, and Tennessee. 
(iii)The routes from the collection forts in Alabama, Georgia, North Carolina, and Tennessee to the emigration depots. 
(iv)The related campgrounds located along the routes and land components described in clauses (i) through (iii).. 
(2)In subparagraph (D)— 
(A)by striking the first sentence; and 
(B)by adding at the end the following: No lands or interests in lands outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the Trail of Tears National Historic Trail except with the consent of the owner thereof.. 
DNational Trail System amendments 
5301.National Trails System willing seller authority 
(a)Authority To acquire land from willing sellers for certain trails 
(1)Oregon national historic trailSection 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(2)Mormon pioneer national historic trailSection 5(a)(4) of the National Trails System Act (16 U.S.C. 1244(a)(4)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(3)Continental divide national scenic trailSection 5(a)(5) of the National Trails System Act (16 U.S.C. 1244(a)(5)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(4)Lewis and clark national historic trailSection 5(a)(6) of the National Trails System Act (16 U.S.C. 1244(a)(6)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(5)Iditarod national historic trailSection 5(a)(7) of the National Trails System Act (16 U.S.C. 1244(a)(7)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(6)North country national scenic trailSection 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land.. 
(7)Ice age national scenic trailSection 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land.. 
(8)Potomac heritage national scenic trailSection 5(a)(11) of the National Trails System Act (16 U.S.C. 1244(a)(11)) is amended— 
(A)by striking the fourth and fifth sentences; and 
(B)by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land.. 
(9)Nez perce national historic trailSection 5(a)(14) of the National Trails System Act (16 U.S.C. 1244(a)(14)) is amended— 
(A)by striking the fourth and fifth sentences; and 
(B)by adding at the end the following: No land or interest in land outside the exterior boundaries of any federally administered area may be acquired by the Federal Government for the trail except with the consent of the owner of the land or interest in land. The authority of the Federal Government to acquire fee title under this paragraph shall be limited to an average of not more than 1/4 mile on either side of the trail.. 
(b)Conforming amendmentSection 10 of the National Trails System Act (16 U.S.C. 1249) is amended by striking subsection (c) and inserting the following: 
 
(c)Authorization of appropriations 
(1)In generalExcept as otherwise provided in this Act, there are authorized to be appropriated such sums as are necessary to implement the provisions of this Act relating to the trails designated by section 5(a). 
(2)Natchez Trace National Scenic Trail 
(A)In generalWith respect to the Natchez Trace National Scenic Trail (referred to in this paragraph as the trail) designated by section 5(a)(12)— 
(i)not more than $500,000 shall be appropriated for the acquisition of land or interests in land for the trail; and 
(ii)not more than $2,000,000 shall be appropriated for the development of the trail. 
(B)Participation by volunteer trail groupsThe administering agency for the trail shall encourage volunteer trail groups to participate in the development of the trail.. 
5302.Revision of feasibility and suitability studies of existing national historic trailsSection 5 of the National Trails System Act (16 U.S.C. 1244) is amended by adding at the end the following: 
 
(g)Revision of Feasibility and Suitability Studies of Existing National Historic Trails 
(1)DefinitionsIn this subsection: 
(A)RouteThe term route includes a trail segment commonly known as a cutoff. 
(B)Shared routeThe term shared route means a route that was a segment of more than 1 historic trail, including a route shared with an existing national historic trail. 
(2)Requirements for revision 
(A)In generalThe Secretary of the Interior shall revise the feasibility and suitability studies for certain national trails for consideration of possible additions to the trails. 
(B)Study requirements and objectivesThe study requirements and objectives specified in subsection (b) shall apply to a study required by this subsection. 
(C)Completion and submission of studyA study listed in this subsection shall be completed and submitted to Congress not later than 3 complete fiscal years from the date funds are made available for the study. 
(3)Oregon National Historic Trail 
(A)Study requiredThe Secretary of the Interior shall undertake a study of the routes of the Oregon Trail listed in subparagraph (B) and generally depicted on the map entitled Western Emigrant Trails 1830/1870 and dated 1991/1993, and of such other routes of the Oregon Trail that the Secretary considers appropriate, to determine the feasibility and suitability of designation of 1 or more of the routes as components of the Oregon National Historic Trail. 
(B)Covered routesThe routes to be studied under subparagraph (A) shall include the following: 
(i)Whitman Mission route. 
(ii)Upper Columbia River. 
(iii)Cowlitz River route. 
(iv)Meek cutoff. 
(v)Free Emigrant Road. 
(vi)North Alternate Oregon Trail. 
(vii)Goodale’s cutoff. 
(viii)North Side alternate route. 
(ix)Cutoff to Barlow road. 
(x)Naches Pass Trail. 
(4)Pony Express National Historic TrailThe Secretary of the Interior shall undertake a study of the approximately 20-mile southern alternative route of the Pony Express Trail from Wathena, Kansas, to Troy, Kansas, and such other routes of the Pony Express Trail that the Secretary considers appropriate, to determine the feasibility and suitability of designation of 1 or more of the routes as components of the Pony Express National Historic Trail. 
(5)California National Historic Trail 
(A)Study requiredThe Secretary of the Interior shall undertake a study of the Missouri Valley, central, and western routes of the California Trail listed in subparagraph (B) and generally depicted on the map entitled Western Emigrant Trails 1830/1870 and dated 1991/1993, and of such other and shared Missouri Valley, central, and western routes that the Secretary considers appropriate, to determine the feasibility and suitability of designation of 1 or more of the routes as components of the California National Historic Trail. 
(B)Covered routesThe routes to be studied under subparagraph (A) shall include the following: 
(i)Missouri Valley routes 
(I)Blue Mills-Independence Road. 
(II)Westport Landing Road. 
(III)Westport-Lawrence Road. 
(IV)Fort Leavenworth-Blue River route. 
(V)Road to Amazonia. 
(VI)Union Ferry Route. 
(VII)Old Wyoming-Nebraska City cutoff. 
(VIII)Lower Plattsmouth Route. 
(IX)Lower Bellevue Route. 
(X)Woodbury cutoff. 
(XI)Blue Ridge cutoff. 
(XII)Westport Road. 
(XIII)Gum Springs-Fort Leavenworth route. 
(XIV)Atchison/Independence Creek routes. 
(XV)Fort Leavenworth-Kansas River route. 
(XVI)Nebraska City cutoff routes. 
(XVII)Minersville-Nebraska City Road. 
(XVIII)Upper Plattsmouth route. 
(XIX)Upper Bellevue route. 
(ii)Central routes 
(I)Cherokee Trail, including splits. 
(II)Weber Canyon route of Hastings cutoff. 
(III)Bishop Creek cutoff. 
(IV)McAuley cutoff. 
(V)Diamond Springs cutoff. 
(VI)Secret Pass. 
(VII)Greenhorn cutoff. 
(VIII)Central Overland Trail. 
(iii)Western routes 
(I)Bidwell-Bartleson route. 
(II)Georgetown/Dagget Pass Trail. 
(III)Big Trees Road. 
(IV)Grizzly Flat cutoff. 
(V)Nevada City Road. 
(VI)Yreka Trail. 
(VII)Henness Pass route. 
(VIII)Johnson cutoff. 
(IX)Luther Pass Trail. 
(X)Volcano Road. 
(XI)Sacramento-Coloma Wagon Road. 
(XII)Burnett cutoff. 
(XIII)Placer County Road to Auburn. 
(6)Mormon Pioneer National Historic Trail 
(A)Study requiredThe Secretary of the Interior shall undertake a study of the routes of the Mormon Pioneer Trail listed in subparagraph (B) and generally depicted in the map entitled Western Emigrant Trails 1830/1870 and dated 1991/1993, and of such other routes of the Mormon Pioneer Trail that the Secretary considers appropriate, to determine the feasibility and suitability of designation of 1 or more of the routes as components of the Mormon Pioneer National Historic Trail. 
(B)Covered routesThe routes to be studied under subparagraph (A) shall include the following: 
(i)1846 Subsequent routes A and B (Lucas and Clarke Counties, Iowa). 
(ii)1856–57 Handcart route (Iowa City to Council Bluffs). 
(iii)Keokuk route (Iowa). 
(iv)1847 Alternative Elkhorn and Loup River Crossings in Nebraska. 
(v)Fort Leavenworth Road; Ox Bow route and alternates in Kansas and Missouri (Oregon and California Trail routes used by Mormon emigrants). 
(vi)1850 Golden Pass Road in Utah. 
(7)Shared California and Oregon Trail routes 
(A)Study requiredThe Secretary of the Interior shall undertake a study of the shared routes of the California Trail and Oregon Trail listed in subparagraph (B) and generally depicted on the map entitled Western Emigrant Trails 1830/1870 and dated 1991/1993, and of such other shared routes that the Secretary considers appropriate, to determine the feasibility and suitability of designation of 1 or more of the routes as shared components of the California National Historic Trail and the Oregon National Historic Trail. 
(B)Covered routesThe routes to be studied under subparagraph (A) shall include the following: 
(i)St. Joe Road. 
(ii)Council Bluffs Road. 
(iii)Sublette cutoff. 
(iv)Applegate route. 
(v)Old Fort Kearny Road (Oxbow Trail). 
(vi)Childs cutoff. 
(vii)Raft River to Applegate.. 
5303.Chisholm Trail and Great Western Trails StudiesSection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following: 
 
(44)Chisholm Trail 
(A)In generalThe Chisholm Trail (also known as the Abilene Trail), from the vicinity of San Antonio, Texas, segments from the vicinity of Cuero, Texas, to Ft. Worth, Texas, Duncan, Oklahoma, alternate segments used through Oklahoma, to Enid, Oklahoma, Caldwell, Kansas, Wichita, Kansas, Abilene, Kansas, and commonly used segments running to alternative Kansas destinations. 
(B)RequirementIn conducting the study required under this paragraph, the Secretary of the Interior shall identify the point at which the trail originated south of San Antonio, Texas. 
(45)Great Western Trail 
(A)In generalThe Great Western Trail (also known as the Dodge City Trail), from the vicinity of San Antonio, Texas, north-by-northwest through the vicinities of Kerrville and Menard, Texas, north-by-northeast through the vicinities of Coleman and Albany, Texas, north through the vicinity of Vernon, Texas, to Doan's Crossing, Texas, northward through or near the vicinities of Altus, Lone Wolf, Canute, Vici, and May, Oklahoma, north through Kansas to Dodge City, and north through Nebraska to Ogallala. 
(B)RequirementIn conducting the study required under this paragraph, the Secretary of the Interior shall identify the point at which the trail originated south of San Antonio, Texas.. 
EEffect of title 
5401.Effect 
(a)Effect on access for recreational activitiesNothing in this title shall be construed as affecting access for recreational activities otherwise allowed by law or regulation, including hunting, fishing, or trapping. 
(b)Effect on state authorityNothing in this title shall be construed as affecting the authority, jurisdiction, or responsibility of the several States to manage, control, or regulate fish and resident wildlife under State law or regulations, including the regulation of hunting, fishing, and trapping. 
VIDepartment of the Interior authorizations 
ACooperative watershed management program 
6001.DefinitionsIn this subtitle: 
(1)Affected stakeholderThe term affected stakeholder means an entity that significantly affects, or is significantly affected by, the quality or quantity of water in a watershed, as determined by the Secretary. 
(2)Grant recipientThe term grant recipient means a watershed group that the Secretary has selected to receive a grant under section 6002(c)(2). 
(3)ProgramThe term program means the Cooperative Watershed Management Program established by the Secretary under section 6002(a). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)Watershed groupThe term watershed group means a self-sustaining, cooperative watershed-wide group that— 
(A)is comprised of representatives of the affected stakeholders of the relevant watershed; 
(B)incorporates the perspectives of a diverse array of stakeholders, including, to the maximum extent practicable— 
(i)representatives of— 
(I)hydroelectric production; 
(II)livestock grazing; 
(III)timber production; 
(IV)land development; 
(V)recreation or tourism; 
(VI)irrigated agricultural production; 
(VII)the environment; 
(VIII)potable water purveyors and industrial water users; and 
(IX)private property owners within the watershed; 
(ii)any Federal agency that has authority with respect to the watershed; 
(iii)any State agency that has authority with respect to the watershed; 
(iv)any local agency that has authority with respect to the watershed; and 
(v)any Indian tribe that— 
(I)owns land within the watershed; or 
(II)has land in the watershed that is held in trust; 
(C)is a grassroots, nonregulatory entity that addresses water availability and quality issues within the relevant watershed; 
(D)is capable of promoting the sustainable use of the water resources of the relevant watershed and improving the functioning condition of rivers and streams through— 
(i)water conservation; 
(ii)improved water quality; 
(iii)ecological resiliency; and 
(iv)the reduction of water conflicts; and 
(E)makes decisions on a consensus basis, as defined in the bylaws of the watershed group. 
(6)Watershed management projectThe term watershed management project means any project (including a demonstration project) that— 
(A)enhances water conservation, including alternative water uses; 
(B)improves water quality; 
(C)improves ecological resiliency of a river or stream; 
(D)reduces the potential for water conflicts; or 
(E)advances any other goals associated with water quality or quantity that the Secretary determines to be appropriate. 
6002.Program 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Cooperative Watershed Management Program, under which the Secretary shall provide grants— 
(1) 
(A)to form a watershed group; or 
(B)to enlarge a watershed group; and 
(2)to conduct 1 or more projects in accordance with the goals of a watershed group. 
(b)Application 
(1)Establishment of application process; criteriaNot later than 1 year after the date of enactment of this Act, the Secretary shall establish— 
(A)an application process for the program; and 
(B)in consultation with the States, prioritization and eligibility criteria for considering applications submitted in accordance with the application process. 
(c)Distribution of grant funds 
(1)In generalIn distributing grant funds under this section, the Secretary— 
(A)shall comply with paragraph (2); and 
(B)may give priority to watershed groups that— 
(i)represent maximum diversity of interests; or 
(ii)serve subbasin-sized watersheds with an 8-digit hydrologic unit code, as defined by the United States Geological Survey. 
(2)Funding procedure 
(A)First phase 
(i)In generalThe Secretary may provide to a grant recipient a first-phase grant in an amount not greater than $100,000 each year for a period of not more than 3 years. 
(ii)Mandatory use of fundsA grant recipient that receives a first-phase grant shall use the funds— 
(I)to establish or enlarge a watershed group; 
(II)to develop a mission statement for the watershed group; 
(III)to develop project concepts; and 
(IV)to develop a restoration plan. 
(iii)Annual determination of eligibility 
(I)DeterminationFor each year of a first-phase grant, not later than 270 days after the date on which a grant recipient first receives grant funds for the year, the Secretary shall determine whether the grant recipient has made sufficient progress during the year to justify additional funding. 
(II)Effect of determinationIf the Secretary determines under subclause (I) that the progress of a grant recipient during the year covered by the determination justifies additional funding, the Secretary shall provide to the grant recipient grant funds for the following year. 
(iv)Advancement conditionsA grant recipient shall not be eligible to receive a second-phase grant under subparagraph (B) until the date on which the Secretary determines that the watershed group— 
(I)has approved articles of incorporation and bylaws governing the organization; and 
(II) 
(aa)holds regular meetings; 
(bb)has completed a mission statement; and 
(cc)has developed a restoration plan and project concepts for the watershed. 
(v)ExceptionA watershed group that has not applied for or received first-phase grants may apply for and receive second-phase grants under subparagraph (B) if the Secretary determines that the group has satisfied the requirements of first-phase grants. 
(B)Second phase 
(i)In generalA watershed group may apply for and receive second-phase grants of $1,000,000 each year for a period of not more than 4 years if— 
(I)the watershed group has applied for and received watershed grants under subparagraph (A); or 
(II)the Secretary determines that the watershed group has satisfied the requirements of first-phase grants. 
(ii)Mandatory use of fundsA grant recipient that receives a second-phase grant shall use the funds to plan and carry out watershed management projects. 
(iii)Annual determination of eligibility 
(I)DeterminationFor each year of the second-phase grant, not later than 270 days after the date on which a grant recipient first receives grant funds for the year, the Secretary shall determine whether the grant recipient has made sufficient progress during the year to justify additional funding. 
(II)Effect of determinationIf the Secretary determines under subclause (I) that the progress of a grant recipient during the year justifies additional funding, the Secretary shall provide to the grant recipient grant funds for the following year. 
(iv)Advancement conditionA grant recipient shall not be eligible to receive a third-phase grant under subparagraph (C) until the date on which the Secretary determines that the grant recipient has— 
(I)completed each requirement of the second-phase grant; and 
(II)demonstrated that 1 or more pilot projects of the grant recipient have resulted in demonstrable improvements, as determined by the Secretary, in the functioning condition of at least 1 river or stream in the watershed. 
(C)Third phase 
(i)Funding limitation 
(I)In generalExcept as provided in subclause (II), the Secretary may provide to a grant recipient a third-phase grant in an amount not greater than $5,000,000 for a period of not more than 5 years. 
(II)ExceptionThe Secretary may provide to a grant recipient a third-phase grant in an amount that is greater than the amount described in subclause (I) if the Secretary determines that the grant recipient is capable of using the additional amount to further the purposes of the program in a way that could not otherwise be achieved by the grant recipient using the amount described in subclause (I). 
(ii)Mandatory use of fundsA grant recipient that receives a third-phase grant shall use the funds to plan and carry out at least 1 watershed management project. 
(3)Authorizing use of funds for administrative and other costsA grant recipient that receives a grant under this section may use the funds— 
(A)to pay for— 
(i)administrative and coordination costs, if the costs are not greater than the lesser of— 
(I)20 percent of the total amount of the grant; or 
(II)$100,000; 
(ii)the salary of not more than 1 full-time employee of the watershed group; and 
(iii)any legal fees arising from the establishment of the relevant watershed group; and 
(B)to fund— 
(i)water quality and quantity studies of the relevant watershed; and 
(ii)the planning, design, and implementation of any projects relating to water quality or quantity. 
(d)Cost share 
(1)PlanningThe Federal share of the cost of an activity provided assistance through a first-phase grant shall be 100 percent. 
(2)Projects carried out under second phase 
(A)In generalThe Federal share of the cost of any activity of a watershed management project provided assistance through a second-phase grant shall not exceed 50 percent of the total cost of the activity. 
(B)Form of non-Federal shareThe non-Federal share under subparagraph (A) may be in the form of in-kind contributions. 
(3)Projects carried out under third phase 
(A)In generalThe Federal share of the costs of any activity of a watershed group of a grant recipient relating to a watershed management project provided assistance through a third-phase grant shall not exceed 50 percent of the total costs of the watershed management project. 
(B)Form of non-Federal shareThe non-Federal share under subparagraph (A) may be in the form of in-kind contributions. 
(e)Annual reports 
(1)In generalNot later than 1 year after the date on which a grant recipient first receives funds under this section, and annually thereafter, in accordance with paragraph (2), the watershed group shall submit to the Secretary a report that describes the progress of the watershed group. 
(2)Required degree of detailThe contents of an annual report required under paragraph (1) shall contain sufficient information to enable the Secretary to complete each report required under subsection (f), as determined by the Secretary. 
(f)ReportNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— 
(1)the ways in which the program assists the Secretary— 
(A)in addressing water conflicts; 
(B)in conserving water; 
(C)in improving water quality; and 
(D)in improving the ecological resiliency of a river or stream; and 
(2)benefits that the program provides, including, to the maximum extent practicable, a quantitative analysis of economic, social, and environmental benefits. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$2,000,000 for each of fiscal years 2008 and 2009; 
(2)$5,000,000 for fiscal year 2010; 
(3)$10,000,000 for fiscal year 2011; and 
(4)$20,000,000 for each of fiscal years 2012 through 2020. 
6003.Effect of subtitleNothing in this subtitle affects the applicability of any Federal, State, or local law with respect to any watershed group. 
BCompetitive status for Federal employees in Alaska 
6101.Competitive status for certain Federal employees in the State of AlaskaSection 1308 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3198) is amended by adding at the end the following: 
 
(e)Competitive status 
(1)In generalNothing in subsection (a) provides that any person hired pursuant to the program established under that subsection is not eligible for competitive status in the same manner as any other employee hired as part of the competitive service. 
(2)Redesignation of certain positions 
(A)Persons serving in original positionsNot later than 60 days after the date of enactment of this subsection, with respect to any person hired into a permanent position pursuant to the program established under subsection (a) who is serving in that position as of the date of enactment of this subsection, the Secretary shall redesignate that position and the person serving in that position as having been part of the competitive service as of the date that the person was hired into that position. 
(B)Persons no longer serving in original positionsWith respect to any person who was hired pursuant to the program established under subsection (a) that is no longer serving in that position as of the date of enactment of this subsection— 
(i)the person may provide to the Secretary a request for redesignation of the service as part of the competitive service that includes evidence of the employment; and 
(ii)not later than 90 days of the submission of a request under clause (i), the Secretary shall redesignate the service of the person as being part of the competitive service.. 
CWolf livestock loss demonstration project 
6201.DefinitionsIn this subtitle: 
(1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(2)LivestockThe term livestock means cattle, swine, horses, mules, sheep, goats, livestock guard animals, and other domestic animals, as determined by the Secretary. 
(3)ProgramThe term program means the demonstration program established under section 6202(a). 
(4)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 
6202.Wolf compensation and prevention program 
(a)In generalThe Secretaries shall establish a 5-year demonstration program to provide grants to States and Indian tribes— 
(1)to assist livestock producers in undertaking proactive, non-lethal activities to reduce the risk of livestock loss due to predation by wolves; and 
(2)to compensate livestock producers for livestock losses due to such predation. 
(b)Criteria and RequirementsThe Secretaries shall— 
(1)establish criteria and requirements to implement the program; and 
(2)when promulgating regulations to implement the program under paragraph (1), consult with States that have implemented State programs that provide assistance to— 
(A)livestock producers to undertake proactive activities to reduce the risk of livestock loss due to predation by wolves; or 
(B)provide compensation to livestock producers for livestock losses due to such predation. 
(c)EligibilityTo be eligible to receive a grant under subsection (a), a State or Indian tribe shall— 
(1)designate an appropriate agency of the State or Indian tribe to administer the 1 or more programs funded by the grant; 
(2)establish 1 or more accounts to receive grant funds; 
(3)maintain files of all claims received under programs funded by the grant, including supporting documentation; 
(4)submit to the Secretary— 
(A)annual reports that include— 
(i)a summary of claims and expenditures under the program during the year; and 
(ii)a description of any action taken on the claims; and 
(B)such other reports as the Secretary may require to assist the Secretary in determining the effectiveness of activities provided assistance under this section; and 
(5)promulgate rules for reimbursing livestock producers under the program. 
(d)Allocation of fundingThe Secretaries shall allocate funding made available to carry out this subtitle— 
(1)equally between the uses identified in paragraphs (1) and (2) of subsection (a); and 
(2)among States and Indian tribes based on— 
(A)the level of livestock predation in the State or on the land owned by, or held in trust for the benefit of, the Indian tribe; 
(B)whether the State or Indian tribe is located in a geographical area that is at high risk for livestock predation; or 
(C)any other factors that the Secretaries determine are appropriate. 
(e)Eligible landActivities and losses described in subsection (a) may occur on Federal, State, or private land, or land owned by, or held in trust for the benefit of, an Indian tribe. 
(f)Federal cost shareThe Federal share of the cost of any activity provided assistance made available under this subtitle shall not exceed 50 percent of the total cost of the activity. 
6203.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $1,000,000 for fiscal year 2009 and each fiscal year thereafter. 
DPaleontological resources preservation 
6301.DefinitionsIn this subtitle: 
(1)Casual collectingThe term casual collecting means the collecting of a reasonable amount of common invertebrate and plant paleontological resources for non-commercial personal use, either by surface collection or the use of non-powered hand tools resulting in only negligible disturbance to the Earth’s surface and other resources. As used in this paragraph, the terms reasonable amount, common invertebrate and plant paleontological resources and negligible disturbance shall be determined by the Secretary. 
(2)Federal landThe term Federal land means— 
(A)land controlled or administered by the Secretary of the Interior, except Indian land; or 
(B)National Forest System land controlled or administered by the Secretary of Agriculture. 
(3)Indian landThe term Indian Land means land of Indian tribes, or Indian individuals, which are either held in trust by the United States or subject to a restriction against alienation imposed by the United States. 
(4)Paleontological resourceThe term paleontological resource means any fossilized remains, traces, or imprints of organisms, preserved in or on the earth’s crust, that are of paleontological interest and that provide information about the history of life on earth, except that the term does not include— 
(A)any materials associated with an archaeological resource (as defined in section 3(1) of the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470bb(1)); or 
(B)any cultural item (as defined in section 2 of the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001)). 
(5)SecretaryThe term Secretary means the Secretary of the Interior with respect to land controlled or administered by the Secretary of the Interior or the Secretary of Agriculture with respect to National Forest System land controlled or administered by the Secretary of Agriculture. 
(6)StateThe term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory or possession of the United States. 
6302.Management 
(a)In generalThe Secretary shall manage and protect paleontological resources on Federal land using scientific principles and expertise. The Secretary shall develop appropriate plans for inventory, monitoring, and the scientific and educational use of paleontological resources, in accordance with applicable agency laws, regulations, and policies. These plans shall emphasize interagency coordination and collaborative efforts where possible with non-Federal partners, the scientific community, and the general public. 
(b)CoordinationTo the extent possible, the Secretary of the Interior and the Secretary of Agriculture shall coordinate in the implementation of this subtitle. 
6303.Public awareness and education programThe Secretary shall establish a program to increase public awareness about the significance of paleontological resources. 
6304.Collection of paleontological resources 
(a)Permit Requirement 
(1)In generalExcept as provided in this subtitle, a paleontological resource may not be collected from Federal land without a permit issued under this subtitle by the Secretary. 
(2)Casual collecting exceptionThe Secretary shall allow casual collecting without a permit on Federal land controlled or administered by the Bureau of Land Management, the Bureau of Reclamation, and the Forest Service, where such collection is consistent with the laws governing the management of those Federal land and this subtitle. 
(3)Previous permit exceptionNothing in this section shall affect a valid permit issued prior to the date of enactment of this Act. 
(b)Criteria for Issuance of a PermitThe Secretary may issue a permit for the collection of a paleontological resource pursuant to an application if the Secretary determines that— 
(1)the applicant is qualified to carry out the permitted activity; 
(2)the permitted activity is undertaken for the purpose of furthering paleontological knowledge or for public education; 
(3)the permitted activity is consistent with any management plan applicable to the Federal land concerned; and 
(4)the proposed methods of collecting will not threaten significant natural or cultural resources. 
(c)Permit SpecificationsA permit for the collection of a paleontological resource issued under this section shall contain such terms and conditions as the Secretary deems necessary to carry out the purposes of this subtitle. Every permit shall include requirements that— 
(1)the paleontological resource that is collected from Federal land under the permit will remain the property of the United States; 
(2)the paleontological resource and copies of associated records will be preserved for the public in an approved repository, to be made available for scientific research and public education; and 
(3)specific locality data will not be released by the permittee or repository without the written permission of the Secretary. 
(d)Modification, Suspension, and Revocation of Permits 
(1)The Secretary may modify, suspend, or revoke a permit issued under this section— 
(A)for resource, safety, or other management considerations; or 
(B)when there is a violation of term or condition of a permit issued pursuant to this section. 
(2)The permit shall be revoked if any person working under the authority of the permit is convicted under section 6306 or is assessed a civil penalty under section 6307. 
(e)Area ClosuresIn order to protect paleontological or other resources or to provide for public safety, the Secretary may restrict access to or close areas under the Secretary’s jurisdiction to the collection of paleontological resources. 
6305.Curation of resourcesAny paleontological resource, and any data and records associated with the resource, collected under a permit, shall be deposited in an approved repository. The Secretary may enter into agreements with non-Federal repositories regarding the curation of these resources, data, and records. 
6306.Prohibited acts; criminal penalties 
(a)In GeneralA person may not— 
(1)excavate, remove, damage, or otherwise alter or deface or attempt to excavate, remove, damage, or otherwise alter or deface any paleontological resources located on Federal land unless such activity is conducted in accordance with this subtitle; 
(2)exchange, transport, export, receive, or offer to exchange, transport, export, or receive any paleontological resource if the person knew or should have known such resource to have been excavated or removed from Federal land in violation of any provisions, rule, regulation, law, ordinance, or permit in effect under Federal law, including this subtitle; or 
(3)sell or purchase or offer to sell or purchase any paleontological resource if the person knew or should have known such resource to have been excavated, removed, sold, purchased, exchanged, transported, or received from Federal land. 
(b)False Labeling OffensesA person may not make or submit any false record, account, or label for, or any false identification of, any paleontological resource excavated or removed from Federal land. 
(c)PenaltiesA person who knowingly violates or counsels, procures, solicits, or employs another person to violate subsection (a) or (b) shall, upon conviction, be fined in accordance with title 18, United States Code, or imprisoned not more than 5 years, or both; but if the sum of the commercial and paleontological value of the paleontological resources involved and the cost of restoration and repair of such resources does not exceed $500, such person shall be fined in accordance with title 18, United States Code, or imprisoned not more than 2 years, or both. 
(d)Multiple offensesIn the case of a second or subsequent violation by the same person, the amount of the penalty assessed under subsection (c) may be doubled. 
(e)General ExceptionNothing in subsection (a) shall apply to any person with respect to any paleontological resource which was in the lawful possession of such person prior to the date of enactment of this Act. 
6307.Civil penalties 
(a)In General 
(1)HearingA person who violates any prohibition contained in an applicable regulation or permit issued under this subtitle may be assessed a penalty by the Secretary after the person is given notice and opportunity for a hearing with respect to the violation. Each violation shall be considered a separate offense for purposes of this section. 
(2)Amount of penaltyThe amount of such penalty assessed under paragraph (1) shall be determined under regulations promulgated pursuant to this subtitle, taking into account the following factors: 
(A)The scientific or fair market value, whichever is greater, of the paleontological resource involved, as determined by the Secretary. 
(B)The cost of response, restoration, and repair of the resource and the paleontological site involved. 
(C)Any other factors considered relevant by the Secretary assessing the penalty. 
(3)Multiple offensesIn the case of a second or subsequent violation by the same person, the amount of a penalty assessed under paragraph (2) may be doubled. 
(4)LimitationThe amount of any penalty assessed under this subsection for any 1 violation shall not exceed an amount equal to double the cost of response, restoration, and repair of resources and paleontological site damage plus double the scientific or fair market value of resources destroyed or not recovered. 
(b)Petition for Judicial Review; Collection of Unpaid Assessments 
(1)Judicial reviewAny person against whom an order is issued assessing a penalty under subsection (a) may file a petition for judicial review of the order in the United States District Court for the District of Columbia or in the district in which the violation is alleged to have occurred within the 30-day period beginning on the date the order making the assessment was issued. Upon notice of such filing, the Secretary shall promptly file such a certified copy of the record on which the order was issued. The court shall hear the action on the record made before the Secretary and shall sustain the action if it is supported by substantial evidence on the record considered as a whole. 
(2)Failure to payIf any person fails to pay a penalty under this section within 30 days— 
(A)after the order making assessment has become final and the person has not filed a petition for judicial review of the order in accordance with paragraph (1); or 
(B)after a court in an action brought in paragraph (1) has entered a final judgment upholding the assessment of the penalty, the Secretary may request the Attorney General to institute a civil action in a district court of the United States for any district in which the person if found, resides, or transacts business, to collect the penalty (plus interest at currently prevailing rates from the date of the final order or the date of the final judgment, as the case may be). The district court shall have jurisdiction to hear and decide any such action. In such action, the validity, amount, and appropriateness of such penalty shall not be subject to review. Any person who fails to pay on a timely basis the amount of an assessment of a civil penalty as described in the first sentence of this paragraph shall be required to pay, in addition to such amount and interest, attorneys fees and costs for collection proceedings. 
(c)HearingsHearings held during proceedings instituted under subsection (a) shall be conducted in accordance with section 554 of title 5, United States Code. 
(d)Use of Recovered AmountsPenalties collected under this section shall be available to the Secretary and without further appropriation may be used only as follows: 
(1)To protect, restore, or repair the paleontological resources and sites which were the subject of the action, and to protect, monitor, and study the resources and sites. 
(2)To provide educational materials to the public about paleontological resources and sites. 
(3)To provide for the payment of rewards as provided in section 6308. 
6308.Rewards and forfeiture 
(a)RewardsThe Secretary may pay from penalties collected under section 6306 or 6307 or from appropriated funds— 
(1)consistent with amounts established in regulations by the Secretary; or 
(2)if no such regulation exists, an amount up to 1/2 of the penalties, to any person who furnishes information which leads to the finding of a civil violation, or the conviction of criminal violation, with respect to which the penalty was paid. If several persons provided the information, the amount shall be divided among the persons. No officer or employee of the United States or of any State or local government who furnishes information or renders service in the performance of his official duties shall be eligible for payment under this subsection. 
(b)ForfeitureAll paleontological resources with respect to which a violation under section 6306 or 6307 occurred and which are in the possession of any person, shall be subject to civil forfeiture, or upon conviction, to criminal forfeiture. 
(c)Transfer of Seized ResourcesThe Secretary may transfer administration of seized paleontological resources to Federal or non-Federal educational institutions to be used for scientific or educational purposes. 
6309.ConfidentialityInformation concerning the nature and specific location of a paleontological resource shall be exempt from disclosure under section 552 of title 5, United States Code, and any other law unless the Secretary determines that disclosure would— 
(1)further the purposes of this subtitle; 
(2)not create risk of harm to or theft or destruction of the resource or the site containing the resource; and 
(3)be in accordance with other applicable laws. 
6310.RegulationsAs soon as practical after the date of enactment of this Act, the Secretary shall issue such regulations as are appropriate to carry out this subtitle, providing opportunities for public notice and comment. 
6311.Savings provisionsNothing in this subtitle shall be construed to— 
(1)invalidate, modify, or impose any additional restrictions or permitting requirements on any activities permitted at any time under the general mining laws, the mineral or geothermal leasing laws, laws providing for minerals materials disposal, or laws providing for the management or regulation of the activities authorized by the aforementioned laws including but not limited to the Federal Land Policy Management Act (43 U.S.C. 1701–1784), Public Law 94–429 (commonly known as the Mining in the Parks Act) (16 U.S.C. 1901 et seq.), the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201–1358), and the Organic Administration Act (16 U.S.C. 478, 482, 551); 
(2)invalidate, modify, or impose any additional restrictions or permitting requirements on any activities permitted at any time under existing laws and authorities relating to reclamation and multiple uses of Federal land; 
(3)apply to, or require a permit for, casual collecting of a rock, mineral, or invertebrate or plant fossil that is not protected under this subtitle; 
(4)affect any land other than Federal land or affect the lawful recovery, collection, or sale of paleontological resources from land other than Federal land; 
(5)alter or diminish the authority of a Federal agency under any other law to provide protection for paleontological resources on Federal land in addition to the protection provided under this subtitle; or 
(6)create any right, privilege, benefit, or entitlement for any person who is not an officer or employee of the United States acting in that capacity. No person who is not an officer or employee of the United States acting in that capacity shall have standing to file any civil action in a court of the United States to enforce any provision or amendment made by this subtitle. 
6312.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subtitle. 
EIzembek National Wildlife Refuge land exchange 
6401.DefinitionsIn this subtitle: 
(1)CorporationThe term Corporation means the King Cove Corporation. 
(2)Federal landThe term Federal land means— 
(A)the approximately 206 acres of Federal land located within the Refuge, as generally depicted on the map; and 
(B)the approximately 1,600 acres of Federal land located on Sitkinak Island, as generally depicted on the map. 
(3)MapThe term map means each of— 
(A)the map entitled Izembek and Alaska Peninsula National Wildlife Refuges and dated September 2, 2008; and 
(B)the map entitled Sitkinak Island–Alaska Maritime National Wildlife Refuge and dated September 2, 2008. 
(4)Non-Federal landThe term non-Federal land means— 
(A)the approximately 43,093 acres of land owned by the State, as generally depicted on the map; and 
(B)the approximately 13,300 acres of land owned by the Corporation (including approximately 5,430 acres of land for which the Corporation shall relinquish the selection rights of the Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) as part of the land exchange under section 6402(a)), as generally depicted on the map. 
(5)RefugeThe term Refuge means the Izembek National Wildlife Refuge. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of Alaska. 
(8)TribeThe term Tribe means the Agdaagux Tribe of King Cove, Alaska. 
6402.Land exchange 
(a)In generalUpon receipt of notification by the State and the Corporation of the intention of the State and the Corporation to exchange the non-Federal land for the Federal land, subject to the conditions and requirements described in this subtitle, the Secretary may convey to the State all right, title, and interest of the United States in and to the Federal land. The Federal land within the Refuge shall be transferred for the purpose of constructing a single-lane gravel road between the communities of King Cove and Cold Bay, Alaska. 
(b)Compliance with National Environmental Policy Act of 1969 and other applicable laws 
(1)In generalIn determining whether to carry out the land exchange under subsection (a), the Secretary shall— 
(A)comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(B)except as provided in subsection (c), comply with any other applicable law (including regulations). 
(2)Environmental impact statement 
(A)In generalNot later than 60 days after the date on which the Secretary receives notification under subsection (a), the Secretary shall initiate the preparation of an environmental impact statement required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(B)RequirementsThe environmental impact statement prepared under subparagraph (A) shall contain— 
(i)an analysis of— 
(I)the proposed land exchange; and 
(II)the potential construction and operation of a road between the communities of King Cove and Cold Bay, Alaska; and 
(ii)an evaluation of a specific road corridor through the Refuge that is identified in consultation with the State, the City of King Cove, Alaska, and the Tribe. 
(3)Cooperating agencies 
(A)In generalDuring the preparation of the environmental impact statement under paragraph (2), each entity described in subparagraph (B) may participate as a cooperating agency. 
(B)Authorized entitiesAn authorized entity may include— 
(i)any Federal agency that has permitting jurisdiction over the road described in paragraph (2)(B)(i)(II); 
(ii)the State; 
(iii)the Aleutians East Borough of the State; 
(iv)the City of King Cove, Alaska; 
(v)the Tribe; and 
(vi)the Alaska Migratory Bird Co-Management Council. 
(c)ValuationThe conveyance of the Federal land and non-Federal land under this section shall not be subject to any requirement under any Federal law (including regulations) relating to the valuation, appraisal, or equalization of land. 
(d)Public interest determination 
(1)Conditions for land exchangeSubject to paragraph (2), to carry out the land exchange under subsection (a), the Secretary shall determine that the land exchange (including the construction of a road between the City of King Cove, Alaska, and the Cold Bay Airport) is in the public interest. 
(2)Limitation of authority of SecretaryThe Secretary may not, as a condition for a finding that the land exchange is in the public interest— 
(A)require the State or the Corporation to convey additional land to the United States; or 
(B)impose any restriction on the subsistence uses (as defined in section 803 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3113)) of waterfowl by rural residents of the State. 
(e)Kinzaroff lagoonThe land exchange under subsection (a) shall not be carried out before the date on which the parcel of land owned by the State that is located in the Kinzaroff Lagoon has been designated by the State as a State refuge, in accordance with the applicable laws (including regulations) of the State. 
(f)Designation of road corridorIn designating the road corridor described in subsection (b)(2)(B)(ii), the Secretary shall— 
(1)minimize the adverse impact of the road corridor on the Refuge; 
(2)transfer the minimum acreage of Federal land that is required for the construction of the road corridor; and 
(3)to the maximum extent practicable, incorporate into the road corridor roads that are in existence as of the date of enactment of this Act. 
(g)Additional terms and conditionsThe land exchange under subsection (a) shall be subject to any other term or condition that the Secretary determines to be necessary. 
6403.King Cove Road 
(a)Requirements relating to use, barrier cables, and dimensions 
(1)Limitations on use 
(A)In generalExcept as provided in subparagraph (B), any portion of the road constructed on the Federal land conveyed pursuant to this subtitle shall be used primarily for health and safety purposes (including access to and from the Cold Bay Airport) and only for noncommercial purposes. 
(B)ExceptionsNotwithstanding subparagraph (A), the use of taxis, commercial vans for public transportation, and shared rides (other than organized transportation of employees to a business or other commercial facility) shall be allowed on the road described in subparagraph (A). 
(C)Requirement of agreementThe limitations of the use of the road described in this paragraph shall be enforced in accordance with an agreement entered into between the Secretary and the State. 
(2)Requirement of barrier cableThe road described in paragraph (1)(A) shall be constructed to include a cable barrier on each side of the road, as described in the record of decision entitled Mitigation Measure MM–11, King Cove Access Project Final Environmental Impact Statement Record of Decision and dated January 22, 2004, unless a different type barrier is required as a mitigation measure in the Record of Decision for Final Environmental Impact Statement required in section 6402(b)(2). 
(3)Required dimensions and design featuresThe road described in paragraph (1)(A) shall— 
(A)have a width of not greater than a single lane, in accordance with the applicable road standards of the State; 
(B)be constructed with gravel; 
(C)be constructed to comply with any specific design features identified in the Record of Decision for Final Environmental Impact Statement required in section 6402(b)(2) as Mitigation Measures relative to the passage and migration of wildlife, and also the exchange of tidal flows, where applicable, in accordance with applicable Federal and State design standards; and 
(D)if determined to be necessary, be constructed to include appropriate safety pullouts. 
(b)Support facilitiesSupport facilities for the road described in subsection (a)(1)(A) shall not be located within the Refuge. 
(c)Federal permitsIt is the intent of Congress that any Federal permit required for construction of the road be issued or denied not later than 1 year after the date of application for the permit. 
(d)Applicable lawNothing in this section amends, or modifies the application of, section 1110 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3170). 
(e)Mitigation plan 
(1)In generalBased on the evaluation of impacts determined through the completion of the environmental impact statement under section 6402(b)(2), the Secretary, in consultation with the entities described in section 6402(b)(3)(B), shall develop an enforceable mitigation plan. 
(2)Corrective modificationsThe Secretary may make corrective modifications to the mitigation plan developed under paragraph (1) if— 
(A)the mitigation standards required under the mitigation plan are maintained; and 
(B)the Secretary provides an opportunity for public comment with respect to any proposed corrective modification. 
(3)Avoidance of wildlife impactsRoad construction shall adhere to any specific mitigation measures included in the Record of Decision for Final Environmental Impact Statement required in section 6402(b)(2) that— 
(A)identify critical periods during the calendar year when the refuge is utilized by wildlife, especially migratory birds; and 
(B)include specific mandatory strategies to alter, limit or halt construction activities during identified high risk periods in order to minimize impacts to wildlife, and 
(C)allow for the timely construction of the road. 
(4)Mitigation of wetland lossThe plan developed under this subsection shall comply with section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) with regard to minimizing, to the greatest extent practicable, the filling, fragmentation or loss of wetlands, especially intertidal wetlands, and shall evaluate mitigating effect of those wetlands transferred in Federal ownership under the provisions of this subtitle. 
6404.Administration of conveyed lands 
(1)Federal landUpon completion of the land exchange under section 6402(a)— 
(A)the boundary of the land designated as wilderness within the Refuge shall be modified to exclude the Federal land conveyed to the State under the land exchange; and 
(B)the Federal land located on Sitkinak Island that is withdrawn for use by the Coast Guard shall, at the request of the State, be transferred by the Secretary to the State upon the relinquishment or termination of the withdrawal. 
(2)Non-Federal landUpon completion of the land exchange under section 6402(a), the non-Federal land conveyed to the United States under this subtitle shall be— 
(A)added to the Refuge or the Alaska Peninsula National Wildlife Refuge, as appropriate, as generally depicted on the map; and 
(B)administered in accordance with the laws generally applicable to units of the National Wildlife Refuge System. 
(3)Wilderness additions 
(A)In generalUpon completion of the land exchange under section 6402(a), approximately 43,093 acres of land as generally depicted on the map shall be added to— 
(i)the Izembek National Wildlife Refuge Wilderness; or 
(ii)the Alaska Peninsula National Wildlife Refuge Wilderness. 
(B)AdministrationThe land added as wilderness under subparagraph (A) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws (including regulations). 
6405.Failure to begin road construction 
(a)Notification To void land exchangeIf the Secretary, the State, and the Corporation enter into the land exchange authorized under section 6402(a), the State or the Corporation may notify the Secretary in writing of the intention of the State or Corporation to void the exchange if construction of the road through the Refuge has not begun. 
(b)Disposition of land exchangeUpon the latter of the date on which the Secretary receives a request under subsection (a), and the date on which the Secretary determines that the Federal land conveyed under the land exchange under section 6402(a) has not been adversely impacted (other than any nominal impact associated with the preparation of an environmental impact statement under section 6402(b)(2)), the land exchange shall be null and void. 
(c)Return of prior ownership status of Federal and non-Federal landIf the land exchange is voided under subsection (b)— 
(1)the Federal land and non-Federal land shall be returned to the respective ownership status of each land prior to the land exchange; 
(2)the parcel of the Federal land that is located in the Refuge shall be managed as part of the Izembek National Wildlife Refuge Wilderness; and 
(3)each selection of the Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) that was relinquished under this subtitle shall be reinstated. 
6406.Expiration of legislative authority 
(a)In generalAny legislative authority for construction of a road shall expire at the end of the 7-year period beginning on the date of the enactment of this subtitle unless a construction permit has been issued during that period. 
(b)Extension of authorityIf a construction permit is issued within the allotted period, the 7-year authority shall be extended for a period of 5 additional years beginning on the date of issuance of the construction permit. 
(c)Extension of authority as result of legal challenges 
(1) In generalPrior to the issuance of a construction permit, if a lawsuit or administrative appeal is filed challenging the land exchange or construction of the road (including a challenge to the NEPA process, decisions, or any required permit process required to complete construction of the road), the 7-year deadline or the five-year extension period, as appropriate, shall be extended for a time period equivalent to the time consumed by the full adjudication of the legal challenge or related administrative process. 
(2)InjunctionAfter a construction permit has been issued, if a court issues an injunction against construction of the road, the 7-year deadline or 5-year extension, as appropriate, shall be extended for a time period equivalent to time period that the injunction is in effect. 
(d)Applicability of section 6405Upon the expiration of the legislative authority under this section, if a road has not been constructed, the land exchange shall be null and void and the land ownership shall revert to the respective ownership status prior to the land exchange as provided in section 6405. 
VIINational Park Service authorizations 
AAdditions to the National Park System 
7001.Paterson Great Falls National Historical Park, New Jersey 
(a)DefinitionsIn this section: 
(1)CityThe term City means the City of Paterson, New Jersey. 
(2)CommissionThe term Commission means the Paterson Great Falls National Historical Park Advisory Commission established by subsection (e)(1). 
(3)Historic districtThe term Historic District means the Great Falls Historic District in the State. 
(4)Management planThe term management plan means the management plan for the Park developed under subsection (d). 
(5)MapThe term Map means the map entitled Paterson Great Falls National Historical Park–Proposed Boundary, numbered T03/80,001, and dated May 2008. 
(6)ParkThe term Park means the Paterson Great Falls National Historical Park established by subsection (b)(1)(A). 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
(8)StateThe term State means the State of New Jersey. 
(b)Paterson great falls national historical park 
(1)Establishment 
(A)In generalSubject to subparagraph (B), there is established in the State a unit of the National Park System to be known as the Paterson Great Falls National Historical Park. 
(B)Conditions for establishmentThe Park shall not be established until the date on which the Secretary determines that— 
(i) 
(I)the Secretary has acquired sufficient land or an interest in land within the boundary of the Park to constitute a manageable unit; or 
(II)the State or City, as appropriate, has entered into a written agreement with the Secretary to donate— 
(aa)the Great Falls State Park, including facilities for Park administration and visitor services; or 
(bb)any portion of the Great Falls State Park agreed to between the Secretary and the State or City; and 
(ii)the Secretary has entered into a written agreement with the State, City, or other public entity, as appropriate, providing that— 
(I)land owned by the State, City, or other public entity within the Historic District will be managed consistent with this section; and 
(II)future uses of land within the Historic District will be compatible with the designation of the Park. 
(2)PurposeThe purpose of the Park is to preserve and interpret for the benefit of present and future generations certain historical, cultural, and natural resources associated with the Historic District. 
(3)BoundariesThe Park shall include the following sites, as generally depicted on the Map: 
(A)The upper, middle, and lower raceways. 
(B)Mary Ellen Kramer (Great Falls) Park and adjacent land owned by the City. 
(C)A portion of Upper Raceway Park, including the Ivanhoe Wheelhouse and the Society for Establishing Useful Manufactures Gatehouse. 
(D)Overlook Park and adjacent land, including the Society for Establishing Useful Manufactures Hydroelectric Plant and Administration Building. 
(E)The Allied Textile Printing site, including the Colt Gun Mill ruins, Mallory Mill ruins, Waverly Mill ruins, and Todd Mill ruins. 
(F)The Rogers Locomotive Company Erecting Shop, including the Paterson Museum. 
(G)The Great Falls Visitor Center. 
(4)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(5)Publication of noticeNot later than 60 days after the date on which the conditions in clauses (i) and (ii) of paragraph (1)(B) are satisfied, the Secretary shall publish in the Federal Register notice of the establishment of the Park, including an official boundary map for the Park. 
(c)Administration 
(1)In generalThe Secretary shall administer the Park in accordance with— 
(A)this section; and 
(B)the laws generally applicable to units of the National Park System, including— 
(i)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and 
(ii)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)State and local jurisdictionNothing in this section enlarges, diminishes, or modifies any authority of the State, or any political subdivision of the State (including the City)— 
(A)to exercise civil and criminal jurisdiction; or 
(B)to carry out State laws (including regulations) and rules on non-Federal land located within the boundary of the Park. 
(3)Cooperative agreements 
(A)In generalAs the Secretary determines to be appropriate to carry out this section, the Secretary may enter into cooperative agreements with the owner of the Great Falls Visitor Center or any nationally significant properties within the boundary of the Park under which the Secretary may identify, interpret, restore, and provide technical assistance for the preservation of the properties. 
(B)Right of accessA cooperative agreement entered into under subparagraph (A) shall provide that the Secretary, acting through the Director of the National Park Service, shall have the right of access at all reasonable times to all public portions of the property covered by the agreement for the purposes of— 
(i)conducting visitors through the properties; and 
(ii)interpreting the properties for the public. 
(C)Changes or alterationsNo changes or alterations shall be made to any properties covered by a cooperative agreement entered into under subparagraph (A) unless the Secretary and the other party to the agreement agree to the changes or alterations. 
(D)Conversion, use, or disposalAny payment made by the Secretary under this paragraph shall be subject to an agreement that the conversion, use, or disposal of a project for purposes contrary to the purposes of this section, as determined by the Secretary, shall entitle the United States to reimbursement in amount equal to the greater of— 
(i)the amounts made available to the project by the United States; or 
(ii)the portion of the increased value of the project attributable to the amounts made available under this paragraph, as determined at the time of the conversion, use, or, disposal. 
(E)Matching funds 
(i)In generalAs a condition of the receipt of funds under this paragraph, the Secretary shall require that any Federal funds made available under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal funds. 
(ii)FormWith the approval of the Secretary, the non-Federal share required under clause (i) may be in the form of donated property, goods, or services from a non-Federal source. 
(4)Acquisition of land 
(A)In generalThe Secretary may acquire land or interests in land within the boundary of the Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange. 
(B)Donation of State Owned landLand or interests in land owned by the State or any political subdivision of the State may only be acquired by donation. 
(5)Technical assistance and public interpretationThe Secretary may provide technical assistance and public interpretation of related historic and cultural resources within the boundary of the Historic District. 
(d)Management plan 
(1)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this subsection, the Secretary, in consultation with the Commission, shall complete a management plan for the Park in accordance with— 
(A)section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)); and 
(B)other applicable laws. 
(2)Cost ShareThe management plan shall include provisions that identify costs to be shared by the Federal Government, the State, and the City, and other public or private entities or individuals for necessary capital improvements to, and maintenance and operations of, the Park. 
(3)Submission to CongressOn completion of the management plan, the Secretary shall submit the management plan to— 
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives. 
(e)Paterson great falls national historical park advisory commission 
(1)EstablishmentThere is established a commission to be known as the Paterson Great Falls National Historical Park Advisory Commission. 
(2)DutiesThe duties of the Commission shall be to advise the Secretary in the development and implementation of the management plan. 
(3)Membership 
(A)CompositionThe Commission shall be composed of 9 members, to be appointed by the Secretary, of whom— 
(i)4 members shall be appointed after consideration of recommendations submitted by the Governor of the State; 
(ii)2 members shall be appointed after consideration of recommendations submitted by the City Council of Paterson, New Jersey; 
(iii)1 member shall be appointed after consideration of recommendations submitted by the Board of Chosen Freeholders of Passaic County, New Jersey; and 
(iv)2 members shall have experience with national parks and historic preservation. 
(B)Initial appointmentsThe Secretary shall appoint the initial members of the Commission not later than the earlier of— 
(i)the date that is 30 days after the date on which the Secretary has received all of the recommendations for appointments under subparagraph (A); or 
(ii)the date that is 30 days after the Park is established in accordance with subsection (b). 
(4)Term; vacancies 
(A)Term 
(i)In generalA member shall be appointed for a term of 3 years. 
(ii)ReappointmentA member may be reappointed for not more than 1 additional term. 
(B)VacanciesA vacancy on the Commission shall be filled in the same manner as the original appointment was made. 
(5)MeetingsThe Commission shall meet at the call of— 
(A)the Chairperson; or 
(B)a majority of the members of the Commission. 
(6)QuorumA majority of the Commission shall constitute a quorum. 
(7)Chairperson and vice chairperson 
(A)In generalThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission. 
(B)Vice chairpersonThe Vice Chairperson shall serve as Chairperson in the absence of the Chairperson. 
(C)TermA member may serve as Chairperson or Vice Chairman for not more than 1 year in each office. 
(8)Commission personnel matters 
(A)Compensation of members 
(i)In generalMembers of the Commission shall serve without compensation. 
(ii)Travel expensesMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(B)Staff 
(i)In generalThe Secretary shall provide the Commission with any staff members and technical assistance that the Secretary, after consultation with the Commission, determines to be appropriate to enable the Commission to carry out the duties of the Commission. 
(ii)Detail of employeesThe Secretary may accept the services of personnel detailed from— 
(I)the State; 
(II)any political subdivision of the State; or 
(III)any entity represented on the Commission. 
(9)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(10)TerminationThe Commission shall terminate 10 years after the date of enactment of this Act. 
(f)Study of hinchliffe stadium 
(1)In generalNot later than 3 fiscal years after the date on which funds are made available to carry out this section, the Secretary shall complete a study regarding the preservation and interpretation of Hinchliffe Stadium, which is listed on the National Register of Historic Places. 
(2)InclusionsThe study shall include an assessment of— 
(A)the potential for listing the stadium as a National Historic Landmark; and 
(B)options for maintaining the historic integrity of Hinchliffe Stadium. 
(g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7002.William Jefferson Clinton Birthplace Home National Historic Site 
(a)Acquisition of property; establishment of historic siteShould the Secretary of the Interior acquire, by donation only from the Clinton Birthplace Foundation, Inc., fee simple, unencumbered title to the William Jefferson Clinton Birthplace Home site located at 117 South Hervey Street, Hope, Arkansas, 71801, and to any personal property related to that site, the Secretary shall designate the William Jefferson Clinton Birthplace Home site as a National Historic Site and unit of the National Park System, to be known as the President William Jefferson Clinton Birthplace Home National Historic Site. 
(b)Applicability of other lawsThe Secretary shall administer the President William Jefferson Clinton Birthplace Home National Historic Site in accordance with the laws generally applicable to national historic sites, including the Act entitled An Act to establish a National Park Service, and for other purposes, approved August 25, 1916 (16 U.S.C. 1–4), and the Act entitled An Act to provide for the preservation of historic American sites, buildings, objects and antiquities of national significance, and for other purposes, approved August 21, 1935 (16 U.S.C. 461 et seq.). 
7003.River Raisin National Battlefield Park 
(a)Establishment 
(1)In generalIf Monroe County or Wayne County, Michigan, or other willing landowners in either County offer to donate to the United States land relating to the Battles of the River Raisin on January 18 and 22, 1813, or the aftermath of the battles, the Secretary of the Interior (referred to in this section as the Secretary) shall accept the donated land. 
(2)Designation of parkOn the acquisition of land under paragraph (1) that is of sufficient acreage to permit efficient administration, the Secretary shall designate the acquired land as a unit of the National Park System, to be known as the River Raisin National Battlefield Park (referred to in this section as the Park). 
(3)Legal description 
(A)In generalThe Secretary shall prepare a legal description of the land and interests in land designated as the Park by paragraph (2). 
(B)Availability of map and legal descriptionA map with the legal description shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(b)Administration 
(1)In generalThe Secretary shall manage the Park for the purpose of preserving and interpreting the Battles of the River Raisin in accordance with the National Park Service Organic Act (16 U.S.C. 1 et seq.) and the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)General management plan 
(A)In generalNot later than 3 years after the date on which funds are made available, the Secretary shall complete a general management plan for the Park that, among other things, defines the role and responsibility of the Secretary with regard to the interpretation and the preservation of the site. 
(B)ConsultationThe Secretary shall consult with and solicit advice and recommendations from State, county, local, and civic organizations and leaders, and other interested parties in the preparation of the management plan. 
(C)InclusionsThe plan shall include— 
(i)consideration of opportunities for involvement by and support for the Park by State, county, and local governmental entities and nonprofit organizations and other interested parties; and 
(ii)steps for the preservation of the resources of the site and the costs associated with these efforts. 
(D)Submission to congressOn the completion of the general management plan, the Secretary shall submit a copy of the plan to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(3)Cooperative agreementsThe Secretary may enter into cooperative agreements with State, county, local, and civic organizations to carry out this section. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House a report describing the progress made with respect to acquiring real property under this section and designating the River Raisin National Battlefield Park. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
BAmendments to existing units of the National Park System 
7101.Funding for Keweenaw National Historical Park 
(a)Acquisition of propertySection 4 of Public Law 102–543 (16 U.S.C. 410yy–3) is amended by striking subsection (d). 
(b)Matching FundsSection 8(b) of Public Law 102–543 (16 U.S.C. 410yy–7(b)) is amended by striking $4 and inserting $1. 
(c)Authorization of AppropriationsSection 10 of Public Law 102–543 (16 U.S.C. 410yy–9) is amended— 
(1)in subsection (a)— 
(A)by striking $25,000,000 and inserting $50,000,000; and 
(B)by striking $3,000,000 and inserting $25,000,000; and 
(2)in subsection (b), by striking $100,000 and all that follows through those duties and inserting $250,000. 
7102.Location of visitor and administrative facilities for Weir Farm National Historic SiteSection 4(d) of the Weir Farm National Historic Site Establishment Act of 1990 (16 U.S.C. 461 note) is amended— 
(1)in paragraph (1)(B), by striking contiguous to and all that follows and inserting within Fairfield County.; 
(2)by amending paragraph (2) to read as follows: 
 
(2)Development 
(A)Maintaining natural characterThe Secretary shall keep development of the property acquired under paragraph (1) to a minimum so that the character of the acquired property will be similar to the natural and undeveloped landscape of the property described in subsection (b). 
(B)Treatment of previously developed propertyNothing in subparagraph (A) shall either prevent the Secretary from acquiring property under paragraph (1) that, prior to the Secretary’s acquisition, was developed in a manner inconsistent with subparagraph (A), or require the Secretary to remediate such previously developed property to reflect the natural character described in subparagraph (A).; and 
(3)in paragraph (3), in the matter preceding subparagraph (A), by striking the appropriate zoning authority and all that follows through Wilton, Connecticut, and inserting the local governmental entity that, in accordance with applicable State law, has jurisdiction over any property acquired under paragraph (1)(A). 
7103.Little River Canyon National Preserve boundary expansionSection 2 of the Little River Canyon National Preserve Act of 1992 (16 U.S.C. 698q) is amended— 
(1)in subsection (b)— 
(A)by striking The Preserve and inserting the following: 
 
(1)In generalThe Preserve; and 
(B)by adding at the end the following: 
 
(2)Boundary expansionThe boundary of the Preserve is modified to include the land depicted on the map entitled Little River Canyon National Preserve Proposed Boundary, numbered 152/80,004, and dated December 2007.; and 
(2)in subsection (c), by striking map and inserting maps. 
7104.Hopewell Culture National Historical Park boundary expansionSection 2 of the Act entitled An Act to rename and expand the boundaries of the Mound City Group National Monument in Ohio, approved May 27, 1992 (106 Stat. 185), is amended— 
(1)by striking and at the end of subsection (a)(3); 
(2)by striking the period at the end of subsection (a)(4) and inserting ; and; 
(3)by adding after subsection (a)(4) the following new paragraph: 
 
(5)the map entitled Hopewell Culture National Historical Park, Ohio Proposed Boundary Adjustment numbered 353/80,049 and dated June, 2006.; and 
(4)by adding after subsection (d)(2) the following new paragraph: 
 
(3)The Secretary may acquire lands added by subsection (a)(5) only from willing sellers.. 
7105.Jean Lafitte National Historical Park and Preserve boundary adjustment 
(a)In GeneralSection 901 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230) is amended in the second sentence by striking of approximately twenty thousand acres generally depicted on the map entitled Barataria Marsh Unit-Jean Lafitte National Historical Park and Preserve numbered 90,000B and dated April 1978, and inserting generally depicted on the map entitled Boundary Map, Barataria Preserve Unit, Jean Lafitte National Historical Park and Preserve, numbered 467/80100A, and dated December 2007,. 
(b)Acquisition of LandSection 902 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230a) is amended— 
(1)in subsection (a)— 
(A)by striking (a) Within the and all that follows through the first sentence and inserting the following: 
 
(a)In General 
(1)Barataria preserve unit 
(A)In generalThe Secretary may acquire any land, water, and interests in land and water within the Barataria Preserve Unit by donation, purchase with donated or appropriated funds, transfer from any other Federal agency, or exchange. 
(B)Limitations 
(i)In generalAny non-Federal land depicted on the map described in section 901 as Lands Proposed for Addition may be acquired by the Secretary only with the consent of the owner of the land. 
(ii)Boundary adjustmentOn the date on which the Secretary acquires a parcel of land described in clause (i), the boundary of the Barataria Preserve Unit shall be adjusted to reflect the acquisition. 
(iii)EasementsTo ensure adequate hurricane protection of the communities located in the area, any land identified on the map described in section 901 that is acquired or transferred shall be subject to any easements that have been agreed to by the Secretary and the Secretary of the Army. 
(C)Transfer of administration jurisdictionEffective on the date of enactment of the Omnibus Public Land Management Act of 2009, administrative jurisdiction over any Federal land within the areas depicted on the map described in section 901 as Lands Proposed for Addition is transferred, without consideration, to the administrative jurisdiction of the National Park Service, to be administered as part of the Barataria Preserve Unit.; 
(B)in the second sentence, by striking The Secretary may also acquire by any of the foregoing methods and inserting the following: 
 
(2)French quarterThe Secretary may acquire by any of the methods referred to in paragraph (1)(A); 
(C)in the third sentence, by striking Lands, waters, and interests therein and inserting the following: 
 
(3)Acquisition of state landLand, water, and interests in land and water; and 
(D)in the fourth sentence, by striking In acquiring and inserting the following: 
 
(4)Acquisition of oil and gas rightsIn acquiring; 
(2)by striking subsections (b) through (f) and inserting the following: 
 
(b)Resource ProtectionWith respect to the land, water, and interests in land and water of the Barataria Preserve Unit, the Secretary shall preserve and protect— 
(1)fresh water drainage patterns; 
(2)vegetative cover; 
(3)the integrity of ecological and biological systems; and 
(4)water and air quality. 
(c)Adjacent landWith the consent of the owner and the parish governing authority, the Secretary may— 
(1)acquire land, water, and interests in land and water, by any of the methods referred to in subsection (a)(1)(A) (including use of appropriations from the Land and Water Conservation Fund); and 
(2)revise the boundaries of the Barataria Preserve Unit to include adjacent land and water.; and 
(3)by redesignating subsection (g) as subsection (d). 
(c)Definition of improved propertySection 903 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230b) is amended in the fifth sentence by inserting (or January 1, 2007, for areas added to the park after that date) after January 1, 1977. 
(d)Hunting, Fishing, and TrappingSection 905 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230d) is amended in the first sentence by striking , except that within the core area and on those lands acquired by the Secretary pursuant to section 902(c) of this title, he and inserting on land, and interests in land and water managed by the Secretary, except that the Secretary. 
(e)AdministrationSection 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is amended— 
(1)by striking the first sentence; and 
(2)in the second sentence, by striking Pending such establishment and thereafter the and inserting The. 
(f)References in law 
(1)In GeneralAny reference in a law (including regulations), map, document, paper, or other record of the United States— 
(A)to the Barataria Marsh Unit shall be considered to be a reference to the Barataria Preserve Unit; or 
(B)to the Jean Lafitte National Historical Park shall be considered to be a reference to the Jean Lafitte National Historical Park and Preserve. 
(2)Conforming AmendmentsTitle IX of the National Parks and Recreation Act of 1978 (16 U.S.C. 230 et seq.) is amended— 
(A)by striking Barataria Marsh Unit each place it appears and inserting Barataria Preserve Unit; and 
(B)by striking Jean Lafitte National Historical Park each place it appears and inserting Jean Lafitte National Historical Park and Preserve. 
7106.Minute Man National Historical Park 
(a)DefinitionsIn this section: 
(1)MapThe term map means the map entitled Minute Man National Historical Park Proposed Boundary, numbered 406/81001, and dated July 2007. 
(2)ParkThe term Park means the Minute Man National Historical Park in the State of Massachusetts. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Minute man national historical park 
(1)Boundary adjustment 
(A)In generalThe boundary of the Park is modified to include the area generally depicted on the map. 
(B)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service. 
(2)Acquisition of landThe Secretary may acquire the land or an interest in the land described in paragraph (1)(A) by— 
(A)purchase from willing sellers with donated or appropriated funds; 
(B)donation; or 
(C)exchange. 
(3)Administration of landThe Secretary shall administer the land added to the Park under paragraph (1)(A) in accordance with applicable laws (including regulations). 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7107.Everglades National Park 
(a)Inclusion of tarpon basin property 
(1)DefinitionsIn this subsection: 
(A)Hurricane HoleThe term Hurricane Hole means the natural salt-water body of water within the Duesenbury Tracts of the eastern parcel of the Tarpon Basin boundary adjustment and accessed by Duesenbury Creek. 
(B)MapThe term map means the map entitled Proposed Tarpon Basin Boundary Revision, numbered 160/80,012, and dated May 2008. 
(C)SecretaryThe term Secretary means the Secretary of the Interior. 
(D)Tarpon Basin propertyThe term Tarpon Basin property means land that— 
(i)is comprised of approximately 600 acres of land and water surrounding Hurricane Hole, as generally depicted on the map; and 
(ii)is located in South Key Largo. 
(2)Boundary revision 
(A)In generalThe boundary of the Everglades National Park is adjusted to include the Tarpon Basin property. 
(B)Acquisition authorityThe Secretary may acquire from willing sellers by donation, purchase with donated or appropriated funds, or exchange, land, water, or interests in land and water, within the area depicted on the map, to be added to Everglades National Park. 
(C)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(D)AdministrationLand added to Everglades National Park by this section shall be administered as part of Everglades National Park in accordance with applicable laws (including regulations). 
(3)Hurricane HoleThe Secretary may allow use of Hurricane Hole by sailing vessels during emergencies, subject to such terms and conditions as the Secretary determines to be necessary. 
(4)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection. 
(b)Land exchanges 
(1)DefinitionsIn this subsection: 
(A)CompanyThe term Company means Florida Power & Light Company. 
(B)Federal LandThe term Federal Land means the parcels of land that are— 
(i)owned by the United States; 
(ii)administered by the Secretary; 
(iii)located within the National Park; and 
(iv)generally depicted on the map as— 
(I)Tract A, which is adjacent to the Tamiami Trail, U.S. Rt. 41; and 
(II)Tract B, which is located on the eastern boundary of the National Park. 
(C)MapThe term map means the map prepared by the National Park Service, entitled Proposed Land Exchanges, Everglades National Park, numbered 160/60411A, and dated September 2008. 
(D)National ParkThe term National Park means the Everglades National Park located in the State. 
(E)Non-Federal LandThe term non-Federal land means the land in the State that— 
(i)is owned by the State, the specific area and location of which shall be determined by the State; or 
(ii) 
(I)is owned by the Company; 
(II)comprises approximately 320 acres; and 
(III)is located within the East Everglades Acquisition Area, as generally depicted on the map as Tract D. 
(F)SecretaryThe term Secretary means the Secretary of the Interior. 
(G)StateThe term State means the State of Florida and political subdivisions of the State, including the South Florida Water Management District. 
(2)Land exchange with State 
(A)In generalSubject to the provisions of this paragraph, if the State offers to convey to the Secretary all right, title, and interest of the State in and to specific parcels of non-Federal land, and the offer is acceptable to the Secretary, the Secretary may, subject to valid existing rights, accept the offer and convey to the State all right, title, and interest of the United States in and to the Federal land generally depicted on the map as Tract A. 
(B)ConditionsThe land exchange under subparagraph (A) shall be subject to such terms and conditions as the Secretary may require. 
(C)Valuation 
(i)In generalThe values of the land involved in the land exchange under subparagraph (A) shall be equal. 
(ii)EqualizationIf the values of the land are not equal, the values may be equalized by donation, payment using donated or appropriated funds, or the conveyance of additional parcels of land. 
(D)AppraisalsBefore the exchange of land under subparagraph (A), appraisals for the Federal and non-Federal land shall be conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(E)Technical correctionsSubject to the agreement of the State, the Secretary may make minor corrections to correct technical and clerical errors in the legal descriptions of the Federal and non-Federal land and minor adjustments to the boundaries of the Federal and non-Federal land. 
(F)Administration of Land Acquired by SecretaryLand acquired by the Secretary under subparagraph (A) shall— 
(i)become part of the National Park; and 
(ii)be administered in accordance with the laws applicable to the National Park System. 
(3)Land exchange with company 
(A)In generalSubject to the provisions of this paragraph, if the Company offers to convey to the Secretary all right, title, and interest of the Company in and to the non-Federal land generally depicted on the map as Tract D, and the offer is acceptable to the Secretary, the Secretary may, subject to valid existing rights, accept the offer and convey to the Company all right, title, and interest of the United States in and to the Federal land generally depicted on the map as Tract B, along with a perpetual easement on a corridor of land contiguous to Tract B for the purpose of vegetation management. 
(B)ConditionsThe land exchange under subparagraph (A) shall be subject to such terms and conditions as the Secretary may require. 
(C)Valuation 
(i)In generalThe values of the land involved in the land exchange under subparagraph (A) shall be equal unless the non-Federal land is of higher value than the Federal land. 
(ii)EqualizationIf the values of the land are not equal, the values may be equalized by donation, payment using donated or appropriated funds, or the conveyance of additional parcels of land. 
(D)AppraisalBefore the exchange of land under subparagraph (A), appraisals for the Federal and non-Federal land shall be conducted in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(E)Technical correctionsSubject to the agreement of the Company, the Secretary may make minor corrections to correct technical and clerical errors in the legal descriptions of the Federal and non-Federal land and minor adjustments to the boundaries of the Federal and non-Federal land. 
(F)Administration of land acquired by secretaryLand acquired by the Secretary under subparagraph (A) shall— 
(i)become part of the National Park; and 
(ii)be administered in accordance with the laws applicable to the National Park System. 
(4)MapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(5)Boundary revisionOn completion of the land exchanges authorized by this subsection, the Secretary shall adjust the boundary of the National Park accordingly, including removing the land conveyed out of Federal ownership. 
7108.Kalaupapa National Historical Park 
(a)In generalThe Secretary of the Interior shall authorize Ka ‘Ohana O Kalaupapa, a non-profit organization consisting of patient residents at Kalaupapa National Historical Park, and their family members and friends, to establish a memorial at a suitable location or locations approved by the Secretary at Kalawao or Kalaupapa within the boundaries of Kalaupapa National Historical Park located on the island of Molokai, in the State of Hawaii, to honor and perpetuate the memory of those individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to 1969. 
(b)Design 
(1)In generalThe memorial authorized by subsection (a) shall— 
(A)display in an appropriate manner the names of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and 1896, most of whom lived at Kalawao; and 
(B)display in an appropriate manner the names of the approximately 3,000 individuals who arrived at Kalaupapa in the second part of its history, when most of the community was concentrated on the Kalaupapa side of the peninsula. 
(2)ApprovalThe location, size, design, and inscriptions of the memorial authorized by subsection (a) shall be subject to the approval of the Secretary of the Interior. 
(c)FundingKa ‘Ohana O Kalaupapa, a nonprofit organization, shall be solely responsible for acceptance of contributions for and payment of the expenses associated with the establishment of the memorial. 
7109.Boston Harbor Islands National Recreation Area 
(a)Cooperative agreementsSection 1029(d) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d)) is amended by striking paragraph (3) and inserting the following: 
 
(3)Agreements 
(A)Definition of eligible entityIn this paragraph, the term eligible entity means— 
(i)the Commonwealth of Massachusetts; 
(ii)a political subdivision of the Commonwealth of Massachusetts; or 
(iii)any other entity that is a member of the Boston Harbor Islands Partnership described in subsection (e)(2). 
(B)Authority of SecretarySubject to subparagraph (C), the Secretary may consult with an eligible entity on, and enter into with the eligible entity— 
(i)a cooperative management agreement to acquire from, and provide to, the eligible entity goods and services for the cooperative management of land within the recreation area; and 
(ii)notwithstanding section 6305 of title 31, United States Code, a cooperative agreement for the construction of recreation area facilities on land owned by an eligible entity for purposes consistent with the management plan under subsection (f). 
(C)ConditionsThe Secretary may enter into an agreement with an eligible entity under subparagraph (B) only if the Secretary determines that— 
(i)appropriations for carrying out the purposes of the agreement are available; and 
(ii)the agreement is in the best interests of the United States.. 
(b)Technical amendments 
(1)MembershipSection 1029(e)(2)(B) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(2)(B)) is amended by striking Coast Guard and inserting Coast Guard.. 
(2)DonationsSection 1029(e)(11) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(11)) is amended by striking Noth­with­standing and inserting Notwithstanding. 
7110.Thomas Edison National Historical Park, New Jersey 
(a)PurposesThe purposes of this section are— 
(1)to recognize and pay tribute to Thomas Alva Edison and his innovations; and 
(2)to preserve, protect, restore, and enhance the Edison National Historic Site to ensure public use and enjoyment of the Site as an educational, scientific, and cultural center. 
(b)Establishment 
(1)In generalThere is established the Thomas Edison National Historical Park as a unit of the National Park System (referred to in this section as the Historical Park). 
(2)BoundariesThe Historical Park shall be comprised of all property owned by the United States in the Edison National Historic Site as well as all property authorized to be acquired by the Secretary of the Interior (referred to in this section as the Secretary) for inclusion in the Edison National Historic Site before the date of the enactment of this Act, as generally depicted on the map entitled the Thomas Edison National Historical Park, numbered 403/80,000, and dated April 2008. 
(3)MapThe map of the Historical Park shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(c)Administration 
(1)In generalThe Secretary shall administer the Historical Park in accordance with this section and with the provisions of law generally applicable to units of the National Park System, including the Acts entitled An Act to establish a National Park Service, and for other purposes, approved August 25, 1916 (39 Stat. 535; 16 U.S.C. 1 et seq.) and An Act to provide for the preservation of historic American sites, buildings, objects, and antiquities of national significance, and for other purposes, approved August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)Acquisition of property 
(A)Real propertyThe Secretary may acquire land or interests in land within the boundaries of the Historical Park, from willing sellers only, by donation, purchase with donated or appropriated funds, or exchange. 
(B)Personal propertyThe Secretary may acquire personal property associated with, and appropriate for, interpretation of the Historical Park. 
(3)Cooperative agreementsThe Secretary may consult and enter into cooperative agreements with interested entities and individuals to provide for the preservation, development, interpretation, and use of the Historical Park. 
(4)Repeal of superseded lawPublic Law 87–628 (76 Stat. 428), regarding the establishment and administration of the Edison National Historic Site, is repealed. 
(5)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Edison National Historic Site shall be deemed to be a reference to the Thomas Edison National Historical Park. 
(d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 
7111.Women's Rights National Historical Park 
(a)Votes for women trailTitle XVI of Public Law 96–607 (16 U.S.C. 410ll) is amended by adding at the end the following: 
 
1602.Votes for women trail 
(a)DefinitionsIn this section: 
(1)ParkThe term Park means the Women’s Rights National Historical Park established by section 1601. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(3)StateThe term State means the State of New York. 
(4)TrailThe term Trail means the Votes for Women History Trail Route designated under subsection (b). 
(b)Establishment of Trail RouteThe Secretary, with concurrence of the agency having jurisdiction over the relevant roads, may designate a vehicular tour route, to be known as the Votes for Women History Trail Route, to link properties in the State that are historically and thematically associated with the struggle for women’s suffrage in the United States. 
(c)AdministrationThe Trail shall be administered by the National Park Service through the Park. 
(d)ActivitiesTo facilitate the establishment of the Trail and the dissemination of information regarding the Trail, the Secretary shall— 
(1)produce and disseminate appropriate educational materials regarding the Trail, such as handbooks, maps, exhibits, signs, interpretive guides, and electronic information; 
(2)coordinate the management, planning, and standards of the Trail in partnership with participating properties, other Federal agencies, and State and local governments; 
(3)create and adopt an official, uniform symbol or device to mark the Trail; and 
(4)issue guidelines for the use of the symbol or device adopted under paragraph (3). 
(e)Elements of Trail RouteSubject to the consent of the owner of the property, the Secretary may designate as an official stop on the Trail— 
(1)all units and programs of the Park relating to the struggle for women’s suffrage; 
(2)other Federal, State, local, and privately owned properties that the Secretary determines have a verifiable connection to the struggle for women’s suffrage; and 
(3)other governmental and nongovernmental facilities and programs of an educational, commemorative, research, or interpretive nature that the Secretary determines to be directly related to the struggle for women’s suffrage. 
(f)Cooperative Agreements and Memoranda of Understanding 
(1)In generalTo facilitate the establishment of the Trail and to ensure effective coordination of the Federal and non-Federal properties designated as stops along the Trail, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical and financial assistance to, other Federal agencies, the State, localities, regional governmental bodies, and private entities. 
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary for the period of fiscal years 2009 through 2013 to provide financial assistance to cooperating entities pursuant to agreements or memoranda entered into under paragraph (1).. 
(b)National women’s rights history project national registry 
(1)In GeneralThe Secretary of the Interior (referred to in this section as the Secretary) may make annual grants to State historic preservation offices for not more than 5 years to assist the State historic preservation offices in surveying, evaluating, and nominating to the National Register of Historic Places women’s rights history properties. 
(2)EligibilityIn making grants under paragraph (1), the Secretary shall give priority to grants relating to properties associated with the multiple facets of the women’s rights movement, such as politics, economics, education, religion, and social and family rights. 
(3)UpdatesThe Secretary shall ensure that the National Register travel itinerary website entitled Places Where Women Made History is updated to contain— 
(A)the results of the inventory conducted under paragraph (1); and 
(B)any links to websites related to places on the inventory. 
(4)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this subsection shall be 50 percent. 
(5)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $1,000,000 for each of fiscal years 2009 through 2013. 
(c)National women’s rights history project partnerships network 
(1)GrantsThe Secretary may make matching grants and give technical assistance for development of a network of governmental and nongovernmental entities (referred to in this subsection as the network), the purpose of which is to provide interpretive and educational program development of national women’s rights history, including historic preservation. 
(2)Management of network 
(A)In generalThe Secretary shall, through a competitive process, designate a nongovernmental managing network to manage the network. 
(B)CoordinationThe nongovernmental managing entity designated under subparagraph (A) shall work in partnership with the Director of the National Park Service and State historic preservation offices to coordinate operation of the network. 
(3)Cost-sharing requirement 
(A)In generalThe Federal share of the cost of any activity carried out using any assistance made available under this subsection shall be 50 percent. 
(B)State historic preservation officesMatching grants for historic preservation specific to the network may be made available through State historic preservation offices. 
(4)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $1,000,000 for each of fiscal years 2009 through 2013. 
7112.Martin Van Buren National Historic Site 
(a)DefinitionsIn this section: 
(1)Historic siteThe term historic site means the Martin Van Buren National Historic Site in the State of New York established by Public Law 93–486 (16 U.S.C. 461 note) on October 26, 1974. 
(2)MapThe term map means the map entitled Boundary Map, Martin Van Buren National Historic Site, numbered 460/80801, and dated January 2005. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Boundary adjustments to the historic site 
(1)Boundary adjustmentThe boundary of the historic site is adjusted to include approximately 261 acres of land identified as the PROPOSED PARK BOUNDARY, as generally depicted on the map. 
(2)Acquisition authorityThe Secretary may acquire the land and any interests in the land described in paragraph (1) from willing sellers by donation, purchase with donated or appropriated funds, or exchange. 
(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service. 
(4)AdministrationLand acquired for the historic site under this section shall be administered as part of the historic site in accordance with applicable law (including regulations). 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7113.Palo Alto Battlefield National Historical Park 
(a)Designation of palo alto battlefield national historical park 
(1)In generalThe Palo Alto Battlefield National Historic Site shall be known and designated as the Palo Alto Battlefield National Historical Park. 
(2) ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the historic site referred to in subsection (a) shall be deemed to be a reference to the Palo Alto Battlefield National Historical Park. 
(3)Conforming AmendmentsThe Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) is amended— 
(A)by striking National Historic Site each place it appears and inserting National Historical Park; 
(B)in the heading for section 3, by striking national historic site and inserting national historical park; and 
(C)by striking historic site each place it appears and inserting historical park. 
(b)Boundary expansion, Palo Alto Battlefield National Historical Park, TexasSection 3(b) of the Palo Alto Battlefield National Historic Site Act of 1991 (16 U.S.C. 461 note; Public Law 102–304) (as amended by subsection (a)) is amended— 
(1)in paragraph (1), by striking (1) The historical park and inserting the following: 
 
(1)In generalThe historical park; 
(2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following: 
 
(2)Additional land 
(A)In generalIn addition to the land described in paragraph (1), the historical park shall consist of approximately 34 acres of land, as generally depicted on the map entitled Palo Alto Battlefield NHS Proposed Boundary Expansion, numbered 469/80,012, and dated May 21, 2008. 
(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service.; and 
(4)in paragraph (3) (as redesignated by paragraph (2))— 
(A)by striking (3) Within and inserting the following: 
 
(3)Legal descriptionNot later than; and 
(B)in the second sentence, by striking map referred to in paragraph (1) and inserting maps referred to in paragraphs (1) and (2). 
7114.Abraham Lincoln Birthplace National Historical Park 
(a)DesignationThe Abraham Lincoln Birthplace National Historic Site in the State of Kentucky shall be known and designated as the Abraham Lincoln Birthplace National Historical Park. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Abraham Lincoln Birthplace National Historic Site shall be deemed to be a reference to the Abraham Lincoln Birthplace National Historical Park. 
7115.New River Gorge National RiverSection 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20) is amended in the first sentence by striking “may” and inserting “shall”. 
7116.Technical corrections 
(a)Gaylord Nelson Wilderness 
(1)RedesignationSection 140 of division E of the Consolidated Appropriations Act, 2005 (16 U.S.C. 1132 note; Public Law 108–447), is amended— 
(A)in subsection (a), by striking Gaylord A. Nelson and inserting Gaylord Nelson; and 
(B)in subsection (c)(4), by striking Gaylord A. Nelson Wilderness and inserting Gaylord Nelson Wilderness. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Gaylord A. Nelson Wilderness shall be deemed to be a reference to the Gaylord Nelson Wilderness. 
(b)Arlington House land transferSection 2863(h)(1) of Public Law 107–107 (115 Stat. 1333) is amended by striking the George Washington Memorial Parkway and inserting Arlington House, The Robert E. Lee Memorial,. 
(c)Cumberland Island WildernessSection 2(a)(1) of Public Law 97–250 (16 U.S.C. 1132 note; 96 Stat. 709) is amended by striking numbered 640/20,038I, and dated September 2004 and inserting numbered 640/20,038K, and dated September 2005. 
(d)Petrified Forest boundarySection 2(1) of the Petrified Forest National Park Expansion Act of 2004 (16 U.S.C. 119 note; Public Law 108–430) is amended by striking numbered 110/80,044, and dated July 2004 and inserting numbered 110/80,045, and dated January 2005. 
(e)Commemorative Works ActChapter 89 of title 40, United States Code, is amended— 
(1)in section 8903(d), by inserting Natural before Resources; 
(2)in section 8904(b), by inserting Advisory before Commission; and 
(3)in section 8908(b)(1)— 
(A)in the first sentence, by inserting Advisory before Commission; and 
(B)in the second sentence, by striking House Administration and inserting Natural Resources. 
(f)Captain John Smith Chesapeake National Historic TrailSection 5(a)(25)(A) of the National Trails System Act (16 U.S.C. 1244(a)(25)(A)) is amended by striking The John Smith and inserting The Captain John Smith. 
(g)Delaware National Coastal Special Resource StudySection 604 of the Delaware National Coastal Special Resources Study Act (Public Law 109–338; 120 Stat. 1856) is amended by striking under section 605. 
(h)Use of recreation feesSection 808(a)(1)(F) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807(a)(1)(F)) is amended by striking section 6(a) and inserting section 806(a). 
(i)Crossroads of the American Revolution National Heritage AreaSection 297F(b)(2)(A) of the Crossroads of the American Revolution National Heritage Area Act of 2006 (Public Law 109–338; 120 Stat. 1844) is amended by inserting duties before of the. 
(j)Cuyahoga Valley National ParkSection 474(12) of the Consolidated Natural Resources Act of 2008 (Public Law 1110–229; 122 Stat. 827) is amended by striking Cayohoga each place it appears and inserting Cuyahoga. 
(k)Pennsylvania Avenue National Historic Site 
(1)Name on mapSection 313(d)(1)(B) of the Department of the Interior and Related Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–199; 40 U.S.C. 872 note) is amended by striking map entitled Pennsylvania Avenue National Historic Park, dated June 1, 1995, and numbered 840–82441 and inserting map entitled Pennsylvania Avenue National Historic Site, dated August 25, 2008, and numbered 840–82441B. 
(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Pennsylvania Avenue National Historic Park shall be deemed to be a reference to the Pennsylvania Avenue National Historic Site. 
7117.Dayton Aviation Heritage National Historical Park, Ohio 
(a)Additional areas included in parkSection 101 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww, et seq.) is amended by adding at the end the following: 
 
(c)Additional sitesIn addition to the sites described in subsection (b), the park shall consist of the following sites, as generally depicted on a map titled Dayton Aviation Heritage National Historical Park, numbered 362/80,013 and dated May 2008: 
(1)Hawthorn Hill, Oakwood, Ohio. 
(2)The Wright Company factory and associated land and buildings, Dayton, Ohio.. 
(b)Protection of historic propertiesSection 102 of the Dayton Aviation Heritage Preservation Act of 1992 (16 U.S.C. 410ww–1) is amended— 
(1)in subsection (a), by inserting Hawthorn Hill, the Wright Company factory, after , acquire; 
(2)in subsection (b), by striking Such agreements and inserting: 
 
(d)ConditionsCooperative agreements under this section; 
(3)by inserting before subsection (d) (as added by paragraph 2) the following: 
 
(c)Cooperative agreementsThe Secretary is authorized to enter into a cooperative agreement with a partner or partners, including the Wright Family Foundation, to operate and provide programming for Hawthorn Hill and charge reasonable fees notwithstanding any other provision of law, which may be used to defray the costs of park operation and programming.; and 
(4)by striking Commission and inserting Aviation Heritage Foundation. 
(c)Grant assistanceThe Dayton Aviation Heritage Preservation Act of 1992, is amended— 
(1)by redesignating subsection (b) of section 108 as subsection (c); and 
(2)by inserting after subsection (a) of section 108 the following new subsection: 
 
(b)Grant AssistanceThe Secretary is authorized to make grants to the parks’ partners, including the Aviation Trail, Inc., the Ohio Historical Society, and Dayton History, for projects not requiring Federal involvement other than providing financial assistance, subject to the availability of appropriations in advance identifying the specific partner grantee and the specific project. Projects funded through these grants shall be limited to construction and development on non-Federal property within the boundaries of the park. Any project funded by such a grant shall support the purposes of the park, shall be consistent with the park’s general management plan, and shall enhance public use and enjoyment of the park.. 
(d)National aviation heritage areaTitle V of division J of the Consolidated Appropriations Act, 2005 (16 U.S.C. 461 note; Public Law 108–447), is amended— 
(1)in section 503(3), by striking 104 and inserting 504; 
(2)in section 503(4), by striking 106 and inserting 506; 
(3)in section 504, by striking subsection (b)(2) and by redesignating subsection (b)(3) as subsection (b)(2); and 
(4)in section 505(b)(1), by striking 106 and inserting 506. 
7118.Fort Davis National Historic SitePublic Law 87–213 (16 U.S.C. 461 note) is amended as follows: 
(1)In the first section— 
(A)by striking the Secretary of the Interior and inserting (a) The Secretary of the Interior; 
(B)by striking 476 acres and inserting 646 acres; and 
(C)by adding at the end the following: 
 
(b)The Secretary may acquire from willing sellers land comprising approximately 55 acres, as depicted on the map titled Fort Davis Proposed Boundary Expansion, numbered 418/80,045, and dated April 2008. The map shall be on file and available for public inspection in the appropriate offices of the National Park Service. Upon acquisition of the land, the land shall be incorporated into the Fort Davis National Historic Site.. 
(2)By repealing section 3. 
CSpecial Resource Studies 
7201.Walnut Canyon study 
(a)DefinitionsIn this section: 
(1)MapThe term map means the map entitled Walnut Canyon Proposed Study Area and dated July 17, 2007. 
(2)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly. 
(3)Study areaThe term study area means the area identified on the map as the Walnut Canyon Proposed Study Area. 
(b)Study 
(1)In generalThe Secretaries shall conduct a study of the study area to assess— 
(A)the suitability and feasibility of designating all or part of the study area as an addition to Walnut Canyon National Monument, in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)); 
(B)continued management of the study area by the Forest Service; or 
(C)any other designation or management option that would provide for— 
(i)protection of resources within the study area; and 
(ii)continued access to, and use of, the study area by the public. 
(2)ConsultationThe Secretaries shall provide for public comment in the preparation of the study, including consultation with appropriate Federal, State, and local governmental entities. 
(3)ReportNot later than 18 months after the date on which funds are made available to carry out this section, the Secretaries shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes— 
(A)the results of the study; and 
(B)any recommendations of the Secretaries. 
(4)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7202.Tule Lake Segregation Center, California 
(a)Study 
(1)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the Tule Lake Segregation Center to determine the national significance of the site and the suitability and feasibility of including the site in the National Park System. 
(2)Study guidelinesThe study shall be conducted in accordance with the criteria for the study of areas for potential inclusion in the National Park System under section 8 of Public Law 91–383 (16 U.S.C. 1a–5). 
(3)ConsultationIn conducting the study, the Secretary shall consult with— 
(A)Modoc County; 
(B)the State of California; 
(C)appropriate Federal agencies; 
(D)tribal and local government entities; 
(E)private and nonprofit organizations; and 
(F)private landowners. 
(4)Scope of studyThe study shall include an evaluation of— 
(A)the significance of the site as a part of the history of World War II; 
(B)the significance of the site as the site relates to other war relocation centers;. 
(C)the historical resources of the site, including the stockade, that are intact and in place; 
(D)the contributions made by the local agricultural community to the World War II effort; and 
(E)the potential impact of designation of the site as a unit of the National Park System on private landowners. 
(b)ReportNot later than 3 years after the date on which funds are made available to conduct the study required under this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report describing the findings, conclusions, and recommendations of the study. 
7203.Estate Grange, St. Croix 
(a)Study 
(1)In generalThe Secretary of the Interior (referred to in this section as the Secretary), in consultation with the Governor of the Virgin Islands, shall conduct a special resource study of Estate Grange and other sites and resources associated with Alexander Hamilton’s life on St. Croix in the United States Virgin Islands. 
(2)ContentsIn conducting the study under paragraph (1), the Secretary shall evaluate— 
(A)the national significance of the sites and resources; and 
(B)the suitability and feasibility of designating the sites and resources as a unit of the National Park System. 
(3)CriteriaThe criteria for the study of areas for potential inclusion in the National Park System contained in section 8 of Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under paragraph (1). 
(4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(A)the results of the study; and 
(B)any findings, conclusions, and recommendations of the Secretary. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7204.Harriet Beecher Stowe House, Maine 
(a)Study 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary of the Interior (referred to in this section as the Secretary) shall complete a special resource study of the Harriet Beecher Stowe House in Brunswick, Maine, to evaluate— 
(A)the national significance of the Harriet Beecher Stowe House and surrounding land; and 
(B)the suitability and feasibility of designating the Harriet Beecher Stowe House and surrounding land as a unit of the National Park System. 
(2)Study guidelinesIn conducting the study authorized under paragraph (1), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System contained in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(b)ReportOn completion of the study required under subsection (a), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the findings, conclusions, and recommendations of the study. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7205.Shepherdstown battlefield, West Virginia 
(a)Special resources studyThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study relating to the Battle of Shepherdstown in Shepherdstown, West Virginia, to evaluate— 
(1)the national significance of the Shepherdstown battlefield and sites relating to the Shepherdstown battlefield; and 
(2)the suitability and feasibility of adding the Shepherdstown battlefield and sites relating to the Shepherdstown battlefield as part of— 
(A)Harpers Ferry National Historical Park; or 
(B)Antietam National Battlefield. 
(b)CriteriaIn conducting the study authorized under subsection (a), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System contained in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report containing the findings, conclusions, and recommendations of the study conducted under subsection (a). 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
7206.Green McAdoo School, Tennessee 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the site of Green McAdoo School in Clinton, Tennessee, (referred to in this section as the site) to evaluate— 
(1)the national significance of the site; and 
(2)the suitability and feasibility of designating the site as a unit of the National Park System. 
(b)CriteriaIn conducting the study under subsection (a), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System under section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ContentsThe study authorized by this section shall— 
(1)determine the suitability and feasibility of designating the site as a unit of the National Park System; 
(2)include cost estimates for any necessary acquisition, development, operation, and maintenance of the site; and 
(3)identify alternatives for the management, administration, and protection of the site. 
(d)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings and conclusions of the study; and 
(2)any recommendations of the Secretary. 
7207.Harry S Truman Birthplace, Missouri 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the Harry S Truman Birthplace State Historic Site (referred to in this section as the birthplace site) in Lamar, Missouri, to determine— 
(1)the suitability and feasibility of— 
(A)adding the birthplace site to the Harry S Truman National Historic Site; or 
(B)designating the birthplace site as a separate unit of the National Park System; and 
(2)the methods and means for the protection and interpretation of the birthplace site by the National Park Service, other Federal, State, or local government entities, or private or nonprofit organizations. 
(b)Study requirementsThe Secretary shall conduct the study required under subsection (a) in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the results of the study conducted under subsection (a); and 
(2)any recommendations of the Secretary with respect to the birthplace site. 
7208.Battle of Matewan special resource study 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study of the sites and resources at Matewan, West Virginia, associated with the Battle of Matewan (also known as the Matewan Massacre) of May 19, 1920, to determine— 
(1)the suitability and feasibility of designating certain historic areas of Matewan, West Virginia, as a unit of the National Park System; and 
(2)the methods and means for the protection and interpretation of the historic areas by the National Park Service, other Federal, State, or local government entities, or private or nonprofit organizations. 
(b)Study requirementsThe Secretary shall conduct the study required under subsection (a) in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the results of the study conducted under subsection (a); and 
(2)any recommendations of the Secretary with respect to the historic areas. 
7209.Butterfield Overland Trail 
(a)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall conduct a special resource study along the route known as the Ox-Bow Route of the Butterfield Overland Trail (referred to in this section as the route) in the States of Missouri, Tennessee, Arkansas, Oklahoma, Texas, New Mexico, Arizona, and California to evaluate— 
(1)a range of alternatives for protecting and interpreting the resources of the route, including alternatives for potential addition of the Trail to the National Trails System; and 
(2)the methods and means for the protection and interpretation of the route by the National Park Service, other Federal, State, or local government entities, or private or nonprofit organizations. 
(b)Study requirementsThe Secretary shall conduct the study required under subsection (a) in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) or section 5(b) of the National Trails System Act (16 U.S.C. 1244(b)), as appropriate. 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the results of the study conducted under subsection (a); and 
(2)any recommendations of the Secretary with respect to the route. 
7210.Cold War sites theme study 
(a)Definitions 
(1)Advisory CommitteeThe term Advisory Committee means the Cold War Advisory Committee established under subsection (c). 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Theme studyThe term theme study means the national historic landmark theme study conducted under subsection (b)(1). 
(b)Cold War theme study 
(1)In generalThe Secretary shall conduct a national historic landmark theme study to identify sites and resources in the United States that are significant to the Cold War. 
(2)ResourcesIn conducting the theme study, the Secretary shall consider— 
(A)the inventory of sites and resources associated with the Cold War completed by the Secretary of Defense under section 8120(b)(9) of the Department of Defense Appropriations Act, 1991 (Public Law 101–511; 104 Stat. 1906); and 
(B)historical studies and research of Cold War sites and resources, including— 
(i)intercontinental ballistic missiles; 
(ii)flight training centers; 
(iii)manufacturing facilities; 
(iv)communications and command centers (such as Cheyenne Mountain, Colorado); 
(v)defensive radar networks (such as the Distant Early Warning Line); 
(vi)nuclear weapons test sites (such as the Nevada test site); and 
(vii)strategic and tactical aircraft. 
(3)ContentsThe theme study shall include— 
(A)recommendations for commemorating and interpreting sites and resources identified by the theme study, including— 
(i)sites for which studies for potential inclusion in the National Park System should be authorized; 
(ii)sites for which new national historic landmarks should be nominated; and 
(iii)other appropriate designations; 
(B)recommendations for cooperative agreements with— 
(i)State and local governments; 
(ii)local historical organizations; and 
(iii)other appropriate entities; and 
(C)an estimate of the amount required to carry out the recommendations under subparagraphs (A) and (B). 
(4)ConsultationIn conducting the theme study, the Secretary shall consult with— 
(A)the Secretary of the Air Force; 
(B)State and local officials; 
(C)State historic preservation offices; and 
(D)other interested organizations and individuals. 
(5)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes the findings, conclusions, and recommendations of the theme study. 
(c)Cold War Advisory Committee 
(1)EstablishmentAs soon as practicable after funds are made available to carry out this section, the Secretary shall establish an advisory committee, to be known as the Cold War Advisory Committee, to assist the Secretary in carrying out this section. 
(2)CompositionThe Advisory Committee shall be composed of 9 members, to be appointed by the Secretary, of whom— 
(A)3 shall have expertise in Cold War history; 
(B)2 shall have expertise in historic preservation; 
(C)1 shall have expertise in the history of the United States; and 
(D)3 shall represent the general public. 
(3)ChairpersonThe Advisory Committee shall select a chairperson from among the members of the Advisory Committee. 
(4)CompensationA member of the Advisory Committee shall serve without compensation but may be reimbursed by the Secretary for expenses reasonably incurred in the performance of the duties of the Advisory Committee. 
(5)MeetingsOn at least 3 occasions, the Secretary (or a designee) shall meet and consult with the Advisory Committee on matters relating to the theme study. 
(d)Interpretive handbook on the Cold WarNot later than 4 years after the date on which funds are made available to carry out this section, the Secretary shall— 
(1)prepare and publish an interpretive handbook on the Cold War; and 
(2)disseminate information in the theme study by other appropriate means. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000. 
7211.Battle of Camden, South Carolina 
(a)In generalThe Secretary shall complete a special resource study of the site of the Battle of Camden fought in South Carolina on August 16, 1780, and the site of Historic Camden, which is a National Park System Affiliated Area, to determine— 
(1)the suitability and feasibility of designating the sites as a unit or units of the National Park System; and 
(2)the methods and means for the protection and interpretation of these sites by the National Park Service, other Federal, State, or local government entities or private or non-profit organizations. 
(b)Study requirementsThe Secretary shall conduct the study in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the results of the study; and 
(2)any recommendations of the Secretary. 
7212.Fort San Gerónimo, Puerto Rico 
(a)DefinitionsIn this section: 
(1)Fort san gerónimoThe term Fort San Gerónimo (also known as Fortín de San Gerónimo del Boquerón) means the fort and grounds listed on the National Register of Historic Places and located near Old San Juan, Puerto Rico. 
(2)Related resourcesThe term related resources means other parts of the fortification system of old San Juan that are not included within the boundary of San Juan National Historic Site, such as sections of the City Wall or other fortifications. 
(b)Study 
(1)In generalThe Secretary shall complete a special resource study of Fort San Gerónimo and other related resources, to determine— 
(A)the suitability and feasibility of including Fort San Gerónimo and other related resources in the Commonwealth of Puerto Rico as part of San Juan National Historic Site; and 
(B)the methods and means for the protection and interpretation of Fort San Gerónimo and other related resources by the National Park Service, other Federal, State, or local government entities or private or non-profit organizations. 
(2)Study requirementsThe Secretary shall conduct the study in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)). 
(c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing— 
(1)the results of the study; and 
(2)any recommendations of the Secretary. 
DProgram authorizations 
7301.American Battlefield Protection Program 
(a)PurposeThe purpose of this section is to assist citizens, public and private institutions, and governments at all levels in planning, interpreting, and protecting sites where historic battles were fought on American soil during the armed conflicts that shaped the growth and development of the United States, in order that present and future generations may learn and gain inspiration from the ground where Americans made their ultimate sacrifice. 
(b)Preservation assistance 
(1)In generalUsing the established national historic preservation program to the extent practicable, the Secretary of the Interior, acting through the American Battlefield Protection Program, shall encourage, support, assist, recognize, and work in partnership with citizens, Federal, State, local, and tribal governments, other public entities, educational institutions, and private nonprofit organizations in identifying, researching, evaluating, interpreting, and protecting historic battlefields and associated sites on a National, State, and local level. 
(2)Financial assistanceTo carry out paragraph (1), the Secretary may use a cooperative agreement, grant, contract, or other generally adopted means of providing financial assistance. 
(3)Authorization of appropriationsThere are authorized to be appropriated $3,000,000 annually to carry out this subsection, to remain available until expended. 
(c)Battlefield acquisition grant program 
(1)DefinitionsIn this subsection: 
(A)Battlefield ReportThe term Battlefield Report means the document entitled Report on the Nation's Civil War Battlefields, prepared by the Civil War Sites Advisory Commission, and dated July 1993. 
(B)Eligible entityThe term eligible entity means a State or local government. 
(C)Eligible siteThe term eligible site means a site— 
(i)that is not within the exterior boundaries of a unit of the National Park System; and 
(ii)that is identified in the Battlefield Report. 
(D)SecretaryThe term Secretary means the Secretary of the Interior, acting through the American Battlefield Protection Program. 
(2)EstablishmentThe Secretary shall establish a battlefield acquisition grant program under which the Secretary may provide grants to eligible entities to pay the Federal share of the cost of acquiring interests in eligible sites for the preservation and protection of those eligible sites. 
(3)Nonprofit partnersAn eligible entity may acquire an interest in an eligible site using a grant under this subsection in partnership with a nonprofit organization. 
(4)Non-Federal shareThe non-Federal share of the total cost of acquiring an interest in an eligible site under this subsection shall be not less than 50 percent. 
(5)Limitation on land useAn interest in an eligible site acquired under this subsection shall be subject to section 6(f)(3) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8(f)(3)). 
(6)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide grants under this subsection $10,000,000 for each of fiscal years 2009 through 2013. 
7302.Preserve America Program 
(a)PurposeThe purpose of this section is to authorize the Preserve America Program, including— 
(1)the Preserve America grant program within the Department of the Interior; 
(2)the recognition programs administered by the Advisory Council on Historic Preservation; and 
(3)the related efforts of Federal agencies, working in partnership with State, tribal, and local governments and the private sector, to support and promote the preservation of historic resources. 
(b)DefinitionsIn this section: 
(1)CouncilThe term Council means the Advisory Council on Historic Preservation. 
(2)Heritage tourismThe term heritage tourism means the conduct of activities to attract and accommodate visitors to a site or area based on the unique or special aspects of the history, landscape (including trail systems), and culture of the site or area. 
(3)ProgramThe term program means the Preserve America Program established under subsection (c)(1). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(c)Establishment 
(1)In generalThere is established in the Department of the Interior the Preserve America Program, under which the Secretary, in partnership with the Council, may provide competitive grants to States, local governments (including local governments in the process of applying for designation as Preserve America Communities under subsection (d)), Indian tribes, communities designated as Preserve America Communities under subsection (d), State historic preservation offices, and tribal historic preservation offices to support preservation efforts through heritage tourism, education, and historic preservation planning activities. 
(2)Eligible projects 
(A)In generalThe following projects shall be eligible for a grant under this section: 
(i)A project for the conduct of— 
(I)research on, and documentation of, the history of a community; and 
(II)surveys of the historic resources of a community. 
(ii)An education and interpretation project that conveys the history of a community or site. 
(iii)A planning project (other than building rehabilitation) that advances economic development using heritage tourism and historic preservation. 
(iv)A training project that provides opportunities for professional development in areas that would aid a community in using and promoting its historic resources. 
(v)A project to support heritage tourism in a Preserve America Community designated under subsection (d). 
(vi)Other nonconstruction projects that identify or promote historic properties or provide for the education of the public about historic properties that are consistent with the purposes of this section. 
(B)LimitationIn providing grants under this section, the Secretary shall only provide 1 grant to each eligible project selected for a grant. 
(3)PreferenceIn providing grants under this section, the Secretary may give preference to projects that carry out the purposes of both the program and the Save America’s Treasures Program. 
(4)Consultation and notification 
(A)ConsultationThe Secretary shall consult with the Council in preparing the list of projects to be provided grants for a fiscal year under the program. 
(B)NotificationNot later than 30 days before the date on which the Secretary provides grants for a fiscal year under the program, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Appropriations of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on Appropriations of the House of Representatives a list of any eligible projects that are to be provided grants under the program for the fiscal year. 
(5)Cost-sharing requirement 
(A)In generalThe non-Federal share of the cost of carrying out a project provided a grant under this section shall be not less than 50 percent of the total cost of the project. 
(B)Form of non-Federal shareThe non-Federal share required under subparagraph (A) shall be in the form of— 
(i)cash; or 
(ii)donated supplies and related services, the value of which shall be determined by the Secretary. 
(C)RequirementThe Secretary shall ensure that each applicant for a grant has the capacity to secure, and a feasible plan for securing, the non-Federal share for an eligible project required under subparagraph (A) before a grant is provided to the eligible project under the program. 
(d)Designation of Preserve America Communities 
(1)ApplicationTo be considered for designation as a Preserve America Community, a community, tribal area, or neighborhood shall submit to the Council an application containing such information as the Council may require. 
(2)CriteriaTo be designated as a Preserve America Community under the program, a community, tribal area, or neighborhood that submits an application under paragraph (1) shall, as determined by the Council, in consultation with the Secretary, meet criteria required by the Council and, in addition, consider— 
(A)protection and celebration of the heritage of the community, tribal area, or neighborhood; 
(B)use of the historic assets of the community, tribal area, or neighborhood for economic development and community revitalization; and 
(C)encouragement of people to experience and appreciate local historic resources through education and heritage tourism programs. 
(3)Local governments previously certified for historic preservation activitiesThe Council shall establish an expedited process for Preserve America Community designation for local governments previously certified for historic preservation activities under section 101(c)(1) of the National Historic Preservation Act (16 U.S.C. 470a(c)(1)). 
(4)GuidelinesThe Council, in consultation with the Secretary, shall establish any guidelines that are necessary to carry out this subsection. 
(e)RegulationsThe Secretary shall develop any guidelines and issue any regulations that the Secretary determines to be necessary to carry out this section. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each fiscal year, to remain available until expended. 
7303.Save America's Treasures Program 
(a)PurposeThe purpose of this section is to authorize within the Department of the Interior the Save America’s Treasures Program, to be carried out by the Director of the National Park Service, in partnership with— 
(1)the National Endowment for the Arts; 
(2)the National Endowment for the Humanities; 
(3)the Institute of Museum and Library Services; 
(4)the National Trust for Historic Preservation; 
(5)the National Conference of State Historic Preservation Officers; 
(6)the National Association of Tribal Historic Preservation Officers; and 
(7)the President’s Committee on the Arts and the Humanities. 
(b)DefinitionsIn this section: 
(1)CollectionThe term collection means a collection of intellectual and cultural artifacts, including documents, sculpture, and works of art. 
(2)Eligible entityThe term eligible entity means a Federal entity, State, local, or tribal government, educational institution, or nonprofit organization. 
(3)Historic propertyThe term historic property has the meaning given the term in section 301 of the National Historic Preservation Act (16 U.S.C. 470w). 
(4)Nationally significantThe term nationally significant means a collection or historic property that meets the applicable criteria for national significance, in accordance with regulations promulgated by the Secretary pursuant to section 101(a)(2) of the National Historic Preservation Act (16 U.S.C. 470a(a)(2)). 
(5)ProgramThe term program means the Save America's Treasures Program established under subsection (c)(1). 
(6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 
(c)Establishment 
(1)In generalThere is established in the Department of the Interior the Save America’s Treasures program, under which the amounts made available to the Secretary under subsection (e) shall be used by the Secretary, in consultation with the organizations described in subsection (a), subject to paragraph (6)(A)(ii), to provide grants to eligible entities for projects to preserve nationally significant collections and historic properties. 
(2)Determination of grantsOf the amounts made available for grants under subsection (e), not less than 50 percent shall be made available for grants for projects to preserve collections and historic properties, to be distributed through a competitive grant process administered by the Secretary, subject to the eligibility criteria established under paragraph (5). 
(3)Applications for grantsTo be considered for a competitive grant under the program an eligible entity shall submit to the Secretary an application containing such information as the Secretary may require. 
(4)Collections and historic properties eligible for competitive grants 
(A)In generalA collection or historic property shall be provided a competitive grant under the program only if the Secretary determines that the collection or historic property is— 
(i)nationally significant; and 
(ii)threatened or endangered. 
(B)Eligible collectionsA determination by the Secretary regarding the national significance of collections under subparagraph (A)(i) shall be made in consultation with the organizations described in subsection (a), as appropriate. 
(C)Eligible historic propertiesTo be eligible for a competitive grant under the program, a historic property shall, as of the date of the grant application— 
(i)be listed in the National Register of Historic Places at the national level of significance; or 
(ii)be designated as a National Historic Landmark. 
(5)Selection criteria for grants 
(A)In generalThe Secretary shall not provide a grant under this section to a project for an eligible collection or historic property unless the project— 
(i)eliminates or substantially mitigates the threat of destruction or deterioration of the eligible collection or historic property; 
(ii)has a clear public benefit; and 
(iii)is able to be completed on schedule and within the budget described in the grant application. 
(B)PreferenceIn providing grants under this section, the Secretary may give preference to projects that carry out the purposes of both the program and the Preserve America Program. 
(C)LimitationIn providing grants under this section, the Secretary shall only provide 1 grant to each eligible project selected for a grant. 
(6)Consultation and notification by Secretary 
(A)Consultation 
(i)In generalSubject to clause (ii), the Secretary shall consult with the organizations described in subsection (a) in preparing the list of projects to be provided grants for a fiscal year by the Secretary under the program. 
(ii)LimitationIf an entity described in clause (i) has submitted an application for a grant under the program, the entity shall be recused by the Secretary from the consultation requirements under that clause and paragraph (1). 
(B)NotificationNot later than 30 days before the date on which the Secretary provides grants for a fiscal year under the program, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate, the Committee on Appropriations of the Senate, the Committee on Natural Resources of the House of Representatives, and the Committee on Appropriations of the House of Representatives a list of any eligible projects that are to be provided grants under the program for the fiscal year. 
(7)Cost-sharing requirement 
(A)In generalThe non-Federal share of the cost of carrying out a project provided a grant under this section shall be not less than 50 percent of the total cost of the project. 
(B)Form of non-Federal shareThe non-Federal share required under subparagraph (A) shall be in the form of— 
(i)cash; or 
(ii)donated supplies or related services, the value of which shall be determined by the Secretary. 
(C)RequirementThe Secretary shall ensure that each applicant for a grant has the capacity and a feasible plan for securing the non-Federal share for an eligible project required under subparagraph (A) before a grant is provided to the eligible project under the program. 
(d)RegulationsThe Secretary shall develop any guidelines and issue any regulations that the Secretary determines to be necessary to carry out this section. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year, to remain available until expended. 
7304.Route 66 Corridor Preservation ProgramSection 4 of Public Law 106–45 (16 U.S.C. 461 note; 113 Stat. 226) is amended by striking 2009 and inserting 2019. 
7305.National Cave and Karst Research InstituteThe National Cave and Karst Research Institute Act of 1998 (16 U.S.C. 4310 note; Public Law 105–325) is amended by striking section 5 and inserting the following: 
 
5.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.. 
EAdvisory Commissions 
7401.Na Hoa Pili O Kaloko-Honokohau Advisory CommissionSection 505(f)(7) of the National Parks and Recreation Act of 1978 (16 U.S.C. 396d(f)(7)) is amended by striking ten years after the date of enactment of the Na Hoa Pili O Kaloko-Honokohau Re-establishment Act of 1996 and inserting on December 31, 2018. 
7402.Cape Cod National Seashore Advisory CommissionEffective September 26, 2008, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by striking 2008 and inserting 2018. 
7403.Concessions Management Advisory BoardSection 409(d) of the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5958(d)) is amended in the first sentence by striking 2008 and inserting 2009. 
7404.St. Augustine 450th Commemoration Commission 
(a)DefinitionsIn this section: 
(1)CommemorationThe term commemoration means the commemoration of the 450th anniversary of the founding of the settlement of St. Augustine, Florida. 
(2)CommissionThe term Commission means the St. Augustine 450th Commemoration Commission established by subsection (b)(1). 
(3)GovernorThe term Governor means the Governor of the State. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)State 
(A)In generalThe term State means the State of Florida. 
(B)InclusionThe term State includes agencies and entities of the State of Florida. 
(b)Establishment 
(1)In generalThere is established a commission, to be known as the St. Augustine 450th Commemoration Commission. 
(2)Membership 
(A)CompositionThe Commission shall be composed of 14 members, of whom— 
(i)3 members shall be appointed by the Secretary, after considering the recommendations of the St. Augustine City Commission; 
(ii)3 members shall be appointed by the Secretary, after considering the recommendations of the Governor; 
(iii)1 member shall be an employee of the National Park Service having experience relevant to the historical resources relating to the city of St. Augustine and the commemoration, to be appointed by the Secretary; 
(iv)1 member shall be appointed by the Secretary, taking into consideration the recommendations of the Mayor of the city of St. Augustine; 
(v)1 member shall be appointed by the Secretary, after considering the recommendations of the Chancellor of the University System of Florida; and 
(vi)5 members shall be individuals who are residents of the State who have an interest in, support for, and expertise appropriate to the commemoration, to be appointed by the Secretary, taking into consideration the recommendations of Members of Congress. 
(B)Time of appointmentEach appointment of an initial member of the Commission shall be made before the expiration of the 120-day period beginning on the date of enactment of this Act. 
(C)Term; vacancies 
(i)TermA member of the Commission shall be appointed for the life of the Commission. 
(ii)Vacancies 
(I)In generalA vacancy on the Commission shall be filled in the same manner in which the original appointment was made. 
(II)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed. 
(iii)Continuation of membershipIf a member of the Commission was appointed to the Commission as Mayor of the city of St. Augustine or as an employee of the National Park Service or the State University System of Florida, and ceases to hold such position, that member may continue to serve on the Commission for not longer than the 30-day period beginning on the date on which that member ceases to hold the position. 
(3)DutiesThe Commission shall— 
(A)plan, develop, and carry out programs and activities appropriate for the commemoration; 
(B)facilitate activities relating to the commemoration throughout the United States; 
(C)encourage civic, patriotic, historical, educational, artistic, religious, economic, and other organizations throughout the United States to organize and participate in anniversary activities to expand understanding and appreciation of the significance of the founding and continuing history of St. Augustine; 
(D)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration; 
(E)coordinate and facilitate for the public scholarly research on, publication about, and interpretation of, St. Augustine; 
(F)ensure that the commemoration provides a lasting legacy and long-term public benefit by assisting in the development of appropriate programs; and 
(G)help ensure that the observances of the foundation of St. Augustine are inclusive and appropriately recognize the experiences and heritage of all individuals present when St. Augustine was founded. 
(c)Commission meetings 
(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(2)MeetingsThe Commission shall meet— 
(A)at least 3 times each year; or 
(B)at the call of the Chairperson or the majority of the members of the Commission. 
(3)QuorumA majority of the voting members shall constitute a quorum, but a lesser number may hold meetings. 
(4)Chairperson and vice chairperson 
(A)ElectionThe Commission shall elect the Chairperson and the Vice Chairperson of the Commission on an annual basis. 
(B)Absence of the chairpersonThe Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson. 
(5)VotingThe Commission shall act only on an affirmative vote of a majority of the members of the Commission. 
(d)Commission powers 
(1)GiftsThe Commission may solicit, accept, use, and dispose of gifts, bequests, or devises of money or other property for aiding or facilitating the work of the Commission. 
(2)Appointment of advisory committeesThe Commission may appoint such advisory committees as the Commission determines to be necessary to carry out this section. 
(3)Authorization of actionThe Commission may authorize any member or employee of the Commission to take any action that the Commission is authorized to take under this section. 
(4)Procurement 
(A)In generalThe Commission may procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements, to carry out this section (except that a contract, lease, or other legal agreement made or entered into by the Commission shall not extend beyond the date of termination of the Commission). 
(B)LimitationThe Commission may not purchase real property. 
(5)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
(6)Grants and technical assistanceThe Commission may— 
(A)provide grants in amounts not to exceed $20,000 per grant to communities and nonprofit organizations for use in developing programs to assist in the commemoration; 
(B)provide grants to research and scholarly organizations to research, publish, or distribute information relating to the early history of St. Augustine; and 
(C)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration. 
(e)Commission personnel matters 
(1)Compensation of members 
(A)In generalExcept as provided in paragraph (2), a member of the Commission shall serve without compensation. 
(B)Federal employeesA member of the Commission who is an officer or employee of the Federal Government shall serve without compensation other than the compensation received for the services of the member as an officer or employee of the Federal Government. 
(2)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(3)Director and staff 
(A)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), nominate an executive director to enable the Commission to perform the duties of the Commission. 
(B)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. 
(4)Compensation 
(A)In generalExcept as provided in subparagraph (B), the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(5)Detail of government employees 
(A)Federal employees 
(i)DetailAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this section. 
(ii)Civil service statusThe detail of an employee under clause (i) shall be without interruption or loss of civil service status or privilege. 
(B)State employeesThe Commission may— 
(i)accept the services of personnel detailed from the State; and 
(ii)reimburse the State for services of detailed personnel. 
(6)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(7)Volunteer and uncompensated servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use such voluntary and uncompensated services as the Commission determines to be necessary. 
(8)Support services 
(A)In generalThe Secretary shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request. 
(B)ReimbursementAny reimbursement under this paragraph shall be credited to the appropriation, fund, or account used for paying the amounts reimbursed. 
(9)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(10)No effect on authorityNothing in this subsection supersedes the authority of the State, the National Park Service, the city of St. Augustine, or any designee of those entities, with respect to the commemoration. 
(f)Plans; reports 
(1)Strategic planThe Commission shall prepare a strategic plan for the activities of the Commission carried out under this section. 
(2)Final reportNot later than September 30, 2015, the Commission shall complete and submit to Congress a final report that contains— 
(A)a summary of the activities of the Commission; 
(B)a final accounting of funds received and expended by the Commission; and 
(C)the findings and recommendations of the Commission. 
(g)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Commission to carry out this section $500,000 for each of fiscal years 2009 through 2015. 
(2)AvailabilityAmounts made available under paragraph (1) shall remain available until December 31, 2015. 
(h)Termination of Commission 
(1)Date of terminationThe Commission shall terminate on December 31, 2015. 
(2)Transfer of documents and materialsBefore the date of termination specified in paragraph (1), the Commission shall transfer all documents and materials of the Commission to the National Archives or another appropriate Federal entity. 
VIIINational Heritage Areas 
ADesignation of National Heritage Areas 
8001.Sangre de Cristo National Heritage Area, Colorado 
(a)DefinitionsIn this section: 
(1)Heritage areaThe term Heritage Area means the Sangre de Cristo National Heritage Area established by subsection (b)(1). 
(2)Management entityThe term management entity means the management entity for the Heritage Area designated by subsection (b)(4). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (d). 
(4)MapThe term map means the map entitled Proposed Sangre De Cristo National Heritage Area and dated November 2005. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Colorado. 
(b)Sangre de cristo national heritage area 
(1)EstablishmentThere is established in the State the Sangre de Cristo National Heritage Area. 
(2)BoundariesThe Heritage Area shall consist of— 
(A)the counties of Alamosa, Conejos, and Costilla; and 
(B)the Monte Vista National Wildlife Refuge, the Baca National Wildlife Refuge, the Great Sand Dunes National Park and Preserve, and other areas included in the map. 
(3)MapA map of the Heritage Area shall be— 
(A)included in the management plan; and 
(B)on file and available for public inspection in the appropriate offices of the National Park Service. 
(4)Management entity 
(A)In generalThe management entity for the Heritage Area shall be the Sangre de Cristo National Heritage Area Board of Directors. 
(B)Membership requirementsMembers of the Board shall include representatives from a broad cross-section of the individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
(c)Administration 
(1)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the management entity, may use amounts made available under this section to— 
(A)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties; 
(C)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming; 
(D)obtain money or services from any source including any that are provided under any other Federal law or program; 
(E)contract for goods or services; and 
(F)undertake to be a catalyst for any other activity that furthers the Heritage Area and is consistent with the approved management plan. 
(2)DutiesThe management entity shall— 
(A)in accordance with subsection (d), prepare and submit a management plan for the Heritage Area to the Secretary; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by— 
(i)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(iii)developing recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Heritage Area; 
(v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes; 
(vi)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; and 
(vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(E)for any year that Federal funds have been received under this section— 
(i)submit an annual report to the Secretary that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made); 
(ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; 
(iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and 
(F)encourage by appropriate means economic viability that is consistent with the Heritage Area. 
(3)Prohibition on the Acquisition of Real PropertyThe management entity shall not use Federal funds made available under this section to acquire real property or any interest in real property. 
(4)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this section shall be 50 percent. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the management entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan shall— 
(A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Heritage Area; 
(B)take into consideration State and local plans; 
(C)include— 
(i)an inventory of— 
(I)the resources located in the core area described in subsection (b)(2); and 
(II)any other property in the core area that— 
(aa)is related to the themes of the Heritage Area; and 
(bb)should be preserved, restored, managed, or maintained because of the significance of the property; 
(ii)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the Heritage Area; 
(iii)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical and cultural resources of the Heritage Area; 
(iv)a program of implementation for the management plan by the management entity that includes a description of— 
(I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and 
(II)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation; 
(v)the identification of sources of funding for carrying out the management plan; 
(vi)analysis and recommendations for means by which local, State, and Federal programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this section; and 
(vii)an interpretive plan for the Heritage Area; and 
(D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area. 
(3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive additional funding under this section until the date that the Secretary receives and approves the management plan. 
(4)Approval or disapproval of management plan 
(A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations; 
(ii)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and 
(iii)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area. 
(C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— 
(i)advise the management entity in writing of the reasons for the disapproval; 
(ii)make recommendations for revisions to the management plan; and 
(iii)not later than 180 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision. 
(D)Amendments 
(i)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan. 
(ii)Use of fundsThe management entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the Secretary has approved the amendments. 
(e)Relationship to other Federal agencies 
(1)In GeneralNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and CoordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the management entity to the maximum extent practicable. 
(3)Other Federal AgenciesNothing in this section— 
(A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(f)Private property and regulatory protectionsNothing in this section— 
(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State or local agency, or conveys any land use or other regulatory authority to the management entity; 
(4)authorizes or implies the reservation or appropriation of water or water rights; 
(5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(g)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Heritage Area; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the management entity with respect to— 
(i)accomplishing the purposes of this section for the Heritage Area; and 
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(3)Report 
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(C)Submission to congressOn completion of the report, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(i)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8002.Cache La Poudre River National Heritage Area, Colorado 
(a)DefinitionsIn this section: 
(1)Heritage AreaThe term Heritage Area means the Cache La Poudre River National Heritage Area established by subsection (b)(1). 
(2)Local coordinating entityThe term local coordinating entity means the Poudre Heritage Alliance, the local coordinating entity for the Heritage Area designated by subsection (b)(4). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (d)(1). 
(4)MapThe term map means the map entitled Cache La Poudre River National Heritage Area, numbered 960/80,003, and dated April, 2004. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Colorado. 
(b)Cache la poudre river national heritage area 
(1)EstablishmentThere is established in the State the Cache La Poudre River National Heritage Area. 
(2)BoundariesThe Heritage Area shall consist of the area depicted on the map. 
(3)MapThe map shall be on file and available for public inspection in the appropriate offices of— 
(A)the National Park Service; and 
(B)the local coordinating entity. 
(4)Local coordinating entityThe local coordinating entity for the Heritage Area shall be the Poudre Heritage Alliance, a nonprofit organization incorporated in the State. 
(c)Administration 
(1)AuthoritiesTo carry out the management plan, the Secretary, acting through the local coordinating entity, may use amounts made available under this section— 
(A)to make grants to the State (including any political subdivision of the State), nonprofit organizations, and other individuals; 
(B)to enter into cooperative agreements with, or provide technical assistance to, the State (including any political subdivision of the State), nonprofit organizations, and other interested parties; 
(C)to hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resource protection, and heritage programming; 
(D)to obtain funds or services from any source, including funds or services that are provided under any other Federal law or program; 
(E)to enter into contracts for goods or services; and 
(F)to serve as a catalyst for any other activity that— 
(i)furthers the purposes and goals of the Heritage Area; and 
(ii)is consistent with the approved management plan. 
(2)DutiesThe local coordinating entity shall— 
(A)in accordance with subsection (d), prepare and submit to the Secretary a management plan for the Heritage Area; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by— 
(i)carrying out programs and projects that recognize, protect, and enhance important resource values located in the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(iii)developing recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, the natural, historical, scenic, and cultural resources of the Heritage Area; 
(v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes; 
(vi)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest, are posted throughout the Heritage Area; and 
(vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(E)for any year for which Federal funds have been received under this section— 
(i)submit an annual report to the Secretary that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made); 
(ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and 
(iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and 
(F)encourage by appropriate means economic viability that is consistent with the Heritage Area. 
(3)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under this section to acquire real property or any interest in real property. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan shall— 
(A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, educational, and recreational resources of the Heritage Area; 
(B)take into consideration State and local plans; 
(C)include— 
(i)an inventory of the resources located in the Heritage Area; 
(ii)comprehensive policies, strategies, and recommendations for conservation, funding, management, and development of the Heritage Area; 
(iii)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, cultural, historic, scenic, educational, and recreational resources of the Heritage Area; 
(iv)a program of implementation for the management plan by the local coordinating entity that includes a description of— 
(I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and 
(II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation; 
(v)the identification of sources of funding for carrying out the management plan; 
(vi)analysis and recommendations for means by which local, State, and Federal programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this section; and 
(vii)an interpretive plan for the Heritage Area; and 
(D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, cultural, historic, scenic, educational, and recreational resources of the Heritage Area. 
(3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this section until the date on which the Secretary approves a management plan. 
(4)Approval or disapproval of management plan 
(A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity is representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations; 
(ii)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and 
(iii)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, cultural, historic, scenic, educational, and recreational resources of the Heritage Area. 
(C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— 
(i)advise the local coordinating entity in writing of the reasons for the disapproval; 
(ii)make recommendations for revisions to the management plan; and 
(iii)not later than 180 days after the date of receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision. 
(5)Amendments 
(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines would make a substantial change to the management plan. 
(B)Use of fundsThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to carry out any amendments to the management plan until the Secretary has approved the amendments. 
(e)Relationship to other Federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law (including regulations). 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(3)Other Federal agenciesNothing in this section— 
(A)modifies, alters, or amends any law (including any regulation) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(f)Private property and regulatory protectionsNothing in this section— 
(1)abridges the rights of any public or private property owner, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner— 
(A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or 
(B)to modify public access or use of property of the property owner under any other Federal, State, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, or local agency; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(7)creates any liability, or affects any liability under any other law (including regulations), of any private property owner with respect to any individual injured on the private property. 
(g)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Heritage Area; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the local coordinating entity with respect to— 
(i)accomplishing the purposes of this section for the Heritage Area; and 
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Heritage Area to identify the critical components for sustainability of the Heritage Area. 
(3)Report 
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(C)Submission to CongressOn completion of the report, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(h)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this section shall be 50 percent. 
(i)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
(j)Conforming amendmentThe Cache La Poudre River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is repealed. 
8003.South Park National Heritage Area, Colorado 
(a)DefinitionsIn this section: 
(1)BoardThe term Board means the Board of Directors of the South Park National Heritage Area, comprised initially of the individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
(2)Heritage areaThe term Heritage Area means the South Park National Heritage Area established by subsection (b)(1). 
(3)Management entityThe term management entity means the management entity for the Heritage Area designated by subsection (b)(4)(A). 
(4)Management planThe term management plan means the management plan for the Heritage Area required by subsection (d). 
(5)MapThe term map means the map entitled South Park National Heritage Area Map (Proposed), dated January 30, 2006. 
(6)PartnerThe term partner means a Federal, State, or local governmental entity, organization, private industry, educational institution, or individual involved in the conservation, preservation, interpretation, development or promotion of heritage sites or resources of the Heritage Area. 
(7)SecretaryThe term Secretary means the Secretary of the Interior. 
(8)StateThe term State means the State of Colorado. 
(9)Technical assistanceThe term technical assistance means any guidance, advice, help, or aid, other than financial assistance, provided by the Secretary. 
(b)South Park National Heritage Area 
(1)EstablishmentThere is established in the State the South Park National Heritage Area. 
(2)BoundariesThe Heritage Area shall consist of the areas included in the map. 
(3)MapA map of the Heritage Area shall be— 
(A)included in the management plan; and 
(B)on file and available for public inspection in the appropriate offices of the National Park Service. 
(4)Management entity 
(A)In generalThe management entity for the Heritage Area shall be the Park County Tourism & Community Development Office, in conjunction with the South Park National Heritage Area Board of Directors. 
(B)Membership requirementsMembers of the Board shall include representatives from a broad cross-section of individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
(c)Administration 
(1)Prohibition on the acquisition of real propertyThe management entity shall not use Federal funds made available under this section to acquire real property or any interest in real property. 
(2)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the management entity, may use amounts made available under this section to— 
(A)make grants to the State or a political subdivision of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, nonprofit organizations, and other interested parties; 
(C)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, fundraising, heritage facility planning and development, and heritage tourism programming; 
(D)obtain funds or services from any source, including funds or services that are provided under any other Federal law or program; 
(E)enter into contracts for goods or services; and 
(F)to facilitate the conduct of other projects and activities that further the Heritage Area and are consistent with the approved management plan. 
(3)DutiesThe management entity shall— 
(A)in accordance with subsection (d), prepare and submit a management plan for the Heritage Area to the Secretary; 
(B)assist units of local government, local property owners and businesses, and nonprofit organizations in carrying out the approved management plan by— 
(i)carrying out programs and projects that recognize, protect, enhance, and promote important resource values in the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs in the Heritage Area; 
(iii)developing economic, recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes; 
(vi)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; 
(vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area; and 
(viii)planning and developing new heritage attractions, products and services; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(E)for any year for which Federal funds have been received under this section— 
(i)submit to the Secretary an annual report that describes the activities, expenses, and income of the management entity (including grants to any other entities during the year that the report is made); 
(ii)make available to the Secretary for audit all records relating to the expenditure of the Federal funds and any matching funds; and 
(iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and 
(F)encourage by appropriate means economic viability that is consistent with the Heritage Area. 
(4)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this section shall be 50 percent. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the management entity, with public participation, shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan shall— 
(A)incorporate an integrated and cooperative approach for the protection, enhancement, interpretation, development, and promotion of the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(B)take into consideration State and local plans; 
(C)include— 
(i)an inventory of— 
(I)the resources located within the areas included in the map; and 
(II)any other eligible and participating property within the areas included in the map that— 
(aa)is related to the themes of the Heritage Area; and 
(bb)should be preserved, restored, managed, maintained, developed, or promoted because of the significance of the property; 
(ii)comprehensive policies, strategies, and recommendations for conservation, funding, management, development, and promotion of the Heritage Area; 
(iii)a description of actions that governments, private organizations, and individuals have agreed to take to manage protect the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area; 
(iv)a program of implementation for the management plan by the management entity that includes a description of— 
(I)actions to facilitate ongoing and effective collaboration among partners to promote plans for resource protection, enhancement, interpretation, restoration, and construction; and 
(II)specific commitments for implementation that have been made by the management entity or any government, organization, or individual for the first 5 years of operation; 
(v)the identification of sources of funding for carrying out the management plan; 
(vi)an analysis of and recommendations for means by which Federal, State, and local programs, including the role of the National Park Service in the Heritage Area, may best be coordinated to carry out this section; and 
(vii)an interpretive plan for the Heritage Area; and 
(D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the historical, cultural, scenic, recreational, agricultural, and natural resources of the Heritage Area. 
(3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the management entity shall be ineligible to receive additional funding under this section until the date on which the Secretary receives and approves the management plan. 
(4)Approval or disapproval of management plan 
(A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with the State, shall approve or disapprove the management plan. 
(B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the management entity is representative of the diverse interests of the Heritage Area, including governments, natural and historical resource protection organizations, educational institutions, local businesses and industries, community organizations, recreational organizations, and tourism organizations; 
(ii)the management entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and 
(iii)strategies contained in the management plan, if implemented, would adequately balance the voluntary protection, development, and interpretation of the natural, historical, cultural, scenic, recreational, and agricultural resources of the Heritage Area. 
(C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— 
(i)advise the management entity in writing of the reasons for the disapproval; 
(ii)make recommendations for revisions to the management plan; and 
(iii)not later than 180 days after the receipt of any proposed revision of the management plan from the management entity, approve or disapprove the proposed revision. 
(D)Amendments 
(i)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines makes a substantial change to the management plan. 
(ii)Use of fundsThe management entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the Secretary has approved the amendments. 
(e)Relationship to other Federal agencies 
(1)In GeneralNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and CoordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the management entity to the maximum extent practicable. 
(3)Other Federal AgenciesNothing in this section— 
(A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(f)Private property and regulatory protectionsNothing in this section— 
(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State or local agency, or conveys any land use or other regulatory authority to the management entity; 
(4)authorizes or implies the reservation or appropriation of water or water rights; 
(5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(g)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Heritage Area; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the management entity with respect to— 
(i)accomplishing the purposes of this section for the Heritage Area; and 
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(3)Report 
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(C)Submission to congressOn completion of the report, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(i)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8004.Northern Plains National Heritage Area, North Dakota 
(a)DefinitionsIn this section: 
(1)Heritage AreaThe term Heritage Area means the Northern Plains National Heritage Area established by subsection (b)(1). 
(2)Local coordinating entityThe term local coordinating entity means the Northern Plains Heritage Foundation, the local coordinating entity for the Heritage Area designated by subsection (c)(1). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (d). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of North Dakota. 
(b)Establishment 
(1)In generalThere is established the Northern Plains National Heritage Area in the State of North Dakota. 
(2)BoundariesThe Heritage Area shall consist of— 
(A)a core area of resources in Burleigh, McLean, Mercer, Morton, and Oliver Counties in the State; and 
(B)any sites, buildings, and districts within the core area recommended by the management plan for inclusion in the Heritage Area. 
(3)MapA map of the Heritage Area shall be— 
(A)included in the management plan; and 
(B)on file and available for public inspection in the appropriate offices of the local coordinating entity and the National Park Service. 
(c)Local coordinating entity 
(1)In generalThe local coordinating entity for the Heritage Area shall be the Northern Plains Heritage Foundation, a nonprofit corporation established under the laws of the State. 
(2)DutiesTo further the purposes of the Heritage Area, the Northern Plains Heritage Foundation, as the local coordinating entity, shall— 
(A)prepare a management plan for the Heritage Area, and submit the management plan to the Secretary, in accordance with this section; 
(B)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section, specifying— 
(i)the specific performance goals and accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(C)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; and 
(D)encourage economic viability and sustainability that is consistent with the purposes of the Heritage Area. 
(3)AuthoritiesFor the purposes of preparing and implementing the approved management plan for the Heritage Area, the local coordinating entity may use Federal funds made available under this section to— 
(A)make grants to political jurisdictions, nonprofit organizations, and other parties within the Heritage Area; 
(B)enter into cooperative agreements with or provide technical assistance to political jurisdictions, nonprofit organizations, Federal agencies, and other interested parties; 
(C)hire and compensate staff, including individuals with expertise in— 
(i)natural, historical, cultural, educational, scenic, and recreational resource conservation; 
(ii)economic and community development; and 
(iii)heritage planning; 
(D)obtain funds or services from any source, including other Federal programs; 
(E)contract for goods or services; and 
(F)support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(4)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds authorized to be appropriated under this section to acquire any interest in real property. 
(5)Other sourcesNothing in this section precludes the local coordinating entity from using Federal funds from other sources for authorized purposes. 
(d)Management plan 
(1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the area covered by the Heritage Area and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(B)include a description of actions and commitments that Federal, State, tribal, and local governments, private organizations, and citizens will take to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(C)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(D)include an inventory of the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area relating to the national importance and themes of the Heritage Area that should be protected, enhanced, interpreted, managed, funded, and developed; 
(E)recommend policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(F)describe a program for implementation for the management plan, including— 
(i)performance goals; 
(ii)plans for resource protection, enhancement, interpretation, funding, management, and development; and 
(iii)specific commitments for implementation that have been made by the local coordinating entity or any Federal, State, tribal, or local government agency, organization, business, or individual; 
(G)include an analysis of, and recommendations for, means by which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this section; and 
(H)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities described in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Deadline 
(A)In generalNot later than 3 years after the date on which funds are first made available to develop the management plan after designation of the Heritage Area, the local coordinating entity shall submit the management plan to the Secretary for approval. 
(B)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with subparagraph (A), the local coordinating entity shall not qualify for any additional financial assistance under this section until such time as the management plan is submitted to and approved by the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after receiving the plan, the Secretary shall review and approve or disapprove the management plan for the Heritage Area on the basis of the criteria established under subparagraph (B). 
(B)Criteria for approvalIn determining whether to approve a management plan for the Heritage Area, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including Federal, State, tribal, and local governments, natural, and historic resource protection organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners; 
(ii)the local coordinating entity— 
(I)has afforded adequate opportunity for public and Federal, State, tribal, and local governmental involvement (including through workshops and hearings) in the preparation of the management plan; and 
(II)provides for at least semiannual public meetings to ensure adequate implementation of the management plan; 
(iii)the resource protection, enhancement, interpretation, funding, management, and development strategies described in the management plan, if implemented, would adequately protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal land under public land laws or land use plans; 
(v)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the plan; 
(vi)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local elements of the management plan; and 
(vii)the management plan demonstrates partnerships among the local coordinating entity, Federal, State, tribal, and local governments, regional planning organizations, nonprofit organizations, or private sector parties for implementation of the management plan. 
(C)Disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(D)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(E)AuthoritiesThe Secretary may— 
(i)provide technical assistance under this section for the development and implementation of the management plan; and 
(ii)enter into cooperative agreements with interested parties to carry out this section. 
(e)Relationship to other Federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide financial assistance and, on a reimbursable or nonreimbursable basis, technical assistance to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(C)PriorityIn assisting the Heritage Area, the Secretary shall give priority to actions that assist in— 
(i)conserving the significant natural, historic, cultural, and scenic resources of the Heritage Area; and 
(ii)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(3)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(4)Other Federal agenciesNothing in this section— 
(A)modifies or alters any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(f)Private property and regulatory protectionsNothing in this section— 
(1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to— 
(A)permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or 
(B)modify public access to, or use of, the property of the property owner under any other Federal, State, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, tribal, or local agency; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(g)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (i), the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Heritage Area; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the local coordinating entity with respect to— 
(i)accomplishing the purposes of this section for the Heritage Area; and 
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(3)Report 
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(C)Submission to CongressOn completion of the report, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)Cost-sharing requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution may be in the form of in-kind contributions of goods or services fairly valued. 
(i)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8005.Baltimore National Heritage Area, Maryland 
(a)DefinitionsIn this section: 
(1)Heritage areaThe term Heritage Area means the Baltimore National Heritage Area, established by subsection (b)(1). 
(2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by subsection (b)(4). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (c)(1)(A). 
(4)MapThe term map means the map entitled Baltimore National Heritage Area, numbered T10/80,000, and dated October 2007. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Maryland. 
(b)Baltimore national heritage area 
(1)EstablishmentThere is established the Baltimore National Heritage Area in the State. 
(2)BoundariesThe Heritage Area shall be comprised of the following areas, as described on the map: 
(A)The area encompassing the Baltimore City Heritage Area certified by the Maryland Heritage Areas Authority in October 2001 as part of the Baltimore City Heritage Area Management Action Plan. 
(B)The Mount Auburn Cemetery. 
(C)The Cylburn Arboretum. 
(D)The Middle Branch of the Patapsco River and surrounding shoreline, including— 
(i)the Cruise Maryland Terminal; 
(ii)new marina construction; 
(iii)the National Aquarium Aquatic Life Center; 
(iv)the Westport Redevelopment; 
(v)the Gwynns Falls Trail; 
(vi)the Baltimore Rowing Club; and 
(vii)the Masonville Cove Environmental Center. 
(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service and the Baltimore Heritage Area Association. 
(4)Local coordinating entityThe Baltimore Heritage Area Association shall be the local coordinating entity for the Heritage Area. 
(c)Duties and authorities of local coordinating entity 
(1)Duties of the local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall— 
(A)prepare, and submit to the Secretary, in accordance with subsection (d), a management plan for the Heritage Area; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the approved management plan by— 
(i)carrying out programs and projects that recognize, protect, and enhance important resource values within the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs within the Heritage Area; 
(iii)developing recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Heritage Area; 
(v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with the themes of the Heritage Area; 
(vi)ensuring that signs identifying points of public access and sites of interest are posted throughout the Heritage Area; and 
(vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the purposes of the Heritage Area; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(E)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section specifying— 
(i)the accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(F)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; 
(G)require in all agreements authorizing expenditures of Federal funds by other organizations, that the receiving organizations make available for audit all records and other information pertaining to the expenditure of the funds; and 
(H)encourage, by appropriate means, economic development that is consistent with the purposes of the Heritage Area. 
(2)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, use Federal funds made available under this section to— 
(A)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties; 
(C)hire and compensate staff; 
(D)obtain funds or services from any source, including funds and services provided under any other Federal law or program; 
(E)contract for goods or services; and 
(F)support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds received under this section to acquire any interest in real property. 
(d)Management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to develop the management plan, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the region and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(B)take into consideration existing State, county, and local plans in the development and implementation of the management plan; 
(C)include a description of actions and commitments that governments, private organizations, and citizens plan to take to protect, enhance, and interpret the natural, historic, scenic, and cultural resources of the Heritage Area; 
(D)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(E)include an inventory of the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area relating to the stories and themes of the region that should be protected, enhanced, managed, or developed; 
(F)recommend policies and strategies for resource management including, the development of intergovernmental and interagency agreements to protect the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(G)describe a program for implementation of the management plan, including— 
(i)performance goals; 
(ii)plans for resource protection, enhancement, and interpretation; and 
(iii)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, business, or individual; 
(H)include an analysis of, and recommendations for, ways in which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this section; 
(I)include an interpretive plan for the Heritage Area; and 
(J)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities described in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with this section, the local coordinating entity shall not qualify for additional financial assistance under this section until the management plan is submitted to, and approved by, the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after the date on which the Secretary receives the management plan, the Secretary shall approve or disapprove the management plan. 
(B)Consultation requiredThe Secretary shall consult with the Governor of the State and any tribal government in which the Heritage Area is located before approving the management plan. 
(C)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, community residents, and recreational organizations; 
(ii)the local coordinating entity has afforded adequate opportunity for public and governmental involvement (including through workshops and public meetings) in the preparation of the management plan; 
(iii)the resource protection and interpretation strategies described in the management plan, if implemented, would adequately protect the natural, historic, and cultural resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal or tribal land under applicable laws or land use plans; 
(v)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; and 
(vi)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the management plan. 
(D)Action following disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(E)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(e)Duties and authorities of the secretary 
(1)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis (as determined by the Secretary), to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(C)PriorityIn assisting the Heritage Area, the Secretary shall give priority to actions that assist in— 
(i)conserving the significant natural, historic, cultural, and scenic resources of the Heritage Area; and 
(ii)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(2)Evaluation; report 
(A)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (i), the Secretary shall— 
(i)conduct an evaluation of the accomplishments of the Heritage Area; and 
(ii)prepare a report with recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area, in accordance with subparagraph (C). 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local coordinating entity with respect to— 
(I)accomplishing the purposes of this section for the Heritage Area; and 
(II)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(ii)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(C)Report 
(i)In generalBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(ii)Required analysisIf the report prepared under this subparagraph recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(I)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(II)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(iii)Submission to congressOn completion of a report under this subparagraph, the Secretary shall submit the report to— 
(I)the Committee on Energy and Natural Resources of the Senate; and 
(II)the Committee on Natural Resources of the House of Representatives. 
(f)Relationship to other federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(3)Other federal agenciesNothing in this section— 
(A)modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(g)Property owners and regulatory protectionsNothing in this section— 
(1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to— 
(A)permit public access (including Federal, tribal, State, or local government access) to the property; or 
(B)modify any provisions of Federal, tribal, State, or local law with regard to public access or use of private land; 
(3)alters any duly adopted land use regulations, approved land use plan, or any other regulatory authority of any Federal, State, or local agency, or tribal government; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)Cost-sharing requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution— 
(i)shall be from non-Federal sources; and 
(ii)may be in the form of in-kind contributions of goods or services fairly valued. 
(i)Termination of effectivenessThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8006.Freedom’s Way National Heritage Area, Massachusetts and New Hampshire 
(a)PurposesThe purposes of this section are— 
(1)to foster a close working relationship between the Secretary and all levels of government, the private sector, and local communities in the States of Massachusetts and New Hampshire; 
(2)to assist the entities described in paragraph (1) to preserve the special historic identity of the Heritage Area; and 
(3)to manage, preserve, protect, and interpret the cultural, historic, and natural resources of the Heritage Area for the educational and inspirational benefit of future generations. 
(b)DefinitionsIn this section: 
(1)Heritage AreaThe term Heritage Area means the Freedom’s Way National Heritage Area established by subsection (c)(1). 
(2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by subsection (c)(4). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (d)(1)(A). 
(4)MapThe term map means the map entitled Freedom’s Way National Heritage Area, numbered T04/80,000, and dated July 2007. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(c)Establishment 
(1)In generalThere is established the Freedom’s Way National Heritage Area in the States of Massachusetts and New Hampshire. 
(2)Boundaries 
(A)In generalThe boundaries of the Heritage Area shall be as generally depicted on the map. 
(B)RevisionThe boundaries of the Heritage Area may be revised if the revision is— 
(i)proposed in the management plan; 
(ii)approved by the Secretary in accordance with subsection (e)(4); and 
(iii)placed on file in accordance with paragraph (3). 
(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service and the local coordinating entity. 
(4)Local coordinating entityThe Freedom's Way Heritage Association, Inc., shall be the local coordinating entity for the Heritage Area. 
(d)Duties and authorities of local coordinating entity 
(1)Duties of the local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall— 
(A)prepare, and submit to the Secretary, in accordance with subsection (e), a management plan for the Heritage Area; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the approved management plan by— 
(i)carrying out programs and projects that recognize and protect important resource values within the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs within the Heritage Area; 
(iii)developing recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, natural, historic, and cultural resources of the Heritage Area; 
(v)protecting and restoring historic buildings in the Heritage Area that are consistent with the themes of the Heritage Area; and 
(vi)ensuring that signs identifying points of public access and sites of interest are posted throughout the Heritage Area; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least quarterly regarding the development and implementation of the management plan; 
(E)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section specifying— 
(i)the accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(F)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; 
(G)require in all agreements authorizing expenditures of Federal funds by other organizations, that the receiving organizations make available for audit all records and other information pertaining to the expenditure of the funds; and 
(H)encourage, by appropriate means, economic development that is consistent with the purposes of the Heritage Area. 
(2)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, use Federal funds made available under this section to— 
(A)make grants to the States of Massachusetts and New Hampshire, political subdivisions of the States, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the States of Massachusetts and New Hampshire, political subdivisions of the States, nonprofit organizations, Federal agencies, and other interested parties; 
(C)hire and compensate staff; 
(D)obtain funds or services from any source, including funds and services provided under any other Federal law or program; 
(E)contract for goods or services; and 
(F)support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds received under this section to acquire any interest in real property. 
(4)Use of funds for non-Federal propertyThe local coordinating entity may use Federal funds made available under this section to assist non-Federal property that is— 
(A)described in the management plan; or 
(B)listed, or eligible for listing, on the National Register of Historic Places. 
(e)Management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to develop the management plan, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for the conservation, funding, management, and development of the Heritage Area; 
(B)take into consideration existing State, county, and local plans in the development and implementation of the management plan; 
(C)provide a framework for coordination of the plans considered under subparagraph (B) to present a unified historic preservation and interpretation plan; 
(D)contain the contributions of residents, public agencies, and private organizations within the Heritage Area; 
(E)include a description of actions and commitments that governments, private organizations, and citizens plan to take to protect, enhance, and interpret the natural, historic, scenic, and cultural resources of the Heritage Area; 
(F)specify existing and potential sources of funding or economic development strategies to conserve, manage, and develop the Heritage Area; 
(G)include an inventory of the natural, historic, and recreational resources of the Heritage Area, including a list of properties that— 
(i)are related to the themes of the Heritage Area; and 
(ii)should be conserved, restored, managed, developed, or maintained; 
(H)recommend policies and strategies for resource management that— 
(i)apply appropriate land and water management techniques; 
(ii)include the development of intergovernmental and interagency agreements to protect the natural, historic, and cultural resources of the Heritage Area; and 
(iii)support economic revitalization efforts; 
(I)describe a program for implementation of the management plan, including— 
(i)restoration and construction plans or goals; 
(ii)a program of public involvement; 
(iii)annual work plans; and 
(iv)annual reports; 
(J)include an analysis of, and recommendations for, ways in which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this section; 
(K)include an interpretive plan for the Heritage Area; and 
(L)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities described in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with this section, the local coordinating entity shall not qualify for additional financial assistance under this section until the management plan is submitted to, and approved by, the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after the date on which the Secretary receives the management plan, the Secretary shall approve or disapprove the management plan. 
(B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, community residents, and recreational organizations; 
(ii)the local coordinating entity has afforded adequate opportunity for public and governmental involvement (including through workshops and public meetings) in the preparation of the management plan; 
(iii)the resource protection and interpretation strategies described in the management plan, if implemented, would adequately protect the natural, historic, and cultural resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal or tribal land under applicable laws or land use plans; 
(v)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; and 
(vi)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the management plan. 
(C)Action following disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(D)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(f)Duties and authorities of the secretary 
(1)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis (as determined by the Secretary), to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(C)PriorityIn assisting the Heritage Area, the Secretary shall give priority to actions that assist in— 
(i)conserving the significant natural, historic, and cultural resources of the Heritage Area; and 
(ii)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(2)Evaluation; report 
(A)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (j), the Secretary shall— 
(i)conduct an evaluation of the accomplishments of the Heritage Area; and 
(ii)prepare a report with recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area, in accordance with subparagraph (C). 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local coordinating entity with respect to— 
(I)accomplishing the purposes of this section for the Heritage Area; and 
(II)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(ii)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(C)Report 
(i)In generalBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(ii)Required analysisIf the report prepared under this subparagraph recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(I)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(II)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(iii)Submission to congressOn completion of a report under this subparagraph, the Secretary shall submit the report to— 
(I)the Committee on Energy and Natural Resources of the Senate; and 
(II)the Committee on Natural Resources of the House of Representatives. 
(g)Relationship to other Federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(3)Other federal agenciesNothing in this section— 
(A)modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(h)Property owners and regulatory protectionsNothing in this section— 
(1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to— 
(A)permit public access (including Federal, tribal, State, or local government access) to the property; or 
(B)modify any provisions of Federal, tribal, State, or local law with regard to public access or use of private land; 
(3)alters any duly adopted land use regulations, approved land use plan, or any other regulatory authority of any Federal, State, or local agency, or tribal government; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the States of Massachusetts and New Hampshire to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(i)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)AvailabilityFunds made available under paragraph (1) shall remain available until expended. 
(3)Cost-sharing requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution may be in the form of in-kind contributions of goods or services fairly valued. 
(j)Termination of financial assistanceThe authority of the Secretary to provide financial assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8007.Mississippi Hills National Heritage Area 
(a)DefinitionsIn this section: 
(1)Heritage areaThe term Heritage Area means the Mississippi Hills National Heritage Area established by subsection (b)(1). 
(2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for Heritage Area designated by subsection (b)(3)(A). 
(3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (c)(1)(A). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of Mississippi. 
(b)Mississippi Hills National Heritage Area 
(1)EstablishmentThere is established the Mississippi Hills National Heritage Area in the State. 
(2)Boundaries 
(A)Affected countiesThe Heritage Area shall consist of all, or portions of, as specified by the boundary description in subparagraph (B), Alcorn, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes, Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee, Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union, Webster, Winston, and Yalobusha Counties in the State. 
(B)Boundary descriptionThe Heritage Area shall have the following boundary description: 
(i)traveling counterclockwise, the Heritage Area shall be bounded to the west by U.S. Highway 51 from the Tennessee State line until it intersects Interstate 55 (at Geeslin Corner approximately 1/2 mile due north of Highway Interchange 208); 
(ii)from this point, Interstate 55 shall be the western boundary until it intersects with Mississippi Highway 12 at Highway Interchange 156, the intersection of which shall be the southwest terminus of the Heritage Area; 
(iii)from the southwest terminus, the boundary shall— 
(I)extend east along Mississippi Highway 12 until it intersects U.S. Highway 51; 
(II)follow Highway 51 south until it is intersected again by Highway 12; 
(III)extend along Highway 12 into downtown Kosciusko where it intersects Mississippi Highway 35; 
(IV)follow Highway 35 south until it is intersected by Mississippi Highway 14; and 
(V)extend along Highway 14 until it reaches the Alabama State line, the intersection of which shall be the southeast terminus of the Heritage Area; 
(iv)from the southeast terminus, the boundary of the Heritage Area shall follow the Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State line, the intersection of which shall be the northeast terminus of the Heritage Area; and 
(v)the boundary shall extend due west until it reaches U.S. Highway 51, the intersection of which shall be the northwest terminus of the Heritage Area. 
(3)Local coordinating entity 
(A)In generalThe local coordinating entity for the Heritage Area shall be the Mississippi Hills Heritage Area Alliance, a nonprofit organization registered by the State, with the cooperation and support of the University of Mississippi. 
(B)Board of Directors 
(i)In generalThe local coordinating entity shall be governed by a Board of Directors comprised of not more than 30 members. 
(ii)CompositionMembers of the Board of Directors shall consist of— 
(I)not more than 1 representative from each of the counties described in paragraph (2)(A); and 
(II)any ex-officio members that may be appointed by the Board of Directors, as the Board of Directors determines to be necessary. 
(c)Duties and authorities of local coordinating entity 
(1)Duties of the local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall— 
(A)prepare, and submit to the Secretary, in accordance with subsection (d), a management plan for the Heritage Area; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the approved management plan by— 
(i)establishing and maintaining interpretive exhibits and programs within the Heritage Area; 
(ii)developing recreational opportunities in the Heritage Area; 
(iii)increasing public awareness of, and appreciation for, natural, historical, cultural, archaeological, and recreational resources of the Heritage Area; 
(iv)restoring historic sites and buildings in the Heritage Area that are consistent with the themes of the Heritage Area; and 
(v)carrying out any other activity that the local coordinating entity determines to be consistent with this section; 
(C)conduct meetings open to the public at least annually regarding the development and implementation of the management plan; 
(D)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section specifying— 
(i)the accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(E)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; 
(F)require in all agreements authorizing expenditures of Federal funds by other organizations, that the receiving organizations make available for audit all records and other information pertaining to the expenditure of the funds; and 
(G)ensure that each county included in the Heritage Area is appropriately represented on any oversight advisory committee established under this section to coordinate the Heritage Area. 
(2)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, use Federal funds made available under this section to— 
(A)make grants and loans to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, and other organizations; 
(C)hire and compensate staff; 
(D)obtain funds or services from any source, including funds and services provided under any other Federal law or program; and 
(E)contract for goods or services. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds received under this section to acquire any interest in real property. 
(d)Management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to develop the management plan, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)provide recommendations for the preservation, conservation, enhancement, funding, management, interpretation, development, and promotion of the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(B)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(C)include— 
(i)an inventory of the natural, historical, cultural, archaeological, and recreational resources of the Heritage Area; and 
(ii)an analysis of how Federal, State, tribal, and local programs may best be coordinated to promote and carry out this section; 
(D)provide recommendations for educational and interpretive programs to provide information to the public on the resources of the Heritage Area; and 
(E)involve residents of affected communities and tribal and local governments. 
(3)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with this subsection, the local coordinating entity shall not qualify for additional financial assistance under this section until the management plan is submitted to, and approved by, the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after the date on which the Secretary receives the management plan, the Secretary shall approve or disapprove the management plan. 
(B)Consultation requiredThe Secretary shall consult with the Governor of the State and any tribal government in which the Heritage Area is located before approving the management plan. 
(C)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including governments, natural and historical resource protection organizations, educational institutions, businesses, community residents, and recreational organizations; 
(ii)the local coordinating entity has afforded adequate opportunity for public and governmental involvement (including through workshops and public meetings) in the preparation of the management plan; 
(iii)the resource protection and interpretation strategies described in the management plan, if implemented, would adequately protect the natural, historical, cultural, archaeological, and recreational resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal or tribal land under applicable laws or land use plans; 
(v)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; and 
(vi)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the management plan. 
(D)Action following disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(E)Review; amendments 
(i)In generalAfter approval by the Secretary of the management plan, the Alliance shall periodically— 
(I)review the management plan; and 
(II)submit to the Secretary, for review and approval by the Secretary, any recommendations for revisions to the management plan. 
(ii)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(iii)ImplementationThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(e)Duties and authorities of the secretary 
(1)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis (as determined by the Secretary), to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(C)PriorityIn assisting the Heritage Area, the Secretary shall give priority to actions that assist in— 
(i)conserving the significant natural, historical, cultural, archaeological, and recreational resources of the Heritage Area; and 
(ii)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(2)Evaluation; report 
(A)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (i), the Secretary shall— 
(i)conduct an evaluation of the accomplishments of the Heritage Area; and 
(ii)prepare a report with recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area, in accordance with subparagraph (C). 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local coordinating entity with respect to— 
(I)accomplishing the purposes of this section for the Heritage Area; and 
(II)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(ii)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(C)Report 
(i)In generalBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(ii)Required analysisIf the report prepared under this subparagraph recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(I)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(II)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(iii)Submission to congressOn completion of a report under this subparagraph, the Secretary shall submit the report to— 
(I)the Committee on Energy and Natural Resources of the Senate; and 
(II)the Committee on Natural Resources of the House of Representatives. 
(f)Relationship to other federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(3)Other federal agenciesNothing in this section— 
(A)modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(g)Effect 
(1)Property owners and regulatory protectionsNothing in this section— 
(A)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(B)requires any property owner to— 
(i)permit public access (including Federal, tribal, State, or local government access) to the property; or 
(ii)modify any provisions of Federal, tribal, State, or local law with regard to public access or use of private land; 
(C)alters any duly adopted land use regulations, approved land use plan, or any other regulatory authority of any Federal, State, or local agency, or tribal government; 
(D)conveys any land use or other regulatory authority to the local coordinating entity; 
(E)authorizes or implies the reservation or appropriation of water or water rights; 
(F)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(G)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(2)No effect on Indian tribesNothing in this section— 
(A)restricts an Indian tribe from protecting cultural or religious sites on tribal land; or 
(B)diminishes the trust responsibilities or government-to-government obligations of the United States to any Indian tribe recognized by the Federal Government. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended. 
(3)Cost-sharing requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution— 
(i)shall be from non-Federal sources; and 
(ii)may be in the form of in-kind contributions of goods or services fairly valued. 
(i)Termination of financial assistanceThe authority of the Secretary to provide financial assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8008.Mississippi Delta National Heritage Area 
(a)DefinitionsIn this section: 
(1)BoardThe term Board means the Board of Directors of the local coordinating entity. 
(2)Heritage areaThe term Heritage Area means the Mississippi Delta National Heritage Area established by subsection (b)(1). 
(3)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by subsection (b)(4)(A). 
(4)Management planThe term management plan means the management plan for the Heritage Area developed under subsection (d). 
(5)MapThe term map means the map entitled “Mississippi Delta National Heritage Area”, numbered T13/80,000, and dated April 2008. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of Mississippi. 
(b)Establishment 
(1)EstablishmentThere is established in the State the Mississippi Delta National Heritage Area. 
(2)BoundariesThe Heritage Area shall include all counties in the State that contain land located in the alluvial floodplain of the Mississippi Delta, including Bolivar, Carroll, Coahoma, Desoto, Holmes, Humphreys, Issaquena, Leflore, Panola, Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington, and Yazoo Counties in the State, as depicted on the map. 
(3)Availability of mapThe map shall be on file and available for public inspection in the office of the Director of the National Park Service. 
(4)Local coordinating entity 
(A)DesignationThe Mississippi Delta National Heritage Area Partnership shall be the local coordinating entity for the Heritage Area. 
(B)Board of Directors 
(i)Composition 
(I)In generalThe local coordinating entity shall be governed by a Board of Directors composed of 15 members, of whom— 
(aa)1 member shall be appointed by Delta State University; 
(bb)1 member shall be appointed by Mississippi Valley State University; 
(cc)1 member shall be appointed by Alcorn State University; 
(dd)1 member shall be appointed by the Delta Foundation; 
(ee)1 member shall be appointed by the Smith Robertson Museum; 
(ff)1 member shall be appointed from the office of the Governor of the State; 
(gg)1 member shall be appointed by Delta Council; 
(hh)1 member shall be appointed from the Mississippi Arts Commission; 
(ii)1 member shall be appointed from the Mississippi Department of Archives and History; 
(jj)1 member shall be appointed from the Mississippi Humanities Council; and 
(kk)up to 5 additional members shall be appointed for staggered 1- and 2-year terms by County boards in the Heritage Area. 
(II)Residency requirementsAt least 7 members of the Board shall reside in the Heritage Area. 
(ii)Officers 
(I)In generalAt the initial meeting of the Board, the members of the Board shall appoint a Chairperson, Vice Chairperson, and Secretary/Treasurer. 
(II)Duties 
(aa)ChairpersonThe duties of the Chairperson shall include— 
(AA)presiding over meetings of the Board; 
(BB)executing documents of the Board; and 
(CC)coordinating activities of the Heritage Area with Federal, State, local, and nongovernmental officials. 
(bb)Vice ChairpersonThe Vice Chairperson shall act as Chairperson in the absence or disability of the Chairperson. 
(iii)Management authority 
(I)In generalThe Board shall— 
(aa)exercise all corporate powers of the local coordinating entity; 
(bb)manage the activities and affairs of the local coordinating entity; and 
(cc)subject to any limitations in the articles and bylaws of the local coordinating entity, this section, and any other applicable Federal or State law, establish the policies of the local coordinating entity. 
(II)StaffThe Board shall have the authority to employ any services and staff that are determined to be necessary by a majority vote of the Board. 
(iv)Bylaws 
(I)In generalThe Board may amend or repeal the bylaws of the local coordinating entity at any meeting of the Board by a majority vote of the Board. 
(II)NoticeThe Board shall provide notice of any meeting of the Board at which an amendment to the bylaws is to be considered that includes the text or a summary of the proposed amendment. 
(v)MinutesNot later than 60 days after a meeting of the Board, the Board shall distribute the minutes of the meeting among all Board members and the county supervisors in each county within the Heritage Area. 
(c)Duties and authorities of local coordinating entity 
(1)Duties of the local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall— 
(A)prepare, and submit to the Secretary, in accordance with subsection (d), a management plan for the Heritage Area; 
(B)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the approved management plan by— 
(i)carrying out programs and projects that recognize, protect, and enhance important resource values within the Heritage Area; 
(ii)establishing and maintaining interpretive exhibits and programs within the Heritage Area; 
(iii)developing recreational and educational opportunities in the Heritage Area; 
(iv)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Heritage Area; 
(v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with the themes of the Heritage Area; 
(vi)ensuring that signs identifying points of public access and sites of interest are posted throughout the Heritage Area; and 
(vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the purposes of the Heritage Area; 
(C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan; 
(D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(E)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section specifying— 
(i)the accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(F)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; 
(G)require in all agreements authorizing expenditures of Federal funds by other organizations, that the receiving organizations make available for audit all records and other information pertaining to the expenditure of the funds; and 
(H)encourage, by appropriate means, economic development that is consistent with the purposes of the Heritage Area. 
(2)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, use Federal funds made available under this section to— 
(A)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties; 
(C)hire and compensate staff; 
(D)obtain funds or services from any source, including funds and services provided under any other Federal law or program; 
(E)contract for goods or services; and 
(F)support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds received under this section to acquire any interest in real property. 
(d)Management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to develop the management plan, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the region and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(B)take into consideration existing State, county, and local plans in the development and implementation of the management plan; 
(C)include a description of actions and commitments that governments, private organizations, and citizens plan to take to protect, enhance, and interpret the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(D)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(E)include an inventory of the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area relating to the stories and themes of the region that should be protected, enhanced, managed, or developed; 
(F)recommend policies and strategies for resource management including, the development of intergovernmental and interagency agreements to protect the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(G)describe a program for implementation of the management plan, including— 
(i)performance goals; 
(ii)plans for resource protection, enhancement, and interpretation; and 
(iii)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, business, or individual; 
(H)include an analysis of, and recommendations for, ways in which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this section; 
(I)include an interpretive plan for the Heritage Area; and 
(J)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities described in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with this subsection, the local coordinating entity shall not qualify for additional financial assistance under this section until the management plan is submitted to, and approved by, the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after the date on which the Secretary receives the management plan, the Secretary shall approve or disapprove the management plan. 
(B)Consultation requiredThe Secretary shall consult with the Governor of the State and any tribal government in which the Heritage Area is located before approving the management plan. 
(C)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, community residents, and recreational organizations; 
(ii)the local coordinating entity has afforded adequate opportunity for public and governmental involvement (including through workshops and public meetings) in the preparation of the management plan; 
(iii)the resource protection and interpretation strategies described in the management plan, if implemented, would adequately protect the cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal or tribal land under applicable laws or land use plans; 
(v)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; and 
(vi)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the management plan. 
(D)Action following disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(E)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized to be appropriated by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(e)Duties and authorities of the secretary 
(1)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis (as determined by the Secretary), to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(C)PriorityIn assisting the Heritage Area, the Secretary shall give priority to actions that assist in— 
(i)conserving the significant cultural, historical, archaeological, natural, and recreational resources of the Heritage Area; and 
(ii)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(D)Prohibition of certain requirementsThe Secretary may not, as a condition of the provision of technical or financial assistance under this subsection, require any recipient of the assistance to impose or modify any land use restriction or zoning ordinance. 
(2)Evaluation; report 
(A)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (i), the Secretary shall— 
(i)conduct an evaluation of the accomplishments of the Heritage Area; and 
(ii)prepare a report with recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area, in accordance with subparagraph (C). 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local coordinating entity with respect to— 
(I)accomplishing the purposes of this section for the Heritage Area; and 
(II)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(ii)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(C)Report 
(i)In generalBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(ii)Required analysisIf the report prepared under this subparagraph recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(I)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(II)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(iii)Submission to congressOn completion of a report under this subparagraph, the Secretary shall submit the report to— 
(I)the Committee on Energy and Natural Resources of the Senate; and 
(II)the Committee on Natural Resources of the House of Representatives. 
(f)Relationship to other federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity. 
(3)Other federal agenciesNothing in this section— 
(A)modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(g)Property owners and regulatory protectionsNothing in this section— 
(1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to— 
(A)permit public access (including Federal, tribal, State, or local government access) to the property; or 
(B)modify any provisions of Federal, tribal, State, or local law with regard to public access or use of private land; 
(3)alters any duly adopted land use regulations, approved land use plan, or any other regulatory authority of any Federal, State, or local agency, or tribal government; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; 
(7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property; 
(8)restricts an Indian tribe from protecting cultural or religious sites on tribal land; or 
(9)diminishes the trust responsibilities of government-to-government obligations of the United States of any federally recognized Indian tribe. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)Cost-sharing requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution— 
(i)shall be from non-Federal sources; and 
(ii)may be in the form of in-kind contributions of goods or services fairly valued. 
(i)Termination of financial assistanceThe authority of the Secretary to provide financial assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8009.Muscle Shoals National Heritage Area, Alabama 
(a)PurposesThe purposes of this section are— 
(1)to preserve, support, conserve, and interpret the legacy of the region represented by the Heritage Area as described in the feasibility study prepared by the National Park Service; 
(2)to promote heritage, cultural, and recreational tourism, and to develop educational and cultural programs for visitors and the general public; 
(3)to recognize and interpret important events and geographic locations representing key developments in the growth of the United States, including the Native American, Colonial American, European American, and African American heritage; 
(4)to recognize and interpret the manner by which the distinctive geography of the region has shaped the development of the settlement, defense, transportation, commerce, and culture of the region; 
(5)to provide a cooperative management framework to foster a close working relationship with all levels of government, the private sector, and the local communities in the region to identify, preserve, interpret, and develop the historical, cultural, scenic, and natural resources of the region for the educational and inspirational benefit of current and future generations; and 
(6)to provide appropriate linkages between units of the National Park System and communities, governments, and organizations within the Heritage Area. 
(b)DefinitionsIn this section: 
(1)Heritage AreaThe term Heritage Area means the Muscle Shoals National Heritage Area established by subsection (c)(1). 
(2)Local coordinating entityThe term local coordinating entity means the Muscle Shoals Regional Center, the local coordinating entity for the Heritage Area designated by subsection (c)(4). 
(3)Management planThe term management plan means the plan for the Heritage Area required under subsection (d)(1)(A). 
(4)MapThe term map means the map entitled Muscle Shoals National Heritage Area, numbered T08/80,000, and dated October 2007. 
(5)StateThe term State means the State of Alabama. 
(c)Establishment 
(1)In generalThere is established the Muscle Shoals National Heritage Area in the State. 
(2)BoundariesThe Heritage Area shall be comprised of the following areas, as depicted on the map: 
(A)The Counties of Colbert, Franklin, Lauderdale, Lawrence, Limestone, and Morgan, Alabama. 
(B)The Wilson Dam. 
(C)The Handy Home. 
(D)The birthplace of Helen Keller. 
(3)Availability mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service and the local coordinating entity. 
(4)Local coordinating entityThe Muscle Shoals Regional Center shall be the local coordinating entity for the Heritage Area. 
(d)Duties and authorities of local coordinating entity 
(1)Duties of the local coordinating entityTo further the purposes of the Heritage Area, the local coordinating entity shall— 
(A)prepare, and submit to the Secretary, in accordance with subsection (e), a management plan for the Heritage Area; 
(B)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section specifying— 
(i)the accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraged funds; and 
(v)grants made to any other entities during the fiscal year; 
(C)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; 
(D)encourage, by appropriate means, economic development that is consistent with the purposes of the Heritage Area; and 
(E)serve as a catalyst for the implementation of projects and programs among diverse partners in the Heritage Area. 
(2)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, use Federal funds made available under this section to— 
(A)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons; 
(B)enter into cooperative agreements with, or provide technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties; 
(C)hire and compensate staff, including individuals with expertise in— 
(i)natural, historical, cultural, educational, scenic, and recreational resource conservation; 
(ii)economic and community development; and 
(iii)heritage planning; 
(D)obtain funds or services from any source, including funds and services provided under any other Federal law or program; 
(E)contract for goods or services; and 
(F)support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds received under this section to acquire any interest in real property. 
(e)Management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to develop the management plan, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for telling the story of the heritage of the area covered by the Heritage Area and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(B)include a description of actions and commitments that Federal, State, tribal, and local governments, private organizations, and citizens plan to take to protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(C)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(D)include an inventory of the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area relating to the stories and themes of the Heritage Area that should be protected, enhanced, interpreted, managed, funded, or developed; 
(E)recommend policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(F)describe a program for implementation of the management plan, including— 
(i)performance goals; 
(ii)plans for resource protection, enhancement, interpretation, funding, management, and development; and 
(iii)specific commitments for implementation that have been made by the local coordinating entity or any Federal, State, tribal, or local government agency, organization, business, or individual; 
(G)include an analysis of, and recommendations for, ways in which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service and other Federal agencies associated with the Heritage Area) to further the purposes of this section; and 
(H)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities described in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Termination of fundingIf the management plan is not submitted to the Secretary by the date that is 3 years after the date on which funds are first made available to develop the management plan, the local coordinating entity shall not qualify for additional financial assistance under this section until the management plan is submitted to, and approved by, the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after the date on which the Secretary receives the management plan, the Secretary shall approve or disapprove the management plan. 
(B)Consultation requiredThe Secretary shall consult with the Governor of the State in which the Heritage Area is located before approving the management plan. 
(C)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including Federal, State, tribal, and local governments, natural and historic resource protection organizations, educational institutions, businesses, community residents, recreational organizations, and private property owners; 
(ii)the local coordinating entity— 
(I)has afforded adequate opportunity for public and Federal, State, tribal, and local governmental involvement (including through workshops and public meetings) in the preparation of the management plan; and 
(II)provides for at least semiannual public meetings to ensure adequate implementation of the management plan; 
(iii)the resource protection, enhancement, interpretation, funding, management, and development strategies described in the management plan, if implemented, would adequately protect, enhance, interpret, fund, manage, and develop the natural, historic, cultural, scenic, and recreational resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal land under applicable laws or land use plans; 
(v)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; 
(vi)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the management plan; and 
(vii)the management plan demonstrates partnerships among the local coordinating entity, Federal, State, tribal, and local governments, regional planning organizations, nonprofit organizations, and private sector parties for implementation of the management plan. 
(D)Disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(E)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(F)AuthoritiesThe Secretary may— 
(i)provide technical assistance under the authority of this section for the development and implementation of the management plan; and 
(ii)enter into cooperative agreements with interested parties to carry out this section. 
(f)Duties and authorities of the secretary 
(1)Technical and financial assistance 
(A)In generalOn the request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis (as determined by the Secretary), to the local coordinating entity to develop and implement the management plan. 
(B)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide technical or financial assistance under subparagraph (A). 
(2)Evaluation; report 
(A)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under subsection (j), the Secretary shall— 
(i)conduct an evaluation of the accomplishments of the Heritage Area; and 
(ii)prepare a report with recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area, in accordance with subparagraph (C). 
(B)EvaluationAn evaluation conducted under subparagraph (A)(i) shall— 
(i)assess the progress of the local coordinating entity with respect to— 
(I)accomplishing the purposes of this section for the Heritage Area; and 
(II)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(ii)analyze the Federal, State, tribal, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and 
(iii)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(C)Report 
(i)In generalBased on the evaluation conducted under subparagraph (A)(i), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(ii)Required analysisIf the report prepared under this subparagraph recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of— 
(I)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and 
(II)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(iii)Submission to congressOn completion of a report under this subparagraph, the Secretary shall submit the report to— 
(I)the Committee on Energy and Natural Resources of the Senate; and 
(II)the Committee on Natural Resources of the House of Representatives. 
(g)Relationship to other Federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law. 
(2)Consultation and coordinationTo the maximum extent practicable, the head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable. 
(3)Other Federal agenciesNothing in this section— 
(A)modifies, alters, or amends any laws (including regulations) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(h)Property owners and regulatory protectionsNothing in this section— 
(1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to— 
(A)permit public access (including Federal, tribal, State, or local government access) to the property; or 
(B)modify any provisions of Federal, tribal, State, or local law with regard to public access or use of private land; 
(3)alters any duly adopted land use regulations, approved land use plan, or any other regulatory authority of any Federal, State, or local agency, or tribal government; 
(4)conveys any land use or other regulatory authority to the local coordinating entity; 
(5)authorizes or implies the reservation or appropriation of water or water rights; 
(6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(i)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year. 
(2)AvailabilityFunds made available under paragraph (1) shall remain available until expended. 
(3)Cost-Sharing Requirement 
(A)In generalThe Federal share of the total cost of any activity under this section shall be not more than 50 percent. 
(B)FormThe non-Federal contribution may be in the form of in-kind contributions of goods or services fairly valued. 
(4)Use of Federal funds from other sourcesNothing in this section precludes the local coordinating entity from using Federal funds available under provisions of law other than this section for the purposes for which those funds were authorized. 
(j)Termination of effectivenessThe authority of the Secretary to provide financial assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
8010.Kenai Mountains-Turnagain Arm National Heritage Area, Alaska 
(a)DefinitionsIn this section: 
(1)Heritage AreaThe term Heritage Area means the Kenai Mountains-Turnagain Arm National Heritage Area established by subsection (b)(1). 
(2)Local coordinating entityThe term local coordinating entity means the Kenai Mountains-Turnagain Arm Corridor Communities Association. 
(3)Management planThe term management plan means the plan prepared by the local coordinating entity for the Heritage Area that specifies actions, policies, strategies, performance goals, and recommendations to meet the goals of the Heritage Area, in accordance with this section. 
(4)MapThe term map means the map entitled Proposed Kenai Mountains-Turnagain Arm NHA and dated August 7, 2007. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Designation of the Kenai Mountains-Turnagain Arm National Heritage Area 
(1)EstablishmentThere is established the Kenai Mountains-Turnagain Arm National Heritage Area. 
(2)BoundariesThe Heritage Area shall be comprised of the land in the Kenai Mountains and upper Turnagain Arm region, as generally depicted on the map. 
(3)Availability of mapThe map shall be on file and available for public inspection in— 
(A)the appropriate offices of the Forest Service, Chugach National Forest; 
(B)the Alaska Regional Office of the National Park Service; and 
(C)the office of the Alaska State Historic Preservation Officer. 
(c)Management plan 
(1)Local coordinating entityThe local coordinating entity, in partnership with other interested parties, shall develop a management plan for the Heritage Area in accordance with this section. 
(2)RequirementsThe management plan for the Heritage Area shall— 
(A)describe comprehensive policies, goals, strategies, and recommendations for use in— 
(i)telling the story of the heritage of the area covered by the Heritage Area; and 
(ii)encouraging long-term resource protection, enhancement, interpretation, funding, management, and development of the Heritage Area; 
(B)include a description of actions and commitments that the Federal Government, State, tribal, and local governments, private organizations, and citizens will take to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(C)specify existing and potential sources of funding or economic development strategies to protect, enhance, interpret, fund, manage, and develop the Heritage Area; 
(D)include an inventory of the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area relating to the national importance and themes of the Heritage Area that should be protected, enhanced, interpreted, managed, funded, and developed; 
(E)recommend policies and strategies for resource management, including the development of intergovernmental and interagency agreements to protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(F)describe a program for implementation for the management plan, including— 
(i)performance goals; 
(ii)plans for resource protection, enhancement, interpretation, funding, management, and development; and 
(iii)specific commitments for implementation that have been made by the local coordinating entity or any Federal, State, tribal, or local government agency, organization, business, or individual; 
(G)include an analysis of, and recommendations for, means by which Federal, State, tribal, and local programs may best be coordinated (including the role of the National Park Service, the Forest Service, and other Federal agencies associated with the Heritage Area) to further the purposes of this section; and 
(H)include a business plan that— 
(i)describes the role, operation, financing, and functions of the local coordinating entity and each of the major activities contained in the management plan; and 
(ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the Heritage Area. 
(3)Deadline 
(A)In generalNot later than 3 years after the date on which funds are first made available to develop the management plan after the date of enactment of this Act, the local coordinating entity shall submit the management plan to the Secretary for approval. 
(B)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with subparagraph (A), the local coordinating entity shall not qualify for any additional financial assistance under this section until such time as the management plan is submitted to and approved by the Secretary. 
(4)Approval of management plan 
(A)ReviewNot later than 180 days after receiving the management plan under paragraph (3), the Secretary shall review and approve or disapprove the management plan for a Heritage Area on the basis of the criteria established under subparagraph (C). 
(B)ConsultationThe Secretary shall consult with the Governor of the State in which the Heritage Area is located before approving a management plan for the Heritage Area. 
(C)Criteria for approvalIn determining whether to approve a management plan for the Heritage Area, the Secretary shall consider whether— 
(i)the local coordinating entity represents the diverse interests of the Heritage Area, including the Federal Government, State, tribal, and local governments, natural and historical resource protection organizations, educational institutions, businesses, recreational organizations, community residents, and private property owners; 
(ii)the local coordinating entity— 
(I)has afforded adequate opportunity for public and Federal, State, tribal, and local governmental involvement (including through workshops and hearings) in the preparation of the management plan; and 
(II)provides for at least semiannual public meetings to ensure adequate implementation of the management plan; 
(iii)the resource protection, enhancement, interpretation, funding, management, and development strategies described in the management plan, if implemented, would adequately protect, enhance, interpret, fund, manage, and develop the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area; 
(iv)the management plan would not adversely affect any activities authorized on Federal land under public land laws or land use plans; 
(v)the local coordinating entity has demonstrated the financial capability, in partnership with other interested parties, to carry out the plan; 
(vi)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local elements of the management plan; and 
(vii)the management plan demonstrates partnerships among the local coordinating entity, Federal Government, State, tribal, and local governments, regional planning organizations, nonprofit organizations, or private sector parties for implementation of the management plan. 
(D)Disapproval 
(i)In generalIf the Secretary disapproves the management plan, the Secretary— 
(I)shall advise the local coordinating entity in writing of the reasons for the disapproval; and 
(II)may make recommendations to the local coordinating entity for revisions to the management plan. 
(ii)DeadlineNot later than 180 days after receiving a revised management plan, the Secretary shall approve or disapprove the revised management plan. 
(E)Amendments 
(i)In generalAn amendment to the management plan that substantially alters the purposes of the Heritage Area shall be reviewed by the Secretary and approved or disapproved in the same manner as the original management plan. 
(ii)ImplementationThe local coordinating entity shall not use Federal funds authorized by this section to implement an amendment to the management plan until the Secretary approves the amendment. 
(F)AuthoritiesThe Secretary may— 
(i)provide technical assistance under the authority of this section for the development and implementation of the management plan; and 
(ii)enter into cooperative agreements with interested parties to carry out this section. 
(d)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area under this section, the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Heritage Area; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the local coordinating entity with respect to— 
(i)accomplishing the purposes of the authorizing legislation for the Heritage Area; and 
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area; 
(B)analyze the Federal, State, tribal, local, and private investments in the Heritage Area to determine the impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area. 
(3)ReportBased on the evaluation conducted under paragraph (1)(A), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area. 
(e)Local coordinating entity 
(1)DutiesTo further the purposes of the Heritage Area, in addition to developing the management plan for the Heritage Area under subsection (c), the local coordinating entity shall— 
(A)serve to facilitate and expedite the implementation of projects and programs among diverse partners in the Heritage Area; 
(B)submit an annual report to the Secretary for each fiscal year for which the local coordinating entity receives Federal funds under this section, specifying— 
(i)the specific performance goals and accomplishments of the local coordinating entity; 
(ii)the expenses and income of the local coordinating entity; 
(iii)the amounts and sources of matching funds; 
(iv)the amounts leveraged with Federal funds and sources of the leveraging; and 
(v)grants made to any other entities during the fiscal year; 
(C)make available for audit for each fiscal year for which the local coordinating entity receives Federal funds under this section, all information pertaining to the expenditure of the funds and any matching funds; and 
(D)encourage economic viability and sustainability that is consistent with the purposes of the Heritage Area. 
(2)AuthoritiesFor the purpose of preparing and implementing the approved management plan for the Heritage Area under subsection (c), the local coordinating entity may use Federal funds made available under this section— 
(A)to make grants to political jurisdictions, nonprofit organizations, and other parties within the Heritage Area; 
(B)to enter into cooperative agreements with or provide technical assistance to political jurisdictions, nonprofit organizations, Federal agencies, and other interested parties; 
(C)to hire and compensate staff, including individuals with expertise in— 
(i)natural, historical, cultural, educational, scenic, and recreational resource conservation; 
(ii)economic and community development; and 
(iii)heritage planning; 
(D)to obtain funds or services from any source, including other Federal programs; 
(E)to enter into contracts for goods or services; and 
(F)to support activities of partners and any other activities that further the purposes of the Heritage Area and are consistent with the approved management plan. 
(3)Prohibition on acquisition of real propertyThe local coordinating entity may not use Federal funds authorized under this section to acquire any interest in real property. 
(f)Relationship to other Federal agencies 
(1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other provision of law. 
(2)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity, to the maximum extent practicable. 
(3)Other Federal agenciesNothing in this section— 
(A)modifies, alters, or amends any law (including a regulation) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency; 
(B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of a Heritage Area; or 
(C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency. 
(g)Private property and regulatory protectionsNothing in this section— 
(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area; 
(2)requires any property owner to permit public access (including access by Federal, State, tribal, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, tribal, or local law; 
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority (such as the authority to make safety improvements or increase the capacity of existing roads or to construct new roads) of any Federal, State, tribal, or local agency, or conveys any land use or other regulatory authority to any local coordinating entity, including development and management of energy or water or water-related infrastructure; 
(4)authorizes or implies the reservation or appropriation of water or water rights; 
(5)diminishes the authority of any State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or 
(6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property. 
(h)Funding 
(1)Authorization of appropriationsSubject to paragraph (2), there is authorized to be appropriated to carry out this section $1,000,000 for each fiscal year, to remain available until expended. 
(2)Limitation on total amounts appropriatedNot more than a total of $10,000,000 may be made available to carry out this section. 
(3)Cost-sharing 
(A)In generalThe Federal share of the total cost of any activity carried out under this section shall not exceed 50 percent. 
(B)Form of non-Federal shareThe non-Federal share of the cost of any activity carried out under this section may be provided in the form of in-kind contributions of goods or services fairly valued. 
(i)Termination of authorityThe authority of the Secretary to provide financial assistance under this section terminates on the date that is 15 years after the date of enactment of this Act. 
BStudies 
8101.Chattahoochee Trace, Alabama and Georgia 
(a)DefinitionsIn this section: 
(1)CorridorThe term Corridor means the Chattahoochee Trace National Heritage Corridor. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)Study areaThe term study area means the study area described in subsection (b)(2). 
(b)Study 
(1)In generalThe Secretary, in consultation with State historic preservation officers, State historical societies, State tourism offices, and other appropriate organizations or agencies, shall conduct a study to assess the suitability and feasibility of designating the study area as the Chattahoochee Trace National Heritage Corridor. 
(2)Study areaThe study area includes— 
(A)the portion of the Apalachicola-Chattahoochee-Flint River Basin and surrounding areas, as generally depicted on the map entitled Chattahoochee Trace National Heritage Corridor, Alabama/Georgia, numbered T05/80000, and dated July 2007; and 
(B)any other areas in the State of Alabama or Georgia that— 
(i)have heritage aspects that are similar to the areas depicted on the map described in subparagraph (A); and 
(ii)are adjacent to, or in the vicinity of, those areas. 
(3)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— 
(A)has an assemblage of natural, historic, and cultural resources that— 
(i)represent distinctive aspects of the heritage of the United States; 
(ii)are worthy of recognition, conservation, interpretation, and continuing use; and 
(iii)would be best managed— 
(I)through partnerships among public and private entities; and 
(II)by linking diverse and sometimes noncontiguous resources and active communities; 
(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States; 
(C)provides— 
(i)outstanding opportunities to conserve natural, historic, cultural, or scenic features; and 
(ii)outstanding recreational and educational opportunities; 
(D)contains resources that— 
(i)are important to any identified themes of the study area; and 
(ii)retain a degree of integrity capable of supporting interpretation; 
(E)includes residents, business interests, nonprofit organizations, and State and local governments that— 
(i)are involved in the planning of the Corridor; 
(ii)have developed a conceptual financial plan that outlines the roles of all participants in the Corridor, including the Federal Government; and 
(iii)have demonstrated support for the designation of the Corridor; 
(F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the Corridor while encouraging State and local economic activity; and 
(G)has a conceptual boundary map that is supported by the public. 
(c)ReportNot later than the 3rd fiscal year after the date on which funds are first made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes— 
(1)the findings of the study; and 
(2)any conclusions and recommendations of the Secretary. 
8102.Northern Neck, Virginia 
(a)DefinitionsIn this section: 
(1)Proposed Heritage AreaThe term proposed Heritage Area means the proposed Northern Neck National Heritage Area. 
(2)StateThe term State means the State of Virginia. 
(3)Study AreaThe term study area means the area that is comprised of— 
(A)the area of land located between the Potomac and Rappahannock rivers of the eastern coastal region of the State; 
(B)Westmoreland, Northumberland, Richmond, King George, and Lancaster Counties of the State; and 
(C)any other area that— 
(i)has heritage aspects that are similar to the heritage aspects of the areas described in subparagraph (A) or (B); and 
(ii)is located adjacent to, or in the vicinity of, those areas. 
(b)Study 
(1)In generalIn accordance with paragraphs (2) and (3), the Secretary, in consultation with appropriate State historic preservation officers, State historical societies, and other appropriate organizations, shall conduct a study to determine the suitability and feasibility of designating the study area as the Northern Neck National Heritage Area. 
(2)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area— 
(A)has an assemblage of natural, historical, cultural, educational, scenic, or recreational resources that together are nationally important to the heritage of the United States; 
(B)represents distinctive aspects of the heritage of the United States worthy of recognition, conservation, interpretation, and continuing use; 
(C)is best managed as such an assemblage through partnerships among public and private entities at the local or regional level; 
(D)reflects traditions, customs, beliefs, and folklife that are a valuable part of the heritage of the United States; 
(E)provides outstanding opportunities to conserve natural, historical, cultural, or scenic features; 
(F)provides outstanding recreational or educational opportunities; 
(G)contains resources and has traditional uses that have national importance; 
(H)includes residents, business interests, nonprofit organizations, and appropriate Federal agencies and State and local governments that are involved in the planning of, and have demonstrated significant support for, the designation and management of the proposed Heritage Area; 
(I)has a proposed local coordinating entity that is responsible for preparing and implementing the management plan developed for the proposed Heritage Area; 
(J)with respect to the designation of the study area, has the support of the proposed local coordinating entity and appropriate Federal agencies and State and local governments, each of which has documented the commitment of the entity to work in partnership with each other entity to protect, enhance, interpret, fund, manage, and develop the resources located in the study area; 
(K)through the proposed local coordinating entity, has developed a conceptual financial plan that outlines the roles of all participants (including the Federal Government) in the management of the proposed Heritage Area; 
(L)has a proposal that is consistent with continued economic activity within the area; and 
(M)has a conceptual boundary map that is supported by the public and appropriate Federal agencies. 
(3)Additional consultation requirementIn conducting the study under paragraph (1), the Secretary shall— 
(A)consult with the managers of any Federal land located within the study area; and 
(B)before making any determination with respect to the designation of the study area, secure the concurrence of each manager with respect to each finding of the study. 
(c)Determination 
(1)In generalThe Secretary, in consultation with the Governor of the State, shall review, comment on, and determine if the study area meets each requirement described in subsection (b)(2) for designation as a national heritage area. 
(2)Report 
(A)In generalNot later than 3 fiscal years after the date on which funds are first made available to carry out the study, the Secretary shall submit a report describing the findings, conclusions, and recommendations of the study to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives. 
(B)Requirements 
(i)In generalThe report shall contain— 
(I)any comments that the Secretary has received from the Governor of the State relating to the designation of the study area as a national heritage area; and 
(II)a finding as to whether the study area meets each requirement described in subsection (b)(2) for designation as a national heritage area. 
(ii)DisapprovalIf the Secretary determines that the study area does not meet any requirement described in subsection (b)(2) for designation as a national heritage area, the Secretary shall include in the report a description of each reason for the determination. 
CAmendments relating to National Heritage Corridors 
8201.Quinebaug and Shetucket Rivers Valley National Heritage Corridor 
(a)Termination of authoritySection 106(b) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking September 30, 2009 and inserting September 30, 2015. 
(b)Evaluation; reportSection 106 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by adding at the end the following: 
 
(c)Evaluation; report 
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Corridor, the Secretary shall— 
(A)conduct an evaluation of the accomplishments of the Corridor; and 
(B)prepare a report in accordance with paragraph (3). 
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— 
(A)assess the progress of the management entity with respect to— 
(i)accomplishing the purposes of this title for the Corridor; and 
(ii)achieving the goals and objectives of the management plan for the Corridor; 
(B)analyze the Federal, State, local, and private investments in the Corridor to determine the leverage and impact of the investments; and 
(C)review the management structure, partnership relationships, and funding of the Corridor for purposes of identifying the critical components for sustainability of the Corridor. 
(3)Report 
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Corridor. 
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Corridor be reauthorized, the report shall include an analysis of— 
(i)ways in which Federal funding for the Corridor may be reduced or eliminated; and 
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination. 
(C)Submission to congressOn completion of the report, the Secretary shall submit the report to— 
(i)the Committee on Energy and Natural Resources of the Senate; and 
(ii)the Committee on Natural Resources of the House of Representatives.. 
(c)Authorization of appropriationsSection 109(a) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking $10,000,000 and inserting $15,000,000. 
8202.Delaware And Lehigh National Heritage CorridorThe Delaware and Lehigh National Heritage Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is amended— 
(1)in section 9— 
(A)by striking The Commission and inserting the following: 
 
(a)In generalThe Commission; and 
(B)by adding at the end the following: 
 
(b)Corporation as local coordinating entityBeginning on the date of enactment of the Omnibus Public Land Management Act of 2009, the Corporation shall be the local coordinating entity for the Corridor. 
(c)Implementation of management planThe Corporation shall assume the duties of the Commission for the implementation of the Plan. 
(d)Use of fundsThe Corporation may use Federal funds made available under this Act— 
(1)to make grants to, and enter into cooperative agreements with, the Federal Government, the Commonwealth, political subdivisions of the Commonwealth, nonprofit organizations, and individuals; 
(2)to hire, train, and compensate staff; and 
(3)to enter into contracts for goods and services. 
(e)Restriction on use of fundsThe Corporation may not use Federal funds made available under this Act to acquire land or an interest in land.;  
(2)in section 10— 
(A)in the first sentence of subsection (c), by striking shall assist the Commission and inserting shall, on the request of the Corporation, assist; 
(B)in subsection (d)— 
(i)by striking Commission each place it appears and inserting Corporation; 
(ii)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; and 
(iii)by adding at the end the following: 
 
(2)Cooperative agreementsThe Secretary may enter into cooperative agreements with the Corporation and other public or private entities for the purpose of providing technical assistance and grants under paragraph (1). 
(3)PriorityIn providing assistance to the Corporation under paragraph (1), the Secretary shall give priority to activities that assist in— 
(A)conserving the significant natural, historic, cultural, and scenic resources of the Corridor; and 
(B)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Corridor.; and 
(C)by adding at the end the following: 
 
(e)Transition memorandum of understandingThe Secretary shall enter into a memorandum of understanding with the Corporation to ensure— 
(1)appropriate transition of management of the Corridor from the Commission to the Corporation; and 
(2)coordination regarding the implementation of the Plan.;  
(3)in section 11, in the matter preceding paragraph (1), by striking directly affecting; 
(4)in section 12— 
(A)in subsection (a), by striking Commission each place it appears and inserting Corporation; 
(B)in subsection (c)(1), by striking 2007 and inserting 2012; and 
(C)by adding at the end the following: 
 
(d)Termination of assistanceThe authority of the Secretary to provide financial assistance under this Act terminates on the date that is 5 years after the date of enactment of this subsection.; and 
(5)in section 14— 
(A)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and 
(B)by inserting after paragraph (3) the following: 
 
(4)the term Corporation means the Delaware & Lehigh National Heritage Corridor, Incorporated, an organization described in section 501(c)(3), and exempt from Federal tax under section 501(a), of the Internal Revenue Code of 1986;. 
8203.Erie Canalway National Heritage CorridorThe Erie Canalway National Heritage Corridor Act (16 U.S.C. 461 note; Public Law 106–554) is amended— 
(1)in section 804— 
(A)in subsection (b)— 
(i)in the matter preceding paragraph (1), by striking 27 and inserting at least 21 members, but not more than 27; 
(ii)in paragraph (2), by striking Environment and inserting Environmental; and 
(iii)in paragraph (3)— 
(I)in the matter preceding subparagraph (A), by striking 19; 
(II)by striking subparagraph (A); 
(III)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; 
(IV)in subparagraph (B) (as redesignated by subclause (III)), by striking the second sentence; and 
(V)by inserting after subparagraph (B) (as redesignated by subclause (III)) the following: 
 
(C)The remaining members shall be— 
(i)appointed by the Secretary, based on recommendations from each member of the House of Representatives, the district of which encompasses the Corridor; and 
(ii)persons that are residents of, or employed within, the applicable congressional districts.; 
(B)in subsection (f), by striking Fourteen members of the Commission and inserting A majority of the serving Commissioners; 
(C)in subsection (g), by striking 14 of its members and inserting a majority of the serving Commissioners; 
(D)in subsection (h), by striking paragraph (4) and inserting the following: 
 
(4) 
(A)to appoint any staff that may be necessary to carry out the duties of the Commission, subject to the provisions of title 5, United States Code, relating to appointments in the competitive service; and 
(B)to fix the compensation of the staff, in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to the classification of positions and General Schedule pay rates;; and 
(E)in subsection (j), by striking 10 years and inserting 15 years; 
(2)in section 807— 
(A)in subsection (e), by striking with regard to the preparation and approval of the Canalway Plan; and 
(B)by adding at the end the following: 
 
(f)Operational assistanceSubject to the availability of appropriations, the Superintendent of Saratoga National Historical Park may, on request, provide to public and private organizations in the Corridor (including the Commission) any operational assistance that is appropriate to assist with the implementation of the Canalway Plan.; and 
(3)in section 810(a)(1), in the first sentence, by striking any fiscal year and inserting any fiscal year, to remain available until expended. 
8204.John H. Chafee Blackstone River Valley National Heritage CorridorSection 3(b)(2) of Public Law 99–647 (16 U.S.C. 461 note; 100 Stat. 3626, 120 Stat. 1857) is amended— 
(1)by striking shall be the the and inserting shall be the; and 
(2)by striking Directors from Massachusetts and Rhode Island; and inserting Directors from Massachusetts and Rhode Island, ex officio, or their delegates;. 
DEffect of title 
8301.Effect on access for recreational activitiesNothing in this title shall be construed as affecting access for recreational activities otherwise allowed by law or regulation, including hunting, fishing, or trapping. 
IXBureau of Reclamation Authorizations  
AFeasibility studies 
9001.Snake, Boise, and Payette River systems, Idaho 
(a)In generalThe Secretary of the Interior, acting through the Bureau of Reclamation, may conduct feasibility studies on projects that address water shortages within the Snake, Boise, and Payette River systems in the State of Idaho, and are considered appropriate for further study by the Bureau of Reclamation Boise Payette water storage assessment report issued during 2006. 
(b)Bureau of ReclamationA study conducted under this section shall comply with Bureau of Reclamation policy standards and guidelines for studies. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out this section $3,000,000. 
(d)Termination of effectivenessThe authority provided by this section terminates on the date that is 10 years after the date of enactment of this Act. 
9002.Sierra Vista Subwatershed, Arizona 
(a)DefinitionsIn this section: 
(1)Appraisal reportThe term appraisal report means the appraisal report concerning the augmentation alternatives for the Sierra Vista Subwatershed in the State of Arizona, dated June 2007 and prepared by the Bureau of Reclamation. 
(2)Principles and guidelinesThe term principles and guidelines means the report entitled Economic and Environmental Principles and Guidelines for Water and Related Land Resources Implementation Studies issued on March 10, 1983, by the Water Resources Council established under title I of the Water Resources Planning Act (42 U.S.C. 1962a et seq.). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Sierra Vista Subwatershed Feasibility Study 
(1)Study 
(A)In generalIn accordance with the reclamation laws and the principles and guidelines, the Secretary, acting through the Commissioner of Reclamation, may complete a feasibility study of alternatives to augment the water supplies within the Sierra Vista Subwatershed in the State of Arizona that are identified as appropriate for further study in the appraisal report. 
(B)InclusionsIn evaluating the feasibility of alternatives under subparagraph (A), the Secretary shall— 
(i)include— 
(I)any required environmental reviews; 
(II)the construction costs and projected operations, maintenance, and replacement costs for each alternative; and 
(III)the economic feasibility of each alternative; 
(ii)take into consideration the ability of Federal, tribal, State, and local government sources and private sources to fund capital construction costs and annual operation, maintenance, energy, and replacement costs; 
(iii)establish the basis for— 
(I)any cost-sharing allocations; and 
(II)anticipated repayment, if any, of Federal contributions; and 
(iv)perform a cost-benefit analysis. 
(2)Cost sharing requirement 
(A)In generalThe Federal share of the total costs of the study under paragraph (1) shall not exceed 45 percent. 
(B)Form of non-Federal shareThe non-Federal share required under subparagraph (A) may be in the form of any in-kind service that the Secretary determines would contribute substantially toward the conduct and completion of the study under paragraph (1). 
(3)Statement of Congressional intent relating to completion of studyIt is the intent of Congress that the Secretary complete the study under paragraph (1) by a date that is not later than 30 months after the date of enactment of this Act. 
(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $1,260,000. 
(c)Water rightsNothing in this section affects— 
(1)any valid or vested water right in existence on the date of enactment of this Act; or 
(2)any application for water rights pending before the date of enactment of this Act. 
9003.San Diego Intertie, California 
(a)Feasibility study, project development, cost share 
(1)In GeneralThe Secretary of the Interior (hereinafter referred to as Secretary), in consultation and cooperation with the City of San Diego and the Sweetwater Authority, is authorized to undertake a study to determine the feasibility of constructing a four reservoir intertie system to improve water storage opportunities, water supply reliability, and water yield of the existing non-Federal water storage system. The feasibility study shall document the Secretary’s engineering, environmental, and economic investigation of the proposed reservoir and intertie project taking into consideration the range of potential solutions and the circumstances and needs of the area to be served by the proposed reservoir and intertie project, the potential benefits to the people of that service area, and improved operations of the proposed reservoir and intertie system. The Secretary shall indicate in the feasibility report required under paragraph (4) whether the proposed reservoir and intertie project is recommended for construction. 
(2)Federal Cost ShareThe Federal share of the costs of the feasibility study shall not exceed 50 percent of the total study costs. The Secretary may accept as part of the non-Federal cost share, any contribution of such in-kind services by the City of San Diego and the Sweetwater Authority that the Secretary determines will contribute toward the conduct and completion of the study. 
(3)CooperationThe Secretary shall consult and cooperate with appropriate State, regional, and local authorities in implementing this subsection. 
(4)Feasibility ReportThe Secretary shall submit to Congress a feasibility report for the project the Secretary recommends, and to seek, as the Secretary deems appropriate, specific authority to develop and construct any recommended project. This report shall include— 
(A)good faith letters of intent by the City of San Diego and the Sweetwater Authority and its non-Federal partners to indicate that they have committed to share the allocated costs as determined by the Secretary; and 
(B)a schedule identifying the annual operation, maintenance, and replacement costs that should be allocated to the City of San Diego and the Sweetwater Authority, as well as the current and expected financial capability to pay operation, maintenance, and replacement costs. 
(b)Federal Reclamation projectsNothing in this section shall supersede or amend the provisions of Federal Reclamation laws or laws associated with any project or any portion of any project constructed under any authority of Federal Reclamation laws. 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $3,000,000 for the Federal cost share of the study authorized in subsection (a). 
(d)SunsetThe authority of the Secretary to carry out any provisions of this section shall terminate 10 years after the date of the enactment of this Act. 
BProject authorizations 
9101.Tumalo Irrigation District Water Conservation Project, Oregon 
(a)DefinitionsIn this section: 
(1)DistrictThe term District means the Tumalo Irrigation District, Oregon. 
(2)ProjectThe term Project means the Tumalo Irrigation District Water Conservation Project authorized under subsection (b)(1). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Authorization To plan, design and construct the tumalo water conservation Project 
(1)AuthorizationThe Secretary, in cooperation with the District— 
(A)may participate in the planning, design, and construction of the Tumalo Irrigation District Water Conservation Project in Deschutes County, Oregon; and 
(B)for purposes of planning and designing the Project, shall take into account any appropriate studies and reports prepared by the District. 
(2)Cost-Sharing Requirement 
(A)Federal shareThe Federal share of the total cost of the Project shall be 25 percent, which shall be nonreimbursable to the United States. 
(B)Credit toward non-federal shareThe Secretary shall credit toward the non-Federal share of the Project any amounts that the District provides toward the design, planning, and construction before the date of enactment of this Act. 
(3)TitleThe District shall hold title to any facilities constructed under this section. 
(4)Operation and Maintenance CostsThe District shall pay the operation and maintenance costs of the Project. 
(5)EffectAny assistance provided under this section shall not be considered to be a supplemental or additional benefit under Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.). 
(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the Federal share of the cost of the Project $4,000,000. 
(d)Termination of authorityThe authority of the Secretary to carry out this section shall expire on the date that is 10 years after the date of enactment of this Act. 
9102.Madera Water Supply Enhancement Project, California 
(a)DefinitionsIn this section: 
(1)DistrictThe term District means the Madera Irrigation District, Madera, California. 
(2)ProjectThe term Project means the Madera Water Supply Enhancement Project, a groundwater bank on the 13,646-acre Madera Ranch in Madera, California, owned, operated, maintained, and managed by the District that will plan, design, and construct recharge, recovery, and delivery systems able to store up to 250,000 acre-feet of water and recover up to 55,000 acre-feet of water per year, as substantially described in the California Environmental Quality Act, Final Environmental Impact Report for the Madera Irrigation District Water Supply Enhancement Project, September 2005. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Total costThe term total cost means all reasonable costs, such as the planning, design, permitting, and construction of the Project and the acquisition costs of lands used or acquired by the District for the Project. 
(b)Project feasibility 
(1)Project feasiblePursuant to the Reclamation Act of 1902 (32 Stat. 388) and Acts amendatory thereof and supplemental thereto, the Project is feasible and no further studies or actions regarding feasibility are necessary. 
(2)Applicability of other lawsThe Secretary shall implement the authority provided in this section in accordance with all applicable Federal laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (7 U.S.C. 136; 16 U.S.C. 460 et seq.). 
(c)Cooperative agreementAll final planning and design and the construction of the Project authorized by this section shall be undertaken in accordance with a cooperative agreement between the Secretary and the District for the Project. Such cooperative agreement shall set forth in a manner acceptable to the Secretary and the District the responsibilities of the District for participating, which shall include— 
(1)engineering and design; 
(2)construction; and 
(3)the administration of contracts pertaining to any of the foregoing. 
(d)Authorization for the madera water supply and enhancement project 
(1)Authorization of constructionThe Secretary, acting pursuant to the Federal reclamation laws (Act of June 17, 1902; 32 Stat. 388), and Acts amendatory thereof or supplementary thereto, is authorized to enter into a cooperative agreement through the Bureau of Reclamation with the District for the support of the final design and construction of the Project. 
(2)Total costThe total cost of the Project for the purposes of determining the Federal cost share shall not exceed $90,000,000. 
(3)Cost shareThe Federal share of the capital costs of the Project shall be provided on a nonreimbursable basis and shall not exceed 25 percent of the total cost. Capital, planning, design, permitting, construction, and land acquisition costs incurred by the District prior to the date of the enactment of this Act shall be considered a portion of the non-Federal cost share. 
(4)Credit for non-federal workThe District shall receive credit toward the non-Federal share of the cost of the Project for— 
(A)in-kind services that the Secretary determines would contribute substantially toward the completion of the project; 
(B)reasonable costs incurred by the District as a result of participation in the planning, design, permitting, and construction of the Project; and 
(C)the acquisition costs of lands used or acquired by the District for the Project. 
(5)LimitationThe Secretary shall not provide funds for the operation or maintenance of the Project authorized by this subsection. The operation, ownership, and maintenance of the Project shall be the sole responsibility of the District. 
(6)Plans and analyses consistent with federal lawBefore obligating funds for design or construction under this subsection, the Secretary shall work cooperatively with the District to use, to the extent possible, plans, designs, and engineering and environmental analyses that have already been prepared by the District for the Project. The Secretary shall ensure that such information as is used is consistent with applicable Federal laws and regulations. 
(7)Title; responsibility; liabilityNothing in this subsection or the assistance provided under this subsection shall be construed to transfer title, responsibility, or liability related to the Project to the United States. 
(8)Authorization of appropriationThere is authorized to be appropriated to the Secretary to carry out this subsection $22,500,000 or 25 percent of the total cost of the Project, whichever is less. 
(e)SunsetThe authority of the Secretary to carry out any provisions of this section shall terminate 10 years after the date of the enactment of this Act. 
9103.Eastern New Mexico Rural Water System project, New Mexico 
(a)DefinitionsIn this section: 
(1)AuthorityThe term Authority means the Eastern New Mexico Rural Water Authority, an entity formed under State law for the purposes of planning, financing, developing, and operating the System. 
(2)Engineering ReportThe term engineering report means the report entitled Eastern New Mexico Rural Water System Preliminary Engineering Report and dated October 2006. 
(3)PlanThe term plan means the operation, maintenance, and replacement plan required by subsection (c)(2). 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of New Mexico. 
(6)System 
(A)In generalThe term System means the Eastern New Mexico Rural Water System, a water delivery project designed to deliver approximately 16,500 acre-feet of water per year from the Ute Reservoir to the cities of Clovis, Elida, Grady, Melrose, Portales, and Texico and other locations in Curry, Roosevelt, and Quay Counties in the State. 
(B)InclusionsThe term System includes the major components and associated infrastructure identified as the Best Technical Alternative in the engineering report. 
(7)Ute reservoirThe term Ute Reservoir means the impoundment of water created in 1962 by the construction of the Ute Dam on the Canadian River, located approximately 32 miles upstream of the border between New Mexico and Texas. 
(b)Eastern New Mexico Rural Water System 
(1)Financial Assistance 
(A)In generalThe Secretary may provide financial and technical assistance to the Authority to assist in planning, designing, conducting related preconstruction activities for, and constructing the System. 
(B)Use 
(i)In generalAny financial assistance provided under subparagraph (A) shall be obligated and expended only in accordance with a cooperative agreement entered into under subsection (d)(1)(B). 
(ii)LimitationsFinancial assistance provided under clause (i) shall not be used— 
(I)for any activity that is inconsistent with constructing the System; or 
(II)to plan or construct facilities used to supply irrigation water for irrigated agricultural purposes. 
(2)Cost-Sharing Requirement 
(A)In generalThe Federal share of the total cost of any activity or construction carried out using amounts made available under this section shall be not more than 75 percent of the total cost of the System. 
(B)System development costsFor purposes of subparagraph (A), the total cost of the System shall include any costs incurred by the Authority or the State on or after October 1, 2003, for the development of the System. 
(3)LimitationNo amounts made available under this section may be used for the construction of the System until— 
(A)a plan is developed under subsection (c)(2); and 
(B)the Secretary and the Authority have complied with any requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable to the System. 
(4)Title to Project WorksTitle to the infrastructure of the System shall be held by the Authority or as may otherwise be specified under State law. 
(c)Operation, maintenance, and replacement costs 
(1)In GeneralThe Authority shall be responsible for the annual operation, maintenance, and replacement costs associated with the System. 
(2)Operation, Maintenance, and Replacement PlanThe Authority, in consultation with the Secretary, shall develop an operation, maintenance, and replacement plan that establishes the rates and fees for beneficiaries of the System in the amount necessary to ensure that the System is properly maintained and capable of delivering approximately 16,500 acre-feet of water per year. 
(d)Administrative provisions 
(1)Cooperative Agreements 
(A)In generalThe Secretary may enter into any contract, grant, cooperative agreement, or other agreement that is necessary to carry out this section. 
(B)Cooperative agreement for provision of financial assistance 
(i)In generalThe Secretary shall enter into a cooperative agreement with the Authority to provide financial assistance and any other assistance requested by the Authority for planning, design, related preconstruction activities, and construction of the System. 
(ii)RequirementsThe cooperative agreement entered into under clause (i) shall, at a minimum, specify the responsibilities of the Secretary and the Authority with respect to— 
(I)ensuring that the cost-share requirements established by subsection (b)(2) are met; 
(II)completing the planning and final design of the System; 
(III)any environmental and cultural resource compliance activities required for the System; and 
(IV)the construction of the System. 
(2)Technical AssistanceAt the request of the Authority, the Secretary may provide to the Authority any technical assistance that is necessary to assist the Authority in planning, designing, constructing, and operating the System. 
(3)Biological assessmentThe Secretary shall consult with the New Mexico Interstate Stream Commission and the Authority in preparing any biological assessment under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that may be required for planning and constructing the System. 
(4)EffectNothing in this section— 
(A)affects or preempts— 
(i)State water law; or 
(ii)an interstate compact relating to the allocation of water; or 
(B)confers on any non-Federal entity the ability to exercise any Federal rights to— 
(i)the water of a stream; or 
(ii)any groundwater resource. 
(e)Authorization of appropriations 
(1)In GeneralIn accordance with the adjustment carried out under paragraph (2), there is authorized to be appropriated to the Secretary to carry out this section an amount not greater than $327,000,000. 
(2)AdjustmentThe amount made available under paragraph (1) shall be adjusted to reflect changes in construction costs occurring after January 1, 2007, as indicated by engineering cost indices applicable to the types of construction necessary to carry out this section. 
(3)Nonreimbursable AmountsAmounts made available to the Authority in accordance with the cost-sharing requirement under subsection (b)(2) shall be nonreimbursable and nonreturnable to the United States. 
(4)Availability of FundsAt the end of each fiscal year, any unexpended funds appropriated pursuant to this section shall be retained for use in future fiscal years consistent with this section. 
9104.Rancho California Water District project, California 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the following: 
 
1649.Rancho California Water District project, California 
(a)AuthorizationThe Secretary, in cooperation with the Rancho California Water District, California, may participate in the design, planning, and construction of permanent facilities for water recycling, demineralization, and desalination, and distribution of non-potable water supplies in Southern Riverside County, California. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project or $20,000,000, whichever is less. 
(c)LimitationFunds provided by the Secretary under this section shall not be used for operation or maintenance of the project described in subsection (a).. 
(b)Clerical amendmentThe table of items in section 2 of Public Law 102–575 is amended by inserting after the last item the following: 
 
 
Sec. 1649. Rancho California Water District Project, California. . 
9105.Jackson Gulch Rehabilitation Project, Colorado 
(a)DefinitionsIn this section: 
(1)AssessmentThe term assessment means the engineering document that is— 
(A)entitled Jackson Gulch Inlet Canal Project, Jackson Gulch Outlet Canal Project, Jackson Gulch Operations Facilities Project: Condition Assessment and Recommendations for Rehabilitation; 
(B)dated February 2004; and 
(C)on file with the Bureau of Reclamation. 
(2)DistrictThe term District means the Mancos Water Conservancy District established under the Water Conservancy Act (Colo. Rev. Stat. 37–45–101 et seq.). 
(3)ProjectThe term Project means the Jackson Gulch rehabilitation project, a program for the rehabilitation of the Jackson Gulch Canal system and other infrastructure in the State, as described in the assessment. 
(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 
(5)StateThe term State means the State of Colorado. 
(b)Authorization of Jackson Gulch Rehabilitation Project 
(1)In generalSubject to the reimbursement requirement described in paragraph (3), the Secretary shall pay the Federal share of the total cost of carrying out the Project. 
(2)Use of existing informationIn preparing any studies relating to the Project, the Secretary shall, to the maximum extent practicable, use existing studies, including engineering and resource information provided by, or at the direction of— 
(A)Federal, State, or local agencies; and 
(B)the District. 
(3)Reimbursement requirement 
(A)AmountThe Secretary shall recover from the District as reimbursable expenses the lesser of— 
(i)the amount equal to 35 percent of the cost of the Project; or 
(ii)$2,900,000. 
(B)MannerThe Secretary shall recover reimbursable expenses under subparagraph (A)— 
(i)in a manner agreed to by the Secretary and the District; 
(ii)over a period of 15 years; and 
(iii)with no interest. 
(C)CreditIn determining the exact amount of reimbursable expenses to be recovered from the District, the Secretary shall credit the District for any amounts it paid before the date of enactment of this Act for engineering work and improvements directly associated with the Project. 
(4)Prohibition on Operation and Maintenance costsThe District shall be responsible for the operation and maintenance of any facility constructed or rehabilitated under this section. 
(5)LiabilityThe United States shall not be liable for damages of any kind arising out of any act, omission, or occurrence relating to a facility rehabilitated or constructed under this section. 
(6)EffectAn activity provided Federal funding under this section shall not be considered a supplemental or additional benefit under— 
(A)the reclamation laws; or 
(B)the Act of August 11, 1939 (16 U.S.C. 590y et seq.). 
(7)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to pay the Federal share of the total cost of carrying out the Project $8,250,000. 
9106.Rio Grande Pueblos, New Mexico 
(a)Findings and purpose 
(1)FindingsCongress finds that— 
(A)drought, population increases, and environmental needs are exacerbating water supply issues across the western United States, including the Rio Grande Basin in New Mexico; 
(B)a report developed by the Bureau of Reclamation and the Bureau of Indian Affairs in 2000 identified a serious need for the rehabilitation and repair of irrigation infrastructure of the Rio Grande Pueblos; 
(C)inspection of existing irrigation infrastructure of the Rio Grande Pueblos shows that many key facilities, such as diversion structures and main conveyance ditches, are unsafe and barely, if at all, operable; 
(D)the benefits of rehabilitating and repairing irrigation infrastructure of the Rio Grande Pueblos include— 
(i)water conservation; 
(ii)extending available water supplies; 
(iii)increased agricultural productivity; 
(iv)economic benefits; 
(v)safer facilities; and 
(vi)the preservation of the culture of Indian Pueblos in the State; 
(E)certain Indian Pueblos in the Rio Grande Basin receive water from facilities operated or owned by the Bureau of Reclamation; and 
(F)rehabilitation and repair of irrigation infrastructure of the Rio Grande Pueblos would improve— 
(i)overall water management by the Bureau of Reclamation; and 
(ii)the ability of the Bureau of Reclamation to help address potential water supply conflicts in the Rio Grande Basin. 
(2)PurposeThe purpose of this section is to direct the Secretary— 
(A)to assess the condition of the irrigation infrastructure of the Rio Grande Pueblos; 
(B)to establish priorities for the rehabilitation of irrigation infrastructure of the Rio Grande Pueblos in accordance with specified criteria; and 
(C)to implement projects to rehabilitate and improve the irrigation infrastructure of the Rio Grande Pueblos. 
(b)DefinitionsIn this section: 
(1)2004 agreementThe term 2004 Agreement means the agreement entitled Agreement By and Between the United States of America and the Middle Rio Grande Conservancy District, Providing for the Payment of Operation and Maintenance Charges on Newly Reclaimed Pueblo Indian Lands in the Middle Rio Grande Valley, New Mexico and executed in September 2004 (including any successor agreements and amendments to the agreement). 
(2)Designated engineerThe term designated engineer means a Federal employee designated under the Act of February 14, 1927 (69 Stat. 1098, chapter 138) to represent the United States in any action involving the maintenance, rehabilitation, or preservation of the condition of any irrigation structure or facility on land located in the Six Middle Rio Grande Pueblos. 
(3)DistrictThe term District means the Middle Rio Grande Conservancy District, a political subdivision of the State established in 1925. 
(4)Pueblo irrigation infrastructureThe term Pueblo irrigation infrastructure means any diversion structure, conveyance facility, or drainage facility that is— 
(A)in existence as of the date of enactment of this Act; and 
(B)located on land of a Rio Grande Pueblo that is associated with— 
(i)the delivery of water for the irrigation of agricultural land; or 
(ii)the carriage of irrigation return flows and excess water from the land that is served. 
(5)Rio grande basinThe term Rio Grande Basin means the headwaters of the Rio Chama and the Rio Grande Rivers (including any tributaries) from the State line between Colorado and New Mexico downstream to the elevation corresponding with the spillway crest of Elephant Butte Dam at 4,457.3 feet mean sea level. 
(6)Rio grande puebloThe term Rio Grande Pueblo means any of the 18 Pueblos that— 
(A)occupy land in the Rio Grande Basin; and 
(B)are included on the list of federally recognized Indian tribes published by the Secretary in accordance with section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1). 
(7)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 
(8)Six Middle Rio Grande PueblosThe term Six Middle Rio Grande Pueblos means each of the Pueblos of Cochiti, Santo Domingo, San Felipe, Santa Ana, Sandia, and Isleta. 
(9)Special projectThe term special project has the meaning given the term in the 2004 Agreement. 
(10)StateThe term State means the State of New Mexico. 
(c)Irrigation infrastructure study 
(1)Study 
(A)In generalOn the date of enactment of this Act, the Secretary, in accordance with subparagraph (B), and in consultation with the Rio Grande Pueblos, shall— 
(i)conduct a study of Pueblo irrigation infrastructure; and 
(ii)based on the results of the study, develop a list of projects (including a cost estimate for each project), that are recommended to be implemented over a 10-year period to repair, rehabilitate, or reconstruct Pueblo irrigation infrastructure. 
(B)Required consentIn carrying out subparagraph (A), the Secretary shall only include each individual Rio Grande Pueblo that notifies the Secretary that the Pueblo consents to participate in— 
(i)the conduct of the study under subparagraph (A)(i); and 
(ii)the development of the list of projects under subparagraph (A)(ii) with respect to the Pueblo. 
(2)Priority 
(A)Consideration of factors 
(i)In generalIn developing the list of projects under paragraph (1)(A)(ii), the Secretary shall— 
(I)consider each of the factors described in subparagraph (B); and 
(II)prioritize the projects recommended for implementation based on— 
(aa)a review of each of the factors; and 
(bb)a consideration of the projected benefits of the project on completion of the project. 
(ii)Eligibility of projectsA project is eligible to be considered and prioritized by the Secretary if the project addresses at least 1 factor described in subparagraph (B). 
(B)FactorsThe factors referred to in subparagraph (A) are— 
(i) 
(I)the extent of disrepair of the Pueblo irrigation infrastructure; and 
(II)the effect of the disrepair on the ability of the applicable Rio Grande Pueblo to irrigate agricultural land using Pueblo irrigation infrastructure; 
(ii)whether, and the extent that, the repair, rehabilitation, or reconstruction of the Pueblo irrigation infrastructure would provide an opportunity to conserve water; 
(iii) 
(I)the economic and cultural impacts that the Pueblo irrigation infrastructure that is in disrepair has on the applicable Rio Grande Pueblo; and 
(II)the economic and cultural benefits that the repair, rehabilitation, or reconstruction of the Pueblo irrigation infrastructure would have on the applicable Rio Grande Pueblo; 
(iv)the opportunity to address water supply or environmental conflicts in the applicable river basin if the Pueblo irrigation infrastructure is repaired, rehabilitated, or reconstructed; and 
(v)the overall benefits of the project to efficient water operations on the land of the applicable Rio Grande Pueblo. 
(3)ConsultationIn developing the list of projects under paragraph (1)(A)(ii), the Secretary shall consult with the Director of the Bureau of Indian Affairs (including the designated engineer with respect to each proposed project that affects the Six Middle Rio Grande Pueblos), the Chief of the Natural Resources Conservation Service, and the Chief of Engineers to evaluate the extent to which programs under the jurisdiction of the respective agencies may be used— 
(A)to assist in evaluating projects to repair, rehabilitate, or reconstruct Pueblo irrigation infrastructure; and 
(B)to implement— 
(i)a project recommended for implementation under paragraph (1)(A)(ii); or 
(ii)any other related project (including on-farm improvements) that may be appropriately coordinated with the repair, rehabilitation, or reconstruction of Pueblo irrigation infrastructure to improve the efficient use of water in the Rio Grande Basin. 
(4)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that includes— 
(A)the list of projects recommended for implementation under paragraph (1)(A)(ii); and 
(B)any findings of the Secretary with respect to— 
(i)the study conducted under paragraph (1)(A)(i); 
(ii)the consideration of the factors under paragraph (2)(B); and 
(iii)the consultations under paragraph (3). 
(5)Periodic reviewNot later than 4 years after the date on which the Secretary submits the report under paragraph (4) and every 4 years thereafter, the Secretary, in consultation with each Rio Grande Pueblo, shall— 
(A)review the report submitted under paragraph (4); and 
(B)update the list of projects described in paragraph (4)(A) in accordance with each factor described in paragraph (2)(B), as the Secretary determines to be appropriate. 
(d) Irrigation infrastructure grants 
(1)In generalThe Secretary may provide grants to, and enter into contracts or other agreements with, the Rio Grande Pueblos to plan, design, construct, or otherwise implement projects to repair, rehabilitate, reconstruct, or replace Pueblo irrigation infrastructure that are recommended for implementation under subsection (c)(1)(A)(ii)— 
(A)to increase water use efficiency and agricultural productivity for the benefit of a Rio Grande Pueblo; 
(B)to conserve water; or 
(C)to otherwise enhance water management or help avert water supply conflicts in the Rio Grande Basin. 
(2)LimitationAssistance provided under paragraph (1) shall not be used for— 
(A)the repair, rehabilitation, or reconstruction of any major impoundment structure; or 
(B)any on-farm improvements. 
(3)ConsultationIn carrying out a project under paragraph (1), the Secretary shall— 
(A)consult with, and obtain the approval of, the applicable Rio Grande Pueblo; 
(B)consult with the Director of the Bureau of Indian Affairs; and 
(C)as appropriate, coordinate the project with any work being conducted under the irrigation operations and maintenance program of the Bureau of Indian Affairs. 
(4)Cost-sharing requirement 
(A)Federal share 
(i)In generalExcept as provided in clause (ii), the Federal share of the total cost of carrying out a project under paragraph (1) shall be not more than 75 percent. 
(ii)ExceptionThe Secretary may waive or limit the non-Federal share required under clause (i) if the Secretary determines, based on a demonstration of financial hardship by the Rio Grande Pueblo, that the Rio Grande Pueblo is unable to contribute the required non-Federal share. 
(B)District contributions 
(i)In generalThe Secretary may accept from the District a partial or total contribution toward the non-Federal share required for a project carried out under paragraph (1) on land located in any of the Six Middle Rio Grande Pueblos if the Secretary determines that the project is a special project. 
(ii)LimitationNothing in clause (i) requires the District to contribute to the non-Federal share of the cost of a project carried out under paragraph (1). 
(C)State contributions 
(i)In generalThe Secretary may accept from the State a partial or total contribution toward the non-Federal share for a project carried out under paragraph (1). 
(ii)LimitationNothing in clause (i) requires the State to contribute to the non-Federal share of the cost of a project carried out under paragraph (1). 
(D)Form of non-federal shareThe non-Federal share under subparagraph (A)(i) may be in the form of in-kind contributions, including the contribution of any valuable asset or service that the Secretary determines would substantially contribute to a project carried out under paragraph (1). 
(5)Operation and maintenanceThe Secretary may not use any amount made available under subsection (g)(2) to carry out the operation or maintenance of any project carried out under paragraph (1). 
(e)Effect on existing authority and responsibilitiesNothing in this section— 
(1)affects any existing project-specific funding authority; or 
(2)limits or absolves the United States from any responsibility to any Rio Grande Pueblo (including any responsibility arising from a trust relationship or from any Federal law (including regulations), Executive order, or agreement between the Federal Government and any Rio Grande Pueblo). 
(f)Effect on Pueblo water rights or State water law 
(1)Pueblo water rightsNothing in this section (including the implementation of any project carried out in accordance with this section) affects the right of any Pueblo to receive, divert, store, or claim a right to water, including the priority of right and the quantity of water associated with the water right under Federal or State law. 
(2)State water lawNothing in this section preempts or affects— 
(A)State water law; or 
(B)an interstate compact governing water. 
(g)Authorization of appropriations 
(1)StudyThere is authorized to be appropriated to carry out subsection (c) $4,000,000. 
(2)ProjectsThere is authorized to be appropriated to carry out subsection (d) $6,000,000 for each of fiscal years 2010 through 2019. 
9107.Upper Colorado River endangered fish programs 
(a)DefinitionsSection 2 of Public Law 106–392 (114 Stat. 1602) is amended— 
(1)in paragraph (5), by inserting , rehabilitation, and repair after and replacement; and 
(2)in paragraph (6), by inserting those for protection of critical habitat, those for preventing entrainment of fish in water diversions, after instream flows,. 
(b)Authorization To fund recovery programsSection 3 of Public Law 106–392 (114 Stat. 1603; 120 Stat. 290) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking $61,000,000 and inserting $88,000,000; 
(B)in paragraph (2), by striking 2010 and inserting 2023; and 
(C)in paragraph (3), by striking 2010 and inserting 2023; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking $126,000,000 and inserting $209,000,000; 
(B)in paragraph (1)— 
(i)by striking $108,000,000 and inserting $179,000,000; and 
(ii)by striking 2010 and inserting 2023; and 
(C)in paragraph (2)— 
(i)by striking $18,000,000 and inserting $30,000,000; and 
(ii)by striking 2010 and inserting 2023; and 
(3)in subsection (c)(4), by striking $31,000,000 and inserting $87,000,000. 
9108.Santa Margarita River, California 
(a)DefinitionsIn this section: 
(1)DistrictThe term District means the Fallbrook Public Utility District, San Diego County, California. 
(2)ProjectThe term Project means the impoundment, recharge, treatment, and other facilities the construction, operation, watershed management, and maintenance of which is authorized under subsection (b). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Authorization for construction of Santa Margarita River Project 
(1)AuthorizationThe Secretary, acting pursuant to Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.), to the extent that law is not inconsistent with this section, may construct, operate, and maintain the Project substantially in accordance with the final feasibility report and environmental reviews for the Project and this section. 
(2)ConditionsThe Secretary may construct the Project only after the Secretary determines that the following conditions have occurred: 
(A) 
(i)The District and the Secretary of the Navy have entered into contracts under subsections (c)(2) and (e) of section 9 of the Reclamation Project Act of 1939 (43 U.S.C. 485h) to repay to the United States equitable and appropriate portions, as determined by the Secretary, of the actual costs of constructing, operating, and maintaining the Project. 
(ii)As an alternative to a repayment contract with the Secretary of the Navy described in clause (i), the Secretary may allow the Secretary of the Navy to satisfy all or a portion of the repayment obligation for construction of the Project on the payment of the share of the Secretary of the Navy prior to the initiation of construction, subject to a final cost allocation as described in subsection (c). 
(B)The officer or agency of the State of California authorized by law to grant permits for the appropriation of water has granted the permits to the Bureau of Reclamation for the benefit of the Secretary of the Navy and the District as permittees for rights to the use of water for storage and diversion as provided in this section, including approval of all requisite changes in points of diversion and storage, and purposes and places of use. 
(C) 
(i)The District has agreed— 
(I)to not assert against the United States any prior appropriative right the District may have to water in excess of the quantity deliverable to the District under this section; and 
(II)to share in the use of the waters impounded by the Project on the basis of equal priority and in accordance with the ratio prescribed in subsection (d)(2). 
(ii)The agreement and waiver under clause (i) and the changes in points of diversion and storage under subparagraph (B)— 
(I)shall become effective and binding only when the Project has been completed and put into operation; and 
(II)may be varied by agreement between the District and the Secretary of the Navy. 
(D)The Secretary has determined that the Project has completed applicable economic, environmental, and engineering feasibility studies. 
(c)Costs 
(1)In generalAs determined by a final cost allocation after completion of the construction of the Project, the Secretary of the Navy shall be responsible to pay upfront or repay to the Secretary only that portion of the construction, operation, and maintenance costs of the Project that the Secretary and the Secretary of the Navy determine reflects the extent to which the Department of the Navy benefits from the Project. 
(2)Other contractsNotwithstanding paragraph (1), the Secretary may enter into a contract with the Secretary of the Navy for the impoundment, storage, treatment, and carriage of prior rights water for domestic, municipal, fish and wildlife, industrial, and other beneficial purposes using Project facilities. 
(d)Operation; yield allotment; delivery 
(1)OperationThe Secretary, the District, or a third party (consistent with subsection (f)) may operate the Project, subject to a memorandum of agreement between the Secretary, the Secretary of the Navy, and the District and under regulations satisfactory to the Secretary of the Navy with respect to the share of the Project of the Department of the Navy. 
(2)Yield allotmentExcept as otherwise agreed between the parties, the Secretary of the Navy and the District shall participate in the Project yield on the basis of equal priority and in accordance with the following ratio: 
(A)60 percent of the yield of the Project is allotted to the Secretary of the Navy. 
(B)40 percent of the yield of the Project is allotted to the District. 
(3)Contracts for delivery of excess water 
(A)Excess water available to other personsIf the Secretary of the Navy certifies to the official agreed on to administer the Project that the Department of the Navy does not have immediate need for any portion of the 60 percent of the yield of the Project allotted to the Secretary of the Navy under paragraph (2), the official may enter into temporary contracts for the sale and delivery of the excess water. 
(B)First right for excess waterThe first right to excess water made available under subparagraph (A) shall be given the District, if otherwise consistent with the laws of the State of California. 
(C)Condition of contractsEach contract entered into under subparagraph (A) for the sale and delivery of excess water shall include a condition that the Secretary of the Navy has the right to demand the water, without charge and without obligation on the part of the United States, after 30 days notice. 
(D)Modification of rights and obligationsThe rights and obligations of the United States and the District regarding the ratio, amounts, definition of Project yield, and payment for excess water may be modified by an agreement between the parties. 
(4)Consideration 
(A)Deposit of funds 
(i)In generalAmounts paid to the United States under a contract entered into under paragraph (3) shall be— 
(I)deposited in the special account established for the Department of the Navy under section 2667(e)(1) of title 10, United States Code; and 
(II)shall be available for the purposes specified in section 2667(e)(1)(C) of that title. 
(ii)ExceptionSection 2667(e)(1)(D) of title 10, United States Code, shall not apply to amounts deposited in the special account pursuant to this paragraph. 
(B)In-kind considerationIn lieu of monetary consideration under subparagraph (A), or in addition to monetary consideration, the Secretary of the Navy may accept in-kind consideration in a form and quantity that is acceptable to the Secretary of the Navy, including— 
(i)maintenance, protection, alteration, repair, improvement, or restoration (including environmental restoration) of property or facilities of the Department of the Navy; 
(ii)construction of new facilities for the Department of the Navy; 
(iii)provision of facilities for use by the Department of the Navy; 
(iv)facilities operation support for the Department of the Navy; and 
(v)provision of such other services as the Secretary of the Navy considers appropriate. 
(C)Relation to other lawsSections 2662 and 2802 of title 10, United States Code, shall not apply to any new facilities the construction of which is accepted as in-kind consideration under this paragraph. 
(D)Congressional notificationIf the in-kind consideration proposed to be provided under a contract to be entered into under paragraph (3) has a value in excess of $500,000, the contract may not be entered into until the earlier of— 
(i)the end of the 30-day period beginning on the date on which the Secretary of the Navy submits to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report describing the contract and the form and quantity of the in-kind consideration; or 
(ii)the end of the 14-day period beginning on the date on which a copy of the report referred to in clause (i) is provided in an electronic medium pursuant to section 480 of title 10, United States Code. 
(e)Repayment obligation of the district 
(1)Determination 
(A)In generalExcept as otherwise provided in this paragraph, the general repayment obligation of the District shall be determined by the Secretary consistent with subsections (c)(2) and (e) of section 9 of the Reclamation Project Act of 1939 (43 U.S.C. 485h) to repay to the United States equitable and appropriate portions, as determined by the Secretary, of the actual costs of constructing, operating, and maintaining the Project. 
(B)GroundwaterFor purposes of calculating interest and determining the time when the repayment obligation of the District to the United States commences, the pumping and treatment of groundwater from the Project shall be deemed equivalent to the first use of water from a water storage project. 
(C)Contracts for delivery of excess waterThere shall be no repayment obligation under this subsection for water delivered to the District under a contract described in subsection (d)(3). 
(2)Modification of rights and obligation by agreementThe rights and obligations of the United States and the District regarding the repayment obligation of the District may be modified by an agreement between the parties. 
(f)Transfer of care, operation, and maintenance 
(1)In generalThe Secretary may transfer to the District, or a mutually agreed upon third party, the care, operation, and maintenance of the Project under conditions that are— 
(A)satisfactory to the Secretary and the District; and 
(B)with respect to the portion of the Project that is located within the boundaries of Camp Pendleton, satisfactory to the Secretary, the District, and the Secretary of the Navy. 
(2)Equitable credit 
(A)In generalIn the event of a transfer under paragraph (1), the District shall be entitled to an equitable credit for the costs associated with the proportionate share of the Secretary of the operation and maintenance of the Project. 
(B)ApplicationThe amount of costs described in subparagraph (A) shall be applied against the indebtedness of the District to the United States. 
(g)Scope of section 
(1)In generalExcept as otherwise provided in this section, for the purpose of this section, the laws of the State of California shall apply to the rights of the United States pertaining to the use of water under this section. 
(2)LimitationsNothing in this section— 
(A)provides a grant or a relinquishment by the United States of any rights to the use of water that the United States acquired according to the laws of the State of California, either as a result of the acquisition of the land comprising Camp Joseph H. Pendleton and adjoining naval installations, and the rights to the use of water as a part of that acquisition, or through actual use or prescription or both since the date of that acquisition, if any; 
(B)creates any legal obligation to store any water in the Project, to the use of which the United States has those rights; 
(C)requires the division under this section of water to which the United States has those rights; or 
(D)constitutes a recognition of, or an admission by the United States that, the District has any rights to the use of water in the Santa Margarita River, which rights, if any, exist only by virtue of the laws of the State of California. 
(h)Limitations on operation and administrationUnless otherwise agreed by the Secretary of the Navy, the Project— 
(1)shall be operated in a manner which allows the free passage of all of the water to the use of which the United States is entitled according to the laws of the State of California either as a result of the acquisition of the land comprising Camp Joseph H. Pendleton and adjoining naval installations, and the rights to the use of water as a part of those acquisitions, or through actual use or prescription, or both, since the date of that acquisition, if any; and 
(2)shall not be administered or operated in any way that will impair or deplete the quantities of water the use of which the United States would be entitled under the laws of the State of California had the Project not been built. 
(i)Reports to CongressNot later than 2 years after the date of the enactment of this Act and periodically thereafter, the Secretary and the Secretary of the Navy shall each submit to the appropriate committees of Congress reports that describe whether the conditions specified in subsection (b)(2) have been met and if so, the manner in which the conditions were met. 
(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— 
(1)$60,000,000, as adjusted to reflect the engineering costs indices for the construction cost of the Project; and 
(2)such sums as are necessary to operate and maintain the Project. 
(k)SunsetThe authority of the Secretary to complete construction of the Project shall terminate on the date that is 10 years after the date of enactment of this Act. 
9109.Elsinore Valley Municipal Water District 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) (as amended by section 9104(a)) is amended by adding at the end the following: 
 
1650.Elsinore valley municipal water district projects, California 
(a)AuthorizationThe Secretary, in cooperation with the Elsinore Valley Municipal Water District, California, may participate in the design, planning, and construction of permanent facilities needed to establish recycled water distribution and wastewater treatment and reclamation facilities that will be used to treat wastewater and provide recycled water in the Elsinore Valley Municipal Water District, California. 
(b)Cost sharingThe Federal share of the cost of each project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary under this section shall not be used for operation or maintenance of the projects described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $12,500,000.. 
(b)Clerical amendmentThe table of sections in section 2 of Public Law 102–575 (as amended by section 9104(b)) is amended by inserting after the item relating to section 1649 the following: 
 
 
Sec. 1650. Elsinore Valley Municipal Water District Projects, California.. 
9110.North Bay Water Reuse Authority 
(a)Project authorizationThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) (as amended by section 9109(a)) is amended by adding at the end the following: 
 
1651.North Bay water reuse program 
(a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a member agency of the North Bay Water Reuse Authority of the State located in the North San Pablo Bay watershed in— 
(A)Marin County; 
(B)Napa County; 
(C)Solano County; or 
(D)Sonoma County. 
(2)Water reclamation and reuse projectThe term water reclamation and reuse project means a project carried out by the Secretary and an eligible entity in the North San Pablo Bay watershed relating to— 
(A)water quality improvement; 
(B)wastewater treatment; 
(C)water reclamation and reuse; 
(D)groundwater recharge and protection; 
(E)surface water augmentation; or 
(F)other related improvements. 
(3)StateThe term State means the State of California. 
(b)North bay water reuse program 
(1)In generalContingent upon a finding of feasibility, the Secretary, acting through a cooperative agreement with the State or a subdivision of the State, is authorized to enter into cooperative agreements with eligible entities for the planning, design, and construction of water reclamation and reuse facilities and recycled water conveyance and distribution systems. 
(2)Coordination with other Federal agenciesIn carrying out this section, the Secretary and the eligible entity shall, to the maximum extent practicable, use the design work and environmental evaluations initiated by— 
(A)non-Federal entities; and 
(B)the Corps of Engineers in the San Pablo Bay Watershed of the State. 
(3)Phased projectA cooperative agreement described in paragraph (1) shall require that the North Bay Water Reuse Program carried out under this section shall consist of 2 phases as follows: 
(A)First phaseDuring the first phase, the Secretary and an eligible entity shall complete the planning, design, and construction of the main treatment and main conveyance systems. 
(B)Second phaseDuring the second phase, the Secretary and an eligible entity shall complete the planning, design, and construction of the sub-regional distribution systems. 
(4)Cost sharing 
(A)Federal shareThe Federal share of the cost of the first phase of the project authorized by this section shall not exceed 25 percent of the total cost of the first phase of the project. 
(B)Form of non-Federal shareThe non-Federal share may be in the form of any in-kind services that the Secretary determines would contribute substantially toward the completion of the water reclamation and reuse project, including— 
(i)reasonable costs incurred by the eligible entity relating to the planning, design, and construction of the water reclamation and reuse project; and 
(ii)the acquisition costs of land acquired for the project that is— 
(I)used for planning, design, and construction of the water reclamation and reuse project facilities; and 
(II)owned by an eligible entity and directly related to the project. 
(C)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section. 
(5)EffectNothing in this section— 
(A)affects or preempts— 
(i)State water law; or 
(ii)an interstate compact relating to the allocation of water; or 
(B)confers on any non-Federal entity the ability to exercise any Federal right to— 
(i)the water of a stream; or 
(ii)any groundwater resource. 
(6)Authorization of appropriationsThere is authorized to be appropriated for the Federal share of the total cost of the first phase of the project authorized by this section $25,000,000, to remain available until expended.. 
(b)Conforming amendmentThe table of sections in section 2 of Public Law 102–575 (as amended by section 9109(b)) is amended by inserting after the item relating to section 1650 the following: 
 
 
Sec. 1651. North Bay water reuse program.”.  
9111.Prado Basin Natural Treatment System Project, California 
(a)Prado Basin natural treatment system project 
(1)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) (as amended by section 9110(a)) is amended by adding at the end the following: 
 
1652.Prado Basin natural treatment system project 
(a)In generalThe Secretary, in cooperation with the Orange County Water District, shall participate in the planning, design, and construction of natural treatment systems and wetlands for the flows of the Santa Ana River, California, and its tributaries into the Prado Basin. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary shall not be used for the operation and maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. 
(e)Sunset of authorityThis section shall have no effect after the date that is 10 years after the date of the enactment of this section.. 
(2)Conforming amendmentThe table of sections in section 2 of Public Law 102–575 (43 U.S.C. prec. 371) (as amended by section 9110(b)) is amended by inserting after the last item the following: 
 
 
1652. Prado Basin Natural Treatment System Project.. 
(b)Lower Chino Dairy Area desalination demonstration and reclamation project 
(1)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) (as amended by subsection (a)(1)) is amended by adding at the end the following: 
 
1653.Lower Chino Dairy Area desalination demonstration and reclamation project 
(a)In generalThe Secretary, in cooperation with the Chino Basin Watermaster, the Inland Empire Utilities Agency, and the Santa Ana Watershed Project Authority and acting under the Federal reclamation laws, shall participate in the design, planning, and construction of the Lower Chino Dairy Area desalination demonstration and reclamation project. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed— 
(1)25 percent of the total cost of the project; or 
(2)$26,000,000. 
(c)LimitationFunds provided by the Secretary shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
(e)Sunset of authorityThis section shall have no effect after the date that is 10 years after the date of the enactment of this section.. 
(2)Conforming amendmentThe table of sections in section 2 of Public Law 102–575 (43 U.S.C. prec. 371) (as amended by subsection (a)(2)) is amended by inserting after the last item the following: 
 
 
1653. Lower Chino dairy area desalination demonstration and reclamation project.. 
(c)Orange County Regional Water Reclamation ProjectSection 1624 of the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h–12j) is amended— 
(1)in the section heading, by striking the words Phase 1 of the; and 
(2)in subsection (a), by striking phase 1 of. 
9112.Bunker Hill Groundwater Basin, California 
(a)DefinitionsIn this section: 
(1)DistrictThe term District means the Western Municipal Water District, Riverside County, California. 
(2)Project 
(A)In generalThe term Project means the Riverside-Corona Feeder Project. 
(B)InclusionsThe term Project includes— 
(i)20 groundwater wells; 
(ii)groundwater treatment facilities; 
(iii)water storage and pumping facilities; and 
(iv)28 miles of pipeline in San Bernardino and Riverside Counties in the State of California. 
(C)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Planning, design, and construction of Riverside-Corona Feeder 
(1)In generalThe Secretary, in cooperation with the District, may participate in the planning, design, and construction of the Project. 
(2)Agreements and regulationsThe Secretary may enter into such agreements and promulgate such regulations as are necessary to carry out this subsection. 
(3)Federal share 
(A)Planning, design, constructionThe Federal share of the cost to plan, design, and construct the Project shall not exceed the lesser of— 
(i)an amount equal to 25 percent of the total cost of the Project; and 
(ii)$26,000,000. 
(B)StudiesThe Federal share of the cost to complete the necessary planning studies associated with the Project— 
(i)shall not exceed an amount equal to 50 percent of the total cost of the studies; and 
(ii)shall be included as part of the limitation described in subparagraph (A). 
(4)In-kind servicesThe non-Federal share of the cost of the Project may be provided in cash or in kind. 
(5)LimitationFunds provided by the Secretary under this subsection shall not be used for operation or maintenance of the Project. 
(6)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection the lesser of— 
(A)an amount equal to 25 percent of the total cost of the Project; and 
(B)$26,000,000. 
9113.GREAT Project, California 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) (as amended by section 9111(b)(1)) is amended by adding at the end the following: 
 
1654.Oxnard, California, water reclamation, reuse, and treatment project 
(a)AuthorizationThe Secretary, in cooperation with the City of Oxnard, California, may participate in the design, planning, and construction of Phase I permanent facilities for the GREAT project to reclaim, reuse, and treat impaired water in the area of Oxnard, California. 
(b)Cost shareThe Federal share of the costs of the project described in subsection (a) shall not exceed 25 percent of the total cost. 
(c)LimitationThe Secretary shall not provide funds for the following: 
(1)The operations and maintenance of the project described in subsection (a). 
(2)The construction, operations, and maintenance of the visitor’s center related to the project described in subsection (a). 
(d)Sunset of authorityThe authority of the Secretary to carry out any provisions of this section shall terminate 10 years after the date of the enactment of this section.. 
(b)Clerical amendmentThe table of sections in section 2 of the Reclamation Projects Authorization and Adjustment Act of 1992 (as amended by section 9111(b)(2)) is amended by inserting after the last item the following: 
 
 
Sec. 1654. Oxnard, California, water reclamation, reuse, and treatment project.. 
9114.Yucaipa Valley Water District, California 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) (as amended by section 9113(a)) is amended by adding at the end the following: 
 
1655.Yucaipa Valley regional water supply renewal project 
(a)AuthorizationThe Secretary, in cooperation with the Yucaipa Valley Water District, may participate in the design, planning, and construction of projects to treat impaired surface water, reclaim and reuse impaired groundwater, and provide brine disposal within the Santa Ana Watershed as described in the report submitted under section 1606. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000. 
1656.City of Corona Water Utility, California, water recycling and reuse project 
(a)AuthorizationThe Secretary, in cooperation with the City of Corona Water Utility, California, is authorized to participate in the design, planning, and construction of, and land acquisition for, a project to reclaim and reuse wastewater, including degraded groundwaters, within and outside of the service area of the City of Corona Water Utility, California. 
(b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project. 
(c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.. 
(b)Conforming amendmentsThe table of sections in section 2 of Public Law 102–575 (as amended by section 9114(b)) is amended by inserting after the last item the following: 
 
 
Sec. 1655. Yucaipa Valley Regional Water Supply Renewal Project. 
Sec. 1656. City of Corona Water Utility, California, water recycling and reuse project.. 
9115.Arkansas Valley Conduit, Colorado 
(a)Cost shareThe first section of Public Law 87–590 (76 Stat. 389) is amended in the second sentence of subsection (c) by inserting after cost thereof, the following: or in the case of the Arkansas Valley Conduit, payment in an amount equal to 35 percent of the cost of the conduit that is comprised of revenue generated by payments pursuant to a repayment contract and revenue that may be derived from contracts for the use of Fryingpan-Arkansas project excess capacity or exchange contracts using Fryingpan-Arkansas project facilities,. 
(b)RatesSection 2(b) of Public Law 87–590 (76 Stat. 390) is amended— 
(1)by striking (b) Rates and inserting the following: 
 
(b)Rates 
(1)In generalRates; and 
(2)by adding at the end the following: 
 
(2)Ruedi Dam and Reservoir, Fountain Valley Pipeline, and South Outlet Works at Pueblo Dam and Reservoir 
(A)In generalNotwithstanding the reclamation laws, until the date on which the payments for the Arkansas Valley Conduit under paragraph (3) begin, any revenue that may be derived from contracts for the use of Fryingpan-Arkansas project excess capacity or exchange contracts using Fryingpan-Arkansas project facilities shall be credited towards payment of the actual cost of Ruedi Dam and Reservoir, the Fountain Valley Pipeline, and the South Outlet Works at Pueblo Dam and Reservoir plus interest in an amount determined in accordance with this section. 
(B)EffectNothing in the Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)) prohibits the concurrent crediting of revenue (with interest as provided under this section) towards payment of the Arkansas Valley Conduit as provided under this paragraph. 
(3)Arkansas Valley Conduit 
(A)Use of revenueNotwithstanding the reclamation laws, any revenue derived from contracts for the use of Fryingpan-Arkansas project excess capacity or exchange contracts using Fryingpan-Arkansas project facilities shall be credited towards payment of the actual cost of the Arkansas Valley Conduit plus interest in an amount determined in accordance with this section. 
(B)Adjustment of ratesAny rates charged under this section for water for municipal, domestic, or industrial use or for the use of facilities for the storage or delivery of water shall be adjusted to reflect the estimated revenue derived from contracts for the use of Fryingpan-Arkansas project excess capacity or exchange contracts using Fryingpan-Arkansas project facilities.. 
(c)Authorization of appropriationsSection 7 of Public Law 87–590 (76 Stat. 393) is amended— 
(1)by striking Sec. 7. There is hereby and inserting the following: 
 
7.Authorization of Appropriations 
(a)In generalThere is; and 
(2)by adding at the end the following: 
 
(b)Arkansas Valley Conduit 
(1)In generalSubject to annual appropriations and paragraph (2), there are authorized to be appropriated such sums as are necessary for the construction of the Arkansas Valley Conduit. 
(2)LimitationAmounts made available under paragraph (1) shall not be used for the operation or maintenance of the Arkansas Valley Conduit.. 
CTitle transfers and clarifications 
9201.Transfer of McGee Creek pipeline and facilities 
(a)DefinitionsIn this section: 
(1)AgreementThe term Agreement means the agreement numbered 06–AG–60–2115 and entitled Agreement Between the United States of America and McGee Creek Authority for the Purpose of Defining Responsibilities Related to and Implementing the Title Transfer of Certain Facilities at the McGee Creek Project, Oklahoma. 
(2)AuthorityThe term Authority means the McGee Creek Authority located in Oklahoma City, Oklahoma. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Conveyance of mcgee creek project pipeline and associated facilities 
(1)Authority To convey 
(A)In generalIn accordance with all applicable laws and consistent with any terms and conditions provided in the Agreement, the Secretary may convey to the Authority all right, title, and interest of the United States in and to the pipeline and any associated facilities described in the Agreement, including— 
(i)the pumping plant; 
(ii)the raw water pipeline from the McGee Creek pumping plant to the rate of flow control station at Lake Atoka; 
(iii)the surge tank; 
(iv)the regulating tank; 
(v)the McGee Creek operation and maintenance complex, maintenance shop, and pole barn; and 
(vi)any other appurtenances, easements, and fee title land associated with the facilities described in clauses (i) through (v), in accordance with the Agreement. 
(B)Exclusion of mineral estate from conveyance 
(i)In generalThe mineral estate shall be excluded from the conveyance of any land or facilities under subparagraph (A). 
(ii)ManagementAny mineral interests retained by the United States under this section shall be managed— 
(I)consistent with Federal law; and 
(II)in a manner that would not interfere with the purposes for which the McGee Creek Project was authorized. 
(C)Compliance with agreement; applicable law 
(i)AgreementAll parties to the conveyance under subparagraph (A) shall comply with the terms and conditions of the Agreement, to the extent consistent with this section. 
(ii)Applicable lawBefore any conveyance under subparagraph (A), the Secretary shall complete any actions required under— 
(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(II)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(III)the National Historic Preservation Act (16 U.S.C. 470 et seq.); and 
(IV)any other applicable laws. 
(2)Operation of transferred facilities 
(A)In generalOn the conveyance of the land and facilities under paragraph (1)(A), the Authority shall comply with all applicable Federal, State, and local laws (including regulations) in the operation of any transferred facilities. 
(B)Operation and maintenance costs 
(i)In generalAfter the conveyance of the land and facilities under paragraph (1)(A) and consistent with the Agreement, the Authority shall be responsible for all duties and costs associated with the operation, replacement, maintenance, enhancement, and betterment of the transferred land and facilities. 
(ii)Limitation on fundingThe Authority shall not be eligible to receive any Federal funding to assist in the operation, replacement, maintenance, enhancement, and betterment of the transferred land and facilities, except for funding that would be available to any comparable entity that is not subject to reclamation laws. 
(3)Release from liability 
(A)In generalEffective beginning on the date of the conveyance of the land and facilities under paragraph (1)(A), the United States shall not be liable for damages of any kind arising out of any act, omission, or occurrence relating to any land or facilities conveyed, except for damages caused by acts of negligence committed by the United States (including any employee or agent of the United States) before the date of the conveyance. 
(B)No additional liabilityNothing in this paragraph adds to any liability that the United States may have under chapter 171 of title 28, United States Code. 
(4)Contractual obligations 
(A)In generalExcept as provided in subparagraph (B), any rights and obligations under the contract numbered 0–07–50–X0822 and dated October 11, 1979, between the Authority and the United States for the construction, operation, and maintenance of the McGee Creek Project, shall remain in full force and effect. 
(B)AmendmentsWith the consent of the Authority, the Secretary may amend the contract described in subparagraph (A) to reflect the conveyance of the land and facilities under paragraph (1)(A). 
(5)Applicability of the reclamation lawsNotwithstanding the conveyance of the land and facilities under paragraph (1)(A), the reclamation laws shall continue to apply to any project water provided to the Authority. 
9202.Albuquerque Biological Park, New Mexico, title clarification 
(a)PurposeThe purpose of this section is to direct the Secretary of the Interior to issue a quitclaim deed conveying any right, title, and interest the United States may have in and to Tingley Beach, San Gabriel Park, or the BioPark Parcels to the City, thereby removing a potential cloud on the City's title to these lands. 
(b)DefinitionsIn this section: 
(1)CityThe term City means the City of Albuquerque, New Mexico. 
(2)Biopark parcelsThe term BioPark Parcels means a certain area of land containing 19.16 acres, more or less, situated within the Town of Albuquerque Grant, in Projected Section 13, Township 10 North, Range 2 East, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, comprised of the following platted tracts and lot, and MRGCD tracts: 
(A)Tracts A and B, Albuquerque Biological Park, as the same are shown and designated on the Plat of Tracts A & B, Albuquerque Biological Park, recorded in the Office of the County Clerk of Bernalillo County, New Mexico on February 11, 1994 in Book 94C, Page 44; containing 17.9051 acres, more or less. 
(B)Lot B–1, Roger Cox Addition, as the same is shown and designated on the Plat of Lots B–1 and B–2 Roger Cox Addition, recorded in the Office of the County Clerk of Bernalillo County, New Mexico on October 3, 1985 in Book C28, Page 99; containing 0.6289 acres, more or less. 
(C)Tract 361 of MRGCD Map 38, bounded on the north by Tract A, Albuquerque Biological Park, on the east by the westerly right-of-way of Central Avenue, on the south by Tract 332B MRGCD Map 38, and on the west by Tract B, Albuquerque Biological Park; containing 0.30 acres, more or less. 
(D)Tract 332B of MRGCD Map 38; bounded on the north by Tract 361, MRGCD Map 38, on the west by Tract 32A–1–A, MRGCD Map 38, and on the south and east by the westerly right-of-way of Central Avenue; containing 0.25 acres, more or less. 
(E)Tract 331A–1A of MRGCD Map 38, bounded on the west by Tract B, Albuquerque Biological Park, on the east by Tract 332B, MRGCD Map 38, and on the south by the westerly right-of-way of Central Avenue and Tract A, Albuquerque Biological Park; containing 0.08 acres, more or less. 
(3)Middle rio grande conservancy districtThe terms Middle Rio Grande Conservancy District and MRGCD mean a political subdivision of the State of New Mexico, created in 1925 to provide and maintain flood protection and drainage, and maintenance of ditches, canals, and distribution systems for irrigation and water delivery and operations in the Middle Rio Grande Valley. 
(4)Middle rio grande projectThe term Middle Rio Grande Project means the works associated with water deliveries and operations in the Rio Grande basin as authorized by the Flood Control Act of 1948 (Public Law 80–858; 62 Stat. 1175) and the Flood Control Act of 1950 (Public Law 81–516; 64 Stat. 170). 
(5)San gabriel parkThe term San Gabriel Park means the tract of land containing 40.2236 acres, more or less, situated within Section 12 and Section 13, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone) and ground distances in a Special Warranty Deed conveying the property from MRGCD to the City, dated November 25, 1997. 
(6)Tingley beachThe term Tingley Beach means the tract of land containing 25.2005 acres, more or less, situated within Section 13 and Section 24, T10N, R2E, and secs. 18 and 19, T10N, R3E, N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone) and ground distances in a Special Warranty Deed conveying the property from MRGCD to the City, dated November 25, 1997. 
(c)Clarification of property interest 
(1)Required actionThe Secretary of the Interior shall issue a quitclaim deed conveying any right, title, and interest the United States may have in and to Tingley Beach, San Gabriel Park, and the BioPark Parcels to the City. 
(2)TimingThe Secretary shall carry out the action in paragraph (1) as soon as practicable after the date of enactment of this Act and in accordance with all applicable law. 
(3)No additional paymentThe City shall not be required to pay any additional costs to the United States for the value of San Gabriel Park, Tingley Beach, and the BioPark Parcels. 
(d)Other rights, title, and interests unaffected 
(1)In generalExcept as expressly provided in subsection (c), nothing in this section shall be construed to affect any right, title, or interest in and to any land associated with the Middle Rio Grande Project. 
(2)Ongoing litigationNothing contained in this section shall be construed or utilized to affect or otherwise interfere with any position set forth by any party in the lawsuit pending before the United States District Court for the District of New Mexico, 99–CV–01320–JAP–RHS, entitled Rio Grande Silvery Minnow v. John W. Keys, III, concerning the right, title, or interest in and to any property associated with the Middle Rio Grande Project. 
9203.Goleta Water District Water Distribution System, California 
(a)DefinitionsIn this section: 
(1)AgreementThe term Agreement means Agreement No. 07–LC–20–9387 between the United States and the District, entitled Agreement Between the United States and the Goleta Water District to Transfer Title of the Federally Owned Distribution System to the Goleta Water District. 
(2)DistrictThe term District means the Goleta Water District, located in Santa Barbara County, California. 
(3)Goleta water distribution systemThe term Goleta Water Distribution System means the facilities constructed by the United States to enable the District to convey water to its water users, and associated lands, as described in Appendix A of the Agreement. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(b)Conveyance of the goleta water distribution systemThe Secretary is authorized to convey to the District all right, title, and interest of the United States in and to the Goleta Water Distribution System of the Cachuma Project, California, subject to valid existing rights and consistent with the terms and conditions set forth in the Agreement. 
(c)LiabilityEffective upon the date of the conveyance authorized by subsection (b), the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the lands, buildings, or facilities conveyed under this section, except for damages caused by acts of negligence committed by the United States or by its employees or agents prior to the date of conveyance. Nothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (popularly known as the Federal Tort Claims Act). 
(d)BenefitsAfter conveyance of the Goleta Water Distribution System under this section— 
(1)such distribution system shall not be considered to be a part of a Federal reclamation project; and 
(2)the District shall not be eligible to receive any benefits with respect to any facility comprising the Goleta Water Distribution System, except benefits that would be available to a similarly situated entity with respect to property that is not part of a Federal reclamation project. 
(e)Compliance with other laws 
(1)Compliance with environmental and historic preservation lawsPrior to any conveyance under this section, the Secretary shall complete all actions required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), and all other applicable laws. 
(2)Compliance by the districtUpon the conveyance of the Goleta Water Distribution System under this section, the District shall comply with all applicable Federal, State, and local laws and regulations in its operation of the facilities that are transferred. 
(3)Applicable authorityAll provisions of Federal reclamation law (the Act of June 17, 1902 (43 U.S.C. 371 et seq.) and Acts supplemental to and amendatory of that Act) shall continue to be applicable to project water provided to the District. 
(f)ReportIf, 12 months after the date of the enactment of this Act, the Secretary has not completed the conveyance required under subsection (b), the Secretary shall complete a report that states the reason the conveyance has not been completed and the date by which the conveyance shall be completed. The Secretary shall submit a report required under this subsection to Congress not later than 14 months after the date of the enactment of this Act. 
DSan Gabriel Basin Restoration Fund 
9301.Restoration FundSection 110 of division B of the Miscellaneous Appropriations Act, 2001 (114 Stat. 2763A–222), as enacted into law by section 1(a)(4) of the Consolidated Appropriations Act, 2001 (Public Law 106–554, as amended by Public Law 107–66), is further amended— 
(1)in subsection (a)(3)(B), by inserting after clause (iii) the following: 
 
(iv)Non-Federal matchAfter $85,000,000 has cumulatively been appropriated under subsection (d)(1), the remainder of Federal funds appropriated under subsection (d) shall be subject to the following matching requirement: 
(I)San Gabriel Basin Water Quality AuthorityThe San Gabriel Basin Water Quality Authority shall be responsible for providing a 35 percent non-Federal match for Federal funds made available to the Authority under this Act. 
(II)Central Basin Municipal Water DistrictThe Central Basin Municipal Water District shall be responsible for providing a 35 percent non-Federal match for Federal funds made available to the District under this Act.;  
(2)in subsection (a), by adding at the end the following: 
 
(4)Interest on funds in Restoration FundNo amounts appropriated above the cumulative amount of $85,000,000 to the Restoration Fund under subsection (d)(1) shall be invested by the Secretary of the Treasury in interest-bearing securities of the United States.; and 
(3)by amending subsection (d) to read as follows: 
 
(d)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Restoration Fund established under subsection (a) $146,200,000. Such funds shall remain available until expended. 
(2)Set-asideOf the amounts appropriated under paragraph (1), no more than $21,200,000 shall be made available to carry out the Central Basin Water Quality Project.. 
ELower Colorado River Multi-Species Conservation Program 
9401.DefinitionsIn this subtitle: 
(1)Lower Colorado River Multi-Species Conservation ProgramThe term Lower Colorado River Multi-Species Conservation Program or LCR MSCP means the cooperative effort on the Lower Colorado River between Federal and non-Federal entities in Arizona, California, and Nevada approved by the Secretary of the Interior on April 2, 2005. 
(2)Lower Colorado RiverThe term Lower Colorado River means the segment of the Colorado River within the planning area as provided in section 2(B) of the Implementing Agreement, a Program Document. 
(3)Program DocumentsThe term Program Documents means the Habitat Conservation Plan, Biological Assessment and Biological and Conference Opinion, Environmental Impact Statement/Environmental Impact Report, Funding and Management Agreement, Implementing Agreement, and Section 10(a)(1)(B) Permit issued and, as applicable, executed in connection with the LCR MSCP, and any amendments or successor documents that are developed consistent with existing agreements and applicable law. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means each of the States of Arizona, California, and Nevada. 
9402.Implementation and water accounting 
(a)ImplementationThe Secretary is authorized to manage and implement the LCR MSCP in accordance with the Program Documents. 
(b)Water accountingThe Secretary is authorized to enter into an agreement with the States providing for the use of water from the Lower Colorado River for habitat creation and maintenance in accordance with the Program Documents. 
9403.Enforceability of program documents 
(a)In generalDue to the unique conditions of the Colorado River, any party to the Funding and Management Agreement or the Implementing Agreement, and any permittee under the Section 10(a)(1)(B) Permit, may commence a civil action in United States district court to adjudicate, confirm, validate or decree the rights and obligations of the parties under those Program Documents. 
(b)JurisdictionThe district court shall have jurisdiction over such actions and may issue such orders, judgments, and decrees as are consistent with the court’s exercise of jurisdiction under this section. 
(c)United States as defendant 
(1)In generalThe United States or any agency of the United States may be named as a defendant in such actions. 
(2)Sovereign immunitySubject to paragraph (3), the sovereign immunity of the United States is waived for purposes of actions commenced pursuant to this section. 
(3)Nonwaiver for certain claimsNothing in this section waives the sovereign immunity of the United States to claims for money damages, monetary compensation, the provision of indemnity, or any claim seeking money from the United States. 
(d)Rights under Federal and State law 
(1)In generalExcept as specifically provided in this section, nothing in this section limits any rights or obligations of any party under Federal or State law. 
(2)Applicability to Lower Colorado River Multi-Species Conservation ProgramThis section— 
(A)shall apply only to the Lower Colorado River Multi-Species Conservation Program; and 
(B)shall not affect the terms of, or rights or obligations under, any other conservation plan created pursuant to any Federal or State law. 
(e)VenueAny suit pursuant to this section may be brought in any United States district court in the State in which any non-Federal party to the suit is situated. 
9404.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary such sums as may be necessary to meet the obligations of the Secretary under the Program Documents, to remain available until expended. 
(b)Non-reimbursable and non-returnableAll amounts appropriated to and expended by the Secretary for the LCR MSCP shall be non-reimbursable and non-returnable. 
FSecure Water 
9501.FindingsCongress finds that— 
(1)adequate and safe supplies of water are fundamental to the health, economy, security, and ecology of the United States; 
(2)systematic data-gathering with respect to, and research and development of, the water resources of the United States will help ensure the continued existence of sufficient quantities of water to support— 
(A)increasing populations; 
(B)economic growth; 
(C)irrigated agriculture; 
(D)energy production; and 
(E)the protection of aquatic ecosystems; 
(3)global climate change poses a significant challenge to the protection and use of the water resources of the United States due to an increased uncertainty with respect to the timing, form, and geographical distribution of precipitation, which may have a substantial effect on the supplies of water for agricultural, hydroelectric power, industrial, domestic supply, and environmental needs; 
(4)although States bear the primary responsibility and authority for managing the water resources of the United States, the Federal Government should support the States, as well as regional, local, and tribal governments, by carrying out— 
(A)nationwide data collection and monitoring activities; 
(B)relevant research; and 
(C)activities to increase the efficiency of the use of water in the United States; 
(5)Federal agencies that conduct water management and related activities have a responsibility— 
(A)to take a lead role in assessing risks to the water resources of the United States (including risks posed by global climate change); and 
(B)to develop strategies— 
(i)to mitigate the potential impacts of each risk described in subparagraph (A); and 
(ii)to help ensure that the long-term water resources management of the United States is sustainable and will ensure sustainable quantities of water; 
(6)it is critical to continue and expand research and monitoring efforts— 
(A)to improve the understanding of the variability of the water cycle; and 
(B)to provide basic information necessary— 
(i)to manage and efficiently use the water resources of the United States; and 
(ii)to identify new supplies of water that are capable of being reclaimed; and 
(7)the study of water use is vital— 
(A)to the understanding of the impacts of human activity on water and ecological resources; and 
(B)to the assessment of whether available surface and groundwater supplies will be available to meet the future needs of the United States. 
9502.DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(2)Advisory committeeThe term Advisory Committee means the National Advisory Committee on Water Information established— 
(A)under the Office of Management and Budget Circular 92–01; and 
(B)to coordinate water data collection activities. 
(3)Assessment programThe term assessment program means the water availability and use assessment program established by the Secretary under section 9508(a). 
(4)Climate divisionThe term climate division means 1 of the 359 divisions in the United States that represents 2 or more regions located within a State that are as climatically homogeneous as possible, as determined by the Administrator. 
(5)CommissionerThe term Commissioner means the Commissioner of Reclamation. 
(6)DirectorThe term Director means the Director of the United States Geological Survey. 
(7)Eligible applicantThe term eligible applicant means any State, Indian tribe, irrigation district, water district, or other organization with water or power delivery authority. 
(8)Federal power marketing administrationThe term Federal Power Marketing Administration means— 
(A)the Bonneville Power Administration; 
(B)the Southeastern Power Administration; 
(C)the Southwestern Power Administration; and 
(D)the Western Area Power Administration. 
(9)Hydrologic accounting unitThe term hydrologic accounting unit means 1 of the 352 river basin hydrologic accounting units used by the United States Geological Survey. 
(10)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(11)Major aquifer systemThe term major aquifer system means a groundwater system that is— 
(A)identified as a significant groundwater system by the Director; and 
(B)included in the Groundwater Atlas of the United States, published by the United States Geological Survey. 
(12)Major reclamation river basin 
(A)In generalThe term major reclamation river basin means each major river system (including tributaries)— 
(i)that is located in a service area of the Bureau of Reclamation; and 
(ii)at which is located a federally authorized project of the Bureau of Reclamation. 
(B)InclusionsThe term major reclamation river basin includes— 
(i)the Colorado River; 
(ii)the Columbia River; 
(iii)the Klamath River; 
(iv)the Missouri River; 
(v)the Rio Grande; 
(vi)the Sacramento River; 
(vii)the San Joaquin River; and 
(viii)the Truckee River. 
(13)Non-Federal participantThe term non-Federal participant means— 
(A)a State, regional, or local authority; 
(B)an Indian tribe or tribal organization; or 
(C)any other qualifying entity, such as a water conservation district, water conservancy district, or rural water district or association, or a nongovernmental organization. 
(14)PanelThe term panel means the climate change and water intragovernmental panel established by the Secretary under section 9506(a). 
(15)ProgramThe term program means the regional integrated sciences and assessments program— 
(A)established by the Administrator; and 
(B)that is comprised of 8 regional programs that use advances in integrated climate sciences to assist decisionmaking processes. 
(16)Secretary 
(A)In generalExcept as provided in subparagraph (B), the term Secretary means the Secretary of the Interior. 
(B)ExceptionsThe term Secretary means— 
(i)in the case of sections 9503, 9504, and 9509, the Secretary of the Interior (acting through the Commissioner); and 
(ii)in the case of sections 9507 and 9508, the Secretary of the Interior (acting through the Director). 
(17)Service areaThe term service area means any area that encompasses a watershed that contains a federally authorized reclamation project that is located in any State or area described in the first section of the Act of June 17, 1902 (43 U.S.C. 391). 
9503.Reclamation climate change and water program 
(a)In generalThe Secretary shall establish a climate change adaptation program— 
(1)to coordinate with the Administrator and other appropriate agencies to assess each effect of, and risk resulting from, global climate change with respect to the quantity of water resources located in a service area; and 
(2)to ensure, to the maximum extent possible, that strategies are developed at watershed and aquifer system scales to address potential water shortages, conflicts, and other impacts to water users located at, and the environment of, each service area. 
(b)Required elementsIn carrying out the program described in subsection (a), the Secretary shall— 
(1)coordinate with the United States Geological Survey, the National Oceanic and Atmospheric Administration, the program, and each appropriate State water resource agency, to ensure that the Secretary has access to the best available scientific information with respect to presently observed and projected future impacts of global climate change on water resources; 
(2)assess specific risks to the water supply of each major reclamation river basin, including any risk relating to— 
(A)a change in snowpack; 
(B)changes in the timing and quantity of runoff; 
(C)changes in groundwater recharge and discharge; and 
(D)any increase in— 
(i)the demand for water as a result of increasing temperatures; and 
(ii)the rate of reservoir evaporation; 
(3)with respect to each major reclamation river basin, analyze the extent to which changes in the water supply of the United States will impact— 
(A)the ability of the Secretary to deliver water to the contractors of the Secretary; 
(B)hydroelectric power generation facilities; 
(C)recreation at reclamation facilities; 
(D)fish and wildlife habitat; 
(E)applicable species listed as an endangered, threatened, or candidate species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(F)water quality issues (including salinity levels of each major reclamation river basin); 
(G)flow and water dependent ecological resiliency; and 
(H)flood control management; 
(4)in consultation with appropriate non-Federal participants, consider and develop appropriate strategies to mitigate each impact of water supply changes analyzed by the Secretary under paragraph (3), including strategies relating to— 
(A)the modification of any reservoir storage or operating guideline in existence as of the date of enactment of this Act; 
(B)the development of new water management, operating, or habitat restoration plans; 
(C)water conservation; 
(D)improved hydrologic models and other decision support systems; and 
(E)groundwater and surface water storage needs; and 
(5)in consultation with the Director, the Administrator, the Secretary of Agriculture (acting through the Chief of the Natural Resources Conservation Service), and applicable State water resource agencies, develop a monitoring plan to acquire and maintain water resources data— 
(A)to strengthen the understanding of water supply trends; and 
(B)to assist in each assessment and analysis conducted by the Secretary under paragraphs (2) and (3). 
(c)ReportingNot later than 2 years after the date of enactment of this Act, and every 5 years thereafter, the Secretary shall submit to the appropriate committees of Congress a report that describes— 
(1)each effect of, and risk resulting from, global climate change with respect to the quantity of water resources located in each major reclamation river basin; 
(2)the impact of global climate change with respect to the operations of the Secretary in each major reclamation river basin; 
(3)each mitigation and adaptation strategy considered and implemented by the Secretary to address each effect of global climate change described in paragraph (1); 
(4)each coordination activity conducted by the Secretary with— 
(A)the Director; 
(B)the Administrator; 
(C)the Secretary of Agriculture (acting through the Chief of the Natural Resources Conservation Service); or 
(D)any appropriate State water resource agency; and 
(5)the implementation by the Secretary of the monitoring plan developed under subsection (b)(5). 
(d)Feasibility studies 
(1)Authority of SecretaryThe Secretary, in cooperation with any non-Federal participant, may conduct 1 or more studies to determine the feasibility and impact on ecological resiliency of implementing each mitigation and adaptation strategy described in subsection (c)(3), including the construction of any water supply, water management, environmental, or habitat enhancement water infrastructure that the Secretary determines to be necessary to address the effects of global climate change on water resources located in each major reclamation river basin. 
(2)Cost sharing 
(A)Federal share 
(i)In generalExcept as provided in clause (ii), the Federal share of the cost of a study described in paragraph (1) shall not exceed 50 percent of the cost of the study. 
(ii)Exception relating to financial hardshipThe Secretary may increase the Federal share of the cost of a study described in paragraph (1) to exceed 50 percent of the cost of the study if the Secretary determines that, due to a financial hardship, the non-Federal participant of the study is unable to contribute an amount equal to 50 percent of the cost of the study. 
(B)Non-Federal shareThe non-Federal share of the cost of a study described in paragraph (1) may be provided in the form of any in-kind services that substantially contribute toward the completion of the study, as determined by the Secretary. 
(e)No effect on existing authorityNothing in this section amends or otherwise affects any existing authority under reclamation laws that govern the operation of any Federal reclamation project. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2009 through 2023, to remain available until expended. 
9504.Water management improvement 
(a)Authorization of grants and cooperative agreements 
(1)Authority of SecretaryThe Secretary may provide any grant to, or enter into an agreement with, any eligible applicant to assist the eligible applicant in planning, designing, or constructing any improvement— 
(A)to conserve water; 
(B)to increase water use efficiency; 
(C)to facilitate water markets; 
(D)to enhance water management, including increasing the use of renewable energy in the management and delivery of water; 
(E)to accelerate the adoption and use of advanced water treatment technologies to increase water supply; 
(F)to prevent the decline of species that the United States Fish and Wildlife Service and National Marine Fisheries Service have proposed for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (or candidate species that are being considered by those agencies for such listing but are not yet the subject of a proposed rule); 
(G)to accelerate the recovery of threatened species, endangered species, and designated critical habitats that are adversely affected by Federal reclamation projects or are subject to a recovery plan or conservation plan under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) under which the Commissioner of Reclamation has implementation responsibilities; or 
(H)to carry out any other activity— 
(i)to address any climate-related impact to the water supply of the United States that increases ecological resiliency to the impacts of climate change; or 
(ii)to prevent any water-related crisis or conflict at any watershed that has a nexus to a Federal reclamation project located in a service area. 
(2)ApplicationTo be eligible to receive a grant, or enter into an agreement with the Secretary under paragraph (1), an eligible applicant shall— 
(A)be located within the States and areas referred to in the first section of the Act of June 17, 1902 (43 U.S.C. 391); and 
(B)submit to the Secretary an application that includes a proposal of the improvement or activity to be planned, designed, constructed, or implemented by the eligible applicant. 
(3)Requirements of grants and cooperative agreements 
(A)Compliance with requirementsEach grant and agreement entered into by the Secretary with any eligible applicant under paragraph (1) shall be in compliance with each requirement described in subparagraphs (B) through (F). 
(B)Agricultural operationsIn carrying out paragraph (1), the Secretary shall not provide a grant, or enter into an agreement, for an improvement to conserve irrigation water unless the eligible applicant agrees not— 
(i)to use any associated water savings to increase the total irrigated acreage of the eligible applicant; or 
(ii)to otherwise increase the consumptive use of water in the operation of the eligible applicant, as determined pursuant to the law of the State in which the operation of the eligible applicant is located. 
(C)Nonreimbursable fundsAny funds provided by the Secretary to an eligible applicant through a grant or agreement under paragraph (1) shall be nonreimbursable. 
(D)Title to improvementsIf an infrastructure improvement to a federally owned facility is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1), the Federal Government shall continue to hold title to the facility and improvements to the facility. 
(E)Cost sharing 
(i)Federal shareThe Federal share of the cost of any infrastructure improvement or activity that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall not exceed 50 percent of the cost of the infrastructure improvement or activity. 
(ii)Calculation of non-Federal shareIn calculating the non-Federal share of the cost of an infrastructure improvement or activity proposed by an eligible applicant through an application submitted by the eligible applicant under paragraph (2), the Secretary shall— 
(I)consider the value of any in-kind services that substantially contributes toward the completion of the improvement or activity, as determined by the Secretary; and 
(II)not consider any other amount that the eligible applicant receives from a Federal agency. 
(iii)Maximum amountThe amount provided to an eligible applicant through a grant or other agreement under paragraph (1) shall be not more than $5,000,000. 
(iv)Operation and maintenance costsThe non-Federal share of the cost of operating and maintaining any infrastructure improvement that is the subject of a grant or other agreement entered into between the Secretary and an eligible applicant under paragraph (1) shall be 100 percent. 
(F)Liability 
(i)In generalExcept as provided under chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act), the United States shall not be liable for monetary damages of any kind for any injury arising out of an act, omission, or occurrence that arises in relation to any facility created or improved under this section, the title of which is not held by the United States. 
(ii)Tort Claims ActNothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act). 
(b)Research agreements 
(1)Authority of SecretaryThe Secretary may enter into 1 or more agreements with any university, nonprofit research institution, or organization with water or power delivery authority to fund any research activity that is designed— 
(A)to conserve water resources; 
(B)to increase the efficiency of the use of water resources; or 
(C)to enhance the management of water resources, including increasing the use of renewable energy in the management and delivery of water. 
(2)Terms and conditions of Secretary 
(A)In generalAn agreement entered into between the Secretary and any university, institution, or organization described in paragraph (1) shall be subject to such terms and conditions as the Secretary determines to be appropriate. 
(B)AvailabilityThe agreements under this subsection shall be available to all Reclamation projects and programs that may benefit from project-specific or programmatic cooperative research and development. 
(c)Mutual benefitGrants or other agreements made under this section may be for the mutual benefit of the United States and the entity that is provided the grant or enters into the cooperative agreement. 
(d)Relationship to project-specific authorityThis section shall not supersede any existing project-specific funding authority. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000, to remain available until expended. 
9505.Hydroelectric power assessment 
(a)Duty of Secretary of EnergyThe Secretary of Energy, in consultation with the Administrator of each Federal Power Marketing Administration, shall assess each effect of, and risk resulting from, global climate change with respect to water supplies that are required for the generation of hydroelectric power at each Federal water project that is applicable to a Federal Power Marketing Administration. 
(b)Access to appropriate data 
(1)In generalIn carrying out each assessment under subsection (a), the Secretary of Energy shall consult with the United States Geological Survey, the National Oceanic and Atmospheric Administration, the program, and each appropriate State water resource agency, to ensure that the Secretary of Energy has access to the best available scientific information with respect to presently observed impacts and projected future impacts of global climate change on water supplies that are used to produce hydroelectric power. 
(2)Access to data for certain assessmentsIn carrying out each assessment under subsection (a), with respect to the Bonneville Power Administration and the Western Area Power Administration, the Secretary of Energy shall consult with the Commissioner to access data and other information that— 
(A)is collected by the Commissioner; and 
(B)the Secretary of Energy determines to be necessary for the conduct of the assessment. 
(c)ReportNot later than 2 years after the date of enactment of this Act, and every 5 years thereafter, the Secretary of Energy shall submit to the appropriate committees of Congress a report that describes— 
(1)each effect of, and risk resulting from, global climate change with respect to— 
(A)water supplies used for hydroelectric power generation; and 
(B)power supplies marketed by each Federal Power Marketing Administration, pursuant to— 
(i)long-term power contracts; 
(ii)contingent capacity contracts; and 
(iii)short-term sales; and 
(2)each recommendation of the Administrator of each Federal Power Marketing Administration relating to any change in any operation or contracting practice of each Federal Power Marketing Administration to address each effect and risk described in paragraph (1), including the use of purchased power to meet long-term commitments of each Federal Power Marketing Administration. 
(d)AuthorityThe Secretary of Energy may enter into contracts, grants, or other agreements with appropriate entities to carry out this section. 
(e)Costs 
(1)NonreimbursableAny costs incurred by the Secretary of Energy in carrying out this section shall be nonreimbursable. 
(2)PMA costsEach Federal Power Marketing Administration shall incur costs in carrying out this section only to the extent that appropriated funds are provided by the Secretary of Energy for that purpose. 
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for each of fiscal years 2009 through 2023, to remain available until expended. 
9506.Climate change and water intragovernmental panel 
(a)EstablishmentThe Secretary and the Administrator shall establish and lead a climate change and water intragovernmental panel— 
(1)to review the current scientific understanding of each impact of global climate change on the quantity and quality of freshwater resources of the United States; and 
(2)to develop any strategy that the panel determines to be necessary to improve observational capabilities, expand data acquisition, or take other actions— 
(A)to increase the reliability and accuracy of modeling and prediction systems to benefit water managers at the Federal, State, and local levels; and 
(B)to increase the understanding of the impacts of climate change on aquatic ecosystems. 
(b)MembershipThe panel shall be comprised of— 
(1)the Secretary; 
(2)the Director; 
(3)the Administrator; 
(4)the Secretary of Agriculture (acting through the Under Secretary for Natural Resources and Environment); 
(5)the Commissioner; 
(6)the Secretary of the Army, acting through the Chief of Engineers; 
(7)the Administrator of the Environmental Protection Agency; and 
(8)the Secretary of Energy. 
(c)Review elementsIn conducting the review and developing the strategy under subsection (a), the panel shall consult with State water resource agencies, the Advisory Committee, drinking water utilities, water research organizations, and relevant water user, environmental, and other nongovernmental organizations— 
(1)to assess the extent to which the conduct of measures of streamflow, groundwater levels, soil moisture, evapotranspiration rates, evaporation rates, snowpack levels, precipitation amounts, flood risk, and glacier mass is necessary to improve the understanding of the Federal Government and the States with respect to each impact of global climate change on water resources; 
(2)to identify data gaps in current water monitoring networks that must be addressed to improve the capability of the Federal Government and the States to measure, analyze, and predict changes to the quality and quantity of water resources, including flood risks, that are directly or indirectly affected by global climate change; 
(3)to establish data management and communication protocols and standards to increase the quality and efficiency by which each Federal agency acquires and reports relevant data; 
(4)to consider options for the establishment of a data portal to enhance access to water resource data— 
(A)relating to each nationally significant freshwater watershed and aquifer located in the United States; and 
(B)that is collected by each Federal agency and any other public or private entity for each nationally significant freshwater watershed and aquifer located in the United States; 
(5)to facilitate the development of hydrologic and other models to integrate data that reflects groundwater and surface water interactions; and 
(6)to apply the hydrologic and other models developed under paragraph (5) to water resource management problems identified by the panel, including the need to maintain or improve ecological resiliency at watershed and aquifer system scales. 
(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that describes the review conducted, and the strategy developed, by the panel under subsection (a). 
(e)Demonstration, research, and methodology development projects 
(1)Authority of SecretaryThe Secretary, in consultation with the panel and the Advisory Committee, may provide grants to, or enter into any contract, cooperative agreement, interagency agreement, or other transaction with, an appropriate entity to carry out any demonstration, research, or methodology development project that the Secretary determines to be necessary to assist in the implementation of the strategy developed by the panel under subsection (a)(2). 
(2)Requirements 
(A)Maximum amount of Federal shareThe Federal share of the cost of any demonstration, research, or methodology development project that is the subject of any grant, contract, cooperative agreement, interagency agreement, or other transaction entered into between the Secretary and an appropriate entity under paragraph (1) shall not exceed $1,000,000. 
(B)ReportAn appropriate entity that receives funds from a grant, contract, cooperative agreement, interagency agreement, or other transaction entered into between the Secretary and the appropriate entity under paragraph (1) shall submit to the Secretary a report describing the results of the demonstration, research, or methodology development project conducted by the appropriate entity. 
(f)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out subsections (a) through (d) $2,000,000 for each of fiscal years 2009 through 2011, to remain available until expended. 
(2)Demonstration, research, and methodology development projectsThere is authorized to be appropriated to carry out subsection (e) $10,000,000 for the period of fiscal years 2009 through 2013, to remain available until expended. 
9507.Water data enhancement by United States Geological Survey 
(a)National streamflow information program 
(1)In generalThe Secretary, in consultation with the Advisory Committee and the Panel and consistent with this section, shall proceed with implementation of the national streamflow information program, as reviewed by the National Research Council in 2004. 
(2)RequirementsIn conducting the national streamflow information program, the Secretary shall— 
(A)measure streamflow and related environmental variables in nationally significant watersheds— 
(i)in a reliable and continuous manner; and 
(ii)to develop a comprehensive source of information on which public and private decisions relating to the management of water resources may be based; 
(B)provide for a better understanding of hydrologic extremes (including floods and droughts) through the conduct of intensive data collection activities during and following hydrologic extremes; 
(C)establish a base network that provides resources that are necessary for— 
(i)the monitoring of long-term changes in streamflow; and 
(ii)the conduct of assessments to determine the extent to which each long-term change monitored under clause (i) is related to global climate change; 
(D)integrate the national streamflow information program with data collection activities of Federal agencies and appropriate State water resource agencies (including the National Integrated Drought Information System)— 
(i)to enhance the comprehensive understanding of water availability; 
(ii)to improve flood-hazard assessments; 
(iii)to identify any data gap with respect to water resources; and 
(iv)to improve hydrologic forecasting; and 
(E)incorporate principles of adaptive management in the conduct of periodic reviews of information collected under the national streamflow information program to assess whether the objectives of the national streamflow information program are being adequately addressed. 
(3)Improved methodologiesThe Secretary shall— 
(A)improve methodologies relating to the analysis and delivery of data; and 
(B)investigate, develop, and implement new methodologies and technologies to estimate or measure streamflow in a more cost-efficient manner. 
(4)Network enhancement 
(A)In generalNot later than 10 years after the date of enactment of this Act, in accordance with subparagraph (B), the Secretary shall— 
(i)increase the number of streamgages funded by the national streamflow information program to a quantity of not less than 4,700 sites; and 
(ii)ensure all streamgages are flood-hardened and equipped with water-quality sensors and modernized telemetry. 
(B)Requirements of sitesEach site described in subparagraph (A) shall conform with the National Streamflow Information Program plan as reviewed by the National Research Council. 
(5)Federal shareThe Federal share of the national streamgaging network established pursuant to this subsection shall be 100 percent of the cost of carrying out the national streamgaging network. 
(6)Authorization of appropriations 
(A)In generalExcept as provided in subparagraph (B), there are authorized to be appropriated such sums as are necessary to operate the national streamflow information program for the period of fiscal years 2009 through 2023, to remain available until expended. 
(B)Network enhancement fundingThere is authorized to be appropriated to carry out the network enhancements described in paragraph (4) $10,000,000 for each of fiscal years 2009 through 2019, to remain available until expended. 
(b)National groundwater resources monitoring 
(1)In generalThe Secretary shall develop a systematic groundwater monitoring program for each major aquifer system located in the United States. 
(2)Program elementsIn developing the monitoring program described in paragraph (1), the Secretary shall— 
(A)establish appropriate criteria for monitoring wells to ensure the acquisition of long-term, high-quality data sets, including, to the maximum extent possible, the inclusion of real-time instrumentation and reporting; 
(B)in coordination with the Advisory Committee and State and local water resource agencies— 
(i)assess the current scope of groundwater monitoring based on the access availability and capability of each monitoring well in existence as of the date of enactment of this Act; and 
(ii)develop and carry out a monitoring plan that maximizes coverage for each major aquifer system that is located in the United States; and 
(C)prior to initiating any specific monitoring activities within a State after the date of enactment of this Act, consult and coordinate with the applicable State water resource agency with jurisdiction over the aquifer that is the subject of the monitoring activities, and comply with all applicable laws (including regulations) of the State. 
(3)Program objectivesIn carrying out the monitoring program described in paragraph (1), the Secretary shall— 
(A)provide data that is necessary for the improvement of understanding with respect to surface water and groundwater interactions; 
(B)by expanding the network of monitoring wells to reach each climate division, support the groundwater climate response network to improve the understanding of the effects of global climate change on groundwater recharge and availability; and 
(C)support the objectives of the assessment program. 
(4)Improved methodologiesThe Secretary shall— 
(A)improve methodologies relating to the analysis and delivery of data; and 
(B)investigate, develop, and implement new methodologies and technologies to estimate or measure groundwater recharge, discharge, and storage in a more cost-efficient manner. 
(5)Federal shareThe Federal share of the monitoring program described in paragraph (1) may be 100 percent of the cost of carrying out the monitoring program. 
(6)PriorityIn selecting monitoring activities consistent with the monitoring program described in paragraph (1), the Secretary shall give priority to those activities for which a State or local governmental entity agrees to provide for a substantial share of the cost of establishing or operating a monitoring well or other measuring device to carry out a monitoring activity. 
(7)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection for the period of fiscal years 2009 through 2023, to remain available until expended. 
(c)Brackish groundwater assessment 
(1)StudyThe Secretary, in consultation with State and local water resource agencies, shall conduct a study of available data and other relevant information— 
(A)to identify significant brackish groundwater resources located in the United States; and 
(B)to consolidate any available data relating to each groundwater resource identified under subparagraph (A). 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that includes— 
(A)a description of each— 
(i)significant brackish aquifer that is located in the United States (including 1 or more maps of each significant brackish aquifer that is located in the United States); 
(ii)data gap that is required to be addressed to fully characterize each brackish aquifer described in clause (i); and 
(iii)current use of brackish groundwater that is supplied by each brackish aquifer described in clause (i); and 
(B)a summary of the information available as of the date of enactment of this Act with respect to each brackish aquifer described in subparagraph (A)(i) (including the known level of total dissolved solids in each brackish aquifer). 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $3,000,000 for the period of fiscal years 2009 through 2011, to remain available until expended. 
(d)Improved water estimation, measurement, and monitoring technologies 
(1)Authority of SecretaryThe Secretary may provide grants on a nonreimbursable basis to appropriate entities with expertise in water resource data acquisition and reporting, including Federal agencies, the Water Resources Research Institutes and other academic institutions, and private entities, to— 
(A)investigate, develop, and implement new methodologies and technologies to estimate or measure water resources data in a cost-efficient manner; and 
(B)improve methodologies relating to the analysis and delivery of data. 
(2)PriorityIn providing grants to appropriate entities under paragraph (1), the Secretary shall give priority to appropriate entities that propose the development of new methods and technologies for— 
(A)predicting and measuring streamflows; 
(B)estimating changes in the storage of groundwater; 
(C)improving data standards and methods of analysis (including the validation of data entered into geographic information system databases); 
(D)measuring precipitation and potential evapotranspiration; and 
(E)water withdrawals, return flows, and consumptive use. 
(3)PartnershipsIn recognition of the value of collaboration to foster innovation and enhance research and development efforts, the Secretary shall encourage partnerships, including public-private partnerships, between and among Federal agencies, academic institutions, and private entities to promote the objectives described in paragraph (1). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2019. 
9508.National water availability and use assessment program 
(a)EstablishmentThe Secretary, in coordination with the Advisory Committee and State and local water resource agencies, shall establish a national assessment program to be known as the national water availability and use assessment program— 
(1)to provide a more accurate assessment of the status of the water resources of the United States; 
(2)to assist in the determination of the quantity of water that is available for beneficial uses; 
(3)to assist in the determination of the quality of the water resources of the United States; 
(4)to identify long-term trends in water availability; 
(5)to use each long-term trend described in paragraph (4) to provide a more accurate assessment of the change in the availability of water in the United States; and 
(6)to develop the basis for an improved ability to forecast the availability of water for future economic, energy production, and environmental uses. 
(b)Program elements 
(1)Water UseIn carrying out the assessment program, the Secretary shall conduct any appropriate activity to carry out an ongoing assessment of water use in hydrologic accounting units and major aquifer systems located in the United States, including— 
(A)the maintenance of a comprehensive national water use inventory to enhance the level of understanding with respect to the effects of spatial and temporal patterns of water use on the availability and sustainable use of water resources; 
(B)the incorporation of water use science principles, with an emphasis on applied research and statistical estimation techniques in the assessment of water use; 
(C)the integration of any dataset maintained by any other Federal or State agency into the dataset maintained by the Secretary; and 
(D)a focus on the scientific integration of any data relating to water use, water flow, or water quality to generate relevant information relating to the impact of human activity on water and ecological resources. 
(2)Water availabilityIn carrying out the assessment program, the Secretary shall conduct an ongoing assessment of water availability by— 
(A)developing and evaluating nationally consistent indicators that reflect each status and trend relating to the availability of water resources in the United States, including— 
(i)surface water indicators, such as streamflow and surface water storage measures (including lakes, reservoirs, perennial snowfields, and glaciers); 
(ii)groundwater indicators, including groundwater level measurements and changes in groundwater levels due to— 
(I)natural recharge; 
(II)withdrawals; 
(III)saltwater intrusion; 
(IV)mine dewatering; 
(V)land drainage; 
(VI)artificial recharge; and 
(VII)other relevant factors, as determined by the Secretary; and 
(iii)impaired surface water and groundwater supplies that are known, accessible, and used to meet ongoing water demands; 
(B)maintaining a national database of water availability data that— 
(i)is comprised of maps, reports, and other forms of interpreted data; 
(ii)provides electronic access to the archived data of the national database; and 
(iii)provides for real-time data collection; and 
(C)developing and applying predictive modeling tools that integrate groundwater, surface water, and ecological systems. 
(c)Grant program 
(1)Authority of SecretaryThe Secretary may provide grants to State water resource agencies to assist State water resource agencies in— 
(A)developing water use and availability datasets that are integrated with each appropriate dataset developed or maintained by the Secretary; or 
(B)integrating any water use or water availability dataset of the State water resource agency into each appropriate dataset developed or maintained by the Secretary. 
(2)CriteriaTo be eligible to receive a grant under paragraph (1), a State water resource agency shall demonstrate to the Secretary that the water use and availability dataset proposed to be established or integrated by the State water resource agency— 
(A)is in compliance with each quality and conformity standard established by the Secretary to ensure that the data will be capable of integration with any national dataset; and 
(B)will enhance the ability of the officials of the State or the State water resource agency to carry out each water management and regulatory responsibility of the officials of the State in accordance with each applicable law of the State. 
(3)Maximum amountThe amount of a grant provided to a State water resource agency under paragraph (1) shall be an amount not more than $250,000. 
(d)ReportNot later than December 31, 2012, and every 5 years thereafter, the Secretary shall submit to the appropriate committees of Congress a report that provides a detailed assessment of— 
(1)the current availability of water resources in the United States, including— 
(A)historic trends and annual updates of river basin inflows and outflows; 
(B)surface water storage; 
(C)groundwater reserves; and 
(D)estimates of undeveloped potential resources (including saline and brackish water and wastewater); 
(2)significant trends affecting water availability, including each documented or projected impact to the availability of water as a result of global climate change; 
(3)the withdrawal and use of surface water and groundwater by various sectors, including— 
(A)the agricultural sector; 
(B)municipalities; 
(C)the industrial sector; 
(D)thermoelectric power generators; and 
(E)hydroelectric power generators; 
(4)significant trends relating to each water use sector, including significant changes in water use due to the development of new energy supplies; 
(5)significant water use conflicts or shortages that have occurred or are occurring; and 
(6)each factor that has caused, or is causing, a conflict or shortage described in paragraph (5). 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out subsections (a), (b), and (d) $20,000,000 for each of fiscal years 2009 through 2023, to remain available until expended. 
(2)Grant programThere is authorized to be appropriated to carry out subsection (c) $12,500,000 for the period of fiscal years 2009 through 2013, to remain available until expended. 
9509.Research agreement authorityThe Secretary may enter into contracts, grants, or cooperative agreements, for periods not to exceed 5 years, to carry out research within the Bureau of Reclamation. 
9510.Effect 
(a)In generalNothing in this subtitle supersedes or limits any existing authority provided, or responsibility conferred, by any provision of law. 
(b)Effect on State water law 
(1)In generalNothing in this subtitle preempts or affects any— 
(A)State water law; or 
(B)interstate compact governing water. 
(2)Compliance requiredThe Secretary shall comply with applicable State water laws in carrying out this subtitle. 
GAging Infrastructure 
9601DefinitionsIn this subtitle: 
(1)InspectionThe term inspection means an inspection of a project facility carried out by the Secretary— 
(A)to assess and determine the general condition of the project facility; and 
(B)to estimate the value of property, and the size of the population, that would be at risk if the project facility fails, is breached, or otherwise allows flooding to occur. 
(2)Project facilityThe term project facility means any part or incidental feature of a project, excluding high- and significant-hazard dams, constructed under the Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.). 
(3)Reserved worksThe term reserved works mean any project facility at which the Secretary carries out the operation and maintenance of the project facility. 
(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 
(5)Transferred worksThe term transferred works means a project facility, the operation and maintenance of which is carried out by a non-Federal entity, under the provisions of a formal operation and maintenance transfer contract. 
(6)Transferred works operating entityThe term transferred works operating entity means the organization which is contractually responsible for operation and maintenance of transferred works. 
(7)Extraordinary operation and maintenance workThe term extraordinary operation and maintenance work means major, nonrecurring maintenance to Reclamation-owned or operated facilities, or facility components, that is— 
(A)intended to ensure the continued safe, dependable, and reliable delivery of authorized project benefits; and 
(B)greater than 10 percent of the contractor’s or the transferred works operating entity’s annual operation and maintenance budget for the facility, or greater than $100,000. 
9602.Guidelines and inspection of project facilities and technical assistance to transferred works operating entities 
(a)Guidelines and inspections 
(1)Development of guidelinesNot later than 1 year after the date of enactment of this Act, the Secretary in consultation with transferred works operating entities shall develop, consistent with existing transfer contracts, specific inspection guidelines for project facilities which are in proximity to urbanized areas and which could pose a risk to public safety or property damage if such project facilities were to fail. 
(2)Conduct of inspectionsNot later than 3 years after the date of enactment of this Act, the Secretary shall conduct inspections of those project facilities, which are in proximity to urbanized areas and which could pose a risk to public safety or property damage if such facilities were to fail, using such specific inspection guidelines and criteria developed pursuant to paragraph (1). In selecting project facilities to inspect, the Secretary shall take into account the potential magnitude of public safety and economic damage posed by each project facility. 
(3)Treatment of costsThe costs incurred by the Secretary in conducting these inspections shall be nonreimbursable. 
(b)Use of inspection dataThe Secretary shall use the data collected through the conduct of the inspections under subsection (a)(2) to— 
(1)provide recommendations to the transferred works operating entities for improvement of operation and maintenance processes, operating procedures including operation guidelines consistent with existing transfer contracts, and structural modifications to those transferred works; 
(2)determine an appropriate inspection frequency for such nondam project facilities which shall not exceed 6 years; and 
(3)provide, upon request of transferred work operating entities, local governments, or State agencies, information regarding potential hazards posed by existing or proposed residential, commercial, industrial or public-use development adjacent to project facilities. 
(c)Technical assistance to transferred works operating entities 
(1)Authority of Secretary to provide technical assistanceThe Secretary is authorized, at the request of a transferred works operating entity in proximity to an urbanized area, to provide technical assistance to accomplish the following, if consistent with existing transfer contracts: 
(A)Development of documented operating procedures for a project facility. 
(B)Development of documented emergency notification and response procedures for a project facility. 
(C)Development of facility inspection criteria for a project facility. 
(D)Development of a training program on operation and maintenance requirements and practices for a project facility for a transferred works operating entity’s workforce. 
(E)Development of a public outreach plan on the operation and risks associated with a project facility. 
(F)Development of any other plans or documentation which, in the judgment of the Secretary, will contribute to public safety and the sage operation of a project facility. 
(2)CostsThe Secretary is authorized to provide, on a non-reimbursable basis, up to 50 percent of the cost of such technical assistance, with the balance of such costs being advanced by the transferred works operating entity or other non-Federal source. The non-Federal 50 percent minimum cost share for such technical assistance may be in the form of in-lieu contributions of resources by the transferred works operating entity or other non-Federal source. 
9603.Extraordinary operation and maintenance work performed by the Secretary 
(a)In generalThe Secretary or the transferred works operating entity may carry out, in accordance with subsection (b) and consistent with existing transfer contracts, any extraordinary operation and maintenance work on a project facility that the Secretary determines to be reasonably required to preserve the structural safety of the project facility. 
(b)Reimbursement of costs arising from extraordinary operation and maintenance work 
(1)Treatment of costsFor reserved works, costs incurred by the Secretary in conducting extraordinary operation and maintenance work will be allocated to the authorized reimbursable purposes of the project and shall be repaid within 50 years, with interest, from the year in which work undertaken pursuant to this subtitle is substantially complete. 
(2)Authority of SecretaryFor transferred works, the Secretary is authorized to advance the costs incurred by the transferred works operating entity in conducting extraordinary operation and maintenance work and negotiate appropriate 50-year repayment contracts with project beneficiaries providing for the return of reimbursable costs, with interest, under this subsection: Provided, however, That no contract entered into pursuant to this subtitle shall be deemed to be a new or amended contract for the purposes of section 203(a) of the Reclamation Reform Act of 1982 (43 U.S.C. 390cc(a)). 
(3)Determination of interest rateThe interest rate used for computing interest on work in progress and interest on the unpaid balance of the reimbursable costs of extraordinary operation and maintenance work authorized by this subtitle shall be determined by the Secretary of the Treasury, as of the beginning of the fiscal year in which extraordinary operation and maintenance work is commenced, on the basis of average market yields on outstanding marketable obligations of the United States with the remaining periods of maturity comparable to the applicable reimbursement period of the project, adjusted to the nearest 1/8 of 1 percent on the unamortized balance of any portion of the loan. 
(c)Emergency extraordinary operation and maintenance work 
(1)In generalThe Secretary or the transferred works operating entity shall carry out any emergency extraordinary operation and maintenance work on a project facility that the Secretary determines to be necessary to minimize the risk of imminent harm to public health or safety, or property. 
(2)ReimbursementThe Secretary may advance funds for emergency extraordinary operation and maintenance work and shall seek reimbursement from the transferred works operating entity or benefitting entity upon receiving a written assurance from the governing body of such entity that it will negotiate a contract pursuant to section 9603 for repayment of costs incurred by the Secretary in undertaking such work. 
(3)FundingIf the Secretary determines that a project facility inspected and maintained pursuant to the guidelines and criteria set forth in section 9602(a) requires extraordinary operation and maintenance pursuant to paragraph (1), the Secretary may provide Federal funds on a nonreimbursable basis sufficient to cover 35 percent of the cost of the extraordinary operation and maintenance allocable to the transferred works operating entity, which is needed to minimize the risk of imminent harm. The remaining share of the Federal funds advanced by the Secretary for such work shall be repaid under subsection (b). 
9604.Relationship to Twenty-First Century Water Works ActNothing in this subtitle shall preclude a transferred works operating entity from applying and receiving a loan-guarantee pursuant to the Twenty-First Century Water Works Act (43 U.S.C. 2401 et seq.). 
9605.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subtitle. 
XWater settlements 
ASan Joaquin River Restoration Settlement 
ISan Joaquin River Restoration Settlement Act 
10001.Short titleThis part may be cited as the San Joaquin River Restoration Settlement Act. 
10002.PurposeThe purpose of this part is to authorize implementation of the Settlement. 
10003.DefinitionsIn this part: 
(1)The terms Friant Division long-term contractors, Interim Flows, Restoration Flows, Recovered Water Account, Restoration Goal, and Water Management Goal have the meanings given the terms in the Settlement. 
(2)The term Secretary means the Secretary of the Interior. 
(3)The term Settlement means the Stipulation of Settlement dated September 13, 2006, in the litigation entitled Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., United States District Court, Eastern District of California, No. CIV. S–88–1658–LKK/GGH. 
10004.Implementation of settlement 
(a)In generalThe Secretary of the Interior is hereby authorized and directed to implement the terms and conditions of the Settlement in cooperation with the State of California, including the following measures as these measures are prescribed in the Settlement: 
(1)Design and construct channel and structural improvements as described in paragraph 11 of the Settlement, provided, however, that the Secretary shall not make or fund any such improvements to facilities or property of the State of California without the approval of the State of California and the State’s agreement in 1 or more memoranda of understanding to participate where appropriate. 
(2)Modify Friant Dam operations so as to provide Restoration Flows and Interim Flows. 
(3)Acquire water, water rights, or options to acquire water as described in paragraph 13 of the Settlement, provided, however, such acquisitions shall only be made from willing sellers and not through eminent domain. 
(4)Implement the terms and conditions of paragraph 16 of the Settlement related to recirculation, recapture, reuse, exchange, or transfer of water released for Restoration Flows or Interim Flows, for the purpose of accomplishing the Water Management Goal of the Settlement, subject to— 
(A)applicable provisions of California water law; 
(B)the Secretary’s use of Central Valley Project facilities to make Project water (other than water released from Friant Dam pursuant to the Settlement) and water acquired through transfers available to existing south-of-Delta Central Valley Project contractors; and 
(C)the Secretary’s performance of the Agreement of November 24, 1986, between the United States of America and the Department of Water Resources of the State of California for the coordinated operation of the Central Valley Project and the State Water Project as authorized by Congress in section 2(d) of the Act of August 26, 1937 (50 Stat. 850, 100 Stat. 3051), including any agreement to resolve conflicts arising from said Agreement. 
(5)Develop and implement the Recovered Water Account as specified in paragraph 16(b) of the Settlement, including the pricing and payment crediting provisions described in paragraph 16(b)(3) of the Settlement, provided that all other provisions of Federal reclamation law shall remain applicable. 
(b)Agreements 
(1)Agreements with the StateIn order to facilitate or expedite implementation of the Settlement, the Secretary is authorized and directed to enter into appropriate agreements, including cost-sharing agreements, with the State of California. 
(2)Other agreementsThe Secretary is authorized to enter into contracts, memoranda of understanding, financial assistance agreements, cost sharing agreements, and other appropriate agreements with State, tribal, and local governmental agencies, and with private parties, including agreements related to construction, improvement, and operation and maintenance of facilities, subject to any terms and conditions that the Secretary deems necessary to achieve the purposes of the Settlement. 
(c)Acceptance and expenditure of non-Federal fundsThe Secretary is authorized to accept and expend non-Federal funds in order to facilitate implementation of the Settlement. 
(d)Mitigation of impactsPrior to the implementation of decisions or agreements to construct, improve, operate, or maintain facilities that the Secretary determines are needed to implement the Settlement, the Secretary shall identify— 
(1)the impacts associated with such actions; and 
(2)the measures which shall be implemented to mitigate impacts on adjacent and downstream water users and landowners. 
(e)Design and engineering studiesThe Secretary is authorized to conduct any design or engineering studies that are necessary to implement the Settlement. 
(f)Effect on contract water allocationsExcept as otherwise provided in this section, the implementation of the Settlement and the reintroduction of California Central Valley Spring Run Chinook salmon pursuant to the Settlement and section 10011, shall not result in the involuntary reduction in contract water allocations to Central Valley Project long-term contractors, other than Friant Division long-term contractors. 
(g)Effect on existing water contractsExcept as provided in the Settlement and this part, nothing in this part shall modify or amend the rights and obligations of the parties to any existing water service, repayment, purchase, or exchange contract. 
(h)Interim flows 
(1)Study requiredPrior to releasing any Interim Flows under the Settlement, the Secretary shall prepare an analysis in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including at a minimum— 
(A)an analysis of channel conveyance capacities and potential for levee or groundwater seepage; 
(B)a description of the associated seepage monitoring program; 
(C)an evaluation of— 
(i)possible impacts associated with the release of Interim Flows; and 
(ii)mitigation measures for those impacts that are determined to be significant; 
(D)a description of the associated flow monitoring program; and 
(E)an analysis of the likely Federal costs, if any, of any fish screens, fish bypass facilities, fish salvage facilities, and related operations on the San Joaquin River south of the confluence with the Merced River required under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) as a result of the Interim Flows. 
(2)Conditions for releaseThe Secretary is authorized to release Interim Flows to the extent that such flows would not— 
(A)impede or delay completion of the measures specified in Paragraph 11(a) of the Settlement; or 
(B)exceed existing downstream channel capacities. 
(3)Seepage impactsThe Secretary shall reduce Interim Flows to the extent necessary to address any material adverse impacts to third parties from groundwater seepage caused by such flows that the Secretary identifies based on the monitoring program of the Secretary. 
(4)Temporary fish barrier programThe Secretary, in consultation with the California Department of Fish and Game, shall evaluate the effectiveness of the Hills Ferry barrier in preventing the unintended upstream migration of anadromous fish in the San Joaquin River and any false migratory pathways. If that evaluation determines that any such migration past the barrier is caused by the introduction of the Interim Flows and that the presence of such fish will result in the imposition of additional regulatory actions against third parties, the Secretary is authorized to assist the Department of Fish and Game in making improvements to the barrier. From funding made available in accordance with section 10009, if third parties along the San Joaquin River south of its confluence with the Merced River are required to install fish screens or fish bypass facilities due to the release of Interim Flows in order to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary shall bear the costs of the installation of such screens or facilities if such costs would be borne by the Federal Government under section 10009(a)(3), except to the extent that such costs are already or are further willingly borne by the State of California or by the third parties. 
(i)Funding availability 
(1)In generalFunds shall be collected in the San Joaquin River Restoration Fund through October 1, 2019, and thereafter, with substantial amounts available through October 1, 2019, pursuant to section 10009 for implementation of the Settlement and parts I and III, including— 
(A)$88,000,000, to be available without further appropriation pursuant to section 10009(c)(2); 
(B)additional amounts authorized to be appropriated, including the charges required under section 10007 and an estimated $20,000,000 from the CVP Restoration Fund pursuant to section 10009(b)(2); and 
(C)an aggregate commitment of at least $200,000,000 by the State of California. 
(2)Additional amountsSubstantial additional amounts from the San Joaquin River Restoration Fund shall become available without further appropriation after October 1, 2019, pursuant to section 10009(c)(2). 
(3)Effect of subsectionNothing in this subsection limits the availability of funds authorized for appropriation pursuant to section 10009(b) or 10203(c). 
(j)San Joaquin River Exchange ContractSubject to section 10006(b), nothing in this part shall modify or amend the rights and obligations under the Purchase Contract between Miller and Lux and the United States and the Second Amended Exchange Contract between the United States, Department of the Interior, Bureau of Reclamation and Central California Irrigation District, San Luis Canal Company, Firebaugh Canal Water District and Columbia Canal Company. 
10005.Acquisition and disposal of property; title to facilities 
(a)Title to facilitiesUnless acquired pursuant to subsection (b), title to any facility or facilities, stream channel, levees, or other real property modified or improved in the course of implementing the Settlement authorized by this part, and title to any modifications or improvements of such facility or facilities, stream channel, levees, or other real property— 
(1)shall remain in the owner of the property; and 
(2)shall not be transferred to the United States on account of such modifications or improvements. 
(b)Acquisition of property 
(1)In generalThe Secretary is authorized to acquire through purchase from willing sellers any property, interests in property, or options to acquire real property needed to implement the Settlement authorized by this part. 
(2)Applicable lawThe Secretary is authorized, but not required, to exercise all of the authorities provided in section 2 of the Act of August 26, 1937 (50 Stat. 844, chapter 832), to carry out the measures authorized in this section and section 10004. 
(c)Disposal of property 
(1)In generalUpon the Secretary’s determination that retention of title to property or interests in property acquired pursuant to this part is no longer needed to be held by the United States for the furtherance of the Settlement, the Secretary is authorized to dispose of such property or interest in property on such terms and conditions as the Secretary deems appropriate and in the best interest of the United States, including possible transfer of such property to the State of California. 
(2)Right of first refusalIn the event the Secretary determines that property acquired pursuant to this part through the exercise of its eminent domain authority is no longer necessary for implementation of the Settlement, the Secretary shall provide a right of first refusal to the property owner from whom the property was initially acquired, or his or her successor in interest, on the same terms and conditions as the property is being offered to other parties. 
(3)Disposition of proceedsProceeds from the disposal by sale or transfer of any such property or interests in such property shall be deposited in the fund established by section 10009(c). 
(d)Groundwater bankNothing in this part authorizes the Secretary to operate a groundwater bank along or adjacent to the San Joaquin River upstream of the confluence with the Merced River, and any such groundwater bank shall be operated by a non-Federal entity. 
10006.Compliance with applicable law 
(a)Applicable law 
(1)In generalIn undertaking the measures authorized by this part, the Secretary and the Secretary of Commerce shall comply with all applicable Federal and State laws, rules, and regulations, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as necessary. 
(2)Environmental reviewsThe Secretary and the Secretary of Commerce are authorized and directed to initiate and expeditiously complete applicable environmental reviews and consultations as may be necessary to effectuate the purposes of the Settlement. 
(b)Effect on State lawNothing in this part shall preempt State law or modify any existing obligation of the United States under Federal reclamation law to operate the Central Valley Project in conformity with State law. 
(c)Use of funds for environmental reviews 
(1)Definition of environmental reviewFor purposes of this subsection, the term environmental review includes any consultation and planning necessary to comply with subsection (a). 
(2)Participation in environmental review processIn undertaking the measures authorized by section 10004, and for which environmental review is required, the Secretary may provide funds made available under this part to affected Federal agencies, State agencies, local agencies, and Indian tribes if the Secretary determines that such funds are necessary to allow the Federal agencies, State agencies, local agencies, or Indian tribes to effectively participate in the environmental review process. 
(3)LimitationFunds may be provided under paragraph (2) only to support activities that directly contribute to the implementation of the terms and conditions of the Settlement. 
(d)Nonreimbursable fundsThe United States' share of the costs of implementing this part shall be nonreimbursable under Federal reclamation law, provided that nothing in this subsection shall limit or be construed to limit the use of the funds assessed and collected pursuant to sections 3406(c)(1) and 3407(d)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721, 4727), for implementation of the Settlement, nor shall it be construed to limit or modify existing or future Central Valley Project ratesetting policies. 
10007.Compliance with Central Valley Project Improvement ActCongress hereby finds and declares that the Settlement satisfies and discharges all of the obligations of the Secretary contained in section 3406(c)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721), provided, however, that— 
(1)the Secretary shall continue to assess and collect the charges provided in section 3406(c)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721), as provided in the Settlement; and 
(2)those assessments and collections shall continue to be counted toward the requirements of the Secretary contained in section 3407(c)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4726). 
10008.No private right of action 
(a)In generalNothing in this part confers upon any person or entity not a party to the Settlement a private right of action or claim for relief to interpret or enforce the provisions of this part or the Settlement. 
(b)Applicable lawThis section shall not alter or curtail any right of action or claim for relief under any other applicable law. 
10009.Appropriations; Settlement Fund 
(a)Implementation costs 
(1)In generalThe costs of implementing the Settlement shall be covered by payments or in-kind contributions made by Friant Division contractors and other non-Federal parties, including the funds provided in subparagraphs (A) through (D) of subsection (c)(1), estimated to total $440,000,000, of which the non-Federal payments are estimated to total $200,000,000 (at October 2006 price levels) and the amount from repaid Central Valley Project capital obligations is estimated to total $240,000,000, the additional Federal appropriation of $250,000,000 authorized pursuant to subsection (b)(1), and such additional funds authorized pursuant to subsection (b)(2); provided however, that the costs of implementing the provisions of section 10004(a)(1) shall be shared by the State of California pursuant to the terms of a memorandum of understanding executed by the State of California and the Parties to the Settlement on September 13, 2006, which includes at least $110,000,000 of State funds. 
(2)Additional agreements 
(A)In generalThe Secretary shall enter into 1 or more agreements to fund or implement improvements on a project-by-project basis with the State of California. 
(B)RequirementsAny agreements entered into under subparagraph (A) shall provide for recognition of either monetary or in-kind contributions toward the State of California’s share of the cost of implementing the provisions of section 10004(a)(1). 
(3)LimitationExcept as provided in the Settlement, to the extent that costs incurred solely to implement this Settlement would not otherwise have been incurred by any entity or public or local agency or subdivision of the State of California, such costs shall not be borne by any such entity, agency, or subdivision of the State of California, unless such costs are incurred on a voluntary basis. 
(b)Authorization of appropriations 
(1)In generalIn addition to the funding provided in subsection (c), there are also authorized to be appropriated not to exceed $250,000,000 (at October 2006 price levels) to implement this part and the Settlement, to be available until expended; provided however, that the Secretary is authorized to spend such additional appropriations only in amounts equal to the amount of funds deposited in the San Joaquin River Restoration Fund (not including payments under subsection (c)(1)(B) and proceeds under subsection (c)(1)(C)), the amount of in-kind contributions, and other non-Federal payments actually committed to the implementation of this part or the Settlement. 
(2)Use of the Central Valley Project Restoration FundThe Secretary is authorized to use monies from the Central Valley Project Restoration Fund created under section 3407 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727) for purposes of this part in an amount not to exceed $2,000,000 (October 2006 price levels) in any fiscal year. 
(c)Fund 
(1)In generalThere is hereby established within the Treasury of the United States a fund, to be known as the San Joaquin River Restoration Fund, into which the following funds shall be deposited and used solely for the purpose of implementing the Settlement except as otherwise provided in subsections (a) and (b) of section 10203: 
(A)All payments received pursuant to section 3406(c)(1) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721). 
(B)The construction cost component (not otherwise needed to cover operation and maintenance costs) of payments made by Friant Division, Hidden Unit, and Buchanan Unit long-term contractors pursuant to long-term water service contracts or pursuant to repayment contracts, including repayment contracts executed pursuant to section 10010. The construction cost repayment obligation assigned such contractors under such contracts shall be reduced by the amount paid pursuant to this paragraph and the appropriate share of the existing Federal investment in the Central Valley Project to be recovered by the Secretary pursuant to Public Law 99–546 (100 Stat. 3050) shall be reduced by an equivalent sum. 
(C)Proceeds from the sale of water pursuant to the Settlement, or from the sale of property or interests in property as provided in section 10005. 
(D)Any non-Federal funds, including State cost-sharing funds, contributed to the United States for implementation of the Settlement, which the Secretary may expend without further appropriation for the purposes for which contributed. 
(2)AvailabilityAll funds deposited into the Fund pursuant to subparagraphs (A), (B), and (C) of paragraph (1) are authorized for appropriation to implement the Settlement and this part, in addition to the authorization provided in subsections (a) and (b) of section 10203, except that $88,000,000 of such funds are available for expenditure without further appropriation; provided that after October 1, 2019, all funds in the Fund shall be available for expenditure without further appropriation. 
(d)Limitation on contributionsPayments made by long-term contractors who receive water from the Friant Division and Hidden and Buchanan Units of the Central Valley Project pursuant to sections 3406(c)(1) and 3407(d)(2) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721, 4727) and payments made pursuant to paragraph 16(b)(3) of the Settlement and subsection (c)(1)(B) shall be the limitation of such entities’ direct financial contribution to the Settlement, subject to the terms and conditions of paragraph 21 of the Settlement. 
(e)No additional expenditures requiredNothing in this part shall be construed to require a Federal official to expend Federal funds not appropriated by Congress, or to seek the appropriation of additional funds by Congress, for the implementation of the Settlement. 
(f)Reach 4B 
(1)Study 
(A)In generalIn accordance with the Settlement and the memorandum of understanding executed pursuant to paragraph 6 of the Settlement, the Secretary shall conduct a study that specifies— 
(i)the costs of undertaking any work required under paragraph 11(a)(3) of the Settlement to increase the capacity of reach 4B prior to reinitiation of Restoration Flows; 
(ii)the impacts associated with reinitiation of such flows; and 
(iii)measures that shall be implemented to mitigate impacts. 
(B)DeadlineThe study under subparagraph (A) shall be completed prior to restoration of any flows other than Interim Flows. 
(2)Report 
(A)In generalThe Secretary shall file a report with Congress not later than 90 days after issuing a determination, as required by the Settlement, on whether to expand channel conveyance capacity to 4500 cubic feet per second in reach 4B of the San Joaquin River, or use an alternative route for pulse flows, that— 
(i)explains whether the Secretary has decided to expand Reach 4B capacity to 4500 cubic feet per second; and 
(ii)addresses the following matters: 
(I)The basis for the Secretary’s determination, whether set out in environmental review documents or otherwise, as to whether the expansion of Reach 4B would be the preferable means to achieve the Restoration Goal as provided in the Settlement, including how different factors were assessed such as comparative biological and habitat benefits, comparative costs, relative availability of State cost-sharing funds, and the comparative benefits and impacts on water temperature, water supply, private property, and local and downstream flood control. 
(II)The Secretary’s final cost estimate for expanding Reach 4B capacity to 4500 cubic feet per second, or any alternative route selected, as well as the alternative cost estimates provided by the State, by the Restoration Administrator, and by the other parties to the Settlement. 
(III)The Secretary’s plan for funding the costs of expanding Reach 4B or any alternative route selected, whether by existing Federal funds provided under this subtitle, by non-Federal funds, by future Federal appropriations, or some combination of such sources. 
(B)Determination requiredThe Secretary shall, to the extent feasible, make the determination in subparagraph (A) prior to undertaking any substantial construction work to increase capacity in reach 4B. 
(3)CostsIf the Secretary's estimated Federal cost for expanding reach 4B in paragraph (2), in light of the Secretary’s funding plan set out in that paragraph, would exceed the remaining Federal funding authorized by this part (including all funds reallocated, all funds dedicated, and all new funds authorized by this part and separate from all commitments of State and other non-Federal funds and in-kind commitments), then before the Secretary commences actual construction work in reach 4B (other than planning, design, feasibility, or other preliminary measures) to expand capacity to 4500 cubic feet per second to implement this Settlement, Congress must have increased the applicable authorization ceiling provided by this part in an amount at least sufficient to cover the higher estimated Federal costs. 
10010.Repayment contracts and acceleration of repayment of construction costs 
(a)Conversion of contracts 
(1)The Secretary is authorized and directed to convert, prior to December 31, 2010, all existing long-term contracts with the following Friant Division, Hidden Unit, and Buchanan Unit contractors, entered under subsection (e) of section 9 of the Act of August 4, 1939 (53 Stat. 1196), to contracts under subsection (d) of section 9 of said Act (53 Stat. 1195), under mutually agreeable terms and conditions: Arvin-Edison Water Storage District; Delano-Earlimart Irrigation District; Exeter Irrigation District; Fresno Irrigation District; Ivanhoe Irrigation District; Lindmore Irrigation District; Lindsay-Strathmore Irrigation District; Lower Tule River Irrigation District; Orange Cove Irrigation District; Porterville Irrigation District; Saucelito Irrigation District; Shafter-Wasco Irrigation District; Southern San Joaquin Municipal Utility District; Stone Corral Irrigation District; Tea Pot Dome Water District; Terra Bella Irrigation District; Tulare Irrigation District; Madera Irrigation District; and Chowchilla Water District. Upon request of the contractor, the Secretary is authorized to convert, prior to December 31, 2010, other existing long-term contracts with Friant Division contractors entered under subsection (e) of section 9 of the Act of August 4, 1939 (53 Stat. 1196), to contracts under subsection (d) of section 9 of said Act (53 Stat. 1195), under mutually agreeable terms and conditions. 
(2)Upon request of the contractor, the Secretary is further authorized to convert, prior to December 31, 2010, any existing Friant Division long-term contract entered under subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat. 1194), to a contract under subsection (c)(1) of section 9 of said Act, under mutually agreeable terms and conditions. 
(3)All such contracts entered into pursuant to paragraph (1) shall— 
(A)require the repayment, either in lump sum or by accelerated prepayment, of the remaining amount of construction costs identified in the Central Valley Project Schedule of Irrigation Capital Rates by Contractor 2007 Irrigation Water Rates, dated January 25, 2007, as adjusted to reflect payments not reflected in such schedule, and properly assignable for ultimate return by the contractor, no later than January 31, 2011, or if made in approximately equal annual installments, no later than January 31, 2014; such amount to be discounted by 1/2 the Treasury Rate. An estimate of the remaining amount of construction costs as of January 31, 2011, as adjusted, shall be provided by the Secretary to each contractor no later than June 30, 2010; 
(B)require that, notwithstanding subsection (c)(2), construction costs or other capitalized costs incurred after the effective date of the contract or not reflected in the schedule referenced in subparagraph (A), and properly assignable to such contractor, shall be repaid in not more than 5 years after notification of the allocation if such amount is a result of a collective annual allocation of capital costs to the contractors exercising contract conversions under this subsection of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable Reclamation law, provided that the reference to the amount of $5,000,000 shall not be a precedent in any other context; 
(C)provide that power revenues will not be available to aid in repayment of construction costs allocated to irrigation under the contract; and 
(D)conform to the Settlement and this part and shall continue so long as the contractor pays applicable charges, consistent with subsection (c)(2) and applicable law. 
(4)All such contracts entered into pursuant to paragraph (2) shall— 
(A)require the repayment in lump sum of the remaining amount of construction costs identified in the most current version of the Central Valley Project Schedule of Municipal and Industrial Water Rates, as adjusted to reflect payments not reflected in such schedule, and properly assignable for ultimate return by the contractor, no later than January 31, 2014. An estimate of the remaining amount of construction costs as of January 31, 2014, as adjusted, shall be provided by the Secretary to each contractor no later than June 30, 2013; 
(B)require that, notwithstanding subsection (c)(2), construction costs or other capitalized costs incurred after the effective date of the contract or not reflected in the schedule referenced in subparagraph (A), and properly assignable to such contractor, shall be repaid in not more than 5 years after notification of the allocation if such amount is a result of a collective annual allocation of capital costs to the contractors exercising contract conversions under this subsection of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable Reclamation law, provided that the reference to the amount of $5,000,000 shall not be a precedent in any other context; and 
(C)conform to the Settlement and this part and shall continue so long as the contractor pays applicable charges, consistent with subsection (c)(2) and applicable law. 
(b)Final adjustmentThe amounts paid pursuant to subsection (a) shall be subject to adjustment following a final cost allocation by the Secretary upon completion of the construction of the Central Valley Project. In the event that the final cost allocation indicates that the costs properly assignable to the contractor are greater than what has been paid by the contractor, the contractor shall be obligated to pay the remaining allocated costs. The term of such additional repayment contract shall be no less than 1 year and no more than 10 years, however, mutually agreeable provisions regarding the rate of repayment of such amount may be developed by the parties. In the event that the final cost allocation indicates that the costs properly assignable to the contractor are less than what the contractor has paid, the Secretary is authorized and directed to credit such overpayment as an offset against any outstanding or future obligation of the contractor. 
(c)Applicability of certain provisions 
(1)Notwithstanding any repayment obligation under subsection (a)(3)(B) or subsection (b), upon a contractor's compliance with and discharge of the obligation of repayment of the construction costs as provided in subsection (a)(3)(A), the provisions of section 213(a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269) shall apply to lands in such district. 
(2)Notwithstanding any repayment obligation under paragraph (3)(B) or (4)(B) of subsection (a), or subsection (b), upon a contractor's compliance with and discharge of the obligation of repayment of the construction costs as provided in paragraphs (3)(A) and (4)(A) of subsection (a), the Secretary shall waive the pricing provisions of section 3405(d) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) for such contractor, provided that such contractor shall continue to pay applicable operation and maintenance costs and other charges applicable to such repayment contracts pursuant to the then-current rate-setting policy and applicable law. 
(3)Provisions of the Settlement applying to Friant Division, Hidden Unit, and Buchanan Unit long-term water service contracts shall also apply to contracts executed pursuant to this section. 
(d)Reduction of charge for those contracts converted pursuant to subsection (a)(1) 
(1)At the time all payments by the contractor required by subsection (a)(3)(A) have been completed, the Secretary shall reduce the charge mandated in section 10007(1) of this part, from 2020 through 2039, to offset the financing costs as defined in section 10010(d)(3). The reduction shall be calculated at the time all payments by the contractor required by subsection (a)(3)(A) have been completed. The calculation shall remain fixed from 2020 through 2039 and shall be based upon anticipated average annual water deliveries, as mutually agreed upon by the Secretary and the contractor, for the period from 2020 through 2039, and the amounts of such reductions shall be discounted using the Treasury Rate; provided, that such charge shall not be reduced to less than $4.00 per acre foot of project water delivered; provided further, that such reduction shall be implemented annually unless the Secretary determines, based on the availability of other monies, that the charges mandated in section 10007(1) are otherwise needed to cover ongoing federal costs of the Settlement, including any federal operation and maintenance costs of facilities that the Secretary determines are needed to implement the Settlement. If the Secretary determines that such charges are necessary to cover such ongoing federal costs, the Secretary shall, instead of making the reduction in such charges, reduce the contractor’s operation and maintenance obligation by an equivalent amount, and such amount shall not be recovered by the United States from any Central Valley Project contractor, provided nothing herein shall affect the obligation of the contractor to make payments pursuant to a transfer agreement with a non-federal operating entity. 
(2)If the calculated reduction in paragraph (1), taking into consideration the minimum amount required, does not result in the contractor offsetting its financing costs, the Secretary is authorized and directed to reduce, after October 1, 2019, any outstanding or future obligations of the contractor to the Bureau of Reclamation, other than the charge assessed and collected under section 3407(d) of Public law 102–575, by the amount of such deficiency, with such amount indexed to 2020 using the Treasury Rate and such amount shall not be recovered by the United States from any Central Valley Project contractor, provided nothing herein shall affect the obligation of the contractor to make payments pursuant to a transfer agreement with a non-Federal operating entity. 
(3)Financing costs, for the purposes of this subsection, shall be computed as the difference of the net present value of the construction cost identified in subsection (a)(3)(A) using the full Treasury Rate as compared to using one half of the Treasury Rate and applying those rates against a calculated average annual capital repayment through 2030. 
(4)Effective in 2040, the charge shall revert to the amount called for in section 10007(1) of this part. 
(5)For purposes of this section, Treasury Rate shall be defined as the 20 year Constant Maturity Treasury (CMT) rate published by the United States Department of the Treasury as of October 1, 2010. 
(e)Satisfaction of certain provisions 
(1)In generalUpon the first release of Interim Flows or Restoration Flows, pursuant to paragraphs 13 or 15 of the Settlement, any short- or long-term agreement, to which 1 or more long-term Friant Division, Hidden Unit, or Buchanan Unit contractor that converts its contract pursuant to subsection (a) is a party, providing for the transfer or exchange of water not released as Interim Flows or Restoration Flows shall be deemed to satisfy the provisions of subsection 3405(a)(1)(A) and (I) of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) without the further concurrence of the Secretary as to compliance with said subsections if the contractor provides, not later than 90 days before commencement of any such transfer or exchange for a period in excess of 1 year, and not later than 30 days before commencement of any proposed transfer or exchange with duration of less than 1 year, written notice to the Secretary stating how the proposed transfer or exchange is intended to reduce, avoid, or mitigate impacts to water deliveries caused by the Interim Flows or Restoration Flows or is intended to otherwise facilitate the Water Management Goal, as described in the Settlement. The Secretary shall promptly make such notice publicly available. 
(2)Determination of reductions to water deliveriesWater transferred or exchanged under an agreement that meets the terms of this subsection shall not be counted as a replacement or an offset for purposes of determining reductions to water deliveries to any Friant Division long-term contractor except as provided in paragraph 16(b) of the Settlement. The Secretary shall, at least annually, make publicly available a compilation of the number of transfer or exchange agreements exercising the provisions of this subsection to reduce, avoid, or mitigate impacts to water deliveries caused by the Interim Flows or Restoration Flows or to facilitate the Water Management Goal, as well as the volume of water transferred or exchanged under such agreements. 
(3)State lawNothing in this subsection alters State law or permit conditions, including any applicable geographical restrictions on the place of use of water transferred or exchanged pursuant to this subsection. 
(f)Certain repayment obligations not alteredImplementation of the provisions of this section shall not alter the repayment obligation of any other long-term water service or repayment contractor receiving water from the Central Valley Project, or shift any costs that would otherwise have been properly assignable to the Friant contractors absent this section, including operations and maintenance costs, construction costs, or other capitalized costs incurred after the date of enactment of this Act, to other such contractors. 
(g)Statutory interpretationNothing in this part shall be construed to affect the right of any Friant Division, Hidden Unit, or Buchanan Unit long-term contractor to use a particular type of financing to make the payments required in paragraph (3)(A) or (4)(A) of subsection (a). 
10011.California Central Valley Spring Run Chinook salmon 
(a)FindingCongress finds that the implementation of the Settlement to resolve 18 years of contentious litigation regarding restoration of the San Joaquin River and the reintroduction of the California Central Valley Spring Run Chinook salmon is a unique and unprecedented circumstance that requires clear expressions of Congressional intent regarding how the provisions of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are utilized to achieve the goals of restoration of the San Joaquin River and the successful reintroduction of California Central Valley Spring Run Chinook salmon. 
(b)Reintroduction in the san joaquin riverCalifornia Central Valley Spring Run Chinook salmon shall be reintroduced in the San Joaquin River below Friant Dam pursuant to section 10(j) of the Endangered Species Act of 1973 (16 U.S.C. 1539(j)) and the Settlement, provided that the Secretary of Commerce finds that a permit for the reintroduction of California Central Valley Spring Run Chinook salmon may be issued pursuant to section 10(a)(1)(A) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)(A)). 
(c)Final rule 
(1)Definition of third partyFor the purpose of this subsection, the term third party means persons or entities diverting or receiving water pursuant to applicable State and Federal laws and shall include Central Valley Project contractors outside of the Friant Division of the Central Valley Project and the State Water Project. 
(2)IssuanceThe Secretary of Commerce shall issue a final rule pursuant to section 4(d) of the Endangered Species Act of 1973 (16 U.S.C. 1533(d)) governing the incidental take of reintroduced California Central Valley Spring Run Chinook salmon prior to the reintroduction. 
(3)Required componentsThe rule issued under paragraph (2) shall provide that the reintroduction will not impose more than de minimus: water supply reductions, additional storage releases, or bypass flows on unwilling third parties due to such reintroduction. 
(4)Applicable lawNothing in this section— 
(A)diminishes the statutory or regulatory protections provided in the Endangered Species Act of 1973 for any species listed pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) other than the reintroduced population of California Central Valley Spring Run Chinook salmon, including protections pursuant to existing biological opinions or new biological opinions issued by the Secretary or Secretary of Commerce; or 
(B)precludes the Secretary or Secretary of Commerce from imposing protections under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for other species listed pursuant to section 4 of that Act (16 U.S.C. 1533) because those protections provide incidental benefits to such reintroduced California Central Valley Spring Run Chinook salmon. 
(d)Report 
(1)In generalNot later than December 31, 2024, the Secretary of Commerce shall report to Congress on the progress made on the reintroduction set forth in this section and the Secretary’s plans for future implementation of this section. 
(2)InclusionsThe report under paragraph (1) shall include— 
(A)an assessment of the major challenges, if any, to successful reintroduction; 
(B)an evaluation of the effect, if any, of the reintroduction on the existing population of California Central Valley Spring Run Chinook salmon existing on the Sacramento River or its tributaries; and 
(C)an assessment regarding the future of the reintroduction. 
(e)FERC projects 
(1)In generalWith regard to California Central Valley Spring Run Chinook salmon reintroduced pursuant to the Settlement, the Secretary of Commerce shall exercise its authority under section 18 of the Federal Power Act (16 U.S.C. 811) by reserving its right to file prescriptions in proceedings for projects licensed by the Federal Energy Regulatory Commission on the Calaveras, Stanislaus, Tuolumne, Merced, and San Joaquin rivers and otherwise consistent with subsection (c) until after the expiration of the term of the Settlement, December 31, 2025, or the expiration of the designation made pursuant to subsection (b), whichever ends first. 
(2)Effect of subsectionNothing in this subsection shall preclude the Secretary of Commerce from imposing prescriptions pursuant to section 18 of the Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species because those prescriptions provide incidental benefits to such reintroduced California Central Valley Spring Run Chinook salmon. 
(f)Effect of sectionNothing in this section is intended or shall be construed— 
(1)to modify the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.); or 
(2)to establish a precedent with respect to any other application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.). 
IIStudy to develop water plan; report 
10101.Study to develop water plan; report 
(a)Plan 
(1)GrantTo the extent that funds are made available in advance for this purpose, the Secretary of the Interior, acting through the Bureau of Reclamation, shall provide direct financial assistance to the California Water Institute, located at California State University, Fresno, California, to conduct a study regarding the coordination and integration of sub-regional integrated regional water management plans into a unified Integrated Regional Water Management Plan for the subject counties in the hydrologic basins that would address issues related to— 
(A)water quality; 
(B)water supply (both surface, ground water banking, and brackish water desalination); 
(C)water conveyance; 
(D)water reliability; 
(E)water conservation and efficient use (by distribution systems and by end users); 
(F)flood control; 
(G)water resource-related environmental enhancement; and 
(H)population growth. 
(2)Study areaThe study area referred to in paragraph (1) is the proposed study area of the San Joaquin River Hydrologic Region and Tulare Lake Hydrologic Region, as defined by California Department of Water Resources Bulletin 160–05, volume 3, chapters 7 and 8, including Kern, Tulare, Kings, Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in California. 
(b)Use of planThe Integrated Regional Water Management Plan developed for the 2 hydrologic basins under subsection (a) shall serve as a guide for the counties in the study area described in subsection (a)(2) to use as a mechanism to address and solve long-term water needs in a sustainable and equitable manner. 
(c)ReportThe Secretary shall ensure that a report containing the results of the Integrated Regional Water Management Plan for the hydrologic regions is submitted to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives not later than 24 months after financial assistance is made available to the California Water Institute under subsection (a)(1). 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000 to remain available until expended. 
IIIFriant division improvements 
10201.Federal facility improvements 
(a)The Secretary of the Interior (hereafter referred to as the “Secretary”) is authorized and directed to conduct feasibility studies in coordination with appropriate Federal, State, regional, and local authorities on the following improvements and facilities in the Friant Division, Central Valley Project, California: 
(1)Restoration of the capacity of the Friant-Kern Canal and Madera Canal to such capacity as previously designed and constructed by the Bureau of Reclamation. 
(2)Reverse flow pump-back facilities on the Friant-Kern Canal, with reverse-flow capacity of approximately 500 cubic feet per second at the Poso and Shafter Check Structures and approximately 300 cubic feet per second at the Woollomes Check Structure. 
(b)Upon completion of and consistent with the applicable feasibility studies, the Secretary is authorized to construct the improvements and facilities identified in subsection (a) in accordance with all applicable Federal and State laws. 
(c)The costs of implementing this section shall be in accordance with section 10203, and shall be a nonreimbursable Federal expenditure. 
10202.Financial assistance for local projects 
(a)AuthorizationThe Secretary is authorized to provide financial assistance to local agencies within the Central Valley Project, California, for the planning, design, environmental compliance, and construction of local facilities to bank water underground or to recharge groundwater, and that recover such water, provided that the project meets the criteria in subsection (b). The Secretary is further authorized to require that any such local agency receiving financial assistance under the terms of this section submit progress reports and accountings to the Secretary, as the Secretary deems appropriate, which such reports shall be publicly available. 
(b)Criteria 
(1)A project shall be eligible for Federal financial assistance under subsection (a) only if all or a portion of the project is designed to reduce, avoid, or offset the quantity of the expected water supply impacts to Friant Division long-term contractors caused by the Interim or Restoration Flows authorized in part I of this subtitle, and such quantities have not already been reduced, avoided, or offset by other programs or projects. 
(2)Federal financial assistance shall only apply to the portion of a project that the local agency designates as reducing, avoiding, or offsetting the expected water supply impacts caused by the Interim or Restoration Flows authorized in part I of this subtitle, consistent with the methodology developed pursuant to paragraph (3)(C). 
(3)No Federal financial assistance shall be provided by the Secretary under this part for construction of a project under subsection (a) unless the Secretary— 
(A)determines that appropriate planning, design, and environmental compliance activities associated with such a project have been completed, and that the Secretary has been offered the opportunity to participate in the project at a price that is no higher than the local agency’s own costs, in order to secure necessary storage, extraction, and conveyance rights for water that may be needed to meet the Restoration Goal as described in part I of this subtitle, where such project has capacity beyond that designated for the purposes in paragraph (2) or where it is feasible to expand such project to allow participation by the Secretary; 
(B)determines, based on information available at the time, that the local agency has the financial capability and willingness to fund its share of the project’s construction and all operation and maintenance costs on an annual basis; 
(C)determines that a method acceptable to the Secretary has been developed for quantifying the benefit, in terms of reduction, avoidance, or offset of the water supply impacts expected to be caused by the Interim or Restoration Flows authorized in part I of this subtitle, that will result from the project, and for ensuring appropriate adjustment in the recovered water account pursuant to section 10004(a)(5); and 
(D)has entered into a cost-sharing agreement with the local agency which commits the local agency to funding its share of the project's construction costs on an annual basis. 
(c)GuidelinesWithin 1 year from the date of enactment of this part, the Secretary shall develop, in consultation with the Friant Division long-term contractors, proposed guidelines for the application of the criteria defined in subsection (b), and will make the proposed guidelines available for public comment. Such guidelines may consider prioritizing the distribution of available funds to projects that provide the broadest benefit within the affected area and the equitable allocation of funds. Upon adoption of such guidelines, the Secretary shall implement such assistance program, subject to the availability of funds appropriated for such purpose. 
(d)Cost sharingThe Federal financial assistance provided to local agencies under subsection (a) shall not exceed— 
(1)50 percent of the costs associated with planning, design, and environmental compliance activities associated with such a project; and 
(2)50 percent of the costs associated with construction of any such project. 
(e)Project ownership 
(1)Title to, control over, and operation of, projects funded under subsection (a) shall remain in one or more non-Federal local agencies. Nothing in this part authorizes the Secretary to operate a groundwater bank along or adjacent to the San Joaquin River upstream of the confluence with the Merced River, and any such groundwater bank shall be operated by a non-Federal entity. All projects funded pursuant to this subsection shall comply with all applicable Federal and State laws, including provisions of California water law. 
(2)All operation, maintenance, and replacement and rehabilitation costs of such projects shall be the responsibility of the local agency. The Secretary shall not provide funding for any operation, maintenance, or replacement and rehabilitation costs of projects funded under subsection (a). 
10203.Authorization of appropriations 
(a)The Secretary is authorized and directed to use monies from the fund established under section 10009 to carry out the provisions of section 10201(a)(1), in an amount not to exceed $35,000,000. 
(b)In addition to the funds made available pursuant to subsection (a), the Secretary is also authorized to expend such additional funds from the fund established under section 10009 to carry out the purposes of section 10201(a)(2), if such facilities have not already been authorized and funded under the plan provided for pursuant to section 10004(a)(4), in an amount not to exceed $17,000,000, provided that the Secretary first determines that such expenditure will not conflict with or delay his implementation of actions required by part I of this subtitle. Notice of the Secretary’s determination shall be published not later than his submission of the report to Congress required by section 10009(f)(2). 
(c)In addition to funds made available in subsections (a) and (b), there are authorized to be appropriated $50,000,000 (October 2008 price levels) to carry out the purposes of this part which shall be non-reimbursable. 
BNorthwestern New Mexico rural water projects 
10301.Short titleThis subtitle may be cited as the Northwestern New Mexico Rural Water Projects Act. 
10302.DefinitionsIn this subtitle: 
(1)Aamodt adjudicationThe term Aamodt adjudication means the general stream adjudication that is the subject of the civil action entitled State of New Mexico, ex rel. State Engineer and United States of America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS (D.N.M.). 
(2)Abeyta adjudicationThe term Abeyta adjudication means the general stream adjudication that is the subject of the civil actions entitled State of New Mexico v. Abeyta and State of New Mexico v. Arrellano, Civil Nos. 7896–BB (D.N.M) and 7939–BB (D.N.M.) (consolidated). 
(3)Acre-feetThe term acre-feet means acre-feet per year. 
(4)AgreementThe term Agreement means the agreement among the State of New Mexico, the Nation, and the United States setting forth a stipulated and binding agreement signed by the State of New Mexico and the Nation on April 19, 2005. 
(5)AllotteeThe term allottee means a person that holds a beneficial real property interest in a Navajo allotment that— 
(A)is located within the Navajo Reservation or the State of New Mexico; 
(B)is held in trust by the United States; and 
(C)was originally granted to an individual member of the Nation by public land order or otherwise. 
(6)Animas-la Plata ProjectThe term Animas-La Plata Project has the meaning given the term in section 3 of Public Law 100–585 (102 Stat. 2973), including Ridges Basin Dam, Lake Nighthorse, the Navajo Nation Municipal Pipeline, and any other features or modifications made pursuant to the Colorado Ute Settlement Act Amendments of 2000 (Public Law 106–554; 114 Stat. 2763A–258). 
(7)CityThe term City means the city of Gallup, New Mexico, or a designee of the City, with authority to provide water to the Gallup, New Mexico service area. 
(8)Colorado river compactThe term Colorado River Compact means the Colorado River Compact of 1922 as approved by Congress in the Act of December 21, 1928 (45 Stat. 1057) and by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000). 
(9)Colorado river systemThe term Colorado River System has the same meaning given the term in Article II(a) of the Colorado River Compact. 
(10)CompactThe term Compact means the Upper Colorado River Basin Compact as consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48). 
(11)ContractThe term Contract means the contract between the United States and the Nation setting forth certain commitments, rights, and obligations of the United States and the Nation, as described in paragraph 6.0 of the Agreement. 
(12)DepletionThe term depletion means the depletion of the flow of the San Juan River stream system in the State of New Mexico by a particular use of water (including any depletion incident to the use) and represents the diversion from the stream system by the use, less return flows to the stream system from the use. 
(13)Draft Impact StatementThe term Draft Impact Statement means the draft environmental impact statement prepared by the Bureau of Reclamation for the Project dated March 2007. 
(14)FundThe term Fund means the Reclamation Waters Settlements Fund established by section 10501(a). 
(15)Hydrologic determinationThe term hydrologic determination means the hydrologic determination entitled Water Availability from Navajo Reservoir and the Upper Colorado River Basin for Use in New Mexico, prepared by the Bureau of Reclamation pursuant to section 11 of the Act of June 13, 1962 (Public Law 87–483; 76 Stat. 99), and dated May 23, 2007. 
(16)Lower basinThe term Lower Basin has the same meaning given the term in Article II(g) of the Colorado River Compact. 
(17)NationThe term Nation means the Navajo Nation, a body politic and federally-recognized Indian nation as provided for in section 101(2) of the Federally Recognized Indian Tribe List of 1994 (25 U.S.C. 497a(2)), also known variously as the Navajo Tribe, the Navajo Tribe of Arizona, New Mexico & Utah, and the Navajo Tribe of Indians and other similar names, and includes all bands of Navajo Indians and chapters of the Navajo Nation. 
(18)Navajo-Gallup Water Supply Project; ProjectThe term Navajo-Gallup Water Supply Project or Project means the Navajo-Gallup Water Supply Project authorized under section 10602(a), as described as the preferred alternative in the Draft Impact Statement. 
(19)Navajo Indian Irrigation ProjectThe term Navajo Indian Irrigation Project means the Navajo Indian irrigation project authorized by section 2 of Public Law 87–483 (76 Stat. 96). 
(20)Navajo ReservoirThe term Navajo Reservoir means the reservoir created by the impoundment of the San Juan River at Navajo Dam, as authorized by the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.). 
(21)Navajo Nation Municipal Pipeline; PipelineThe term Navajo Nation Municipal Pipeline or Pipeline means the pipeline used to convey the water of the Animas-La Plata Project of the Navajo Nation from the City of Farmington, New Mexico, to communities of the Navajo Nation located in close proximity to the San Juan River Valley in the State of New Mexico (including the City of Shiprock), as authorized by section 15(b) of the Colorado Ute Indian Water Rights Settlement Act of 1988 (Public Law 100–585; 102 Stat. 2973; 114 Stat. 2763A–263). 
(22)Non-Navajo Irrigation DistrictsThe term Non-Navajo Irrigation Districts means— 
(A)the Hammond Conservancy District; 
(B)the Bloomfield Irrigation District; and 
(C)any other community ditch organization in the San Juan River basin in the State of New Mexico. 
(23)Partial final decreeThe term Partial Final Decree means a final and binding judgment and decree entered by a court in the stream adjudication, setting forth the rights of the Nation to use and administer waters of the San Juan River Basin in New Mexico, as set forth in Appendix 1 of the Agreement. 
(24)Project ParticipantsThe term Project Participants means the City, the Nation, and the Jicarilla Apache Nation. 
(25)San Juan River Basin Recovery Implementation ProgramThe term San Juan River Basin Recovery Implementation Program means the intergovernmental program established pursuant to the cooperative agreement dated October 21, 1992 (including any amendments to the program). 
(26)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation or any other designee. 
(27)Stream adjudicationThe term stream adjudication means the general stream adjudication that is the subject of New Mexico v. United States, et al., No. 75–185 (11th Jud. Dist., San Juan County, New Mexico) (involving claims to waters of the San Juan River and the tributaries of that river). 
(28)Supplemental Partial Final DecreeThe term Supplemental Partial Final Decree means a final and binding judgment and decree entered by a court in the stream adjudication, setting forth certain water rights of the Nation, as set forth in Appendix 2 of the Agreement. 
(29)Trust FundThe term Trust Fund means the Navajo Nation Water Resources Development Trust Fund established by section 10702(a). 
(30)Upper basinThe term Upper Basin has the same meaning given the term in Article II(f) of the Colorado River Compact. 
10303.Compliance with environmental laws 
(a)Effect of execution of agreementThe execution of the Agreement under section 10701(a)(2) shall not constitute a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(b)Compliance with environmental lawsIn carrying out this subtitle, the Secretary shall comply with each law of the Federal Government relating to the protection of the environment, including— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
10304.No reallocation of costs 
(a)Effect of ActNotwithstanding any other provision of law, the Secretary shall not reallocate or reassign any costs of projects that have been authorized under the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), as of the date of enactment of this Act because of— 
(1)the authorization of the Navajo-Gallup Water Supply Project under this subtitle; or 
(2)the changes in the uses of the water diverted by the Navajo Indian Irrigation Project or the waters stored in the Navajo Reservoir authorized under this subtitle. 
(b)Use of power revenuesNotwithstanding any other provision of law, no power revenues under the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), shall be used to pay or reimburse any costs of the Navajo Indian Irrigation Project or Navajo-Gallup Water Supply Project. 
10305.Interest rateNotwithstanding any other provision of law, the interest rate applicable to any repayment contract entered into under section 10604 shall be equal to the discount rate for Federal water resources planning, as determined by the Secretary. 
IAmendments to the Colorado River Storage Project Act and Public Law 87–483 
10401.Amendments to the Colorado River Storage Project Act 
(a)Participating projectsParagraph (2) of the first section of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620(2)) is amended by inserting the Navajo-Gallup Water Supply Project, after Fruitland Mesa,. 
(b)Navajo Reservoir water bankThe Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) is amended— 
(1)by redesignating section 16 (43 U.S.C. 620o) as section 17; and 
(2)by inserting after section 15 (43 U.S.C. 620n) the following: 
 
16. 
(a)The Secretary of the Interior may create and operate within the available capacity of Navajo Reservoir a top water bank. 
(b)Water made available for the top water bank in accordance with subsections (c) and (d) shall not be subject to section 11 of Public Law 87–483 (76 Stat. 99). 
(c)The top water bank authorized under subsection (a) shall be operated in a manner that— 
(1)is consistent with applicable law, except that, notwithstanding any other provision of law, water for purposes other than irrigation may be stored in the Navajo Reservoir pursuant to the rules governing the top water bank established under this section; and 
(2)does not impair the ability of the Secretary of the Interior to deliver water under contracts entered into under— 
(A)Public Law 87–483 (76 Stat. 96); and 
(B)New Mexico State Engineer File Nos. 2847, 2848, 2849, and 2917. 
(d) 
(1)The Secretary of the Interior, in cooperation with the State of New Mexico (acting through the Interstate Stream Commission), shall develop any terms and procedures for the storage, accounting, and release of water in the top water bank that are necessary to comply with subsection (c). 
(2)The terms and procedures developed under paragraph (1) shall include provisions requiring that— 
(A)the storage of banked water shall be subject to approval under State law by the New Mexico State Engineer to ensure that impairment of any existing water right does not occur, including storage of water under New Mexico State Engineer File No. 2849; 
(B)water in the top water bank be subject to evaporation and other losses during storage; 
(C)water in the top water bank be released for delivery to the owner or assigns of the banked water on request of the owner, subject to reasonable scheduling requirements for making the release; 
(D)water in the top water bank be the first water spilled or released for flood control purposes in anticipation of a spill, on the condition that top water bank water shall not be released or included for purposes of calculating whether a release should occur for purposes of satisfying the flow recommendations of the San Juan River Basin Recovery Implementation Program; and 
(E)water eligible for banking in the top water bank shall be water that otherwise would have been diverted and beneficially used in New Mexico that year. 
(e)The Secretary of the Interior may charge fees to water users that use the top water bank in amounts sufficient to cover the costs incurred by the United States in administering the water bank.. 
10402.Amendments to Public Law 87–483 
(a)Navajo Indian Irrigation ProjectPublic Law 87–483 (76 Stat. 96) is amended by striking section 2 and inserting the following: 
 
2. 
(a)In accordance with the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), the Secretary of the Interior is authorized to construct, operate, and maintain the Navajo Indian Irrigation Project to provide irrigation water to a service area of not more than 110,630 acres of land. 
(b) 
(1)Subject to paragraph (2), the average annual diversion by the Navajo Indian Irrigation Project from the Navajo Reservoir over any consecutive 10-year period shall be the lesser of— 
(A)508,000 acre-feet per year; or 
(B)the quantity of water necessary to supply an average depletion of 270,000 acre-feet per year. 
(2)The quantity of water diverted for any 1 year shall not exceed the average annual diversion determined under paragraph (1) by more than 15 percent. 
(c)In addition to being used for irrigation, the water diverted by the Navajo Indian Irrigation Project under subsection (b) may be used within the area served by Navajo Indian Irrigation Project facilities for the following purposes: 
(1)Aquaculture purposes, including the rearing of fish in support of the San Juan River Basin Recovery Implementation Program authorized by Public Law 106–392 (114 Stat. 1602). 
(2)Domestic, industrial, or commercial purposes relating to agricultural production and processing. 
(3) 
(A)The generation of hydroelectric power as an incident to the diversion of water by the Navajo Indian Irrigation Project for authorized purposes. 
(B)Notwithstanding any other provision of law— 
(i)any hydroelectric power generated under this paragraph shall be used or marketed by the Navajo Nation; 
(ii)the Navajo Nation shall retain any revenues from the sale of the hydroelectric power; and 
(iii)the United States shall have no trust obligation to monitor, administer, or account for the revenues received by the Navajo Nation, or the expenditure of the revenues. 
(4)The implementation of the alternate water source provisions described in subparagraph 9.2 of the agreement executed under section 10701(a)(2) of the Northwestern New Mexico Rural Water Projects Act. 
(d)The Navajo Indian Irrigation Project water diverted under subsection (b) may be transferred to areas located within or outside the area served by Navajo Indian Irrigation Project facilities, and within or outside the boundaries of the Navajo Nation, for any beneficial use in accordance with— 
(1)the agreement executed under section 10701(a)(2) of the Northwestern New Mexico Rural Water Projects Act; 
(2)the contract executed under section 10604(a)(2)(B) of that Act; and 
(3)any other applicable law. 
(e)The Secretary may use the capacity of the Navajo Indian Irrigation Project works to convey water supplies for— 
(1)the Navajo-Gallup Water Supply Project under section 10602 of the Northwestern New Mexico Rural Water Projects Act; or 
(2)other nonirrigation purposes authorized under subsection (c) or (d). 
(f) 
(1)Repayment of the costs of construction of the project (as authorized in subsection (a)) shall be in accordance with the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), including section 4(d) of that Act. 
(2)The Secretary shall not reallocate, or require repayment of, construction costs of the Navajo Indian Irrigation Project because of the conveyance of water supplies for nonirrigation purposes under subsection (e).. 
(b)Runoff Above Navajo DamSection 11 of Public Law 87–483 (76 Stat. 100) is amended by adding at the end the following: 
 
(d) 
(1)For purposes of implementing in a year of prospective shortage the water allocation procedures established by subsection (a), the Secretary of the Interior shall determine the quantity of any shortages and the appropriate apportionment of water using the normal diversion requirements on the flow of the San Juan River originating above Navajo Dam based on the following criteria: 
(A)The quantity of diversion or water delivery for the current year anticipated to be necessary to irrigate land in accordance with cropping plans prepared by contractors. 
(B)The annual diversion or water delivery demands for the current year anticipated for non-irrigation uses under water delivery contracts, including contracts authorized by the Northwestern New Mexico Rural Water Projects Act, but excluding any current demand for surface water for placement into aquifer storage for future recovery and use. 
(C)An annual normal diversion demand of 135,000 acre-feet for the initial stage of the San Juan-Chama Project authorized by section 8, which shall be the amount to which any shortage is applied. 
(2)The Secretary shall not include in the normal diversion requirements— 
(A)the quantity of water that reliably can be anticipated to be diverted or delivered under a contract from inflows to the San Juan River arising below Navajo Dam under New Mexico State Engineer File No. 3215; or 
(B)the quantity of water anticipated to be supplied through reuse. 
(e) 
(1)If the Secretary determines that there is a shortage of water under subsection (a), the Secretary shall respond to the shortage in the Navajo Reservoir water supply by curtailing releases and deliveries in the following order: 
(A)The demand for delivery for uses in the State of Arizona under the Navajo-Gallup Water Supply Project authorized by section 10603 of the Northwestern New Mexico Rural Water Projects Act, excluding the quantity of water anticipated to be diverted for the uses from inflows to the San Juan River that arise below Navajo Dam in accordance with New Mexico State Engineer File No. 3215. 
(B)The demand for delivery for uses allocated under paragraph 8.2 of the agreement executed under section 10701(a)(2) of the Northwestern New Mexico Rural Water Projects Act, excluding the quantity of water anticipated to be diverted for such uses under State Engineer File No. 3215. 
(C)The uses in the State of New Mexico that are determined under subsection (d), in accordance with the procedure for apportioning the water supply under subsection (a). 
(2)For any year for which the Secretary determines and responds to a shortage in the Navajo Reservoir water supply, the Secretary shall not deliver, and contractors of the water supply shall not divert, any of the water supply for placement into aquifer storage for future recovery and use. 
(3)To determine the occurrence and amount of any shortage to contracts entered into under this section, the Secretary shall not include as available storage any water stored in a top water bank in Navajo Reservoir established under section 16(a) of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act). 
(f)The Secretary of the Interior shall apportion water under subsections (a), (d), and (e) on an annual volume basis. 
(g)The Secretary of the Interior may revise a determination of shortages, apportionments, or allocations of water under subsections (a), (d), and (e) on the basis of information relating to water supply conditions that was not available at the time at which the determination was made. 
(h)Nothing in this section prohibits the distribution of water in accordance with cooperative water agreements between water users providing for a sharing of water supplies. 
(i)Diversions under New Mexico State Engineer File No. 3215 shall be distributed, to the maximum extent water is available, in proportionate amounts to the diversion demands of contractors and subcontractors of the Navajo Reservoir water supply that are diverting water below Navajo Dam.. 
10403.Effect on Federal water lawUnless expressly provided in this subtitle, nothing in this subtitle modifies, conflicts with, preempts, or otherwise affects— 
(1)the Boulder Canyon Project Act (43 U.S.C. 617 et seq.); 
(2)the Boulder Canyon Project Adjustment Act (54 Stat. 774, chapter 643); 
(3)the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); 
(4)the Act of September 30, 1968 (commonly known as the Colorado River Basin Project Act) (82 Stat. 885); 
(5)Public Law 87–483 (76 Stat. 96); 
(6)the Treaty between the United States of America and Mexico respecting utilization of waters of the Colorado and Tijuana Rivers and of the Rio Grande, signed at Washington February 3, 1944 (59 Stat. 1219); 
(7)the Colorado River Compact of 1922, as approved by the Presidential Proclamation of June 25, 1929 (46 Stat. 3000); 
(8)the Compact; 
(9)the Act of April 6, 1949 (63 Stat. 31, chapter 48); 
(10)the Jicarilla Apache Tribe Water Rights Settlement Act (106 Stat. 2237); or 
(11)section 205 of the Energy and Water Development Appropriations Act, 2005 (118 Stat. 2949). 
IIReclamation Water Settlements Fund  
10501.Reclamation Water Settlements Fund 
(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Reclamation Water Settlements Fund, consisting of— 
(1)such amounts as are deposited to the Fund under subsection (b); and 
(2)any interest earned on investment of amounts in the Fund under subsection (d). 
(b)Deposits to Fund 
(1)In generalFor each of fiscal years 2020 through 2029, the Secretary of the Treasury shall deposit in the Fund, if available, $120,000,000 of the revenues that would otherwise be deposited for the fiscal year in the fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093). 
(2)Availability of amountsAmounts deposited in the Fund under paragraph (1) shall be made available pursuant to this section— 
(A)without further appropriation; and 
(B)in addition to amounts appropriated pursuant to any authorization contained in any other provision of law. 
(c)Expenditures from Fund 
(1)In general 
(A)ExpendituresSubject to subparagraph (B), for each of fiscal years 2020 through 2034, the Secretary may expend from the Fund an amount not to exceed $120,000,000, plus the interest accrued in the Fund, for the fiscal year in which expenditures are made pursuant to paragraphs (2) and (3). 
(B)Additional expendituresThe Secretary may expend more than $120,000,000 for any fiscal year if such amounts are available in the Fund due to expenditures not reaching $120,000,000 for prior fiscal years. 
(2)AuthorityThe Secretary may expend money from the Fund to implement a settlement agreement approved by Congress that resolves, in whole or in part, litigation involving the United States, if the settlement agreement or implementing legislation requires the Bureau of Reclamation to provide financial assistance for, or plan, design, and construct— 
(A)water supply infrastructure; or 
(B)a project— 
(i)to rehabilitate a water delivery system to conserve water; or 
(ii)to restore fish and wildlife habitat or otherwise improve environmental conditions associated with or affected by, or located within the same river basin as, a Federal reclamation project that is in existence on the date of enactment of this Act. 
(3)Use for completion of project and other settlements 
(A)Priorities 
(i)First priority 
(I)In generalThe first priority for expenditure of amounts in the Fund during the entire period in which the Fund is in existence shall be for the purposes described in, and in the order of, clauses (i) through (iv) of subparagraph (B). 
(II)Reserved amountsThe Secretary shall reserve and use amounts deposited into the Fund in accordance with subclause (I). 
(ii)Other purposesAny amounts in the Fund that are not needed for the purposes described in subparagraph (B) may be used for other purposes authorized in paragraph (2). 
(B)Completion of project 
(i)Navajo-Gallup Water Supply Project 
(I)In generalSubject to subclause (II), effective beginning January 1, 2020, if, in the judgment of the Secretary on an annual basis the deadline described in section 10701(e)(1)(A)(ix) is unlikely to be met because a sufficient amount of funding is not otherwise available through appropriations made available pursuant to section 10609(a), the Secretary shall expend from the Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as are necessary to pay the Federal share of the costs, and substantially complete as expeditiously as practicable, the construction of the water supply infrastructure authorized as part of the Project. 
(II)Maximum amount 
(aa)In generalExcept as provided under item (bb), the amount expended under subclause (I) shall not exceed $500,000,000 for the period of fiscal years 2020 through 2029. 
(bb)ExceptionThe limitation on the expenditure amount under item (aa) may be exceeded during the entire period in which the Fund is in existence if such additional funds can be expended without limiting the amounts identified in clauses (ii) through (iv). 
(ii)Other New Mexico settlements 
(I)In generalSubject to subclause (II), effective beginning January 1, 2020, in addition to the funding made available under clause (i), if in the judgment of the Secretary on an annual basis a sufficient amount of funding is not otherwise available through annual appropriations, the Secretary shall expend from the Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as are necessary to pay the Federal share of the remaining costs of implementing the Indian water rights settlement agreements entered into by the State of New Mexico in the Aamodt adjudication and the Abeyta adjudication, if such settlements are subsequently approved and authorized by an Act of Congress and the implementation period has not already expired. 
(II)Maximum amountThe amount expended under subclause (I) shall not exceed $250,000,000. 
(iii)Montana settlements 
(I)In generalSubject to subclause (II), effective beginning January 1, 2020, in addition to funding made available pursuant to clauses (i) and (ii), if in the judgment of the Secretary on an annual basis a sufficient amount of funding is not otherwise available through annual appropriations, the Secretary shall expend from the Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as are necessary to pay the Federal share of the remaining costs of implementing Indian water rights settlement agreements entered into by the State of Montana with the Blackfeet Tribe, the Crow Tribe, or the Gros Ventre and Assiniboine Tribes of the Fort Belknap Indian Reservation in the judicial proceeding entitled In re the General Adjudication of All the Rights to Use Surface and Groundwater in the State of Montana, if a settlement or settlements are subsequently approved and authorized by an Act of Congress and the implementation period has not already expired. 
(II)Maximum amount 
(aa)In generalExcept as provided under item (bb), the amount expended under subclause (I) shall not exceed $350,000,000 for the period of fiscal years 2020 through 2029. 
(bb)ExceptionThe limitation on the expenditure amount under item (aa) may be exceeded during the entire period in which the Fund is in existence if such additional funds can be expended without limiting the amounts identified in clause (i), (ii), and (iv). 
(cc)Other fundingThe Secretary shall ensure that any funding under this clause shall be provided in a manner that does not limit the funding available pursuant to clauses (i) and (ii). 
(iv)Arizona settlement 
(I)In generalSubject to subclause (II), effective beginning January 1, 2020, in addition to funding made available pursuant to clauses (i), (ii), and (iii), if in the judgment of the Secretary on an annual basis a sufficient amount of funding is not otherwise available through annual appropriations, the Secretary shall expend from the Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as are necessary to pay the Federal share of the remaining costs of implementing an Indian water rights settlement agreement entered into by the State of Arizona with the Navajo Nation to resolve the water rights claims of the Nation in the Lower Colorado River basin in Arizona, if a settlement is subsequently approved and authorized by an Act of Congress and the implementation period has not already expired. 
(II)Maximum amount 
(aa)In generalExcept as provided under item (bb), the amount expended under subclause (I) shall not exceed $100,000,000 for the period of fiscal years 2020 through 2029. 
(bb)ExceptionThe limitation on the expenditure amount under item (aa) may be exceeded during the entire period in which the Fund is in existence if such additional funds can be expended without limiting the amounts identified in clauses (i) through (iii). 
(cc)Other fundingThe Secretary shall ensure that any funding under this clause shall be provided in a manner that does not limit the funding available pursuant to clauses (i) and (ii). 
(C)ReversionIf the settlements described in clauses (ii) through (iv) of subparagraph (B) have not been approved and authorized by an Act of Congress by December 31, 2019, the amounts reserved for the settlements shall no longer be reserved by the Secretary pursuant to subparagraph (A)(i) and shall revert to the Fund for any authorized use, as determined by the Secretary. 
(d)Investment of amounts 
(1)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals. 
(2)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund. 
(e)Transfers of amounts 
(1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury. 
(2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred. 
(f)TerminationOn September 30, 2034— 
(1)the Fund shall terminate; and 
(2)the unexpended and unobligated balance of the Fund shall be transferred to the appropriate fund of the Treasury. 
IIINavajo-Gallup Water Supply Project 
10601.PurposesThe purposes of this part are— 
(1)to authorize the Secretary to construct, operate, and maintain the Navajo-Gallup Water Supply Project; 
(2)to allocate the capacity of the Project among the Nation, the City, and the Jicarilla Apache Nation; and 
(3)to authorize the Secretary to enter into Project repayment contracts with the City and the Jicarilla Apache Nation. 
10602.Authorization of Navajo-Gallup Water Supply Project 
(a)In GeneralThe Secretary, acting through the Commissioner of Reclamation, is authorized to design, construct, operate, and maintain the Project in substantial accordance with the preferred alternative in the Draft Impact Statement. 
(b)Project facilitiesTo provide for the delivery of San Juan River water to Project Participants, the Secretary may construct, operate, and maintain the Project facilities described in the preferred alternative in the Draft Impact Statement, including: 
(1)A pumping plant on the San Juan River in the vicinity of Kirtland, New Mexico. 
(2) 
(A)A main pipeline from the San Juan River near Kirtland, New Mexico, to Shiprock, New Mexico, and Gallup, New Mexico, which follows United States Highway 491. 
(B)Any pumping plants associated with the pipeline authorized under subparagraph (A). 
(3) 
(A)A main pipeline from Cutter Reservoir to Ojo Encino, New Mexico, which follows United States Highway 550. 
(B)Any pumping plants associated with the pipeline authorized under subparagraph (A). 
(4) 
(A)Lateral pipelines from the main pipelines to Nation communities in the States of New Mexico and Arizona. 
(B)Any pumping plants associated with the pipelines authorized under subparagraph (A). 
(5)Any water regulation, storage or treatment facility, service connection to an existing public water supply system, power substation, power distribution works, or other appurtenant works (including a building or access road) that is related to the Project facilities authorized by paragraphs (1) through (4), including power transmission facilities and associated wheeling services to connect Project facilities to existing high-voltage transmission facilities and deliver power to the Project. 
(c)Acquisition of land 
(1)In generalThe Secretary is authorized to acquire any land or interest in land that is necessary to construct, operate, and maintain the Project facilities authorized under subsection (b). 
(2)Land of the project participantsAs a condition of construction of the facilities authorized under this part, the Project Participants shall provide all land or interest in land, as appropriate, that the Secretary identifies as necessary for acquisition under this subsection at no cost to the Secretary. 
(3)LimitationThe Secretary may not condemn water rights for purposes of the Project. 
(d)Conditions 
(1)In generalExcept as provided in paragraph (2), the Secretary shall not commence construction of the facilities authorized under subsection (b) until such time as— 
(A)the Secretary executes the Agreement and the Contract; 
(B)the contracts authorized under section 10604 are executed; 
(C)the Secretary— 
(i)completes an environmental impact statement for the Project; and 
(ii)has issued a record of decision that provides for a preferred alternative; and 
(D)the Secretary has entered into an agreement with the State of New Mexico under which the State of New Mexico will provide a share of the construction costs of the Project of not less than $50,000,000, except that the State of New Mexico shall receive credit for funds the State has contributed to construct water conveyance facilities to the Project Participants to the extent that the facilities reduce the cost of the Project as estimated in the Draft Impact Statement. 
(2)ExceptionIf the Jicarilla Apache Nation elects not to enter into a contract pursuant to section 10604, the Secretary, after consulting with the Nation, the City, and the State of New Mexico acting through the Interstate Stream Commission, may make appropriate modifications to the scope of the Project and proceed with Project construction if all other conditions for construction have been satisfied. 
(3)Effect of Indian Self-Determination and Education Assistance ActThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall not apply to the design, construction, operation, maintenance, or replacement of the Project. 
(e)PowerThe Secretary shall reserve, from existing reservations of Colorado River Storage Project power for Bureau of Reclamation projects, up to 26 megawatts of power for use by the Project. 
(f)Conveyance of title to project facilities 
(1)In generalThe Secretary is authorized to enter into separate agreements with the City and the Nation and, on entering into the agreements, shall convey title to each Project facility or section of a Project facility authorized under subsection (b) (including any appropriate interests in land) to the City and the Nation after— 
(A)completion of construction of a Project facility or a section of a Project facility that is operating and delivering water; and 
(B)execution of a Project operations agreement approved by the Secretary and the Project Participants that sets forth— 
(i)any terms and conditions that the Secretary determines are necessary— 
(I)to ensure the continuation of the intended benefits of the Project; and 
(II)to fulfill the purposes of this part; 
(ii)requirements acceptable to the Secretary and the Project Participants for— 
(I)the distribution of water under the Project or section of a Project facility; and 
(II)the allocation and payment of annual operation, maintenance, and replacement costs of the Project or section of a Project facility based on the proportionate uses of Project facilities; and 
(iii)conditions and requirements acceptable to the Secretary and the Project Participants for operating and maintaining each Project facility on completion of the conveyance of title, including the requirement that the City and the Nation shall— 
(I)comply with— 
(aa)the Compact; and 
(bb)other applicable law; and 
(II)be responsible for— 
(aa)the operation, maintenance, and replacement of each Project facility; and 
(bb)the accounting and management of water conveyance and Project finances, as necessary to administer and fulfill the conditions of the Contract executed under section 10604(a)(2)(B). 
(2)Effect of conveyanceThe conveyance of title to each Project facility shall not affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to the use of the water associated with the Project. 
(3)Liability 
(A)In generalEffective on the date of the conveyance authorized by this subsection, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the land, buildings, or facilities conveyed under this subsection, other than damages caused by acts of negligence committed by the United States, or by employees or agents of the United States, prior to the date of conveyance. 
(B)Tort claimsNothing in this section increases the liability of the United States beyond the liability provided in chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act). 
(4)Notice of proposed conveyanceNot later than 45 days before the date of a proposed conveyance of title to any Project facility, the Secretary shall submit to the Committee on Resources of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate notice of the conveyance of each Project facility. 
(g)Colorado river storage project powerThe conveyance of Project facilities under subsection (f) shall not affect the availability of Colorado River Storage Project power to the Project under subsection (e). 
(h)Regional use of project facilities 
(1)In generalSubject to paragraph (2), Project facilities constructed under subsection (b) may be used to treat and convey non-Project water or water that is not allocated by subsection 10603(b) if— 
(A)capacity is available without impairing any water delivery to a Project Participant; and 
(B)the unallocated or non-Project water beneficiary— 
(i)has the right to use the water; 
(ii)agrees to pay the operation, maintenance, and replacement costs assignable to the beneficiary for the use of the Project facilities; and 
(iii)agrees to pay an appropriate fee that may be established by the Secretary to assist in the recovery of any capital cost allocable to that use. 
(2)Effect of paymentsAny payments to the United States or the Nation for the use of unused capacity under this subsection or for water under any subcontract with the Nation or the Jicarilla Apache Nation shall not alter the construction repayment requirements or the operation, maintenance, and replacement payment requirements of the Project Participants. 
10603.Delivery and use of Navajo-Gallup Water Supply Project water 
(a)Use of project water 
(1)In generalIn accordance with this subtitle and other applicable law, water supply from the Project shall be used for municipal, industrial, commercial, domestic, and stock watering purposes. 
(2)Use on certain land 
(A)In generalSubject to subparagraph (B), the Nation may use Project water allocations on— 
(i)land held by the United States in trust for the Nation and members of the Nation; and 
(ii)land held in fee by the Nation. 
(B)TransferThe Nation may transfer the purposes and places of use of the allocated water in accordance with the Agreement and applicable law. 
(3)Hydroelectric power 
(A)In generalHydroelectric power may be generated as an incident to the delivery of Project water for authorized purposes under paragraph (1). 
(B)AdministrationNotwithstanding any other provision of law— 
(i)any hydroelectric power generated under this paragraph shall be used or marketed by the Nation; 
(ii)the Nation shall retain any revenues from the sale of the hydroelectric power; and 
(iii)the United States shall have no trust obligation or other obligation to monitor, administer, or account for the revenues received by the Nation, or the expenditure of the revenues. 
(4)Storage 
(A)In generalSubject to subparagraph (B), any water contracted for delivery under paragraph (1) that is not needed for current water demands or uses may be delivered by the Project for placement in underground storage in the State of New Mexico for future recovery and use. 
(B)State approvalDelivery of water under subparagraph (A) is subject to— 
(i)approval by the State of New Mexico under applicable provisions of State law relating to aquifer storage and recovery; and 
(ii)the provisions of the Agreement and this subtitle. 
(b)Project water and capacity allocations 
(1)DiversionSubject to availability and consistent with Federal and State law, the Project may divert from the Navajo Reservoir and the San Juan River a quantity of water to be allocated and used consistent with the Agreement and this subtitle, that does not exceed in any 1 year, the lesser of— 
(A)37,760 acre-feet of water; or 
(B)the quantity of water necessary to supply a depletion from the San Juan River of 35,890 acre-feet. 
(2)Project delivery capacity allocations 
(A)In generalThe capacity of the Project shall be allocated to the Project Participants in accordance with subparagraphs (B) through (E), other provisions of this subtitle, and other applicable law. 
(B)Delivery capacity allocation to the CityThe Project may deliver at the point of diversion from the San Juan River not more than 7,500 acre-feet of water in any 1 year for which the City has secured rights for the use of the City. 
(C)Delivery capacity allocation to Navajo Nation communities in New MexicoFor use by the Nation in the State of New Mexico, the Project may deliver water out of the water rights held by the Secretary for the Nation and confirmed under this subtitle, at the points of diversion from the San Juan River or at Navajo Reservoir in any 1 year, the lesser of— 
(i)22,650 acre-feet of water; or 
(ii)the quantity of water necessary to supply a depletion from the San Juan River of 20,780 acre-feet of water. 
(D)Delivery capacity allocation to Navajo Nation communities in ArizonaSubject to subsection (c), the Project may deliver at the point of diversion from the San Juan River not more than 6,411 acre-feet of water in any 1 year for use by the Nation in the State of Arizona. 
(E)Delivery capacity allocation to Jicarilla Apache NationThe Project may deliver at Navajo Reservoir not more than 1,200 acre-feet of water in any 1 year of the water rights of the Jicarilla Apache Nation, held by the Secretary and confirmed by the Jicarilla Apache Tribe Water Rights Settlement Act (Public Law 102–441; 106 Stat. 2237), for use by the Jicarilla Apache Nation in the southern portion of the Jicarilla Apache Nation Reservation in the State of New Mexico. 
(3)Use in excess of delivery capacity allocation quantityNotwithstanding each delivery capacity allocation quantity limit described in subparagraphs (B), (C), and (E) of paragraph (2), the Secretary may authorize a Project Participant to exceed the delivery capacity allocation quantity limit of that Project Participant if— 
(A)delivery capacity is available without impairing any water delivery to any other Project Participant; and 
(B)the Project Participant benefitting from the increased allocation of delivery capacity— 
(i)has the right under applicable law to use the additional water; 
(ii)agrees to pay the operation, maintenance, and replacement costs relating to the additional use of any Project facility; and 
(iii)agrees, if the Project title is held by the Secretary, to pay a fee established by the Secretary to assist in recovering capital costs relating to that additional use. 
(c)Conditions for use in Arizona 
(1)RequirementsProject water shall not be delivered for use by any community of the Nation located in the State of Arizona under subsection (b)(2)(D) until— 
(A)the Nation and the State of Arizona have entered into a water rights settlement agreement approved by an Act of Congress that settles and waives the Nation’s claims to water in the Lower Basin and the Little Colorado River Basin in the State of Arizona, including those of the United States on the Nation’s behalf; and 
(B)the Secretary and the Navajo Nation have entered into a Navajo Reservoir water supply delivery contract for the physical delivery and diversion of water via the Project from the San Juan River system to supply uses in the State of Arizona. 
(2)Accounting of uses in Arizona 
(A)In generalPursuant to paragraph (1) and notwithstanding any other provision of law, water may be diverted by the Project from the San Juan River in the State of New Mexico in accordance with an appropriate permit issued under New Mexico law for use in the State of Arizona within the Navajo Reservation in the Lower Basin; provided that any depletion of water that results from the diversion of water by the Project from the San Juan River in the State of New Mexico for uses within the State of Arizona (including depletion incidental to the diversion, impounding, or conveyance of water in the State of New Mexico for uses in the State of Arizona) shall be administered and accounted for as either— 
(i)a part of, and charged against, the available consumptive use apportionment made to the State of Arizona by Article III(a) of the Compact and to the Upper Basin by Article III(a) of the Colorado River Compact, in which case any water so diverted by the Project into the Lower Basin for use within the State of Arizona shall not be credited as water reaching Lee Ferry pursuant to Article III(c) and III(d) of the Colorado River Compact; or 
(ii)subject to subparagraph (B), a part of, and charged against, the consumptive use apportionment made to the Lower Basin by Article III(a) of the Colorado River Compact, in which case it shall— 
(I)be a part of the Colorado River water that is apportioned to the State of Arizona in Article II(B) of the Consolidated Decree of the Supreme Court of the United States in Arizona v. California (547 U.S. 150) (as may be amended or supplemented); 
(II)be credited as water reaching Lee Ferry pursuant to Article III(c) and III(d) of the Colorado River Compact; and 
(III)be accounted as the water identified in section 104(a)(1)(B)(ii) of the Arizona Water Settlements Act, (118 Stat. 3478). 
(B)LimitationNotwithstanding subparagraph (A)(ii), no water diverted by the Project shall be accounted for pursuant to subparagraph (A)(ii) until such time that— 
(i)the Secretary has developed and, as necessary and appropriate, modified, in consultation with the Upper Colorado River Commission and the Governors’ Representatives on Colorado River Operations from each State signatory to the Colorado River Compact, all operational and decisional criteria, policies, contracts, guidelines or other documents that control the operations of the Colorado River System reservoirs and diversion works, so as to adjust, account for, and offset the diversion of water apportioned to the State of Arizona, pursuant to the Boulder Canyon Project Act (43 U.S.C. 617 et seq.), from a point of diversion on the San Juan River in New Mexico; provided that all such modifications shall be consistent with the provisions of this Section, and the modifications made pursuant to this clause shall be applicable only for the duration of any such diversions pursuant to section 10603(c)(2)(A)(ii); and 
(ii)Article II(B) of the Decree of the Supreme Court of the United States in Arizona v. California (547 U.S. 150 as may be amended or supplemented) is administered so that diversions from the main stream for the Central Arizona Project, as served under existing contracts with the United States by diversion works heretofore constructed, shall be limited and reduced to offset any diversions made pursuant to section 10603(c)(2)(A)(ii) of this Act. This clause shall not affect, in any manner, the amount of water apportioned to Arizona pursuant to the Boulder Canyon Project Act (43 U.S.C. 617 et seq.), or amend any provisions of said decree or the Colorado River Basin Project Act (43 U.S.C. 1501 et. seq.). 
(3)Upper basin protections 
(A)ConsultationsHenceforth, in any consultation pursuant to 16 U.S.C. 1536(a) with respect to water development in the San Juan River Basin, the Secretary shall confer with the States of Colorado and New Mexico, consistent with the provisions of section 5 of the Principles for Conducting Endangered Species Act Section 7 Consultations on Water Development and Water Management Activities Affecting Endangered Fish Species in the San Juan River Basin as adopted by the Coordination Committee, San Juan River Basin Recovery Implementation Program, on June 19, 2001, and as may be amended or modified. 
(B)Preservation of existing rightsRights to the consumptive use of water available to the Upper Basin from the Colorado River System under the Colorado River Compact and the Compact shall not be reduced or prejudiced by any use of water pursuant to subsection 10603(c). Nothing in this Act shall be construed so as to impair, conflict with, or otherwise change the duties and powers of the Upper Colorado River Commission. 
(d)Forbearance 
(1)In generalSubject to paragraphs (2) and (3), during any year in which a shortage to the normal diversion requirement for any use relating to the Project within the State of Arizona occurs (as determined under section 11 of Public Law 87–483 (76 Stat. 99)), the Nation may temporarily forbear the delivery of the water supply of the Navajo Reservoir for uses in the State of New Mexico under the apportionments of water to the Navajo Indian Irrigation Project and the normal diversion requirements of the Project to allow an equivalent quantity of water to be delivered from the Navajo Reservoir water supply for municipal and domestic uses of the Nation in the State of Arizona under the Project. 
(2)Limitation of forbearanceThe Nation may forebear the delivery of water under paragraph (1) of a quantity not exceeding the quantity of the shortage to the normal diversion requirement for any use relating to the Project within the State of Arizona. 
(3)EffectThe forbearance of the delivery of water under paragraph (1) shall be subject to the requirements in subsection (c). 
(e)EffectNothing in this subtitle— 
(1)authorizes the marketing, leasing, or transfer of the water supplies made available to the Nation under the Contract to non-Navajo water users in States other than the State of New Mexico; or 
(2)authorizes the forbearance of water uses in the State of New Mexico to allow uses of water in other States other than as authorized under subsection (d). 
(f)Colorado River CompactsNotwithstanding any other provision of law— 
(1)water may be diverted by the Project from the San Juan River in the State of New Mexico for use within New Mexico in the lower basin, as that term is used in the Colorado River Compact; 
(2)any water diverted under paragraph (1) shall be a part of, and charged against, the consumptive use apportionment made to the State of New Mexico by Article III(a) of the Compact and to the upper basin by Article III(a) of the Colorado River Compact; and 
(3)any water so diverted by the Project into the lower basin within the State of New Mexico shall not be credited as water reaching Lee Ferry pursuant to Articles III(c) and III(d) of the Colorado River Compact. 
(g)Payment of operation, maintenance, and replacement costs 
(1)In generalThe Secretary is authorized to pay the operation, maintenance, and replacement costs of the Project allocable to the Project Participants under section 10604 until the date on which the Secretary declares any section of the Project to be substantially complete and delivery of water generated by, and through, that section of the Project can be made to a Project participant. 
(2)Project Participant paymentsBeginning on the date described in paragraph (1), each Project Participant shall pay all allocated operation, maintenance, and replacement costs for that substantially completed section of the Project, in accordance with contracts entered into pursuant to section 10604, except as provided in section 10604(f). 
(h)No precedentNothing in this Act shall be construed as authorizing or establishing a precedent for any type of transfer of Colorado River System water between the Upper Basin and Lower Basin. Nor shall anything in this Act be construed as expanding the Secretary’s authority in the Upper Basin. 
(i)Unique situationDiversions by the Project consistent with this section address critical tribal and non-Indian water supply needs under unique circumstances, which include, among other things— 
(1)the intent to benefit an American Indian tribe; 
(2)the Navajo Nation’s location in both the Upper and Lower Basin; 
(3)the intent to address critical Indian water needs in the State of Arizona and Indian and non-Indian water needs in the State of New Mexico, 
(4)the location of the Navajo Nation’s capital city of Window Rock in the State of Arizona in close proximity to the border of the State of New Mexico and the pipeline route for the Project; 
(5)the lack of other reasonable options available for developing a firm, sustainable supply of municipal water for the Navajo Nation at Window Rock in the State of Arizona; and 
(6)the limited volume of water to be diverted by the Project to supply municipal uses in the Window Rock area in the State of Arizona. 
(j)ConsensusCongress notes the consensus of the Governors’ Representatives on Colorado River Operations of the States that are signatory to the Colorado River Compact regarding the diversions authorized for the Project under this section. 
(k)Efficient useThe diversions and uses authorized for the Project under this Section represent unique and efficient uses of Colorado River apportionments in a manner that Congress has determined would be consistent with the obligations of the United States to the Navajo Nation. 
10604.Project contracts 
(a)Navajo Nation contract 
(1)Hydrologic determinationCongress recognizes that the Hydrologic Determination necessary to support approval of the Contract has been completed. 
(2)Contract approval 
(A)Approval 
(i)In generalExcept to the extent that any provision of the Contract conflicts with this subtitle, Congress approves, ratifies, and confirms the Contract. 
(ii)AmendmentsTo the extent any amendment is executed to make the Contract consistent with this subtitle, that amendment is authorized, ratified, and confirmed. 
(B)Execution of contractThe Secretary, acting on behalf of the United States, shall enter into the Contract to the extent that the Contract does not conflict with this subtitle (including any amendment that is required to make the Contract consistent with this subtitle). 
(3)Nonreimbursability of allocated costsThe following costs shall be nonreimbursable and not subject to repayment by the Nation or any other Project beneficiary: 
(A)Any share of the construction costs of the Nation relating to the Project authorized by section 10602(a). 
(B)Any costs relating to the construction of the Navajo Indian Irrigation Project that may otherwise be allocable to the Nation for use of any facility of the Navajo Indian Irrigation Project to convey water to each Navajo community under the Project. 
(C)Any costs relating to the construction of Navajo Dam that may otherwise be allocable to the Nation for water deliveries under the Contract. 
(4)Operation, maintenance, and replacement obligationSubject to subsection (f), the Contract shall include provisions under which the Nation shall pay any costs relating to the operation, maintenance, and replacement of each facility of the Project that are allocable to the Nation. 
(5)Limitation, cancellation, termination, and rescissionThe Contract may be limited by a term of years, canceled, terminated, or rescinded only by an Act of Congress. 
(b)City of Gallup contract 
(1)Contract authorizationConsistent with this subtitle, the Secretary is authorized to enter into a repayment contract with the City that requires the City— 
(A)to repay, within a 50-year period, the share of the construction costs of the City relating to the Project, with interest as provided under section 10305; and 
(B)consistent with section 10603(g), to pay the operation, maintenance, and replacement costs of the Project that are allocable to the City. 
(2)Contract prepayment 
(A)In generalThe contract authorized under paragraph (1) may allow the City to satisfy the repayment obligation of the City for construction costs of the Project on the payment of the share of the City prior to the initiation of construction. 
(B)AmountThe amount of the share of the City described in subparagraph (A) shall be determined by agreement between the Secretary and the City. 
(C)Repayment obligationAny repayment obligation established by the Secretary and the City pursuant to subparagraph (A) shall be subject to a final cost allocation by the Secretary on project completion and to the limitations set forth in paragraph (3). 
(3)Share of construction costs 
(A)In generalSubject to subparagraph (B), the Secretary shall determine the share of the construction costs of the Project allocable to the City and establish the percentage of the allocated construction costs that the City shall be required to repay pursuant to the contract entered into under paragraph (1), based on the ability of the City to pay. 
(B)Minimum percentageNotwithstanding subparagraph (A), the repayment obligation of the City shall be at least 25 percent of the construction costs of the Project that are allocable to the City, but shall in no event exceed 35 percent. 
(4)Excess construction costsAny construction costs of the Project allocable to the City in excess of the repayment obligation of the City, as determined under paragraph (3), shall be nonreimbursable. 
(5)Grant fundsA grant from any other Federal source shall not be credited toward the amount required to be repaid by the City under a repayment contract. 
(6)Title transferIf title is transferred to the City prior to repayment under section 10602(f), the City shall be required to provide assurances satisfactory to the Secretary of fulfillment of the remaining repayment obligation of the City. 
(7)Water delivery subcontractThe Secretary shall not enter into a contract under paragraph (1) with the City until the City has secured a water supply for the City's portion of the Project described in section 10603(b)(2)(B), by entering into, as approved by the Secretary, a water delivery subcontract for a period of not less than 40 years beginning on the date on which the construction of any facility of the Project serving the City is completed, with— 
(A)the Nation, as authorized by the Contract; 
(B)the Jicarilla Apache Nation, as authorized by the settlement contract between the United States and the Jicarilla Apache Tribe, authorized by the Jicarilla Apache Tribe Water Rights Settlement Act (Public Law 102–441; 106 Stat. 2237); or 
(C)an acquired alternate source of water, subject to approval of the Secretary and the State of New Mexico, acting through the New Mexico Interstate Stream Commission and the New Mexico State Engineer. 
(c)Jicarilla Apache Nation contract 
(1)Contract authorizationConsistent with this subtitle, the Secretary is authorized to enter into a repayment contract with the Jicarilla Apache Nation that requires the Jicarilla Apache Nation— 
(A)to repay, within a 50-year period, the share of any construction cost of the Jicarilla Apache Nation relating to the Project, with interest as provided under section 10305; and 
(B)consistent with section 10603(g), to pay the operation, maintenance, and replacement costs of the Project that are allocable to the Jicarilla Apache Nation. 
(2)Contract prepayment 
(A)In generalThe contract authorized under paragraph (1) may allow the Jicarilla Apache Nation to satisfy the repayment obligation of the Jicarilla Apache Nation for construction costs of the Project on the payment of the share of the Jicarilla Apache Nation prior to the initiation of construction. 
(B)AmountThe amount of the share of Jicarilla Apache Nation described in subparagraph (A) shall be determined by agreement between the Secretary and the Jicarilla Apache Nation. 
(C)Repayment obligationAny repayment obligation established by the Secretary and the Jicarilla Apache Nation pursuant to subparagraph (A) shall be subject to a final cost allocation by the Secretary on project completion and to the limitations set forth in paragraph (3). 
(3)Share of construction costs 
(A)In generalSubject to subparagraph (B), the Secretary shall determine the share of the construction costs of the Project allocable to the Jicarilla Apache Nation and establish the percentage of the allocated construction costs of the Jicarilla Apache Nation that the Jicarilla Apache Nation shall be required to repay based on the ability of the Jicarilla Apache Nation to pay. 
(B)Minimum percentageNotwithstanding subparagraph (A), the repayment obligation of the Jicarilla Apache Nation shall be at least 25 percent of the construction costs of the Project that are allocable to the Jicarilla Apache Nation, but shall in no event exceed 35 percent. 
(4)Excess construction costsAny construction costs of the Project allocable to the Jicarilla Apache Nation in excess of the repayment obligation of the Jicarilla Apache Nation as determined under paragraph (3), shall be nonreimbursable. 
(5)Grant fundsA grant from any other Federal source shall not be credited toward the share of the Jicarilla Apache Nation of construction costs. 
(6)Navajo Indian Irrigation Project costsThe Jicarilla Apache Nation shall have no obligation to repay any Navajo Indian Irrigation Project construction costs that might otherwise be allocable to the Jicarilla Apache Nation for use of the Navajo Indian Irrigation Project facilities to convey water to the Jicarilla Apache Nation, and any such costs shall be nonreimbursable. 
(d)Capital cost allocations 
(1)In generalFor purposes of estimating the capital repayment requirements of the Project Participants under this section, the Secretary shall review and, as appropriate, update the Draft Impact Statement allocating capital construction costs for the Project. 
(2)Final cost allocationThe repayment contracts entered into with Project Participants under this section shall require that the Secretary perform a final cost allocation when construction of the Project is determined to be substantially complete. 
(3)Repayment obligationThe Secretary shall determine the repayment obligation of the Project Participants based on the final cost allocation identifying reimbursable and nonreimbursable capital costs of the Project consistent with this subtitle. 
(e)Operation, maintenance, and replacement cost allocationsFor purposes of determining the operation, maintenance, and replacement obligations of the Project Participants under this section, the Secretary shall review and, as appropriate, update the Draft Impact Statement that allocates operation, maintenance, and replacement costs for the Project. 
(f)Temporary waivers of payments 
(1)In generalOn the date on which the Secretary declares a section of the Project to be substantially complete and delivery of water generated by and through that section of the Project can be made to the Nation, the Secretary may waive, for a period of not more than 10 years, the operation, maintenance, and replacement costs allocable to the Nation for that section of the Project that the Secretary determines are in excess of the ability of the Nation to pay. 
(2)Subsequent payment by NationAfter a waiver under paragraph (1), the Nation shall pay all allocated operation, maintenance, and replacement costs of that section of the Project. 
(3)Payment by United StatesAny operation, maintenance, or replacement costs waived by the Secretary under paragraph (1) shall be paid by the United States and shall be nonreimbursable. 
(4)Effect on contractsFailure of the Secretary to waive costs under paragraph (1) because of a lack of availability of Federal funding to pay the costs under paragraph (3) shall not alter the obligations of the Nation or the United States under a repayment contract. 
(5)Termination of authorityThe authority of the Secretary to waive costs under paragraph (1) with respect to a Project facility transferred to the Nation under section 10602(f) shall terminate on the date on which the Project facility is transferred. 
(g)Project construction committeeThe Secretary shall facilitate the formation of a project construction committee with the Project Participants and the State of New Mexico— 
(1)to review cost factors and budgets for construction and operation and maintenance activities; 
(2)to improve construction management through enhanced communication; and 
(3)to seek additional ways to reduce overall Project costs. 
10605. Navajo Nation Municipal Pipeline 
(a)Use of navajo nation pipelineIn addition to use of the Navajo Nation Municipal Pipeline to convey the Animas-La Plata Project water of the Nation, the Nation may use the Navajo Nation Municipal Pipeline to convey non-Animas La Plata Project water for municipal and industrial purposes. 
(b)Conveyance of title to pipeline 
(1)In generalOn completion of the Navajo Nation Municipal Pipeline, the Secretary may enter into separate agreements with the City of Farmington, New Mexico and the Nation to convey title to each portion of the Navajo Nation Municipal Pipeline facility or section of the Pipeline to the City of Farmington and the Nation after execution of a Project operations agreement approved by the Secretary, the Nation, and the City of Farmington that sets forth any terms and conditions that the Secretary determines are necessary. 
(2)Conveyance to the City of Farmington or Navajo NationIn conveying title to the Navajo Nation Municipal Pipeline under this subsection, the Secretary shall convey— 
(A)to the City of Farmington, the facilities and any land or interest in land acquired by the United States for the construction, operation, and maintenance of the Pipeline that are located within the corporate boundaries of the City; and 
(B)to the Nation, the facilities and any land or interests in land acquired by the United States for the construction, operation, and maintenance of the Pipeline that are located outside the corporate boundaries of the City of Farmington. 
(3)Effect of conveyanceThe conveyance of title to the Pipeline shall not affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to the use of water associated with the Animas-La Plata Project. 
(4)Liability 
(A)In generalEffective on the date of the conveyance authorized by this subsection, the United States shall not be held liable by any court for damages of any kind arising out of any act, omission, or occurrence relating to the land, buildings, or facilities conveyed under this subsection, other than damages caused by acts of negligence committed by the United States or by employees or agents of the United States prior to the date of conveyance. 
(B)Tort claimsNothing in this subsection increases the liability of the United States beyond the liability provided under chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act). 
(5)Notice of proposed conveyanceNot later than 45 days before the date of a proposed conveyance of title to the Pipeline, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, notice of the conveyance of the Pipeline. 
10606.Authorization of conjunctive use wells 
(a)Conjunctive groundwater development planNot later than 1 year after the date of enactment of this Act, the Nation, in consultation with the Secretary, shall complete a conjunctive groundwater development plan for the wells described in subsections (b) and (c). 
(b)Wells in the San Juan River BasinIn accordance with the conjunctive groundwater development plan, the Secretary may construct or rehabilitate wells and related pipeline facilities to provide capacity for the diversion and distribution of not more than 1,670 acre-feet of groundwater in the San Juan River Basin in the State of New Mexico for municipal and domestic uses. 
(c)Wells in the little Colorado and rio grande basins 
(1)In generalIn accordance with the Project and conjunctive groundwater development plan for the Nation, the Secretary may construct or rehabilitate wells and related pipeline facilities to provide capacity for the diversion and distribution of— 
(A)not more than 680 acre-feet of groundwater in the Little Colorado River Basin in the State of New Mexico; 
(B)not more than 80 acre-feet of groundwater in the Rio Grande Basin in the State of New Mexico; and 
(C)not more than 770 acre-feet of groundwater in the Little Colorado River Basin in the State of Arizona. 
(2)UseGroundwater diverted and distributed under paragraph (1) shall be used for municipal and domestic uses. 
(d)Acquisition of land 
(1)In generalExcept as provided in paragraph (2), the Secretary may acquire any land or interest in land that is necessary for the construction, operation, and maintenance of the wells and related pipeline facilities authorized under subsections (b) and (c). 
(2)LimitationNothing in this subsection authorizes the Secretary to condemn water rights for the purposes described in paragraph (1). 
(e)ConditionThe Secretary shall not commence any construction activity relating to the wells described in subsections (b) and (c) until the Secretary executes the Agreement. 
(f)Conveyance of wells 
(1)In generalOn the determination of the Secretary that the wells and related facilities are substantially complete and delivery of water generated by the wells can be made to the Nation, an agreement with the Nation shall be entered into, to convey to the Nation title to— 
(A)any well or related pipeline facility constructed or rehabilitated under subsections (a) and (b) after the wells and related facilities have been completed; and 
(B)any land or interest in land acquired by the United States for the construction, operation, and maintenance of the well or related pipeline facility. 
(2)Operation, maintenance, and replacement 
(A)In generalThe Secretary is authorized to pay operation and maintenance costs for the wells and related pipeline facilities authorized under this subsection until title to the facilities is conveyed to the Nation. 
(B)Subsequent assumption by NationOn completion of a conveyance of title under paragraph (1), the Nation shall assume all responsibility for the operation and maintenance of the well or related pipeline facility conveyed. 
(3)Effect of conveyanceThe conveyance of title to the Nation of the conjunctive use wells under paragraph (1) shall not affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(g)Use of project facilitiesThe capacities of the treatment facilities, main pipelines, and lateral pipelines of the Project authorized by section 10602(b) may be used to treat and convey groundwater to Nation communities if the Nation provides for payment of the operation, maintenance, and replacement costs associated with the use of the facilities or pipelines. 
(h)LimitationsThe diversion and use of groundwater by wells constructed or rehabilitated under this section shall be made in a manner consistent with applicable Federal and State law. 
10607.San Juan River Navajo Irrigation Projects 
(a)RehabilitationSubject to subsection (b), the Secretary shall rehabilitate— 
(1)the Fruitland-Cambridge Irrigation Project to serve not more than 3,335 acres of land, which shall be considered to be the total serviceable area of the project; and 
(2)the Hogback-Cudei Irrigation Project to serve not more than 8,830 acres of land, which shall be considered to be the total serviceable area of the project. 
(b)ConditionThe Secretary shall not commence any construction activity relating to the rehabilitation of the Fruitland-Cambridge Irrigation Project or the Hogback-Cudei Irrigation Project under subsection (a) until the Secretary executes the Agreement. 
(c)Operation, maintenance, and replacement obligationThe Nation shall continue to be responsible for the operation, maintenance, and replacement of each facility rehabilitated under this section. 
10608.Other irrigation projects 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the State of New Mexico (acting through the Interstate Stream Commission) and the Non-Navajo Irrigation Districts that elect to participate, shall— 
(1)conduct a study of Non-Navajo Irrigation District diversion and ditch facilities; and 
(2)based on the study, identify and prioritize a list of projects, with associated cost estimates, that are recommended to be implemented to repair, rehabilitate, or reconstruct irrigation diversion and ditch facilities to improve water use efficiency. 
(b)GrantsThe Secretary may provide grants to, and enter into cooperative agreements with, the Non-Navajo Irrigation Districts to plan, design, or otherwise implement the projects identified under subsection (a)(2). 
(c)Cost-sharing 
(1)Federal shareThe Federal share of the total cost of carrying out a project under subsection (b) shall be not more than 50 percent, and shall be nonreimbursable. 
(2)FormThe non-Federal share required under paragraph (1) may be in the form of in-kind contributions, including the contribution of any valuable asset or service that the Secretary determines would substantially contribute to a project carried out under subsection (b). 
(3)State contributionThe Secretary may accept from the State of New Mexico a partial or total contribution toward the non-Federal share for a project carried out under subsection (b). 
10609.Authorization of appropriations 
(a)Authorization of appropriations for Navajo-Gallup Water Supply Project 
(1)In generalThere is authorized to be appropriated to the Secretary to plan, design, and construct the Project $870,000,000 for the period of fiscal years 2009 through 2024, to remain available until expended. 
(2)AdjustmentsThe amount under paragraph (1) shall be adjusted by such amounts as may be required by reason of changes since 2007 in construction costs, as indicated by engineering cost indices applicable to the types of construction involved. 
(3)UseIn addition to the uses authorized under paragraph (1), amounts made available under that paragraph may be used for the conduct of related activities to comply with Federal environmental laws. 
(4)Operation and maintenance 
(A)In generalThere are authorized to be appropriated such sums as are necessary to operate and maintain the Project consistent with this subtitle. 
(B)ExpirationThe authorization under subparagraph (A) shall expire 10 years after the year the Secretary declares the Project to be substantially complete. 
(b)Appropriations for conjunctive use wells 
(1)San Juan wellsThere is authorized to be appropriated to the Secretary for the construction or rehabilitation and operation and maintenance of conjunctive use wells under section 10606(b) $30,000,000, as adjusted under paragraph (3), for the period of fiscal years 2009 through 2019. 
(2)Wells in the little Colorado and rio grande basinsThere are authorized to be appropriated to the Secretary for the construction or rehabilitation and operation and maintenance of conjunctive use wells under section 10606(c) such sums as are necessary for the period of fiscal years 2009 through 2024. 
(3)AdjustmentsThe amount under paragraph (1) shall be adjusted by such amounts as may be required by reason of changes since 2008 in construction costs, as indicated by engineering cost indices applicable to the types of construction or rehabilitation involved. 
(4)Nonreimbursable expendituresAmounts made available under paragraphs (1) and (2) shall be nonreimbursable to the United States. 
(5)UseIn addition to the uses authorized under paragraphs (1) and (2), amounts made available under that paragraph may be used for the conduct of related activities to comply with Federal environmental laws. 
(6)LimitationAppropriations authorized under paragraph (1) shall not be used for operation or maintenance of any conjunctive use wells at a time in excess of 3 years after the well is declared substantially complete. 
(c)San Juan River Irrigation Projects 
(1)In generalThere are authorized to be appropriated to the Secretary— 
(A)to carry out section 10607(a)(1), not more than $7,700,000, as adjusted under paragraph (2), for the period of fiscal years 2009 through 2016, to remain available until expended; and 
(B)to carry out section 10607(a)(2), not more than $15,400,000, as adjusted under paragraph (2), for the period of fiscal years 2009 through 2019, to remain available until expended. 
(2)AdjustmentThe amounts made available under paragraph (1) shall be adjusted by such amounts as may be required by reason of changes since January 1, 2004, in construction costs, as indicated by engineering cost indices applicable to the types of construction involved in the rehabilitation. 
(3)Nonreimbursable expendituresAmounts made available under this subsection shall be nonreimbursable to the United States. 
(d)Other irrigation projectsThere are authorized to be appropriated to the Secretary to carry out section 10608 $11,000,000 for the period of fiscal years 2009 through 2019. 
(e)Cultural resources 
(1)In generalThe Secretary may use not more than 2 percent of amounts made available under subsections (a), (b), and (c) for the survey, recovery, protection, preservation, and display of archaeological resources in the area of a Project facility or conjunctive use well. 
(2)Nonreimbursable expendituresAny amounts made available under paragraph (1) shall be nonreimbursable. 
(f)Fish and wildlife facilities 
(1)In generalIn association with the development of the Project, the Secretary may use not more than 4 percent of amounts made available under subsections (a), (b), and (c) to purchase land and construct and maintain facilities to mitigate the loss of, and improve conditions for the propagation of, fish and wildlife if any such purchase, construction, or maintenance will not affect the operation of any water project or use of water. 
(2)Nonreimbursable expendituresAny amounts expended under paragraph (1) shall be nonreimbursable. 
IVNavajo Nation water rights 
10701.Agreement 
(a)Agreement approval 
(1)Approval by congressExcept to the extent that any provision of the Agreement conflicts with this subtitle, Congress approves, ratifies, and confirms the Agreement (including any amendments to the Agreement that are executed to make the Agreement consistent with this subtitle). 
(2)Execution by secretaryThe Secretary shall enter into the Agreement to the extent that the Agreement does not conflict with this subtitle, including— 
(A)any exhibits to the Agreement requiring the signature of the Secretary; and 
(B)any amendments to the Agreement necessary to make the Agreement consistent with this subtitle. 
(3)Authority of secretaryThe Secretary may carry out any action that the Secretary determines is necessary or appropriate to implement the Agreement, the Contract, and this section. 
(4)Administration of navajo reservoir releasesThe State of New Mexico may administer water that has been released from storage in Navajo Reservoir in accordance with subparagraph 9.1 of the Agreement. 
(b)Water available under contract 
(1)Quantities of water available 
(A)In generalWater shall be made available annually under the Contract for projects in the State of New Mexico supplied from the Navajo Reservoir and the San Juan River (including tributaries of the River) under New Mexico State Engineer File Numbers 2849, 2883, and 3215 in the quantities described in subparagraph (B). 
(B)Water quantitiesThe quantities of water referred to in subparagraph (A) are as follows: 
 
 
Diversion (acre-feet/year)Depletion (acre-feet/year) 
 
Navajo Indian Irrigation Project508,000270,000 
Navajo-Gallup Water Supply Project22,65020,780 
Animas-La Plata Project4,6802,340 
Total535,330293,120 
(C)Maximum quantityA diversion of water to the Nation under the Contract for a project described in subparagraph (B) shall not exceed the quantity of water necessary to supply the amount of depletion for the project. 
(D)Terms, conditions, and limitationsThe diversion and use of water under the Contract shall be subject to and consistent with the terms, conditions, and limitations of the Agreement, this subtitle, and any other applicable law. 
(2)Amendments to contractThe Secretary, with the consent of the Nation, may amend the Contract if the Secretary determines that the amendment is— 
(A)consistent with the Agreement; and 
(B)in the interest of conserving water or facilitating beneficial use by the Nation or a subcontractor of the Nation. 
(3)Rights of the NationThe Nation may, under the Contract— 
(A)use tail water, wastewater, and return flows attributable to a use of the water by the Nation or a subcontractor of the Nation if— 
(i)the depletion of water does not exceed the quantities described in paragraph (1); and 
(ii)the use of tail water, wastewater, or return flows is consistent with the terms, conditions, and limitations of the Agreement, and any other applicable law; and 
(B)change a point of diversion, change a purpose or place of use, and transfer a right for depletion under this subtitle (except for a point of diversion, purpose or place of use, or right for depletion for use in the State of Arizona under section 10603(b)(2)(D)), to another use, purpose, place, or depletion in the State of New Mexico to meet a water resource or economic need of the Nation if— 
(i)the change or transfer is subject to and consistent with the terms of the Agreement, the Partial Final Decree described in paragraph 3.0 of the Agreement, the Contract, and any other applicable law; and 
(ii)a change or transfer of water use by the Nation does not alter any obligation of the United States, the Nation, or another party to pay or repay project construction, operation, maintenance, or replacement costs under this subtitle and the Contract. 
(c)Subcontracts 
(1)In general 
(A)Subcontracts between nation and third partiesThe Nation may enter into subcontracts for the delivery of Project water under the Contract to third parties for any beneficial use in the State of New Mexico (on or off land held by the United States in trust for the Nation or a member of the Nation or land held in fee by the Nation). 
(B)Approval requiredA subcontract entered into under subparagraph (A) shall not be effective until approved by the Secretary in accordance with this subsection and the Contract. 
(C)SubmittalThe Nation shall submit to the Secretary for approval or disapproval any subcontract entered into under this subsection. 
(D)DeadlineThe Secretary shall approve or disapprove a subcontract submitted to the Secretary under subparagraph (C) not later than the later of— 
(i)the date that is 180 days after the date on which the subcontract is submitted to the Secretary; and 
(ii)the date that is 60 days after the date on which a subcontractor complies with— 
(I)section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); and 
(II)any other requirement of Federal law. 
(E)EnforcementA party to a subcontract may enforce the deadline described in subparagraph (D) under section 1361 of title 28, United States Code. 
(F)Compliance with other lawA subcontract described in subparagraph (A) shall comply with the Agreement, the Partial Final Decree described in paragraph 3.0 of the Agreement, and any other applicable law. 
(G)No liabilityThe Secretary shall not be liable to any party, including the Nation, for any term of, or any loss or other detriment resulting from, a lease, contract, or other agreement entered into pursuant to this subsection. 
(2)Alienation 
(A)Permanent alienationThe Nation shall not permanently alienate any right granted to the Nation under the Contract. 
(B)Maximum termThe term of any water use subcontract (including a renewal) under this subsection shall be not more than 99 years. 
(3)Nonintercourse Act complianceThis subsection— 
(A)provides congressional authorization for the subcontracting rights of the Nation; and 
(B)is deemed to fulfill any requirement that may be imposed by section 2116 of the Revised Statutes (25 U.S.C. 177). 
(4)ForfeitureThe nonuse of the water supply secured by a subcontractor of the Nation under this subsection shall not result in forfeiture, abandonment, relinquishment, or other loss of any part of a right decreed to the Nation under the Contract or this section. 
(5)No per capita paymentsNo part of the revenue from a water use subcontract under this subsection shall be distributed to any member of the Nation on a per capita basis. 
(d)Water leases not requiring subcontracts 
(1)Authority of nation 
(A)In generalThe Nation may lease, contract, or otherwise transfer to another party or to another purpose or place of use in the State of New Mexico (on or off land that is held by the United States in trust for the Nation or a member of the Nation or held in fee by the Nation) a water right that— 
(i)is decreed to the Nation under the Agreement; and 
(ii)is not subject to the Contract. 
(B)Compliance with other lawIn carrying out an action under this subsection, the Nation shall comply with the Agreement, the Partial Final Decree described in paragraph 3.0 of the Agreement, the Supplemental Partial Final Decree described in paragraph 4.0 of the Agreement, and any other applicable law. 
(2)Alienation; maximum term 
(A)AlienationThe Nation shall not permanently alienate any right granted to the Nation under the Agreement. 
(B)Maximum termThe term of any water use lease, contract, or other arrangement (including a renewal) under this subsection shall be not more than 99 years. 
(3)No liabilityThe Secretary shall not be liable to any party, including the Nation, for any term of, or any loss or other detriment resulting from, a lease, contract, or other agreement entered into pursuant to this subsection. 
(4)Nonintercourse act complianceThis subsection— 
(A)provides congressional authorization for the lease, contracting, and transfer of any water right described in paragraph (1)(A); and 
(B)is deemed to fulfill any requirement that may be imposed by the provisions of section 2116 of the Revised Statutes (25 U.S.C. 177). 
(5)ForfeitureThe nonuse of a water right of the Nation by a lessee or contractor to the Nation under this subsection shall not result in forfeiture, abandonment, relinquishment, or other loss of any part of a right decreed to the Nation under the Contract or this section. 
(e)Nullification 
(1)Deadlines 
(A)In generalIn carrying out this section, the following deadlines apply with respect to implementation of the Agreement: 
(i)AgreementNot later than December 31, 2010, the Secretary shall execute the Agreement. 
(ii)ContractNot later than December 31, 2010, the Secretary and the Nation shall execute the Contract. 
(iii)Partial final decreeNot later than December 31, 2013, the court in the stream adjudication shall have entered the Partial Final Decree described in paragraph 3.0 of the Agreement. 
(iv)Fruitland-Cambridge irrigation projectNot later than December 31, 2016, the rehabilitation construction of the Fruitland-Cambridge Irrigation Project authorized under section 10607(a)(1) shall be completed. 
(v)Supplemental partial final decreeNot later than December 31, 2016, the court in the stream adjudication shall enter the Supplemental Partial Final Decree described in subparagraph 4.0 of the Agreement. 
(vi)Hogback-Cudei Irrigation ProjectNot later than December 31, 2019, the rehabilitation construction of the Hogback-Cudei Irrigation Project authorized under section 10607(a)(2) shall be completed. 
(vii)Trust fundNot later than December 31, 2019, the United States shall make all deposits into the Trust Fund under section 10702. 
(viii)Conjunctive wellsNot later than December 31, 2019, the funds authorized to be appropriated under section 10609(b)(1) for the conjunctive use wells authorized under section 10606(b) should be appropriated. 
(ix)Navajo-Gallup Water Supply ProjectNot later than December 31, 2024, the construction of all Project facilities shall be completed. 
(B)ExtensionA deadline described in subparagraph (A) may be extended if the Nation, the United States (acting through the Secretary), and the State of New Mexico (acting through the New Mexico Interstate Stream Commission) agree that an extension is reasonably necessary. 
(2)Revocability of agreement, contract and authorizations 
(A)PetitionIf the Nation determines that a deadline described in paragraph (1)(A) is not substantially met, the Nation may submit to the court in the stream adjudication a petition to enter an order terminating the Agreement and Contract. 
(B)TerminationOn issuance of an order to terminate the Agreement and Contract under subparagraph (A)— 
(i)the Trust Fund shall be terminated; 
(ii)the balance of the Trust Fund shall be deposited in the general fund of the Treasury; 
(iii)the authorizations for construction and rehabilitation of water projects under this subtitle shall be revoked and any Federal activity related to that construction and rehabilitation shall be suspended; and 
(iv)this part and parts I and III shall be null and void. 
(3)Conditions not causing nullification of settlement 
(A)In generalIf a condition described in subparagraph (B) occurs, the Agreement and Contract shall not be nullified or terminated. 
(B)ConditionsThe conditions referred to in subparagraph (A) are as follows: 
(i)A lack of right to divert at the capacities of conjunctive use wells constructed or rehabilitated under section 10606. 
(ii)A failure— 
(I)to determine or resolve an accounting of the use of water under this subtitle in the State of Arizona; 
(II)to obtain a necessary water right for the consumptive use of water in Arizona; 
(III)to contract for the delivery of water for use in Arizona; or 
(IV)to construct and operate a lateral facility to deliver water to a community of the Nation in Arizona, under the Project. 
(f)Effect on rights of Indian tribes 
(1)In generalExcept as provided in paragraph (2), nothing in the Agreement, the Contract, or this section quantifies or adversely affects the land and water rights, or claims or entitlements to water, of any Indian tribe or community other than the rights, claims, or entitlements of the Nation in, to, and from the San Juan River Basin in the State of New Mexico. 
(2)ExceptionThe right of the Nation to use water under water rights the Nation has in other river basins in the State of New Mexico shall be forborne to the extent that the Nation supplies the uses for which the water rights exist by diversions of water from the San Juan River Basin under the Project consistent with subparagraph 9.13 of the Agreement. 
10702.Trust Fund 
(a)EstablishmentThere is established in the Treasury a fund to be known as the Navajo Nation Water Resources Development Trust Fund, consisting of— 
(1)such amounts as are appropriated to the Trust Fund under subsection (f); and 
(2)any interest earned on investment of amounts in the Trust Fund under subsection (d). 
(b)Use of fundsThe Nation may use amounts in the Trust Fund— 
(1)to investigate, construct, operate, maintain, or replace water project facilities, including facilities conveyed to the Nation under this subtitle and facilities owned by the United States for which the Nation is responsible for operation, maintenance, and replacement costs; and 
(2)to investigate, implement, or improve a water conservation measure (including a metering or monitoring activity) necessary for the Nation to make use of a water right of the Nation under the Agreement. 
(c)ManagementThe Secretary shall manage the Trust Fund, invest amounts in the Trust Fund pursuant to subsection (d), and make amounts available from the Trust Fund for distribution to the Nation in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.). 
(d)Investment of the Trust FundBeginning on October 1, 2019, the Secretary shall invest amounts in the Trust Fund in accordance with— 
(1)the Act of April 1, 1880 (25 U.S.C. 161); 
(2)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); and 
(3)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.). 
(e)Conditions for expenditures and withdrawals 
(1)Tribal management plan 
(A)In generalSubject to paragraph (7), on approval by the Secretary of a tribal management plan in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Nation may withdraw all or a portion of the amounts in the Trust Fund. 
(B)RequirementsIn addition to any requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall require that the Nation only use amounts in the Trust Fund for the purposes described in subsection (b), including the identification of water conservation measures to be implemented in association with the agricultural water use of the Nation. 
(2)EnforcementThe Secretary may take judicial or administrative action to enforce the provisions of any tribal management plan to ensure that any amounts withdrawn from the Trust Fund are used in accordance with this subtitle. 
(3)No liabilityNeither the Secretary nor the Secretary of the Treasury shall be liable for the expenditure or investment of any amounts withdrawn from the Trust Fund by the Nation. 
(4)Expenditure plan 
(A)In generalThe Nation shall submit to the Secretary for approval an expenditure plan for any portion of the amounts in the Trust Fund made available under this section that the Nation does not withdraw under this subsection. 
(B)DescriptionThe expenditure plan shall describe the manner in which, and the purposes for which, funds of the Nation remaining in the Trust Fund will be used. 
(C)ApprovalOn receipt of an expenditure plan under subparagraph (A), the Secretary shall approve the plan if the Secretary determines that the plan is reasonable and consistent with this subtitle. 
(5)Annual reportThe Nation shall submit to the Secretary an annual report that describes any expenditures from the Trust Fund during the year covered by the report. 
(6)LimitationNo portion of the amounts in the Trust Fund shall be distributed to any Nation member on a per capita basis. 
(7)ConditionsAny amount authorized to be appropriated to the Trust Fund under subsection (f) shall not be available for expenditure or withdrawal— 
(A)before December 31, 2019; and 
(B)until the date on which the court in the stream adjudication has entered— 
(i)the Partial Final Decree; and 
(ii)the Supplemental Partial Final Decree. 
(f)Authorization of appropriationsThere are authorized to be appropriated for deposit in the Trust Fund— 
(1)$6,000,000 for each of fiscal years 2010 through 2014; and 
(2)$4,000,000 for each of fiscal years 2015 through 2019. 
10703.Waivers and releases 
(a)Claims by the Nation and the United StatesIn return for recognition of the Nation’s water rights and other benefits, including but not limited to the commitments by other parties, as set forth in the Agreement and this subtitle, the Nation, on behalf of itself and members of the Nation (other than members in the capacity of the members as allottees), and the United States acting in its capacity as trustee for the Nation, shall execute a waiver and release of— 
(1)all claims for water rights in, or for waters of, the San Juan River Basin in the State of New Mexico that the Nation, or the United States as trustee for the Nation, asserted, or could have asserted, in any proceeding, including but not limited to the stream adjudication, up to and including the effective date described in subsection (e), except to the extent that such rights are recognized in the Agreement or this subtitle; 
(2)all claims for damages, losses, or injuries to water rights or claims of interference with, diversion, or taking of water (including but not limited to claims for injury to lands resulting from such damages, losses, injuries, interference with, diversion, or taking) in the San Juan River Basin in the State of New Mexico that accrued at any time up to and including the effective date described in subsection (e); 
(3)all claims of any damage, loss, or injury or for injunctive or other relief because of the condition of or changes in water quality related to, or arising out of, the exercise of water rights; and 
(4)all claims against the State of New Mexico, its agencies, or employees relating to the negotiation or the adoption of the Agreement. 
(b)Claims by the Nation against the United StatesThe Nation, on behalf of itself and its members (other than in the capacity of the members as allottees), shall execute a waiver and release of— 
(1)all claims against the United States, its agencies, or employees relating to claims for water rights in or waters of the San Juan River Basin in the State of New Mexico that the United States, acting in its capacity as trustee for the Nation, asserted, or could have asserted, in any proceeding, including but not limited to the stream adjudication; 
(2)all claims against the United States, its agencies, or employees relating to damages, losses, or injuries to water, water rights, land, or natural resources due to loss of water or water rights (including but not limited to damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights; claims relating to inference with, diversion, or taking of water or water rights; or claims relating to failure to protect, acquire, replace, or develop water or water rights) in the San Juan River Basin in the State of New Mexico that first accrued at any time up to and including the effective date described in subsection (e); 
(3)all claims against the United States, its agencies, or employees relating to the pending litigation of claims relating to the Nation’s water rights in the stream adjudication; and 
(4)all claims against the United States, its agencies, or employees relating to the negotiation, execution, or the adoption of the Agreement, the decrees, the Contract, or this subtitle. 
(c)Reservation of claimsNotwithstanding the waivers and releases authorized in this subtitle, the Nation on behalf of itself and its members (including members in the capacity of the members as allottees) and the United States acting in its capacity as trustee for the Nation and allottees, retain— 
(1)all claims for water rights or injuries to water rights arising out of activities occurring outside the San Juan River Basin in the State of New Mexico, subject to paragraphs 8.0, 9.3, 9.12, 9.13, and 13.9 of the Agreement; 
(2)all claims for enforcement of the Agreement, the Contract, the Partial Final Decree, the Supplemental Partial Final Decree, or this subtitle, through any legal and equitable remedies available in any court of competent jurisdiction; 
(3)all rights to use and protect water rights acquired pursuant to State law after the date of enactment of this Act; 
(4)all claims relating to activities affecting the quality of water not related to the exercise of water rights, including but not limited to any claims the Nation might have under— 
(A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); 
(B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and 
(C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); 
(5)all claims relating to damages, losses, or injuries to land or natural resources not due to loss of water or water rights; and 
(6)all rights, remedies, privileges, immunities, and powers not specifically waived and released under the terms of the Agreement or this subtitle. 
(d)Tolling of claims 
(1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled for the period beginning on the date of enactment of this Act and ending on the earlier of— 
(A)March 1, 2025; or 
(B)the effective date described in subsection (e). 
(2)Effect of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act. 
(3)LimitationNothing in this section precludes the tolling of any period of limitations or any time-based equitable defense under any other applicable law. 
(e)Effective date 
(1)In generalThe waivers and releases described in subsections (a) and (b) shall be effective on the date on which the Secretary publishes in the Federal Register a statement of findings documenting that each of the deadlines described in section 10701(e)(1) have been met. 
(2)DeadlineIf the deadlines described in section 10701(e)(1)(A) have not been met by the later of March 1, 2025, or the date of any extension under section 10701(e)(1)(B)— 
(A)the waivers and releases described in subsections (a) and (b) shall be of no effect; and 
(B)section 10701(e)(2)(B) shall apply. 
10704.Water rights held in trustA tribal water right adjudicated and described in paragraph 3.0 of the Partial Final Decree and in paragraph 3.0 of the Supplemental Partial Final Decree shall be held in trust by the United States on behalf of the Nation. 
CShoshone-Paiute Tribes of the Duck Valley Reservation water rights settlement 
10801.FindingsCongress finds that— 
(1)it is the policy of the United States, in accordance with the trust responsibility of the United States to Indian tribes, to promote Indian self-determination and economic self-sufficiency and to settle Indian water rights claims without lengthy and costly litigation, if practicable; 
(2)quantifying rights to water and development of facilities needed to use tribal water supplies is essential to the development of viable Indian reservation economies and the establishment of a permanent reservation homeland; 
(3)uncertainty concerning the extent of the Shoshone-Paiute Tribes’ water rights has resulted in limited access to water and inadequate financial resources necessary to achieve self-determination and self-sufficiency; 
(4)in 2006, the Tribes, the State of Idaho, the affected individual water users, and the United States resolved all tribal claims to water rights in the Snake River Basin Adjudication through a consent decree entered by the District Court of the Fifth Judicial District of the State of Idaho, requiring no further Federal action to quantify the Tribes’ water rights in the State of Idaho; 
(5)as of the date of enactment of this Act, proceedings to determine the extent and nature of the water rights of the Tribes in the East Fork of the Owyhee River in Nevada are pending before the Nevada State Engineer; 
(6)final resolution of the Tribes' water claims in the East Fork of the Owyhee River adjudication will— 
(A)take many years; 
(B)entail great expense; 
(C)continue to limit the access of the Tribes to water, with economic and social consequences; 
(D)prolong uncertainty relating to the availability of water supplies; and 
(E)seriously impair long-term economic planning and development for all parties to the litigation; 
(7)after many years of negotiation, the Tribes, the State, and the upstream water users have entered into a settlement agreement to resolve permanently all water rights of the Tribes in the State; and 
(8)the Tribes also seek to resolve certain water-related claims for damages against the United States. 
10802.PurposesThe purposes of this subtitle are— 
(1)to resolve outstanding issues with respect to the East Fork of the Owyhee River in the State in such a manner as to provide important benefits to— 
(A)the United States; 
(B)the State; 
(C)the Tribes; and 
(D)the upstream water users; 
(2)to achieve a fair, equitable, and final settlement of all claims of the Tribes, members of the Tribes, and the United States on behalf of the Tribes and members of Tribes to the waters of the East Fork of the Owyhee River in the State; 
(3)to ratify and provide for the enforcement of the Agreement among the parties to the litigation; 
(4)to resolve the Tribes’ water-related claims for damages against the United States; 
(5)to require the Secretary to perform all obligations of the Secretary under the Agreement and this subtitle; and 
(6)to authorize the actions and appropriations necessary to meet the obligations of the United States under the Agreement and this subtitle. 
10803.DefinitionsIn this subtitle: 
(1)AgreementThe term Agreement means the agreement entitled the Agreement to Establish the Relative Water Rights of the Shoshone-Paiute Tribes of the Duck Valley Reservation and the Upstream Water Users, East Fork Owyhee River and signed in counterpart between, on, or about September 22, 2006, and January 15, 2007 (including all attachments to that Agreement). 
(2)Development FundThe term Development Fund means the Shoshone-Paiute Tribes Water Rights Development Fund established by section 10807(b)(1). 
(3)East fork of the Owyhee RiverThe term East Fork of the Owyhee River means the portion of the east fork of the Owyhee River that is located in the State. 
(4)Maintenance fundThe term Maintenance Fund means the Shoshone-Paiute Tribes Operation and Maintenance Fund established by section 10807(c)(1). 
(5)ReservationThe term Reservation means the Duck Valley Reservation established by the Executive order dated April 16, 1877, as adjusted pursuant to the Executive order dated May 4, 1886, and Executive order numbered 1222 and dated July 1, 1910, for use and occupation by the Western Shoshones and the Paddy Cap Band of Paiutes. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)StateThe term State means the State of Nevada. 
(8)Tribal water rightsThe term tribal water rights means rights of the Tribes described in the Agreement relating to water, including groundwater, storage water, and surface water. 
(9)TribesThe term Tribes means the Shoshone-Paiute Tribes of the Duck Valley Reservation. 
(10)Upstream water userThe term upstream water user means a non-Federal water user that— 
(A)is located upstream from the Reservation on the East Fork of the Owyhee River; and 
(B)is a signatory to the Agreement as a party to the East Fork of the Owyhee River adjudication. 
10804.Approval, ratification, and confirmation of agreement; authorization 
(a)In generalExcept as provided in subsection (c) and except to the extent that the Agreement otherwise conflicts with provisions of this subtitle, the Agreement is approved, ratified, and confirmed. 
(b)Secretarial AuthorizationThe Secretary is authorized and directed to execute the Agreement as approved by Congress. 
(c)Exception for tribal water marketingNotwithstanding any language in the Agreement to the contrary, nothing in this subtitle authorizes the Tribes to use or authorize others to use tribal water rights off the Reservation, other than use for storage at Wild Horse Reservoir for use on tribal land and for the allocation of 265 acre feet to upstream water users under the Agreement, or use on tribal land off the Reservation. 
(d)Environmental complianceExecution of the Agreement by the Secretary under this section shall not constitute major Federal action under the National Environmental Policy Act (42 U.S.C. 4321 et seq.). The Secretary shall carry out all environmental compliance required by Federal law in implementing the Agreement. 
(e)Performance of obligationsThe Secretary and any other head of a Federal agency obligated under the Agreement shall perform actions necessary to carry out an obligation under the Agreement in accordance with this subtitle. 
10805.Tribal water rights 
(a)In generalTribal water rights shall be held in trust by the United States for the benefit of the Tribes. 
(b)Administration 
(1)Enactment of water codeNot later than 3 years after the date of enactment of this Act, the Tribes, in accordance with provisions of the Tribes' constitution and subject to the approval of the Secretary, shall enact a water code to administer tribal water rights. 
(2)Interim administrationThe Secretary shall regulate the tribal water rights during the period beginning on the date of enactment of this Act and ending on the date on which the Tribes enact a water code under paragraph (1). 
(c)Tribal water rights not subject to lossThe tribal water rights shall not be subject to loss by abandonment, forfeiture, or nonuse. 
10806.Duck Valley Indian Irrigation Project 
(a)Status of the Duck Valley Indian Irrigation ProjectNothing in this subtitle shall affect the status of the Duck Valley Indian Irrigation Project under Federal law. 
(b)Capital costs nonreimbursableThe capital costs associated with the Duck Valley Indian Irrigation Project as of the date of enactment of this Act, including any capital cost incurred with funds distributed under this subtitle for the Duck Valley Indian Irrigation Project, shall be nonreimbursable. 
10807.Development and Maintenance Funds 
(a)Definition of fundsIn this section, the term Funds means— 
(1)the Development Fund; and 
(2)the Maintenance Fund. 
(b)Development Fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Shoshone-Paiute Tribes Water Rights Development Fund. 
(2)Use of funds 
(A)Priority use of funds for rehabilitationThe Tribes shall use amounts in the Development Fund to— 
(i)rehabilitate the Duck Valley Indian Irrigation Project; or 
(ii)for other purposes under subparagraph (B), provided that the Tribes have given written notification to the Secretary that— 
(I)the Duck Valley Indian Irrigation Project has been rehabilitated to an acceptable condition; or 
(II)sufficient funds will remain available from the Development Fund to rehabilitate the Duck Valley Indian Irrigation Project to an acceptable condition after expending funds for other purposes under subparagraph (B). 
(B)Other uses of fundsOnce the Tribes have provided written notification as provided in subparagraph (A)(ii)(I) or (A)(ii)(II), the Tribes may use amounts from the Development Fund for any of the following purposes: 
(i)To expand the Duck Valley Indian Irrigation Project. 
(ii)To pay or reimburse costs incurred by the Tribes in acquiring land and water rights. 
(iii)For purposes of cultural preservation. 
(iv)To restore or improve fish or wildlife habitat. 
(v)For fish or wildlife production, water resource development, or agricultural development. 
(vi)For water resource planning and development. 
(vii)To pay the costs of— 
(I)designing and constructing water supply and sewer systems for tribal communities, including a water quality testing laboratory; 
(II)other appropriate water-related projects and other related economic development projects; 
(III)the development of a water code; and 
(IV)other costs of implementing the Agreement. 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for deposit in the Development Fund $9,000,000 for each of fiscal years 2010 through 2014. 
(c)Maintenance Fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Shoshone-Paiute Tribes Operation and Maintenance Fund. 
(2)Use of fundsThe Tribes shall use amounts in the Maintenance Fund to pay or provide reimbursement for— 
(A)operation, maintenance, and replacement costs of the Duck Valley Indian Irrigation Project and other water-related projects funded under this subtitle; or 
(B)operation, maintenance, and replacement costs of water supply and sewer systems for tribal communities, including the operation and maintenance costs of a water quality testing laboratory. 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for deposit in the Maintenance Fund $3,000,000 for each of fiscal years 2010 through 2014. 
(d)Availability of amounts from fundsAmounts made available under subsections (b)(3) and (c)(3) shall be available for expenditure or withdrawal only after the effective date described in section 10808(d). 
(e)Administration of fundsUpon completion of the actions described in section 10808(d), the Secretary, in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.) shall manage the Funds, including by investing amounts from the Funds in accordance with the Act of April 1, 1880 (25 U.S.C. 161), and the first section of the Act of June 24, 1938 (25 U.S.C. 162a). 
(f)Expenditures and withdrawal 
(1)Tribal management plan 
(A)In generalThe Tribes may withdraw all or part of amounts in the Funds on approval by the Secretary of a tribal management plan as described in the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.). 
(B)RequirementsIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall require that the Tribes spend any amounts withdrawn from the Funds in accordance with the purposes described in subsection (b)(2) or (c)(2). 
(C)EnforcementThe Secretary may take judicial or administrative action to enforce the provisions of any tribal management plan to ensure that any amounts withdrawn from the Funds under the plan are used in accordance with this subtitle and the Agreement. 
(D)LiabilityIf the Tribes exercise the right to withdraw amounts from the Funds, neither the Secretary nor the Secretary of the Treasury shall retain any liability for the expenditure or investment of the amounts. 
(2)Expenditure plan 
(A)In generalThe Tribes shall submit to the Secretary for approval an expenditure plan for any portion of the amounts in the Funds that the Tribes do not withdraw under the tribal management plan. 
(B)DescriptionThe expenditure plan shall describe the manner in which, and the purposes for which, amounts of the Tribes remaining in the Funds will be used. 
(C)ApprovalOn receipt of an expenditure plan under subparagraph (A), the Secretary shall approve the plan if the Secretary determines that the plan is reasonable and consistent with this subtitle and the Agreement. 
(D)Annual reportFor each Fund, the Tribes shall submit to the Secretary an annual report that describes all expenditures from the Fund during the year covered by the report. 
(3)Funding agreementNotwithstanding any other provision of this subtitle, on receipt of a request from the Tribes, the Secretary shall include an amount from funds made available under this section in the funding agreement of the Tribes under title IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458aa et seq.), for use in accordance with subsections (b)(2) and (c)(2). No amount made available under this subtitle may be requested until the waivers under section 10808(a) take effect. 
(g)No per capita paymentsNo amount from the Funds (including any interest income that would have accrued to the Funds after the effective date) shall be distributed to a member of the Tribes on a per capita basis. 
10808.Tribal waiver and release of claims 
(a)Waiver and release of claims by Tribes and United States acting as trustee for TribesIn return for recognition of the Tribes’ water rights and other benefits as set forth in the Agreement and this subtitle, the Tribes, on behalf of themselves and their members, and the United States acting in its capacity as trustee for the Tribes are authorized to execute a waiver and release of— 
(1)all claims for water rights in the State of Nevada that the Tribes, or the United States acting in its capacity as trustee for the Tribes, asserted, or could have asserted, in any proceeding, including pending proceedings before the Nevada State Engineer to determine the extent and nature of the water rights of the Tribes in the East Fork of the Owyhee River in Nevada, up to and including the effective date, except to the extent that such rights are recognized in the Agreement or this subtitle; and 
(2)all claims for damages, losses or injuries to water rights or claims of interference with, diversion or taking of water rights (including claims for injury to lands resulting from such damages, losses, injuries, interference with, diversion, or taking of water rights) within the State of Nevada that accrued at any time up to and including the effective date. 
(b)Waiver and release of claims by Tribes against United StatesThe Tribes, on behalf of themselves and their members, are authorized to execute a waiver and release of— 
(1)all claims against the United States, its agencies, or employees, relating in any manner to claims for water rights in or water of the States of Nevada and Idaho that the United States acting in its capacity as trustee for the Tribes asserted, or could have asserted, in any proceeding, including pending proceedings before the Nevada State Engineer to determine the extent and nature of the water rights of the Tribes in the East Fork of the Owyhee River in Nevada, and the Snake River Basin Adjudication in Idaho; 
(2)all claims against the United States, its agencies, or employees relating in any manner to damages, losses, or injuries to water, water rights, land, or other resources due to loss of water or water rights (including damages, losses or injuries to fishing and other similar rights due to loss of water or water rights; claims relating to interference with, diversion or taking of water; or claims relating to failure to protect, acquire, replace, or develop water, water rights or water infrastructure) within the States of Nevada and Idaho that first accrued at any time up to and including the effective date; 
(3)all claims against the United States, its agencies, or employees relating to the operation, maintenance, or rehabilitation of the Duck Valley Indian Irrigation Project that first accrued at any time up to and including the date upon which the Tribes notify the Secretary as provided in section 10807(b)(2)(A)(ii)(I) that the rehabilitation of the Duck Valley Indian Irrigation Project under this subtitle to an acceptable level has been accomplished; 
(4)all claims against the United States, its agencies, or employees relating in any manner to the litigation of claims relating to the Tribes’ water rights in pending proceedings before the Nevada State Engineer to determine the extent and nature of the water rights of the Tribes in the East Fork of the Owyhee River in Nevada or the Snake River Basin Adjudication in Idaho; and 
(5)all claims against the United States, its agencies, or employees relating in any manner to the negotiation, execution, or adoption of the Agreement, exhibits thereto, the decree referred to in subsection (d)(2), or this subtitle. 
(c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized in this subtitle, the Tribes on their own behalf and the United States acting in its capacity as trustee for the Tribes retain— 
(1)all claims for enforcement of the Agreement, the decree referred to in subsection (d)(2), or this subtitle, through such legal and equitable remedies as may be available in the decree court or the appropriate Federal court; 
(2)all rights to acquire a water right in a State to the same extent as any other entity in the State, in accordance with State law, and to use and protect water rights acquired after the date of enactment of this Act; 
(3)all claims relating to activities affecting the quality of water including any claims the Tribes might have under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) (including claims for damages to natural resources), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), and the regulations implementing those Acts; and 
(4)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to this subtitle. 
(d)Effective dateNotwithstanding anything in the Agreement to the contrary, the waivers by the Tribes, or the United States on behalf of the Tribes, under this section shall take effect on the date on which the Secretary publishes in the Federal Register a statement of findings that includes a finding that— 
(1)the Agreement and the waivers and releases authorized and set forth in subsections (a) and (b) have been executed by the parties and the Secretary; 
(2)the Fourth Judicial District Court, Elko County, Nevada, has issued a judgment and decree consistent with the Agreement from which no further appeal can be taken; and 
(3)the amounts authorized under subsections (b)(3) and (c)(3) of section 10807 have been appropriated. 
(e)Failure To publish statement of findingsIf the Secretary does not publish a statement of findings under subsection (d) by March 31, 2016— 
(1)the Agreement and this subtitle shall not take effect; and 
(2)any funds that have been appropriated under this subtitle shall immediately revert to the general fund of the United States Treasury. 
(f)Tolling of claims 
(1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled for the period beginning on the date of enactment of this Act and ending on the date on which the amounts authorized to be appropriated under subsections (b)(3) and (c)(3) of section 10807 are appropriated. 
(2)Effect of subparagraphNothing in this subparagraph revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act. 
10809.Miscellaneous 
(a)General disclaimerThe parties to the Agreement expressly reserve all rights not specifically granted, recognized, or relinquished by— 
(1)the settlement described in the Agreement; or 
(2)this subtitle. 
(b)Limitation of claims and rightsNothing in this subtitle— 
(1)establishes a standard for quantifying— 
(A)a Federal reserved water right; 
(B)an aboriginal claim; or 
(C)any other water right claim of an Indian tribe in a judicial or administrative proceeding; 
(2)affects the ability of the United States, acting in its sovereign capacity, to take actions authorized by law, including any laws relating to health, safety, or the environment, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource Conservation and Recovery Act of 1976), and the regulations implementing those Acts; 
(3)affects the ability of the United States to take actions, acting in its capacity as trustee for any other Tribe, Pueblo, or allottee; 
(4)waives any claim of a member of the Tribes in an individual capacity that does not derive from a right of the Tribes; or 
(5)limits the right of a party to the Agreement to litigate any issue not resolved by the Agreement or this subtitle. 
(c)Admission against interestNothing in this subtitle constitutes an admission against interest by a party in any legal proceeding. 
(d)ReservationThe Reservation shall be— 
(1)considered to be the property of the Tribes; and 
(2)permanently held in trust by the United States for the sole use and benefit of the Tribes. 
(e)Jurisdiction 
(1)Subject matter jurisdictionNothing in the Agreement or this subtitle restricts, enlarges, or otherwise determines the subject matter jurisdiction of any Federal, State, or tribal court. 
(2)Civil or regulatory jurisdictionNothing in the Agreement or this subtitle impairs or impedes the exercise of any civil or regulatory authority of the United States, the State, or the Tribes. 
(3)Consent to jurisdictionThe United States consents to jurisdiction in a proper forum for purposes of enforcing the provisions of the Agreement. 
(4)Effect of subsectionNothing in this subsection confers jurisdiction on any State court to— 
(A)interpret Federal law regarding the health, safety, or the environment or determine the duties of the United States or other parties pursuant to such Federal law; or 
(B)conduct judicial review of a Federal agency action. 
XIUnited States Geological Survey authorizations 
11001.Reauthorization of the National Geologic Mapping Act of 1992 
(a)FindingsSection 2(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)although significant progress has been made in the production of geologic maps since the establishment of the national cooperative geologic mapping program in 1992, no modern, digital, geologic map exists for approximately 75 percent of the United States;; and 
(2)in paragraph (2)— 
(A)in subparagraph (C), by inserting homeland and after planning for; 
(B)in subparagraph (E), by striking predicting and inserting identifying; 
(C)in subparagraph (I), by striking and after the semicolon at the end; 
(D)by redesignating subparagraph (J) as subparagraph (K); and 
(E)by inserting after subparagraph (I) the following: 
 
(J)recreation and public awareness; and; and 
(3)in paragraph (9), by striking important and inserting available. 
(b)PurposeSection 2(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and management before the period at the end. 
(c)Deadlines for actions by the United States geological surveySection 4(b)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended in the second sentence— 
(1)in subparagraph (A), by striking not later than and all that follows through the semicolon and inserting not later than 1 year after the date of enactment of the Omnibus Public Land Management Act of 2009;; 
(2)in subparagraph (B), by striking not later than and all that follows through in accordance and inserting not later than 1 year after the date of enactment of the Omnibus Public Land Management Act of 2009 in accordance; and 
(3)in the matter preceding clause (i) of subparagraph (C), by striking not later than and all that follows through submit and inserting submit biennially. 
(d)Geologic mapping program objectivesSection 4(c)(2) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is amended— 
(1)by striking geophysical-map data base, geochemical-map data base, and a; and 
(2)by striking provide and inserting provides. 
(e)Geologic mapping program componentsSection 4(d)(1)(B)(ii) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(d)(1)(B)(ii)) is amended— 
(1)in subclause (I), by striking and after the semicolon at the end; 
(2)in subclause (II), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(III)the needs of land management agencies of the Department of the Interior.. 
(f)Geologic mapping advisory committee 
(1)MembershipSection 5(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)) is amended— 
(A)in paragraph (2)— 
(i)by inserting the Secretary of the Interior or a designee from a land management agency of the Department of the Interior, after Administrator of the Environmental Protection Agency or a designee,; 
(ii)by inserting and after Energy or a designee,; and 
(iii)by striking , and the Assistant to the President for Science and Technology or a designee; and 
(B)in paragraph (3)— 
(i)by striking Not later than and all that follows through consultation and inserting In consultation; 
(ii)by striking Chief Geologist, as Chairman and inserting Associate Director for Geology, as Chair; and 
(iii)by striking one representative from the private sector and inserting 2 representatives from the private sector. 
(2)DutiesSection 5(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(b)) is amended— 
(A)in paragraph (2), by striking and at the end; 
(B)by redesignating paragraph (3) as paragraph (4); and 
(C)by inserting after paragraph (2) the following: 
 
(3)provide a scientific overview of geologic maps (including maps of geologic-based hazards) used or disseminated by Federal agencies for regulation or land-use planning; and. 
(3)Conforming AmendmentSection 5(a)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)(1)) is amended by striking 10-member and inserting 11-member. 
(g)Functions of national geologic-map databaseSection 7(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended— 
(1)in paragraph (1), by striking geologic map and inserting geologic-map; and 
(2)in paragraph (2), by striking subparagraph (A) and inserting the following: 
 
(A)all maps developed with funding provided by the National Cooperative Geologic Mapping Program, including under the Federal, State, and education components;. 
(h)Biennial reportSection 8 of the National Geologic Mapping Act of 1992 (43 U.S.C. 31g) is amended by striking Not later and all that follows through biennially and inserting Not later than 3 years after the date of enactment of the Omnibus Public Land Management Act of 2009 and biennially. 
(i)Authorization of appropriations; allocationSection 9 of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)In generalThere is authorized to be appropriated to carry out this Act $64,000,000 for each of fiscal years 2009 through 2018.; and 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking 2000 and inserting 2005; 
(B)in paragraph (1), by striking 48 and inserting 50; and 
(C)in paragraph (2), by striking 2 and inserting 4. 
11002.New Mexico water resources study 
(a)In generalThe Secretary of the Interior, acting through the Director of the United States Geological Survey (referred to in this section as the Secretary), in coordination with the State of New Mexico (referred to in this section as the State) and any other entities that the Secretary determines to be appropriate (including other Federal agencies and institutions of higher education), shall, in accordance with this section and any other applicable law, conduct a study of water resources in the State, including— 
(1)a survey of groundwater resources, including an analysis of— 
(A)aquifers in the State, including the quantity of water in the aquifers; 
(B)the availability of groundwater resources for human use; 
(C)the salinity of groundwater resources; 
(D)the potential of the groundwater resources to recharge; 
(E)the interaction between groundwater and surface water; 
(F)the susceptibility of the aquifers to contamination; and 
(G)any other relevant criteria; and 
(2)a characterization of surface and bedrock geology, including the effect of the geology on groundwater yield and quality. 
(b)Study areasThe study carried out under subsection (a) shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and middle Rio Grande Basin in the State. 
(c)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that describes the results of the study. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
XIIOceans 
AOcean exploration 
IExploration 
12001.PurposeThe purpose of this part is to establish the national ocean exploration program and the national undersea research program within the National Oceanic and Atmospheric Administration. 
12002.Program establishedThe Administrator of the National Oceanic and Atmospheric Administration shall, in consultation with the National Science Foundation and other appropriate Federal agencies, establish a coordinated national ocean exploration program within the National Oceanic and Atmospheric Administration that promotes collaboration with other Federal ocean and undersea research and exploration programs. To the extent appropriate, the Administrator shall seek to facilitate coordination of data and information management systems, outreach and education programs to improve public understanding of ocean and coastal resources, and development and transfer of technologies to facilitate ocean and undersea research and exploration. 
12003.Powers and duties of the Administrator 
(a)In generalIn carrying out the program authorized by section 12002, the Administrator of the National Oceanic and Atmospheric Administration shall— 
(1)conduct interdisciplinary voyages or other scientific activities in conjunction with other Federal agencies or academic or educational institutions, to explore and survey little known areas of the marine environment, inventory, observe, and assess living and nonliving marine resources, and report such findings; 
(2)give priority attention to deep ocean regions, with a focus on deep water marine systems that hold potential for important scientific discoveries, such as hydrothermal vent communities and seamounts; 
(3)conduct scientific voyages to locate, define, and document historic shipwrecks, submerged sites, and other ocean exploration activities that combine archaeology and oceanographic sciences; 
(4)develop and implement, in consultation with the National Science Foundation, a transparent, competitive process for merit-based peer-review and approval of proposals for activities to be conducted under this program, taking into consideration advice of the Board established under section 12005; 
(5)enhance the technical capability of the United States marine science community by promoting the development of improved oceanographic research, communication, navigation, and data collection systems, as well as underwater platforms and sensor and autonomous vehicles; and 
(6)establish an ocean exploration forum to encourage partnerships and promote communication among experts and other stakeholders in order to enhance the scientific and technical expertise and relevance of the national program. 
(b)DonationsThe Administrator may accept donations of property, data, and equipment to be applied for the purpose of exploring the oceans or increasing knowledge of the oceans. 
12004.Ocean exploration and undersea research technology and infrastructure task force 
(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, in coordination with the National Science Foundation, the National Aeronautics and Space Administration, the United States Geological Survey, the Department of the Navy, the Mineral Management Service, and relevant governmental, non-governmental, academic, industry, and other experts, shall convene an ocean exploration and undersea research technology and infrastructure task force to develop and implement a strategy— 
(1)to facilitate transfer of new exploration and undersea research technology to the programs authorized under this part and part II of this subtitle; 
(2)to improve availability of communications infrastructure, including satellite capabilities, to such programs; 
(3)to develop an integrated, workable, and comprehensive data management information processing system that will make information on unique and significant features obtained by such programs available for research and management purposes; 
(4)to conduct public outreach activities that improve the public understanding of ocean science, resources, and processes, in conjunction with relevant programs of the National Oceanic and Atmospheric Administration, the National Science Foundation, and other agencies; and 
(5)to encourage cost-sharing partnerships with governmental and nongovernmental entities that will assist in transferring exploration and undersea research technology and technical expertise to the programs. 
(b)Budget coordinationThe task force shall coordinate the development of agency budgets and identify the items in their annual budget that support the activities identified in the strategy developed under subsection (a). 
12005.Ocean Exploration Advisory Board 
(a)EstablishmentThe Administrator of the National Oceanic and Atmospheric Administration shall appoint an Ocean Exploration Advisory Board composed of experts in relevant fields— 
(1)to advise the Administrator on priority areas for survey and discovery; 
(2)to assist the program in the development of a 5-year strategic plan for the fields of ocean, marine, and Great Lakes science, exploration, and discovery; 
(3)to annually review the quality and effectiveness of the proposal review process established under section 12003(a)(4); and 
(4)to provide other assistance and advice as requested by the Administrator. 
(b)Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board appointed under subsection (a). 
(c)Application with Outer Continental Shelf Lands ActNothing in part supersedes, or limits the authority of the Secretary of the Interior under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). 
12006.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this part— 
(1)$33,550,000 for fiscal year 2009; 
(2)$36,905,000 for fiscal year 2010; 
(3)$40,596,000 for fiscal year 2011; 
(4)$44,655,000 for fiscal year 2012; 
(5)$49,121,000 for fiscal year 2013; 
(6)$54,033,000 for fiscal year 2014; and 
(7)$59,436,000 for fiscal year 2015. 
IINOAA Undersea Research Program Act of 2009 
12101.Short titleThis part may be cited as the NOAA Undersea Research Program Act of 2009. 
12102.Program established 
(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall establish and maintain an undersea research program and shall designate a Director of that program. 
(b)PurposeThe purpose of the program is to increase scientific knowledge essential for the informed management, use, and preservation of oceanic, marine, and coastal areas and the Great Lakes. 
12103.Powers of program directorThe Director of the program, in carrying out the program, shall— 
(1)cooperate with institutions of higher education and other educational marine and ocean science organizations, and shall make available undersea research facilities, equipment, technologies, information, and expertise to support undersea research efforts by these organizations; 
(2)enter into partnerships, as appropriate and using existing authorities, with the private sector to achieve the goals of the program and to promote technological advancement of the marine industry; and 
(3)coordinate the development of agency budgets and identify the items in their annual budget that support the activities described in paragraphs (1) and (2). 
12104.Administrative structure 
(a)In generalThe program shall be conducted through a national headquarters, a network of extramural regional undersea research centers that represent all relevant National Oceanic and Atmospheric Administration regions, and the National Institute for Undersea Science and Technology. 
(b)DirectionThe Director shall develop the overall direction of the program in coordination with a Council of Center Directors comprised of the directors of the extramural regional centers and the National Institute for Undersea Science and Technology. The Director shall publish a draft program direction document not later than 1 year after the date of enactment of this Act in the Federal Register for a public comment period of not less than 120 days. The Director shall publish a final program direction, including responses to the comments received during the public comment period, in the Federal Register within 90 days after the close of the comment period. The program director shall update the program direction, with opportunity for public comment, at least every 5 years. 
12105.Research, exploration, education, and technology programs 
(a)In generalThe following research, exploration, education, and technology programs shall be conducted through the network of regional centers and the National Institute for Undersea Science and Technology: 
(1)Core research and exploration based on national and regional undersea research priorities. 
(2)Advanced undersea technology development to support the National Oceanic and Atmospheric Administration's research mission and programs. 
(3)Undersea science-based education and outreach programs to enrich ocean science education and public awareness of the oceans and Great Lakes. 
(4)Development, testing, and transition of advanced undersea technology associated with ocean observatories, submersibles, advanced diving technologies, remotely operated vehicles, autonomous underwater vehicles, and new sampling and sensing technologies. 
(5)Discovery, study, and development of natural resources and products from ocean, coastal, and aquatic systems. 
(b)OperationsThe Director of the program, through operation of the extramural regional centers and the National Institute for Undersea Science and Technology, shall leverage partnerships and cooperative research with academia and private industry. 
12106.Competitiveness 
(a)Discretionary fundThe Program shall allocate no more than 10 percent of its annual budget to a discretionary fund that may be used only for program administration and priority undersea research projects identified by the Director but not covered by funding available from centers. 
(b)Competitive selectionThe Administrator shall conduct an initial competition to select the regional centers that will participate in the program 90 days after the publication of the final program direction under section 12104 and every 5 years thereafter. Funding for projects conducted through the regional centers shall be awarded through a competitive, merit-reviewed process on the basis of their relevance to the goals of the program and their technical feasibility. 
12107.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration— 
(1)for fiscal year 2009— 
(A)$13,750,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$5,500,000 for the National Technology Institute; 
(2)for fiscal year 2010— 
(A)$15,125,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$6,050,000 for the National Technology Institute; 
(3)for fiscal year 2011— 
(A)$16,638,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$6,655,000 for the National Technology Institute; 
(4)for fiscal year 2012— 
(A)$18,301,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$7,321,000 for the National Technology Institute; 
(5)for fiscal year 2013— 
(A)$20,131,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$8,053,000 for the National Technology Institute; 
(6)for fiscal year 2014— 
(A)$22,145,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$8,859,000 for the National Technology Institute; and 
(7)for fiscal year 2015— 
(A)$24,359,000 for the regional centers, of which 50 percent shall be for West Coast regional centers and 50 percent shall be for East Coast regional centers; and 
(B)$9,744,000 for the National Technology Institute. 
BOcean and Coastal Mapping Integration Act 
12201.Short titleThis subtitle may be cited as the Ocean and Coastal Mapping Integration Act. 
12202.Establishment of program 
(a)In generalThe President, in coordination with the Interagency Committee on Ocean and Coastal Mapping and affected coastal states, shall establish a program to develop a coordinated and comprehensive Federal ocean and coastal mapping plan for the Great Lakes and coastal state waters, the territorial sea, the exclusive economic zone, and the continental shelf of the United States that enhances ecosystem approaches in decision-making for conservation and management of marine resources and habitats, establishes research and mapping priorities, supports the siting of research and other platforms, and advances ocean and coastal science. 
(b)MembershipThe Committee shall be comprised of high-level representatives of the Department of Commerce, through the National Oceanic and Atmospheric Administration, the Department of the Interior, the National Science Foundation, the Department of Defense, the Environmental Protection Agency, the Department of Homeland Security, the National Aeronautics and Space Administration, and other appropriate Federal agencies involved in ocean and coastal mapping. 
(c)Program parametersIn developing such a program, the President, through the Committee, shall— 
(1)identify all Federal and federally-funded programs conducting shoreline delineation and ocean or coastal mapping, noting geographic coverage, frequency, spatial coverage, resolution, and subject matter focus of the data and location of data archives; 
(2)facilitate cost-effective, cooperative mapping efforts that incorporate policies for contracting with non-governmental entities among all Federal agencies conducting ocean and coastal mapping, by increasing data sharing, developing appropriate data acquisition and metadata standards, and facilitating the interoperability of in situ data collection systems, data processing, archiving, and distribution of data products; 
(3)facilitate the adaptation of existing technologies as well as foster expertise in new ocean and coastal mapping technologies, including through research, development, and training conducted among Federal agencies and in cooperation with non-governmental entities; 
(4)develop standards and protocols for testing innovative experimental mapping technologies and transferring new technologies between the Federal Government, coastal state, and non-governmental entities; 
(5)provide for the archiving, management, and distribution of data sets through a national registry as well as provide mapping products and services to the general public in service of statutory requirements; 
(6)develop data standards and protocols consistent with standards developed by the Federal Geographic Data Committee for use by Federal, coastal state, and other entities in mapping and otherwise documenting locations of federally permitted activities, living and nonliving coastal and marine resources, marine ecosystems, sensitive habitats, submerged cultural resources, undersea cables, offshore aquaculture projects, offshore energy projects, and any areas designated for purposes of environmental protection or conservation and management of living and nonliving coastal and marine resources; 
(7)identify the procedures to be used for coordinating the collection and integration of Federal ocean and coastal mapping data with coastal state and local government programs; 
(8)facilitate, to the extent practicable, the collection of real-time tide data and the development of hydrodynamic models for coastal areas to allow for the application of V-datum tools that will facilitate the seamless integration of onshore and offshore maps and charts; 
(9)establish a plan for the acquisition and collection of ocean and coastal mapping data; and 
(10)set forth a timetable for completion and implementation of the plan. 
12203.Interagency committee on ocean and coastal mapping 
(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration, within 30 days after the date of enactment of this Act, shall convene or utilize an existing interagency committee on ocean and coastal mapping to implement section 12202. 
(b)MembershipThe committee shall be comprised of senior representatives from Federal agencies with ocean and coastal mapping and surveying responsibilities. The representatives shall be high-ranking officials of their respective agencies or departments and, whenever possible, the head of the portion of the agency or department that is most relevant to the purposes of this subtitle. Membership shall include senior representatives from the National Oceanic and Atmospheric Administration, the Chief of Naval Operations, the United States Geological Survey, the Minerals Management Service, the National Science Foundation, the National Geospatial-Intelligence Agency, the United States Army Corps of Engineers, the Coast Guard, the Environmental Protection Agency, the Federal Emergency Management Agency, the National Aeronautics and Space Administration, and other appropriate Federal agencies involved in ocean and coastal mapping. 
(c)Co-chairmenThe Committee shall be co-chaired by the representative of the Department of Commerce and a representative of the Department of the Interior. 
(d)SubcommitteeThe co-chairmen shall establish a subcommittee to carry out the day-to-day work of the Committee, comprised of senior representatives of any member agency of the committee. Working groups may be formed by the full Committee to address issues of short duration. The subcommittee shall be chaired by the representative from the National Oceanic and Atmospheric Administration. The chairmen of the Committee may create such additional subcommittees and working groups as may be needed to carry out the work of Committee. 
(e)MeetingsThe committee shall meet on a quarterly basis, but each subcommittee and each working group shall meet on an as-needed basis. 
(f)CoordinationThe committee shall coordinate activities when appropriate, with— 
(1)other Federal efforts, including the Digital Coast, Geospatial One-Stop, and the Federal Geographic Data Committee; 
(2)international mapping activities; 
(3)coastal states; 
(4)user groups through workshops and other appropriate mechanisms; and 
(5)representatives of nongovernmental entities. 
(g)Advisory panelThe Administrator may convene an ocean and coastal mapping advisory panel consisting of representatives from non-governmental entities to provide input regarding activities of the committee in consultation with the interagency committee. 
12204.Biennial reportsNo later than 18 months after the date of enactment of this Act, and biennially thereafter, the co-chairmen of the Committee shall transmit to the Committees on Commerce, Science, and Transportation and Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report detailing progress made in implementing this subtitle, including— 
(1)an inventory of ocean and coastal mapping data within the territorial sea and the exclusive economic zone and throughout the Continental Shelf of the United States, noting the age and source of the survey and the spatial resolution (metadata) of the data; 
(2)identification of priority areas in need of survey coverage using present technologies; 
(3)a resource plan that identifies when priority areas in need of modern ocean and coastal mapping surveys can be accomplished; 
(4)the status of efforts to produce integrated digital maps of ocean and coastal areas; 
(5)a description of any products resulting from coordinated mapping efforts under this subtitle that improve public understanding of the coasts and oceans, or regulatory decisionmaking; 
(6)documentation of minimum and desired standards for data acquisition and integrated metadata; 
(7)a statement of the status of Federal efforts to leverage mapping technologies, coordinate mapping activities, share expertise, and exchange data; 
(8)a statement of resource requirements for organizations to meet the goals of the program, including technology needs for data acquisition, processing, and distribution systems; 
(9)a statement of the status of efforts to declassify data gathered by the Navy, the National Geospatial-Intelligence Agency, and other agencies to the extent possible without jeopardizing national security, and make it available to partner agencies and the public; 
(10)a resource plan for a digital coast integrated mapping pilot project for the northern Gulf of Mexico that will— 
(A)cover the area from the authorized coastal counties through the territorial sea; 
(B)identify how such a pilot project will leverage public and private mapping data and resources, such as the United States Geological Survey National Map, to result in an operational coastal change assessment program for the subregion; 
(11)the status of efforts to coordinate Federal programs with coastal state and local government programs and leverage those programs; 
(12)a description of efforts of Federal agencies to increase contracting with nongovernmental entities; and 
(13)an inventory and description of any new Federal or federally funded programs conducting shoreline delineation and ocean or coastal mapping since the previous reporting cycle. 
12205.Plan 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Administrator, in consultation with the Committee, shall develop and submit to the Congress a plan for an integrated ocean and coastal mapping initiative within the National Oceanic and Atmospheric Administration. 
(b)Plan requirementsThe plan shall— 
(1)identify and describe all ocean and coastal mapping programs within the agency, including those that conduct mapping or related activities in the course of existing missions, such as hydrographic surveys, ocean exploration projects, living marine resource conservation and management programs, coastal zone management projects, and ocean and coastal observations and science projects; 
(2)establish priority mapping programs and establish and periodically update priorities for geographic areas in surveying and mapping across all missions of the National Oceanic and Atmospheric Administration, as well as minimum data acquisition and metadata standards for those programs; 
(3)encourage the development of innovative ocean and coastal mapping technologies and applications, through research and development through cooperative or other agreements with joint or cooperative research institutes or centers and with other non-governmental entities; 
(4)document available and developing technologies, best practices in data processing and distribution, and leveraging opportunities with other Federal agencies, coastal states, and non-governmental entities; 
(5)identify training, technology, and other resource requirements for enabling the National Oceanic and Atmospheric Administration's programs, vessels, and aircraft to support a coordinated ocean and coastal mapping program; 
(6)identify a centralized mechanism or office for coordinating data collection, processing, archiving, and dissemination activities of all such mapping programs within the National Oceanic and Atmospheric Administration that meets Federal mandates for data accuracy and accessibility and designate a repository that is responsible for archiving and managing the distribution of all ocean and coastal mapping data to simplify the provision of services to benefit Federal and coastal state programs; and 
(7)set forth a timetable for implementation and completion of the plan, including a schedule for submission to the Congress of periodic progress reports and recommendations for integrating approaches developed under the initiative into the interagency program. 
(c)NOAA joint ocean and coastal mapping centersThe Administrator may maintain and operate up to 3 joint ocean and coastal mapping centers, including a joint hydrographic center, which shall each be co-located with an institution of higher education. The centers shall serve as hydrographic centers of excellence and may conduct activities necessary to carry out the purposes of this subtitle, including— 
(1)research and development of innovative ocean and coastal mapping technologies, equipment, and data products; 
(2)mapping of the United States Outer Continental Shelf and other regions; 
(3)data processing for nontraditional data and uses; 
(4)advancing the use of remote sensing technologies, for related issues, including mapping and assessment of essential fish habitat and of coral resources, ocean observations, and ocean exploration; and 
(5)providing graduate education and training in ocean and coastal mapping sciences for members of the National Oceanic and Atmospheric Administration Commissioned Officer Corps, personnel of other agencies with ocean and coastal mapping programs, and civilian personnel. 
(d)NOAA reportThe Administrator shall continue developing a strategy for expanding contracting with non-governmental entities to minimize duplication and take maximum advantage of nongovernmental capabilities in fulfilling the Administration's mapping and charting responsibilities. Within 120 days after the date of enactment of this Act, the Administrator shall transmit a report describing the strategy developed under this subsection to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives. 
12206.Effect on other lawsNothing in this subtitle shall be construed to supersede or alter the existing authorities of any Federal agency with respect to ocean and coastal mapping. 
12207.Authorization of appropriations 
(a)In generalIn addition to the amounts authorized by section 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d), there are authorized to be appropriated to the Administrator to carry out this subtitle— 
(1)$26,000,000 for fiscal year 2009; 
(2)$32,000,000 for fiscal year 2010; 
(3)$38,000,000 for fiscal year 2011; and 
(4)$45,000,000 for each of fiscal years 2012 through 2015. 
(b)Joint ocean and coastal mapping centersOf the amounts appropriated pursuant to subsection (a), the following amounts shall be used to carry out section 12205(c) of this subtitle: 
(1)$11,000,000 for fiscal year 2009. 
(2)$12,000,000 for fiscal year 2010. 
(3)$13,000,000 for fiscal year 2011. 
(4)$15,000,000 for each of fiscal years 2012 through 2015. 
(c)Cooperative agreementsTo carry out interagency activities under section 12203 of this subtitle, the head of any department or agency may execute a cooperative agreement with the Administrator, including those authorized by section 5 of the Act of August 6, 1947 (33 U.S.C. 883e). 
12208.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator' means the Administrator of the National Oceanic and Atmospheric Administration. 
(2)Coastal stateThe term coastal state has the meaning given that term by section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4). 
(3)CommitteeThe term Committee means the Interagency Ocean and Coastal Mapping Committee established by section 12203. 
(4)Exclusive economic zoneThe term exclusive economic zone means the exclusive economic zone of the United States established by Presidential Proclamation No. 5030, of March 10, 1983. 
(5)Ocean and coastal mappingThe term ocean and coastal mapping means the acquisition, processing, and management of physical, biological, geological, chemical, and archaeological characteristics and boundaries of ocean and coastal areas, resources, and sea beds through the use of acoustics, satellites, aerial photogrammetry, light and imaging, direct sampling, and other mapping technologies. 
(6)Territorial seaThe term territorial sea means the belt of sea measured from the baseline of the United States determined in accordance with international law, as set forth in Presidential Proclamation Number 5928, dated December 27, 1988. 
(7)Nongovernmental entitiesThe term nongovernmental entities includes nongovernmental organizations, members of the academic community, and private sector organizations that provide products and services associated with measuring, locating, and preparing maps, charts, surveys, aerial photographs, satellite imagines, or other graphical or digital presentations depicting natural or manmade physical features, phenomena, and legal boundaries of the Earth. 
(8)Outer continental shelfThe term Outer Continental Shelf means all submerged lands lying seaward and outside of lands beneath navigable waters (as that term is defined in section 2 of the Submerged Lands Act (43 U.S.C. 1301)), and of which the subsoil and seabed appertain to the United States and are subject to its jurisdiction and control. 
CIntegrated Coastal and Ocean Observation System Act of 2009 
12301.Short titleThis subtitle may be cited as the Integrated Coastal and Ocean Observation System Act of 2009. 
12302.PurposesThe purposes of this subtitle are to— 
(1)establish a national integrated System of ocean, coastal, and Great Lakes observing systems, comprised of Federal and non-Federal components coordinated at the national level by the National Ocean Research Leadership Council and at the regional level by a network of regional information coordination entities, and that includes in situ, remote, and other coastal and ocean observation, technologies, and data management and communication systems, and is designed to address regional and national needs for ocean information, to gather specific data on key coastal, ocean, and Great Lakes variables, and to ensure timely and sustained dissemination and availability of these data to— 
(A)support national defense, marine commerce, navigation safety, weather, climate, and marine forecasting, energy siting and production, economic development, ecosystem-based marine, coastal, and Great Lakes resource management, public safety, and public outreach training and education; 
(B)promote greater public awareness and stewardship of the Nation's ocean, coastal, and Great Lakes resources and the general public welfare; and 
(C)enable advances in scientific understanding to support the sustainable use, conservation, management, and understanding of healthy ocean, coastal, and Great Lakes resources; 
(2)improve the Nation's capability to measure, track, explain, and predict events related directly and indirectly to weather and climate change, natural climate variability, and interactions between the oceanic and atmospheric environments, including the Great Lakes; and 
(3)authorize activities to promote basic and applied research to develop, test, and deploy innovations and improvements in coastal and ocean observation technologies, modeling systems, and other scientific and technological capabilities to improve our conceptual understanding of weather and climate, ocean-atmosphere dynamics, global climate change, physical, chemical, and biological dynamics of the ocean, coastal and Great Lakes environments, and to conserve healthy and restore degraded coastal ecosystems. 
12303.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere in the Under Secretary's capacity as Administrator of the National Oceanic and Atmospheric Administration. 
(2)CouncilThe term Council means the National Ocean Research Leadership Council established by section 7902 of title 10, United States Code. 
(3)Federal assetsThe term Federal assets means all relevant non-classified civilian coastal and ocean observations, technologies, and related modeling, research, data management, basic and applied technology research and development, and public education and outreach programs, that are managed by member agencies of the Council. 
(4)Interagency ocean observation committeeThe term Interagency Ocean Observation Committee means the committee established under section 12304(c)(2). 
(5)Non-federal assetsThe term non-Federal assets means all relevant coastal and ocean observation technologies, related basic and applied technology research and development, and public education and outreach programs that are integrated into the System and are managed through States, regional organizations, universities, nongovernmental organizations, or the private sector. 
(6)Regional information coordination entities 
(A)In generalThe term regional information coordination entity means an organizational body that is certified or established by contract or memorandum by the lead Federal agency designated in section 12304(c)(3) of this subtitle and coordinates State, Federal, local, and private interests at a regional level with the responsibility of engaging the private and public sectors in designing, operating, and improving regional coastal and ocean observing systems in order to ensure the provision of data and information that meet the needs of user groups from the respective regions. 
(B)Certain included associationsThe term regional information coordination entity includes regional associations described in the System Plan. 
(7)SecretaryThe term Secretary means the Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration. 
(8)SystemThe term System means the National Integrated Coastal and Ocean Observation System established under section 12304. 
(9)System planThe term System Plan means the plan contained in the document entitled Ocean. US Publication No. 9, The First Integrated Ocean Observing System (IOOS) Development Plan, as updated by the Council under this subtitle. 
12304.Integrated coastal and ocean observing system 
(a)EstablishmentThe President, acting through the Council, shall establish a National Integrated Coastal and Ocean Observation System to fulfill the purposes set forth in section 12302 of this subtitle and the System Plan and to fulfill the Nation's international obligations to contribute to the Global Earth Observation System of Systems and the Global Ocean Observing System. 
(b)System elements 
(1)In generalIn order to fulfill the purposes of this subtitle, the System shall be national in scope and consist of— 
(A)Federal assets to fulfill national and international observation missions and priorities; 
(B)non-Federal assets, including a network of regional information coordination entities identified under subsection (c)(4), to fulfill regional observation missions and priorities; 
(C)data management, communication, and modeling systems for the timely integration and dissemination of data and information products from the System; 
(D)a research and development program conducted under the guidance of the Council, consisting of— 
(i)basic and applied research and technology development to improve understanding of coastal and ocean systems and their relationships to human activities and to ensure improvement of operational assets and products, including related infrastructure, observing technologies, and information and data processing and management technologies; and 
(ii)large scale computing resources and research to advance modeling of coastal and ocean processes. 
(2)Enhancing administration and managementThe head of each Federal agency that has administrative jurisdiction over a Federal asset shall support the purposes of this subtitle and may take appropriate actions to enhance internal agency administration and management to better support, integrate, finance, and utilize observation data, products, and services developed under this section to further its own agency mission and responsibilities. 
(3)Availability of dataThe head of each Federal agency that has administrative jurisdiction over a Federal asset shall make available data that are produced by that asset and that are not otherwise restricted for integration, management, and dissemination by the System. 
(4)Non-federal assetsNon-Federal assets shall be coordinated, as appropriate, by the Interagency Ocean Observing Committee or by regional information coordination entities. 
(c)Policy oversight, administration, and regional coordination 
(1)Council functionsThe Council shall serve as the policy and coordination oversight body for all aspects of the System. In carrying out its responsibilities under this subtitle, the Council shall— 
(A)approve and adopt comprehensive System budgets developed and maintained by the Interagency Ocean Observation Committee to support System operations, including operations of both Federal and non-Federal assets; 
(B)ensure coordination of the System with other domestic and international earth observing activities including the Global Ocean Observing System and the Global Earth Observing System of Systems, and provide, as appropriate, support for and representation on United States delegations to international meetings on coastal and ocean observing programs; and 
(C)encourage coordinated intramural and extramural research and technology development, and a process to transition developing technology and methods into operations of the System. 
(2)Interagency ocean observation committeeThe Council shall establish or designate an Interagency Ocean Observation Committee which shall— 
(A)prepare annual and long-term plans for consideration and approval by the Council for the integrated design, operation, maintenance, enhancement and expansion of the System to meet the objectives of this subtitle and the System Plan; 
(B)develop and transmit to Congress at the time of submission of the President's annual budget request an annual coordinated, comprehensive budget to operate all elements of the System identified in subsection (b), and to ensure continuity of data streams from Federal and non-Federal assets; 
(C)establish required observation data variables to be gathered by both Federal and non-Federal assets and identify, in consultation with regional information coordination entities, priorities for System observations; 
(D)establish protocols and standards for System data processing, management, and communication; 
(E)develop contract certification standards and compliance procedures for all non-Federal assets, including regional information coordination entities, to establish eligibility for integration into the System and to ensure compliance with all applicable standards and protocols established by the Council, and ensure that regional observations are integrated into the System on a sustained basis; 
(F)identify gaps in observation coverage or needs for capital improvements of both Federal assets and non-Federal assets; 
(G)subject to the availability of appropriations, establish through one or more participating Federal agencies, in consultation with the System advisory committee established under subsection (d), a competitive matching grant or other programs— 
(i)to promote intramural and extramural research and development of new, innovative, and emerging observation technologies including testing and field trials; and 
(ii)to facilitate the migration of new, innovative, and emerging scientific and technological advances from research and development to operational deployment; 
(H)periodically review and recommend to the Council, in consultation with the Administrator, revisions to the System Plan; 
(I)ensure collaboration among Federal agencies participating in the activities of the Committee; and 
(J)perform such additional duties as the Council may delegate. 
(3)Lead Federal agencyThe National Oceanic and Atmospheric Administration shall function as the lead Federal agency for the implementation and administration of the System, in consultation with the Council, the Interagency Ocean Observation Committee, other Federal agencies that maintain portions of the System, and the regional information coordination entities, and shall— 
(A)establish an Integrated Ocean Observing Program Office within the National Oceanic and Atmospheric Administration utilizing to the extent necessary, personnel from member agencies participating on the Interagency Ocean Observation Committee, to oversee daily operations and coordination of the System; 
(B)implement policies, protocols, and standards approved by the Council and delegated by the Interagency Ocean Observing Committee; 
(C)promulgate program guidelines to certify and integrate non-Federal assets, including regional information coordination entities, into the System to provide regional coastal and ocean observation data that meet the needs of user groups from the respective regions; 
(D)have the authority to enter into and oversee contracts, leases, grants or cooperative agreements with non-Federal assets, including regional information coordination entities, to support the purposes of this subtitle on such terms as the Administrator deems appropriate; 
(E)implement a merit-based, competitive funding process to support non-Federal assets, including the development and maintenance of a network of regional information coordination entities, and develop and implement a process for the periodic review and evaluation of all non-Federal assets, including regional information coordination entities; 
(F)provide opportunities for competitive contracts and grants for demonstration projects to design, develop, integrate, deploy, and support components of the System; 
(G)establish efficient and effective administrative procedures for allocation of funds among contractors, grantees, and non-Federal assets, including regional information coordination entities in a timely manner, and contingent on appropriations according to the budget adopted by the Council; 
(H)develop and implement a process for the periodic review and evaluation of regional information coordination entities; 
(I)formulate an annual process by which gaps in observation coverage or needs for capital improvements of Federal assets and non-Federal assets of the System are identified by the regional information coordination entities, the Administrator, or other members of the System and transmitted to the Interagency Ocean Observing Committee; 
(J)develop and be responsible for a data management and communication system, in accordance with standards and protocols established by the Council, by which all data collected by the System regarding ocean and coastal waters of the United States including the Great Lakes, are processed, stored, integrated, and made available to all end-user communities; 
(K)implement a program of public education and outreach to improve public awareness of global climate change and effects on the ocean, coastal, and Great Lakes environment; 
(L)report annually to the Interagency Ocean Observing Committee on the accomplishments, operational needs, and performance of the System to contribute to the annual and long-term plans developed pursuant to subsection (c)(2)(A)(i); and 
(M)develop a plan to efficiently integrate into the System new, innovative, or emerging technologies that have been demonstrated to be useful to the System and which will fulfill the purposes of this subtitle and the System Plan. 
(4)Regional information coordination entities 
(A)In generalTo be certified or established under this subtitle, a regional information coordination entity shall be certified or established by contract or agreement by the Administrator, and shall agree to meet the certification standards and compliance procedure guidelines issued by the Administrator and information needs of user groups in the region while adhering to national standards and shall— 
(i)demonstrate an organizational structure capable of gathering required System observation data, supporting and integrating all aspects of coastal and ocean observing and information programs within a region and that reflects the needs of State and local governments, commercial interests, and other users and beneficiaries of the System and other requirements specified under this subtitle and the System Plan; 
(ii)identify gaps in observation coverage needs for capital improvements of Federal assets and non-Federal assets of the System, or other recommendations to assist in the development of the annual and long-term plans created pursuant to subsection (c)(2)(A)(i) and transmit such information to the Interagency Ocean Observing Committee via the Program Office; 
(iii)develop and operate under a strategic operational plan that will ensure the efficient and effective administration of programs and assets to support daily data observations for integration into the System, pursuant to the standards approved by the Council; 
(iv)work cooperatively with governmental and non-governmental entities at all levels to identify and provide information products of the System for multiple users within the service area of the regional information coordination entities; and 
(v)comply with all financial oversight requirements established by the Administrator, including requirements relating to audits. 
(B)ParticipationFor the purposes of this subtitle, employees of Federal agencies may participate in the functions of the regional information coordination entities. 
(d)System advisory committee 
(1)In generalThe Administrator shall establish or designate a System advisory committee, which shall provide advice as may be requested by the Administrator or the Interagency Ocean Observing Committee. 
(2)PurposeThe purpose of the System advisory committee is to advise the Administrator and the Interagency Ocean Observing Committee on— 
(A)administration, operation, management, and maintenance of the System, including integration of Federal and non-Federal assets and data management and communication aspects of the System, and fulfillment of the purposes set forth in section 12302; 
(B)expansion and periodic modernization and upgrade of technology components of the System; 
(C)identification of end-user communities, their needs for information provided by the System, and the System's effectiveness in disseminating information to end-user communities and the general public; and 
(D)any other purpose identified by the Administrator or the Interagency Ocean Observing Committee. 
(3)Members 
(A)In generalThe System advisory committee shall be composed of members appointed by the Administrator. Members shall be qualified by education, training, and experience to evaluate scientific and technical information related to the design, operation, maintenance, or use of the System, or use of data products provided through the System. 
(B)Terms of serviceMembers shall be appointed for 3-year terms, renewable once. A vacancy appointment shall be for the remainder of the unexpired term of the vacancy, and an individual so appointed may subsequently be appointed for 2 full 3-year terms if the remainder of the unexpired term is less than 1 year. 
(C)ChairpersonThe Administrator shall designate a chairperson from among the members of the System advisory committee. 
(D)AppointmentMembers of the System advisory committee shall be appointed as special Government employees for purposes of section 202(a) of title 18, United States Code. 
(4)Administrative provisions 
(A)ReportingThe System advisory committee shall report to the Administrator and the Interagency Ocean Observing Committee, as appropriate. 
(B)Administrative supportThe Administrator shall provide administrative support to the System advisory committee. 
(C)MeetingsThe System advisory committee shall meet at least once each year, and at other times at the call of the Administrator, the Interagency Ocean Observing Committee, or the chairperson. 
(D)Compensation and expensesMembers of the System advisory committee shall not be compensated for service on that Committee, but may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(E)ExpirationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the System advisory committee. 
(e)Civil LiabilityFor purposes of determining liability arising from the dissemination and use of observation data gathered pursuant to this section, any non-Federal asset or regional information coordination entity incorporated into the System by contract, lease, grant, or cooperative agreement under subsection (c)(3)(D) that is participating in the System shall be considered to be part of the National Oceanic and Atmospheric Administration. Any employee of such a non-Federal asset or regional information coordination entity, while operating within the scope of his or her employment in carrying out the purposes of this subtitle, with respect to tort liability, is deemed to be an employee of the Federal Government. 
(f)LimitationNothing in this subtitle shall be construed to invalidate existing certifications, contracts, or agreements between regional information coordination entities and other elements of the System. 
12305.Interagency financing and agreements 
(a)In generalTo carry out interagency activities under this subtitle, the Secretary of Commerce may execute cooperative agreements, or any other agreements, with, and receive and expend funds made available by, any State or subdivision thereof, any Federal agency, or any public or private organization, or individual. 
(b)ReciprocityMember Departments and agencies of the Council shall have the authority to create, support, and maintain joint centers, and to enter into and perform such contracts, leases, grants, and cooperative agreements as may be necessary to carry out the purposes of this subtitle and fulfillment of the System Plan. 
12306.Application with other lawsNothing in this subtitle supersedes or limits the authority of any agency to carry out its responsibilities and missions under other laws. 
12307.Report to Congress 
(a)RequirementNot later than 2 years after the date of the enactment of this Act and every 2 years thereafter, the Administrator shall prepare and the President acting through the Council shall approve and transmit to the Congress a report on progress made in implementing this subtitle. 
(b)ContentsThe report shall include— 
(1)a description of activities carried out under this subtitle and the System Plan; 
(2)an evaluation of the effectiveness of the System, including an evaluation of progress made by the Council to achieve the goals identified under the System Plan; 
(3)identification of Federal and non-Federal assets as determined by the Council that have been integrated into the System, including assets essential to the gathering of required observation data variables necessary to meet the respective missions of Council agencies; 
(4)a review of procurements, planned or initiated, by each Council agency to enhance, expand, or modernize the observation capabilities and data products provided by the System, including data management and communication subsystems; 
(5)an assessment regarding activities to integrate Federal and non-Federal assets, nationally and on the regional level, and discussion of the performance and effectiveness of regional information coordination entities to coordinate regional observation operations; 
(6)a description of benefits of the program to users of data products resulting from the System (including the general public, industries, scientists, resource managers, emergency responders, policy makers, and educators); 
(7)recommendations concerning— 
(A)modifications to the System; and 
(B)funding levels for the System in subsequent fiscal years; and 
(8)the results of a periodic external independent programmatic audit of the System. 
12308.Public-private use policyThe Council shall develop a policy within 6 months after the date of the enactment of this Act that defines processes for making decisions about the roles of the Federal Government, the States, regional information coordination entities, the academic community, and the private sector in providing to end-user communities environmental information, products, technologies, and services related to the System. The Council shall publish the policy in the Federal Register for public comment for a period not less than 60 days. Nothing in this section shall be construed to require changes in policy in effect on the date of enactment of this Act. 
12309.Independent cost estimateWithin 1 year after the date of enactment of this Act, the Interagency Ocean Observation Committee, through the Administrator and the Director of the National Science Foundation, shall obtain an independent cost estimate for operations and maintenance of existing Federal assets of the System, and planned or anticipated acquisition, operation, and maintenance of new Federal assets for the System, including operation facilities, observation equipment, modeling and software, data management and communication, and other essential components. The independent cost estimate shall be transmitted unabridged and without revision by the Administrator to Congress. 
12310.Intent of CongressIt is the intent of Congress that funding provided to agencies of the Council to implement this subtitle shall supplement, and not replace, existing sources of funding for other programs. It is the further intent of Congress that agencies of the Council shall not enter into contracts or agreements for the development or procurement of new Federal assets for the System that are estimated to be in excess of $250,000,000 in life-cycle costs without first providing adequate notice to Congress and opportunity for review and comment. 
12311.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce for fiscal years 2009 through 2013 such sums as are necessary to fulfill the purposes of this subtitle and support activities identified in the annual coordinated System budget developed by the Interagency Ocean Observation Committee and submitted to the Congress. 
DFederal Ocean Acidification Research and Monitoring Act of 2009 
12401.Short titleThis subtitle may be cited as the Federal Ocean Acidification Research And Monitoring Act of 2009 or the FOARAM Act. 
12402.Purposes 
(a)PurposesThe purposes of this subtitle are to provide for— 
(1)development and coordination of a comprehensive interagency plan to— 
(A)monitor and conduct research on the processes and consequences of ocean acidification on marine organisms and ecosystems; and 
(B)establish an interagency research and monitoring program on ocean acidification; 
(2)establishment of an ocean acidification program within the National Oceanic and Atmospheric Administration; 
(3)assessment and consideration of regional and national ecosystem and socioeconomic impacts of increased ocean acidification; and 
(4)research adaptation strategies and techniques for effectively conserving marine ecosystems as they cope with increased ocean acidification. 
12403.DefinitionsIn this subtitle: 
(1)Ocean acidificationThe term ocean acidification means the decrease in pH of the Earth's oceans and changes in ocean chemistry caused by chemical inputs from the atmosphere, including carbon dioxide. 
(2)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration. 
(3)SubcommitteeThe term Subcommittee means the Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council. 
12404.Interagency subcommittee 
(a)Designation 
(1)In generalThe Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council shall coordinate Federal activities on ocean acidification and establish an interagency working group. 
(2)MembershipThe interagency working group on ocean acidification shall be comprised of senior representatives from the National Oceanic and Atmospheric Administration, the National Science Foundation, the National Aeronautics and Space Administration, the United States Geological Survey, the United States Fish and Wildlife Service, and such other Federal agencies as appropriate. 
(3)ChairmanThe interagency working group shall be chaired by the representative from the National Oceanic and Atmospheric Administration. 
(b)DutiesThe Subcommittee shall— 
(1)develop the strategic research and monitoring plan to guide Federal research on ocean acidification required under section 12405 of this subtitle and oversee the implementation of the plan; 
(2)oversee the development of— 
(A)an assessment of the potential impacts of ocean acidification on marine organisms and marine ecosystems; and 
(B)adaptation and mitigation strategies to conserve marine organisms and ecosystems exposed to ocean acidification; 
(3)facilitate communication and outreach opportunities with nongovernmental organizations and members of the stakeholder community with interests in marine resources; 
(4)coordinate the United States Federal research and monitoring program with research and monitoring programs and scientists from other nations; and 
(5)establish or designate an Ocean Acidification Information Exchange to make information on ocean acidification developed through or utilized by the interagency ocean acidification program accessible through electronic means, including information which would be useful to policymakers, researchers, and other stakeholders in mitigating or adapting to the impacts of ocean acidification. 
(c)Reports to congress 
(1)Initial reportNot later than 1 year after the date of enactment of this Act, the Subcommittee shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science and Technology and the Committee on Natural Resources of the House of Representatives that— 
(A)includes a summary of federally funded ocean acidification research and monitoring activities, including the budget for each of these activities; and 
(B)describes the progress in developing the plan required under section 12405 of this subtitle. 
(2)Biennial reportNot later than 2 years after the delivery of the initial report under paragraph (1) and every 2 years thereafter, the Subcommittee shall transmit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science and Technology and the Committee on Natural Resources of the House of Representatives that includes— 
(A)a summary of federally funded ocean acidification research and monitoring activities, including the budget for each of these activities; and 
(B)an analysis of the progress made toward achieving the goals and priorities for the interagency research plan developed by the Subcommittee under section 12405. 
(3)Strategic research planNot later than 2 years after the date of enactment of this Act, the Subcommittee shall transmit the strategic research plan developed under section 12405 to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science and Technology and the Committee on Natural Resources of the House of Representatives. A revised plan shall be submitted at least once every 5 years thereafter. 
12405.Strategic research plan 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Subcommittee shall develop a strategic plan for Federal research and monitoring on ocean acidification that will provide for an assessment of the impacts of ocean acidification on marine organisms and marine ecosystems and the development of adaptation and mitigation strategies to conserve marine organisms and marine ecosystems. In developing the plan, the Subcommittee shall consider and use information, reports, and studies of ocean acidification that have identified research and monitoring needed to better understand ocean acidification and its potential impacts, and recommendations made by the National Academy of Sciences in the review of the plan required under subsection (d). 
(b)Contents of the planThe plan shall— 
(1)provide for interdisciplinary research among the ocean sciences, and coordinated research and activities to improve the understanding of ocean chemistry that will affect marine ecosystems; 
(2)establish, for the 10-year period beginning in the year the plan is submitted, the goals and priorities for Federal research and monitoring which will— 
(A)advance understanding of ocean acidification and its physical, chemical, and biological impacts on marine organisms and marine ecosystems; 
(B)improve the ability to assess the socioeconomic impacts of ocean acidification; and 
(C)provide information for the development of adaptation and mitigation strategies to conserve marine organisms and marine ecosystems; 
(3)describe specific activities, including— 
(A)efforts to determine user needs; 
(B)research activities; 
(C)monitoring activities; 
(D)technology and methods development; 
(E)data collection; 
(F)database development; 
(G)modeling activities; 
(H)assessment of ocean acidification impacts; and 
(I)participation in international research efforts; 
(4)identify relevant programs and activities of the Federal agencies that contribute to the interagency program directly and indirectly and set forth the role of each Federal agency in implementing the plan; 
(5)consider and utilize, as appropriate, reports and studies conducted by Federal agencies, the National Research Council, or other entities; 
(6)make recommendations for the coordination of the ocean acidification research and monitoring activities of the United States with such activities of other nations and international organizations; 
(7)outline budget requirements for Federal ocean acidification research and monitoring and assessment activities to be conducted by each agency under the plan; 
(8)identify the monitoring systems and sampling programs currently employed in collecting data relevant to ocean acidification and prioritize additional monitoring systems that may be needed to ensure adequate data collection and monitoring of ocean acidification and its impacts; and 
(9)describe specific activities designed to facilitate outreach and data and information exchange with stakeholder communities. 
(c)Program elementsThe plan shall include at a minimum the following program elements: 
(1)Monitoring of ocean chemistry and biological impacts associated with ocean acidification at selected coastal and open-ocean monitoring stations, including satellite-based monitoring to characterize— 
(A)marine ecosystems; 
(B)changes in marine productivity; and 
(C)changes in surface ocean chemistry. 
(2)Research to understand the species specific physiological responses of marine organisms to ocean acidification, impacts on marine food webs of ocean acidification, and to develop environmental and ecological indices that track marine ecosystem responses to ocean acidification. 
(3)Modeling to predict changes in the ocean carbon cycle as a function of carbon dioxide and atmosphere-induced changes in temperature, ocean circulation, biogeochemistry, ecosystem and terrestrial input, and modeling to determine impacts on marine ecosystems and individual marine organisms. 
(4)Technology development and standardization of carbonate chemistry measurements on moorings and autonomous floats. 
(5)Assessment of socioeconomic impacts of ocean acidification and development of adaptation and mitigation strategies to conserve marine organisms and marine ecosystems. 
(d)National academy of sciences evaluationThe Secretary shall enter into an agreement with the National Academy of Sciences to review the plan. 
(e)Public participationIn developing the plan, the Subcommittee shall consult with representatives of academic, State, industry and environmental groups. Not later than 90 days before the plan, or any revision thereof, is submitted to the Congress, the plan shall be published in the Federal Register for a public comment period of not less than 60 days. 
12406.NOAA ocean acidification activities 
(a)In generalThe Secretary shall establish and maintain an ocean acidification program within the National Oceanic and Atmospheric Administration to conduct research, monitoring, and other activities consistent with the strategic research and implementation plan developed by the Subcommittee under section 12405 that— 
(1)includes— 
(A)interdisciplinary research among the ocean and atmospheric sciences, and coordinated research and activities to improve understanding of ocean acidification; 
(B)the establishment of a long-term monitoring program of ocean acidification utilizing existing global and national ocean observing assets, and adding instrumentation and sampling stations as appropriate to the aims of the research program; 
(C)research to identify and develop adaptation strategies and techniques for effectively conserving marine ecosystems as they cope with increased ocean acidification; 
(D)as an integral part of the research programs described in this subtitle, educational opportunities that encourage an interdisciplinary and international approach to exploring the impacts of ocean acidification; 
(E)as an integral part of the research programs described in this subtitle, national public outreach activities to improve the understanding of current scientific knowledge of ocean acidification and its impacts on marine resources; and 
(F)coordination of ocean acidification monitoring and impacts research with other appropriate international ocean science bodies such as the International Oceanographic Commission, the International Council for the Exploration of the Sea, the North Pacific Marine Science Organization, and others; 
(2)provides grants for critical research projects that explore the effects of ocean acidification on ecosystems and the socioeconomic impacts of increased ocean acidification that are relevant to the goals and priorities of the strategic research plan; and 
(3)incorporates a competitive merit-based process for awarding grants that may be conducted jointly with other participating agencies or under the National Oceanographic Partnership Program under section 7901 of title 10, United States Code. 
(b)Additional authorityIn conducting the Program, the Secretary may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this subtitle on such terms as the Secretary considers appropriate. 
12407.NSF ocean acidification activities 
(a)Research activitiesThe Director of the National Science Foundation shall continue to carry out research activities on ocean acidification which shall support competitive, merit-based, peer-reviewed proposals for research and monitoring of ocean acidification and its impacts, including— 
(1)impacts on marine organisms and marine ecosystems; 
(2)impacts on ocean, coastal, and estuarine biogeochemistry; and 
(3)the development of methodologies and technologies to evaluate ocean acidification and its impacts. 
(b)ConsistencyThe research activities shall be consistent with the strategic research plan developed by the Subcommittee under section 12405. 
(c)CoordinationThe Director shall encourage coordination of the Foundation's ocean acidification activities with such activities of other nations and international organizations. 
12408.NASA ocean acidification activities 
(a)Ocean acidification activitiesThe Administrator of the National Aeronautics and Space Administration, in coordination with other relevant agencies, shall ensure that space-based monitoring assets are used in as productive a manner as possible for monitoring of ocean acidification and its impacts. 
(b)Program consistencyThe Administrator shall ensure that the Agency's research and monitoring activities on ocean acidification are carried out in a manner consistent with the strategic research plan developed by the Subcommittee under section 12405. 
(c)CoordinationThe Administrator shall encourage coordination of the Agency's ocean acidification activities with such activities of other nations and international organizations. 
12409.Authorization of appropriations 
(a)NOAAThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out the purposes of this subtitle— 
(1)$8,000,000 for fiscal year 2009; 
(2)$12,000,000 for fiscal year 2010; 
(3)$15,000,000 for fiscal year 2011; and 
(4)$20,000,000 for fiscal year 2012. 
(b)NSFThere are authorized to be appropriated to the National Science Foundation to carry out the purposes of this subtitle— 
(1)$6,000,000 for fiscal year 2009; 
(2)$8,000,000 for fiscal year 2010; 
(3)$12,000,000 for fiscal year 2011; and 
(4)$15,000,000 for fiscal year 2012. 
ECoastal and Estuarine Land Conservation Program 
12501.Short titleThis Act may be cited as the Coastal and Estuarine Land Conservation Program Act. 
12502.Authorization of Coastal and Estuarine Land Conservation ProgramThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by inserting after section 307 the following new section: 
 
307A.Authorization of the Coastal and Estuarine Land Conservation Program 
(a)In generalThe Secretary may conduct a Coastal and Estuarine Land Conservation Program, in cooperation with appropriate State, regional, and other units of government, for the purposes of protecting important coastal and estuarine areas that have significant conservation, recreation, ecological, historical, or aesthetic values, or that are threatened by conversion from their natural, undeveloped, or recreational state to other uses or could be managed or restored to effectively conserve, enhance, or restore ecological function. The program shall be administered by the National Ocean Service of the National Oceanic and Atmospheric Administration through the Office of Ocean and Coastal Resource Management. 
(b)Property acquisition grantsThe Secretary shall make grants under the program to coastal states with approved coastal zone management plans or National Estuarine Research Reserve units for the purpose of acquiring property or interests in property described in subsection (a) that will further the goals of— 
(1)a Coastal Zone Management Plan or Program approved under this title; 
(2)a National Estuarine Research Reserve management plan; 
(3)a regional or State watershed protection or management plan involving coastal states with approved coastal zone management programs; or 
(4)a State coastal land acquisition plan that is consistent with an approved coastal zone management program. 
(c)Grant processThe Secretary shall allocate funds to coastal states or National Estuarine Research Reserves under this section through a competitive grant process in accordance with guidelines that meet the following requirements: 
(1)The Secretary shall consult with the coastal state’s coastal zone management program, any National Estuarine Research Reserve in that State, and the lead agency designated by the Governor for coordinating the implementation of this section (if different from the coastal zone management program). 
(2)Each participating coastal state, after consultation with local governmental entities and other interested stakeholders, shall identify priority conservation needs within the State, the values to be protected by inclusion of lands in the program, and the threats to those values that should be avoided. 
(3)Each participating coastal state shall to the extent practicable ensure that the acquisition of property or easements shall complement working waterfront needs. 
(4)The applicant shall identify the values to be protected by inclusion of the lands in the program, management activities that are planned and the manner in which they may affect the values identified, and any other information from the landowner relevant to administration and management of the land. 
(5)Awards shall be based on demonstrated need for protection and ability to successfully leverage funds among participating entities, including Federal programs, regional organizations, State and other governmental units, landowners, corporations, or private organizations. 
(6)The governor, or the lead agency designated by the governor for coordinating the implementation of this section, where appropriate in consultation with the appropriate local government, shall determine that the application is consistent with the State’s or territory’s approved coastal zone plan, program, and policies prior to submittal to the Secretary. 
(7) 
(A)Priority shall be given to lands described in subsection (a) that can be effectively managed and protected and that have significant ecological value. 
(B)Of the projects that meet the standard in subparagraph (A), priority shall be given to lands that— 
(i)are under an imminent threat of conversion to a use that will degrade or otherwise diminish their natural, undeveloped, or recreational state; and 
(ii)serve to mitigate the adverse impacts caused by coastal population growth in the coastal environment. 
(8)In developing guidelines under this section, the Secretary shall consult with coastal states, other Federal agencies, and other interested stakeholders with expertise in land acquisition and conservation procedures. 
(9)Eligible coastal states or National Estuarine Research Reserves may allocate grants to local governments or agencies eligible for assistance under section 306A(e). 
(10)The Secretary shall develop performance measures that the Secretary shall use to evaluate and report on the program’s effectiveness in accomplishing its purposes, and shall submit such evaluations to Congress triennially. 
(d)Limitations and private property protections 
(1)A grant awarded under this section may be used to purchase land or an interest in land, including an easement, only from a willing seller. Any such purchase shall not be the result of a forced taking under this section. Nothing in this section requires a private property owner to participate in the program under this section. 
(2)Any interest in land, including any easement, acquired with a grant under this section shall not be considered to create any new liability, or have any effect on liability under any other law, of any private property owner with respect to any person injured on the private property. 
(3)Nothing in this section requires a private property owner to provide access (including Federal, State, or local government access) to or use of private property unless such property or an interest in such property (including a conservation easement) has been purchased with funds made available under this section. 
(e)Recognition of authority to control land useNothing in this title modifies the authority of Federal, State, or local governments to regulate land use. 
(f)Matching requirements 
(1)In generalThe Secretary may not make a grant under the program unless the Federal funds are matched by non-Federal funds in accordance with this subsection. 
(2)Cost share requirement 
(A)In generalGrant funds under the program shall require a 100 percent match from other non-Federal sources. 
(B)Waiver of requirementThe Secretary may grant a waiver of subparagraph (A) for underserved communities, communities that have an inability to draw on other sources of funding because of the small population or low income of the community, or for other reasons the Secretary deems appropriate and consistent with the purposes of the program. 
(3)Other Federal fundsWhere financial assistance awarded under this section represents only a portion of the total cost of a project, funding from other Federal sources may be applied to the cost of the project. Each portion shall be subject to match requirements under the applicable provision of law. 
(4)Source of matching cost shareFor purposes of paragraph (2)(A), the non-Federal cost share for a project may be determined by taking into account the following: 
(A)The value of land or a conservation easement may be used by a project applicant as non-Federal match, if the Secretary determines that— 
(i)the land meets the criteria set forth in section 2(b) and is acquired in the period beginning 3 years before the date of the submission of the grant application and ending 3 years after the date of the award of the grant; 
(ii)the value of the land or easement is held by a non-governmental organization included in the grant application in perpetuity for conservation purposes of the program; and 
(iii)the land or easement is connected either physically or through a conservation planning process to the land or easement that would be acquired. 
(B)The appraised value of the land or conservation easement at the time of the grant closing will be considered and applied as the non-Federal cost share. 
(C)Costs associated with land acquisition, land management planning, remediation, restoration, and enhancement may be used as non- Federal match if the activities are identified in the plan and expenses are incurred within the period of the grant award, or, for lands described in (A), within the same time limits described therein. These costs may include either cash or in-kind contributions. 
(g)Reservation of funds for national estuarine research reserve sitesNo less than 15 percent of funds made available under this section shall be available for acquisitions benefitting National Estuarine Research Reserves. 
(h)Limit on administrative costsNo more than 5 percent of the funds made available to the Secretary under this section shall be used by the Secretary for planning or administration of the program. The Secretary shall provide a report to Congress with an account of all expenditures under this section for fiscal year 2009 and triennially thereafter. 
(i)Title and management of acquired propertyIf any property is acquired in whole or in part with funds made available through a grant under this section, the grant recipient shall provide— 
(1)such assurances as the Secretary may require that— 
(A)the title to the property will be held by the grant recipient or another appropriate public agency designated by the recipient in perpetuity; 
(B)the property will be managed in a manner that is consistent with the purposes for which the land entered into the program and shall not convert such property to other uses; and 
(C)if the property or interest in land is sold, exchanged, or divested, funds equal to the current value will be returned to the Secretary in accordance with applicable Federal law for redistribution in the grant process; and 
(2)certification that the property (including any interest in land) will be acquired from a willing seller. 
(j)Requirement for property used for non-Federal matchIf the grant recipient elects to use any land or interest in land held by a non-governmental organization as a non-Federal match under subsection (g), the grant recipient must to the Secretary’s satisfaction demonstrate in the grant application that such land or interest will satisfy the same requirements as the lands or interests in lands acquired under the program. 
(k)DefinitionsIn this section: 
(1)Conservation easementThe term conservation easement includes an easement or restriction, recorded deed, or a reserve interest deed where the grantee acquires all rights, title, and interest in a property, that do not conflict with the goals of this section except those rights, title, and interests that may run with the land that are expressly reserved by a grantor and are agreed to at the time of purchase. 
(2)Interest in propertyThe term interest in property includes a conservation easement. 
(l)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $60,000,000 for each of fiscal years 2009 through 2013.. 
XIIIMiscellaneous 
13001.Management and distribution of North Dakota trust funds 
(a)North Dakota trust fundsThe Act of February 22, 1889 (25 Stat. 676, chapter 180), is amended by adding at the end the following: 
 
26.North dakota trust funds 
(a)DispositionNotwithstanding section 11, the State of North Dakota shall, with respect to any trust fund in which proceeds from the sale of public land are deposited under this Act (referred to in this section as the trust fund)— 
(1)deposit all revenues earned by a trust fund into the trust fund; 
(2)deduct the costs of administering a trust fund from each trust fund; and 
(3)manage each trust fund to— 
(A)preserve the purchasing power of the trust fund; and 
(B)maintain stable distributions to trust fund beneficiaries. 
(b)DistributionsNotwithstanding section 11, any distributions from trust funds in the State of North Dakota shall be made in accordance with section 2 of article IX of the Constitution of the State of North Dakota. 
(c)Management of proceedsNotwithstanding section 13, the State of North Dakota shall manage the proceeds referred to in that section in accordance with subsections (a) and (b). 
(d)Management of land and proceedsNotwithstanding sections 14 and 16, the State of North Dakota shall manage the land granted under that section, including any proceeds from the land, and make distributions in accordance with subsections (a) and (b).. 
(b)Management and distribution of morrill act grantsThe Act of July 2, 1862 (commonly known as the First Morrill Act) (7 U.S.C. 301 et seq.), is amended by adding at the end the following: 
 
9.Land grants in the State of North Dakota 
(a)ExpensesNotwithstanding section 3, the State of North Dakota shall manage the land granted to the State under the first section, including any proceeds from the land, in accordance with this section. 
(b)Disposition of proceedsNotwithstanding section 4, the State of North Dakota shall, with respect to any trust fund in which proceeds from the sale of land under this Act are deposited (referred to in this section as the trust fund)— 
(1)deposit all revenues earned by a trust fund into the trust fund; 
(2)deduct the costs of administering a trust fund from each trust fund; and 
(3)manage each trust fund to— 
(A)preserve the purchasing power of the trust fund; and 
(B)maintain stable distributions to trust fund beneficiaries. 
(c)DistributionsNotwithstanding section 4, any distributions from trust funds in the State of North Dakota shall be made in accordance with section 2 of article IX of the Constitution of the State of North Dakota. 
(d)ManagementNotwithstanding section 5, the State of North Dakota shall manage the land granted under the first section, including any proceeds from the land, in accordance with this section.. 
(c)Consent of congressEffective July 1, 2009, Congress consents to the amendments to the Constitution of North Dakota proposed by House Concurrent Resolution No. 3037 of the 59th Legislature of the State of North Dakota entitled A concurrent resolution for the amendment of sections 1 and 2 of article IX of the Constitution of North Dakota, relating to distributions from and the management of the common schools trust fund and the trust funds of other educational or charitable institutions; and to provide a contingent effective date and approved by the voters of the State of North Dakota on November 7, 2006. 
13002.Amendments to the Fisheries Restoration and Irrigation Mitigation Act of 2000 
(a)Priority projectsSection 3(c)(3) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by striking $5,000,000 and inserting $2,500,000. 
(b)Cost sharingSection 7(c) of Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended— 
(1)by striking The value and inserting the following: 
 
(1)In generalThe value; and 
(2)by adding at the end the following: 
 
(2)Bonneville Power Administration 
(A)In generalThe Secretary may, without further appropriation and without fiscal year limitation, accept any amounts provided to the Secretary by the Administrator of the Bonneville Power Administration. 
(B)Non-federal shareAny amounts provided by the Bonneville Power Administration directly or through a grant to another entity for a project carried under the Program shall be credited toward the non-Federal share of the costs of the project.. 
(c)ReportSection 9 of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended— 
(1)by inserting any before amounts are made; and 
(2)by inserting after Secretary shall the following: , after partnering with local governmental entities and the States in the Pacific Ocean drainage area,. 
(d)Authorization of AppropriationsSection 10 of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended— 
(1)in subsection (a), by striking 2001 through 2005 and inserting 2009 through 2015; and 
(2)in subsection (b), by striking paragraph (2) and inserting the following: 
 
(2)Administrative expenses 
(A)Definition of administrative expenseIn this paragraph, the term administrative expense means, except as provided in subparagraph (B)(iii)(II), any expenditure relating to— 
(i)staffing and overhead, such as the rental of office space and the acquisition of office equipment; and 
(ii)the review, processing, and provision of applications for funding under the Program. 
(B)Limitation 
(i)In generalNot more than 6 percent of amounts made available to carry out this Act for each fiscal year may be used for Federal and State administrative expenses of carrying out this Act. 
(ii)Federal and state sharesTo the maximum extent practicable, of the amounts made available for administrative expenses under clause (i)— 
(I)50 percent shall be provided to the State agencies provided assistance under the Program; and 
(II)an amount equal to the cost of 1 full-time equivalent Federal employee, as determined by the Secretary, shall be provided to the Federal agency carrying out the Program. 
(iii)State expensesAmounts made available to States for administrative expenses under clause (i)— 
(I)shall be divided evenly among all States provided assistance under the Program; and 
(II)may be used by a State to provide technical assistance relating to the program, including any staffing expenditures (including staff travel expenses) associated with— 
(aa)arranging meetings to promote the Program to potential applicants; 
(bb)assisting applicants with the preparation of applications for funding under the Program; and 
(cc)visiting construction sites to provide technical assistance, if requested by the applicant..  
13003.Amendments to the Alaska Natural Gas Pipeline Act 
Section 107(a) of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720e(a)) is amended by striking paragraph (3) and inserting the following: 
 
(3)the validity of any determination, permit, approval, authorization, review, or other related action taken under any provision of law relating to a gas transportation project constructed and operated in accordance with section 103, including— 
(A)subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act); 
(B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(D)the National Historic Preservation Act (16 U.S.C. 470 et seq.); and 
(E)the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).. 
13004.Additional Assistant Secretary for Department of Energy 
(a)In generalSection 203(a) of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended in the first sentence by striking 7 Assistant Secretaries and inserting 8 Assistant Secretaries. 
(b)Conforming amendmentSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of Energy (7) and inserting Assistant Secretaries of Energy (8). 
13005.Lovelace Respiratory Research Institute 
(a)DefinitionsIn this section: 
(1)InstituteThe term Institute means the Lovelace Respiratory Research Institute, a nonprofit organization chartered under the laws of the State of New Mexico. 
(2)MapThe term map means the map entitled Lovelace Respiratory Research Institute Land Conveyance and dated March 18, 2008. 
(3)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Energy, with respect to matters concerning the Department of Energy; 
(B)the Secretary of the Interior, with respect to matters concerning the Department of the Interior; and 
(C)the Secretary of the Air Force, with respect to matters concerning the Department of the Air Force. 
(4)Secretary of energyThe term Secretary of Energy means the Secretary of Energy, acting through the Administrator for the National Nuclear Security Administration. 
(b)Conveyance of land 
(1)In generalNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and subject to valid existing rights and this section, the Secretary of Energy, in consultation with the Secretary of the Interior and the Secretary of the Air Force, may convey to the Institute, on behalf of the United States, all right, title, and interest of the United States in and to the parcel of land described in paragraph (2) for research, scientific, or educational use. 
(2)Description of landThe parcel of land referred to in paragraph (1)— 
(A)is the approximately 135 acres of land identified as Parcel A on the map; 
(B)includes any improvements to the land described in subparagraph (A); and 
(C)excludes any portion of the utility system and infrastructure reserved by the Secretary of the Air Force under paragraph (4). 
(3)Other Federal agenciesThe Secretary of the Interior and the Secretary of the Air Force shall complete any real property actions, including the revocation of any Federal withdrawals of the parcel conveyed under paragraph (1) and the parcel described in subsection (c)(1), that are necessary to allow the Secretary of Energy to— 
(A)convey the parcel under paragraph (1); or 
(B)transfer administrative jurisdiction under subsection (c). 
(4)Reservation of utility infrastructure and accessThe Secretary of the Air Force may retain ownership and control of— 
(A)any portions of the utility system and infrastructure located on the parcel conveyed under paragraph (1); and 
(B)any rights of access determined to be necessary by the Secretary of the Air Force to operate and maintain the utilities on the parcel. 
(5)Restrictions on use 
(A)Authorized usesThe Institute shall allow only research, scientific, or educational uses of the parcel conveyed under paragraph (1). 
(B)Reversion 
(i)In generalIf, at any time, the Secretary of Energy, in consultation with the Secretary of the Air Force, determines, in accordance with clause (ii), that the parcel conveyed under paragraph (1) is not being used for a purpose described in subparagraph (A)— 
(I)all right, title, and interest in and to the entire parcel, or any portion of the parcel not being used for the purposes, shall revert, at the option of the Secretary, to the United States; and 
(II)the United States shall have the right of immediate entry onto the parcel. 
(ii)Requirements for determinationAny determination of the Secretary under clause (i) shall be made on the record and after an opportunity for a hearing. 
(6)Costs 
(A)In generalThe Secretary of Energy shall require the Institute to pay, or reimburse the Secretary concerned, for any costs incurred by the Secretary concerned in carrying out the conveyance under paragraph (1), including any survey costs related to the conveyance. 
(B)RefundIf the Secretary concerned collects amounts under subparagraph (A) from the Institute before the Secretary concerned incurs the actual costs, and the amount collected exceeds the actual costs incurred by the Secretary concerned to carry out the conveyance, the Secretary concerned shall refund to the Institute an amount equal to difference between— 
(i)the amount collected by the Secretary concerned; and 
(ii)the actual costs incurred by the Secretary concerned. 
(C)Deposit in fund 
(i)In generalAmounts received by the United States under this paragraph as a reimbursement or recovery of costs incurred by the Secretary concerned to carry out the conveyance under paragraph (1) shall be deposited in the fund or account that was used to cover the costs incurred by the Secretary concerned in carrying out the conveyance. 
(ii)UseAny amounts deposited under clause (i) shall be available for the same purposes, and subject to the same conditions and limitations, as any other amounts in the fund or account. 
(7)Contaminated landIn consideration for the conveyance of the parcel under paragraph (1), the Institute shall— 
(A)take fee title to the parcel and any improvements to the parcel, as contaminated; 
(B)be responsible for undertaking and completing all environmental remediation required at, in, under, from, or on the parcel for all environmental conditions relating to or arising from the release or threat of release of waste material, substances, or constituents, in the same manner and to the same extent as required by law applicable to privately owned facilities, regardless of the date of the contamination or the responsible party; 
(C)indemnify the United States for— 
(i)any environmental remediation or response costs the United States reasonably incurs if the Institute fails to remediate the parcel; or 
(ii)contamination at, in, under, from, or on the land, for all environmental conditions relating to or arising from the release or threat of release of waste material, substances, or constituents; 
(D)indemnify, defend, and hold harmless the United States from any damages, costs, expenses, liabilities, fines, penalties, claim, or demand for loss, including claims for property damage, personal injury, or death resulting from releases, discharges, emissions, spills, storage, disposal, or any other acts or omissions by the Institute and any officers, agents, employees, contractors, sublessees, licensees, successors, assigns, or invitees of the Institute arising from activities conducted, on or after October 1, 1996, on the parcel conveyed under paragraph (1); and 
(E)reimburse the United States for all legal and attorney fees, costs, and expenses incurred in association with the defense of any claims described in subparagraph (D). 
(8)Contingent environmental response obligationsIf the Institute does not undertake or complete environmental remediation as required by paragraph (7) and the United States is required to assume the responsibilities of the remediation, the Secretary of Energy shall be responsible for conducting any necessary environmental remediation or response actions with respect to the parcel conveyed under paragraph (1). 
(9)No additional compensationExcept as otherwise provided in this section, no additional consideration shall be required for conveyance of the parcel to the Institute under paragraph (1). 
(10)Access and utilitiesOn conveyance of the parcel under paragraph (1), the Secretary of the Air Force shall, on behalf of the United States and subject to any terms and conditions as the Secretary determines to be necessary (including conditions providing for the reimbursement of costs), provide the Institute with— 
(A)access for employees and invitees of the Institute across Kirtland Air Force Base to the parcel conveyed under that paragraph; and 
(B)access to utility services for the land and any improvements to the land conveyed under that paragraph. 
(11)Additional term and conditionsThe Secretary of Energy, in consultation with the Secretary of the Interior and Secretary of the Air Force, may require any additional terms and conditions for the conveyance under paragraph (1) that the Secretaries determine to be appropriate to protect the interests of the United States. 
(c)Transfer of administrative jurisdiction 
(1)In generalAfter the conveyance under subsection (b)(1) has been completed, the Secretary of Energy shall, on request of the Secretary of the Air Force, transfer to the Secretary of the Air Force administrative jurisdiction over the parcel of approximately 7 acres of land identified as Parcel B on the map, including any improvements to the parcel. 
(2)Removal of improvementsIn concurrence with the transfer under paragraph (1), the Secretary of Energy shall, on request of the Secretary of the Air Force, arrange and pay for removal of any improvements to the parcel transferred under that paragraph. 
13006.Authorization of appropriations for National Tropical Botanical GardenChapter 1535 of title 36, United States Code, is amended by adding at the end the following: 
 
153514.Authorization of appropriations 
(a)In generalSubject to subsection (b), there is authorized to be appropriated to the corporation for operation and maintenance expenses $500,000 for each of fiscal years 2008 through 2017. 
(b)LimitationAny Federal funds made available under subsection (a) shall be matched on a 1-to-1 basis by non-Federal funds.. 
XIVChristopher and Dana Reeve Paralysis Act 
14001.Short titleThis title may be cited as the Christopher and Dana Reeve Paralysis Act. 
AParalysis research 
14101.Activities of the National Institutes of Health with respect to research on paralysis 
(a)CoordinationThe Director of the National Institutes of Health (referred to in this title as the Director), pursuant to the general authority of the Director, may develop mechanisms to coordinate the paralysis research and rehabilitation activities of the Institutes and Centers of the National Institutes of Health in order to further advance such activities and avoid duplication of activities. 
(b)Christopher and Dana Reeve paralysis research consortia 
(1)In generalThe Director may make awards of grants to public or private entities to pay all or part of the cost of planning, establishing, improving, and providing basic operating support for consortia in paralysis research. The Director shall designate each consortium funded through such grants as a Christopher and Dana Reeve Paralysis Research Consortium. 
(2)ResearchEach consortium under paragraph (1)— 
(A)may conduct basic, translational, and clinical paralysis research; 
(B)may focus on advancing treatments and developing therapies in paralysis research; 
(C)may focus on one or more forms of paralysis that result from central nervous system trauma or stroke; 
(D)may facilitate and enhance the dissemination of clinical and scientific findings; and 
(E)may replicate the findings of consortia members or other researchers for scientific and translational purposes. 
(3)Coordination of consortia; reportsThe Director may, as appropriate, provide for the coordination of information among consortia under paragraph (1) and ensure regular communication among members of the consortia, and may require the periodic preparation of reports on the activities of the consortia and the submission of the reports to the Director. 
(4)Organization of consortiaEach consortium under paragraph (1) may use the facilities of a single lead institution, or be formed from several cooperating institutions, meeting such requirements as may be prescribed by the Director. 
(c)Public inputThe Director may provide for a mechanism to educate and disseminate information on the existing and planned programs and research activities of the National Institutes of Health with respect to paralysis and through which the Director can receive comments from the public regarding such programs and activities. 
BParalysis rehabilitation research and care 
14201.Activities of the National Institutes of Health with respect to research with implications for enhancing daily function for persons with paralysis 
(a)In generalThe Director, pursuant to the general authority of the Director, may make awards of grants to public or private entities to pay all or part of the costs of planning, establishing, improving, and providing basic operating support to multicenter networks of clinical sites that will collaborate to design clinical rehabilitation intervention protocols and measures of outcomes on one or more forms of paralysis that result from central nervous system trauma, disorders, or stroke, or any combination of such conditions. 
(b)ResearchA multicenter network of clinical sites funded through this section may— 
(1)focus on areas of key scientific concern, including— 
(A)improving functional mobility; 
(B)promoting behavioral adaptation to functional losses, especially to prevent secondary complications; 
(C)assessing the efficacy and outcomes of medical rehabilitation therapies and practices and assisting technologies; 
(D)developing improved assistive technology to improve function and independence; and 
(E)understanding whole body system responses to physical impairments, disabilities, and societal and functional limitations; and 
(2)replicate the findings of network members or other researchers for scientific and translation purposes. 
(c)Coordination of clinical trials networks; reportsThe Director may, as appropriate, provide for the coordination of information among networks funded through this section and ensure regular communication among members of the networks, and may require the periodic preparation of reports on the activities of the networks and submission of reports to the Director. 
CImproving quality of life for persons with paralysis and other physical disabilities 
14301.Programs to improve quality of life for persons with paralysis and other physical disabilities 
(a)In generalThe Secretary of Health and Human Services (in this subtitle referred to as the Secretary) may study the unique health challenges associated with paralysis and other physical disabilities and carry out projects and interventions to improve the quality of life and long-term health status of persons with paralysis and other physical disabilities. The Secretary may carry out such projects directly and through awards of grants or contracts. 
(b)Certain activitiesActivities under subsection (a) may include— 
(1)the development of a national paralysis and physical disability quality of life action plan, to promote health and wellness in order to enhance full participation, independent living, self-sufficiency, and equality of opportunity in partnership with voluntary health agencies focused on paralysis and other physical disabilities, to be carried out in coordination with the State-based Disability and Health Program of the Centers for Disease Control and Prevention; 
(2)support for programs to disseminate information involving care and rehabilitation options and quality of life grant programs supportive of community-based programs and support systems for persons with paralysis and other physical disabilities; 
(3)in collaboration with other centers and national voluntary health agencies, the establishment of a population-based database that may be used for longitudinal and other research on paralysis and other disabling conditions; and 
(4)the replication and translation of best practices and the sharing of information across States, as well as the development of comprehensive, unique, and innovative programs, services, and demonstrations within existing State-based disability and health programs of the Centers for Disease Control and Prevention which are designed to support and advance quality of life programs for persons living with paralysis and other physical disabilities focusing on— 
(A)caregiver education; 
(B)promoting proper nutrition, increasing physical activity, and reducing tobacco use; 
(C)education and awareness programs for health care providers; 
(D)prevention of secondary complications; 
(E)home- and community-based interventions; 
(F)coordinating services and removing barriers that prevent full participation and integration into the community; and 
(G)recognizing the unique needs of underserved populations. 
(c)GrantsThe Secretary may award grants in accordance with the following: 
(1)To State and local health and disability agencies for the purpose of— 
(A)establishing a population-based database that may be used for longitudinal and other research on paralysis and other disabling conditions; 
(B)developing comprehensive paralysis and other physical disability action plans and activities focused on the items listed in subsection (b)(4); 
(C)assisting State-based programs in establishing and implementing partnerships and collaborations that maximize the input and support of people with paralysis and other physical disabilities and their constituent organizations; 
(D)coordinating paralysis and physical disability activities with existing State-based disability and health programs; 
(E)providing education and training opportunities and programs for health professionals and allied caregivers; and 
(F)developing, testing, evaluating, and replicating effective intervention programs to maintain or improve health and quality of life. 
(2)To private health and disability organizations for the purpose of— 
(A)disseminating information to the public; 
(B)improving access to services for persons living with paralysis and other physical disabilities and their caregivers; 
(C)testing model intervention programs to improve health and quality of life; and 
(D)coordinating existing services with State-based disability and health programs. 
(d)Coordination of activitiesThe Secretary shall ensure that activities under this section are coordinated as appropriate by the agencies of the Department of Health and Human Services. 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $25,000,000 for each of fiscal years 2008 through 2011. 
XVSmithsonian Institution Facilities Authorization 
15101.Laboratory and support space, Edgewater, Maryland 
(a)Authority To design and constructThe Board of Regents of the Smithsonian Institution is authorized to design and construct laboratory and support space to accommodate the Mathias Laboratory at the Smithsonian Environmental Research Center in Edgewater, Maryland. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section a total of $41,000,000 for fiscal years 2009 through 2011. Such sums shall remain available until expended. 
15102.Laboratory space, Gamboa, Panama 
(a)Authority To constructThe Board of Regents of the Smithsonian Institution is authorized to construct laboratory space to accommodate the terrestrial research program of the Smithsonian tropical research institute in Gamboa, Panama. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section a total of $14,000,000 for fiscal years 2009 and 2010. Such sums shall remain available until expended. 
15103.Construction of greenhouse facility 
(a)In generalThe Board of Regents of the Smithsonian Institution is authorized to construct a greenhouse facility at its museum support facility in Suitland, Maryland, to maintain the horticultural operations of, and preserve the orchid collection held in trust by, the Smithsonian Institution. 
(b)Authorization of appropriationsThere is authorized to be appropriated $12,000,000 to carry out this section. Such sums shall remain available until expended. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
